Exhibit 10.1 (a)
Execution Version
Note: Any representations and warranties of a party set forth in this agreement
(including all exhibits and schedules) have been made solely for the benefit of
the other party to the agreement. Some of those representations and warranties
were made only as of the date of the agreement or such other date as specified
in the agreement, may be subject to a contractual standard of materiality
different from what may be viewed as material to stockholders, or may have been
used for the purpose of allocating risk between the parties rather than
establishing matters as facts. The agreement is included with this filing only
to provide investors with information regarding the terms of the agreement, and
not to provide investors with any other factual or disclosure information
regarding the registrant or its business.
     
 
FIRST LIEN REVOLVING CREDIT AND GUARANTY AGREEMENT
     
 
Among
DELTA AIR LINES, INC.,
as Borrower,
and
THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,
as Guarantors
and
THE LENDERS PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
UBS SECURITIES LLC,
as Syndication Agent
J.P. MORGAN SECURITIES INC.,
as Co-Lead Arranger and Joint Bookrunner
LEHMAN BROTHERS INC.,
as Co-Lead Arranger and Joint Bookrunner
UBS SECURITIES LLC,
as Joint Bookrunner
CALYON New York Branch,
as Co-Documentation Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
RBS Securities Corporation,
as Co-Documentation Agent
 
Dated as of April 30, 2007

ii



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SECTION 1. DEFINITIONS
    2  
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Terms Generally
    42  
SECTION 1.03. Accounting Terms; GAAP
    42  
 
       
SECTION 2. AMOUNT AND TERMS OF CREDIT
    43  
SECTION 2.01. Commitments of the Lenders; Credit-Linked Deposit Loans
    43  
SECTION 2.02. Letters of Credit
    44  
SECTION 2.03. Requests for Borrowings
    52  
SECTION 2.04. Funding of Borrowings
    54  
SECTION 2.05. Interest Elections
    55  
SECTION 2.06. Limitation on Eurodollar Tranches
    56  
SECTION 2.07. Interest on Loans
    56  
SECTION 2.08. Default Interest
    56  
SECTION 2.09. Alternate Rate of Interest
    57  
SECTION 2.10. Amortization of Credit-Linked Deposits; Repayment of Loans;
Evidence of Debt
    57  
SECTION 2.11. Optional Termination or Reduction of Commitment; Reduction of
Credit-Linked Deposits
    58  
SECTION 2.12. Mandatory Prepayment; Commitment Termination
    59  
SECTION 2.13. Optional Prepayment of Loans
    60  
SECTION 2.14. Increased Costs
    61  
SECTION 2.15. Break Funding Payments
    63  
SECTION 2.16. Taxes
    63  
SECTION 2.17. Payments Generally; Pro Rata Treatment
    65  
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
    66  
SECTION 2.19. Certain Fees
    67  
SECTION 2.20. Commitment Fee
    67  
SECTION 2.21. Letter of Credit Fees
    67  
SECTION 2.22. Nature of Fees
    68  
SECTION 2.23. Right of Set-Off
    68  
SECTION 2.24. Security Interest in Letter of Credit Account
    69  
SECTION 2.25. Payment of Obligations
    69  
SECTION 2.26. Defaulting Lenders
    69  
SECTION 2.27. Credit-Linked Deposit Account
    70  
SECTION 2.28. Currency Equivalents
    71  
 
       
SECTION 3. REPRESENTATIONS AND WARRANTIES
    71  
SECTION 3.01. Organization and Authority
    71  
SECTION 3.02. Air Carrier Status
    71  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.03. Due Execution
    72  
SECTION 3.04. Statements Made
    72  
SECTION 3.05. Financial Statements; Material Adverse Change
    73  
SECTION 3.06. Ownership
    73  
SECTION 3.07. Liens
    73  
SECTION 3.08. Use of Proceeds
    73  
SECTION 3.09. Litigation and Environmental Matters
    73  
SECTION 3.10. FAA Slot Utilization
    74  
SECTION 3.11. Primary Foreign Slot Utilization
    74  
SECTION 3.12. Primary Route Utilization
    74  
SECTION 3.13. Margin Regulations; Investment Company Act
    75  
SECTION 3.14. ERISA
    75  
SECTION 3.15. Properties
    75  
SECTION 3.16. Perfected Security Interests
    76  
SECTION 3.17. Payment of Taxes
    76  
SECTION 3.18. Section 1110
    77  
 
       
SECTION 4. CONDITIONS OF LENDING
    77  
SECTION 4.01. Conditions Precedent to Initial Loans and Initial Letters of
Credit
    77  
SECTION 4.02. Conditions Precedent to Each Loan and Each Letter of Credit
    83  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    84  
SECTION 5.01. Financial Statements, Reports, etc.
    84  
SECTION 5.02. Existence
    88  
SECTION 5.03. Insurance
    88  
SECTION 5.04. Maintenance of Properties
    89  
SECTION 5.05. Obligations and Taxes
    89  
SECTION 5.06. Notice of Event of Default, etc.
    89  
SECTION 5.07. Access to Books and Records
    90  
SECTION 5.08. Compliance with Laws
    90  
SECTION 5.09. Appraisal Reports and Field Audits
    91  
SECTION 5.10. FAA and DOT Matters; Citizenship
    92  
SECTION 5.11. FAA Slot Utilization
    92  
SECTION 5.12. Primary Foreign Slot Utilization
    92  
SECTION 5.13. Primary Route Utilization
    93  
SECTION 5.14. Additional Subsidiaries
    93  
SECTION 5.15. [Reserved]
    93  
SECTION 5.16. Additional Collateral; Additional Grantors
    93  
SECTION 5.17. Pledged Spare Parts
    94  
SECTION 5.18. Further Assurances
    94  
SECTION 5.19. Post Closing Items
    95  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 6. NEGATIVE COVENANTS
    95  
SECTION 6.01. Liens
    95  
SECTION 6.02. Merger, etc.
    98  
SECTION 6.03. Indebtedness
    99  
SECTION 6.04. Fixed Charge Coverage
    101  
SECTION 6.05. Unrestricted Cash Reserve
    102  
SECTION 6.06. Coverage Ratio
    102  
SECTION 6.07. Dividends; Capital Stock
    103  
SECTION 6.08. Transactions with Affiliates
    104  
SECTION 6.09. Investments, Loans and Advances
    104  
SECTION 6.10. Disposition of Assets
    107  
SECTION 6.11. Nature of Business
    107  
SECTION 6.12. Fiscal Year
    107  
 
    107  
SECTION 7. EVENTS OF DEFAULT
    107  
SECTION 7.01. Events of Default
    107  
 
       
SECTION 8. THE AGENTS
    111  
SECTION 8.01. Administration by Agents
    111  
SECTION 8.02. Rights of Administrative Agent and Collateral Agent
    111  
SECTION 8.03. Liability of Agents
    111  
SECTION 8.04. Reimbursement and Indemnification
    112  
SECTION 8.05. Successor Agents
    113  
SECTION 8.06. Independent Lenders
    113  
SECTION 8.07. Advances and Payments
    113  
SECTION 8.08. Sharing of Setoffs
    114  
SECTION 8.09. Other Agents
    114  
 
       
SECTION 9. GUARANTY
    115  
SECTION 9.01. Guaranty
    115  
SECTION 9.02. No Impairment of Guaranty
    116  
SECTION 9.03. Continuation and Reinstatement, etc.
    116  
SECTION 9.04. Subrogation
    116  
 
       
SECTION 10. MISCELLANEOUS
    117  
SECTION 10.01. Notices
    117  
SECTION 10.02. Successors and Assigns
    118  
SECTION 10.03. Confidentiality
    121  
SECTION 10.04. Expenses; Indemnity; Damage Waiver
    122  
SECTION 10.05. Governing Law; Jurisdiction; Consent to Service of Process
    123  
SECTION 10.06. No Waiver
    124  
SECTION 10.07. Extension of Maturity
    124  
SECTION 10.08. Amendments, etc.
    124  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 10.09. Severability
    125  
SECTION 10.10. Headings
    125  
SECTION 10.11. Survival
    125  
SECTION 10.12. Execution in Counterparts; Integration; Effectiveness
    126  
SECTION 10.13. USA Patriot Act
    126  
SECTION 10.14. Registrations with International Registry
    126  
SECTION 10.15. WAIVER OF JURY TRIAL
    126  

iv



--------------------------------------------------------------------------------



 



         
ANNEX A
  -   Commitment Amounts; Credit-Linked Deposits
EXHIBIT A
  -   Form of First Lien Real Estate Mortgage
EXHIBIT B
  -   Form of First Lien Security Agreement
EXHIBIT C
  -   Form of First Lien Pledge Agreement
EXHIBIT D
  -   Form of First Lien Slot, Gate and Route Security and Pledge Agreement
EXHIBIT E
  -   Form of First Lien Aircraft Mortgage
EXHIBIT F-1
  -   Form of First Lien Trademark Security Agreement
EXHIBIT F-2
  -   Form of First Lien Patent Security Agreement
EXHIBIT F-3
  -   Form of First Lien Copyright Security Agreement
EXHIBIT G-1
  -   Form of Opinion of Davis Polk & Wardwell
EXHIBIT G-2
  -   Form of Opinion of Kilpatrick Stockton LLP
EXHIBIT G-3
  -   Form of Opinion of Keating Muething & Klekamp PLL
EXHIBIT G-4 -
      Form of Opinion of Akerman Senterfitt
EXHIBIT G-5 -
      Form of Opinion of Morris, Nichols, Arsht & Tunnell LLP
EXHIBIT G-6 -
      Form of Opinion of Daugherty, Fowler, Peregrin, Haught & Jenson
EXHIBIT H
  -   Form of Instrument of Assumption and Joinder
EXHIBIT I
  -   Form of Intercreditor Agreement
EXHIBIT J
  -   Form of Assignment and Acceptance
EXHIBIT K
  -   Form of Eligible Accounts Receivable Calculation Certificate

         
SCHEDULE 1.01(a)
  -   Excluded Flight Simulators
SCHEDULE 1.01(b)
  -   Immaterial Subsidiaries
SCHEDULE 1.01(c)
  -   Restricted Accounts
SCHEDULE 1.01(d)
  -   Restructuring Aircraft
SCHEDULE 3.06
  -   Subsidiaries
SCHEDULE 3.07
  -   Existing Liens
SCHEDULE 3.09
  -   Litigation
SCHEDULE 3.14
  -   ERISA
SCHEDULE 3.15(a)
  -   Real Property Interests
SCHEDULE 3.17
  -   Taxes
SCHEDULE 3.18
  -   Pre 10/22/94 Section 1110 Collateral
SCHEDULE 5.16
  -   737-800 Aircraft Agreements
SCHEDULE 6.03
  -   Indebtedness
SCHEDULE 6.08
  -   Transactions with Affiliates
SCHEDULE 6.09
  -   Existing Investments

v



--------------------------------------------------------------------------------



 



FIRST LIEN REVOLVING CREDIT AND GUARANTY AGREEMENT
Dated as of April 30, 2007
     FIRST LIEN REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of April 30,
2007, among DELTA AIR LINES, INC., a Delaware corporation (the “Borrower”), the
direct and indirect domestic subsidiaries of the Borrower (other than Excluded
Subsidiaries and, at the option of the Borrower, Immaterial Subsidiaries)
signatory hereto (each a “Guarantor” and collectively the “Guarantors”), each of
the Lenders from time to time party hereto, JPMORGAN CHASE BANK, N.A., a
national banking corporation (“JPMCB”), as administrative agent (in such
capacity, the “Administrative Agent”), and as collateral agent for the Lenders
(in such capacity, the “Collateral Agent”), J.P. MORGAN SECURITIES INC.
(“JPMSI”) and LEHMAN BROTHERS INC. (“LBI”), as co-lead arrangers and joint
bookrunners, UBS SECURITIES LLC, as syndication agent (in such capacity, the
“Syndication Agent”) and as joint bookrunner, and CALYON NEW YORK BRANCH and RBS
SECURITIES CORPORATION, as co-documentation agents (in such capacity, the
“Co-Documentation Agents”).
INTRODUCTORY STATEMENT
     The Borrower has applied to the Lenders for a loan facility of up to
$1,600,000,000 comprised of (a) a revolving credit and revolving letter of
credit facility in an aggregate principal amount (or Dollar Amount, in the case
of Revolving LC Exposure) not to exceed $1,000,000,000 as set forth herein and
(b) a synthetic revolving credit and revolving letter of credit facility in an
aggregate principal amount up to $600,000,000 as set forth herein, all of the
Borrower’s obligations under each of which are to be guaranteed by the
Guarantors.
     The proceeds of the Loans, as well as the proceeds of the Second Lien Term
Loans and cash on hand, will be used to repay in full all of the obligations of
the Borrower and the Guarantors under and in connection with the Existing DIP
Facilities, for working capital and other general corporate purposes of the
Borrower and its Subsidiaries and for the other purposes described in
Section 3.08.
     To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Administrative Agent, the Collateral Agent and the Lenders the
following (each as more fully described herein):
     (a) a guaranty from each of the Guarantors of the due and punctual payment
and performance of the First Priority Obligations of the Borrower pursuant to
Section 9 hereof; and
     (b) a security interest in or mortgages (or comparable Liens) with respect
to the Collateral from the Borrower and each of the Guarantors pursuant to the
Collateral Documents.
     Accordingly, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1.
DEFINITIONS
     SECTION 1.01. Defined Terms.
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Account” shall mean all “accounts” as defined in the UCC, and all rights
to payment for interest (other than with respect to debt and credit card
receivables).
     “Account Debtor” shall mean the Person obligated on an Account.
     “Administrative Agent” shall have the meaning set forth in the first
paragraph of this Agreement.
     “Affiliate” shall mean, as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, a Person (a “Controlled
Person”) shall be deemed to be “controlled by” another Person (a “Controlling
Person”) if the Controlling Person possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of the Controlled
Person whether by contract or otherwise; provided, that the PBGC shall not be an
Affiliate of the Borrower or any Guarantor.
     “Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agents, the Joint Bookrunners and the Joint
Lead Arrangers.
     “Agreement” shall mean this First Lien Revolving Credit and Guaranty
Agreement, as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time.
     “Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Credit-Linked Deposit
then outstanding or, if the Termination Date shall have occurred, such Lender’s
Credit-Linked Deposit Outstanding Exposure, and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
     “Aggregate Exposure Percentage” shall mean, with respect to any Lender at
any time, the ratio (expressed as a percentage) of such Lender’s Aggregate
Exposure at such time to the Aggregate Exposure of all Lenders at such time.
     “Air Transportation Stabilization Act and Regulations” shall mean the Air
Transportation Safety and System Stabilization Act, P.L. 107-42, as the same may
be amended

2



--------------------------------------------------------------------------------



 



from time to time, and the regulations promulgated thereunder (14 C.F.R.
Part 1310) and related OMB Regulations, 14 C.F.R. Part 1300.
     “Aircraft” shall have the meaning set forth in the First Lien Aircraft
Mortgage.
     “Airframe” shall have the meaning set forth in the First Lien Aircraft
Mortgage.
     “Airport Authority” shall mean any city or any public or private board or
other body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the sum of the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
     “Alternative Currency” shall mean (a) Euros and (b) any currency other than
Dollars or Euros in which the Issuing Lender is willing to issue a Letter of
Credit.
     “ALPA Notes” shall mean the senior unsecured notes in an aggregate
principal amount not to exceed $650,000,000 to be issued by the Borrower for the
benefit of the Air Line Pilots Association in accordance with the Plan of
Reorganization and the Bankruptcy Restructuring Agreement referred to therein.
     “Amex” shall mean American Express Travel Related Services Company, Inc.
     “Applicable Margin” shall mean the rate per annum set forth under the
relevant column heading below:

              ABR Loans   Eurodollar Loans Revolving Loans
Credit-Linked Deposit Loans   1.00%
1.00%   2.00%
2.00%

     “Applicable Participation Fee” shall mean 2.00%.
     “Appraisal Report” shall mean an appraisal in form and substance reasonably
satisfactory to the Administrative Agent and prepared by the Appraisers or the
Real Estate Appraiser, as applicable, which certifies, at the time of
determination, the Appraised Value of the applicable Appraised Collateral.
     “Appraised Collateral” shall mean Collateral that is Mortgaged Collateral,
Primary Routes, Appraised FAA Slots, Flight Simulators, Tooling, Ground Support
Equipment, Real Property Assets or any other individual asset that, in each case
is included in an Appraisal Report.

3



--------------------------------------------------------------------------------



 



     “Appraised FAA Slots” shall mean FAA Slots that are included in an
Appraisal Report.
     “Appraised Value” shall mean (a) in the case of Appraised Collateral, the
fair market value thereof as reflected in the most recent Appraisal Report
obtained in respect of such Collateral or assets in accordance with this
Agreement; provided that, with respect to Mortgaged Collateral, “Appraised
Value” shall mean the average of the Appraised Value (as otherwise calculated
pursuant to this definition) reflected in the Appraisal Reports obtained from
three separate Appraisers with respect to such Collateral and (b) in the case of
Eligible Accounts Receivable, Eligible Accounts Receivable, as reflected in the
most recent Officer’s Certificate delivered pursuant to Section 5.01(n), each
such value referred to in this definition to be (A) determined in a manner
reasonably satisfactory to the Administrative Agent and (B) subject to reserves
and other criteria established by the Administrative Agent in its commercially
reasonable discretion.
     “Appraisers” shall mean (a) Simat, Helliesen & Eichner, Inc., as to the FAA
Slots, Primary Routes, Primary Foreign Slots, Ground Support Equipment, Tooling
and Flight Simulators, (b) Simat, Helliesen & Eichner, AVITAS, Inc. and BK
Associates, Inc., as to Mortgaged Collateral and (c) such other appraisal firm
or firms as may be retained by the Administrative Agent, in consultation with
the Borrower, from time to time.
     “Approved Fund” shall have the meaning given such term in Section 10.02(b).
     “ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
     “Asset Sale” shall mean any sale of Collateral or series of related sales
of Collateral (excluding any Permitted Disposition other than any sale of
Eligible Collateral) that yields Net Cash Proceeds to the Borrower or any of its
Subsidiaries in excess of $1,000,000.
     “Assignment” shall have the meaning given in the Cape Town Convention.
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit J.
     “Associated Rights” shall have the meaning given in the Cape Town
Convention.
     “Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
     “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of New York.

4



--------------------------------------------------------------------------------



 



     “Barclays” shall mean Barclays Bank PLC.
     “Barclays Capital” shall mean Barclays Capital, the investment banking
division of Barclays.
     “Benchmark LIBOR Rate” shall have the meaning set forth in Section 2.27(b).
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States.
     “Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
     “Borrowing” shall mean the incurrence, conversion or continuation of Loans
of a single Type made from all the Revolving Lenders or the Credit-Linked
Deposit Lenders, as the case may be, on a single date and having, in the case of
Eurodollar Loans, a single Interest Period.
     “Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks in New York City are required or authorized to
remain closed (and, for a Letter of Credit, other than a day on which the
Issuing Lender issuing such Letter of Credit is closed); provided, however, that
when used in connection with a Eurodollar Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in dollar deposits
on the London interbank market.
     “Cape Town Convention” shall mean the official English language texts of
the Convention on International Interests in Mobile Equipment and the Protocol
to the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment which were signed in Cape Town, South Africa, as
in effect in any applicable jurisdiction, as the same may be amended from time
to time.
     “Capitalized Lease” shall mean, as applied to any Person, any lease of
property by such Person as lessee which would be capitalized on a balance sheet
of such Person prepared in accordance with GAAP. The amount of obligations of
such Person under a Capitalized Lease shall be the capitalized amount thereof
determined in accordance with GAAP.
     “Cases” shall mean the voluntary petitions for relief filed by the Borrower
and each of the Guarantors with the Bankruptcy Court pursuant to chapter 11 of
the Bankruptcy Code.
     “Cash Collateralization” shall have the meaning given such term in
Section 2.02(j).
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as heretofore and hereafter amended.

5



--------------------------------------------------------------------------------



 



     “Change in Law” shall mean, after the date hereof, (a) the adoption of any
law, rule or regulation after the date of this Agreement, (b) any change in any
law (including pursuant to any treaty or, for purposes of Section 5.09, any
other agreement governing the right to fly international routes), rule or
regulation or in the interpretation or application thereof by any Governmental
Authority, Airport Authority, or Foreign Aviation Authorities after the date of
this Agreement applicable to the Borrower or any of the Guarantors or
(c) compliance by any Lender or the Issuing Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or the
Issuing Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
     “Change of Control” shall mean (a) the acquisition after the Closing Date
(other than pursuant to a Permitted Change of Control Transaction) of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof), of Equity Interests
representing more than 40% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (b) during any
period of twelve consecutive months, a majority of the board of directors
(excluding vacant seats) of the Borrower shall cease to consist of Continuing
Directors.
     “Closing Date” shall mean the date on which this Agreement has been
executed and the conditions precedent to the making of the initial Loans, the
funding of the Credit-Linked Deposits or the issuance of the initial Letters of
Credit (whichever may occur first) set forth in Section 4.01 have been satisfied
or waived.
     “Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.
     “Co-Documentation Agents” shall have the meaning set forth in the first
paragraph of this Agreement.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder.
     “Collateral” shall mean all of the “Collateral” referred to in the
Collateral Documents, which shall not include (a) the Excluded Accounts or
(b) other items as set forth in the Collateral Documents.
     “Collateral Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
     “Collateral Coverage Ratio” shall mean the First Lien Collateral Coverage
Ratio or the Total Collateral Coverage Ratio.
     “Collateral Documents” shall mean, collectively, the First Lien Security
Agreement, the First Lien Pledge Agreement, the First Lien Aircraft Mortgage
(including, without limitation, any Mortgage Supplement), the First Lien Real
Estate Mortgages, the First

6



--------------------------------------------------------------------------------



 



Lien SGR Security Agreement, the First Lien Trademark Security Agreement, the
First Lien Patent Security Agreement, the First Lien Copyright Security
Agreement, any Control Agreements and other agreements, instruments or documents
that create or purport to create a Lien in favor of the Collateral Agent for the
benefit of the First Priority Secured Parties.
     “Collateral Event” shall mean, with respect to an item of Appraised
Collateral, any of the events described below:
     (a) with respect to any and all Appraised FAA Slots affected thereby, the
occurrence of any event, including the Borrower’s or any applicable Guarantor’s
abandonment or failure to comply with any applicable Use or Lose Rule, that
would allow the FAA or other Governmental Authority or Foreign Aviation
Authority to withdraw, cancel, suspend or terminate the Borrower’s or such
Guarantor’s authority to hold or use 15% or more of the Appraised FAA Slots at
any one airport (with the resulting appraisal under Section 5.09 being of the
Appraised FAA Slots at such airport); or
     (b) with respect to any Primary Route, abandonment by the Borrower or any
applicable Guarantor thereof or the occurrence of any event that would allow the
DOT, any Governmental Authority, or any Foreign Aviation Authority to withdraw,
cancel, suspend or terminate the authority granted to the Borrower or any
applicable Guarantor that authorizes the Borrower or any applicable Guarantor to
operate scheduled foreign air transportation of persons, property and mail over
such Primary Route or to use any associated Primary Foreign Slot(s) other than
(i) in cases where such Primary Route or Primary Foreign Slot(s) has been
transferred or otherwise disposed of as permitted in this Agreement or the First
Lien SGR Security Agreement or (ii) in the case of any suspension or loss of a
Primary Foreign Slot(s), such suspension or loss could not reasonably be
expected to have a material adverse effect on the value of the relevant Primary
Route taken as a whole; or
     (c) the failure of any material assumption contained in any Appraisal
Report to be true, except to the extent such failure could not reasonably be
expected to affect in a materially adverse manner the Appraised Value of the
applicable Appraised Collateral.
     “Comair” shall mean Comair, Inc., an Ohio corporation.
     “Commitment” shall mean, as to any Lender, the sum of the Revolving
Commitment and the Credit-Linked Deposit of such Lender or any combination
thereof (as the context requires), it being understood that the “Commitment” of
a Lender in respect of the Credit-Linked Deposit shall remain in effect until
the Total Credit-Linked Deposit has been reduced to $0 in accordance with this
Agreement.
     “Commitment Fee” shall have the meaning set forth in Section 2.20.
     “Commitment Fee Rate” shall mean 1/2 of 1% per annum; provided that at all
times during which the Borrower has a corporate family rating of B1 or higher
from Moody’s and a corporate credit rating of B+ or higher from S&P, in each
case with stable outlook or better, the Commitment Fee Rate shall be 3/8 of 1%
per annum.

7



--------------------------------------------------------------------------------



 



     “Confirmation Order” shall mean the order of the Bankruptcy Court
confirming the Plan of Reorganization pursuant to Section 1129 of the Bankruptcy
Code, together with all schedules and exhibits thereto.
     “Connection Carrier” shall mean any regional carrier that operates flights
using the “DL” designation code pursuant to contractual arrangements with the
Borrower.
     “Consummation of the Plan of Reorganization” shall mean the occurrence of
the Effective Date (as defined in the Plan of Reorganization) and the
substantial consummation of the Plan of Reorganization within the meaning of
Section 1101(2) of the Bankruptcy Code.
     “Continuing Directors” shall mean the directors of the Borrower on the
Closing Date, after giving effect to the Plan of Reorganization and the other
transactions contemplated hereby, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of the
Borrower is recommended by at least a majority of the then Continuing Directors.
     “Control Agreements” shall mean the Shifting Control Deposit Account
Agreements, the Full Control Deposit Account Agreements, the Shifting Control
Securities Account Agreements and the Full Control Securities Account
Agreements.
     “Credit-Linked Deposit” shall mean, as to each Credit-Linked Deposit
Lender, the cash deposit made by such Lender pursuant to Section 2.01(b), as
such deposit may be reduced or increased from time to time pursuant to this
Agreement. For the avoidance of doubt, the Credit-Linked Deposit of each
Credit-Linked Deposit Lender shall not be reduced by the making of any
Credit-Linked Deposit Loans or reimbursement of drawings under Credit-Linked
Deposit Letters of Credit as a result of the withdrawal of any amounts then on
deposit in the Credit-Linked Deposit Account. The amount of each Credit-Linked
Deposit Lender’s original Credit-Linked Deposit is set forth under the heading
“Credit-Linked Deposit” opposite its name in Annex A hereto or in the Assignment
and Acceptance pursuant to which such Credit-Linked Deposit Lender shall have
acquired its Credit-Linked Deposit, as applicable. The initial amount of the
Credit-Linked Deposits is $600,000,000.
     “Credit-Linked Deposit Account” shall mean the account established by the
Administrative Agent under its sole and exclusive control maintained at the
office of JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, NY 10017,
designated as the “Credit-Linked Deposit Account” that shall be used solely to
hold the Credit-Linked Deposits.
     “Credit-Linked Deposit Availability Period” shall mean the period from and
including the Closing Date to but excluding the Termination Date.
     “Credit-Linked Deposit Facility” shall have the meaning set forth in the
definition of “Facility” in this Section 1.01.
     “Credit-Linked Deposit LC Disbursement” shall mean any payment made by the
Issuing Lender pursuant to a Credit-Linked Deposit Letter of Credit.

8



--------------------------------------------------------------------------------



 



     “Credit-Linked Deposit LC Exposure” shall mean, at any time, the sum of
(a) the aggregate maximum undrawn amount of all outstanding Credit-Linked
Deposit Letters of Credit at such time plus (b) the aggregate principal amount
of all Credit-Linked Deposit LC Disbursements that have not yet been reimbursed
by or on behalf of the Borrower at such time. The Credit-Linked Deposit LC
Exposure of any Credit-Linked Deposit Lender at any time shall be its
Credit-Linked Deposit Percentage of the total Credit-Linked Deposit LC Exposure
at such time.
     “Credit-Linked Deposit Lender” shall mean a Lender having a Credit-Linked
Deposit or holding Credit-Linked Deposit Loans.
     “Credit-Linked Deposit Letters of Credit” shall mean, at any time, letters
of credit issued pursuant to Section 2.02 in an amount equal to the lesser of
(i) the Total Credit-Linked Deposit LC Available Amount and (ii) the aggregate
amount of outstanding Letters of Credit denominated in Dollars at such time.
Credit-Linked Deposit Letters of Credit shall be (a) standby letters of credit,
(b) issued for general corporate purposes of the Borrower or any Subsidiary,
(c) denominated in Dollars and (d) otherwise in such form as may be reasonably
approved from time to time by the Administrative Agent and the applicable
Issuing Lender.
     “Credit-Linked Deposit Loan” shall have the meaning set forth in
Section 2.01(b).
     “Credit-Linked Deposit Outstanding Exposure” shall mean, at any time, the
aggregate principal amount of the Credit-Linked Deposit Loans then outstanding
plus the then outstanding Credit-Linked Deposit LC Exposure.
     “Credit-Linked Deposit Participation Amount” shall mean, at any time, the
excess, if any of (a) the Total Credit-Linked Deposit over (b) the aggregate
principal amount of the Credit-Linked Deposit Loans then outstanding. The
Credit-Linked Deposit Participation Amount of any Credit-Linked Deposit Lender
at any time shall be its Credit-Linked Deposit Percentage of the total
Credit-Linked Deposit Participation Amount at such time.
     “Credit-Linked Deposit Participation Fee” shall mean the participation fee
payable to the Credit-Linked Deposit Lenders pursuant to Section 2.21(b).
     “Credit-Linked Deposit Percentage” shall mean, with respect to any
Credit-Linked Deposit Lender, the percentage which such Lender’s Credit-Linked
Deposit then constitutes of the Total Credit-Linked Deposit.
     “Cure Collateral” shall mean (a) cash collateral and Qualified Permitted
Investments pledged to the Collateral Agent (and held in segregated accounts at
the Administrative Agent subject to Full Control Deposit Account Agreements
and/or Full Control Securities Account Agreements, as the case may be),
(b) amounts deemed to have been received by the Borrower and designated as Cure
Collateral pursuant to Section 6.06(c) and (c) other assets (including aircraft,
airframes, engines, spare parts, Group Support Equipment and Flight Simulators)
of the Borrower or any Guarantor which shall be reasonably satisfactory to the
Collateral Agent, and all of which assets shall (i) (other than Cure Collateral
of the type described in clause (a) and (b) above) be valued by a new Appraisal
Report or Field Audit, as the case may be, at the time the Borrower designates
such assets as Cure Collateral and (ii) be

9



--------------------------------------------------------------------------------



 



subject to a perfected first priority (subject to Specified Permitted Collateral
Liens) Lien and/or mortgage (or comparable Lien) in favor of the Collateral
Agent and otherwise subject only to Permitted Collateral Liens.
     “CVG Notes” shall mean the unsecured notes in an aggregate principal amount
not to exceed $85,000,000 to be issued by the Borrower to the trustee under the
Trust Indenture dated as of February 1, 1992 between Kenton County Airport Board
and UMB Bank N.A., as trustee (the “CVG Bond Indenture”), on behalf of the
holders of bonds issued under the CVG Bond Indenture in accordance with the Plan
of Reorganization and the CVG Settlement Agreement referred to therein.
     “Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Loans or participations in any Letter of Credit required to be
funded hereunder within one (1) Business Day of the date required to be funded
by it hereunder, unless the subject of a good faith dispute or subsequently
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
Lender (or its banking Affiliates) any other amount required to be paid by it
hereunder within one (1) Business Day of the date when due, unless the subject
of a good faith dispute or subsequently cured, or (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding.
     “Designated Cash Management Obligations” means, as applied to any Person,
any direct or indirect liability, contingent or otherwise, of such Person in
respect of any treasury, depository and cash management services and automated
clearing house transfers of funds services provided by a Lender or any of its
banking Affiliates, as permitted by Section 6.03(h), including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith, in each case as designated by the
Borrower from time to time by notice to the Administrative Agent as constituting
“Designated Cash Management Obligations”.
     “Designated Hedging Agreement” means any Hedging Agreement to the extent
that the Indebtedness related thereto is owing to a Lender or any of its
Affiliates and is permitted by Section 6.03(f) or (g), designated by the
Borrower from time to time by notice to the Administrative Agent as a
“Designated Hedging Agreement”.
     “Disposition” shall mean, with respect to any property, any sale, lease,
sale and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
     “Dollar Amount” shall mean, at any time, for any amount, (i) if denominated
in Dollars, the amount thereof and (ii) if denominated in an Alternative
Currency, the amount thereof converted to Dollars in accordance with
Section 2.28.
     “Dollars” and “$” shall mean lawful money of the United States of America.
     “DOT” shall mean the United States Department of Transportation and any
successor thereto.

10



--------------------------------------------------------------------------------



 



     “Earned Revenue Percentage” shall mean, a percentage, representing the
estimated portion of credit card revenue which has been earned by performance at
any point in time, based on a rolling twelve-month analysis of ticket sales
versus “booking curve” (i.e., tickets used for actual flights) experienced by
the Borrower during the most recent Rolling Twelve Month period for which such
information is available at the time of such determination. The Earned Revenue
Percentage shall be subject to re-determination by the Administrative Agent
based upon information contained in each Officer’s Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 5.01(n), as updated
from time to time, in the reasonable discretion of the Administrative Agent, by
the most recent Field Audit.
     “EBITDAR” shall mean, for any period, all as determined in accordance with
GAAP, without duplication, an amount equal to (a) the consolidated net income
(or net loss) of the Borrower and its Subsidiaries for such period, plus (b) the
sum of (i) any provision for income taxes, (ii) Interest Expense for such
period, (iii) extraordinary, non-recurring or unusual losses for such period,
(iv) depreciation and amortization for such period, (v) amortized debt discount
for such period, (vi) the amount of any deduction to consolidated net income as
the result of any grant to any employee of the Borrower or its Subsidiaries of
any Equity Interests, (vii) depreciation, amortization and aircraft rent expense
for such period, in each case to the extent included in the calculation of
consolidated net income of the Borrower and its Subsidiaries for such period in
accordance with GAAP, (viii) any aggregate net loss during such period arising
from a Capital Asset Sale (as defined below), (ix) all other non-cash charges
for such period, (x) costs and expenses, including fees, incurred directly in
connection with the consummation of the transactions contemplated under the Loan
Documents to the extent included in the calculation of consolidated net income,
(xi) expenses incurred with respect to the Chapter 11 reorganization as set
forth on the Borrower’s consolidated statement of income for such period,
including (A) professional and other fees, (B) key employee retention program
payments, (C) financing fees, (D) severance costs and (E) any litigation
expenses incurred during or in connection with the Cases and (xii) any charges
arising from Fresh Start Reporting adjustments that do not impact the cash flows
of the Borrower and its Subsidiaries to the extent included in the calculation
of consolidated net income of the Borrower and its Subsidiaries for such period
in accordance with GAAP, minus (c) the sum of (i) income tax credits,
(ii) interest income, (iii) extraordinary, non-recurring or unusual gains for
such period, (iv) any aggregate net gain during such period arising from the
sale, exchange or other disposition of capital assets by the Borrower or its
Subsidiaries (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities) (a “Capital Asset Sale”), (v) any gains arising from Fresh Start
Reporting adjustments that do not impact the cash flows of the Borrower and its
Subsidiaries and (vi) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of the Borrower and its Subsidiaries for
such period in accordance with GAAP. For purposes of this definition, the
following items shall be excluded in determining consolidated net income of the
Borrower and its Subsidiaries: (1) the income (or deficit) of any other Person
accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, the Borrower or and of its Subsidiaries; (2) the income (or
deficit) of any other Person (other than a Subsidiary) in which the Borrower or
any of its Subsidiaries has an ownership interest, except to the extent any such
income has actually been received by the Borrower or such Subsidiary, as
applicable, in the form of cash dividends or distributions; (3) any restoration
to income of any contingency reserve, except to the extent that provision for
such

11



--------------------------------------------------------------------------------



 



reserve was made out of income accrued during such period; (4) any write-up of
any asset; (5) any net gain from the collection of the proceeds of life
insurance policies; (6) any net gain arising from the acquisition of any
securities, or the extinguishment, under GAAP, of any Indebtedness, of the
Borrower or any of its Subsidiaries; (7) in the case of a successor to the
Borrower by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets; and (8) any deferred credit representing the excess of equity in any
Subsidiary at the date of acquisition of such Subsidiary over the cost to the
Borrower or any of its Subsidiaries of the investment in such Subsidiary.
     “Eligible Accounts” shall mean, at the time of any determination thereof,
all of the Accounts owned by the Borrower and the Guarantors and reflected in
the most recent Officer’s Certificate (substantially in the form of Exhibit K)
delivered by the Borrower to the Administrative Agent pursuant to
Section 5.01(n). Criteria and eligibility standards used in determining Eligible
Accounts may be fixed and revised from time to time by the Administrative Agent,
in its reasonable discretion, and in the Administrative Agent’s reasonable
exclusive judgment, with any changes in such criteria to be effective upon the
date of the next Field Audit to be conducted pursuant to the terms herein.
Unless otherwise approved from time to time in writing by the Administrative
Agent, no Account shall be an Eligible Account if, without duplication:
     (a) the Borrower or a Guarantor does not have sole lawful and absolute
title to such Account; or
     (b) it is not subject to a valid and perfected first priority Lien in favor
of the Collateral Agent for the benefit of the First Priority Secured Parties,
subject to no other Liens other than Liens permitted by this Agreement; or
     (c) (i) it is unpaid more than 90 days from the original date of invoice or
60 days from the original due date or (ii) it has been written off the books of
the Borrower or a Guarantor or has been otherwise designated on such books as
uncollectible; or
     (d) the Account Debtor is the subject of any bankruptcy case or insolvency
proceeding of any kind (other than postpetition accounts payable of an Account
Debtor that is a debtor in possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent); or
     (e) the Account is not payable in Dollars or the Account Debtor is either
not organized under the laws of the United States of America, any state of the
United States of America or the District of Columbia or is located outside or
has its principal place of business or substantially all of its assets outside
the United States; provided the restrictions in this clause (e) shall not apply
to any Account if the Account Debtor related thereto is a travel agency that is
a member of Bank Settlement Plan so long as the method used for converting such
Account payables into Dollars for purposes of valuation is reasonably acceptable
to the Administrative Agent; or
     (f) the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless the relevant Borrower duly assigns its
rights to

12



--------------------------------------------------------------------------------



 



payment of such Account to the Administrative Agent pursuant to the Assignment
of Claims Act of 1940, as amended, which assignment and related documents and
filings shall be in form and substance reasonably satisfactory to the
Administrative Agent; or
     (g) the associated revenue from such Account has not been earned by the
Borrower or the Guarantor (it being understood that Accounts arising from Travel
Agency Cash Transactions shall be deemed earned at the time such receivable is
recorded); or
     (h) to the extent the Account has been classified as a note receivable by
the Borrower or a Guarantor; or
     (i) the Account is a non-trade Account (other than any interest with
respect to deposit accounts or Permitted Investments); or
     (j) it arises out of a sale made by the Borrower or a Guarantor to an
employee, officer, agent, director, stockholder, Subsidiary or Affiliate of the
Borrower or a Guarantor; or
     (k) such Account was not paid in full, and the Borrower or a Guarantor
created a new receivable for the unpaid portion of the Account, and other
Accounts constituting chargebacks, debit memos and other adjustments for
unauthorized deductions; or
     (l) such Account is subject to any counterclaim, deduction, defense, setoff
or dispute, but only to the extent of the amount of such counterclaim,
deduction, defense, setoff or dispute, unless the Administrative Agent, in its
sole discretion, has established an appropriate reserve and determines to
include such Account as an Eligible Account; or
     (m) as to any Account, to the extent that a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason (other than bank
error prior to the correction thereof); or
     (n) such Account is a clearinghouse interline Account.
     “Eligible Accounts Receivable” shall mean, at the time of determination
thereof, the sum of Eligible Accounts plus the Estimated Credit Card Receivables
Component.
     “Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) an
Affiliate of the assignor Lender, (d) an Approved Fund and (e) any other
financial institution reasonably satisfactory to the Administrative Agent.

13



--------------------------------------------------------------------------------



 



     “Eligible Collateral” shall mean (a) all Mortgaged Collateral, Ground
Support Equipment, Tooling, Flight Simulators, Primary Routes, FAA Slots,
Eligible Accounts Receivable and Real Property Assets, in each case to the
extent owned or held by the Borrower or a Guarantor and on which the Collateral
Agent shall have a valid and perfected first priority (subject to Specified
Permitted Collateral Liens) Lien and/or mortgage (or comparable Lien) and which
is otherwise subject only to Permitted Collateral Liens, provided that if an
Aircraft is Parked for more than thirty (30) days, such Aircraft shall be
excluded from Eligible Collateral in its entirety unless three new Appraisal
Reports establishing the current Appraised Value of such Aircraft in its Parked
condition are delivered to the Administrative Agent, (b) cash collateral and
Permitted Investments in an aggregate amount not to exceed $750,000,000 pledged
to the Collateral Agent and held in accounts subject to Control Agreements,
(c) cash collateral and Permitted Investments maintained in accounts with the
Administrative Agent pursuant to Section 2.12(a) and (d) any Cure Collateral
designated (or deemed designated pursuant to Section 6.06(c)) by the Borrower at
its discretion.
     “Engine” shall have the meaning set forth in the First Lien Aircraft
Mortgage.
     “Entry Point Filing Forms” shall mean each of the FAA form AC 8050-135
forms to be filed with the FAA on the Closing Date.
     “Environmental Laws” shall mean all laws (including common law), statutes,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions
or legally binding requirements or agreements issued, promulgated or entered
into by or with any Governmental Authority, relating to the environment,
preservation or reclamation of natural resources, the handling, treatment,
storage, disposal, Release or threatened Release of, or the exposure of any
Person (including employees) to, any pollutants, contaminants or any toxic,
radioactive or otherwise hazardous materials.
     “Environmental Liability” shall mean any liability, contingent or
otherwise, (including any liability for damages, natural resource damage, costs
of environmental investigation, remediation or monitoring, administrative
oversight, costs, fines or penalties) resulting from or based upon (a) violation
of any Environmental Law or requirement of any Airport Authority relating to
environmental matters, (b) the generation, use, handling, transportation,
storage, treatment, disposal or the arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement, lease or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
     “Environmental Permits” shall mean any and all permits, licenses,
approvals, registrations, notifications, exemptions and any other authorization
issued pursuant to or required under any Environmental Law or by any Airport
Authority with respect to environmental matters.
     “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity

14



--------------------------------------------------------------------------------



 



ownership interests in a Person (whether direct or indirect), and any warrants,
options or other rights entitling the holder thereof to purchase or acquire any
such equity interest.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as (i) a single
employer under Section 414(b) or (c) of the Code, or (ii) solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code, or that is under common control with the
Borrower within the meaning of Section 4001 of ERISA.
     “Escrow Accounts” shall mean (1) accounts of the Borrower or any
Subsidiary, solely to the extent any such accounts hold funds set aside by the
Borrower or any Subsidiary to manage the collection and payment of amounts
collected, withheld or incurred by the Borrower or such Subsidiary for the
benefit of third parties relating to: (a) federal income tax withholding and
backup withholding tax, employment taxes, transportation excise taxes and
security related charges, (b) any and all state and local income tax
withholding, employment taxes and related charges and fees and similar taxes,
charges and fees, including, but not limited to, state and local payroll
withholding taxes, unemployment and supplemental unemployment taxes, disability
taxes, workman’s or workers’ compensation charges and related charges and fees,
(c) state and local taxes imposed on overall gross receipts, sales and use
taxes, fuel excise taxes and hotel occupancy taxes, (d) passenger facility fees
and charges collected on behalf of and owed to various administrators,
institutions, authorities, agencies and entities, (e) other similar federal,
state or local taxes, charges and fees (including without limitation any amount
required to be withheld or collected under applicable law) and (f) other funds
held in trust for an identified beneficiary in an aggregate amount pursuant to
this clause (f) not to exceed $150,000,000; in each case, held in escrow
accounts, trust funds or other segregated accounts, plus accrued interest; or
(2) accounts, capitalized interest accounts, debt service reserve accounts,
escrow accounts and other similar accounts or funds established in connection
with the ARB Indebtedness.
     “Estimated Credit Card Receivables Component” shall mean an amount
representing the estimated portion (determined in accordance with the other
provisions of this definition) of receivables owing to the Borrower in
connection with ticket purchases from and other goods and services provided by
the Borrower on major credit cards (including, without limitation, Visa,
MasterCard, American Express, Diners Club, Discover and Carte Blanche) which
have been earned by performance by the Borrower but not yet paid to the Borrower
by the credit card issuer or by the Borrower’s credit card processing bank, as
applicable, as determined monthly in accordance with the following formula and
set forth in the most recent Officer’s Certificate delivered to the
Administrative Agent pursuant to Section 5.01(n). Such amount shall be equal to
(i) the average number of days the relevant credit card receivables remained
outstanding in the most recent fiscal month multiplied by (ii) the average daily
credit card sales earned for the most recent fiscal month. The average daily
credit card sales earned for the most recent fiscal month shall be equal to
(a) the gross retail credit card sales for the most recent fiscal month
available at the time of determination (it being understood that such number
shall only include the Specified Dollar Receivables (as defined below) if the
circumstances described in

15



--------------------------------------------------------------------------------



 



clause (2) below shall exist) multiplied by (b) the Applicable Earned Percentage
divided by (c) the number of days in such month. For all purposes hereof, except
as set forth in the last sentence of this definition, “Applicable Earned
Percentage” shall be equal to the Earned Revenue Percentage. The Estimated
Credit Card Receivables Component shall be subject to such adjustments as may be
deemed appropriate by the Administrative Agent based upon the results of each
Field Audit of the Borrower conducted after the Closing Date. Notwithstanding
the foregoing, (1) until the occurrence of a Visa/MasterCard Dollar Trigger
Event that results in a reserve held by the credit card processing bank (the
“Applicable Reserve”) that is less than 100% of the value of airline tickets and
other goods and services sold on Visa or MasterCard but not yet flown or used or
otherwise earned by performance by the Borrower (the “Unearned Value”), or that
is not calculated based on the Unearned Value, retail credit card receivables
due from the credit card processing bank for Visa or MasterCard that are
denominated in Dollars (the “Specified Dollar Receivables”) shall not be subject
to the formula set forth above and the Applicable Earned Percentage to be
applied to such receivables shall be equal to 100%, (2) after the occurrence of
a Visa/MasterCard Dollar Trigger Event that results in an Applicable Reserve
that is equal to 0% of the Unearned Value, or that is not calculated based upon
the Unearned Value, the Specified Dollar Receivables shall be subject to the
formula set forth above (i.e., the Applicable Earned Percentage to be applied to
such receivables shall be equal to the Earned Revenue Percentage), and (3) after
the occurrence of a Visa/MasterCard Dollar Trigger Event that results in an
Applicable Reserve that is greater than 0% but less than 100% of the Unearned
Value, the Applicable Earned Percentage to be applied to the Specified Dollar
Receivables shall be determined on a straight line basis between the percentages
set forth in clauses (1) and (2) above (it being understood that the Applicable
Earned Percentage to be applied to such Specified Dollar Receivables shall be
equal to 100% minus the product of (A) the Applicable Reserve and (B) the
excess, if any, of (I) 100% over (II) the Earned Revenue Percentage).
     “Euro” or “€” shall mean the official currency of the European Union.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
     “Eurodollar Tranche” shall mean the collective reference to Eurodollar
Loans under a particular Facility the then current Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day).
     “Event of Default” shall have the meaning given such term in Section 7.
     “Event of Loss” shall have the meaning given such term in the First Lien
Aircraft Mortgage.
     “Excess Credit-Linked Deposits” shall mean, at any time, the excess, if
any, of the Total Credit-Linked Deposit over the Credit-Linked Deposit LC
Exposure at such time.
     “Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at

16



--------------------------------------------------------------------------------



 



approximately 11:00 a.m. (London time) on such day on the Reuters World Currency
Page for such currency; in the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later; provided, however,
that if at any time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
     “Excluded Accounts” shall mean (i) the Escrow Accounts, (ii) the Payroll
Accounts, (iii) the Petty Cash Accounts, (iv) the Restricted Accounts and
(v) any other deposit accounts or securities accounts subject to Permitted Liens
of the type described in clauses (c) or (e) of the definition thereof or liens
permitted under clauses (a), (d), (j), (p), (v), (w), (bb), (dd), (ee) or (s)
(to the extent relating to any of the foregoing clauses) of Section 6.01.
     “Excluded Subsidiaries” shall mean Aero Assurance, Ltd. and its
subsidiaries.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent,
Collateral Agent, any Lender, any Issuing Lender or any other recipient of any
payment to be made by or on account of any Obligation of the Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender, any withholding tax that is imposed by any
jurisdiction other than the United States of America or any state thereof or is
imposed by the United States of America on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.16(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.16(a).
     “Existing Amex DIP Facility” shall mean the Second Amended and Restated
Advance Payment Supplements to Delta’s Co-Branded Credit Card Program Agreement
and Membership Rewards Agreement (as amended, restated, amended and restated,
supplemented, extended or otherwise modified to the date hereof), dated as of
March 27, 2006, among the Borrower, the direct and indirect subsidiaries of the
Borrower party thereto, Amex and American Express Bank, F.S.B.
     “Existing DIP Facilities” shall mean the Existing GE DIP Facility and the
Existing Amex DIP Facility.

17



--------------------------------------------------------------------------------



 



     “Existing DIP Facility Letter of Credit” shall mean each letter of credit
that was issued under the Existing GE DIP Facility and remains outstanding as of
the Closing Date.
     “Existing GE DIP Facility” shall mean that certain Amended and Restated
Secured Super-Priority Debtor in Possession Credit Agreement (as amended,
restated, amended and restated, supplemented, extended or otherwise modified to
the date hereof), dated as of March 27, 2006, among the Borrower, the direct and
indirect subsidiaries of the Borrower party thereto, the lenders from time to
time party thereto, and General Electric Capital Corporation, as administrative
agent and collateral agent.
     “FAA” shall mean the Federal Aviation Administration of the United States
of America and any successor thereto.
     “FAA Slots” shall mean all “slots” as defined in 14 CFR § 93.213(a)(2), as
that section may be amended or re-codified from time to time, or, in the case of
slots at New York LaGuardia, as defined in the Final Order, Operating
Limitations at New York LaGuardia Airport, Docket No. FAA 2006-25755-82 dated
December 13, 2006, as such order may be amended or re-codified from time to
time, and in any subsequent order issued by the FAA related to New York’s
LaGuardia Airport, as such order may be amended or re-codified from time to
time, in each case of the Borrower and, if applicable, any other Guarantor, now
held or hereafter acquired (other than “slots” which have been permanently
allocated to another air carrier and in which the Borrower and, if applicable,
any Guarantor holds temporary use rights).
     “Facility” shall mean each of (a) the Revolving Commitments and the
Revolving Loans made thereunder (the “Revolving Facility”) and (b) the
Credit-Linked Deposit Commitments and the extensions of credit made thereunder
(the “Credit-Linked Deposit Facility”).
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fees” shall collectively mean the Commitment Fees, Letter of Credit Fees
and other fees referred to in Section 2.19.
     “Field Audit” shall mean a field examination conducted by a Field Auditor
of the Borrower’s and the Guarantors’ accounts receivable and books and records
related thereto, and the results of such field examination shall be reasonably
satisfactory to the Administrative Agent in all respects.
     “Field Auditor” shall mean the Administrative Agent or its Affiliates,
appraisers or other advisors who may be retained by the Administrative Agent to
conduct a Field Audit.

18



--------------------------------------------------------------------------------



 



     “Fifth-Freedom Rights” shall mean the operational right to enplane
passenger traffic and cargo in a foreign country and deplane it in another
foreign country.
     “First Lien Aircraft Mortgage” shall mean that “First Lien Aircraft
Mortgage” as defined in Section 4.01(e), as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
     “First Lien Copyright Security Agreement” shall mean that certain First
Lien Copyright Security Agreement as defined in Section 4.01(f), as the same may
be amended, restated, modified, supplemented, extended or amended and restated
from time to time.
     “First Lien Collateral Coverage Ratio” shall have the meaning set forth in
Section 6.06(a).
     “First Lien Obligations” shall have the meaning set forth in
Section 6.06(a).
     “First Lien Patent Security Agreement” shall mean that certain First Lien
Patent Security Agreement as defined in Section 4.01(f), as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
     “First Lien Pledge Agreement” shall mean that certain First Lien Pledge
Agreement as defined in Section 4.01(c), as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
     “First Lien Real Estate Mortgages” shall mean, collectively, (a) that
certain First Lien Real Estate Deed to Secure Debt, Assignment of Leases and
Rents and Security Agreement, dated the date hereof, by the Borrower to the
Collateral Agent, in substantially the form of Exhibit A and (b) each other
mortgage granted pursuant to the terms hereof, as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time.
     “First Lien Security Agreement” shall mean that certain First Lien Security
Agreement as defined in Section 4.01(c), as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
     “First Lien SGR Security Agreement” shall mean that certain First Lien
Slot, Gate and Route Security and Pledge Agreement as defined in
Section 4.01(d), as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time.
     “First Lien Trademark Security Agreement” shall mean that certain First
Lien Trademark Security Agreement as defined in Section 5.19(a), as the same may
be amended, restated, modified, supplemented, extended or amended and restated
from time to time.
     “First Priority Obligations” shall have the meaning set forth in the
Intercreditor Agreement.

19



--------------------------------------------------------------------------------



 



     “First Priority Obligations Payment Date” shall have the meaning set forth
in the Intercreditor Agreement.
     “First Priority Secured Parties” shall have the meaning set forth in the
Intercreditor Agreement.
     “Fixed Charge Coverage Ratio” shall mean, at any date for which such ratio
is to be determined, the ratio of EBITDAR for the Rolling Twelve Month period
ended on such date to the sum of the following for such period: (a) Interest
Expense, plus (b) the aggregate cash aircraft rental expense of the Borrower and
its Subsidiaries on a consolidated basis for such period payable in cash in
respect of any aircraft leases (other than Capitalized Leases), all as
determined in accordance with GAAP.
     “Flight Simulators” shall mean the flight simulators and flight training
devices of the Borrower or any applicable Guarantor (including, without
limitation, any such simulators or training devices located on a Real Property
Asset) other than the flight simulators listed on Schedule 1.01(a) (as such
Schedule may be amended from time to time with the consent of the Administrative
Agent).
     “Foreign Aviation Authorities” shall mean any foreign governmental,
quasi-governmental, regulatory or other agencies, public corporations or private
entities that exercise jurisdiction over the authorization (a) to serve any
foreign point on each of the Routes and/or to conduct operations related to the
Routes and Supporting Route Facilities and/or (b) to hold and operate any
Foreign Slots.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Slot” shall mean all of the rights and operational authority, now
held or hereafter acquired, of the Borrower and, if applicable, a Guarantor, to
conduct one landing or takeoff at a specific time or in a specific time period
on a specific day of the week at each non-U.S. airport served in conjunction
with the Borrower’s, or, if applicable, a Guarantor’s operations over a Route,
other than “slots” which have been permanently allocated to another air carrier
and in which the Borrower and, if applicable, any Guarantor, hold temporary use
rights.
     “Fresh Start Reporting” shall mean the preparation of consolidated
financial statements of the Borrower in accordance with American Institute of
Certified Public Accountants Statement of Position (90-7), which reflects the
consummation of the transactions contemplated by the Plan of Reorganization on a
presumed effective date of April 30, 2007.
     “Full Control Agreement” shall mean any Full Control Deposit Account
Agreement or any Full Control Securities Account Agreement.
     “Full Control Deposit Account Agreement” shall mean an agreement in writing
in form and substance reasonably satisfactory to the Collateral Agent, by and
among the Borrower

20



--------------------------------------------------------------------------------



 



or any Guarantor, as the case may be, the Collateral Agent, and any bank at
which the relevant deposit account of the Borrower or any Guarantor, as the case
may be, is at any time maintained.
     “Full Control Securities Account Agreement” shall mean an agreement in
writing in form and substance reasonably satisfactory to the Collateral Agent,
by and among the Borrower or any Guarantor, as the case may be, the Collateral
Agent and any securities intermediary in respect of the relevant securities
account.
     “GAAP” shall mean generally accepted accounting principles applied in
accordance with Section 1.03.
     “Gate Interests” shall mean all of the right, title, privilege, interest,
and authority now or hereafter acquired or held by the Borrower or, if
applicable, a Guarantor in connection with the right to use or occupy holdroom
and passenger boarding and deplaning space in any airport terminal located in
the United States at which the Borrower conducts scheduled operations.
     “Goldman Sachs” shall mean Goldman Sachs Credit Partners L.P.
     “Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
     “Ground Support Equipment” shall mean the equipment owned by the Borrower
or, if applicable, a Guarantor for crew and passenger ground transportation,
cargo, mail and luggage handling, catering, fuel/oil servicing, de-icing,
cleaning, aircraft maintenance and servicing, dispatching, security and motor
vehicles.
     “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
(i) endorsements for collection or deposits or (ii) customary contractual
indemnities in commercial agreements, in each case in the ordinary course of
business and consistent with past practice. The amount of any obligation
relating to a Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary

21



--------------------------------------------------------------------------------



 



obligation in respect of which such Guarantee is made (or, if less, the maximum
reasonably anticipated liability for which such Person may be liable pursuant to
the terms of the instrument evidencing such Guarantee) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform) as determined by the guarantor in
good faith.
     “Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement.
     “Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under, any
Environmental Law.
     “Hedging Agreement” shall mean any agreement with respect to any swap,
forward, future, fuel hedging or other derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, fuel or other commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions.
     “Immaterial Subsidiaries” shall mean one or more Subsidiaries of the
Borrower, for which, (a) the assets of all such designated Subsidiaries
constitute, in the aggregate, no more than 21/2% of the total assets of the
Borrower and its Subsidiaries on a consolidated basis (determined as of the last
day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01), and (b) the revenues
of such Subsidiaries account for no more than 21/2% of the total revenues of the
Borrower and its Subsidiaries on a consolidated basis for the twelve-month
period ending on the last day of the most recent fiscal quarter of the Borrower
for which financial statements have been delivered pursuant to Section 5.01. The
domestic Immaterial Subsidiaries as of the Closing Date that are not Guarantors
on the Closing Date shall be listed on Schedule 1.01(b).
     “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including in connection with
deposits or advances), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accrued
expenses incurred and current accounts payable, in each case in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all obligations of such Person in
respect of Capitalized Leases, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in

22



--------------------------------------------------------------------------------



 



respect of bankers’ acceptances, (j) all obligations of such person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, and (k) all obligations in
respect of Hedging Agreements valued at the amount equal to what would be
payable by such Person to its counterparty to such Hedging Agreements if such
Hedging Agreement was terminated early on such date of determination. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Indemnitee” shall have the meaning given such term in Section 10.04(b).
     “Intercreditor Agreement” shall mean that certain Intercreditor Agreement
dated the date hereof among the Administrative Agent, the Collateral Agent,
Goldman Sachs, as administrative agent and collateral agent under the Second
Lien Credit Agreement, the Borrower and the Guarantors party thereto in
substantially the form attached as Exhibit I.
     “Interest Election Request” shall mean a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.05.
     “Interest Expense” shall mean, for any period, the gross cash interest
expense (including the interest component of Capitalized Leases), of the
Borrower and its Subsidiaries on a consolidated basis for such period, all as
determined in accordance with GAAP.
     “Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months (or any other Interest Period
shorter than three months), the last day of such Interest Period, (b) as to any
Eurodollar Loan having an Interest Period of more than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (c) with respect to
ABR Revolving Loans, the last Business Day of each March, June, September and
December.
     “Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, two, three or six months thereafter (or the appropriate date thereafter for
any other Interest Period available to all the Lenders under the relevant
Facility), as the Borrower may elect in the related notice delivered pursuant to
Sections 2.03 or 2.05; provided, that (i) if any Interest Period would end on a
day which shall not be a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) no Interest Period shall end later
than the Termination Date.

23



--------------------------------------------------------------------------------



 



     “International Interest” shall mean “International Interest” as defined in
the Cape Town Convention.
     “International Registry” shall mean “International Registry” as defined in
the Cape Town Convention.
     “Investments” shall mean any stock, evidence of indebtedness or other
security of any Person, any loan, advance, contribution of capital, extension of
credit or commitment therefor (including, without limitation, the Guarantee of
loans made to others, but excluding current trade and customer accounts
receivable arising in the ordinary course of business and payable in accordance
with customary trading terms in the ordinary course of business), and any
purchase or acquisition of (a) any security of another Person or (b) a line of
business, or all or substantially all of the assets, of any Person.
     “Issuing Lender” shall mean JPMCB (or any of its banking affiliates), in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.02(i), and one or more other Lenders
agreeing to act in such capacity, which other Lenders shall be reasonably
satisfactory to the Borrower and the Administrative Agent. The Issuing Lender
may, in its reasonable discretion, in consultation with the Borrower, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Lender, in which case the term “Issuing Lender” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
     “Jet Fuel Assets” shall mean (a) the existing jet fuel inventory of the
Borrower’s or its Subsidiaries’, or any Connection Carrier’s or SkyTeam
Partner’s, operations in or pipelines in transit to Atlanta, Cincinnati and New
York that is to be sold to the Jet Fuel Counterparty pursuant to the Jet Fuel
Inventory Supply Agreement, or other jet fuel subject to the Jet Fuel Inventory
Supply Agreement, (b) the Borrower’s or its Subsidiaries’ rights in certain
existing supply and third-party sale agreements to be assigned or assumed by the
Jet Fuel Counterparty pursuant to the Jet Fuel Inventory Supply Agreement,
(c) the Borrower’s or its Subsidiaries’ rights in certain existing
infrastructure agreements to be transferred to the Jet Fuel Counterparty
pursuant to the Jet Fuel Inventory Supply Agreement and (d) proceeds of the
foregoing.
     “Jet Fuel Counterparty” shall mean J. Aron & Company, a New York general
partnership, or any of its Affiliates, or any other Person that becomes a party
to the Jet Fuel Inventory Supply Agreement.
     “Jet Fuel Inventory Supply Agreement” shall mean the Jet Fuel Inventory
Supply Agreement among the Borrower, the Jet Fuel Counterparty and Epsilon
Trading, Inc., dated as of August 31, 2006, as amended, renewed or replaced from
time to time.
     “Joint Bookrunners” shall mean JPMSI, LBI and UBS, in their capacities as
joint bookrunners.
     “Joint Lead Arrangers” shall mean JPMSI and LBI, in their capacities as
co-lead arrangers.

24



--------------------------------------------------------------------------------



 



     “JPMCB” shall have the meaning set forth in the first paragraph of this
Agreement.
     “JPMSI” shall have the meaning set forth in the first paragraph of this
Agreement.
     “LBI” shall have the meaning set forth in the first paragraph of this
Agreement.
     “LC Disbursement” shall mean a Revolving LC Disbursement or a Credit-Linked
Deposit LC Disbursement.
     “LC Exposure” shall mean, at any time, the Revolving LC Exposure and the
Credit-Linked Deposit LC Exposure at such time.
     “LCPI” shall mean Lehman Commercial Paper Inc.
     “Lenders” shall mean the Revolving Lenders and the Credit-Linked Deposit
Lenders.
     “Letters of Credit” shall mean the collective reference to the Revolving
Letters of Credit and the Credit-Linked Deposit Letters of Credit. Letters of
Credit will from time to time be deemed to be Credit-Linked Deposit Letters of
Credit or Revolving Letters of Credit in accordance with the provisions of
Section 2.02(a).
     “Letter of Credit Account” shall mean the account established by the
Borrower under the sole and exclusive control of the Administrative Agent
maintained at the office of the Administrative Agent at 270 Park Avenue, New
York, New York 10017 designated as the “Delta Air Lines LC Account” that shall
be used solely for the purposes set forth herein.
     “Letter of Credit Fees” shall mean the fees payable in respect of Letters
of Credit pursuant to Section 2.21.
     “LIBO Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Revolving Loan, the rate per annum appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Revolving Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Lien” shall mean (a) any mortgage, deed of trust, pledge, deed to secure
debt, hypothecation, security interest, easement (including, without limitation,
reciprocal easement

25



--------------------------------------------------------------------------------



 



agreements and utility agreements), rights-of-ways, reservations, encroachments,
zoning and other land use restrictions, claim or any other title defect, lease,
encumbrance, restriction, lien or charge of any kind whatsoever and (b) the
interest of a vendor or a lessor under any conditional sale, capital lease or
other title retention agreement (or any financing lease having substantially the
same economic effect as any of the foregoing).
     “Loans” shall mean, collectively, the Revolving Loans and the Credit-Linked
Deposit Loans.
     “Loan Documents” shall mean this Agreement, the Letters of Credit
(including applications for Letters of Credit and related reimbursement
agreements), the Collateral Documents, the Intercreditor Agreement and any other
instrument or agreement (which is designated as a Loan Document therein)
executed and delivered by the Borrower or a Guarantor to the Administrative
Agent, the Collateral Agent or any Lender, in each case, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
     “Margin Stock” shall have the meaning set forth in Section 3.13(a).
     “Material Adverse Change” shall mean any event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agents and the Lenders
thereunder, or (c) the ability of the Borrower or any Guarantor to pay its
respective obligations under the Loan Documents.
     “Material Indebtedness” shall mean Indebtedness (other than the Obligations
and Letters of Credit), of any one or more of the Borrower and the Guarantors in
an aggregate principal amount exceeding $50,000,000.
     “Maturity Date” shall mean April 30, 2012.
     “Merrill Lynch” shall mean Merrill Lynch Commercial Finance Corp.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Mortgaged Collateral” shall mean all of the “Collateral” as defined in the
First Lien Aircraft Mortgage (including any Mortgage Supplement).
     “Mortgage Supplement” shall have the meaning set forth in the First Lien
Aircraft Mortgage.
     “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Borrower or a Subsidiary of
the Borrower or an ERISA Affiliate, and each such plan for the five-year period
immediately following the latest date on which the

26



--------------------------------------------------------------------------------



 



Borrower, or a Subsidiary of the Borrower or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.
     “Multiple Employer Plan” shall mean a Single Employer Plan, which (a) is
maintained for employees of the Borrower or an ERISA Affiliate and at least one
person (as defined in Section 3(9) of ERISA) other than the Borrower and its
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such Plan has been or were to be terminated.
     “Net Cash Proceeds” shall mean, in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Permitted
Investments (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees and brokerage
fees, (ii) amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event or otherwise required to be repaid upon
such sale (other than any Lien pursuant to a Collateral Document),
(iii) proceeds of insurance or condemnation awards maintained for the benefit of
any third party applied to restore assets as required by the terms of any
agreement with such third party, (iv) other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (v) reserves
provided, to the extent required by GAAP, against any liabilities that are
directly attributed to such Asset Sale; provided that any such unutilized
reserves shall constitute Net Cash Proceeds at any time and to the extent that
the maintenance of such reserves is no longer required by GAAP and, provided
further, that, in the case of any Asset Sale of fuel that has been pre-ordered
in the ordinary course of business occurring substantially concurrently with the
purchase of such fuel subject to such Asset Sale, “Net Cash Proceeds” shall be
deemed net of the purchase price of such fuel.
     “Obligations” shall mean the unpaid principal of and interest on (including
interest, reasonable fees and reasonable out-of-pocket costs accruing after the
maturity of the Loans and interest, reasonable fees and reasonable out-of-pocket
costs accruing after the filing of any petition of bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees or costs is allowed in such proceeding) the Loans and all other obligations
and liabilities of the Borrower to any Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, reasonable fees, indemnities, reasonable
out-of-pocket costs, reasonable out-of-pocket expenses (including all reasonable
fees, charges and disbursements of counsel to any Agent or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
     “Officer’s Certificate” shall mean, as applied to the Borrower or any
Guarantor, a certificate executed by a Responsible Officer of such Person in
his/her capacity as such.

27



--------------------------------------------------------------------------------



 



     “Other Taxes” shall mean any and all present or future stamp, mortgage,
intangible or documentary taxes or any other excise or property taxes, charges
or similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Parked” shall mean, as to any Aircraft, that such Aircraft has been
removed from service, other than Aircraft temporarily grounded for maintenance
being actively conducted.
     “Participant” shall have the meaning given such term in Section 10.02(d).
     “Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 or any subsequent legislation that amends,
supplements or supersedes such Act.
     “Payroll Accounts” shall mean depository accounts used only for payroll.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation, or any
successor agency or entity performing substantially the same functions.
     “Pension Act” shall mean the Pension Protection Act of 2006, as it
presently exists or as it may be amended from time to time.
     “Permitted Acquisition” shall mean any acquisition, whether by purchase,
merger, consolidation or otherwise, by the Borrower or any Guarantor of all or
substantially all the assets of, or all the Equity Interests (or, so long as the
acquired Person becomes a Guarantor pursuant to Section 5.14 hereof, Equity
Interests sufficient to cause the acquired Person to become a Subsidiary) in, a
Person or a division, line of business or other business unit of a Person but
only so long as:
     (a) (i) no Event of Default shall have occurred and be continuing
immediately prior or immediately after giving effect to such Permitted
Acquisition and (ii) all transactions related thereto shall have been
consummated in all material respects in accordance with applicable laws;
     (b) with respect to any acquisition in excess of $25,000,000, the Borrower
shall have delivered to the Administrative Agent an Officer’s Certificate to the
effect set forth in clause (a) above, together with the relevant financial
information for the Person or assets to be acquired, promptly after consummation
of such acquisition; and
     (c) with respect to any acquisition in excess of $25,000,000, the Borrower
shall have provided the Administrative Agent with written notice and with copies
of the material acquisition documents promptly after consummation of such
acquisition.
     “Permitted Change of Control Transaction” shall mean any transaction,
whether by purchase, merger, consolidation or otherwise, pursuant to which a
Permitted Holder acquires all or substantially all the assets of, or all the
Equity Interests in, the Borrower but only so long as:

28



--------------------------------------------------------------------------------



 



     (a) (i) no Event of Default shall have occurred and be continuing
immediately prior or immediately after giving effect to such Permitted Change of
Control Transaction and (ii) all transactions related thereto shall have been
consummated in all material respects in accordance with applicable laws;
     (b) the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate to the effect set forth in clause (a) above, together with
the relevant financial information for the Permitted Holder, promptly after
consummation of such transaction;
     (c) the Borrower shall have provided the Administrative Agent with written
notice and with copies of the material acquisition documents promptly after
consummation of such transaction; and
     (d) the operations of the Borrower are not merged with the operations of
any other major U.S. airline owned by such Permitted Holder.
     “Permitted Collateral Liens” shall mean those Liens permitted pursuant to
clauses (b), (e), (f), (g), (i) (solely with respect to interests of airport
operators in the assets located at the applicable facilities), (k) (solely to
the extent relating to the underlying credit card receivables and related
assets), (l), (m), (n), (q), (r), (u), (cc)(i) (solely to the extent relating to
the applicable underlying accounts or amounts or other assets deposited therein,
in each case arising in the ordinary course of business) or (s) (to the extent
relating to any of the foregoing clauses) of Section 6.01.
     “Permitted Disposition” shall mean any of the following:
     (a) (i) the sale of inventory in the ordinary course of business, (ii) the
sale of Spare Parts in the ordinary course of business, and (iii) swaps,
exchanges, interchange or pooling of assets or, in the case of Mortgaged
Collateral, other transfers of possession (subject to the limitations set forth
in the Collateral Documents) in the ordinary course of business;
     (b) the sale or other disposition of Permitted Investments for cash or in
exchange for Permitted Investments;
     (c) sales or dispositions of surplus, obsolete, negligible or uneconomical
assets (other than Mortgaged Collateral that are not Parts (as defined in the
First Lien Aircraft Mortgage)) no longer used in the business of Borrower and
the Guarantors;
     (d) sales or dispositions of assets among the Borrower and the Guarantors;
provided that, with respect to any such asset that constitutes Collateral, such
asset remains subject to a Lien in favor of the Collateral Agent for the benefit
of the First Priority Secured Parties following such sale or disposition (it
being understood that the Borrower and the Guarantors shall execute any
documents and take any actions reasonably required to create, grant, establish,
preserve or perfect such Lien in accordance with the other provisions of this
Agreement or the other Collateral Documents dealing with the creation, granting,
establishment, preservation or perfection of Liens);

29



--------------------------------------------------------------------------------



 



     (e) (i) abandonment of Intellectual Property; provided, that such
abandonment is (A) in the ordinary course of business consistent with past
practices and (B) with respect to Intellectual Property that is not material to
the business of Borrower and it Subsidiaries and (ii) licensing or sublicensing
of Intellectual Property in the ordinary course of business consistent with past
practices;
     (f) the sale or discount of Accounts to a collection agency in connection
with collections of delinquent receivables;
     (g) (i) abandonment of FAA Slots, Gate Interests, Routes or Supporting
Route Facilities; provided, that such abandonment is (A) in connection with the
downsizing of any hub or other facility located in Cincinnati as reflected in
the budgets provided pursuant to Section 5.01(e), (B) in connection with the
downsizing of any other hub or facility as reflected in the budgets provided
pursuant to Section 5.01(e), which does not materially and adversely affect the
business of Borrower and its Subsidiaries, taken as a whole, or (C) in the
ordinary course of business consistent with past practices and does not
materially and adversely affect the business of Borrower and its Subsidiaries,
taken as a whole, (ii) transfer or other disposition in the ordinary course of
business of FAA Slots, Foreign Slots, Gate Interests, Routes or Supporting Route
Facilities, in each case, to the extent not constituting Eligible Collateral or
utilized in connection therewith, (iii) exchange of FAA Slots in the ordinary
course of business that in the Borrower’s reasonable judgment are of reasonably
equivalent value, and (iv) assignments of leases or granting of leases of
(A) Aircraft or Engines to the extent permitted pursuant to the First Lien
Aircraft Mortgage and (B) other aircraft or engines (that do not constitute
Collateral), in each case, in the ordinary course of business;
     (h) the sale or other disposition of any 737-800 aircraft substantially
concurrently with the consummation of the purchase of such aircraft to the
extent such purchase occurs pursuant to a purchase agreement to which the
Borrower or a Subsidiary was a party as of the Closing Date;
     (i) to the extent not prohibited by any of the Collateral Documents, the
disposition of leasehold or similar interests in real property that is not Real
Property Assets, including through assignment, sublease or lease termination or
rejection, in whole or in part, or the return, surrender, exchange or
abandonment of any property subject thereto;
     (j) any sale of Margin Stock for fair value as determined in good faith by
Borrower;
     (k) (i) any loss of or damage to property of the Borrower or any Guarantor,
(ii) any taking of property of the Borrower or any Guarantor, or (iii) an Event
of Loss;
     (l) the sale, assignment and/or other transfer of the Jet Fuel Assets to
the Jet Fuel Counterparty, in each case pursuant to the Jet Fuel Inventory
Supply Agreement;
     (m) Permitted Liens of the type described in clause (d) of the definition
thereof; and

30



--------------------------------------------------------------------------------



 



     (n) the lease or sublease of assets and properties in the ordinary course
of business.
     “Permitted Holder” shall mean any corporation or limited liability company
organized under the laws of the United States of America or any state thereof
organized for the purpose of consummating any Permitted Change of Control
Transaction so long as such entity is a holding company which has (or
simultaneously with such Change of Control Transaction will acquire) as its
other principal investment another major U.S. airline.
     “Permitted Investments” shall mean:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) direct obligations of state and local government entities in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
     (c) obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States of America), including, without
limitation, bills, notes, bonds, debentures, and mortgage-backed securities, in
each case maturing within one year from the date of acquisition thereof and
which have a rating of at least A- (or the equivalent thereof) from S&P or A-3
(or the equivalent thereof) from Moody’s;
     (d) investments in commercial paper maturing within 365 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
     (e) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any other commercial bank of recognized
standing organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $250,000,000 and which has a long term unsecured debt rating of at
least A from S&P and A2 from Moody’s (or is the principal banking Subsidiary of
a bank holding company that has such ratings);
     (f) fully collateralized repurchase agreements with a term of not more than
six (6) months for underlying securities that would otherwise be eligible for
investment;
     (g) Investments of money in an investment company organized under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in

31



--------------------------------------------------------------------------------



 



obligations of the type described in (a) through (f) above. This could include,
but not be limited to, money market funds or short-term and intermediate bonds
funds; and
     (h) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA (or the
equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; and
     (i) investments, in accordance with investment policies approved by the
board of directors of the Borrower, in the ordinary course of business.
     “Permitted Liens” shall mean: (a) Liens imposed by law (other than Liens
imposed under Environmental Laws and any Lien imposed under ERISA) for taxes,
assessments, levies or charges of any Governmental Authority for claims not yet
delinquent or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP; (b) Liens of landlords, carriers,
warehousemen, consignors, mechanics, materialmen and other Liens (other than
Liens imposed under Environmental Laws and any Lien imposed under ERISA) in
existence on the Closing Date (which, in the case of Real Property Assets, are
specified in the applicable First Lien Real Estate Mortgage) or imposed by law
and created in the ordinary course of business and securing obligations that are
not overdue or are being contested in compliance with Section 5.05; (c)
(i) Liens (other than any Lien imposed under ERISA) incurred or (ii) or deposits
made (including, without limitation, surety bonds and appeal bonds), in each
case, in connection with workers’ compensation, unemployment insurance and other
types of social security benefits (or benefits arising under other public
liability laws or similar legislation) or to secure the performance of tenders,
bids, leases, contracts (other than for the repayment of Indebtedness),
statutory obligations and other similar obligations or arising as a result of
progress payments under government contracts; (d) leases, subleases, licenses,
use agreements, usufructs, easements (including, without limitation, reciprocal
easement agreements and utility agreements), rights-of-way, covenants,
reservations, encroachments, land use restrictions or encumbrances, which, in
the case of Real Property Assets, (i) do not interfere materially with the
ordinary conduct of the business of the Borrower or any Guarantor, as the case
may be, (ii) do not materially detract from the value of the property to which
they attach or materially impair the use thereof to the Borrower or any
Guarantor, as the case may be and (iii) do not materially adversely affect the
marketability of the applicable property; (e) letters of credit or deposits in
the ordinary course to secure leases; (f) Liens imposed by applicable law on the
assets of the Borrower or any Guarantor located at an airport for the benefit of
any nation or government or national or governmental authority of any nation,
state, province or other political subdivision thereof, and any agency,
department, regulator, airport authority, air navigation authority or other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government in respect of the regulation of
commercial aviation or the registration, airworthiness or operation of civil
aircraft and having jurisdiction over the Borrower or such Guarantor including,
without limitation, the FAA or DOT, (g) Liens in favor of depositary banks
arising as a matter of law encumbering deposits (including the right of setoff)
and that are within the general parameters customary in the banking industry,
(h) in the case of Real Property Assets, those Liens specified in the applicable
First Lien Real Estate Mortgage; (i) in the case of any Mortgaged Collateral,
those Liens specified in the applicable First Lien Aircraft Mortgage;

32



--------------------------------------------------------------------------------



 



and (j) extensions, renewals or replacements of any Lien referred to in
paragraphs (a) through (g) above, provided, that the principal amount of the
obligation secured thereby is not increased and that any such extension, renewal
or replacement is limited to the property originally encumbered thereby.
     “Person” shall mean any natural person, corporation, division of a
corporation, partnership, limited liability company, trust, joint venture,
association, company, estate, unincorporated organization, Airport Authority or
Governmental Authority or any agency or political subdivision thereof.
     “Petty Cash Accounts” shall mean domestic or foreign deposit or securities
accounts of the Borrower and Guarantors holding aggregate balances in an amount
not to exceed $50,000,000 with respect to domestic accounts and $150,000,000
with respect to foreign accounts at any one time.
     “Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that
is a pension plan subject to the provisions of Title IV of ERISA, Section 412 of
the Code or Section 302 of ERISA.
     “Plan of Reorganization” shall mean the Debtors’ Joint Plan of
Reorganization pursuant to Chapter 11 of the United States Bankruptcy Code
together with all schedules and exhibits thereto, as confirmed by the
Confirmation Order, together with any amendments, supplements or modifications
thereto that have been approved or authorized by the Bankruptcy Court prior to
the Closing Date.
     “Pledged Spare Parts” shall mean Spare Parts which are maintained by or on
behalf of the Borrower or any Guarantor at a Spare Parts Location.
     “Post-Petition Aircraft Agreement” shall have the meaning set forth in the
Plan of Reorganization.
     “Primary Foreign Slots” shall mean the Foreign Slots set forth on Schedule
4(f) to the First Lien SGR Security Agreement, as such Schedule may be amended
from time to time pursuant to the First Lien SGR Security Agreement.
     “Primary Routes” shall mean the Routes set forth on Schedule 4(h) to the
First Lien SGR Security Agreement, as such Schedule may be amended from time to
time pursuant to the First Lien SGR Security Agreement.
     “Primary Supporting Route Facilities” shall mean the Supporting Route
Facilities of the Borrower and, if applicable, a Guarantor, at the airports
listed on Schedule 4(i) to the First Lien SGR Security Agreement.
     “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

33



--------------------------------------------------------------------------------



 



     “Prospective Assignment” shall have the meaning given in the Cape Town
Convention.
     “Prospective International Interest” shall have the meaning given in the
Cape Town Convention.
     “Prospective Sale” shall have the meaning given in the Cape Town
Convention.
     “Protocol” shall mean the Protocol referred to in the defined term “Cape
Town Convention.”
     “Qualified Judgment” shall mean any judgment arising from the resolution of
disputed pre-petition claims, so long as, and to the extent that, a reserve has
been established therefor (including a reserve of Equity Interests of the
Borrower to satisfy certain pre-petition claims pursuant to the Plan of
Reorganization).
     “Qualified Permitted Investments” shall mean Permitted Investments of the
type described in clause (e) of the definition thereof issued, guaranteed or
placed with the Administrative Agent and other Permitted Investments of the type
from time to time generally permitted in money market deposit accounts at JPMCB.
     “Qualified Restructuring Indebtedness” shall mean any Indebtedness of the
Borrower or any of its Subsidiaries with respect to any Restructuring Aircraft
other than any such Indebtedness (i) created by any Post-Petition Aircraft
Agreement that has been entered into relating to such Restructuring Aircraft or
(ii) arising out of the assumption without modification of pre-petition
agreements related to such Restructuring Aircraft.
     “Real Estate Appraiser” shall mean, in the case of the Real Property
Assets, (a) American Appraisal Associates with respect to those certain parcels
of real property described in Schedule 3.15(a) or (b) such other appraisal firms
as may be retained by the Administrative Agent, in consultation with the
Borrower, from time to time.
     “Real Property Assets” shall mean those certain parcels of real property
owned in fee by the Borrower and described in Schedule 3.15(a) and together
with, in each case, all buildings, improvements, facilities, appurtenant
fixtures and equipment, easements and other property and rights incidental or
appurtenant to the ownership of such parcel of real property (as each such real
property is more particularly described in the applicable First Lien Real Estate
Mortgage) (including, without limitation, all Collateral described in the
applicable First Lien Real Estate Mortgage), and, from time to time, all
Collateral identified in a First Lien Real Estate Mortgage granted pursuant to
Section 5.14, Section 5.16 or any other provision of this Agreement (including
in connection with the designation of such real property or related asset as
Cure Collateral).
     “Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss.

34



--------------------------------------------------------------------------------



 



     “Redeemable Stock” shall mean any class or series of Equity Interests of
any Person that by its terms or otherwise (a) is required to be redeemed prior
to the Maturity Date, (b) may be required to be redeemed at the option of the
holder of such class or series of Equity Interests at any time prior to the
Maturity Date or (c) is convertible into or exchangeable for (i) Equity
Interests referred to in clause (a) or (b) above or (ii) Indebtedness.
     “Register” shall have the meaning set forth in Section 10.02(b)(iv).
     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping, or
disposing into the indoor or outdoor environment (including the abandonment or
discarding of barrels, containers and other closed receptacles containing any
hazardous substance or pollutant or contaminant).
     “Replacement Airframe” shall have the meaning given to such term in the
First Lien Aircraft Mortgage.
     “Replacement Engine” shall have the meaning given to such term in the First
Lien Aircraft Mortgage.
     “Required Credit-Linked Deposit Lenders” shall mean the Credit-Linked
Deposit Lenders holding more than 50% of the sum of (i) until the Closing Date,
the Total Credit-Linked Deposit then in effect and (ii) thereafter, the Total
Credit-Linked Deposit then in effect (or, if the Total Credit-Linked Deposit
shall have been reduced to zero pursuant to Section 2.11 or Section 2.12),
Lenders holding more than 50% of the sum of (x) the aggregate principal amount
of all Credit-Linked Deposit Loans outstanding and (y) the Credit-Linked Deposit
LC Exposure.
     “Required Lenders” shall mean, at any time, Lenders holding more than 50%
of (a) until the Closing Date, the Commitments then in effect and
(b) thereafter, the sum of (i) (A) the Total Credit-Linked Deposit or
(B) following the termination of the Credit-Linked Deposits, the aggregate
principal amount of all Credit-Linked Deposit Loans outstanding plus the
Credit-Linked Deposit LC Exposure, and (ii) the Total Revolving Commitments then
in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding.
     “Responsible Officer” shall mean the chief executive officer, president,
chief financial officer, treasurer, vice president, controller, chief accounting
officer, secretary or assistant secretary of the Borrower or any Guarantor, as
applicable, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or chief accounting officer of the
Borrower or any Guarantor, as applicable.
     “Restricted Accounts” shall mean the accounts identified as Restricted
Accounts on Schedule 1.01(c);

35



--------------------------------------------------------------------------------



 



     “Restricted Captive Insurance Company Subsidiary” shall mean a Subsidiary
that is a captive insurance company and is prohibited from becoming a Guarantor
hereunder pursuant to applicable rules and regulations.
     “Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Guarantor, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower.
     “Restructuring Aircraft” shall mean each of the aircraft listed on
Schedule 1.01(d).
     “Revolving Availability Period” shall mean the period from and including
the Closing Date to but excluding the Termination Date.
     “Revolving Commitment” shall mean the commitment of each Revolving Lender
to make Revolving Loans and participate in Revolving Letters of Credit hereunder
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite its name in Annex A hereto or
in the Assignment and Acceptance pursuant to which such Revolving Lender became
a party hereto, as the same may be changed from time to time pursuant to the
terms hereof. The original aggregate amount of the Total Revolving Commitments
is $1,000,000,000.
     “Revolving Commitment Percentage” shall mean, at any time, with respect to
each Revolving Lender, the percentage obtained by dividing its Revolving
Commitment at such time by the Total Revolving Commitment or, if the Revolving
Commitments have been terminated, the Revolving Commitment Percentage of each
Revolving Lender that existed immediately prior to such termination.
     “Revolving Extensions of Credit” shall mean, as to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Revolving Commitment Percentage of the Revolving LC Exposure then outstanding.
     “Revolving Facility” shall have the meaning set forth in the definition of
“Facility” in this Section 1.01.
     “Revolving LC Commitment” shall mean a Dollar Amount not to exceed
$400,000,000.
     “Revolving LC Disbursement” shall mean a payment made by the Issuing Lender
pursuant to a Revolving Letter of Credit.
     “Revolving LC Exposure” shall mean, at any time, the sum of (a) the
aggregate maximum undrawn Dollar Amount of all outstanding Revolving Letters of
Credit at such time plus (b) the aggregate Dollar Amount of all Revolving LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The Revolving LC Exposure of any

36



--------------------------------------------------------------------------------



 



Revolving Lender at any time shall be its Revolving Commitment Percentage of the
total Revolving LC Exposure at such time.
     “Revolving Lender” shall mean each Lender having a Revolving Commitment.
     “Revolving Letter of Credit” shall mean any irrevocable letter of credit
issued pursuant to Section 2.02 (other than Credit-Linked Deposit Letters of
Credit), which letter of credit shall be (i) a standby letter of credit,
(ii) issued for general corporate purposes of the Borrower or any Subsidiary,
(iii) denominated in Dollars or any Alternative Currency and (iv) otherwise in
such form as may be reasonably approved from time to time by the Administrative
Agent and the applicable Issuing Lender.
     “Revolving Letter of Credit Available Amount” shall mean, at any time, the
lesser of (i) the excess, if any, of (x) the Revolving LC Commitment in effect
at such time over (y) the Revolving LC Exposure at such time and (ii) the
excess, if any, of (x) the Total Revolving Commitment in effect at such time
over (y) the Total Revolving Extensions of Credit outstanding at such time.
     “Revolving Loan” shall have the meaning set forth in Section 2.01(a).
     “Rolling Twelve Months” shall mean, with respect to any date of
determination, the month most recently ended and the eleven (11) immediately
preceding months for which, in each case, financial statements are available
considered as a single period.
     “Routes” shall mean the routes for which the Borrower or, if applicable, a
Guarantor, holds or hereafter acquires the requisite authority to operate
foreign air transportation pursuant to Title 49 including, without limitation,
applicable frequencies, exemption and certificate authorities, Fifth-Freedom
Rights and “behind/beyond rights”.
     “Sale” shall have the meaning given in the Cape Town Convention.
     “S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Second Lien Administrative Agent” shall mean the “Administrative Agent”
under and as defined in the Second Lien Credit Agreement.
     “Second Lien Collateral Agent” shall mean the “Collateral Agent” under and
as defined in the Second Lien Credit Agreement.
     “Second Lien Credit Agreement” shall mean that certain Second Lien Term
Loan and Guaranty Agreement (as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time), dated as of
April 30, 2007, among the Borrower, the Guarantors, the lenders party thereto,
Goldman Sachs, as administrative agent and collateral agent, and the other
parties thereto.

37



--------------------------------------------------------------------------------



 



     “Second Lien Obligations” shall have the meaning given to the term
“Obligations” in the Second Lien Credit Agreement.
     “Second Lien Term Loans” shall mean the “Second Lien Term Loans” as such
term is defined in the Second Lien Credit Agreement.
     “Second Priority Obligations” shall have the meaning set forth in the
Intercreditor Agreement.
     “Shifting Control Agreement” shall mean any Shifting Control Deposit
Account Agreement or any Shifting Control Securities Account Agreement.
     “Shifting Control Deposit Account Agreement” shall mean an agreement in
writing in form and substance reasonably satisfactory to the Collateral Agent,
by and among the Borrower or any Guarantor, as the case may be, the Collateral
Agent, and the relevant bank at which the relevant deposit account of the
Borrower or any Guarantor, as the case may be, is at any time maintained.
     “Shifting Control Securities Account Agreement” shall mean an agreement in
writing in form and substance reasonably satisfactory to the Collateral Agent,
by and among the Borrower or any Guarantor, as the case may be, the Collateral
Agent and any securities intermediary in respect of the relevant securities
account.
     “Single Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or an ERISA Affiliate or (b) was so maintained and in respect of which
the Borrower could reasonably be expected to have liability under Title IV of
ERISA in the event such Plan has been or were to be terminated.
     “SkyTeam Partner” shall mean any airline that is a member of the SkyTeam
international airline alliance.
     “Spare Engine” shall have the meaning set forth in the First Lien Aircraft
Mortgage.
     “Spare Parts” shall have the meaning set forth in the First Lien Aircraft
Mortgage.
     “Spare Parts Locations” shall have the meaning set forth in the First Lien
Aircraft Mortgage.
     “Specified Jet Fuel Action” shall mean, if the transactions effected
pursuant to the Jet Fuel Inventory Supply Agreement are re-characterized as
Indebtedness owed by the Borrower, any action by the Jet Fuel Counterparty, as
secured party, to the extent such action seeks to foreclose (or obtain a lien)
on the Jet Fuel Assets.
     “Specified Permitted Collateral Liens” shall mean Permitted Collateral
Liens (other than Liens permitted under clauses (c)(i) (other than any such
Liens that are non-consensual or imposed by law), (c)(ii) and (e) of the
definition of Permitted Liens and clause (j)

38



--------------------------------------------------------------------------------



 



of the definition of Permitted Liens (to the extent related to such other
specified clauses of such definition) and clauses (m), (n) and (u) of
Section 6.01 and clause (s) of Section 6.01 (to the extent related to such other
specified clauses of Section 6.01)).
     “Statutory Reserve Rate” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subordinations” shall have the meaning given in the Cape Town Convention.
     “Subsidiary” shall mean, with respect to any Person (in this definition
referred to as the “parent”), any corporation, association or other business
entity (whether now existing or hereafter organized) of which at least a
majority of the securities or other ownership or membership interests having
ordinary voting power for the election of directors is, at the time as of which
any determination is being made, owned or controlled by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the
Borrower.
     “Supporting Route Facilities” shall mean gates, ticket counters and other
facilities assigned, allocated, leased, or made available to the Borrower at
non-U.S. airports used in the operation of scheduled service over a Route.
     “Swap Termination Value” shall mean, in respect of any contract or
agreement relating to Indebtedness permitted by Section 6.03(f) or (g), after
taking into account the effect of any legally enforceable netting agreement
relating to such contract or agreement, (a) for any date on or after the date
such contract or agreement has been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such contract or agreement, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such contract or agreement (which may include a Lender or
any Affiliate of a Lender).
     “Syndication Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

39



--------------------------------------------------------------------------------



 



     “Termination Date” shall mean the earlier to occur of (a) the Maturity Date
and (b) the acceleration of the Loans and the termination of the Commitments
(which, in the case of the Credit-Linked Deposit, means that the obligation to
issue Credit-Linked Deposit Letters of Credit or make Credit-Linked Deposit
Loans shall terminate and the Credit-Linked Deposits shall be returned to the
Credit-Linked Deposit Lenders) in accordance with the terms hereof.
     “Termination Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. 4043), (b) an
event described in Section 4068 of ERISA, (c) the withdrawal of the Borrower or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a “substantial employer,” as such term is defined in Section 4001(a)(2) of
ERISA, (d) the incurrence of liability by the Borrower or any ERISA Affiliate
under Section 4064 of ERISA upon the termination of a Multiple Employer Plan,
(e) the imposition of Withdrawal Liability or receipt of notice from a
Multiemployer Plan that such liability may be imposed, (f) a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) providing notice of intent to
terminate a Plan pursuant to Section 4041(c) of ERISA or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, if such amendment
requires the provision of security, (h) the institution of proceedings to
terminate a Plan by the PBGC under Section 4042 of ERISA, (i) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of the Pension Act, any failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, (j) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, or (k) any other event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the imposition of any
liability under Title IV of ERISA (other than for the payment of premiums to the
PBGC in the ordinary course). Notwithstanding the above, for purposes of this
definition, the sale by the Borrower of its interest in Comair shall not be
considered a “reportable event” under clause (a) above.
     “Title 14” shall mean Title 14 of the United States Code of Federal
Regulations, including Part 93, Subparts K and S thereof, as amended from time
to time or any successor or recodified regulation.
     “Title 49” shall mean Title 49 of the United States Code, which, among
other things, recodified and replaced the U.S. Federal Aviation Act of 1958, and
the rules and regulations promulgated pursuant thereto or any subsequent
legislation that amends, supplements or supersedes such provisions.
     “Tooling” shall mean tooling inventory, including but not limited to dies,
molds, tooling, casting patterns, gauges, jigs, racks and stands for engines,
cowls, radome and wheels, aircraft jacks, test benches, test equipment, lathes,
welders, grinders, presses, punches and hoists and other similar items (whether
or not completed or fixed or handheld).

40



--------------------------------------------------------------------------------



 



     “Total Collateral Coverage Ratio” shall have the meaning set forth in
Section 6.06(b).
     “Total Credit-Linked Deposit” shall mean, at any time, the sum of all
Credit-Linked Deposits at such time, as the same may be reduced from time to
time pursuant to this Agreement.
     “Total Credit-Linked Deposit LC Available Amount” shall mean, at any time,
the excess, if any, of the Total Credit-Linked Deposit over the then outstanding
aggregate principal amount of the Credit-Linked Deposit Loans.
     “Total Obligations” shall have the meaning set forth in Section 6.06(b).
     “Total Revolving Commitment” shall mean, at any time, the sum of the
Revolving Commitments at such time.
     “Total Revolving Extensions of Credit” shall mean, at any time, the
aggregate amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
     “Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Collateral Agent, the borrowing of Loans and the use of the proceeds thereof and
the request for and issuance of Letters of Credit hereunder.
     “Travel Agency Cash Transaction” shall mean any purchase in cash or check
of a ticket through a travel agency that is a member of Bank Settlement Plan or
Airline Reporting Corporation, as applicable, it being understood and agreed
that the account receivable in respect of such purchase that is included in the
calculation of Eligible Account shall be net of any set-off for commissions or
refunds and shall be included only to the extent such travel agency is
unconditionally required to pay such net amount to the applicable clearinghouse
or for the account of the Borrower.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate and when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment or Credit-Linked Deposit.
     “UBS” shall mean UBS Securities LLC.
     “UBS Finance” shall mean UBS Loan Finance LLC.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time.
     “United States Citizen” shall have the meaning set forth in Section 3.02.

41



--------------------------------------------------------------------------------



 



     “Unrestricted Cash” shall mean all cash and Permitted Investments of the
Borrower and the Guarantors held in accounts (other than the Escrow Accounts,
Payroll Accounts and Restricted Accounts) which are the subject of Control
Agreements that have been executed and delivered to the Collateral Agent.
     “Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.
     “Use or Lose Rule” shall mean with respect to FAA Slots or Foreign Slots,
as the case may be, the terms of 14 C.F.R. Section 93.227 or other applicable
utilization requirements issued by the FAA, other Governmental Authorities, any
Foreign Aviation Authorities or any Airport Authorities.
     “Visa/MasterCard Dollar Trigger Event” shall mean any amendment to the
existing processing agreement or the Borrower entering into any replacement
processing agreement with respect to Visa and MasterCard receivables denominated
in Dollars that changes the percentage or calculation of reserves held by the
credit card processing bank in respect of such receivables (solely, in the case
of any such change in calculation, to the extent resulting in a calculation that
is no longer based upon Unearned Value (as such term is defined in the
definition of “Estimated Credit Card Receivables Component” contained herein)).
     “Withdrawal Liability” shall have the meaning given such term under Part I
of Subtitle E of Title IV of ERISA and shall include liability that results from
either a complete or partial withdrawal.
     SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) “knowledge” or “aware” or words of similar
import shall mean, when used in reference to the Borrower or the Guarantors, the
actual knowledge of any Responsible Officer.
     SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance

42



--------------------------------------------------------------------------------



 



with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Upon any such request for an amendment, the Borrower,
the Required Lenders and the Administrative Agent agree to consider in good
faith any such amendment in order to amend the provisions of this Agreement so
as to reflect equitably such accounting changes so that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
accounting changes as if such accounting changes had not occurred.
SECTION 2.
AMOUNT AND TERMS OF CREDIT
     SECTION 2.01. Commitments of the Lenders; Credit-Linked Deposit Loans.
     (a) Revolving Commitment. (i) Each Revolving Lender severally, and not
jointly with the other Revolving Lenders, agrees, upon the terms and subject to
the conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to the
Borrower at any time and from time to time during the Revolving Availability
Period in an aggregate principal amount not to exceed, when added to such
Revolving Lender’s Revolving LC Exposure, the Revolving Commitment of such
Lender, which Revolving Loans may be repaid and reborrowed in accordance with
the provisions of this Agreement. At no time shall the sum of the then
outstanding aggregate principal amount of the Revolving Loans plus the Revolving
LC Exposure exceed the Total Revolving Commitment.
          (ii) Each Borrowing of a Revolving Loan shall be made from the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments; provided, however, that the failure of any Revolving Lender to make
any Revolving Loan shall not in itself relieve the other Revolving Lenders of
their obligations to lend.
     (b) Making of Credit-Linked Deposit Loans. Each Credit-Linked Deposit
Lender shall pay to the Administrative Agent its Credit-Linked Deposit in full
in Dollars on the Closing Date. Upon the terms and subject to the conditions
herein set forth (including, without limitation, the provisions of Section 2.27
and Section 4) each Credit-Linked Deposit Lender, severally and not jointly with
the other Credit-Linked Deposit Lenders, agrees to make loans (each a
“Credit-Linked Deposit Loan” and collectively, the “Credit-Linked Deposit
Loans”) in Dollars to the Borrower at any time and from time to time during the
Credit-Linked Deposit Availability Period; provided that, after giving effect to
any such Credit-Linked Deposit Loan, (i) the aggregate outstanding principal
amount of the Credit-Linked Deposit Loans of such Credit-Linked Deposit Lender
plus such Credit-Linked Deposit Lender’s Credit-Linked Deposit LC

43



--------------------------------------------------------------------------------



 



Exposure does not exceed such Credit-Linked Deposit Lender’s Credit-Linked
Deposit and (ii) the Credit-Linked Deposit Outstanding Exposure does not exceed
the Total Credit-Linked Deposit. Credit-Linked Deposit Loans made pursuant to
this subsection (b) may be repaid and reborrowed in accordance with the
provisions of this agreement.
     (c) Pro Rata Funding. Each Credit-Linked Deposit Borrowing shall be funded
by the Credit-Linked Deposit Lenders pro rata in accordance with their
respective Credit-Linked Deposit Percentages, solely from amounts on deposit in
the Credit-Linked Deposit Account pursuant to the terms and conditions set forth
herein.
     (d) Type of Borrowing. Except as otherwise provided in Section 2.03(b),
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
     (e) Amount of Borrowing. At the commencement of each Interest Period for
any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is
in an integral multiple of $1,000,000 and not less than $5,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000 provided,
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or the entire Excess Credit-Linked Deposits,
as the case may be, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.02(f). Borrowings of more than one
Type may be outstanding at the same time.
     (f) Limitation on Interest Period. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
     SECTION 2.02. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein (including, with respect to issuances of
Credit-Linked Deposit Letters of Credit, Section 2.27), the Borrower may request
the issuance of (and, subject to the penultimate sentence of clause (b) below,
the Issuing Lender shall issue) (1) Credit-Linked Deposit Letters of Credit, at
any time and from time to time during the Credit-Linked Deposit Availability
Period, and (2) Revolving Letters of Credit, at any time and from time to time
during the Revolving Availability Period, in each case, for the Borrower’s own
account or the account of the Borrower or any Subsidiary, in a form reasonably
acceptable to the Administrative Agent, the Issuing Lender and the Borrower. For
purposes hereof, (i) Letters of Credit shall at all times and from time to time
be deemed to be (x) Credit-Linked Deposit Letters of Credit (other than any
Letter of Credit denominated in an Alternative Currency) to the extent the
aggregate principal amount of such Letters of Credit does not exceed the Total
Credit-Linked Deposit LC Available Amount and (y) Revolving Letters of Credit
(A) to the extent, and in the amount by which, the aggregate principal amount of
all outstanding Letters of Credit denominated in Dollars exceeds the Total
Credit-Linked Deposit LC Available Amount and (B)

44



--------------------------------------------------------------------------------



 



if such Letters of Credit are denominated in any Alternative Currency,
(ii) drawings under any Letter of Credit denominated in any Alternative Currency
shall be deemed to have been made under Revolving Letters of Credit,
(iii) drawings under any Letter of Credit denominated in Dollars shall be deemed
to have been made under Revolving Letters of Credit for so long as, and to the
extent that, there are any undrawn Revolving Letters of Credit denominated in
Dollars outstanding (and thereafter shall be deemed to have been made under
Credit-Linked Deposit Letters of Credit) and (iv) any Letter of Credit
denominated in Dollars that expires or terminates will be deemed to be a
Revolving Letter of Credit, for so long as, and to the extent that, there are
outstanding Revolving Letters of Credit denominated in Dollars immediately prior
to such expiration or termination; provided, however, that, at any time during
which an Event of Default shall have occurred and be continuing and the Required
Credit-Linked Deposit Lenders shall have notified the Administrative Agent of
their election to trigger the terms of this proviso, (I) Letters of Credit
denominated in Dollars shall be deemed to be Revolving Letters of Credit and
Credit-Linked Deposit Letters of Credit, (II) drawings under Letters of Credit
denominated in Dollars shall be deemed to have been made under Revolving Letters
of Credit and Credit-Linked Deposit Letters of Credit and (III) any Letter of
Credit that expires or terminates shall be deemed to be a Revolving Letter of
Credit and a Credit-Linked Deposit Letter of Credit, in each case pro rata based
upon (1) the Revolving LC Exposure immediately prior to such Event of Default
determined in accordance with the foregoing provisions of this Section 2.02(a)
and (2) the Credit-Linked Deposit LC Exposure immediately prior to such Event of
Default determined in accordance with the foregoing provisions of this
Section 2.02(a). To the extent necessary to implement the foregoing, the
identification of a Letter of Credit as a Revolving Letter of Credit or a
Credit-Linked Deposit Letter of Credit may change from time to time and a
portion of a Letter of Credit may be deemed to be a Credit-Linked Deposit Letter
of Credit and the remainder be deemed to be a Revolving Letter of Credit. Any
such reallocations shall be made in a manner to be determined by the
Administrative Agent. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall either provide
(i) telephonic notice promptly followed by written notice or (ii) hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender (which approval shall not be
unreasonably withheld, delayed or conditioned)) to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying (1) the date of issuance, amendment, renewal or extension (which
shall be a Business Day), (2) the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), (3) the amount
of such Letter of Credit, (4) for Revolving Letters of Credit, the currency of
such Letter of Credit, (5) the name and address of the beneficiary thereof and
(6) such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Lender, the Borrower
also shall submit a letter of credit application on the Issuing

45



--------------------------------------------------------------------------------



 



Lender’s standard form in connection with any request for a Letter of Credit;
provided, that to the extent such standard form is inconsistent with the Loan
Documents, the Loan Documents shall control. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (v) the LC Exposure shall not exceed the sum of the Revolving LC
Commitment and the Total Credit-Linked Deposit, (w) the Revolving LC Exposure
shall not exceed the Revolving LC Commitment, (x) the aggregate amount of the
Unused Total Revolving Commitment shall not be less than zero, (y) the
Credit-Linked Deposit LC Exposure shall not exceed the Total Credit-Linked
Deposit and (z) the Credit-Linked Deposit Outstanding Exposure shall not exceed
the Total Credit-Linked Deposit. No Issuing Lender (other than an Affiliate of
the Administrative Agent) shall permit any such issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
     (d) Participations. (A) By the issuance of a Revolving Letter of Credit (or
an amendment, renewal or extension of a Revolving Letter of Credit, including
any amendment increasing the amount thereof, or in connection with any part of
any Letter of Credit being deemed to be a Revolving Letter of Credit pursuant to
Section 2.02(a)), and without any further action on the part of the Issuing
Lender or the Revolving Lenders, the Issuing Lender hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from the Issuing
Lender, a participation in such Revolving Letter of Credit equal to such
Revolving Lender’s Revolving Commitment Percentage of the Dollar Amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Revolving Lender’s Revolving Commitment Percentage of
the Dollar Amount of each Revolving LC Disbursement made by the Issuing Lender
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Revolving Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Revolving Letter of Credit or the occurrence of an Event of
Default or reduction or termination of the Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
          (B) By the issuance of a Credit-Linked Deposit Letter of Credit (or an
amendment, renewal or extension of a Credit-Linked Deposit Letter of Credit,
including any amendment increasing the amount thereof, or in connection with any
part of any Letter of Credit being deemed to be a Credit-Linked Deposit Letter
of Credit pursuant to Section 2.02(a)) and without any further action on the
part of the Issuing Lender or the Credit-Linked Deposit

46



--------------------------------------------------------------------------------



 



Lenders, the Issuing Lender hereby grants to each Credit-Linked Deposit Lender,
and each Credit-Linked Deposit Lender hereby acquires from the Issuing Lender, a
participation in such Credit-Linked Deposit Letter of Credit equal to such
Credit-Linked Deposit Lender’s Credit-Linked Deposit Percentage of the aggregate
principal amount available to be drawn under such Credit-Linked Deposit Letter
of Credit. In consideration and in furtherance of the foregoing, each
Credit-Linked Deposit Lender hereby absolutely and unconditionally agrees that
if the Issuing Lender makes a Credit-Linked Deposit LC Disbursement which is not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or is required to refund any reimbursement payment in respect of a
Credit-Linked Deposit LC Disbursement to the Borrower for any reason, the
Administrative Agent shall reimburse the Issuing Lender for the amount of such
Credit-Linked Deposit LC Disbursement from the Credit-Linked Deposit Lenders’
Credit-Linked Deposits on deposit in the Credit-Linked Deposit Account on a pro
rata basis in accordance with each Credit-Linked Deposit Lender’s Credit-Linked
Deposit Percentage of such Credit-Linked Deposit LC Disbursement. In the event
any such Credit-Linked Deposits are withdrawn by the Administrative Agent from
the Credit-Linked Deposit Account to reimburse the Issuing Lender for an
unreimbursed Credit-Linked Deposit LC Disbursement, the Borrower shall have the
right, but not the obligation, at any time prior to the Maturity Date, to pay
over to the Administrative Agent in reimbursement thereof an amount equal to the
amount so charged, and such payment shall be deposited by the Administrative
Agent in the Credit-Linked Deposit Account. A certificate of the Issuing Lender
submitted to any Credit-Linked Deposit Lender with respect to any amounts owing
under this section shall be conclusive in the absence of manifest error. Each
Credit-Linked Deposit Lender acknowledges and agrees that its obligation to
acquire and fund participations in respect of Credit-Linked Deposit Letters of
Credit pursuant to this subparagraph (B) is absolute, unconditional and
irrevocable and shall not be affected by any circumstance whatsoever, including
any amendment, renewal or extension of any Credit-Linked Deposit Letter of
Credit or the occurrence of an Event of Default or the return of the
Credit-Linked Deposits, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Without limiting the
foregoing, each Credit-Linked Deposit Lender irrevocably authorizes the
Administrative Agent to apply amounts of its Credit-Linked Deposit as provided
in this subparagraph (B), whether or not the conditions to borrow set forth in
Section 4.02 are satisfied. Each Credit-Linked Deposit Lender hereby grants,
without prejudice to the other provisions of this Agreement, to the Issuing
Lender a security interest in its interest in the Credit-Linked Deposit Account
and all amounts on deposit therein as collateral security for its obligations to
the Issuing Lender under this Agreement and agrees that the Issuing Lender may
exercise all rights and remedies of a secured party under the UCC or any other
applicable law.
     (e) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to the Dollar Amount of
such LC Disbursement or (subject to the two immediately succeeding sentences),
with respect to any Revolving Letter of Credit denominated in an Alternative
Currency, an amount equal to the amount of such Revolving LC Disbursement in the
applicable Alternative Currency not later than the first Business Day following
the date the Borrower receives notice of such LC Disbursement; provided, that,
in the case of any LC Disbursement made in Dollars, to the extent not reimbursed
and, subject to the satisfaction (or waiver) of the conditions to borrowing set
forth herein, including, without limitation, making a request in accordance with
Section 2.03(a) or 2.02(e)(B)

47



--------------------------------------------------------------------------------



 



that such payment shall be financed with an ABR Revolving Borrowing or
Credit-Linked Deposit Loans, as the case may be, in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or
Credit-Linked Deposit Loans, as the case may be. If the Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Alternative Currency would
subject the Administrative Agent, the applicable Issuing Lender or any Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall pay the amount of any such tax requested by the Administrative Agent, the
relevant Issuing Lender or Lender. If the Borrower fails to make such payment
when due, then (i) if such payment relates to an Alternative Currency Revolving
Letter of Credit, automatically and with no further action required, the
Borrower’s obligation to reimburse the applicable Revolving LC Disbursement
shall be permanently converted into an obligation to reimburse the Dollar Amount
of such Revolving LC Disbursement and (ii) the Administrative Agent shall
promptly notify the applicable Issuing Lender of the applicable Revolving LC
Disbursement and the Dollar Amount thereof.
     (A) If the Borrower fails to make any payment due under paragraph (e) above
with respect to a Revolving Letter of Credit when due (including by a
Borrowing), the Administrative Agent shall notify each Revolving Lender of the
applicable Revolving LC Disbursement (as converted to Dollars, if applicable),
the payment then due from the Borrower in respect thereof and such Revolving
Lender’s Revolving Commitment Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Revolving Commitment Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.04 with respect to Revolving Loans made
by such Revolving Lender (and Section 2.04 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Lender the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this Section 2.02(e) with respect to any
Revolving LC Disbursement, the Administrative Agent shall distribute such
payment to the Issuing Lender or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Lender, then to
such Revolving Lenders and the Issuing Lender as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Lender for any Revolving LC Disbursement (other than the funding of ABR
Loans as contemplated above) shall not constitute a Revolving Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
     (B) If the Borrower is obligated to make any payment due under paragraph
(e) above with respect to a Credit-Linked Deposit Letter of Credit when due
(including by a Borrowing), the Administrative Agent shall notify each
Credit-Linked Deposit Lender of the applicable Credit-Linked Deposit LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Credit-Linked Deposit Lender’s Credit-Linked Deposit Percentage thereof, and the
Administrative Agent shall promptly withdraw and pay to the Issuing Lender each

48



--------------------------------------------------------------------------------



 



Credit-Linked Deposit Lender’s Credit-Linked Deposit Percentage of the Dollar
Amount of such Credit-Linked Deposit LC Disbursement from such Credit-Linked
Deposit Lender’s Credit-Linked Deposit. Upon telephonic notice to the
Administrative Agent, the Borrower may elect that amounts so withdrawn be deemed
Credit-Linked Deposit Loans made on such date by each such Credit-Linked Deposit
Lender in an amount equal to its Credit-Linked Deposit Percentage of the amount
of such withdrawal; provided that at the time of such election the conditions to
borrowing set forth in Section 4.02 shall have been met with respect to any such
Credit-Linked Deposit Loan. Promptly following receipt by the Administrative
Agent of any payment by the Borrower in respect of any Credit-Linked Deposit LC
Disbursement, the Administrative Agent shall credit such payment to the
Credit-Linked Deposit Account to be added to the Credit-Linked Deposits of the
Credit-Linked Deposit Lenders in accordance with their Credit-Linked Deposit
Percentages. The Borrower acknowledges that each payment made pursuant to this
subparagraph (B) in respect of any Credit-Linked Deposit LC Disbursement is
required to be made for the benefit of the distributees indicated in the
immediately preceding sentence. Any payment made from the Credit-Linked Deposit
Account, or from funds of the Administrative Agent, pursuant to this paragraph
to reimburse the Issuing Lender for any Credit-Linked Deposit LC Disbursement
(other than the funding of Credit-Linked Deposit Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such Credit-Linked Deposit LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders, the Credit-Linked Deposit
Lenders nor the Issuing Lender, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender;
provided, that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and

49



--------------------------------------------------------------------------------



 



other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the Issuing Lender
(as finally determined by a court of competent jurisdiction), the Issuing Lender
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Lender shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Lender and the Revolving Lenders or Credit-Linked Deposit Lenders
with respect to any such LC Disbursement in accordance with the terms herein.
     (h) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse (including by a Borrowing) such LC
Disbursement in full not later than the first Business Day following the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided, that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.08 shall apply; provided further
that, in the case of a Revolving LC Disbursement made under a Revolving Letter
of Credit in an Alternative Currency, the amount of interest due with respect
thereto shall (i) in the case of any Revolving LC Disbursement that is
reimbursed on the Business Day immediately succeeding such Revolving LC
Disbursement, (A) be payable in the applicable Alternative Currency and (B) if
not reimbursed on the date of such Revolving LC Disbursement, bear interest at a
rate equal to the rate reasonably determined by the applicable Issuing Lender to
be the cost to such Issuing Lender of funding such Revolving LC Disbursement
plus the Applicable Margin applicable to Eurodollar Revolving Loans at such time
and (ii) in the case of any Revolving LC Disbursement that is reimbursed after
the Business Day immediately succeeding such Revolving LC Disbursement (A) be
payable in Dollars, (B) accrue on the Dollar Amount of such Revolving LC
Disbursement and (C) bear interest as provided above. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e)(A) of this Section or from the Credit-Linked Deposit
of any Credit-Linked Deposit Lender pursuant to paragraph (e)(B) of this Section
to reimburse the Issuing Lender shall be for the account of such Lender to the
extent of such payment.
     (i) Replacement of the Issuing Lender. Any Issuing Lender may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced

50



--------------------------------------------------------------------------------



 



Issuing Lender and the successor Issuing Lender. The Administrative Agent shall
notify the Revolving Lenders and the Credit-Linked Deposit Lenders of any such
replacement of the Issuing Lender. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Lender pursuant to Section 2.21. From and after the effective
date of any such replacement, (i) the successor Issuing Lender shall have all
the rights and obligations of the Issuing Lender under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Lender” shall be deemed to refer to such successor or to
any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require. After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
     (j) Replacement of Letters of Credit; Cash Collateralization. The Borrower
shall (i) upon or prior to the occurrence of the Termination Date (x) cause all
Letters of Credit which expire after the Termination Date (the “Outstanding
Letters of Credit”) to be returned to the Issuing Lender undrawn and marked
“cancelled” or (y) if the Borrower does not do so in whole or in part either
(A) provide one or more “back-to-back” letters of credit to each applicable
Issuing Lender with respect to any such Outstanding Letters of Credit in a form
reasonably satisfactory to each such Issuing Lender and the Administrative
Agent, issued by a bank reasonably satisfactory to each such Issuing Lender and
the Administrative Agent, and/or (B) deposit cash in the Letter of Credit
Account, as collateral security for the Borrower’s reimbursement obligations in
connection with any such Outstanding Letters of Credit (such deposit in the
amounts set forth below “Cash Collateralization”), such cash (or any applicable
portion thereof) to be promptly remitted to the Borrower (provided no Event of
Default or event which upon notice or lapse of time or both would constitute an
Event of Default has occurred or is continuing) upon the expiration,
cancellation or other termination or satisfaction of the Borrower’s
reimbursement obligations with respect to such Outstanding Letters of Credit, in
whole or in part; in an aggregate principal amount for all such “back-to-back”
letters of credit and any such Cash Collateralization equal to 102% of the then
outstanding amount of all LC Exposure (less the amount, if any, on deposit in
the Letter of Credit Account prior to taking any action pursuant to clauses
(A) or (B) above) and (ii) if required pursuant to Section 2.28(b), deposit in
the Letter of Credit Account, an amount required pursuant to Section 2.28(b);
provided that the portions of such amount attributable to undrawn Alternative
Currency Revolving Letters of Credit or Revolving LC Disbursements in an
Alternative Currency that the Borrower is not late in reimbursing shall be
deposited in the applicable Alternative Currencies in the actual amounts of such
undrawn Revolving Letters of Credit and Revolving LC Disbursements. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the Letter of Credit Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent (in
accordance with its usual and customary practices for investments of this type)
and at the Borrower’s risk and reasonable expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Lender for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for

51



--------------------------------------------------------------------------------



 



the LC Exposure at such time. If the Borrower is required to provide an amount
of cash collateral hereunder pursuant to Section 2.28(b), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after Section 2.28(b) no longer requires the provision of such
cash collateral.
     (k) Issuing Lender Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Lender shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, the aggregate face amount of
the Letters of Credit to be issued, amended, renewed, or extended by it (and
whether, subject to Section 2.02(b), the face amount of any such Letter of
Credit was changed thereby) and the aggregate face amount of such Letters of
Credit outstanding after giving effect to such issuance, amendment, renewal or
extension, (iii) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Lender on such day,
the date of such failure, and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
     (l) Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 7.01, all amounts (i) that the Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of Revolving LC Disbursements made under any
Alternative Currency Letter of Credit (other than amounts in respect of which
such Borrower has deposited cash collateral pursuant to Section 2.02(j), if such
cash collateral is deposited in the applicable Alternative Currency to the
extent so deposited or applied), (ii) that the Revolving Lenders are at the time
or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Lender pursuant to Section 2.02(e) in respect of
unreimbursed Revolving LC Disbursements made under any Alternative Currency
Revolving Letter of Credit and (iii) of each Revolving Lender’s participation in
any Alternative Currency Letter of Credit under which a Revolving LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Amount of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
applicable Issuing Lender or any Lender in respect of the Obligations described
in this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.
     SECTION 2.03. Requests for Borrowings.
     (a) Revolving Loans. Unless otherwise agreed to by the Administrative Agent
in connection with making the initial Revolving Loans, to request a Borrowing of
Revolving Loans, the Borrower shall notify the Administrative Agent of such
request by telephone (i) in the case of a Eurodollar Borrowing, not later than
2:00 p.m., New York City

52



--------------------------------------------------------------------------------



 



time, three (3) Business Days before the date of the proposed Borrowing and
(ii) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the date of the proposed Borrowing; provided, that any such notice of
an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.02(e) may be given not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01(a):
     (i) the aggregate amount of the requested Borrowing (which shall comply
with Section 2.01(e));
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03(a), the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of the amount of such Revolving Lender’s Loan to be made as part of the
requested Borrowing.
     (b) Credit-Linked Deposit Loan. To request the Borrowing of Credit-Linked
Deposit Loans, the Borrower shall notify the Administrative Agent of such
request by telephone (i) in the case of a Eurodollar Borrowing, not later than
2:00 p.m., New York City time, three (3) Business Days (or, in the case of a
Borrowing on the Closing Date, two (2) Business Days) before the date of the
proposed Borrowing and (ii) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing; provided,
that any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.02(e) may be given not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Such
telephonic notice shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Such
telephone and written Borrowing Request shall specify the following information
in compliance with Section 2.01:
     (i) the aggregate amount of the requested Borrowing (which shall comply
with Section 2.01(e));
     (ii) the date of such Borrowing, which shall be a Business Day;

53



--------------------------------------------------------------------------------



 



     (iii) the portion of the Borrowing that is to be an ABR Borrowing and that
is to be a Eurodollar Borrowing; and
     (iv) in the case of such portion of the Borrowing that is a Eurodollar
Borrowing, the initial Interest Period applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any portion of the requested Borrowing that is to be a Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of the Borrowing Request in
accordance with this Section 2.03(b), the Administrative Agent shall advise each
Credit-Linked Deposit Lender of the details thereof and of the amount of such
Credit-Linked Deposit Lender’s Loan to be made as part of the requested
Borrowing.
     SECTION 2.04. Funding of Borrowings. (a) Each Revolving Lender shall make
each Revolving Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., New York City time,
or such earlier time as may be reasonably practicable, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.02(e) shall be remitted by the
Administrative Agent to the Issuing Lender.
     (b) Unless the Administrative Agent shall have received notice from a
Revolving Lender prior to the proposed date of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith upon written demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate otherwise applicable to such Borrowing. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
     (c) Each Credit-Linked Deposit Lender hereby irrevocably authorizes the
Administrative Agent to make available to the Borrower an amount on deposit in
the Deposit Account equal to such Credit Linked Deposit Lender’s Percentage of
such Credit-Linked Deposit Borrowing (it being understood that the funding
obligation of each Credit-Linked Deposit

54



--------------------------------------------------------------------------------



 



Lender with respect to such Borrowing shall be required to be satisfied solely
by making such amount available, and the Borrower shall have no recourse against
such Credit-Linked Deposit Lender with respect to the satisfaction of such
funding obligation). The Administrative Agent shall disburse the relevant
portions of the amounts on deposit in the Credit-Linked Deposit Accounts in the
manner specified in the applicable Borrowing Request.
     SECTION 2.05. Interest Elections. (a) The Borrower may elect from time to
time to (i) convert ABR Loans to Eurodollar Loans, (ii) convert Eurodollar Loans
to ABR Loans, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto or
(iii) continue any Eurodollar Loan as such upon the expiration of the then
current Interest Period with respect thereto
     (b) To make an Interest Election Request pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03(a) or
Section 2.03(b) if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

55



--------------------------------------------------------------------------------



 



     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, and upon the request of the Required Lenders,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
     SECTION 2.06. Limitation on Eurodollar Tranches. Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurodollar Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.
     SECTION 2.07. Interest on Loans.
     (a) Subject to the provisions of Section 2.08, each ABR Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days or, when the Alternate Base Rate is based on the Prime Rate, a year
with 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
     (b) Subject to the provisions of Section 2.08, each Eurodollar Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the LIBO Rate for such Interest Period in effect for such
Borrowing plus the Applicable Margin.
     (c) Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date and after the
Termination Date on written demand and (with respect to Eurodollar Loans) upon
any repayment or prepayment thereof (on the amount repaid or prepaid); provided
that in the event of any conversion of any Eurodollar Loan to an ABR Loan,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
     SECTION 2.08. Default Interest. If the Borrower or any Guarantor, as the
case may be, shall default in the payment of the principal of or interest on any
Loan or in the payment of any other amount becoming due hereunder (including,
without limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at stated maturity, by acceleration or otherwise, the
Borrower or such Guarantor, as the case may be, shall on written demand of the
Administrative Agent from time to time pay interest, to the extent permitted by
law, on all overdue amounts up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days or when the Alternate
Base Rate is applicable and is based on the Prime Rate, a year with 365 days or
366 days in a leap year) equal to (a) with respect to any Loan, the rate then
applicable for such Borrowings plus 2.0%, (b) in the case of overdue

56



--------------------------------------------------------------------------------



 



unreimbursed amounts with respect to any Credit-Linked Deposit LC Disbursement,
the rate otherwise applicable to such Credit-Linked Deposit LC Disbursement as
provided in Section 2.02(h) plus 2% and (c) in the case of all other amounts,
the rate applicable for ABR Loans plus 2.0%.
     SECTION 2.09. Alternate Rate of Interest. In the event, and on each
occasion, that on the date that is two Business Days prior to (i) the
commencement of any Interest Period for a Eurodollar Loan or (ii) the
determination of the Benchmark LIBOR Rate, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate or the Benchmark LIBOR Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written,
facsimile or telegraphic notice of such determination to the Borrower and the
Lenders and, until the circumstances giving rise to such notice no longer exist,
(i) any request by the Borrower for a Borrowing of Eurodollar Loans hereunder
(including pursuant to a refinancing with Eurodollar Loans and including any
request to continue, or to convert to, Eurodollar Loans) shall be deemed a
request for a Borrowing of ABR Loans and (ii) the Credit-Linked Deposits shall
be invested so as to earn a return equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and, for purposes of
Section 2.27(b), shall equal the then applicable ABR.
     SECTION 2.10. Amortization of Credit-Linked Deposits; Repayment of Loans;
Evidence of Debt.
     (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the ratable account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.
     (b) The Administrative Agent shall return Credit-Linked Deposits in the
aggregate amount of $6,000,000 to the Credit-Linked Deposit Lenders on March 31
of each year, beginning on March 31, 2008. To the extent not previously returned
and subject to the Borrower’s compliance with Section 2.12(c), all Credit-Linked
Deposits shall be returned to the Credit-Linked Deposit Lenders on the Maturity
Date. Any optional return of Credit-Linked Deposits effected pursuant to
Section 2.11 shall be applied to reduce the subsequent scheduled returns of
Credit-Linked Deposits as directed by the Borrower. Each return of Credit-Linked
Deposits pursuant to this Section 2.10(b) shall be accompanied by accrued
interest on the amount of Credit-Linked Deposits so returned to but excluding
the date of return.
     (c) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received

57



--------------------------------------------------------------------------------



 



by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. The Borrower shall have the right, upon reasonable
notice, to request information regarding the accounts referred to in the
preceding sentence.
     (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall promptly execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in a form
furnished by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.02) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
     SECTION 2.11. Optional Termination or Reduction of Commitment; Reduction of
Credit-Linked Deposits. (a) Upon at least one (1) Business Day prior written
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Unused Total Revolving Commitment; provided that each such notice shall be
revocable to the extent such termination or reduction would have resulted from a
refinancing of the Obligations, which refinancing shall not be consummated or
shall otherwise be delayed. Each such reduction of the Unused Total Revolving
Commitment shall be in the principal amount not less than $5,000,000 and in an
integral multiple of $1,000,000. Simultaneously with each reduction or
termination of the Revolving Commitment, the Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender the Commitment Fee
accrued and unpaid on the amount of the Revolving Commitment of such Revolving
Lender so terminated or reduced through the date thereof. Any reduction of the
Total Revolving Commitment pursuant to this Section shall be applied to reduce
the Revolving Commitment of each Revolving Lender on a pro rata basis.
     (b) Upon at least one (1) Business Day prior written notice, the Borrower
may at any time or from time to time direct the Administrative Agent to
permanently reduce the Total Credit-Linked Deposits; provided that each such
notice shall be revocable to the extent such termination or reduction would have
resulted from a refinancing of the Obligations, which refinancing shall not be
consummated or shall otherwise be delayed; and provided further that (i) each
reduction of the Credit-Linked Deposits shall be in a principal amount not less
than $5,000,000 and in an integral multiple of $1,000,000 and (ii) the Borrower
shall not direct the Administrative Agent to reduce the Credit-Linked Deposits
if, after giving effect to such reduction (and to the provisions of
Section 2.02(a)), the aggregate Credit-Linked Deposit Outstanding Exposure would
exceed the Total Credit-Linked Deposit. In the event the Credit-Linked Deposits
shall be reduced as provided in the preceding sentence, such reduction shall be
applied ratably to the Credit-Linked Deposits of the Credit-Linked Deposit
Lenders and the

58



--------------------------------------------------------------------------------



 



Administrative Agent will return all amounts in the Credit-Linked Deposit
Account in excess of the reduced Total Credit-Linked Deposit to the
Credit-Linked Deposit Lenders, ratably in accordance with their Credit-Linked
Deposit Percentages of the Total Credit-Linked Deposit (as determined
immediately prior to such reduction).
     SECTION 2.12. Mandatory Prepayment; Commitment Termination.
     (a) Within three (3) Business Days of the Borrower or any Guarantor
receiving any Net Cash Proceeds as a result of an Asset Sale or Recovery Event
(including, without limitation, an Event of Loss concerning an Airframe, Engine,
Spare Engine or Spare Parts), the Borrower or such Guarantor shall, if the
Borrower shall not be in compliance with Section 6.06(a) or 6.06(b) on the date
such Net Cash Proceeds are received, deposit such received Net Cash
Proceeds (solely to the extent necessary to maintain compliance with
Section 6.06(a) and (b)) into an account that is maintained with the
Administrative Agent for such purpose and subject to a Full Control Agreement;
provided that (i) in the case of the Net Cash Proceeds of any Event of Loss so
deposited and involving an Airframe, Engine or Spare Engine, the Borrower shall
be permitted to use such Net Cash Proceeds to replace such Airframe, Engine or
Spare Engine, as the case may be, with a Replacement Airframe or Replacement
Engine, as the case may be, in accordance with the requirements of the First
Lien Aircraft Mortgage, with such Replacement Airframe or Replacement Engine to
be subject to the Lien of the Collateral Agent for the benefit of the First
Priority Secured Parties pursuant to the First Lien Aircraft Mortgage and
otherwise satisfying the requirements of the First Lien Aircraft Mortgage at the
time of (or substantially simultaneously with) the release of such Net Cash
Proceeds, (ii) in the case of Net Cash Proceeds of any  Recovery Event (other
than Net Cash Proceeds covered by clause (i) above) so deposited, the Borrower
may use such Net Cash Proceeds to repair or replace the assets which are the
subject of such Recovery Event with comparable assets, (iii) in the case of any
Net Cash Proceeds of any Asset Sale so deposited, the Borrower may use such Net
Cash Proceeds to  replace the assets which are the subject of such Asset Sale
with comparable assets within 365 days after such deposit is made, (iv) all such
Net Cash Proceeds shall be subject to release as provided in Section 6.06(d) or,
at the option of the Borrower at any time, may be applied in accordance with the
requirements of Section 2.12(b), and (v) upon the occurrence of an Event of
Default, the amount of any such deposit may be applied, subject to the
Intercreditor Agreement, by the Administrative Agent in accordance with Section
2.12(b)), provided that any release of Net Cash Proceeds pursuant to clause
(iii) of this Section shall be conditioned on the Borrower being in compliance
with Section 6.06(a) and 6.06(b), after giving effect thereto (it being
understood that the failure to be in compliance with Section 6.06(a) or 6.06(b)
shall not prevent the release of any Net Cash Proceeds in connection with any
repair or replacement of assets permitted hereunder so long as no decrease in
either Collateral Coverage Ratio will result therefrom).  
     (b) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to this Section 2.12 shall be applied, first, to the
permanent prepayment of the Credit-Linked Deposit Loans (with a corresponding
reduction in the Total Credit-Linked Deposit) on a pro rata basis (it being
understood that such payments shall be delivered to the Credit-Linked Deposit
Lenders on a pro rata basis and that, notwithstanding anything to the contrary
contained in Section 2.10(a), there shall be no ability to reborrow amounts
prepaid pursuant to this Section 2.12), second, to the permanent reduction of
the Total

59



--------------------------------------------------------------------------------



 



Credit-Linked Deposit in an amount equal to the Excess Credit-Linked Deposits
(with a corresponding return of Credit-Linked Deposits equal to such amount to
be delivered to the Credit-Linked Deposit Lenders on a pro rata basis), third,
to the reallocation of Credit-Linked Deposit Letters of Credit as Revolving
Letters of Credit (subject to the satisfaction of the conditions to borrowing
set forth herein) in an amount equal to the lesser of (x) the Revolving Letter
of Credit Available Amount and (y) the Credit-Linked Deposit Letters of Credit
outstanding prior to giving effect to any such reallocation (any such
reallocation to be accompanied by a corresponding permanent reduction in the
Credit-Linked Deposit, with a corresponding return of Credit-Linked Deposits
equal to such amount to be delivered to the Credit-Linked Deposit Lenders on a
pro rata basis), fourth, to Cash Collateralize the outstanding Credit-Linked
Deposit LC Exposure (any such Cash Collateralization to be accompanied by a
corresponding permanent reduction in the Credit-Linked Deposit in an amount
equal to the Credit-Linked Deposit LC Exposure so collateralized and a return of
Credit-Linked Deposits equal to such amount to the Credit-Linked Deposit Lenders
on a pro rata basis), fifth, subject to the Intercreditor Agreement, to the
prepayment of the Revolving Loans on a pro rata basis (any such prepayment to be
accompanied by a corresponding permanent reduction in the Revolving Commitments)
and, sixth, subject to the Intercreditor Agreement, to Cash Collateralize the
outstanding Revolving LC Exposure, after giving effect to the reallocation
described above (any such Cash Collateralization to be accompanied by a
permanent reduction in the Revolving Commitments in an amount equal to the
Revolving LC Exposure so collateralized; such reduction (or any part thereof, as
applicable) to be effective upon any release or application of such cash
collateral in an amount equal to the amount so released or applied). The
application of any prepayment pursuant to Section 2.12 shall be made, first, to
ABR Loans and, second, to Eurodollar Loans.
     (c) Upon the Termination Date, the Commitments shall be terminated in full
and the Borrower shall repay the Loans in full and, except as the Administrative
Agent may otherwise agree in writing, if any Letter of Credit remains
outstanding, provide Cash Collateralization for such Letter of Credit.
     (d) All prepayments under this Section 2.12 shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any Fees and any losses, costs and expenses, as
more fully described in Section 2.15 and 2.19 hereof.
     SECTION 2.13. Optional Prepayment of Loans.
     (a) The Borrower shall have the right at any time and from time to time to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) telephonic notice followed promptly by written or facsimile notice or
(B) written or facsimile notice received by 1:00 p.m., New York City time, three
Business Days prior to the proposed date of prepayment and (ii) with respect to
ABR Loans and Credit-Linked Deposit Loans, upon written or facsimile notice
received by 1:00 p.m., New York City time, one Business Day prior to the
proposed date of prepayment; provided that ABR Loans may be prepaid on the same
day notice is given if such notice is received by the Administrative Agent by
12:00 noon, New York City time; provided further, however, that (A) each such
partial prepayment shall be in an amount not less than $5,000,000 and in
integral multiples of $1,000,000, (B) no prepayment of Eurodollar

60



--------------------------------------------------------------------------------



 



Loans shall be permitted pursuant to this Section 2.13(a) other than on the last
day of an Interest Period applicable thereto unless such prepayment is
accompanied by the payment of the amounts described in Section 2.15, and (C) no
partial prepayment of a Borrowing of Eurodollar Loans shall result in the
aggregate principal amount of the Eurodollar Loans remaining outstanding
pursuant to such Borrowing being less than $10,000,000.
     (b) Any prepayments under Section 2.13(a) shall be applied at the
Borrower’s option, to (i) repay the outstanding Revolving Loans of the Revolving
Lenders (without any reduction in the Total Revolving Commitment) and Cash
Collateralize the outstanding Revolving Letters of Credit until all Revolving
Loans shall have been paid in full (plus any accrued but unpaid interest and
fees thereon) and no Revolving Letters of Credit shall be outstanding, or, if
outstanding, then backed by Cash Collateralization and/or (ii) prepay the
Credit-Linked Deposit Loans of the Credit-Linked Deposit Lenders (with such
prepayments to be deposited in the Credit-Linked Deposit Account for the
Credit-Linked Deposit Lenders on a pro rata basis and without any reduction in
the Credit-Linked Deposits). All prepayments under Section 2.13(a) shall be
accompanied by accrued but unpaid interest on the principal amount being prepaid
to (but not including) the date of prepayment, plus any Fees and any losses,
costs and expenses, as more fully described in Sections 2.15 and 2.19 hereof.
     (c) Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid and, in the case of Eurodollar
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount and on the date
stated therein; provided, that the Borrower may revoke any notice of prepayment
under this Section 2.13 if such prepayment would have resulted from a
refinancing of the Obligations hereunder, which refinancing shall not be
consummated or shall otherwise be delayed. The Administrative Agent shall,
promptly after receiving notice from the Borrower hereunder, notify each Lender
of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.
     SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement subject to
Section 2.14(c)) or the Issuing Lender; or
     (ii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein or any Credit-Linked Deposit;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or any Credit-Linked Deposit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or

61



--------------------------------------------------------------------------------



 



otherwise), then the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.
     (b) If any Lender or the Issuing Lender reasonably determines in good faith
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts, in each case as documented
by such Lender or Issuing Lender to the Borrower as will compensate such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
for any such reduction suffered; it being understood that to the extent
duplicative of the provisions in Section 2.16, this Section 2.14(b) shall not
apply to Taxes.
     (c) The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits, additional interest on
the unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurodollar Loans or the Credit-Linked
Deposit, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment, Credit-Linked Deposit or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent, and which notice shall specify the Statutory Reserve Rate,
if any, applicable to such Lender) of such additional interest or cost from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.
     (d) A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in paragraph (a), (b) or
(c) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the Issuing Lender,
as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.

62



--------------------------------------------------------------------------------



 



     (e) Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The protection of this Section shall be
available to each Lender regardless of any possible contention as to the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.
     SECTION 2.15. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance an Event of Default), (b) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, (c) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18 or Section 10.08(b) or (d) the return of
any Credit-Linked Deposit to any Credit-Linked Deposit Lender other than on the
last day of the period covered by the Benchmark LIBOR Rate then in effect, then,
in any such event, at the request of such Lender (or, in the case of clause
(d) above, the Issuing Lender) the Borrower shall compensate such Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount reasonably determined in good
faith by such Lender or Issuing Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the applicable rate of interest for such Loan
(excluding, however the Applicable Margin included therein, if any), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within fifteen (15) days after receipt
thereof.
     SECTION 2.16. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided, that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the

63



--------------------------------------------------------------------------------



 



Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
     (b) Any and all payments by or on account of any obligation of the
Administrative Agent pursuant to Section 2.27(b) hereunder shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Administrative Agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the Administrative
Agent shall so notify the Borrower and advise it of the additional amount
required to be paid so that the sum payable by the Administrative Agent pursuant
to Section 2.27(b) after making all required deductions (including deductions
applicable to additional sums payable under this Section) to the Credit-Linked
Deposit Lenders is an amount equal to the sum they would have received from the
Administrative Agent had no deductions been made, (ii) the Borrower shall pay
such additional amount to the Administrative Agent, (iii) the Administrative
Agent shall make all required deductions, (iv) the Administrative Agent shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and (v) the Borrower shall indemnify, within
30 days after written demand therefor, the Administrative Agent for the full
amount of any deductions paid by the Administrative Agent with respect to any
payments made on account of any obligation of the Administrative Agent pursuant
to Section 2.27(b).
     (c) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (d) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Lender, within thirty (30) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error.
     (e) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
     (f) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable

64



--------------------------------------------------------------------------------



 



law or requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.
     (g) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
     SECTION 2.17. Payments Generally; Pro Rata Treatment.
     (a) The Borrower shall make each payment or prepayment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
pursuant to wire instructions to be provided by the Administrative Agent, except
payments to be made directly to the Issuing Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15 and 10.04 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in the applicable currency.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent or to the Collateral Agent to pay fully all First Priority
Obligations then due hereunder, such funds shall be applied (i) first, towards
payment of Fees and expenses then due under Sections 2.19 and 10.04 payable to
the Administrative Agent and the Collateral Agent, in their respective
capacities as such, ratably among the parties entitled thereto in accordance
with the amounts of Fees and expenses then due to such parties, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20, 2.21 and
10.04 payable to the Agents, the Lenders and the Issuing Lender and towards
payment of interest then due on account of the

65



--------------------------------------------------------------------------------



 



Revolving Loans and Letters of Credit, ratably among the parties entitled
thereto in accordance with the amounts of such Fees and expenses and interest
then due to such parties, and (iii) third, towards payment of (A) principal of
the Revolving Loans, unreimbursed LC Disbursements and Credit-Linked Deposit
Loans then due hereunder, and (B) any obligations owing to any Lender or its
banking Affiliates in connection with Designated Cash Management Obligations, to
the extent such Designated Cash Management Obligations are secured as permitted
by Section 6.01(e), and any Indebtedness under any Designated Hedging Agreement,
to the extent such Indebtedness is secured as permitted by Section 6.01(f) (pro
rata among the holders of such Indebtedness), ratably among the parties entitled
thereto in accordance with the amounts of principal, unreimbursed LC
Disbursements, Designated Cash Management Obligations and Indebtedness under any
Designated Hedging Agreement then due to such parties.
     (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
     (d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(e), 2.04(a) or (b) or 10.04(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
     SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If the
Borrower is required to pay any additional amount to any Lender under
Section 2.14 or to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
or Credit-Linked Deposits hereunder, to assign its rights and obligations
hereunder to another of its offices, branches or affiliates or to file any
certificate or document reasonably requested by the Borrower, if, in the
judgment of such Lender, such designation, assignment or filing (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (b) If, after the date hereof, any Lender requests compensation under
Section 2.14 or if the Borrower is required to pay any additional amount to any
Lender or any

66



--------------------------------------------------------------------------------



 



Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans or Credit-Linked
Deposits hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.02), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts due,
owing and payable to it hereunder at such time, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (ii) in the case of payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
     SECTION 2.19. Certain Fees. The Borrower shall pay to the Administrative
Agent, (a) for the respective accounts of the Administrative Agent and the
Lenders, the fees set forth in that certain Arrangers Fee Letter dated as of
January 29, 2007 among the Administrative Agent, JPMSI, Goldman Sachs, LBI,
LCPI, Merrill Lynch, UBS, UBS Finance, Barclays, Barclays Capital and the
Borrower at the times set forth therein, and as otherwise heretofore agreed and
(b) the fees set forth in that certain Administrative Agent Fee Letter dated as
of January 29, 2007 among the Administrative Agent and the Borrower at the times
set forth therein, and as otherwise heretofore agreed.
     SECTION 2.20. Commitment Fee. The Borrower shall pay to the Administrative
Agent for the accounts of the Revolving Lenders a commitment fee (the
“Commitment Fee”) for the period commencing on the Closing Date to the
Termination Date or the earlier date of termination of the Revolving Commitment,
computed (on the basis of the actual number of days elapsed over a year of
360 days) at the Commitment Fee Rate on the average daily Unused Total Revolving
Commitment. Such Commitment Fee, to the extent then accrued, shall be payable
(a) on the last Business Day of each March, June, September and December, (b) on
the Termination Date, and (c) as provided in Section 2.11 hereof, upon any
reduction or termination in whole or in part of the Total Revolving Commitment.
     SECTION 2.21. Letter of Credit Fees. (a) The Borrower shall pay with
respect to each Revolving Letter of Credit (i) to the Administrative Agent on
behalf of the Revolving Lenders a fee calculated (on the basis of the actual
number of days elapsed over a year of 360 days) at the per annum rate equal to
the Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility on the daily average Revolving LC Exposure (excluding any
portion thereof attributable to unreimbursed Revolving LC Disbursements), to be
shared ratably among the Revolving Lenders and (ii) to the Issuing Lender such
Issuing Lender’s customary fees for issuance, amendments and processing referred
to in Section 2.02. In addition, the Borrower agrees to pay each Issuing Lender
for its account a fronting fee of 0.125% per annum in respect of each Revolving
Letter of Credit issued by such Issuing Lender, for the period from and
including the date of issuance of such Revolving Letter

67



--------------------------------------------------------------------------------



 



of Credit to and including the date of termination of such Revolving Letter of
Credit. Accrued fees described in this paragraph in respect of each Revolving
Letter of Credit shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Termination
Date.
     (b) The Borrower agrees to pay (i) in addition to the fees payable to the
Credit-Linked Deposit Lenders pursuant to Section 2.27(b), to the Administrative
Agent for the account of each Credit-Linked Deposit Lender a participation fee
with respect to its participations in Credit-Linked Deposit Letters of Credit,
which shall accrue at the Applicable Participation Fee on the daily amount of
such Credit-Linked Deposit Lender’s Credit-Linked Deposit Participation Amount
during the period from and including the Closing Date to but excluding the date
on which the entire amount of such Lender’s Credit-Linked Deposit is returned to
it and (ii) to the Issuing Lender such Issuing Lender’s customary fees for
issuance, amendments and processing referred to in Section 2.02. In addition,
the Borrower agrees to pay each Issuing Lender for its account a fronting fee of
0.125% per annum on the outstanding amount of each Credit-Linked Deposit Letter
of Credit issued by such Issuing Lender from and including the date of issuance
thereof to but excluding the date of termination, expiration or drawing in full
of such Credit-Linked Deposit Letter of Credit. Accrued participation fees and
fronting fees described in this paragraph shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the date on which the Credit-Linked Deposits are returned to the
Credit-Linked Deposit Lenders and any such fees accruing after the date on which
the Credit-Linked Deposits are returned to the Credit-Linked Deposit Lenders
shall be payable on demand. Any other fees payable to any Issuing Lender
pursuant to this paragraph shall be payable within 10 days after demand. All
such participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     SECTION 2.22. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the fee letters described in Section 2.19. Once paid, none of the Fees shall
be refundable under any circumstances.
     SECTION 2.23. Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative Agent and each such Lender (or any of such banking
Affiliates) to or for the credit or the account of the Borrower or any Guarantor
against any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document. Each Lender and the Administrative
Agent agree promptly to notify the Borrower and Guarantors after any such
set-off and application made by such Lender or the Administrative Agent (or any
of such banking Affiliates), as the case may be, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and the Administrative Agent

68



--------------------------------------------------------------------------------



 



under this Section are in addition to other rights and remedies which such
Lender and the Administrative Agent may have upon the occurrence and during the
continuance of any Event of Default.
     SECTION 2.24. Security Interest in Letter of Credit Account. The Borrower
and the Guarantors hereby pledge to the Collateral Agent, for its benefit and
for the benefit of the other First Priority Secured Parties, and hereby grant to
the Collateral Agent, for its benefit and for the benefit of the other First
Priority Secured Parties, a first priority security interest, senior to all
other Liens, if any, in all of the Borrower’s and the Guarantors’ right, title
and interest in and to the Letter of Credit Account and any direct investment of
the funds contained therein and any proceeds thereof. Cash held in the Letter of
Credit Account shall not be available for use by the Borrower, and shall be
released to the Borrower only as described in clause (ii)(B) of Section 2.02(j).
     SECTION 2.25. Payment of Obligations. Subject to the provisions of
Section 7.01, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lenders shall be entitled to immediate payment
of such Obligations.
     SECTION 2.26. Defaulting Lenders. (a) If at any time any Lender becomes a
Defaulting Lender, then the Borrower may, on ten (10) Business Days’ prior
written notice to the Administrative Agent and such Lender, replace such Lender
by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.02(b) (with the assignment fee to be paid by the Borrower
in such instance) all of its rights and obligations under this Agreement to one
or more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender or other
such Person.
     (b) Any Lender being replaced pursuant to Section 2.26(a) above shall
(i) execute and deliver an Assignment and Acceptance with respect to such
Lender’s outstanding Commitments, Loans, Credit-Linked Deposits and
participations in Letters of Credit, and (ii) deliver any documentation
evidencing such Loans to the Borrower or the Administrative Agent. Pursuant to
such Assignment and Acceptance, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s outstanding Commitments,
Loans, Credit-Linked Deposits and participations in Letters of Credit, (B) all
obligations of the Borrower owing to the assigning Lender relating to the
Commitments, Loans and participations so assigned shall be paid in full by the
assignee Lender to such assigning Lender concurrently with such assignment and
acceptance and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate documentation
executed by the Borrower in connection with previous Borrowings, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Credit-Linked
Deposits and participations, except with respect to indemnification provisions
under this Agreement, which shall survive as to such assigning Lender.
     (c) Notwithstanding anything to the contrary contained above, any Lender
that is an Issuing Lender hereunder may not be replaced at any time that it has
a Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Issuing Lender have

69



--------------------------------------------------------------------------------



 



been made with respect to each such outstanding Letter of Credit and the
Administrative Agent may not be replaced hereunder except in accordance with the
terms of Section 8.05.
     SECTION 2.27. Credit-Linked Deposit Account. (a) The Credit-Linked Deposits
shall be held by the Administrative Agent in the Credit-Linked Deposit Account,
and no party other than the Administrative Agent shall have a right of
withdrawal from the Credit-Linked Deposit Account or any other right or power
with respect to the Credit-Linked Deposits, except as expressly set forth in
Section 2.01, 2.11, or 2.12. Notwithstanding any provision in this Agreement to
the contrary, the sole funding obligation of each Credit-Linked Deposit Lender
in respect of its participation in Credit-Linked Deposit Letters of Credit and,
subject to Section 2.02(d)(B), its Credit-Linked Deposit Loans, shall be
satisfied in full upon the funding of its Credit-Linked Deposit on the Closing
Date.
     (b) Each of the Borrower, the Administrative Agent, the Issuing Lender
issuing any Credit-Linked Deposit Letter of Credit and each Credit-Linked
Deposit Lender hereby acknowledges and agrees that each Credit-Linked Deposit
Lender is funding its Credit-Linked Deposit to the Administrative Agent for
application in the manner contemplated by Section 2.01, 2.02 and 2.11 and that
the Administrative Agent has agreed to invest the Credit-Linked Deposit
Participation Amount so as to earn a return (except during periods when, and to
the extent to which, such Credit-Linked Deposits are used to cover unreimbursed
Credit-Linked Deposit LC Disbursements, and subject to Section 2.09) for the
Credit-Linked Deposit Lenders equal to a rate per annum, reset daily on each
Business Day for the period until the next following Business Day, equal to
(i) such day’s rate for one month LIBOR deposits (the “Benchmark LIBOR Rate”)
minus (ii) 0.15% (calculated on the basis of a 365-day or 366-day year, as
applicable). Such amount will be paid to the Credit-Linked Deposit Lenders by
the Administrative Agent quarterly in arrears when Letter of Credit fees are
payable pursuant to Section 2.21. In addition to the foregoing payments by the
Administrative Agent, the Borrower agrees to make payments to the Credit-Linked
Deposit Lenders quarterly in arrears when Letter of Credit fees are payable
pursuant to Section 2.21 with respect to any period (and together with the
payment of such fees) in an amount equal to 0.15% of the daily amount of the
Credit-Linked Deposit Lenders’ Credit-Linked Deposit Participation Amount during
such period.
     (c) The Borrower shall have no right, title or interest in or to the
Credit-Linked Deposits and no obligations with respect thereto (except for the
reimbursement obligations provided in Section 2.02), it being acknowledged and
agreed by the parties hereto that the making of the Credit-Linked Deposits by
the Credit-Linked Deposit Lenders and the provisions of this Section 2.27
constitute agreements among the Administrative Agent, each Issuing Lender
issuing any Credit-Linked Deposit Letter of Credit and each Credit-Linked
Deposit Lender with respect to the funding obligations of each Credit-Linked
Deposit Lender in respect of its participation in Credit-Linked Deposit Loans
and Credit-Linked Deposit Letters of Credit and, other than amounts withdrawn
pursuant to Section 2.01(b) and Section 2.02(e)(B), do not constitute any loan
or extension of credit to the Borrower. Without limiting the generality of the
foregoing, each party hereto acknowledges and agrees that no amount on deposit
at any time in any Credit-Linked Deposit Account shall be the property of any
Loan Party, shall constitute “Collateral” under the Loan Documents, or shall
otherwise be available in any manner to satisfy any obligation of any Loan Party
under the Loan Documents (other than to finance Credit-

70



--------------------------------------------------------------------------------



 



Linked Deposit Loans in accordance with Section 2.01 and drawings under the
Credit-Linked Deposit Letters of Credit in accordance with Section 2.02).
     SECTION 2.28. Currency Equivalents. (a) The Administrative Agent shall
determine the Dollar Amount of (x) the Revolving LC Exposure in respect of
Revolving Letters of Credit denominated in an Alternative Currency based on the
Exchange Rate (i) as of the end of each fiscal quarter of the Borrower and
(ii) on or about the date of the related notice requesting the issuance of such
Revolving Letter of Credit and (y) any other amount to be converted into Dollars
in accordance with the provisions hereof at the time of such conversion.
     (b) If after giving effect to any such determination of a Dollar Amount,
the Revolving LC Exposure exceeds 105% of the Revolving LC Commitment, the
Borrower shall, within five (5) Business Days of receipt of notice thereof from
the Administrative Agent setting forth such calculation in reasonable detail,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.02(j)(ii) in an amount equal to such excess.
SECTION 3.
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders to make Loans and issue and/or participate
in Letters of Credit hereunder, the Borrower and each of the Guarantors jointly
and severally represent and warrant as follows:
     SECTION 3.01. Organization and Authority. Each of the Borrower and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect, (b) has the requisite corporate or limited liability
company power and authority to effect the Transactions, and (c) has all
requisite power and authority and the legal right to own or lease and operate
its properties (subject, in the case of any Restructuring Aircraft, to the
Post-Petition Aircraft Agreement applicable to such Restructuring Aircraft) and
pledge or mortgage Collateral, and to conduct its business as now or currently
proposed to be conducted.
     SECTION 3.02. Air Carrier Status. (a) Each of the Borrower and Comair is an
“air carrier” within the meaning of Section 40102 of Title 49 and holds a
certificate under Section 41102 of Title 49. Each of the Borrower and Comair
holds an air carrier operating certificate issued pursuant to Chapter 447 of
Title 49. Each of the Borrower and Comair is a “citizen of the United States” as
defined in Section 40102(a)(15) of Title 49 and as that statutory provision has
been interpreted by the DOT pursuant to its policies (a “United States
Citizen”). Each of the Borrower and Comair possesses all necessary certificates,
franchises, licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.

71



--------------------------------------------------------------------------------



 



     (b) Other than Comair, no Guarantor is an “air carrier” within the meaning
of Section 40102(a)(2) of Title 49, and no Guarantor holds a certificate under
Section 41102 of Title 49 (other than as a result of a Guarantor becoming an
“air carrier” or holding such certificate in connection with a Permitted
Acquisition).
     SECTION 3.03. Due Execution. The execution, delivery and performance by
each of the Borrower and the Guarantors of each of the Loan Documents to which
it is a party (a) are within the respective corporate or limited liability
company powers of each of the Borrower and the Guarantors, have been duly
authorized by all necessary corporate or limited liability company action,
including the consent of shareholders or members where required, and do not
(i) contravene the charter, by-laws or limited liability company agreement (or
equivalent documentation) of any of the Borrower or the Guarantors, (ii) violate
any applicable law (including, without limitation, the Securities Exchange Act
of 1934) or regulation (including, without limitation, Regulations T, U or X of
the Board), or any order or decree of any court or Governmental Authority, other
than violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, constitute a default under, or create an adverse liability or rights
under, any material indenture, mortgage or deed of trust or any material lease,
agreement or other instrument binding on the Borrower or the Guarantors or any
of their properties, which, in the aggregate, would reasonably be expected to
have a Material Adverse Effect, or (iv) result in or require the creation or
imposition of any Lien upon any of the property of any of the Borrower or the
Guarantors other than the Liens granted pursuant to this Agreement or the other
Loan Documents; and (b) do not require the consent, authorization by or approval
of or notice to or filing or registration with any Governmental Authority other
than (i) the filing of financing statements under the New York Uniform
Commercial Code, (ii) the filings and consents contemplated by the Collateral
Documents, (iii) approvals, consents and exemptions that have been obtained on
or prior to the Closing Date and (iv) consents, approvals and exemptions that
the failure to obtain in the aggregate would not be reasonably expected to
result in a Material Adverse Effect. This Agreement has been duly executed and
delivered by each of the Borrower and the Guarantors. This Agreement is, and
each of the other Loan Documents to which the Borrower and each of the
Guarantors is or will be a party, when delivered hereunder or thereunder, will
be, a legal, valid and binding obligation of the Borrower and each Guarantor, as
the case may be, enforceable against the Borrower and the Guarantors, as the
case may be, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     SECTION 3.04. Statements Made. No representation or warranty or
certification of the Borrower or any Guarantor contained in writing in this
Agreement, any other Loan Document or in any other document, report, public or
private confidential information memorandum, financial statement, certificate or
other written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished, other than to the extent that any such statements
constitute projections, budgets, estimates or other forward looking statements),
taken as a whole and in light of the circumstances in which made, contains, when
furnished, any untrue statement of a material fact or omits to state a material
fact necessary to make such statements not materially misleading;

72



--------------------------------------------------------------------------------



 



and, to the extent that any such information constitutes projections, budgets,
estimates or other forward looking statements, such projections, budgets,
estimates or other forward looking statements were prepared in good faith on the
basis of assumptions believed by the Borrower or such Guarantor to be reasonable
at the time such projections, budgets, estimates or other forward looking
statements were furnished (it being understood that projections, budgets,
estimates or other forward looking statements by their nature are inherently
uncertain, that no assurances can be given that projections, budgets, estimates
or other forward looking statements will be realized and that actual results in
fact may differ materially from any projections, budgets, estimates or other
forward looking statements provided to the Administrative Agent or the Lenders).
     SECTION 3.05. Financial Statements; Material Adverse Change.
     (a) The Borrower has furnished the Administrative Agent on behalf of the
Lenders with copies of the audited consolidated financial statement and
schedules of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2006, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, in accordance with GAAP,
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis as of such date and for such period; such
balance sheets and the notes thereto disclose all liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof required
to be disclosed by GAAP and such financial statements were prepared in a manner
consistent with GAAP in all material respects.
     (b) Since January 29, 2007, there has been no Material Adverse Change.
     SECTION 3.06. Ownership. As of the Closing Date, other than as set forth on
Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of the Borrower, and (b) the
Borrower owns no other Subsidiaries, whether directly or indirectly.
     SECTION 3.07. Liens. Except for the Liens existing on the Closing Date as
reflected on Schedule 3.07, there are no Liens of any nature whatsoever on any
assets of the Borrower or any of the Guarantors other than Liens permitted
pursuant to Section 6.01 (including any waiver or amendment thereto subsequent
to the Closing Date).
     SECTION 3.08. Use of Proceeds. The proceeds of the Loans and Letters of
Credit shall be used to repay amounts outstanding under the Existing DIP
Facilities or to provide back-to-back letters of credit or cash collateral in
respect of the Existing DIP Facility Letters of Credit, to pay certain accrued
administrative expenses, for working capital and for other general corporate
purposes of the Borrower and the Guarantors (including for the payment of fees
and transaction costs as contemplated hereby and as referred to in
Section 2.19).
     SECTION 3.09. Litigation and Environmental Matters. Other than as set forth
on Schedule 3.09:
     (a) There are no actions, suits, proceedings or investigations pending or,
to the knowledge of the Borrower or the Guarantors, threatened against or
affecting the Borrower or the Guarantors or any of their respective properties,
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, (i) that

73



--------------------------------------------------------------------------------



 



would reasonably be expected to have a Material Adverse Effect or (ii) that
purport to, or could reasonably be expected to, affect the legality, validity,
binding effect or enforceability of the Loan Documents or, in any material
respect, the rights and remedies of the Administrative Agent, the Collateral
Agent or the Lenders thereunder or in connection with the Transactions.
     (b) Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (i) the Borrower and each Guarantor is currently in compliance with all,
and has not violated any, Environmental Laws and/or requirements of any Airport
Authority with respect to environmental matters and maintains and complies with
all, and has not violated any, Environmental Permits and (ii) none of the
Borrower or the Guarantors has (x) become subject to any Environmental
Liability, or (y) received written or, to the knowledge of the Borrower or the
Guarantors, verbal notice of any pending or, to the knowledge of the Borrower or
the Guarantors, threatened claim with respect to any Environmental Liability,
and there is no reasonable basis for any Environmental Liability.
     SECTION 3.10. FAA Slot Utilization. Except for matters which could not
reasonably be expected to have a Material Adverse Effect, the Borrower and the
Guarantors, as applicable, are utilizing, or causing to be utilized, their
respective FAA Slots in a manner consistent with applicable rules, regulations,
laws and contracts in order to preserve both their respective right to hold and
operate the FAA Slots, taking into account any waivers or other relief granted
to the Borrower and any Guarantor by the FAA, other applicable U.S. Governmental
Authority or U.S. Airport Authority. Except as otherwise disclosed in the
Borrower’s most recent Form 10-K, neither the Borrower nor any Guarantor has
received any written notice from the FAA, other applicable U.S. Governmental
Authority or U.S. Airport Authority, or are aware of any other event or
circumstance, that would be reasonably likely to impair in any material respect
their respective right to hold and operate any FAA Slot, except that which would
not reasonably be expected to have a Material Adverse Effect.
     SECTION 3.11. Primary Foreign Slot Utilization. The Borrower and the
Guarantors, as applicable, are utilizing, or causing to be utilized, their
respective Primary Foreign Slots in a manner consistent with applicable
regulations, foreign laws and contracts in order to preserve their respective
right to hold and operate the Primary Foreign Slots. Except as otherwise
disclosed in the Borrower’s most recent Form 10-K, neither the Borrower nor any
Guarantor, as applicable, has received any written notice from any applicable
Foreign Aviation Authorities, or is aware of any other event or circumstance
that would be reasonably likely to impair in any material respect their
respective right to hold and operate any such Primary Foreign Slot, except that
which would not reasonably be expected to have a Material Adverse Effect.
     SECTION 3.12. Primary Route Utilization. The Borrower and the Guarantors,
as applicable, hold the requisite authority to operate each of their respective
Primary Routes pursuant to Title 49, applicable foreign law, and the applicable
rules and regulations of the FAA, DOT and any applicable Foreign Aviation
Authorities, and have, at all times after being awarded each such Primary Route,
complied in all material respects with all of the terms, conditions and
limitations of each such certificate or order issued by the DOT and the
applicable Foreign Aviation Authorities regarding such Primary Route and with
all applicable provisions of Title 49, applicable foreign law, and the
applicable rules and regulations of the FAA, DOT and any

74



--------------------------------------------------------------------------------



 



Foreign Aviation Authorities regarding such Primary Route. There exists no
failure of the Borrower and any applicable Guarantor to comply with such terms,
conditions or limitations that gives the FAA, DOT or any applicable Foreign
Aviation Authorities the right to terminate, cancel, suspend, withdraw or modify
in any materially adverse respect the rights of the Borrower and the Guarantors,
as applicable, in any such Primary Route, except to the extent that such failure
could not reasonably be expected to have a Material Adverse Effect.
     SECTION 3.13. Margin Regulations; Investment Company Act.
     (a) Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Board, “Margin Stock”), or extending credit for the purpose of purchasing or
carrying Margin Stock and no proceeds of any Loans or proceeds from any Letter
of Credit will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock in
violation of Regulation U.
     (b) Neither the Borrower nor any Guarantor is, or after the making of the
Loans will be, or is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended. Neither the making of any Loan,
nor the issuance of any Letters of Credit, nor the application of the proceeds
or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
such Act or any rule, regulation or order of the SEC thereunder.
     SECTION 3.14. ERISA. Except as set forth on Schedule 3.14 and other than in
connection with the bankruptcy proceedings of the Borrower and certain of the
direct and indirect subsidiaries of the Borrower in the Bankruptcy Court, no
Termination Event has occurred or is reasonably expected to occur. Except to the
extent the same could not reasonably be expected to have a Material Adverse
Effect and except as otherwise disclosed in the Borrower’s most recent Form 10-K
(including the Notes to the financial statements contained therein), the present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans. As of the date hereof,
neither the Borrower nor any of its ERISA Affiliates contributes to or is
obligated to contribute to any Multiemployer Plan subject to Title IV of ERISA.
     SECTION 3.15. Properties.
     (a) The Borrower and the Guarantors have good title to (and with respect to
Real Property Assets, good and marketable title to) each of the properties and
assets reflected on the financial statements referred to in Section 3.05 hereof,
including, without limitation, the Real Property Assets (other than such
properties or assets disposed of in the ordinary course of

75



--------------------------------------------------------------------------------



 



business since the date of such financial statements or as permitted hereunder).
As of the Closing Date, Schedule 3.15(a) is a true and complete description of
(i) each parcel of real property owned by the Borrower or any Guarantor and
(ii) the entity who owns such real property.
     (b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each of the Borrower and
the Guarantors owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business and
(ii) the use thereof by such Borrower or Guarantor, to the Borrower’s or such
Guarantor’s knowledge, does not infringe upon the rights of any other Person.
     (c) As of the Closing Date, neither the Borrower nor any Guarantor has
received any written notice of a pending or contemplated condemnation proceeding
affecting any Real Property Asset having a fair market value in excess of
$5,000,000.
     SECTION 3.16. Perfected Security Interests. The Collateral Documents, taken
as a whole, are effective to create in favor of the Collateral Agent, for the
benefit of the First Priority Secured Parties, a legal, valid and enforceable
security interest in all of the Collateral subject as to enforceability to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. At
such time as (a) financing statements in appropriate form are filed in the
appropriate offices (and the appropriate fees are paid), (b) the First Lien
Aircraft Mortgage (including, without limitation, any Mortgage Supplement) is
filed for recordation with the FAA (and the appropriate fees are paid) and
registrations with respect to the International Interests in the Mortgaged
Collateral constituted by the First Lien Aircraft Mortgage are duly made in the
International Registry, (c) with respect to identified intellectual property
registered in the United States, the First Lien Trademark Security Agreement and
the First Lien Patent Security Agreement are filed in the appropriate divisions
of the United States Patent and Trademark Office (and the appropriate fees are
paid) and the First Lien Copyright Security Agreement is filed in the United
States Copyright Office (and the appropriate fees are paid), (d) the First Lien
Real Estate Mortgages are filed in the appropriate recording office (and the
appropriate fees are paid), (e) execution of the Control Agreements and
(f) delivery of pledged securities under the First Lien Pledge Agreement
(together with appropriate stock powers) to the Administrative Agent, the
Collateral Agent, for the benefit of the First Priority Secured Parties, shall
have a first priority perfected security interest and/or mortgage (or comparable
Lien) in all of the Collateral to the extent that the Liens on such Collateral
may be perfected upon the filings or upon the taking of the actions described in
clauses (a) through (f) above, subject in each case only to Liens permitted by
Section 6.01 (or, in the case of the Real Property Assets, subject only to the
Permitted Liens and other Liens specified in the applicable First Lien Real
Estate Mortgage).
     SECTION 3.17. Payment of Taxes. Except as set forth on Schedule 3.17 (and
except as otherwise specifically permitted by the Plan of Reorganization and the
Bankruptcy Court), each of the Borrower and the Guarantors has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid when due all Taxes required to have been paid by
it, except and solely to the extent that, in each case (a) such

76



--------------------------------------------------------------------------------



 



Taxes are being contested in good faith by appropriate proceedings and the
Borrower or such Guarantor, as applicable, has set aside on its books adequate
reserves therefor or (b)  the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
     SECTION 3.18. Section 1110. The Aircraft, Engines and Spare Engines listed
on Schedule 3.18 represent each of the Aircraft, Engine and Spare Engine
constituting Mortgaged Collateral as of the Closing Date that were first placed
in service prior to October 22, 1994.
SECTION 4.
CONDITIONS OF LENDING
     SECTION 4.01. Conditions Precedent to Initial Loans and Initial Letters of
Credit. The obligation of the Lenders to make the initial Loans and fund their
Credit-Linked Deposits or of the Issuing Lender to issue the initial Letter of
Credit, whichever may occur first, is subject to the satisfaction (or waiver in
accordance with Section 10.08) of the following conditions precedent:
     (a) Supporting Documents. The Administrative Agent shall have received for
each of the Borrower and the Guarantors:
     (i) a copy of such entity’s certificate of incorporation or formation, as
amended, certified as of a recent date by the Secretary of State of the state of
its incorporation or formation;
     (ii) a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
     (iii) a certificate of the Secretary or an Assistant Secretary of such
entity dated the date of the initial Loans or the initial Letter of Credit
hereunder, whichever first occurs, and certifying (A) that attached thereto is a
true and complete copy of the by-laws or limited liability company agreement of
that entity as in effect on the date of such certification, (B) that attached
thereto is a true and complete copy of resolutions adopted by the board of
directors, board of managers or members of that entity authorizing the
Borrowings and Letter of Credit extensions hereunder (to the extent applicable),
the execution, delivery and performance in accordance with their respective
terms of this Agreement, the Loan Documents and any other documents required or
contemplated hereunder or thereunder and the granting of the security interest
in the Letter of Credit Account and other Liens contemplated hereby or the other
Loan Documents, (C) that the certificate of incorporation or formation of that
entity has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer of that entity executing this Agreement and the Loan Documents or any
other document delivered by it in connection

77



--------------------------------------------------------------------------------



 



herewith or therewith (such certificate to contain a certification by another
officer of that entity as to the incumbency and signature of the officer signing
the certificate referred to in this clause (iii)); and
     (iv) an Officer’s Certificate from the Borrower certifying (A) as to the
truth in all material respects of the representations and warranties contained
in the Loan Documents as though made on and as of the date of the initial Loans
or initial Letter of Credit, whichever first occurs, except to the extent that
any such representation or warranty relates to a specified date, in which case
such representation or warranty shall be or was true and correct in all material
respects as of such date after giving effect to the Consummation of the Plan of
Reorganization and to the Closing Date Transactions and (B) the absence of any
event occurring and continuing, or resulting from the initial extensions of
credit on the Closing Date that constitutes an Event of Default or event which,
with giving of notice or passage of time or both, would be an Event of Default.
     (b) Credit Agreement. Each party hereto shall have duly executed and
delivered to the Administrative Agent this Agreement.
     (c) Security Agreement, Pledge Agreement and Perfection Certificate. The
Borrower and each of the Guarantors shall have duly executed and delivered to
the Collateral Agent a First Lien Security Agreement in substantially the form
of Exhibit B (the “First Lien Security Agreement”) and a First Lien Pledge
Agreement in substantially the form of Exhibit C (the “First Lien Pledge
Agreement”), together with (i) any pledged Collateral (together with undated
stock powers or note powers, as applicable, executed in blank) required to be
delivered thereunder, (ii) all documents, certificates, forms and filing fees
that the Collateral Agent may deem necessary to perfect and protect the Liens
and security interests created under the First Lien Security Agreement and First
Lien Pledge Agreement, including, without limitation, financing statements in
form and substance reasonably acceptable to the Collateral Agent, as may be
required to grant, continue and maintain an enforceable security interest in the
Collateral (subject to the terms hereof and of the other Loan Documents) in
accordance with the Uniform Commercial Code as enacted in all relevant
jurisdictions and (iii) the perfection certificate attached as an exhibit to the
First Lien Security Agreement.
     (d) SGR Security Agreement. Each of the Borrower and Comair shall have duly
executed and delivered to the Collateral Agent a slot, gate and route security
and pledge agreement, in substantially the form of Exhibit D (the “First Lien
SGR Security Agreement”), together with (i) in respect of each of the FAA Slots,
undated slot transfer documents, executed in blank to be held in escrow by the
Collateral Agent and (ii) all financing statements in form and substance
reasonably acceptable to the Collateral Agent, as may be required to grant,
continue and maintain an enforceable security interest in the applicable
Collateral (subject to the terms hereof and of the other Loan Documents) in
accordance with the Uniform Commercial Code as enacted in all relevant
jurisdictions.
     (e) Aircraft Mortgage. Each of the Borrower and Comair shall have duly
executed and delivered to the Collateral Agent an aircraft mortgage, in
substantially the form of Exhibit E (the “First Lien Aircraft Mortgage”), and a
Mortgage Supplement with respect to the Mortgaged Collateral in substantially
the form annexed to the First Lien Aircraft Mortgage,

78



--------------------------------------------------------------------------------



 



together with (i) evidence of the filing for recordation with the FAA of the
First Lien Aircraft Mortgage and the Mortgage Supplement (together with any
other necessary documents, instruments, affidavits or certificates) as the
Collateral Agent may deem reasonably necessary to perfect and protect the Liens
created thereby, including, without limitation, recordings and filings with the
FAA, and all filings and recording fees and taxes in respect thereof shall have
been duly paid, (ii) copies of the Entry Point Filing Forms, and (iii) evidence
that all other action that the Collateral Agent may deem reasonably necessary to
perfect and protect the Liens and security interests created under the First
Lien Aircraft Mortgage and the Mortgage Supplement has been taken. The parties
hereto acknowledge and agree that any Lien described in this Agreement on the
Mortgaged Collateral is a Lien in favor of the Collateral Agent for the ratable
benefit of the First Priority Secured Parties.
     (f) Intellectual Property Security Agreements. The Borrower and each
applicable Guarantor shall have duly executed and delivered to the Collateral
Agent a (i) First Lien Patent Security Agreement in substantially the form of
Exhibit F-2 (the “First Lien Patent Security Agreement”) and (ii) First Lien
Copyright Security Agreement, in substantially the form of Exhibit F-3 (the
“First Lien Copyright Security Agreement”), together with all documents,
certificates, forms and filing fees that the Collateral Agent may deem
reasonably necessary to perfect and protect the Liens and security interests
created in the identified intellectual property in the First Lien Patent
Security Agreement and the First Lien Copyright Security Agreement.
     (g) Real Estate Mortgages. The Borrower or the applicable Guarantor (as the
case may be) shall have duly executed and delivered to the Collateral Agent the
First Lien Real Estate Mortgages, together with (i) evidence that First Lien
Real Estate Mortgages shall be recorded in all places to the extent that the
Collateral Agent may deem reasonably necessary to perfect and protect the Liens
created thereby, including, without limitation, recordings and filings with the
appropriate agencies, and all filings and recording fees and taxes in respect
thereof shall have been duly paid and (ii) evidence that all other action that
the Collateral Agent may deem reasonably necessary to perfect and protect the
Liens and security interests created under the First Lien Real Estate Mortgages
has been taken.
     (h) Appraisals and Field Audits. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to it, (i) appraisals
from (1) the Appraisers in respect of the Appraised Collateral (other than the
Real Property Assets) and (2) the Real Estate Appraiser in respect of the Real
Property Assets and (ii) a Field Audit in respect of the Eligible Accounts
Receivable.
     (i) Opinions of Counsel. The Administrative Agent, the Lenders and the
Collateral Agent shall have received:
     (i) a written opinion of Leslie P. Klemperer, Vice President and Deputy
General Counsel for the Borrower;
     (ii) a written opinion of Davis Polk & Wardwell, counsel to the Borrower
and the Guarantors, dated the date of the initial Loans or the issuance of the
initial Letters of Credit, whichever first occurs, substantially in the form of
Exhibit G-1;

79



--------------------------------------------------------------------------------



 



     (iii) a written opinion of each of (A) Kilpatrick Stockton LLP, (B) Keating
Muething & Klekamp PLL, (C) Akerman Senterfitt and (D) Morris, Nichols, Arsht &
Tunnell LLP, each a special local counsel to the Borrower and the Guarantors,
each dated the date of the initial Loans or the issuance of the initial Letters
of Credit, whichever first occurs, substantially in the form of Exhibits G-2,
G-3, G-4 and G-5, respectively;
     (iv) a written opinion of Daugherty, Fowler, Peregrin, Haught & Jenson,
special FAA counsel, substantially in the form of Exhibit G-6; and
     (v) a written opinion with respect to each First Lien Real Estate Mortgage
reasonably satisfactory to the Administrative Agent of such other local real
estate counsel as the Administrative Agent may reasonably request.
     (j) Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent the then unpaid balance of all accrued and unpaid Fees due,
owing and payable under and pursuant to this Agreement, as referred to in
Section 2.19 and as heretofore agreed upon by the Borrower and the
Administrative Agent, and all reasonable fees and reasonable out-of-pocket
expenses of the Administrative Agent, the Lead Arrangers, the Joint Bookrunners
and the Collateral Agent (including the reasonable fees and reasonable
out-of-pocket expenses of counsel to the Administrative Agent) as to which
invoices have been issued and presented.
     (k) Lien Searches; International Registry Searches. The Administrative
Agent shall have received UCC searches conducted in the jurisdictions in which
the Borrower and the Guarantors are incorporated or such other jurisdictions as
the Administrative Agent may reasonably require and Lien searches conducted in
the recording office of the Federal Aviation Administration and, with respect to
the applicable Mortgaged Collateral, “priority search certificates” (as defined
in the Regulations and Procedures for the International Registry), all as may be
reasonably satisfactory to the Administrative Agent (dated as of a date
reasonably satisfactory to the Administrative Agent), reflecting the absence of
Liens and encumbrances on the assets of the Borrower and the Guarantors other
than Liens permitted hereunder and as may be reasonably satisfactory to the
Administrative Agent and the absence of registrations on the International
Registry with respect to the applicable Mortgaged Collateral other than the
registrations contemplated herein, and (in the case of the searches conducted at
the recording office of the FAA) indicating that the Borrower (or a Guarantor)
is the registered owner of each of the aircraft which is intended to be covered
by the First Lien Aircraft Mortgage.
     (l) Insurance. (i) The Collateral Agent shall have received certificates of
insurance with respect to insurance maintained by the Borrower or any Guarantor,
as the case may be, which certificates evidence compliance by the Borrower and
the Guarantors with the insurance requirements set forth herein and in the
Collateral Documents as of the Closing Date and contain signatures of duly
authorized representatives of AON Risk Services or such other insurance broker
as may be reasonably acceptable to the Collateral Agent.
          (ii) The Collateral Agent shall have been named as loss payees and/or
additional insured, as applicable, with respect to the Collateral on such
policies of insurance of

80



--------------------------------------------------------------------------------



 



the Borrower and the Guarantors as the Collateral Agent may have reasonably
requested (or as otherwise specified in the Collateral Documents).
     (m) Title/Survey. The Collateral Agent shall have received title insurance
policies with respect to each Real Property Asset from Lawyers Title Insurance
Company or another title company reasonably acceptable to the Collateral Agent
and real property surveys with respect to the Real Property Assets, all in form
and substance reasonably satisfactory to the Collateral Agent.
     (n) Order; Plan of Reorganization. (i) The Confirmation Order shall have
been entered in accordance with the Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, any applicable orders of the Bankruptcy Court and any
applicable local rules and the provisions relating to the Facilities contained
therein shall be reasonably satisfactory to the Administrative Agent, (ii) the
Confirmation Order shall be in full force and effect, shall not, without the
consent of the Agents (such consent not to be unreasonably withheld, conditioned
or delayed), have been reversed or modified or be subject to stay or a motion to
stay, (iii) all conditions to the effectiveness of the Plan of Reorganization
shall have been satisfied or waived (the waiver thereof (other than the waiver
of the condition that the Confirmation Order shall have become a Final Order),
if materially adverse to the Lenders, having been approved by the Administrative
Agent (which approval shall not be unreasonably withheld, conditioned or
delayed)) and the Consummation of the Plan of Reorganization shall occur on the
Closing Date contemporaneously with the making of the initial Loans hereunder,
and (iv) the pro forma capital and ownership structure shall be substantially as
described in the Joint Plan of Reorganization of the Borrower and its domestic
Subsidiaries filed with the Bankruptcy Court on April 25, 2007 and such plan
shall not have been amended in any manner materially adverse to the Lenders
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed).
     (o) Repayment of Existing DIP Facility. Upon Consummation of the Plan of
Reorganization and the making of the initial Loans or the initial Letters of
Credit, the Existing DIP Facilities shall have been repaid in full (or, in the
case of any Existing DIP Facility Letter of Credit, cash-collateralized or
guaranteed by a back-to-back letter of credit), and all action necessary to
release all collateral pledged to secure the Loans shall have been taken, in
form and substance reasonably satisfactory to the Administrative Agent.
Substantially all other existing Indebtedness of the Borrower and its
Subsidiaries, other than any Indebtedness otherwise permitted hereunder, shall
have been repaid, restructured or reinstated as expressly contemplated by the
Plan of Reorganization.
     (p) Consents. All material governmental and third party consents and
approvals necessary in connection with the financing contemplated hereby shall
have been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.
     (q) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower for the three most recent
fiscal years ended prior to the Closing Date, (ii) unaudited interim
consolidated financial statements of the Borrower for each quarterly period
ended subsequent to the date of the latest financial statements

81



--------------------------------------------------------------------------------



 



delivered pursuant to clause (i) of this Section 4.01(q) and 60 days or more
prior to the Closing Date, (iii) a pro forma consolidated balance sheet of the
Borrower as of the date of the most recent consolidated balance sheet delivered
pursuant to the preceding clauses (i) or (ii), giving effect to the consummation
of the Plan of Reorganization and the financings contemplated hereby and
thereby, and (iv) a business plan of the Borrower including quarterly
projections through December 31, 2007 and annual projections through
December 31, 2010. Documents required to be delivered pursuant to clauses
(i) and (ii) hereof which are made available via EDGAR, or any successor system
of the SEC, in the Borrower’s Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, shall be deemed delivered to the Lenders on the date such documents
are made so available; provided that, upon request, the Borrower shall deliver
paper copies of such documents to the Administrative Agent.
     (r) No Illegality. No law or regulation shall be applicable in the
reasonable judgment of the Administrative Agent or the Lenders that restrains,
prevents or imposes materially adverse conditions upon the Closing Date
Transactions.
     (s) Representations and Warranties. All representations and warranties set
forth in Section 3 hereof shall be true and correct in all material respects on
and as of the Closing Date, after giving effect to the Consummation of the Plan
of Reorganization and to the Closing Date Transactions, as though made on and as
of such date (except to the extent any such representation or warranty by its
terms is made as of a different specified date, in which event such
representation or warranty shall be true and correct in all material respects as
of such specified date).
     (t) No Event of Default. After giving effect to the Consummation of the
Plan of Reorganization and the Closing Date Transactions, no Event of Default or
event which, with the giving of notice or passage of time or both, would be an
Event of Default shall have occurred and be continuing on the Closing Date.
     (u) Intercreditor Agreement. The Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent, and the Second Lien Collateral Agent
shall have executed the Intercreditor Agreement.
     (v) Eligible Collateral. At the time the Lenders make the initial Loans or
fund the Credit-Linked Deposit or the Issuing Lender issues the initial Letter
of Credit, whichever may occur first, and after giving effect thereto, the
Appraised Value of the Eligible Collateral shall not (A) be less than 175% of
the aggregate First Lien Obligations outstanding on the Closing Date and (B) be
less than 125% of the sum of (i) the aggregate First Lien Obligations
outstanding on the Closing Date and (ii) the aggregate outstanding principal
amount of the Second Lien Term Loans.
     (w) Restructuring Aircraft Certificate. The Borrower shall have delivered
an Officer’s Certificate certifying that there have been no material adverse
developments or changes in the status of the Qualified Restructuring
Indebtedness from the information previously disclosed to the Administrative
Agent.

82



--------------------------------------------------------------------------------



 



     (x) Eligible Accounts Receivable Certificate. The Borrower shall have
delivered an Officer’s Certificate, substantially in the form of Exhibit K,
setting forth the amount of the Eligible Accounts Receivable as of the Closing
Date, together with all supporting documents with respect to such Eligible
Accounts Receivable as the Administrative Agent may reasonably request.
     (y) Corporate Ratings. The Borrower shall have obtained a corporate credit
rating from S&P and a corporate family rating from Moody’s.
     (z) No Material Adverse Effect. Since January 29, 2007, no Material Adverse
Effect shall have occurred.
     (aa) Second Lien Credit Agreement. The Second Lien Credit Agreement shall
have become effective in accordance with its terms and the Borrower shall have
received $900,000,000 in gross proceeds from the borrowing of Second Lien Term
Loans thereunder.
     (bb) Other Documentation and Information. The Administrative Agent shall
have received (i) such documents and certificates as the Administrative Agent or
its counsel may reasonably request relating to the organization, existence and
good standing of the Borrower and each Guarantor and the authorization of the
Transactions and (ii) a fully executed copy of the Second Lien Credit Agreement.
     SECTION 4.02. Conditions Precedent to Each Loan and Each Letter of Credit.
The obligation of the Lenders to make each Loan, fund its Credit-Linked Deposit
and of the Issuing Lender to issue each Letter of Credit, including the initial
Loan and the initial Letter of Credit, is subject to the satisfaction (or waiver
in accordance with Section 10.08) of the following conditions precedent:
     (a) Notice. The Administrative Agent shall have received a Borrowing
Request pursuant to Section 2.03 with respect to such borrowing or issuance, as
the case may be.
     (b) Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents (other than, with
respect to Loans made or Letters of Credit issued after the Closing Date, the
representations and warranties set forth in Sections 3.05(b) and 3.09(a)) shall
be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder with the same
effect as if made on and as of such date except to the extent such
representations and warranties expressly relate to an earlier date and in such
case, such representations and warranties shall be true and correct in all
material respects as of such date.
     (c) No Default. On the date of each Borrowing hereunder or the issuance of
each Letter of Credit, no Event of Default or event which upon notice or lapse
of time or both would constitute an Event of Default shall have occurred and be
continuing nor shall any such event occur by reason of the making of the
requested Borrowing or the issuance of the requested Letter of Credit.

83



--------------------------------------------------------------------------------



 



The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section have been
satisfied or waived at that time.
SECTION 5.
AFFIRMATIVE COVENANTS
     From the date hereof and for so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (in a face amount in excess of the sum
of (i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j)), any Credit-Linked Deposit remains outstanding, or any Loan or
other amount is owing to any Lender or the Administrative Agent hereunder (other
than contingent indemnification obligations not due and payable), the Borrower
and each of the Guarantors agree to:
     SECTION 5.01. Financial Statements, Reports, etc. Deliver to the
Administrative Agent on behalf of the Lenders:
     (a) Within 90 days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by Ernst & Young LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (without a “going concern” or like
qualification or exception and without any qualification or exception (other
than with respect to the 2005 audit and the 2006 audit) as to the scope of such
audit) and to be certified by a Responsible Officer of the Borrower to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.
Documents required to be delivered pursuant to this clause (a) which are made
available via EDGAR, or any successor system of the SEC, in the Borrower’s
Annual Report on Form 10-K, shall be deemed delivered to the Lenders on the date
such documents are made so available; provided that, upon request, the Borrower
shall deliver paper copies of such documents to the Administrative Agent;
     (b) Within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, the Borrower’s consolidated balance sheets and related
statements of income and cash flows, showing the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as of the close of such
fiscal quarter and the results of their operations during such fiscal quarter
and the then elapsed portion of the fiscal year, each certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes. Documents required to
be delivered pursuant to this clause (b) which are made available via EDGAR, or
any successor system of the SEC, in the Borrower’s Quarterly Report on Form
10-Q, shall be deemed delivered to the Lenders on the date such documents are
made so available;

84



--------------------------------------------------------------------------------



 



provided that, upon request, the Borrower shall deliver paper copies of such
documents to the Administrative Agent;
     (c) (i) concurrently with any delivery of financial statements under
(a) and (b) above, a certificate of a Responsible Officer of the Borrower
(A) certifying that no Event of Default or event which upon notice or lapse of
time or both would constitute an Event of Default has occurred, or, if such an
Event of Default or event has occurred, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto,
(B) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the provisions of
Sections 6.04, 6.05 and 6.06 and (C) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.05 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and (ii) concurrently with any delivery of financial
statements under (a) above, a certificate (which certificate may be limited to
accounting matters and disclaim responsibility for legal interpretations) of the
accountants auditing the consolidated financial statements delivered under
(a) above certifying that, in the course of the regular audit of the business of
the Borrower and its Subsidiaries, such accountants have obtained no knowledge
that an Event of Default pursuant to Section 7.01(c) due to any failure to
comply with Section 6.04 or 6.05 has occurred and is continuing or if, in the
opinion of such accountants, such an Event of Default has occurred and is
continuing, specifying the nature thereof and all relevant facts with respect
thereto;
     (d) promptly after the same become publicly available, copies of all
registration statements and all periodic and other reports, proxy statements and
other materials filed by it with the SEC, or any governmental authority
succeeding to any of or all the functions of said commission, or with any
national securities exchange, as the case may be. Documents required to be
delivered pursuant to this clause (d) which are made available via EDGAR, or any
successor system of the SEC, shall be deemed delivered when made so available;
provided that, upon request, the Borrower shall deliver paper copies of such
documents to the Administrative Agent;
     (e) Within ninety (90) days from the last Business Day of the immediately
preceding fiscal year, a detailed consolidated budget for the following 12-month
period (including projected statements of operations and cash flow for such
period);
     (f) as soon as available and in any event within fifteen (15) Business Days
after the Borrower or any of its ERISA Affiliates knows or has reason to know
that any Termination Event has occurred, a statement of a Responsible Officer of
the Borrower describing the full details of such Termination Event and the
action, if any, which the Borrower or such ERISA Affiliate is required or
proposes to take with respect thereto, together with any notices required or
proposed to be given to or filed with or by the Borrower, the ERISA Affiliate,
the PBGC, a Plan participant or the Plan administrator with respect thereto;
     (g) promptly and in any event within fifteen (15) Business Days after
receipt thereof by the Borrower or any of its ERISA Affiliates from the PBGC
copies of each notice received by the Borrower or any such ERISA Affiliate of
the PBGC’s intention to terminate any

85



--------------------------------------------------------------------------------



 



Single Employer Plan of the Borrower or such ERISA Affiliate or to have a
trustee appointed to administer any such Plan;
     (h) if requested by the Administrative Agent, promptly and in any event
within thirty (30) days after the filing thereof with the Internal Revenue
Service, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan of the Borrower or any of its ERISA
Affiliates;
     (i) within fifteen (15) Business Days after notice is given or required to
be given to the PBGC under Section 302(f)(4)(A) of ERISA of the failure of the
Borrower or any of its ERISA Affiliates to make timely payments to a Plan, a
copy of any such notice filed and a statement of a Responsible Officer of the
Borrower setting forth (i) sufficient information necessary to determine the
amount of the lien under Section 302(f)(3) of ERISA, (ii) the reason for the
failure to make the required payments and (iii) the action, if any, which the
Borrower or any of its ERISA Affiliates proposed to take with respect thereto;
     (j) promptly and in any event within fifteen (15) Business Days after
receipt thereof by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by the Borrower or any ERISA Affiliate
concerning (i) the imposition of Withdrawal Liability by a Multiemployer Plan,
(ii) the determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (iii) the termination of
a Multiemployer Plan within the meaning of Title IV of ERISA, or (iv) the amount
of liability incurred, or which may be incurred, by the Borrower or any ERISA
Affiliate in connection with any event described in clause (i), (ii) or
(iii) above;
     (k) promptly after a Responsible Officer obtains knowledge of (i) the
filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect; or (ii) the receipt of any environmental audits and reports, whether
prepared by personnel of the Borrower or any Guarantor or by independent
consultants, which relate to an Environmental Liability which could be expected
to have a Material Adverse Effect, notification thereof (together with, in the
case of clause (ii) above, copies of such audits and reports), each such notice
to be accompanied by a statement of a Responsible Officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto;
     (l) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Guarantor as the Administrative Agent, at the request of any Lender, may
reasonably request;
     (m) within (i) twenty (20) Business Days following the end of each calendar
month, a certificate of a Responsible Officer of the Borrower or, if applicable,
a Guarantor, (x) stating that at all times since the last certificate delivered
under this Section 5.01(m) (or, in the case of the first certificate to be
delivered after the Closing Date, at all times since the Closing Date) the
Borrower or Guarantor, as the case may be, has utilized the Primary Routes and
the Primary Foreign Slots in a manner consistent in all material respects with
applicable regulations, rules, law, foreign law and contracts in order to
preserve their respective rights in and to use each

86



--------------------------------------------------------------------------------



 



of the Primary Routes and Primary Foreign Slots and (y) setting forth (A) any
permanent disposition or transfer by the Borrower or such Guarantor of any
Appraised FAA Slot, Primary Foreign Slot or Primary Route and (B) airports
associated with additional Primary Routes allocated to or assigned by the
Borrower or such Guarantor which airports are not already listed on Schedule
4(g) to the First Lien SGR Security Agreement or Schedule 4(i) to the First Lien
SGR Security Agreement and (ii) five (5) Business Days following the end of each
calendar month, copies of any report filed by the Borrower or any Guarantor in
such calendar month with the FAA, DOT or any other applicable Governmental
Authority or Airport Authority or any Foreign Aviation Authorities regarding
utilization of Primary Routes or Primary Foreign Slots or access to the Primary
Supporting Route Facilities, as well as a summary thereof, in a format
reasonably acceptable to the Administrative Agent;
     (n) at any time that Eligible Accounts Receivable shall be included as
Eligible Collateral, promptly and in any event within 30 days after the end of
each month while Eligible Accounts Receivable are part of Eligible Collateral,
an Officer’s Certificate from the Borrower, substantially in the form of
Exhibit K, setting forth the amount of Eligible Accounts Receivable as of such
date, together with all supporting documents with respect to Eligible Accounts
Receivable as the Administrative Agent may reasonably request;
     (o) promptly after a Responsible Officer obtains knowledge thereof, notice
of any Collateral Event;
     (p) promptly after a Responsible Officer obtains knowledge thereof, notice
of any Event of Loss;
     (q) promptly after a Responsible Officer obtains knowledge of any
Visa/MasterCard Dollar Trigger Event, notification thereof (accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
such Visa/MasterCard Dollar Trigger Event).
     Subject to the next succeeding sentence, information delivered pursuant to
this Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
delivered pursuant to this Section 5.01 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to Section 10.01 hereto. Information required to be delivered pursuant
to this Section 5.01 (to the extent not made available as set forth above) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower provides written notice to the Administrative Agent that such
information has been posted on the Borrower’s website on the Internet at
http://www.delta.com (to the extent such information has been posted or is
available as described in such notice). Information required to be delivered
pursuant to this Section 5.01 shall be in a format which is suitable for
transmission.
     Any notice or other communication delivered pursuant to this Section 5.01,
or otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower as “PUBLIC”
or (ii) such notice or communication consists of copies of the Borrower’s public
filings with the SEC.

87



--------------------------------------------------------------------------------



 



     SECTION 5.02. Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary in the normal conduct of its business except (a)(i) if in
the reasonable business judgment of the Borrower it is no longer necessary for
the Borrower and the Guarantors to preserve and maintain such rights,
privileges, qualifications, permits, licenses and franchises, and (ii) such
failure to preserve the same could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, and (b) as otherwise permitted in connection
with (i) sales of assets permitted by Section 6.10 or (ii) mergers, liquidations
and dissolutions permitted by Section 6.02.
     SECTION 5.03. Insurance.
     (a) In addition to the requirements of Section 5.03(b) or as set forth in
each Real Property Mortgage, (i) keep its properties (other than the Mortgaged
Collateral, as to which only the insurance provisions of the First Lien Aircraft
Mortgage shall be applicable) insured at all times, against such risks,
including fire and other risks insured against by extended coverage, and on such
term and conditions, as is prudent and customary with U.S. based companies of
the same or similar size in the same or similar businesses; (ii) maintain in
full force and effect public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned, occupied or controlled by the Borrower or
any Guarantor, as the case may be, in such amounts and with such deductibles as
are customary with companies of the same or similar size in the same or similar
businesses and in the same geographic area; and (iii) maintain such other
insurance or self insurance as may be required by law.
     (b) Maintain business interruption insurance in amounts that are reasonably
satisfactory to the Administrative Agent and as is customary in the United
States domestic airline industry for major United States air carriers having
both substantial domestic and international operations.
     (c) All such insurance referred to in Section 5.03(a) with respect to the
Collateral (other than the Mortgaged Collateral as to which only the provisions
of the Aircraft Mortgage shall be applicable) shall (i) contain a Lender’s Loss
Payable Endorsement in favor of the Collateral Agent, on behalf of the First
Priority Secured Parties, in all loss or damage insurance policies, (ii) provide
that no cancellation thereof shall be effective until at least thirty (30) days
after written notice thereof to the Collateral Agent, on behalf of the First
Priority Secured Parties, permitting the Collateral Agent to cure any default
with respect to applicable outstanding premiums, (iii) name the Collateral
Agent, for the benefit of the First Priority Secured Parties, as loss payees for
physical damage insurance with respect to property which constitutes Collateral
(other than the Mortgaged Collateral as to which only the provisions of the
Aircraft Mortgage shall be applicable) or a Real Property Asset as to which a
Lien has been granted to the Collateral Agent, and as additional insureds for
liability insurance, (iv) provide that once the Collateral Agent has given
notice of the occurrence of an Event of Default, no loss in excess of $5,000,000
shall be adjusted or otherwise settled without the prior written consent of the
Collateral Agent, and (v) state that none of the Collateral Agent, any of the
Lenders, nor any other First Priority Secured Party shall be responsible for
premiums, commissions, club calls, assessments or advances.

88



--------------------------------------------------------------------------------



 



     (d) Promptly deliver to the Collateral Agent copies of any notices received
from its insurers with respect to insurance programs required by the Terrorism
Risk Insurance Act of 2002 (as extended by the Terrorism Risk Insurance
Extension Act of 2005) and, if so requested by the Collateral Agent, procure and
maintain in force the insurance that is offered in such programs to the same
extent maintained by companies of the same or similar size in the same or
similar businesses.
     (e) No less frequently than annually, but in any event prior to expiration
of any insurance policy maintained in connection herewith or in connection with
any Collateral Document, furnish to the Collateral Agent certificates of
insurance with respect to insurance maintained by the Borrower or any Guarantor,
as the case may be, which certificates evidence compliance by the Borrower and
the Guarantors with the insurance requirements set forth herein and in any of
the Collateral Documents and contain signatures of duly authorized
representatives of AON Risk Services or such other insurance broker as may be
reasonably acceptable to the Collateral Agent, at all times prior to policy
termination, cessation or cancellation.
     (f) Make available at the Borrower’s headquarters, upon the reasonable
request of the Collateral Agent and upon reasonable prior notice, all insurance
policies maintained by the Borrower and the Guarantors for the review of the
Collateral Agent and any agents or representatives thereof.
     SECTION 5.04. Maintenance of Properties. Except to the extent otherwise
permitted hereunder, in its reasonable business judgment, keep and maintain, and
cause each of its Subsidiaries to keep and maintain, all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear and damage by casualty and condemnation excepted), except where the
failure to keep such property in good working order and condition would not have
a Material Adverse Effect.
     SECTION 5.05. Obligations and Taxes. Pay all its material obligations
(other than any obligations with respect to any Restructuring Aircraft, except
obligations under any Post-Petition Aircraft Agreement applicable to such
Restructuring Aircraft) promptly and in accordance with their terms and pay and
discharge promptly all taxes, assessments and governmental charges, levies or
claims (other than such taxes, assessments and governmental charges, levies and
claims to the extent addressed in the Plan of Reorganization, which shall be
paid in accordance with the Plan of Reorganization) imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
more than ninety (90) days delinquent, except in each case where the failure to
do so would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; provided, however, that the Borrower and each
Guarantor shall not be required to pay and discharge or to cause to be paid and
discharged any such obligation, tax, assessment, charge, levy or claim so long
as (i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and (ii) the Borrower and the Guarantors shall have set
aside on their books adequate reserves therefor in accordance with GAAP.
     SECTION 5.06. Notice of Event of Default, etc. Promptly upon the Borrower’s
knowledge thereof give to the Administrative Agent notice in writing of any
Event of Default or

89



--------------------------------------------------------------------------------



 



the occurrence of any event or circumstance which with the passage of time or
giving of notice or both would constitute an Event of Default.
     SECTION 5.07. Access to Books and Records. (a) Maintain or cause to be
maintained at all times true and complete books and records in all material
respects in a manner consistent with GAAP in all material respects of the
financial operations of the Borrower and the Guarantors and provide the
Administrative Agent, the Collateral Agent and their respective representatives
and advisors reasonable access to all such books and records (subject to
requirements under any confidentiality agreements, if applicable), as well as
any appraisals of the Collateral, during regular business hours, in order that
the Administrative Agent and the Collateral Agent may upon reasonable prior
notice and with reasonable frequency, but in any event, so long as no Event of
Default has occurred and is continuing, no more than one time per year, examine
and make abstracts from such books, accounts, records, appraisals and other
papers, and permit the Administrative Agent, the Collateral Agent and their
respective representatives and advisors to confer with the officers of the
Borrower and the Guarantors and representatives (provided that the Borrower
shall be given the right to participate in such discussions with such
representatives) of the Borrower and the Guarantors, all for the purpose of
verifying the accuracy of the various reports delivered by the Borrower or the
Guarantors to the Administrative Agent or the Lenders pursuant to this Agreement
or for otherwise ascertaining compliance with this Agreement; and at any
reasonable time and from time to time during regular business hours, upon
reasonable notice to the Borrower, permit the Administrative Agent, the
Collateral Agent, and any agents or representatives (including, without
limitation, appraisers) thereof to visit the properties of the Borrower and the
Guarantors and to conduct examinations of and to monitor the Collateral held by
the Collateral Agent, in each case at the expense of the Borrower (provided,
that the Borrower shall not be required to pay the expenses of more than one
such visit a year unless an Event of Default has occurred and is continuing).
     (b) Grant access to and the right to inspect all final reports, final
audits (and draft reports and audits where no final reports or audits are
available) and other similar internal information of the Borrower relating to
the Real Property Assets with respect to environmental matters upon reasonable
notice, and obtain any third party verification of matters relating to the
Release or alleged Release of Hazardous Materials at the Real Property Assets
and compliance with Environmental Laws and requirements of Airport Authorities
with respect to environmental matters (for matters that would impact the value
of the Real Property Assets) reasonably requested by the Administrative Agent at
any time and from time to time.
     SECTION 5.08. Compliance with Laws.
     (a) Comply, and cause each of its Subsidiaries to comply, with all
applicable laws, rules, regulations and orders of any Airport Authority (with
respect to environmental matters) or Governmental Authority applicable to it or
its property (including Environmental Laws), except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
     (b) To the extent the following are required by Environmental Laws, any
Governmental Authority or any requirements of an Airport Authority relating to
environmental matters, conduct, and cause each of its Subsidiaries to conduct,
any and all investigations,

90



--------------------------------------------------------------------------------



 



studies, sampling and testing and take, and cause each of its Subsidiaries to
take, any and all necessary remedial action in connection with the presence,
storage, use, disposal, transportation or Release of any Hazardous Materials for
which the Borrower or the Guarantors or their respective Subsidiaries is, or
could be, liable. The foregoing shall not apply if, and only to the extent that
(i) the Borrower’s or the Guarantors’ or their respective Subsidiaries’
liability for or any requirement of an Airport Authority with respect to such
presence, storage, use, disposal, transportation or Release of any Hazardous
Materials is being contested in good faith and by appropriate proceedings
diligently conducted by such Persons, (ii) such remedial action is taken by
other Persons responsible for such remedial action through an indemnification of
the Borrower or the Guarantors or any Subsidiary thereof or (iii) such
non-compliance would not in any case or in the aggregate reasonably be expected
to have a Material Adverse Effect. In the event that the Borrower or the
Guarantors or any of their respective Subsidiaries undertakes any such
investigation, study, sampling, testing or remedial action with respect to any
Hazardous Materials, the Borrower or such Guarantors will, and will cause any
such Subsidiary to, conduct and complete such action in compliance in all
material respects with all applicable Environmental Laws and all applicable
requirements of Airport Authorities relating to environmental matters.
     (c) If an Event of Default has occurred and is continuing or upon a
reasonable belief that the Borrower has breached any representation, warranty or
covenant hereunder with regard to environmental matters, at the request of the
Administrative Agent from time to time, the Borrower will provide to the
Administrative Agent within sixty (60) days after such request, or such longer
time period as is reasonably necessary to secure any required governmental or
third party authorizations for soil or groundwater investigations or other
invasive samplings, at the expense of the Borrower, an environmental site
assessment report for any properties of the Borrower, the Guarantors or any of
their Subsidiaries described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, reasonable in
scope based upon the circumstances of the request, indicating, where relevant
under the circumstances of the request, the presence or absence of Hazardous
Materials and the estimated cost of any compliance, removal or remedial action
in connection with any Hazardous Materials on such properties; without limiting
the generality of the foregoing, if the Administrative Agent reasonably
determines at any time that a material risk exists that any such report will not
be provided in the time referred to above, the Administrative Agent reasonably
may retain an environmental consulting firm to prepare such report at the
expense of the Borrower, and the Borrower and the Guarantors hereby grant, and
agree to cause any Subsidiary that owns property described in such a request to
grant, at the time of such request to the Administrative Agent, such firm and
any agents or representatives thereof a right, subject to the rights of tenants,
to enter into their respective properties to undertake such an assessment.
     SECTION 5.09. Appraisal Reports and Field Audits. Cooperate with the
Appraiser, Real Estate Appraiser or Field Auditor, as the case may be, such that
the Administrative Agent shall receive one or more Appraisal Reports or Field
Audits, as the case may be, establishing the value of the Appraised Collateral
or Eligible Accounts Receivable, as the case may be, (a) in the case of
Appraisal Reports, by no later than thirty (30) days prior to each anniversary
of the Closing Date, (b) on the date upon which any additional property or
assets that constitutes Appraised Collateral (including, without limitation,
applicable Cure Collateral) is pledged as Collateral to the Collateral Agent to
secure the First Priority

91



--------------------------------------------------------------------------------



 



Obligations, but only with respect to such additional Collateral, (c) promptly
at the request of the Administrative Agent upon the occurrence and during the
continuation of an Event of Default, (d) in the case of Field Audits, promptly
at the request of the Administrative Agent (which are not contemplated to occur
more than once per year, but in any event, so long as no Event of Default has
occurred and is continuing, no more than once per year) and (e) upon a Change in
Law with respect to any assets which constitute Collateral, which change could
reasonably be expected to result in the Borrower’s failure to maintain the
required coverage ratios pursuant to Section 6.06. In addition to the
requirements set forth in this Section 5.09, if at any time the Collateral Agent
in its reasonable good faith business judgment believes that a Collateral Event
has occurred, it may request the delivery of an updated Appraisal Report with
respect to the affected Collateral, and the Borrower and the Guarantors shall
cooperate with the Appraiser to ensure that the Collateral Agent receives the
same. The Borrower may from time to time cause to be delivered subsequent
Appraisal Reports if it believes that the affected item of Collateral has a
higher Appraised Value than that reflected in the most recent Appraisal Report
delivered.
     SECTION 5.10. FAA and DOT Matters; Citizenship. In the case of the Borrower
and any applicable Guarantor (a) maintain at all times its status as an “air
carrier” within the meaning of Section 40102(a)(2) of Title 49, and hold a
certificate under Section 41102(a)(1) of Title 49; (b) at all times hereunder be
a United States Citizen; (c) maintain at all times its status at the FAA as an
air carrier and hold an air carrier operating certificate and other operating
authorizations issued by the FAA pursuant to 14 C.F.R. Parts 119 and 121 as
currently in effect or as may be amended or recodified from time to time; and
(d) except as specifically permitted herein or in the First Lien SGR Security
Agreement, possess and maintain all necessary certificates, exemptions,
franchises, licenses, permits, designations, rights, concessions, Gate
Interests, authorizations, frequencies and consents which are material to the
operation of the FAA Slots, the Routes and Foreign Slots utilized by it and the
conduct of its business and operations as currently conducted except, in any
case described in this clause (d), where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.
     SECTION 5.11. FAA Slot Utilization. Subject to transfers, exchanges and
other dispositions permitted by this Agreement and the First Lien SGR Security
Agreement, utilize (or arrange for utilization by exchanging FAA Slots with
other air carriers) the FAA Slots (except FAA Slots which are reasonably
determined by the Appraisers to be of de minimis value) in a manner consistent
in all material respects with applicable regulations, rules, laws and contracts
in order to preserve its right to hold and operate the FAA Slots, taking into
account any waivers or other relief granted to the Borrower by the FAA, any
other applicable Governmental Authority or any Airport Authority.
     SECTION 5.12. Primary Foreign Slot Utilization. Subject to transfers,
exchanges and other dispositions permitted by this Agreement and the First Lien
SGR Security Agreement, utilize (or arrange for utilization by exchanging
Primary Foreign Slots with other air carriers) the Primary Foreign Slots (except
Primary Foreign Slots which are reasonably determined by the Appraisers to be of
de minimis value) in a manner consistent in all material respects with
applicable regulations, rules, foreign law and contracts in order to preserve
its right to hold and operate the Primary Foreign Slots, taking into account any
waivers or other relief granted to the Borrower by any applicable Foreign
Aviation Authorities.

92



--------------------------------------------------------------------------------



 



     SECTION 5.13. Primary Route Utilization. Subject to transfers, exchanges
and other dispositions permitted by this Agreement and the First Lien SGR
Security Agreement, utilize the Primary Routes (except Primary Routes which are
reasonably determined by the Appraisers to be of de minimis value) in a manner
consistent in all material respects with applicable regulations, rules,
treaties, foreign law and contracts in order to preserve its right to hold and
operate the Primary Routes and maintain access to the Primary Supporting Route
Facilities sufficient to ensure its ability to retain its rights in and to the
Primary Routes, taking into account any waivers or other relief granted to the
Borrower by the FAA, any other applicable Governmental Authority, any Airport
Authority or any applicable Foreign Aviation Authorities.
     SECTION 5.14. Additional Subsidiaries. If any additional Subsidiary of the
Borrower is formed or acquired after the Closing Date, the Borrower will
promptly, and in any event within twenty (20) Business Days after such
Subsidiary is formed or acquired, (a) to the extent such Subsidiary is an entity
incorporated or organized in the United States and is not an Immaterial
Subsidiary, an Excluded Subsidiary or a Restricted Captive Insurance Company
Subsidiary, cause such Subsidiary to become a party to the Guarantee contained
in Section 9 hereof, each applicable Collateral Document and all other
agreements, instruments or documents that create or purport to create and
perfect a Lien in favor of the Collateral Agent for the benefit of the First
Priority Secured Parties, by executing an Instrument of Assumption and Joinder
substantially in the form attached hereto as Exhibit H and, subject to
preexisting Liens on such Subsidiary’s assets and the terms thereof (to the
extent the same are permitted under this Agreement), promptly take such actions
to create and perfect Liens on such Subsidiary’s assets to secure the First
Priority Obligations to the extent required under the applicable Collateral
Documents and (c) cause any Equity Interests or promissory notes evidencing
Indebtedness of such Subsidiary that, in each case, are owned by or on behalf of
the Borrower or any Guarantor to be pledged to the extent required by the
Collateral Documents, provided that, if such Subsidiary is directly owned by the
Borrower or any Guarantor and is organized under the laws of a jurisdiction
other than the United States of America or any state thereof or the District of
Columbia, Equity Interests of such Subsidiary to be pledged shall be limited to
65% of the outstanding voting Equity Interests of such Subsidiary.
     SECTION 5.15. [Reserved].
     SECTION 5.16. Additional Collateral; Additional Grantors.
     (a) If any aircraft, engines, spare parts or owned real property
(including, in the case of owned real property, only owned real property valued
individually in excess of $5,000,000 or $20,000,000 in the aggregate from the
Closing Date, but excluding any leasehold interests) are acquired by the
Borrower or any Guarantor after the Closing Date (other than any spare parts
that become subject to a Lien pursuant to the Aircraft Mortgage upon acquisition
thereof), the Borrower will promptly notify the Administrative Agent thereof and
at the Administrative Agent’s request within forty-five (45) days of such
notice, will cause such assets to be subjected to a Lien securing the First
Priority Obligations to the extent not excluded from the definition of
“Collateral” under the Loan Documents, subject to preexisting Liens on such
assets permitted hereunder and any other Liens permitted hereunder, and will
take, and cause the Guarantors to take, such actions as shall be necessary to
grant and perfect such Liens, including

93



--------------------------------------------------------------------------------



 



actions described in this paragraph (a), all at the expense of the Borrower and
Guarantors; provided, however, that this clause (a) shall not apply (i) if and
to the extent that, on the date of and after giving effect to such acquisition,
the Borrower shall be in compliance with Section 6.06(a) and Section 6.06(b) and
shall have delivered to the Administrative Agent an Officer’s Certificate
certifying to such compliance or (ii) to any aircraft, engines, spare parts or
owned real property to the extent that the Administrative Agent has received, on
or before the date of such acquisition, a copy of an executed commitment letter,
letter of intent, memorandum or understanding or other similar document that
evidences a commitment to consummate a financing of such aircraft, engines,
spare parts or owned real property within forty-five (45) days of the date of
such acquisition and such financing actually occurs within forty-five (45) days
(it being understood that the Lenders hereby authorize the Collateral Agent to
withhold or delay such filing if the Collateral Agent shall be satisfied in its
sole discretion that the applicable financing shall be consummated within a
reasonable timeframe thereafter); provided further that the Administrative Agent
shall not require the execution or delivery of any Mortgage Supplement, or
require the Borrower or any Guarantor to take any actions with respect to the
FAA, relating to any of the 737-800 aircraft to be sold pursuant to agreements
described on Schedule 5.16 hereof.
     (b) Upon any Guarantor acquiring any right, title or interest in any FAA
Slots, Foreign Slots, Routes, Supporting Route Facilities or Gate Interests
acquired in connection with a Permitted Acquisition, such Guarantor will
promptly, and in any event within twenty (20) Business Days of such acquisition,
become a party to the First Lien SGR Security Agreement.
     SECTION 5.17. Pledged Spare Parts. Segregate all of its Pledged Spare Parts
from any Spare Parts which are subject to any consignment arrangement, and shall
keep all Spare Parts not so subject to a consignment arrangement in Spare Parts
Locations, except to the extent permitted in the First Lien Aircraft Mortgage.
The Pledged Spare Parts will be maintained by or on behalf of the Borrower and
Comair, as required by the First Lien Aircraft Mortgage.
     SECTION 5.18. Further Assurances. Execute any and all further documents and
instruments, and take all further actions, that may be required or advisable
under applicable law, the Cape Town Convention or by the FAA, or that the
Collateral Agent may reasonably request, in order to create, grant, establish,
preserve, protect and perfect the validity, perfection and priority of the Liens
and security interests created or intended to be created by the Collateral
Documents, to the extent required under this Agreement or the Collateral
Documents, including, without limitation, amending, amending and restating,
supplementing, assigning or otherwise modifying, renewing or replacing the First
Lien Aircraft Mortgage or other agreements, instruments or documents relating
thereto, in each case as may be reasonably requested by the Collateral Agent, in
order to (i) create interests (including, but not limited to, International
Interests, Assignments, Prospective International Interests, Prospective
Assignments, Sales, Prospective Sales, Assignments of Associated Rights and
Subordinations) that may be registered and/or assigned under the Cape Town
Convention, (ii) create, grant, establish, preserve, protect and perfect the
Liens in favor of the Collateral Agent for the benefit of the First Priority
Secured Parties to the fullest extent possible under the Cape Town Convention,
including, where necessary, the subordination of other rights or interests and
(iii) realize the benefit of the remedial provisions that are contemplated by
the Cape Town Convention, subject to the provisions of Section 4.07 of the First
Lien Aircraft Mortgage.

94



--------------------------------------------------------------------------------



 



     Without limiting the generality of the foregoing or any other provisions of
the Loan Documents, the Borrower hereby (a) agrees to exclude the application of
Article XVI(1)(a) of the Protocol and (b) consents, pursuant to Article XV of
the Protocol, to any Assignment of Associated Rights within the scope of
Article 33(1) of the Cape Town Convention which is permitted or required by the
applicable Loan Documents and further agrees that the provisions of the
preceding paragraph shall apply, in particular, with respect to Articles 31(4)
and 36(1) of the Cape Town Convention to the extent applicable to any such
Assignment of Associated Rights.
     SECTION 5.19. Post Closing Items. (a) Within thirty (30) days of the
Closing Date, the Borrower and each applicable Guarantor shall have duly
executed and delivered to the Collateral Agent a Trademark Security Agreement in
substantially the form of Exhibit F-1 (the “First Lien Trademark Security
Agreement”), together with all documents, certificates, forms and filing fees
that the Collateral Agent may deem reasonably necessary to perfect and protect
the Liens and security interests created in the identified intellectual property
in the First Lien Trademark Security Agreement.
     (b) Within thirty (30) days of the Closing Date (or such later date as the
Administrative Agent may, in its reasonable discretion, consent to in writing),
the Borrower and each applicable Guarantor shall have delivered to the
Collateral Agent a Shifting Control Agreement or any other Control Agreement,
properly executed by the Borrower or any Guarantor, as the case may be, and each
bank or other financial institution (as may be specified by the Borrower) at
which the Borrower or any Guarantor, as the case may be, maintains a deposit
account or securities account (it being understood that no Control Agreement
shall be required to be delivered with respect to any Excluded Account).
     (c) Within thirty (30) days of the Closing Date (or such later date as the
Administrative Agent may, in its reasonable discretion, consent to in writing),
the Borrower and each applicable Guarantor shall have delivered evidence of the
registrations in the International Registry of International Interests in the
Airframes, Engines and Spare Engines constituted by the First Lien Aircraft
Mortgage.
SECTION 6.
NEGATIVE COVENANTS
     From the date hereof and for so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (in a face amount in excess of the sum
of (i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j)), any Credit-Linked Deposit remains outstanding, or any Loan or
other amount is owing to any Lender or the Administrative Agent hereunder (other
than contingent indemnification obligations not due and payable), the Borrower
and each of the Guarantors will not:
     SECTION 6.01. Liens. Incur, create, assume or suffer to exist any Lien on
any asset of the Borrower or the Guarantors, now owned or hereafter acquired by
the Borrower or any of such Guarantors, other than:

95



--------------------------------------------------------------------------------



 



     (a) Liens which were existing on the Closing Date as reflected on
Schedule 3.07;
     (b) Permitted Liens;
     (c) Liens in favor of the Collateral Agent and the Lenders pursuant to the
Loan Documents;
     (d) Liens securing Indebtedness or Capitalized Leases permitted by
Section 6.03(l) or any permitted refinancing thereof, provided that such Lien
attach only to the assets of the Borrower or Guarantor (including related leases
thereof and, in the case of personal property, other assets integral to the use
thereof including security deposits from any sublessee collaterally assigned for
the benefit of lessors) subject to such acquisition or financing;
     (e) Liens on the Collateral that are pari passu with the Liens in favor of
the Collateral Agent securing the Designated Cash Management Obligations;
     (f) Liens on the Collateral that are pari passu with the Liens in favor of
the Collateral Agent securing Indebtedness permitted by Section 6.03(f) or
(g) and relating to Designated Hedging Agreements; provided that the maximum
amount of such Indebtedness that constitutes First Priority Obligations shall
not exceed $200,000,000 at any time;
     (g) licenses, leases and subleases of (A) Mortgaged Collateral and
Collateral (as defined in the First Lien SGR Security Agreement) granted to
others but only to the extent permitted by the First Lien Aircraft Mortgage with
respect to Mortgaged Collateral and to the extent permitted by the First Lien
SGR Security Agreement with respect to Collateral as defined therein and (B) all
other assets to the extent such license, sublicense, lease or sublease does not
interfere in any material respect with the business of the Borrower and the
Guarantors, taken as a whole;
     (h) Liens arising from precautionary UCC financing statements regarding
operating leases permitted by this Agreement;
     (i) any interest or title of a licensor, sublicensor, lessor, sublessor or
airport operator under any lease, license or use agreement;
     (j) Liens on real and personal property acquired in connection with
acquisitions permitted by this Agreement to the extent such Liens exist on such
acquired property at the time of acquisition or Liens existing on any property
or asset of any Person that becomes a Guarantor after the date hereof prior to
the time such Person becomes a Guarantor, provided, (1) such Liens are not
created in contemplation of or in connection with such acquisition or such
Person becoming a Guarantor, as the case may be, (2) such Liens shall not apply
to any other property or assets of the Borrower or any Guarantor and (3) such
Liens shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Guarantor, as the case may be;
     (k) Liens in favor of credit card processors securing obligations in
connection with credit card processing services incurred in the ordinary course
of business and consistent with past practices;

96



--------------------------------------------------------------------------------



 



     (l) Liens on (1) the Borrower’s right to receive a refund of unearned
insurance premiums and (2) insurance policies and the proceeds thereof, to
secure the Borrower’s payment of such insurance premiums financed by
Indebtedness permitted pursuant to Section 6.03(e);
     (m) junior Liens (subject and fully subordinate to the Liens granted to the
Collateral Agent on behalf of the First Priority Secured Parties hereunder and
under the Collateral Documents in accordance with the Intercreditor Agreement)
on the Collateral in favor of Second Lien Collateral Agent securing the Second
Lien Obligations, provided, that (1) such Liens shall be subject in all respects
to terms set forth in the Intercreditor Agreement and (2) the instruments and
agreements pursuant to which such Liens are created are reasonably satisfactory
in form and substance to the Administrative Agent;
     (n) junior Liens on the Collateral securing the Indebtedness permitted
pursuant to Section 6.03(m), provided, that such Liens shall be subject in all
respects to an intercreditor agreement substantially in the form of the
Intercreditor Agreement;
     (o) Liens consisting of setoff or netting rights in connection with Hedging
Agreements;
     (p) Liens securing reimbursement obligations in respect of standby or
documentary letters of credit or bankers acceptances, provided that in the case
of (1) documentary letters of credit or bankers acceptances, such Liens attach
only to the documents, goods covered thereby and proceeds thereof and (2) in the
case of standby letters of credit, such Liens may only be on cash in an amount
not to exceed $150,000,000;
     (q) Liens on the underlying commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business;
     (r) Liens which arise under Article 2 of the UCC;
     (s) replacement, extension and renewal of any Lien permitted hereby,
provided that any such replacement, extension, or renewal of any Lien shall not
extend to any property or assets of the Borrower or any Guarantor which was not
subject to the Lien being replaced, extended or renewed;
     (t) Liens in favor of any of the Borrower or a Guarantor that do not
encumber any Collateral;
     (u) Liens arising by operation of law in connection with judgments,
attachment or awards which do not constitute an Event of Default hereunder;
     (v)  other Liens incurred by the Borrower and the Guarantors (except with
respect to Real Property Assets) so long as the Indebtedness and other
obligations secured thereby does not exceed Indebtedness permitted by
Section 6.03(ee);
     (w) Liens on cash collateral and fuel inventory (and the proceeds thereof)
or letters of credit in each case securing Indebtedness permitted pursuant to
Section 6.03(f), and Indebtedness permitted by Section 6.03(g) in an aggregate
amount at any one time for all such

97



--------------------------------------------------------------------------------



 



cash and letters of credit in excess of the amount thereof that is secured as
permitted by Section 6.01(f), not in excess (other than with respect to Liens on
fuel inventory and the proceeds thereof) of $500,000,000;
     (x) Liens on Margin Stock, if and to the extent the value of all Margin
Stock of the Borrower and its Subsidiaries exceeds 25% of the total assets
subject to this Section 6.01;
     (y) Liens on any Restructuring Aircraft created by or pursuant to any
Post-Petition Aircraft Agreement;
     (z) Liens on the Excluded Accounts and amounts on deposit therein in favor
of the beneficiaries of the amounts on deposit therein to the extent such Liens
secure obligations owed to such beneficiaries;
     (aa) the Lien of the Jet Fuel Counterparty on the Jet Fuel Assets, in the
event that the transactions underlying the Jet Fuel Inventory Supply Agreement
are re-characterized as Indebtedness owed by the Borrower;
     (bb) Liens attaching solely to cash earnest money deposits in connection
with Investments permitted pursuant to Section 6.09;
     (cc) Liens securing Indebtedness permitted by (i) Section 6.03(h) and
(ii) Section 6.03(y);
     (dd) Liens on cash collateral securing surety and appeal bonds in an
aggregate amount for all such cash collateral not exceeding $150,000,000; and
     (ee) other Liens so long as the obligations secured thereby do not exceed
$25,000,000 at any time.
     SECTION 6.02. Merger, etc. Merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except (a) that any Subsidiary
(so long as such Subsidiary is not the Borrower) may merge into the Borrower or
any other Guarantor in a transaction in which the Borrower or any Guarantor is
the surviving corporation, provided that (i) immediately after giving effect
thereto no Event of Default or event with which upon notice or the passage of
time or both would constitute an Event of Default shall have occurred and be
continuing and (ii) any such merger involving a Person whose Equity Interests
are not 100% owned by the Borrower directly or indirectly immediately prior to
such merger shall not be permitted unless also permitted by Section 6.10;
(b) that any Subsidiary (so long as such Subsidiary is not the Borrower) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, provided that an Event of Default
does not result from such liquidation or dissolution, (c) any Person (other than
the Borrower) may merge into the Borrower or any Guarantor pursuant to a
Permitted Acquisition in which the Borrower or

98



--------------------------------------------------------------------------------



 



such Guarantor is the surviving corporation, (d) asset sales permitted hereunder
and (e) any Permitted Change of Control Transaction.
     SECTION 6.03. Indebtedness. Contract, create, incur, assume or suffer to
exist any Indebtedness, except for:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness incurred pursuant to the Second Lien Credit Agreement or
any refinancing thereof in accordance with the Intercreditor Agreement; provided
that the principal amount of Indebtedness incurred in connection with any such
refinancing shall not exceed the principal amount of the Indebtedness so
refinanced;
     (c) Indebtedness incurred prior to the Closing Date or with respect to
which an option exists (including existing Capitalized Leases) as set forth on
Schedule 6.03;
     (d) intercompany Indebtedness between the Borrower and the Guarantors,
which Indebtedness shall be pledged to the Collateral Agent pursuant to the
First Lien Pledge Agreement, to the extent required pursuant to the terms
thereof;
     (e) Indebtedness of the Borrower or any Guarantor owed to one or more
Persons in connection with the financing of certain insurance premiums;
     (f) Indebtedness owed to any Lender (or any of its banking Affiliates) or
any other Person in respect of fuel hedges and other derivatives contracts, in
each case to the extent that such agreement or contract is entered into for bona
fide hedging purposes and, in the case of such other derivatives contracts, in
the ordinary course of business;
     (g) Indebtedness owed to any Lender or any of its banking Affiliates or any
other Person in respect of (i) foreign exchange contracts, currency swap
agreements, currency future or option contracts and other similar agreements
designed to hedge against fluctuations in foreign exchange rates and currency
values and (ii) interest rate swap, cap or collar agreements, interest rate
future or option contracts and other similar agreements designed to hedge
against fluctuations in interest rates, in each case to the extent that such
agreement or contract is entered into in the ordinary course of business for
bona fide hedging purposes;
     (h) Indebtedness owed to any Lender or any of its banking Affiliates or any
other Person in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;
     (i) Indebtedness of any of the Borrower and the Guarantors consisting of
take-or-pay obligations contained in supply agreements entered into in the
ordinary course of business and consistent with past practices of the Borrower
and the Guarantors;
     (j) Indebtedness of any of the Borrower and the Guarantors arising in the
ordinary course of business of the relevant party and owing to Citibank, N.A.,
its banking Affiliates and other financial institutions providing netting
services permitted to be incurred and outstanding

99



--------------------------------------------------------------------------------



 



pursuant to this Agreement so long as such Indebtedness does not remain
outstanding for more than three (3) Business Days from the date of its
incurrence;
     (k) Indebtedness of any of the Borrower and the Guarantors to credit card
processors in connection with credit card processing services incurred in the
ordinary course of business of the Borrower and the Guarantors;
     (l) (i) Indebtedness incurred to finance the acquisition of aircraft,
engines, spare parts or other operating assets; provided that no such
Indebtedness may be incurred more than twelve (12) months after such acquisition
if, after giving effect to such Indebtedness, an Event of Default shall have
occurred and be continuing under Section 6.06; and (ii) other Indebtedness
secured by aircraft, engines, spare parts or other operating assets that are not
subject to Liens described in Section 6.01(c) (including without limitation as a
result of any release of such Liens pursuant to Section 6.06(d));
     (m) Indebtedness of the Borrower and the Guarantor in an aggregate amount
not to exceed $1,000,000,000, provided that such Indebtedness shall have a final
maturity six months after the Maturity Date and shall be on terms reasonably
satisfactory to the Administrative Agent;
     (n) Indebtedness consisting of promissory notes issued to current or former
directors, consultants, managers, officers and employees or their spouses or
estates to purchase or redeem capital stock of the Borrower issued to such
director, consultant, manager, officer or employee in an aggregate amount not to
exceed $1,000,000 annually;
     (o) Indebtedness to the extent permitted by an Investment permitted by
Section 6.09(j);
     (p) Indebtedness of a person or acquired assets that is the subject of a
Permitted Acquisition which Indebtedness was in existence at the time of such
Permitted Acquisition and not incurred in contemplation thereof;
     (q) intercompany Indebtedness owed by the Borrower and any Guarantor to
another Subsidiary, which is not a Guarantor, in an amount not to exceed
$50,000,000 in the aggregate at any one time outstanding;
     (r) any Indebtedness extending, renewing, replacing or refinancing
(collectively, “Refinancing”) all or any portion of any Indebtedness permitted
under paragraph (c), (l), (m), (p), (x), (y) or (z), provided that (1) any such
Refinancing of Indebtedness permitted under clause (m) which is subordinated to
the Obligations shall remain subordinated on substantially the same basis, and
(2) the weighted average life to maturity of such Indebtedness, in the case of
clause (m), shall not be shortened, provided further that any such Refinancing
of Indebtedness permitted under clause (c) or (l)(i) may exceed the amount being
Refinanced so long as the Lien securing such Refinancing does not extend to any
property or asset of the Borrower or any Guarantor which was not subject to the
Lien securing the Indebtedness being Refinanced;
     (s) other unsecured Indebtedness incurred subsequent to the Closing Date;

100



--------------------------------------------------------------------------------



 



     (t) Indebtedness in respect of Redeemable Stock;
     (u) Indebtedness in respect of deferred rent;
     (v) Indebtedness in respect of deferred taxes;
     (w) Indebtedness permitted to be secured pursuant to Section 6.01(p);
     (x) Indebtedness under the ALPA Notes and the CVG Notes;
     (y) Indebtedness secured by purchase money security interests and
Capitalized Leases (including in the form of sale-leaseback, synthetic lease or
similar transactions) to the extent such Indebtedness was incurred in connection
with ARB Indebtedness; provided, that the amount of such Indebtedness does not
exceed 100% of the purchase price or construction cost (including any
capitalized interest and issuance fees and expenses) of the subject asset;
     (z) Indebtedness relating to any Restructuring Aircraft created by or
pursuant to any Post-Petition Aircraft Agreement;
     (aa) Indebtedness consisting of indemnification obligations owed by Comair
to Bombardier Inc., a Canadian national corporation, relating to certain CRJ
leases, in an amount not to exceed $9,000,000 in the aggregate;
     (bb) in the event that the transactions underlying the Jet Fuel Inventory
Supply Agreement are re-characterized as Indebtedness owed by the Borrower, such
Indebtedness;
     (cc) reimbursement obligations in respect of standby or documentary letters
of credit or bankers acceptances that are secured by Liens permitted pursuant to
Section 6.01(p);
     (dd) surety and appeal bonds secured by Liens permitted pursuant to
Section 6.01(dd); and
     (ee) Indebtedness not to exceed $25,000,000 at any one time outstanding for
Indebtedness of the Borrower or any Guarantor incurred subsequent to the Closing
Date that will be secured Indebtedness.
     SECTION 6.04. Fixed Charge Coverage. Permit the Fixed Charge Coverage Ratio
as of the last day of each fiscal quarter ending in the months below to be less
than the corresponding ratio opposite such month:

      Fiscal quarter ending   Ratio June 2007   1.00:1.00 September 2007  
1.00:1.00 December 2007   1.00:1.00 March 2008 and thereafter for each fiscal
quarter ending through the Maturity Date   1.20:1.00

101



--------------------------------------------------------------------------------



 



     SECTION 6.05. Unrestricted Cash Reserve. Permit the aggregate amount of
Unrestricted Cash to be less than $750,000,000 at any time after the 30th day
following the Closing Date.
     SECTION 6.06. Coverage Ratio. (a) Permit at any time the ratio (the “First
Lien Collateral Coverage Ratio”) of (i) the Appraised Value of the Eligible
Collateral to (ii) the sum of (x) the aggregate outstanding principal amount of
the Loans plus (y) the LC Exposure (other than LC Exposure which has been Cash
Collateralized in accordance with Section 2.12(b) plus (z) the Swap Termination
Value of all Designated Hedging Agreements to the extent secured as permitted by
Section 6.01(f) (such sum, the “First Lien Obligations”) to be less than 175%,
provided, that if, (A) upon (1) delivery of an Appraisal Report or a Field Audit
(as applicable) pursuant to Section 5.09 or (2) the establishment of reserves
pursuant to clause (B) of the definition of “Appraised Value” contained herein
and (B) solely with respect to determining compliance with this Section as a
result thereof, it is determined that the Borrower shall not be in compliance
with this Section 6.06(a), the Borrower shall, within forty-five (45) days of
the date of such Appraisal Report, Field Audit or establishment of reserves (as
applicable), (I) designate Cure Collateral as additional Eligible Collateral in
accordance with clause (d) of the definition of Eligible Collateral in
Section 1.01 or (II) prepay the Loans, in each case in an amount sufficient to
enable the Borrower to comply with this Section 6.06(a); provided further that
the preceding proviso shall be disregarded for purposes of Section 4.02(c).
     (b) Permit at any time the ratio (the “Total Collateral Coverage Ratio”) of
(i) the Appraised Value of the Eligible Collateral to (ii) the sum of the
aggregate outstanding principal amount of the First Lien Obligations plus the
outstanding principal amount of the Second Lien Term Loans (such sum the “Total
Obligations”) to be less than 125%, provided, that if, (A) upon (1) delivery of
an Appraisal Report or a Field Audit (as applicable) pursuant to Section 5.09
hereof or (2) the establishment of reserves pursuant to clause (B) of the
definition of “Appraised Value” contained herein and (B) solely with respect to
determining compliance with this Section as a result thereof, it is determined
that the Borrower shall not be in compliance with this Section 6.06(b), the
Borrower shall, within forty-five (45) days of the date of such Appraisal
Report, Field Audit or establishment of reserves (as applicable), (I) designate
Cure Collateral as additional Eligible Collateral in accordance with clause
(d) of the definition of Eligible Collateral in Section 1.01 or (II) prepay the
Loans, in each case in an amount sufficient to enable the Borrower to comply
with this Section 6.06(b); provided further that the preceding proviso shall be
disregarded for purposes of Section 4.02(c).
     (c) Notwithstanding anything to the contrary contained herein, if the
Borrower shall fail at any time to be in compliance with this Section 6.06
solely as a result of an Event of Loss (as defined in the First Lien Aircraft
Mortgage) or other Recovery Event, in each case, covered by insurance (pursuant
to which the Collateral Agent is named as loss payee and with respect to which
payments are to be delivered directly to the Collateral Agent) for which the
insurer thereof has been notified of the relevant claim and has not challenged
such coverage, any calculation made pursuant to this Section 6.06 shall deem the
Borrower to have received Net Cash Proceeds (and to have taken all steps
necessary to designate, and to have designated, such Net Cash Proceeds as Cure
Collateral) in an amount equal to the expected coverage amount (as determined by
the Borrower in good faith and updated from time to time to reflect any

102



--------------------------------------------------------------------------------



 



agreements reached with the applicable insurer and net of any amounts required
to be paid out of such proceeds and secured by a Lien permitted pursuant to
Section 6.01(l)) until the earlier of (i) the date any such Net Cash Proceeds
are actually received by the Collateral Agent, (ii) the date that is 270 days
after such Event of Loss or Recovery Event and (iii) the date on which any such
insurer denies such claim; provided that, prior to giving effect to this clause
(c), the Appraised Value of the Eligible Collateral shall be no less than
(x) 150% of the First Lien Obligations or (y) 100% of the Total Obligations. It
is understood and agreed that if the Collateral Agent should receive any Net
Cash Proceeds directly from the insurer in respect of an Event of Loss or a
Recovery Event and at the time of such receipt, (A) no Event of Default shall
have occurred and be continuing and the Borrower is in compliance with
Section 6.06(a) and (b) (without giving effect to the receipt of such Net Cash
Proceeds), the Collateral Agent shall promptly cause such proceeds to be paid to
the Borrower or the applicable Guarantor and (B) an Event of Default shall have
occurred and be continuing or the Borrower fails to be in compliance with
Section 6.06(a) or (b) (without giving effect to the receipt of such Net Cash
Proceeds), the Collateral Agent shall promptly cause such proceeds to be
deposited into the account of the Borrower or the applicable Guarantor
maintained for such purpose with the Administrative Agent that is subject to a
Full Control Agreement and such proceeds shall be applied or released from such
account in accordance with Section 2.12(a).
     (d) At the Borrower’s request, (i) the Lien on an operating asset
constituting Collateral in connection with any financing permitted pursuant to
(x) Section 6.03(l) secured by such operating asset or (y) Section 6.03(y) or
(ii) the Lien on an asset constituting Eligible Collateral will be promptly
released, provided, in each case, that the following conditions are satisfied or
waived: (A) no Event of Default or event which upon notice or lapse of time or
both would constitute an Event of Default shall have occurred and be continuing,
(B) either (x) after giving effect to such release, the remaining Eligible
Collateral shall continue to satisfy this Section 6.06, (y) the Borrower shall
prepay the Loans in an amount required to comply with this Section 6.06, or
(z) the Borrower shall deliver to the Collateral Agent Cure Collateral in an
amount required to comply with this Section 6.06, and (C) the Borrower shall
deliver an Officer’s Certificate demonstrating compliance with this Section 6.06
following such release. In connection herewith, the Collateral Agent agrees to
promptly provide any documents or releases reasonably requested by the Borrower
to evidence such release.
     SECTION 6.07. Dividends; Capital Stock. Declare or pay, directly or
indirectly, or otherwise make any Restricted Payment or set apart any sum for
the aforesaid purposes, except (a) dividends or other distributions or transfers
to the Borrower or another Guarantor; (b) dividends by any Guarantor to any
other holder of its equity on a pro rata basis; (c) dividends in the form of
capital stock or increases in the aggregate liquidation value of any preferred
stock; (d) repurchases of Equity Interests deemed to occur upon (i) the exercise
of stock options if the Equity Interests represent a portion of the exercise
price thereof or (ii) the withholding of a portion of Equity Interests issued to
(A) employees under the Plan of Reorganization and (B) employees and other
participants under an equity compensation program of the Borrower or its
Subsidiaries, in each case to cover withholding tax obligations of such persons
in respect of such issuance; (e) dividends or repurchases of Equity Interests
with the proceeds from the issuance of additional Equity Interests or
subordinated Indebtedness permitted hereunder, provided that no Event of Default
shall have occurred and be continuing at the time of payment of such dividend;
(f) to the extent not otherwise permitted under clauses (c) or (e) of

103



--------------------------------------------------------------------------------



 



this Section, dividends or other distributions or transfers pursuant to stock
option plans, other benefit plans or other arrangements for management or
employees of the Borrower and its Subsidiaries in a maximum aggregate amount not
to exceed $2,000,000; and (g) other Restricted Payments in an aggregate amount
not to exceed $1,000,000 annually.
     SECTION 6.08. Transactions with Affiliates. Sell or transfer any property
or assets to, or otherwise engage in any other material transactions with, any
of its Affiliates (other than the Borrower and its Subsidiaries), other than
(a) on overall terms and conditions not less favorable to the Borrower or such
Guarantor than could be obtained on an arm’s-length basis from unrelated third
parties; (b) transactions contemplated by the Plan of Reorganization; (c) fees
and compensation paid to, and indemnities provided on behalf of, officers,
directors or employees of the Borrower or any Guarantor as reasonably determined
by the board of directors or senior management, as the case may be, of the
Borrower or any Guarantor; (d) any dividends, other distributions or payments
permitted by Section 6.07; (e) the existence of, and the performance by a
Guarantor or the Borrower of its obligations under the terms of, any limited
liability company, limited partnership or other organization document or
securityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the Closing Date
and set forth on Schedule 6.08, and similar agreements that it may enter into
thereafter; (f) the provision of any legal, accounting or administrative
services to the Borrower or any of its Subsidiaries in the ordinary course of
business in accordance with past practices; and (g) transactions with Affiliates
set forth on Schedule 6.08.
     SECTION 6.09. Investments, Loans and Advances. Purchase, hold or acquire
any Investments, except for:
     (a) ownership by the Borrower and the Guarantors of the capital stock of
each of the Subsidiaries subject in each case to Section 6.02;
     (b) Permitted Investments;
     (c) advances and loans among the Borrower and the Guarantors;
     (d) Investments in the Escrow Accounts and other trust accounts;
     (e) Investments existing on the date hereof and described on Schedule 6.09
hereto;
     (f) Investments in connection with (i) foreign exchange contracts, currency
swap agreements, currency future or option contracts and other similar
agreements designed to hedge against fluctuations in foreign interest rates and
currency values, (ii) interest rate swap, cap or collar agreements and interest
rate future or option contracts and other similar agreements designed to hedge
against fluctuations in interest rates, and (iii) fuel hedges and other
derivatives contracts, in each case to the extent that such agreement or
contract is entered into for bona fide hedging purposes and (other than in the
case of fuel hedges) in the ordinary course of business;
     (g) Investments received (x) in settlement of amounts due to any of the
Borrower and the Guarantors effected in the ordinary course of business
(including as a result of

104



--------------------------------------------------------------------------------



 



dispositions permitted by this Agreement) or (y) in connection with the
bankruptcy or the reorganization of any customers or suppliers;
     (h) Investments in an amount not to exceed $150,000,000 in the aggregate at
any one time outstanding in connection with (1) Investments in travel or airline
related businesses made in connection with marketing and promotion agreements,
alliance agreements, distribution agreements, agreements with respect to fuel
consortiums, agreements relating to flight training, agreements relating to
insurance arrangements, agreements relating to parts management systems and
other similar agreements, (2) additional Investments in joint ventures listed on
Schedule 6.09 or Investments in new joint ventures made after the Closing Date,
and (3) Investments by the Borrower and the Guarantors not otherwise permitted
under this Agreement;
     (i) advances to officers, directors and employees of the Borrower and the
Guarantors in an aggregate not to exceed (i) $250,000 at any time outstanding to
any individual officer, director or employee or (ii) $5,000,000 in the aggregate
at any time outstanding for all such advances;
     (j) Investments held or invested in by any of the Borrower and the
Guarantors in the form of foreign cash equivalents in the ordinary course of
business;
     (k) advances to officers, directors and employees of the Borrower and the
Guarantors in connection with relocation expenses or signing bonuses for newly
hired officers, directors or employees of the Borrower and the Guarantors;
     (l) Investments in the form of lease, utility and other similar deposits or
any other deposits permitted hereunder in the ordinary course of business;
     (m) pledges and deposits by the Borrower and the Guarantors permitted under
Sections 6.01 or 6.03;
     (n) (i) Investments and guarantees by the Borrower and the Guarantors
permitted under Sections 6.01 or 6.03, (ii) Guarantees in the ordinary course of
business of obligations that do not constitute Indebtedness of (A) the Borrower
or any of its Subsidiaries or (B) any regional air carrier that is a member of
the Delta Connection program owed to airport operators in connection with its
activities under the Delta Connection program and (iii) advances to airport
operators of landing fees and other customary airport charges on behalf of
carriers for which the Borrower or any of its Subsidiaries provides ground
handling services;
     (o) loans or Investments by the Borrower or any Guarantor that could
otherwise be made as a distribution permitted under Section 6.07; provided that
for purposes of Section 6.07 such loan or Investment shall be treated as a
distribution thereunder;
     (p) Investments held by the Borrower or any Guarantor to the extent such
Investments reflect an increase in the value of Investments;
     (q) Investments by the Borrower and the Guarantors creating new
Subsidiaries so long as they comply with Section 5.14 hereof;

105



--------------------------------------------------------------------------------



 



     (r) Investments in Subsidiaries which are not Guarantors in an aggregate
amount not to exceed $25,000,000 in the aggregate at any one time outstanding;
     (s) Investments in Aero Assurance, Ltd. or New Sky, Ltd., to the extent
reasonably necessary to support the working capital insurance obligations of the
Borrower and the Guarantors;
     (t) any Permitted Acquisition by the Borrower or any Guarantor so long as
(1) on a pro forma basis after giving effect to such Permitted Acquisition, the
Borrower and the Guarantors shall be in compliance with Sections 6.04, 6.05 and
6.06 and (2) in the event the purchase price for such Permitted Acquisition
exceeds $750,000,000, the sum of (A) the unrestricted cash of the Borrower and
its Subsidiaries and (B) the Unused Total Revolving Commitment, in each case, as
determined immediately prior to such acquisition, shall be no less than
$1,500,000,000;
     (u) any Investments acquired in connection with Permitted Acquisitions;
     (v) capitalization or forgiveness of any Indebtedness owed to the Borrower
by any Guarantor or owed to any Guarantor by the Borrower or any other
Guarantor;
     (w) cancellation, forgiveness, set-off, or acceptance of prepayments by the
Borrower or any Guarantor with respect to debt, other obligations and/or equity
securities in the ordinary course of business and to the extent not otherwise
prohibited by the terms of this Agreement;
     (x) Investments consisting of the acquisition of equity interests pursuant
to Sections 6.07(d) and 6.07(e);
     (y) the Borrower and the Guarantors may hold Investments comprised of notes
payable, or stock or other securities issued by Account Debtors to the Borrower
or such Guarantor, as the case may be, pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;
     (z) the Borrower and the Guarantors may make Investments with the funds
held in the Excluded Accounts;
     (aa) the Borrower may make any Investment in any Guarantor, any Guarantor
may make any Investment in the Borrower and any Guarantor may make any
Investment in any other Guarantor;
     (bb) the Borrower may make Investments in the form of advances under a
revolving loan facility in an aggregate principal amount not to exceed
$25,000,000 outstanding at any time, to the Borrower’s Plans or any similar
benefit plans of the Borrower (together, the “Benefits Plans”) for the payment
of ordinary operating expenses of the Benefits Plans (including the payment of
benefits in accordance with the terms of the Benefits Plans and periodic
premiums under insurance or annuity contracts) or for the purposes incidental to
the ordinary operation of the Benefits Plans;

106



--------------------------------------------------------------------------------



 



     (cc) Investments resulting from any sale or other Disposition of assets
otherwise permitted by Section 6.10; and
     (dd) the Borrower and the Guarantors may make other Investments in an
aggregate amount outstanding at any one time not to exceed $25,000,000 for all
Investments made pursuant to this clause (cc).
The amount of any investment or loan shall be the initial amount of such
investment less all returns of principal, capital, dividends and other cash
returns thereof and less all liabilities expressly assumed by another person in
connection with the sale of such investment.
     SECTION 6.10. Disposition of Assets. Sell or otherwise Dispose of any
Collateral (including, without limitation, the capital stock of any Subsidiary,
but excluding any Permitted Disposition), except that such sale or other
Disposition of Collateral shall be permitted provided that upon consummation of
any such sale or other Disposition (i) no Event of Default shall have occurred
and be continuing and (ii) the Borrower is in compliance, after giving effect to
the grace periods referred to in Section 6.06 and after giving effect to such
sale or other Disposition (including any deposit of any Net Cash Proceeds
received upon consummation thereof in an account subject to a Full Control
Agreement), with Section 6.06 hereof; provided that nothing contained in this
Section 6.10 is intended to excuse performance by the Borrower or any Guarantor
of any requirement of any Collateral Document that would be applicable to a
Disposition permitted hereunder.
     SECTION 6.11. Nature of Business. Enter into any business that is
materially different from those conducted by the Borrower and the Guarantors on
the Closing Date, except for any business ancillary to the businesses conducted
by the Borrower and the Guarantors on the Closing Date.
     SECTION 6.12. Fiscal Year. Change the last day of its fiscal year from
December 31.
SECTION 7.
EVENTS OF DEFAULT
     SECTION 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
     (a) any representation or warranty made by the Borrower or any Guarantor in
this Agreement, in any other Loan Document or in any written document required
to be delivered in connection herewith or therewith, shall prove to have been
false or materially misleading when made or delivered; or
     (b) default shall be made in the payment of any (i) Fees or interest on the
Loans and such default shall continue unremedied for more than five (5) Business
Days, (ii) other amounts payable hereunder when due (other than amounts set
forth in clauses (i) and (iii) hereof), and such default shall continue
unremedied for more than ten (10) Business Days, or

107



--------------------------------------------------------------------------------



 



(iii) principal of the Loans or reimbursement obligations or cash
collateralization in respect of Letters of Credit, when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise; or
     (c) default shall be made by the Borrower or any Guarantor in the due
observance or performance of any covenant, condition or agreement contained in
Section 6 hereof (subject to the Borrower’s right to cure non-compliance with
the covenants contained in Section 6.06(a) and 6.06(b) as described therein); or
     (d) default shall be made by the Borrower or any Guarantor in the due
observance or performance of any other covenant, condition or agreement to be
observed or performed pursuant to the terms of this Agreement or any of the
other Loan Documents and such default shall continue unremedied for more than
thirty (30) days from the earlier of (i) a Responsible Officer having knowledge
of such default and (ii) written notice by the Administrative Agent of such
default; or
     (e) other than with respect to (x) any Qualified Restructuring Indebtedness
and (y) any Specified Jet Fuel Action, the Borrower or any Guarantor or any of
their respective Subsidiaries shall fail to make any payment of principal,
interest or premium in respect of any Material Indebtedness, when and as the
same shall become due and payable (after giving effect to any applicable grace
periods or waivers or amendments); or
     (f) other than with respect to (x) any Qualified Restructuring
Indebtedness, (y) any Specified Jet Fuel Action and (z) the Regional Airports
Improvement Corporation Facilities Sublease Refunding Revenue Bonds, Issue of
1996, Delta Air Lines, Inc. (Los Angeles International Airport), any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (after giving effect to any
grace periods) the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf to cause any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, provided that the foregoing shall not apply to
Indebtedness that becomes due as a result of (i) the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of any
property or assets pursuant to the terms of such Indebtedness to the extent that
(A) such sale, transfer or other disposition does not give rise to a default
thereunder and (B) the payment of such Indebtedness is made in accordance with
the terms of such Indebtedness with the proceeds of such sale, transfer or other
disposition or (ii) in the case of any ARB Indebtedness, a change in law causing
a determination of taxability-related call in respect of such ARB Indebtedness;
or
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered; or

108



--------------------------------------------------------------------------------



 



     (h) the Borrower or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Guarantor or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or
     (i) the Borrower or any Guarantor admits in writing its inability to pay
its debts; or
     (j) a Change of Control shall occur; or
     (k) any material provision of any Loan Document shall, for any reason,
cease to be valid and binding on the Borrower or any of the Guarantors, or the
Borrower or any of the Guarantors shall so assert in any pleading filed in any
court or any material portion of any Lien on the Collateral (as reasonably
determined by the Administrative Agent, the Collateral Agent and the Borrower)
intended to be created by the Loan Documents shall cease to be or shall not be a
valid and perfected Lien having the priorities contemplated hereby or thereby;
or
     (l) any final judgment in excess of $50,000,000 (exclusive of any Qualified
Judgment, any Specified Jet Fuel Action and any judgment or order the amounts of
which are fully covered by insurance less any applicable deductible and as to
which the insurer has been notified of such judgment and has not denied
coverage) shall be rendered against the Borrower or any of the Guarantors and
the enforcement thereof shall not have been stayed, vacated, satisfied,
discharged or bonded pending appeal within sixty (60) consecutive days; or
     (m) any Termination Event that could reasonably be expected to result in a
Material Adverse Effect shall have occurred; or
     (n) (i) the Borrower or any ERISA Affiliate thereof shall have been
notified by the sponsor or trustee of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan, (ii) the Borrower or such ERISA
Affiliate does not have reasonable grounds, in the opinion of the Administrative
Agent, to contest such Withdrawal Liability and is not in fact contesting such
Withdrawal Liability in a timely and appropriate manner, and (iii) the amount of
such Withdrawal Liability specified in such notice, when aggregated with all
other amounts required to be paid to Multiemployer Plans in connection with
Withdrawal Liabilities (determined as of the date of such notification), exceeds
an amount that could reasonably be expected to result in a Material Adverse
Effect; or
     (o) the Borrower or any ERISA Affiliate thereof shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and its ERISA Affiliates to all

109



--------------------------------------------------------------------------------



 



Multiemployer Plans that are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the plan years that include the date hereof by an amount that could
reasonably be expected to result in a Material Adverse Effect; or
     (p) it shall be determined that the Borrower or any Guarantor is liable for
the payment of claims arising out of any failure to comply (or to have complied)
with applicable Environmental Laws or regulations or requirements of Airport
Authorities (with respect to environmental matters) the payment of which will
have a Material Adverse Effect, and the enforcement thereof shall not have been
stayed, vacated or discharged within 30 days; or
     (q) all or substantially all of the Borrower’s flights and operations are
suspended for more than two (2) consecutive days (other than as a result of an
FAA suspension due to force majeure or any other extraordinary event similarly
affecting major United States air carriers having both substantial domestic and
international operations);
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:
(i) terminate forthwith the Commitments (which, in the case of the Credit-Linked
Deposit, means that the obligation to issue Credit-Linked Deposit Letters of
Credit or make Credit-Linked Deposit Loans shall terminate and the Credit-Linked
Deposits shall be returned to the Credit-Linked Deposit Lenders in accordance
with the terms of this Agreement); (ii) declare the Loans or any portion thereof
then outstanding to be forthwith due and payable, whereupon the principal of the
Loans together with accrued interest thereon and any unpaid accrued Fees and all
other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and the Guarantors, anything contained herein or in any
other Loan Document to the contrary notwithstanding; (iii) require the Borrower
and the Guarantors promptly upon written demand to deposit in the Letter of
Credit Account Cash Collateralization for the LC Exposure (and to the extent the
Borrower and the Guarantors shall fail to furnish such funds as demanded by the
Administrative Agent, the Administrative Agent shall be authorized to debit the
accounts of the Borrower and the Guarantors maintained with the Administrative
Agent in such amounts); (iv) set-off amounts in the Letter of Credit Account or
any other accounts (other than Escrow Accounts, Payroll Accounts or other
accounts held in trust for an identified beneficiary) maintained with the
Administrative Agent or the Collateral Agent (or any of their respective
affiliates) and apply such amounts to the obligations of the Borrower and the
Guarantors hereunder and in the other Loan Documents; and (v) exercise any and
all remedies under the Loan Documents and under applicable law available to the
Administrative Agent, the Collateral Agent and the Lenders. In case of any event
with respect to the Borrower described in clause (g) or (h) of this Section, the
actions and events described in (i), (ii) and (iii) above shall be required or
taken automatically, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Any payment received as a
result of the exercise of remedies hereunder shall be applied in accordance with
Section 2.17(b).

110



--------------------------------------------------------------------------------



 



SECTION 8.
THE AGENTS
     SECTION 8.01. Administration by Agents. (a) Each of the Lenders and each
Issuing Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent as its agents and authorizes the Administrative Agent and the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent and the Collateral Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
     (b) Each of the Lenders and each Issuing Lender hereby authorizes the
Administrative Agent and the Collateral Agent, as applicable, and in their sole
discretion:
     (i) in connection with the sale or other disposition of any asset that is
part of the Collateral of the Borrower or any Guarantor, as the case may be, to
the extent permitted by the terms of this Agreement, to release a Lien granted
to the Collateral Agent, for the benefit of the First Priority Secured Parties,
on such asset;
     (ii) to determine that the cost to the Borrower or any Guarantor, as the
case may be, is disproportionate to the benefit to be realized by the First
Priority Secured Parties by perfecting a Lien in a given asset or group of
assets included in the Collateral and that the Borrower or such Guarantor, as
the case may be, should not be required to perfect such Lien in favor of the
Collateral Agent, for the benefit of the First Priority Secured Parties;
     (iii) to enter into and perform its obligations under the other Loan
Documents; and
     (iv) to enter into intercreditor and/or subordination agreements in
accordance with Section 6.01(n) on terms acceptable to the Administrative Agent.
     SECTION 8.02. Rights of Administrative Agent and Collateral Agent. Any
institution serving as the Administrative Agent and the Collateral Agent
hereunder shall have the same rights and powers in their respective capacities
as Lenders as any other Lender and may exercise the same as though it were not
an Administrative Agent or Collateral Agent, and such bank and its respective
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Administrative Agent or Collateral Agent hereunder.
     SECTION 8.03. Liability of Agents.
     (a) The Administrative Agent and the Collateral Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (i) the Administrative Agent and the Collateral
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing, (ii) the
Administrative Agent and the Collateral Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and

111



--------------------------------------------------------------------------------



 



powers expressly contemplated hereby that each such agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08), and (iii) except as expressly set forth herein, the
Administrative Agent and the Collateral Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the institution serving as an Administrative Agent or Collateral
Agent or any of its Affiliates in any capacity. Neither the Administrative Agent
nor the Collateral Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct. The Administrative Agent and the Collateral Agent
shall be deemed not to have knowledge of any Event of Default unless and until
written notice thereof is given to the Administrative Agent and the Collateral
Agent by the Borrower or a Lender, and the Administrative Agent and the
Collateral Agent shall not be responsible for, or have any duty to ascertain or
inquire into, (A) any statement, warranty or representation made in or in
connection with this Agreement, (B) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(E) the satisfaction of any condition set forth in Section 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and the Collateral Agent.
     (b) The Administrative Agent and the Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent and the Collateral Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     (c) Each of the Administrative Agent and the Collateral Agent may perform
any and all of its respective duties and exercise its respective rights and
powers by or through any one or more sub-agents appointed by such agent. The
Administrative Agent and the Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers through its Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
the Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and Collateral Agent.
     SECTION 8.04. Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent (and the Collateral Agent) for such
Lender’s Aggregate Exposure Percentage of any expenses and fees incurred for the
benefit of the Lenders

112



--------------------------------------------------------------------------------



 



under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and the Collateral Agent and any of their Related Parties,
on demand, in the amount equal to such Lender’s Aggregate Exposure Percentage,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against it or any of them in any way relating to or arising out of this
Agreement or any of the Loan Documents or any action taken or omitted by it or
any of them under this Agreement or any of the Loan Documents to the extent not
reimbursed by the Borrower or the Guarantors (except such as shall result from
their respective gross negligence or willful misconduct).
     SECTION 8.05. Successor Agents. Subject to the appointment and acceptance
of a successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lender and the
Borrower. Upon any such resignation by the Administrative Agent, the Required
Lenders shall have the right, with the consent (provided no Event of Default or
event which upon notice or lapse of time or both would constitute an Event of
Default has occurred or is continuing) of the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, in consultation with the Borrower, on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent which shall be a bank
institution with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Administrative Agent.
     SECTION 8.06. Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or the
Collateral Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
     SECTION 8.07. Advances and Payments.

113



--------------------------------------------------------------------------------



 



     (a) On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Lenders, the
amount of the Loan to be made by it in accordance with its Revolving Commitment
hereunder. Should the Administrative Agent do so, each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent, together
with interest at the Federal Funds Effective Rate if not so reimbursed on the
date due from and including such date but not including the date of
reimbursement.
     (b) Any amounts received by the Administrative Agent in connection with
this Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.18, 8.04 and 10.04), the application of which is not
otherwise provided for in this Agreement, shall be applied in accordance with
Section 2.17(b). All amounts to be paid to a Lender by the Administrative Agent
shall be credited to that Lender, after collection by the Administrative Agent,
in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
     SECTION 8.08. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise either by it or any of its banking Affiliates of a right of
banker’s lien, setoff or counterclaim against the Borrower or a Guarantor,
including, but not limited to, a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim and received by such Lender (or any of its banking Affiliates)
under any applicable bankruptcy, insolvency or other similar law, or otherwise,
obtain payment in respect of its Loans or LC Exposure as a result of which the
unpaid portion of its Loans or LC Exposure is proportionately less than the
unpaid portion of the Loans or LC Exposure of any other Lender (a) it shall
promptly purchase at par (and shall be deemed to have thereupon purchased) from
such other Lender a participation in the Loans or LC Exposure of such other
Lender, so that the aggregate unpaid principal amount of each Lender’s Loans and
LC Exposure and its participation in Loans and LC Exposure of the other Lenders
shall be in the same proportion to the aggregate unpaid principal amount of all
Loans then outstanding and LC Exposure as the principal amount of its Loans and
LC Exposure prior to the obtaining of such payment was to the principal amount
of all Loans outstanding and LC Exposure prior to the obtaining of such payment
and (b) such other adjustments shall be made from time to time as shall be
equitable to ensure that the Lenders share such payment pro-rata, provided, that
if any such non-pro-rata payment is thereafter recovered or otherwise set aside,
such purchase of participations shall be rescinded (without interest). The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding (or deemed to be holding) a participation in a Loan or LC
Exposure acquired pursuant to this Section or any of its banking Affiliates may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender as fully as
if such Lender was the original obligee thereon, in the amount of such
participation.
     SECTION 8.09. Other Agents. No Agent (other than the Administrative Agent
and the Collateral Agent) shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, no such Agent shall have or be
deemed to have any fiduciary relationship with any

114



--------------------------------------------------------------------------------



 



Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any such Agent in deciding to enter into this Agreement or in taking or not
taking action hereunder. Each such Agent shall be entitled to the benefit of the
exculpation and indemnification provided in this Section 8 to the same extent as
the Administrative Agent and the Collateral Agent.
SECTION 9.
GUARANTY
     SECTION 9.01. Guaranty.
     (a) Each of the Guarantors unconditionally and irrevocably guarantees the
due and punctual payment by the Borrower of the First Priority Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding). Each of the Guarantors further agrees
that, to the extent permitted by applicable law, the First Priority Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and it will remain bound upon this guaranty notwithstanding any
extension or renewal of any of the First Priority Obligations. The First
Priority Obligations of the Guarantors shall be joint and several.
     (b) To the extent permitted by applicable law, each of the Guarantors
waives presentation to, demand for payment from and protest to the Borrower or
any other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower or any other Guarantor under the provisions of this Agreement or
any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Collateral Agent for the First Priority Obligations or any
of them; (v) the failure of the Collateral Agent or a Lender to exercise any
right or remedy against any other Guarantor; or (vi) the release or substitution
of any Collateral or any other Guarantor.
     (c) To the extent permitted by applicable law, each of the Guarantors
further agrees that this guaranty constitutes a guaranty of payment when due and
not just of collection, and waives any right to require that any resort be had
by the Administrative Agent, the Collateral Agent or a Lender to any security
held for payment of the First Priority Obligations or to any balance of any
deposit, account or credit on the books of the Administrative Agent, the
Collateral Agent or a Lender in favor of the Borrower or any other Guarantor, or
to any other Person.
     (d) To the extent permitted by applicable law, each of the Guarantors
hereby waives any defense that it might have based on a failure to remain
informed of the financial condition of the Borrower and of any other Guarantor
and any circumstances affecting the ability of the Borrower to perform under
this Agreement.

115



--------------------------------------------------------------------------------



 



     (e) To the extent permitted by applicable law, each Guarantor’s guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the First Priority Obligations or any other instrument evidencing any First
Priority Obligations, or by the existence, validity, enforceability, perfection,
or extent of any collateral therefor or by any other circumstance relating to
the First Priority Obligations which might otherwise constitute a defense to
this guaranty (other than the occurrence of the First Priority Obligations
Payment Date). None of the Administrative Agent, the Collateral Agent, nor any
of the Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to any
Guarantor in respect of the management and maintenance of the First Priority
Obligations.
     (f) Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such Obligations by the Guarantors upon written demand by the Administrative
Agent.
     SECTION 9.02. No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense (other than
the occurrence of the First Priority Obligations Payment Date) or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the First Priority Obligations. To the extent
permitted by applicable law, without limiting the generality of the foregoing,
the obligations of the Guarantors hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent, the Collateral
Agent or a Lender to assert any claim or demand or to enforce any remedy under
this Agreement or any other agreement, by any waiver or modification of any
provision hereof or thereof, by any default, failure or delay, willful or
otherwise, in the performance of the First Priority Obligations, or by any other
act or thing or omission or delay to do any other act or thing which may or
might in any manner or to any extent vary the risk of the Guarantors or would
otherwise operate as a discharge (other than the occurrence of the First
Priority Obligations Payment Date) of the Guarantors as a matter of law, until
the First Priority Obligations Payment Date shall have occurred.
     SECTION 9.03. Continuation and Reinstatement, etc. Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any First Priority Obligation is rescinded or must otherwise be restored by the
Administrative Agent, the Issuing Lender, any Lender or any other First Priority
Secured Party upon the bankruptcy or reorganization of the Borrower or a
Guarantor, or otherwise.
     SECTION 9.04. Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent, the Collateral Agent or a Lender hereunder, all rights of
such Guarantor against the Borrower arising as a result thereof by way of right
of subrogation or otherwise, shall in all respects be subordinate and junior in
right of payment to the prior payment in full of all the First Priority
Obligations (including interest accruing on and after the filing of any petition
in bankruptcy or of reorganization of an obligor whether or not post filing
interest is allowed in such proceeding). If any amount shall be paid to such
Guarantor for the account of

116



--------------------------------------------------------------------------------



 



the Borrower relating to the First Priority Obligations, such amount shall be
held in trust for the benefit of the Administrative Agent and the Lenders and
shall forthwith be paid to the Administrative Agent and the Lenders to be
credited and applied to the First Priority Obligations, whether matured or
unmatured.
SECTION 10.
MISCELLANEOUS
     SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
or under any other Loan Document shall be in writing (including by facsimile or
electronic mail (other than to the Borrower, unless agreed) pursuant to
procedures approved by the Administrative Agent), and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
     (i) if to the Borrower or any Guarantor, to it at Delta Air Lines, Inc.,
1030 Delta Boulevard, Atlanta, GA 30354, Attention of: (x) Treasurer, Dept. 856,
Telecopier No.: (404) 715-4862, Telephone No.: (404) 714-1724 and (y) General
Counsel, Dept. 971, Telecopier No.: (404) 715-2233, Telephone No.:
(404) 715-2611;
     (ii) if to JPMCB as Administrative Agent, to it at JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas
77002, Attention of: Maryann T Bui (Telecopy No.: 713-750-2358), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of:
Matthew Massie (Telecopy No.: 212-270-5100);
     (iii) if to the Issuing Lender, to it at the address most recently
specified by it in notice delivered by it to the Administrative Agent and the
Borrower, with a copy to the Administrative Agent as provided in clause
(ii) above; and
     (iv) if to any other Lender, to it at its address (or telecopy number) set
forth in Annex A hereto or, if subsequently delivered, an administrative
questionnaire in a form as the Administrative Agent may require.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other

117



--------------------------------------------------------------------------------



 



communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 10.02. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of the Administrative Agent, the Issuing Lender and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment, Credit-Linked Deposit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of Credit-Linked
Deposits to an assignee that is (I) immediately prior to giving effect to such
assignment a Lender, (II) an Affiliate of a Lender, or (III) an Approved Fund;
(B) the Issuing Lender; and
(C) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (I) if an Event of Default has occurred and is continuing or
(II) if the assignee is a Lender, an Affiliate of a Lender or an Approved Fund.
     (ii) Assignments shall be subject to the following additional conditions:
(A) any assignment of any portion of the Total Revolving Commitment, Revolving
Loans and LC Exposure shall be made to an Eligible Assignee;
(B) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment, Credit-Linked Deposits or Loans, the
amount of such Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the

118



--------------------------------------------------------------------------------



 



date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $1,000,000 (with respect to
Credit-Linked Deposits) or $5,000,000 (with respect to Revolving Commitments or
Revolving Loans), and after giving effect to such assignment, the portion of the
Loan or Commitment held by the assigning Lender of the same tranche as the
assigned portion of the Loan or Commitment shall not be less than $1,000,000
(with respect to Credit-Linked Deposits) or $5,000,000 (with respect to
Revolving Commitments or Revolving Loans), in each case unless the Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Type of Commitments, Loans or Credit-Linked Deposits;
(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent; and
(E) the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire in a
form as the Administrative Agent may require.
     For the purposes of this Section 10.02(b), the term “Approved Fund” means
any Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Revolving Lender and/or
Credit-Linked Deposit Lender, as the case may be, under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16 and 10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.02 shall be treated for purposes

119



--------------------------------------------------------------------------------



 



of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section. Without the
consent of the Borrower (which consent shall not be unreasonably withheld) and
the Administrative Agent, the Credit-Linked Deposit of any Credit-Linked Deposit
Lender shall not be released in connection with any assignment by such
Credit-Linked Deposit Lender, but shall instead be purchased by the relevant
assignee and continue to be held for application (to the extent not already
applied) in accordance with Section 2.02 to satisfy such assignee’s obligations
in respect of Credit-Linked Deposit LC Disbursements.
     (iv) The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments and
Credit-Linked Deposits of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Guarantors, the Administrative Agent, the Issuing Lender and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lender and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
     (c) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided, that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.02(d) or (e), 2.04(b) or 10.04(c), the Administrative
Agent shall have no obligation to accept such Assignment and Acceptance and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
     (d) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and Credit-Linked Deposits and participations in
Credit-Linked Deposit Letters of Credit owing to it); provided, that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any

120



--------------------------------------------------------------------------------



 



provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.08(a) that affects such Participant. Subject to paragraph (d)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 8.08 as though it were a Lender, provided such
Participant agrees to be subject to the requirements of Section 8.08 as though
it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(f) as
though it were a Lender.
     (e) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 10.02 shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided, that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant are advised of and agree to be bound by either the provisions of
Section 10.03 or other provisions at least as restrictive as Section 10.03.
     SECTION 10.03. Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential from anyone other than persons employed or retained by such Lender
who are or are expected to become engaged in evaluating, approving, structuring
or administering the Loans, and who are advised by such Lender of the
confidential nature of such information; provided, that nothing herein shall
prevent any Lender from disclosing such information (a) to any of its Affiliates
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential) or to any other Lender, (b) upon the order of any
court or administrative agency, (c) upon the request or demand of any regulatory
agency or authority, (d) which has been publicly disclosed other than as a
result of a disclosure by the Administrative Agent or any Lender which is not
permitted by this Agreement, (e) in connection with any litigation to which the
Administrative

121



--------------------------------------------------------------------------------



 



Agent, any Lender, or their respective Affiliates may be a party to the extent
reasonably required, (f) to the extent reasonably required in connection with
the exercise of any remedy hereunder, (g) to such Lender’s legal counsel and
independent auditors, and (h) to any actual or proposed participant or assignee
of all or part of its rights hereunder or to any direct or indirect contractual
counterparty (or the professional advisors thereto) to any swap or derivative
transaction relating to the Borrower and its obligations, in each case, subject
to the proviso in Section 10.02(f). If any Lender is in any manner requested or
required to disclose any of the information delivered or made available to it by
the Borrower or any of the Guarantors under clauses (b) or (e) of this Section,
such Lender will, to the extent permitted by law, provide the Borrower with
prompt notice, to the extent reasonable, so that the Borrower may seek, at its
sole expense, a protective order or other appropriate remedy or may waive
compliance with this Section.
     SECTION 10.04. Expenses; Indemnity; Damage Waiver. (a) (i) The Borrower
shall pay or reimburse: (A) all reasonable fees and reasonable out-of-pocket
expenses of the Administrative Agent (including the reasonable fees,
disbursements and other charges of Simpson Thacher & Bartlett LLP (“Simpson
Thacher”), special counsel to the Administrative Agent, and any other regulatory
or local counsel retained by Simpson Thacher or the Administrative Agent)
associated with the syndication of the credit facilities provided for herein,
and the preparation, execution, delivery and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); and (B) all fees and out-of-pocket expenses of the Administrative
Agent (including the reasonable fees, disbursements and other charges of Simpson
Thacher, special counsel to the Administrative Agent, and any other counsel
retained by Simpson Thacher or the Administrative Agent) and the Lenders in
connection with the enforcement of the Loan Documents.
     (ii) The Borrower shall pay or reimburse (A) all reasonable fees and
reasonable expenses of the Administrative Agent and its internal and third-party
auditors, the Appraisers, the Real Estate Appraiser and consultants incurred in
connection with the Administrative Agent’s (a) periodic field examinations and
appraisals and (b) other monitoring of assets as allowed hereunder and (B) all
reasonable fees and reasonable expenses of the Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand or any payment thereunder.
     (iii) All payments or reimbursements pursuant to the foregoing clauses
(a)(i) and (ii) shall be paid within thirty (30) days of written demand together
with back-up documentation supporting such reimbursement request.
     (b) The Borrower shall indemnify each Agent, the Issuing Lenders and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds

122



--------------------------------------------------------------------------------



 



therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way or asserted against the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Lender, as the case may be, such portion of
the unpaid amount equal to such Lender’s Aggregate Exposure Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Issuing Lender in its
capacity as such.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     SECTION 10.05. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall, to the extent permitted by law, be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.

123



--------------------------------------------------------------------------------



 



     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 10.06. No Waiver. No failure on the part of the Administrative
Agent or the Collateral Agent or any of the Lenders to exercise, and no delay in
exercising, any right, power or remedy hereunder or any of the other Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. All
remedies hereunder are cumulative and are not exclusive of any other remedies
provided by law.
     SECTION 10.07. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
     SECTION 10.08. Amendments, etc.
     (a) No modification, amendment or waiver of any provision of this Agreement
or any Collateral Document (other than any Control Agreement), and no consent to
any departure by the Borrower or any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given; provided, however, that no such
modification or amendment shall without the written consent of (i) each Lender
directly affected thereby (A) increase the Commitment of any Lender or extend
the expiry of the Commitment of any Lender (it being understood that a waiver of
an Event of Default shall not constitute an increase in or extension of the
expiry of the Commitment of a Lender), (B) reduce the principal amount of any
Loan, any reimbursement obligation in respect of any Letter of Credit, or the
rate of interest payable thereon (provided that only the consent of the Required
Lenders shall be necessary for a waiver of default interest referred to in
Section 2.08), extend the date on which the Credit-Linked Deposits are required
to be returned to the Credit-Linked Deposit Lenders or extend any date for the
payment of interest hereunder or reduce any Fees payable hereunder or extend the
final maturity of the Borrower’s obligations hereunder or (C) amend, modify or
waive any provision of Section 2.17(b) or (ii) all of the Lenders (A) amend or
modify any provision of this Agreement which provides for the unanimous consent
or approval of the Lenders, (B) amend this Section 10.08 or modify the
percentage of the Lenders required in the definition of Required Lenders or
(C) release all or substantially all of the Liens granted to the Administrative
Agent or the Collateral Agent hereunder or under any other Loan Document, or
release all or substantially all of the

124



--------------------------------------------------------------------------------



 



Guarantors. No such amendment or modification shall adversely affect the rights
and obligations of the Administrative Agent or any Issuing Lender or the
Collateral Agent hereunder without its prior written consent. No notice to or
demand on the Borrower or any Guarantor shall entitle the Borrower or any
Guarantor to any other or further notice or demand in the same, similar or other
circumstances. Each assignee under Section 10.02(b) shall be bound by any
amendment, modification, waiver, or consent authorized as provided herein, and
any consent by a Lender shall bind any Person subsequently acquiring an interest
on the Loans held by such Lender. No amendment to this Agreement shall be
effective against the Borrower or any Guarantor unless signed by the Borrower or
such Guarantor, as the case may be.
     (b) Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders and such modification or amendment is agreed to by the Required Lenders,
then the Borrower may replace any such non-consenting Lender in accordance with
Section 10.02; provided that such amendment or modification can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this clause
(i)); (ii) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Loans held or deemed held by any Defaulting Lender
shall be excluded for a vote of the Lenders hereunder requiring any consent of
the Lenders) and (iii) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five (5) Business Days notice thereof.
     SECTION 10.09. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 10.10. Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
     SECTION 10.11. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall

125



--------------------------------------------------------------------------------



 



continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 10.04 and Section 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the return of the Credit-Linked Deposits, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
     SECTION 10.12. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Agreement.
     SECTION 10.13. USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower and each Guarantor
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and each Guarantor and other information
that will allow such Lender to identify the Borrower and each Guarantor in
accordance with the Patriot Act.
     SECTION 10.14. Registrations with International Registry. Each of the
parties hereto consents to the registrations with the International Registry of
the International Interest constituted by the First Lien Aircraft Mortgage, and
each party hereto covenants and agrees that it will take all such action
reasonably requested by Borrower or Collateral Agent in order to make any
registrations with the International Registry, including becoming a registry
user entity with the International Registry and providing consents to any
registration as may be contemplated by the Loan Documents.
     SECTION 10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER

126



--------------------------------------------------------------------------------



 



PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

127



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and the year first written.

            DELTA AIR LINES, INC.
      By:   /s/ Paul A. Jacobson         Name:   Paul A. Jacobson       
Title:   Vice President and Treasurer        ASA HOLDINGS, INC.
      By:   /s/ Paul A. Jacobson         Name:   Paul A. Jacobson       
Title:   President        COMAIR HOLDINGS, LLC
      By:   /s/ Dan Dixon         Name:   Dan Dixon        Title:   Vice
President, Chief Financial Officer
and Treasurer        COMAIR, INC.
      By:   /s/ Dan Dixon         Name:   Dan Dixon        Title:   Vice
President and CFO        COMAIR SERVICES, INC.
      By:   /s/ Dan Dixon         Name:   Dan Dixon        Title:   Vice
President        CROWN ROOMS, INC.
      By:   /s/ Mona Warwar         Name:   Mona Warwar        Title:  
Assistant Treasurer        DAL GLOBAL SERVICES, LLC
      By:   /s/ Mona Warwar         Name:   Mona Warwar        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            DAL MOSCOW, INC.
      By:   /s/ Mona Warwar         Name:   Mona Warwar        Title:  
Treasurer          DELTA AIRELITE BUSINESS JETS, INC.
      By:   /s/ Michael B. Green         Name:   Michael B. Green       
Title:   President        DELTA BENEFITS MANAGEMENT, INC.
      By:   /s/ Michael O. Randolfi         Name:   Michael O. Randolfi       
Title:   Treasurer        DELTA CONNECTION ACADEMY, INC.
      By:   /s/ Jason Dauderman         Name:   Jason Dauderman        Title:  
VP of Finance and CFO        DELTA LOYALTY MANAGEMENT SERVICES, LLC
      By:   /s/ Michael O. Randolfi         Name:   Michael O. Randolfi       
Title:   Treasurer        DELTA TECHNOLOGY, LLC
      By:   /s/ E. Alan Arnold         Name:   E. Alan Arnold        Title:  
Secretary        EPSILON TRADING, LLC
      By:   /s/ Edward M. Smith         Name:   Edward M. Smith        Title:  
Treasurer and Comptroller   

 



--------------------------------------------------------------------------------



 



         

            KAPPA CAPITAL MANAGEMENT, INC.
      By:   /s/ Michael O. Randolfi         Name:   Michael O. Randolfi       
Title:   President   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent
and Lender
      By:   /s/ Matthew H. Massie         Name:   Matthew H. Massie       
Title:   Managing Director        JPMORGAN SECURITIES, INC., as Co-Lead Arranger
and Joint Bookrunner
      By:   /s/ John C. Riordan         Name:   John C. Riordan        Title:  
Vice President        BARCLAYS BANK PLC, as Lender
      By:   /s/ Diane F. Rolfe         Name:   Diane F. Rolfe        Title:  
Director        CALYON NEW YORK BRANCH, as Co-Documentation Agent and Lender
      By:   /s/ Brian Bolotin         Name:   Brian Bolotin        Title:  
Managing Director              By:   /s/ Angel Naranjo         Name:   Angel
Naranjo        Title:   Director     

            C.I.T. LEASING CORPORATION, as Lender
      By:   /s/ Nicholas Pastushan         Name:   Nicholas Pastushan       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES, as Lender
      By:   /s/ Edward C.A. Forsberg, Jr.         Name:   Edward C. A. Forsberg,
Jr.        Title:   Senior Vice President & Manager              By:   /s/ Peter
Wesemeier         Name:   Peter Wesemeier        Title:   Assistant Treasurer   
    CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Lender
      By:   /s/ Karl Studer         Name:   Karl Studer        Title:  
Director              By:   /s/ Bernhard Schmid         Name:   Bernhard Schmid 
      Title:   Assistant Vice President        GOLDMAN SACHS CREDIT PARTNERS
L.P.,
as Lender
      By:   /s/ Bruce H. Mendelsohn         Name:   Bruce H. Mendelsohn       
Title:   Authorized Signatory        ING CAPITAL LLC, as Lender
      By:   /s/ Mallika Kambhampati         Name:   Mallika Kambhampati       
Title:   Director              By:   /s/ Anthony Rivera         Name:   Anthony
Rivera        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            LEHMAN BROTHERS INC., as Co-Lead Arranger and Joint Bookrunner
      By:   /s/ Jeff Ogden         Name:   Jeff Ogden        Title:   Managing
Director        LEHMAN COMMERCIAL PAPER INC., as Lender
      By:   /s/ Jeff Ogden         Name:   Jeff Ogden        Title:   Managing
Director        MERRILL LYNCH COMMERCIAL FINANCE CORP, as Lender
      By:   /s/ Joshua A. Green         Name:   Joshua A. Green        Title:  
Managing Director        RBS SECURITIES CORPORATION, as Co-Documentation Agenet
      By:   /s/ L. Peter Yetman         Name:   L. Peter Yetman        Title:  
SVP     

            ROYAL BANK OF SCOTLAND PLC, as Lender
      By:   /s/ L. Peter Yetman         Name:   L. Peter Yetman        Title:  
SVP   

 



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC, as Lender
      By:   /s/ Richard L Tavrow         Name:   Richard L. Tavrow       
Title:   Director Banking Products Services, US              By:   /s/ Mary E.
Evans         Name:   Mary E. Evans        Title:   Associate Director Banking
Products Services, US        UBS SECURITIES LLC, as Syndication Agent and Joint
Bookrunner
      By:   /s/ Richard L Tavrow         Name:   Richard L. Tavrow       
Title:   Director Banking Products Services, US              By:   /s/ Mary E.
Evans         Name:   Mary E. Evans        Title:   Associate Director Banking
Products Services, US          U.S. BANK NATIONAL ASSOCIATION, as Lender
      By:   /s/ Ziad W. Amra         Name:   Ziad W. Amra        Title:  
Assistant Vice President        WACHOVIA BANK NATIONAL ASSOCIATION, as Lender
      By:   /s/ Thomas A. Martin         Name:   Thomas A. Martin       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            WEBSTER BUSINESS CREDIT CORPORATION, as Lender
      By:   /s/ Walter K. Stockhecker         Name:   Walter K. Stockhecker     
  Title:   Vice President and Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

ANNEX A
to First Lien Credit Agreement
LENDERS AND COMMITMENTS

          Revolving Lender   Credit-Linked Deposit
JPMorgan Chase Bank, N.A.
  $ 85,700,000  
Barclays Bank PLC
  $ 85,700,000  
CALYON New York Branch
  $ 85,700,000  
C.I.T. Leasing Corporation
  $ 85,700,000  
Credit Suisse, Cayman Islands Branch
  $ 85,700,000  
Goldman Sachs Credit Partners L.P.
  $ 85,700,000  
Lehman Commercial Paper Inc.
  $ 85,700,000  
Merrill Lynch Commercial Finance Corp.
  $ 85,700,000  
Royal Bank of Scotland PLC
  $ 85,700,000  
UBS Loan Finance LLC
  $ 85,700,000  
Wachovia Bank, National Association
  $ 50,000,000  
ING Capital LLC
  $ 35,000,000  
Commerzbank AG, New York and Grand Cayman Branches
  $ 25,000,000  
U.S. Bank National Association
  $ 25,000,000  
Webster Business Credit Corporation
  $ 8,000,000     Credit-Linked Deposit Lender      Revolving Commitment
JPMorgan Chase Bank, N.A.
  $   600,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
 
[ABOVE SPACE FOR RECORDING OFFICE USE ONLY]
After recording, please return to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Christopher Garcia
STATE OF GEORGIA
COUNTY OF FULTON
FIRST LIEN DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT
FROM
DELTA AIR LINES, INC.,
Grantor,
TO
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,
Grantee,
DATED: As of April 30, 2007
NOTE TO TAX COMMISSIONER: THIS INSTRUMENT IS EXEMPT FROM GEORGIA INTANGIBLE
RECORDING TAX PURSUANT TO 11 U.S.C. §1146(a).



--------------------------------------------------------------------------------



 



 

Table of Contents

              Page
1. Definitions
    4  
2. Payment of the First Priority Obligations
    5  
3. Representations and Warranties
    5  
4. Further Assurances; Payments
    5  
5. Insurance
    5  
6. Compliance
    5  
7. Actions by Grantee to Protect the Collateral; Etc.
    6  
8. Remedies; Etc.
    6  
9. Expenses
    8  
10. Right of Possession
    8  
11. Application of Proceeds
    9  
12. Withdrawal or Discontinuance of Proceedings
    9  
13. Waiver of Statutory Rights
    9  
14. Effect of Judgment
    10  
15. Remedies Cumulative
    10  
16. Notices
    10  
17. Time of Essence
    10  
18. Deed in Trust
    10  
19. Amendments; Etc.
    10  
20. Successors and Assigns
    10  
21. Severability
    11  
22. Merger
    11  
23. Future Advances
    11  
24. Conflict
    11  
25. Last Dollar
    11  
26. Release
    12  
27. Security Agreement under Uniform Commercial Code
    12  
28. Grantee’s Fees and Expenses; Indemnification
    12  
29. Additional Provisions
    13  
30. Compliance with Applicable Law
    14  
31. Intercreditor Agreement
    15  

i



--------------------------------------------------------------------------------



 



 

          THIS FIRST LIEN DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT is subject to the terms and provisions of the
Intercreditor Agreement, dated as of April 30, 2007 (as such agreement may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A.,
as collateral agent for the First Priority Secured Parties (as defined in the
Intercreditor Agreement), Goldman Sachs Credit Partners L.P., as collateral
agent for the Second Priority Secured Parties (as defined in the Intercreditor
Agreement), Delta Air Lines, Inc. and the Guarantors (as defined below).
FIRST LIEN DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT
          THIS FIRST LIEN DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT (this “Deed”), dated as of April 30, 2007, by DELTA AIR
LINES, INC., a Delaware corporation, having an address at 1030 Delta Boulevard,
Atlanta, Georgia 30354 (the “Grantor”) to JPMORGAN CHASE BANK, N.A., a national
banking association, having an address at c/o JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, as
Collateral Agent (together with its successors and assigns, in such capacity,
the “Grantee”) for the financial institutions party to the First Lien Credit
Agreement (as hereinafter defined) from time to time (collectively, the
“Lenders”, and individually a “Lender”) and the other secured parties referred
to herein.
W I T N E S S E T H :
          WHEREAS, Grantor, the direct and indirect domestic subsidiaries of
Grantor (other than Excluded Subsidiaries and, at the option of Grantor,
Immaterial Subsidiaries) (the “Guarantors”), each of the Lenders from time to
time party to the First Lien Credit Agreement, Grantee, as the Administrative
Agent and as the Collateral Agent for the Lenders, UBS Securities LLC, as
Syndication Agent and as Joint Bookrunner, J.P. Morgan Securities Inc. and
Lehman Brothers Inc., as Co-Lead Arrangers and Joint Bookrunners, and Calyon New
York Branch and RBS Securities Corporation, as Co-Documentation Agents, have
entered into a certain First Lien Revolving Credit and Guaranty Agreement, dated
as of even date herewith (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “First Lien
Credit Agreement”), pursuant to which the Lenders have agreed to make certain
loans and other extensions of credit to Grantor; and
          WHEREAS, pursuant to the guaranty set forth in Section 9 of the First
Lien Credit Agreement, the Guarantors have agreed to guarantee the performance
and payment in full of the First Priority Obligations (as defined in the
Intercreditor Agreement); and
          WHEREAS, pursuant to the First Lien Security Agreement, dated as of
even date herewith (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “First Lien Security
Agreement”) by and among Grantor, the Guarantors party thereto and Grantee,
Grantor has granted a security interest to Grantee for the ratable benefit of
the First Priority Secured Parties in the Collateral (as defined in the First
Lien Security Agreement); and



--------------------------------------------------------------------------------



 



2

          WHEREAS, it is a condition to the making of the Loans (as defined in
the First Lien Credit Agreement) and the issuance of the Letters of Credit (as
defined in the First Lien Credit Agreement) that Grantor shall have granted a
security interest in, pledge of and lien on, the Collateral (as defined
hereinafter) as security for the First Priority Obligations; and
          WHEREAS, Grantor is executing this Deed on the real property assets of
Grantor, in favor of Grantee for the benefit of the First Priority Secured
Parties as security for the First Priority Obligations; and
          WHEREAS, the maximum principal amount of the First Priority
Obligations, created pursuant to the First Lien Credit Agreement, and which may
be evidenced from time to time by one or more promissory notes, and that is
secured hereby is $1,600,000,000 with a scheduled maturity date of April 30,
2012 for the obligations latest to mature.
          NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt whereof is hereby acknowledged, and in order to
secure the First Priority Obligations, GRANTOR HEREBY IRREVOCABLY GRANTS,
BARGAINS, SELLS, CONVEYS, TRANSFERS, PLEDGES, SETS OVER AND ASSIGNS, AND GRANTS
A SECURITY TITLE AND A SECURITY INTEREST, TO AND IN FAVOR OF GRANTEE, ITS
SUCCESSORS AND ASSIGNS, with power of sale (for the benefit of First Priority
Secured Parties), in all of Grantor’s right, title, interest and security
interest in, to and under any and all of the following described property
(collectively, the “Collateral”):
     (a) The lands and premises described in Schedule A hereto, together with
all and singular the tenements, hereditaments, easements, rights of way and
appurtenances now or hereafter thereunto belonging or now or hereafter in
anywise appertaining and also all estate, right, title and interest of Grantor
in and to the same and in and to the streets, ways, sidewalks, alleys and areas
now or hereafter adjacent thereto or now or hereafter used in connection
therewith (collectively, the “Land”);
     (b) All structures, buildings, facilities and other improvements now or
hereafter erected on the Land (collectively, the “Improvements”);
     (c) All estate, right, title and interest now owned or hereafter acquired
by Grantor in and to all fixtures, fittings, building or construction materials,
appliances, apparatus, equipment, goods, machinery, furnishings, furniture and
other tangible personal property and any and all replacements thereof and
additions thereto, now or hereafter affixed or attached to the Land and/or the
Improvements and constituting fixtures under Article 9 of the Uniform Commercial
Code as adopted by the State of Georgia, as amended and/or supplemented from
time to time; provided, however, that fixtures shall not include (or shall have
excluded therefrom), any and all trade fixtures of Grantor, including computer
hardware, mainframes, software, servers, telecommunications or network
facilities (collectively, the “Personal Property”);
     (d) Any and all reversions and remainders of the Land and/or the
Improvements and all estate, right, title and interest now owned or hereafter
acquired by Grantor both at law and in equity in and to any and all present and
future leases (under



--------------------------------------------------------------------------------



 



3

which Grantor is landlord), subleases (under which Grantor is sublandlord),
occupancy agreements and similar arrangements as same may be amended, modified,
extended or renewed in connection with the Land, the Improvements and/or the
Personal Property and all rents, revenues, issues, income, deposits of cash,
securities and profits payable thereunder and claims against guarantors under
any thereof or otherwise in connection with the Land, the Improvements and/or
the Personal Property (collectively, the “Space Leases”);
          (e) All estate, light, title and interest now owned or hereafter
acquired by Grantor in and to all proceeds of the insurance required to be
maintained under Section 5 herein and all awards heretofore or hereafter made
with respect to the Land, the Improvements and/or the Personal Property as the
result of the exercise of the power of eminent domain, including, without
limitation, any awards for changes of the grades of streets and/or as the result
of any other damage to the Land, the Improvements and/or the Personal Property
for which compensation shall be given by any governmental authority (a
“Taking”), all of which are hereby assigned to Grantee who is hereby authorized
to collect and receive the proceeds thereof and to give proper receipts and
acquittances therefor, and to apply the same in accordance with the Loan
Documents (as defined in the First Lien Credit Agreement);
     (f) Any and all now owned or hereafter acquired air rights, development
rights, zoning rights and other similar rights or interests which benefit or are
appurtenant to the Land and/or the Improvements and any and all proceeds arising
therefrom;
     (g) Any and all now owned or hereafter acquired water, mineral, gas, oil,
timber and other similar right, or interests which relate to the Land and/or the
Improvements and any and all proceeds arising therefrom; and
     (h) Any and all proceeds of any of the foregoing.
          EXCLUDING, HOWEVER, from the grant of the lien, security title and
security interest as provided herein, all property, equipment, goods, interests,
accounts or assets of Grantor described in Section 2.03 of the First Lien
Security Agreement, including without limitation, Excluded Equipment (as defined
in the First Lien Security Agreement).
          TO HAVE AND TO HOLD the Collateral unto Grantee forever, subject only
to the Permitted Liens (as defined in the First Lien Credit Agreement), the
Liens set forth as exceptions in Schedule B to the mortgagee’s insurance policy
delivered to Grantee contemporaneously herewith by Lawyers Title Insurance
Corporation (collectively, the “Permitted Title Exceptions”) and to satisfaction
and release as provided in Section 26 herein.
          If and when the First Priority Obligations Payment Date shall have
occurred, then this Deed and the estate, right and interest of Grantee in and to
the Collateral shall be cancelled and reconveyed to Grantor pursuant to the
terms of Section 26 herein, and shall thereafter be of no further force and
effect.



--------------------------------------------------------------------------------



 



4

          This conveyance is intended to and shall constitute and be construed
as a deed passing the title to the Collateral to Grantee and is made under those
provisions of the existing laws of the State of Georgia relating to conveyances
and deeds to secure debt, and not as a mortgage pursuant to O.C.G.A. § 44-14-60
et seq. and establishes a perpetual security interest in the Collateral and is
given to secure the First Priority Obligations. This Deed shall also constitute
a security agreement under the Code (as defined herein) as to all that part of
the Collateral that constitutes personal property.
          AND Grantor hereby covenants with Grantee as follows:
          1. Definitions. In this Deed, all words and terms not defined herein
shall have the respective meanings and be construed herein as provided in the
First Lien Credit Agreement. Any reference to a provision of the First Lien
Credit Agreement shall be deemed to incorporate that provision as a part hereof
in the same manner and with the same effect as if the same were fully set forth
herein unless otherwise expressly stated. References to this “Deed” shall mean
this instrument and any and all renewals, modifications, amendments,
supplements, extensions, consolidations, substitutions, spreaders and
replacements of this instrument. The term “Default Rate” shall mean the rate of
interest applicable in the event of Grantor’s default in the payment of the
principal of or interest on any Loan or in the payment of any other amount
becoming due under the First Lien Credit Agreement, in accordance with
Section 2.08 of the First Lien Credit Agreement. The term “First Priority
Obligations” (as defined in the First Lien Credit Agreement) shall also include,
without limitation, any judgment(s) or final decree(s) rendered to collect any
money obligations of Grantor to Grantee and/or the First Priority Secured
Parties and/or to enforce the performance or collection of all rights, remedies,
obligations, covenants, agreements, conditions, indemnities, representations,
warranties, and other liabilities of Grantor under this Deed or any or all of
the other Loan Documents. Subject to the compliance with O.C.G.A.
Section 44-14-161, the obtaining of any judgment by Grantee and/or the Lenders
(other than a judgment foreclosing this Deed) and any levy of any execution
under any such judgment upon the Collateral shall not affect in any manner or to
any extent the lien, security title and security interest of this Deed upon the
Collateral or any part thereof, or any liens, powers, rights and remedies of
Grantee and/or the Lenders hereunder, but such title, interests, liens, powers,
rights and remedies shall continue unimpaired as before until the judgment or
levy is satisfied. Furthermore, Grantor acknowledges and agrees that the First
Priority Obligations are secured by the Collateral and various other collateral
at the time of execution of this Deed. Grantor specifically acknowledges and
agrees that the Collateral, in and of itself, if foreclosed or realized upon,
would not be sufficient to satisfy the outstanding amount of the First Priority
Obligations. Accordingly, Grantor acknowledges that it is in Grantor’s
contemplation that the other collateral pledged to secure the First Priority
Obligations may be pursued by Grantee in separate proceedings, to the fullest
extent permitted by applicable law, in the various states and counties where
such collateral may be located and additionally that Grantor will remain liable
for any deficiency judgment for any portion of the aggregate principal amount of
the First Priority Obligations remaining unpaid. Specifically, and without
limitation of the foregoing, it is agreed that it is the intent of the parties
hereto that in the event of a foreclosure of this Deed, that, to the fullest
extent permitted by applicable law, the First Priority Obligations shall not be
deemed merged into any foreclosure or exercise of the power of sale, but shall
rather remain outstanding to the fullest extent permitted by applicable law.



--------------------------------------------------------------------------------



 



5

          2. Payment of the First Priority Obligations. Grantor shall abide by
and comply with each and every covenant and agreement set forth in the Loan
Documents.
          3. Representations and Warranties. Grantor hereby represents and
warrants that Grantor is lawfully seized and possessed of a good and marketable
fee simple estate in and to the Land and the Improvements, subject to no Liens,
except for Permitted Liens, including, without limitation, the Permitted Title
Exceptions. Grantor shall forever warrant and defend the title to the Collateral
against the claims and demands of all Persons whomsoever except those having
rights under the Permitted Liens, including, without limitation, the Permitted
Title Exceptions.
          4. Further Assurances; Payments. (a) Grantor shall execute,
acknowledge and deliver, from time to time within 10 days of demand therefor,
such further instruments as Grantee may reasonably require to accomplish the
purposes of this Deed (collectively, the “Further Instruments”).
     (b) Grantor, after the date that this Deed is recorded and until the First
Priority Obligations are fully satisfied, within 10 days after demand therefor,
shall execute and deliver to Grantee each Further Instrument to be filed,
registered and/or recorded, or refiled, reregistered and/or rerecorded (if
recordable) as may be required by any present or future laws in order to (i)
publish notice of and/or (ii) perfect the lien and estate of this Deed in and to
the Collateral. Grantor shall promptly pay to Grantee all required costs and
expenses (including, without limitation, filing, registration and recording
taxes, fees, charges, duties, stamps and imposts) related to such filing,
registration and/or recording.
     (c) Grantor shall pay (i) all filing, registration and recording taxes,
fees and charges, all re-filing, re-registration and re-recording taxes, fees
and charges required by applicable law and all other reasonable costs and
expenses actually incurred by Grantee in connection with (1) the execution,
delivery, acknowledgment and/or recordation of this Deed and each Further
Instrument and/or (2) the transactions contemplated hereby (including, without
limitation, title insurance premiums, title examination charges and reasonable
legal, consulting, engineering, appraisal, survey and inspection fees, expenses
and disbursements actually incurred by Grantee) and (ii) all federal, state,
county and municipal stamps, taxes, duties, imposts, assessments and charges in
connection with the execution, delivery, acknowledgement and/or recordation of
this Deed and each Further Instrument.
          5. Insurance. Grantor shall cause the Improvements and the Personal
Property to be kept insured (a) as required by and in accordance with
Section 5.03 of the First Lien Credit Agreement, and (b) if the Land or any
portion thereof is located in an area identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968, as amended, or otherwise, against flood risks. All such insurance shall be
in such amounts as required by Section 5.03 of the First Lien Credit Agreement.
Grantor shall promptly notify Grantee of any loss in connection with the
Improvements and/or the Personal Property.
          6. Compliance. Grantor shall comply with (a) all requirements of the
insurance policies required to be maintained pursuant to this Deed and (b) all
present and future



--------------------------------------------------------------------------------



 



6

Liens (including, without limitation, the Permitted Title Exceptions) affecting
the Collateral, except where such noncompliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect (as defined in the First Lien Credit Agreement).
          7. Actions by Grantee to Protect the Collateral; Etc. If Grantor shall
fail to (a) effect the insurance required under Section 5 herein, (b) make any
other payment required under this Deed or (c) comply with any other term or
covenant of this Deed, which with notice or lapse of time would constitute an
Event of Default, upon reasonable prior written notice to Grantor, Grantee may
effect, pay or cure the same, as the case may be. All sums, including, without
limitation, reasonable attorneys’ fees and disbursements, so incurred by Grantee
or incurred by Grantee (i) to sustain the lien or estate of this Deed or its
priority, (ii) to protect or enforce any of Grantee’s rights under any Loan
Document or (iii) to recover or collect the First Priority Obligations, shall be
a lien on the Collateral, shall be deemed secured by this Deed and shall be paid
to Grantee by Grantor within 10 days after demand therefor (together with
interest thereon at the Default Rate from the date the same was incurred to the
date of the full payment thereof). In any action and/or proceeding to foreclose
this Deed and/or to recover and/or collect the First Priority Obligations (or
any portion thereof), the provisions of law respecting the recovery of costs,
disbursements and/or allowances shall prevail unaffected by this covenant.
          8. Remedies; Etc. (a) If an Event of Default shall have occurred and
be continuing, Grantee may, to the extent permitted by law, personally or, to
the extent permitted by law, by agents, with or without entry, if Grantee shall
deem it advisable:
          (i) proceed to protect and enforce its rights under any of the Loan
Documents by suit for specific performance of any covenant herein contained or
contained in any of the other Loan Documents, or in aid of the execution of any
power herein granted or granted in any of the other Loan Documents, or for the
foreclosure of this Deed and the sale of the Collateral (or any portion thereof)
under the judgment or decree of a court of competent jurisdiction, or for the
enforcement of any other right as Grantee shall deem most effectual for such
purpose; or
          (ii) sell and dispose of the Collateral (or any part thereof) at one
or more public sale or sales, at the usual place for conducting sales at the
courthouse in the county where the Collateral or any part thereof may be located
in order to pay the First Priority Obligations, to the highest bidder for cash,
first advertising the time, terms and place of such sale by publishing a notice
thereof once a week for four consecutive weeks immediately preceding the date of
sale (without regard to the actual number of days) in a newspaper in which
sheriff’s advertisements are published in said county, all other notice being
hereby waived by Grantor; and Grantee may thereupon execute and deliver to the
purchaser at said sale a sufficient conveyance of the Collateral in fee simple,
which conveyance may contain recitals as to the happening of the default upon
which the execution of the power of sale, herein granted, depends, and said
recitals shall be presumptive evidence that all preliminary acts prerequisite to
said sale and deed were in all things duly complied with; and Grantor hereby
constitutes and appoints Grantee or its assigns agent and attorney-in-fact to
make such recitals, sale and conveyance, and all of the acts of such
attorney-in-fact are hereby ratified, and Grantor agrees that such recitals
shall be binding and conclusive upon Grantor and that the conveyance to be made
by



--------------------------------------------------------------------------------



 



7

Grantee, or its assigns (and in the event of a deed in lieu of foreclosure, then
as to such conveyance) shall, to the extent permitted by law, be effectual to
bar all right, title and interest, equity of redemption, including all statutory
redemption, homestead, dower, curtesy and all other exemptions of Grantor, or
its successors in interest, in and to said Collateral; and Grantor agrees that
in case of a sale, as herein provided, Grantor or any person in possession under
Grantor shall then become and be tenants holding over, and shall forthwith
deliver possession to the purchaser at such sale, or be summarily dispossessed
in accordance with the provisions of law applicable to tenants holding over; the
power and agency hereby granted are coupled with an interest and are irrevocable
by death or otherwise, and are in addition to any and all other remedies which
Grantee may have at law or in equity. Any portion of the Collateral sold
pursuant to this Deed may, to the extent permitted by applicable law, be sold in
one parcel as an entirety, or in such parcels and in such manner or order as
Grantee in its sole discretion, may elect, to the maximum extent permitted by
the laws of the State of Georgia. One or more exercises of the powers herein
granted shall not extinguish or exhaust the power unless the First Priority
Obligations are paid in full or the Collateral is sold. Grantee, or its
designee, may bid for and acquire the Collateral or any part thereof at any sale
made under or by virtue of this Deed and, in lieu of paying cash therefor, may
make settlement for the purchase price by crediting against the purchase price
the unpaid amounts due and owing in respect of any First Priority Obligations
after deducting from the sales price the reasonable expenses of the sale
actually incurred by Grantee and the reasonable costs of the action or
proceedings actually incurred by Grantee and any other sums that Grantee is
authorized to deduct under this Deed or applicable law.
Grantee, and its agents and representatives, shall have the right to enter upon
all or any portion of the Land or the Improvements to exercise any remedy
specified in any Loan Document.
          (b) Upon, or at any time after the occurrence and during the
continuance of an Event of Default hereunder, whether or not Grantee has
instituted an action in foreclosure, Grantee may petition any court of competent
jurisdiction for the appointment of a receiver for the Collateral, and Grantor
hereby irrevocably and unconditionally waives any right to contest the
appointment of such receiver and consents thereto. Such appointment may be made
either before or after a foreclosure sale, without notice, without regard to the
solvency or insolvency of Grantor at the time of application for such receiver
and without regard to the then value of the Collateral, and whether or not the
same is occupied as a homestead, and without bond being required of the
applicant. Grantee hereunder or any agent of Grantee may be appointed as such
receiver. Such receiver shall have all powers and duties prescribed by
applicable law, including, without limitation, the powers to: (i) collect the
rents of the Collateral during the pendency of any foreclosure suit as well as
during any other times when Grantor or its devisees, legatees, heirs, executors,
administrators, legal representatives, successors, or assigns, except for the
intervention of such receiver, would be entitled to collect such rents; (ii) to
extend or modify any then existing Space Leases and to make new Space Leases,
which extensions, modifications and new Space Leases may provide for terms to
expire, or for options to lessees to extend or renew terms to expire, beyond the
maturity date of any First Priority Obligations and beyond the date of issuance
of a deed or deeds to a purchaser or purchasers at a foreclosure sale, it being
understood and agreed that any such Space Leases, and the options or other such
provisions to be contained therein, shall be binding upon Grantor and all
persons whose interests in the Collateral are



--------------------------------------------------------------------------------



 



8

subject to the lien hereof and upon the purchaser or purchasers at any
foreclosure sale, notwithstanding any discharge or satisfaction of the First
Priority Obligations, satisfaction of any foreclosure decree or deficiency
judgment, or issuance of any bill of sale or deed to any purchaser; (iii) to
exercise all other powers which may be necessary or are usual in such cases for
the protection, possession, control, management and operation of the Collateral
during the whole of such period; and (iv) as may otherwise be granted by the
court or under applicable law. Except as otherwise specified in the First Lien
Credit Agreement, the receiver shall, upon receipt of authority from the court
and upon application to the court from Grantee, apply the net income in his or
her hands in payment in whole or in part to: (1) the First Priority Obligations
secured hereby or by any judgment or decree foreclosing this Deed, or any
imposition or lien which may be or become superior to the lien hereof or of such
judgment or decree, provided such application is made prior to foreclosure sale;
(2) all rents due or which may become due under the superior lease if this is a
leasehold mortgage; and (3) the deficiency judgment, in case of a foreclosure
sale and deficiency judgment. Notwithstanding the appointment of any receiver or
other custodian, Grantee shall be entitled to the continued possession and
control of any cash, deposits or instruments at the time held or payable or
deliverable under the terms of this Deed to Grantee and shall apply such
proceeds in the manner described in the immediately preceding sentence.
          (c) In any sale under any provision of this Deed or pursuant to any
judgment or decree of court, the Collateral, to the extent permitted by law, may
be sold in one or more parcels, or as an entirety, and in such order as Grantee
may elect, without regard to the right of Grantor or any Person claiming under
Grantor to the marshalling of assets. The purchaser at such sale shall take
title to the property so sold free and discharged of the estate of Grantor
therein, the purchaser being hereby discharged from all liability to see to the
application of the purchase money; provided, however that if Grantee is the
purchaser at such sale, Grantee shall not be so discharged but instead shall
apply the purchase money in accordance with this Deed and the First Lien Credit
Agreement. Any Person, including, without limitation, Grantee, may purchase at
any such sale.
          9. Expenses. In any foreclosure or partial foreclosure of the lien,
security title and security interest of this Deed, there shall be allowed and
included, as additional indebtedness, all reasonable expenses actually paid or
incurred by or on behalf of Grantee in the protection of the Collateral and the
exercise of Grantee’s rights and remedies hereunder. Such expenses shall
include, without limitation: reasonable attorney’s fees actually incurred (and
not as a percentage of indebtedness pursuant to O.C.G.A. Section 13-1-11),
appraiser’s fees, outlays for documentary and expert evidence, stenographer’s
charges, publication costs, survey costs, and costs of procuring all abstracts
of title, title searches and examinations, title insurance policies, and any
similar data and assurances with respect to title to the Collateral as Grantee
may reasonably deem necessary either to prosecute or prepare for such
foreclosure or to evidence to bidders at any sale pursuant to such decree the
true condition of the title to or value of the Collateral. All such expenses
shall be due and payable by Grantor upon demand with interest thereon at the
Default Rate.
          10. Right of Possession. To the fullest extent permitted by applicable
law, following the occurrence of an Event of Default and during the continuance
thereof, Grantor shall, immediately upon Grantee’s demand, surrender to Grantee,
and Grantee shall be entitled to



--------------------------------------------------------------------------------



 



9

take actual possession of the Collateral or any part thereof, personally or by
its agent or attorneys. To the extent permitted by applicable law, Grantee may
enter upon and take and maintain possession or may apply to the court in which a
foreclosure is pending to be placed in possession of all or any part of the
Collateral, together with all documents, books, records, papers, and accounts of
Grantor or the then owner of the Collateral relating thereto, and exclude
Grantor, such owner, and any agents and servants from the Collateral. As
attorney-in-fact or agent of Grantor or such owner, or in its own name Grantee
may hold, operate, manage, and control all or any part of the Collateral, either
personally or by its agents. Grantee shall have full power to use such measures,
legal or equitable, as it may deem proper or necessary to enforce the payment or
security of the rents, issues, deposits, profits, and avails of the Collateral,
including actions for recovery of rent, actions in forcible detainer, and
actions in distress for rent, all without notice to Grantor.
          11. Application of Proceeds. Grantor agrees that Grantee shall apply
any proceeds from the disposition of any of the Collateral following an Event of
Default first, to pay the costs incurred in the exercise of any remedies under
this Deed, and second, in accordance with Section 2.17(b) of the First Lien
Credit Agreement and the Intercreditor Agreement.
          12. Withdrawal or Discontinuance of Proceedings. In case Grantee shall
have proceeded to enforce any right, power or remedy under this Deed by
foreclosure, entry or otherwise or in the event Grantee shall have commenced
advertising the intended exercise of the right of foreclosure provided
hereunder, and such proceeding or advertisement shall have been withdrawn,
discontinued or abandoned for any reason, or shall have been determined
adversely to Grantee, then in every such case (i) Grantor and Grantee shall be
restored to their former positions and rights, (ii) all rights, powers and
remedies of Grantee shall continue as if no such proceeding had been taken,
(iii) each and every Default declared or occurring prior or subsequent to such
withdrawal, discontinuance or abandonment shall and shall be deemed to be a
continuing Default, and (iv) this Deed, the First Priority Obligations and all
other indebtedness secured by this Deed, or any other instrument concerned
therewith, shall not be and shall not be deemed to have been reinstated or
otherwise affected by such withdrawal, discontinuance or abandonment, and
Grantor hereby expressly waives the benefit of any statute or rule of law now
provided (including, without limitation, Official Code of Georgia
Section 44-14-85), or which may hereafter be provided, which would produce a
result contrary to or in conflict with the above.
          13. Waiver of Statutory Rights. GRANTOR SHALL NOT APPLY FOR OR AVAIL
ITSELF OF ANY APPRAISEMENT, VALUATION, REDEMPTION, STAY, EXTENSION, OR EXEMPTION
LAWS, OR ANY SO-CALLED “MORATORIUM LAWS,” NOW EXISTING OR HEREAFTER ENACTED, IN
ORDER TO PREVENT OR HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS DEED, AND
GRANTOR HEREBY WAIVES THE BENEFIT OF SUCH LAWS. GRANTOR, FOR ITSELF AND ALL WHO
MAY CLAIM THROUGH OR UNDER IT, WAIVES ANY AND ALL RIGHTS TO HAVE THE PROPERTY
AND ESTATES COMPRISING THE COLLATERAL MARSHALED UPON ANY FORECLOSURE OF THE
LIEN, SECURITY TITLE AND SECURITY INTEREST OF THIS DEED, AND AGREES THAT THE
COLLATERAL MAY BE SOLD IN ITS ENTIRETY OR IN SUCH PARTS AS GRANTEE MAY ELECT.
GRANTOR FURTHER WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM FORECLOSURE, IF
ANY, FOR ITSELF AND ON



--------------------------------------------------------------------------------



 



10

BEHALF OF: (I) ANY TRUST ESTATE OF WHICH THE COLLATERAL IS A PART; (II) ALL
BENEFICIALLY INTERESTED PERSONS; (III) EACH AND EVERY PERSON ACQUIRING ANY
INTEREST IN OR TITLE TO THE COLLATERAL SUBSEQUENT TO THE DATE OF THIS DEED; AND
(IV) ALL OTHER PERSONS TO THE EXTENT PERMITTED BY THE PROVISIONS OF LAWS OF THE
STATE IN WHICH THE COLLATERAL IS LOCATED. GRANTOR EXPRESSLY ACKNOWLEDGES THE
RIGHT OF GRANTEE TO ACCELERATE THE INDEBTEDNESS SECURED HEREBY AS PROVIDED
HEREIN AND IN THE FIRST LIEN CREDIT AGREEMENT AND THE POWER OF ATTORNEY GIVEN
HEREIN TO GRANTEE TO SELL THE COLLATERAL BY NON-JUDICIAL FORECLOSURE UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY
NOTICE OTHER THAN SUCH NOTICE AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE
PROVISIONS OF THIS DEED OR THE OTHER LOAN DOCUMENTS.
          14. Effect of Judgment. The obtaining of any judgment by Grantee and
any levy of any execution under any judgment upon the Collateral shall not
affect in any manner or to any extent the lien, security title and security
interest created by this Deed in or upon the Collateral or any part thereof, or
any liens, powers, rights and remedies of Grantee hereunder, but such liens,
powers, rights and remedies shall continue unimpaired as before until the
judgment or levy is satisfied.
          15. Remedies Cumulative. Each of the remedies provided herein are
cumulative and not exclusive of any remedies provided by (a) law or (b) any of
the other Loan Documents.
          16. Notices. All notices, demands, consents, statements, requests,
approvals and other communications hereunder (collectively, “Notices”) shall be
in writing. All Notices shall be given in the manner provided in the First Lien
Credit Agreement.
          17. Time of Essence. Time is of the essence in this Deed.
          18. Deed in Trust. If title to the Collateral or any part thereof is
now or hereafter becomes vested in a trustee, any prohibition or restriction
against the creation of any lien on the Collateral shall be construed as a
similar prohibition or restriction against the creation of any lien on or
security interest in the beneficial interest of such trust.
          19. Amendments; Etc. This Deed cannot be terminated, cancelled,
modified, amended, supplemented, waived or discharged except by an instrument in
writing, duly acknowledged in form for recording signed by Grantor and Grantee
and in compliance with the Intercreditor Agreement.
          20. Successors and Assigns. The provisions of this Deed shall run with
the Land and shall bind Grantor, its successors and assigns, and all subsequent
encumbrances, tenants and subtenants of the Collateral (or any portion thereof),
and shall inure to the benefit of Grantee, its successors and assigns.



--------------------------------------------------------------------------------



 



11

          21. Severability. If any provision of this Deed or the application
thereof to any Person or circumstance shall, to any extent, be illegal, invalid
and/or unenforceable, the remainder of this Deed or the application of such
provision to Persons or circumstances other than those as to which it is
illegal, invalid and/or unenforceable, as the case may be, shall not be
affected, and each provision of this Deed shall be legal, valid and enforceable
to the extent permitted by law. The illegality, invalidity and/or
unenforceability of any provision of this Deed in any jurisdiction shall not
affect the legality, validity and/or enforceability thereof in any other
jurisdiction.
          22. Merger. This Deed, the First Lien Credit Agreement and the other
Loan Documents constitute the entire understanding between Grantor and Grantee
with respect to the transactions contemplated by this Deed, and any and all
other agreements, understandings and statements (oral or written) between
Grantor and Grantee in connection therewith are merged into this Deed, the First
Lien Credit Agreement and the other Loan Documents.
          23. Future Advances. This Deed shall secure the payment of all loans,
monies, credit and other First Priority Obligations, whether the entire amount
shall have been advanced at the date hereof or at a later date, or having been
advanced, shall have been repaid in part and further advances made at a later
date, and whether or not related to the original advances, together with the
specified interest thereon all in accordance with the terms of the First Lien
Credit Agreement or any of the other Loan Documents. It is understood that at
any time before the cancellation and release of this Deed, the terms of the
First Lien Credit Agreement or any of the other Loan Documents, including the
terms of repayment, may from time to time be modified or amended in writing by
the parties thereto to include or provide for additional or future advances and
this Deed shall secure all such additional or future advances. This Deed secures
repayment of, among other things: (1) revolving credit advances which may be
extended under the First Lien Credit Agreement, and (2) various advances made by
the Lenders, or any Lender, as a result of draws from time to time under various
Letters of Credit to be issued under the terms of the First Lien Credit
Agreement for the account of Grantor whether such obligations are repayable
immediately or are treated as revolving credit advances. The priority of the
lien of this Deed securing all advances referred to in this Section shall be the
same as the priority of the lien of this Deed securing First Priority
Obligations outstanding on the date hereof.
          24. Conflict. In the event of express and direct contradiction between
any of the provisions of the First Lien Credit Agreement and any of the
provisions contained herein, the provisions in the First Lien Credit Agreement
shall control.
          25. Last Dollar. The First Priority Obligations secured by this Deed
shall be reduced only by the last and final sums that Grantor repays with
respect to the Loans and shall not be reduced by any intervening repayments of
the Loans by Grantor, except as may otherwise be permitted herein. Such
intervening payments shall instead be deemed to reduce only such portions of the
First Priority Obligations as are not secured by this Deed. As of the date of
recording of this Deed, the outstanding principal balance of the Loans exceeds
the amount of the maximum principal amount secured by this Deed, so that the
maximum principal amount secured by this Deed represents only a portion of the
First Priority Obligations actually outstanding.



--------------------------------------------------------------------------------



 



12

          26. Release. (a) This Deed shall terminate when the First Priority
Obligations Payment Date shall have occurred. Upon termination of this Deed,
Grantee shall promptly execute, acknowledge and deliver to Grantor (i) an
instrument, in proper form for recording, without warranty, reconveying to
Grantor the Property and (ii) any other termination statements or instruments
which Grantor shall reasonably request to evidence such termination. Upon such
recording, this Deed and the estate, right and interest of Grantee in and to the
Property shall be cancelled and thereafter be of no further force and effect.
          (b) Notwithstanding anything to the contrary herein, at any time and
from time to time at the request of Grantor, prior to the occurrence of the
First Priority Obligations Payment Date in connection with any sale or transfer
of such Collateral permitted under the Loan Documents or upon the effectiveness
of any written consent by Grantee or the requisite Lenders as provided under the
First Lien Credit Agreement, to the release of the lien and security interest
granted hereby in any or all of the Collateral, the estate, right and interest
of Grantee in and to the Collateral shall be automatically cancelled and
reconveyed to Grantor and Grantee shall execute, acknowledge and deliver to
Grantor (i) an instrument, in proper form for recording, without warranty,
reconveying to Grantor such portion of the Collateral and (ii) any other
termination statements or instruments which Grantor shall reasonably request to
evidence such termination. Upon such recording, the estate, right and interest
of Grantee in and to such portion of the Collateral shall be cancelled and
thereafter be of no further force and effect.
          27. Security Agreement under Uniform Commercial Code. It is the
intention of the parties hereto that this Deed shall constitute a “security
agreement” within the meaning of the Uniform Commercial Code of the State of
Georgia, or if the perfection or nonperfection or priority of a Lien in any
Collateral is governed by the Uniform Commercial Code in effect in another
jurisdiction, such other Uniform Commercial Code (the “Code”) with respect to
any part of the Collateral which may or might now or hereafter be deemed to be
Personal Property. All of Grantor’s right, title and interest in the Personal
Property is hereby assigned to Grantee to secure the payment of the First
Priority Obligations. If an Event of Default shall occur and be continuing, then
in addition to having any other right or remedy available at law or in equity,
Grantee shall have the remedies of a secured party under the Code, including
without limitation the right to take immediate and exclusive possession of the
Personal Property or any part thereof. The remedies of Grantee hereunder are
cumulative and the exercise of any one or more of the remedies provided for
herein or under the Code shall not be construed as a waiver of any of the other
remedies of Grantee, including having the Personal Property deemed part of the
realty upon any foreclosure so long as any part of the First Priority
Obligations remains unsatisfied. Grantor hereby authorizes Grantee to cause to
be recorded in the County where the Land is located, as well as the applicable
offices of the applicable jurisdiction, such financing statements and fixture
filings as shall be necessary in order to perfect and preserve the priority of
Grantee’s lien upon the Personal Property.
          28. Grantee’s Fees and Expenses; Indemnification. (a) Without
duplication of any fees or expenses provided for under the First Lien Credit
Agreement and the other Loan Documents, Grantor agrees to pay to Grantee within
30 days of written demand (including back-up documentation supporting such
reimbursement request) the amount of any and all reasonable out-of-pocket
expenses, disbursements and other reasonable charges of its counsel (including,
without limitation, local and special counsel) and of any experts, agents or
appraisers, which



--------------------------------------------------------------------------------



 



13

Grantee may incur in connection with (i) the administration of this Deed,
(ii) the custody or preservation of, or the sale of, collection from or other
realization upon any of the Collateral, (iii) the exercise, enforcement or
protection of any of the rights of Grantee hereunder, or (iv) the failure of
Grantor to perform or observe any of the provisions hereof.
     (b) Without duplication of any indemnification obligations provided for
under the First Lien Credit Agreement and the other Loan Documents, Grantor
agrees to indemnify Grantee and the other First Priority Secured Parties and
their Indemnitees against, and hold each of them harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
fees and disbursements and other reasonable charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery, or performance of this Deed or any claim,
litigation, investigation or proceeding relating hereto or to the Collateral,
whether or not the First Priority Secured Parties or any of their Indemnitees is
a party thereto; provided that such indemnity shall not, as to Grantee, the
other First Priority Secured Parties or any such Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of Grantee, the other First Priority Secured Parties or such
Indemnitee.
     (c) Any such amounts payable as provided hereunder shall be additional
First Priority Obligations secured hereby. The provisions of this Section 28
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of any of the Loans, the
expiration or termination of the Letters of Credit and the Total Revolving
Commitment or the invalidity or unenforceability of any term or provision of
this Deed. All amounts due under this Section 28 shall be payable within 30 days
of written demand (including back-up documentation supporting such reimbursement
request) to Grantor given in accordance with Section 16 hereof.
          29. Additional Provisions. Notwithstanding anything contained herein
to the contrary:
          (a) Where any provision of this Deed is inconsistent with any
provision of Georgia law regulating the creation or enforcement of a lien,
security title, or security interest in real or personal property including, but
not by way of limitation, the Code, as amended, modified and/or replaced from
time to time, the provisions of Georgia law shall take precedence over the
provisions of this Deed, but shall not invalidate or render unenforceable any
other provisions of this Deed that can be construed in a manner consistent with
Georgia law. The words “lien of this Deed” or words of similar import shall mean
the lien, security title and security interest created and conveyed by this
Deed.
          (b) To the extent the laws of the State of Georgia limit (i) the
availability of the exercise of any of the remedies set forth in this Deed,
including without limitation the remedies involving a power of sale on the part
of Grantee and/or the Lenders and the right of Grantee and the Lenders to
exercise self-help in connection with the enforcement of the terms of this Deed,
or (ii) the enforcement of waivers and indemnities made by Grantor, such
remedies, waivers, or indemnities shall be exercisable or enforceable, any
provisions in this Deed to the



--------------------------------------------------------------------------------



 



14

contrary notwithstanding, if, and to the extent, permitted by the laws in force
at the time of the exercise of such remedies or the enforcement of such waivers
or indemnities without regard to the enforceability of such remedies, waivers or
indemnities at the time of the execution and delivery of this Deed.
          (c) Nothing in this Deed shall be deemed to be a waiver by Grantor of
the time limitations on issuance of process set out in the Official Code of
Georgia or the Rules and Regulations of the State of Georgia.
          (d) To the fullest extent permitted by applicable law, the lien,
security interest and security title of this Deed with respect to any future
advances, modifications, extensions, and renewals referred to herein and made
from time to time shall have the same priority to which this Deed otherwise
would be entitled as of the date this Deed is executed and recorded without
regard to the fact that any such future advance, modification, extension, or
renewal may occur after the Deed is executed.
          (e) Even though the lien, security title and security interest of this
Deed shall be released from the Collateral subject to Article I, any of the
terms and provisions of this Deed that are expressly intended to survive, shall
nevertheless survive the release or satisfaction of this Deed whether
voluntarily granted by Grantee or the Lenders, as a result of a judicial or
non-judicial foreclosure of this Deed or in the event a deed in lieu of
foreclosure is granted by Grantor to Grantee and/or the Lenders.
          (f) Any receiver appointed under this Deed shall have all of the usual
powers and duties of receivers pursuant to Georgia common and statutory law,
including, but not limited to, Official Code of Georgia Sections 9-8-1 through
9-8-14, as amended, modified and/or replaced from time to time.
          (g) It is the intent of the parties to secure payment of the First
Priority Obligations. The total amount of the First Priority Obligations may
decrease or increase from time to time. It is expressly agreed that the First
Priority Obligations may from time to time be reduced to a zero balance without
such repayment operating to extinguish or release the lien, security title and
security interest created by this Deed. This Deed shall remain in full force and
effect as to any subsequent future advances made after the zero balance without
loss of any priority until the First Priority Obligations are paid in full and
satisfied and all agreements between Grantor and Grantee for further advances
have been terminated and this Deed released of record.
          30. Compliance with Applicable Law. Anything elsewhere herein
contained to the contrary notwithstanding,
          (a) Non-Residential Status of Secured Collateral. Grantor represents
and warrants to Grantee and the other Secured Parties that none of the
Collateral is to be used as a dwelling place by Grantor at the time this Deed is
entered into and, accordingly, the notice requirement of O.C.G.A. §§44-14-162.2
and 44-14-162.3 shall not be applicable to any exercise of the power of sale
contained in this Deed.



--------------------------------------------------------------------------------



 



15

          (b) Commercial Transaction. The interest of Grantee hereunder and the
obligations of Grantor for the First Priority Obligations arise from the
“commercial transaction” within the meaning of O.C.G.A. § 44-14-260(1).
Accordingly, pursuant to O.C.G.A. § 44-14-263, Grantor waives any and all rights
which Grantor may have to notice prior to seizure by Grantee of any interest in
personal property of Grantor which constitutes part of the Collateral, whether
such seizure is by writ of possession or otherwise, and also waives the
requirement for any bond in connection with any writ of immediate possession
sought by Grantee.
          (c) All agreements between Grantor and Grantee are expressly limited
so that in no event whatsoever shall the amount paid or agreed to be paid to
Grantee exceed the highest lawful rate of interest permissible under the laws of
the State of Georgia. If, from any circumstances whatsoever, fulfillment of any
provision hereof or in the Loan Documents at the time performance of such
provision shall be due, shall involve the payment of interest exceeding the
highest rate of interest permitted by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the highest lawful rate of interest permissible
under the laws of the State of Georgia; and if for any reason whatsoever Grantee
shall ever receive as interest an amount which would be deemed unlawful such
interest shall be applied to the payment of the last maturing installment or
installments of the First Priority Obligations (whether or not then due and
payable) and not to the payment of interest.
          31. Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Deed, the Liens and rights granted pursuant to this Deed shall
be as set forth in, and subject to the terms and conditions of, the
Intercreditor Agreement. In the event of any conflict between this Deed and the
Intercreditor Agreement, the Intercreditor Agreement shall control, and no
right, power, or remedy granted to Grantee hereunder or under any other Loan
Document shall be exercised by Grantee, and no direction shall be given by
Grantee in contravention of the Intercreditor Agreement
(SIGNATURE PAGE FOLLOWS)



--------------------------------------------------------------------------------



 



16

          IN WITNESS WHEREOF, the undersigned, by its duly elected officers and
pursuant to proper authority of its board of directors has duly executed,
sealed, acknowledged and delivered this instrument under seal as of the date
indicated, which instrument is intended to be effective as of said date.

              Signed, sealed and delivered in the presence of:       GRANTOR:
 
                    DELTA AIR LINES, INC., a
Unofficial Witness
      Delaware   corporation
 
           
 
      By:    
 
           
Notary Public
          Name:
 
          Title:
My Commission Expires:
           
 
           
 
[NOTARIAL SEAL]
          [AFFIX CORPORATE SEAL]





--------------------------------------------------------------------------------



 



SCHEDULE A
LEGAL DESCRIPTION
Parcel 1, A-3 Building and parking:
Tract 1:
Tax parcel 14 -0127-LL-111-5
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, 14th District,
Fulton County, Georgia, and being more particularly described as follows:
BEGIN at a pk nail found at the intersection of the northerly right-of-way line
of International Boulevard, having a 50' wide right-of-way, and the common line
between that parcel now or formerly owned by Hospitality Properties, Inc. and
that parcel described herein, said pk nail being the POINT OF BEGINNING; THENCE
run along said common property line, North 33 degrees 09 minutes 12 seconds West
for a distance of 561.64 feet to a point at the intersection of said common line
and the southerly right-of-way line of Interstate Highway 85, having a variable
width right-of-way; THENCE along said southerly right-of-way line the following
courses and distances: THENCE along a curve to the right having a radius of
11309.16 feet and an arc length of 373.41 feet, being subtended by a chord of
North 65 degrees 53 minutes 57 seconds East for a distance of 373.40 feet to a
point; THENCE North 66 degrees 54 minutes 38 seconds East for a distance of
37.05 feet to a 1" capped pipe found; THENCE leaving said southerly right-of-way
line, run South 01 degrees 33 minutes 58 seconds West for a distance of 573.48
feet to a 1/2" rebar found on the northerly right-of-way line of International
Boulevard; THENCE run along said northerly right-of-way line South 39 degrees 10
minutes 13 seconds West for a distance of 82.49 feet to the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 2.955 acres, as more fully shown and
delineated as Tract 1 on that ALTA/ACSM Land Title Survey for General Electric
Capital Corporation, American Express Travel Related Services Company, Inc.,
Delta Air Lines, Inc., Chicago Title Insurance Company and Lawyers Title
Insurance Company, prepared by R.A. Hathaway, Georgia Registered Land Surveyor
No. 1550 of Post, Buckley, Schuh & Jernigan, Inc., dated November 23, 2004.
Tract 2:
Tax parcels 14 -0127-LL-074-5 and 14 -0127-LL-100-8
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, 14th District,
Fulton County, Georgia, and being more particularly described as follows:
COMMENCE at a nail & cap found at the intersection of the westerly right-of-way
line of Lang Avenue, having a 40' wide right-of-way, and the southerly
right-of-way line of International

 



--------------------------------------------------------------------------------



 



Boulevard, having a 50' wide right-of-way; THENCE North 01 degree 58 minutes 20
seconds East for a distance of 25.04 feet to a point in the middle of
International Boulevard; THENCE North 01 degree 14 minutes 20 seconds East for a
distance of 25.06 feet to a pk nail set on the northerly right-of-way line of
International Boulevard, said pk nail being the POINT OF BEGINNING; THENCE run
along said northerly right-of-way line along a curve to the left having a radius
of 434.26 feet and an arc length of 380.43 feet, being subtended by a chord of
South 69 degrees 57 minutes 10 seconds West for a distance of 368.38 feet to a
1/2" rebar found; THENCE North 01 degree 33 minutes 58 seconds East for a
distance of 573.48 feet to a 1" capped pipe found on the southerly right-of-way
line of Interstate Highway 85, having a variable width right-of-way; THENCE run
along said southerly right-of-way line the following courses and distances:
THENCE North 66 degrees 54 minutes 40 seconds East for a distance of 330.03 feet
to a point, said point being located South 75 degrees 50 minutes 17 seconds West
a distance of 0.7 feet from a broken concrete monument found; THENCE South 88
degrees 43 minutes 59 seconds East for a distance of 51.76 feet to a concrete
monument found; THENCE South 72 degrees 20 minutes 19 seconds East for a
distance of 28.78 feet to a 1/2" rebar set; THENCE leaving said southerly
right-of-way line run South 01 degrees 16 minutes 06 seconds West for a distance
of 225.15 feet to a point; THENCE South 87 degrees 30 minutes 15 seconds East
for a distance of 126.24 feet to a point; THENCE along a curve to the right
having a radius of 277.51 feet and an arc length of 30.18 feet, being subtended
by a chord of South 84 degrees 59 minutes 45 seconds East for a distance of
30.16 feet to a point; THENCE South 01 degrees 14 minutes 00 seconds West for a
distance of 346.72 feet to a 1/2" rebar set on the northerly right-of-way line
of Custer Street, having a 50' wide right-of-way; THENCE run along said
northerly right-of-way line North 85 degrees 34 minutes 27 seconds West for a
distance of 156.53 feet to a pk nail set; THENCE North 88 degrees 12 minutes 27
seconds West for a distance of 40.06 feet to the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 6.095 acres, as more fully shown and
delineated as Tract 2 on that ALTA/ACSM Land Title Survey for General Electric
Capital Corporation, American Express Travel Related Services Company, Inc.,
Delta Air Lines, Inc., Chicago Title Insurance Company and Lawyers Title
Insurance Company, prepared by R.A. Hathaway, Georgia Registered Land Surveyor
No. 1550 of Post, Buckley, Schuh & Jernigan, Inc., dated November 23, 2004.
Tract 3:
The northern portion of tax parcel 14 -0127-LL-105-7
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, 14th District,
Fulton County, Georgia, and being more particularly described as follows:
BEGIN at a 1/2" rebar found at the intersection of the southerly right-of-way
line of Willingham Drive, having a variable width right-of-way, and the westerly
right-of-way line of Elkins Street, having a 40' wide right-of-way, said 1/2"
rebar being the POINT OF BEGINNING; THENCE run along said westerly right-of-way
line the following courses and distances: THENCE South 17 degrees 56 minutes 46
seconds West for a distance of 150.02 feet to a 1/2" rebar set; THENCE

2



--------------------------------------------------------------------------------



 



South 18 degrees 06 minutes 00 seconds West for a distance of 40.01 feet to a
1/2" rebar set; THENCE leaving said westerly right-of-way line, run North 72
degrees 16 minutes 20 seconds West for a distance of 152.40 feet to a point;
THENCE North 72 degrees 16 minutes 10 seconds West for a distance of 99.28 feet
to a point; THENCE along a curve to the left having a radius of 277.51 feet and
an arc length of 59.63 feet, being subtended by a chord of North 75 degrees 46
minutes 16 seconds West for a distance of 59.52 feet to a point; THENCE along a
curve to the left having a radius of 277.51 feet and an arc length of 30.18
feet, being subtended by a chord of North 84 degrees 59 minutes 45 seconds West
for a distance of 30.16 feet to a point; THENCE North 87 degrees 30 minutes 15
seconds West for a distance of 126.24 feet to a point; THENCE North 01 degrees
16 minutes 06 seconds East for a distance of 225.15 feet to a 1/2" rebar set on
the southerly right-of-way line of Willingham Drive; THENCE along said southerly
right-of-way line the following courses and distances: THENCE South 72 degrees
10 minutes 00 seconds East for a distance of 208.08 feet to a 1/2" rebar set;
THENCE North 08 degrees 14 minutes 20 seconds East for a distance of 19.03 feet
to a 1/2" rebar set; THENCE South 72 degrees 01 minutes 50 seconds East for a
distance of 171.95 feet to a 1/2" rebar set; THENCE South 72 degrees 13 minutes
33 seconds East for a distance of 150.05 feet to the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 2.201 acres, as more fully shown and
delineated as Tract 3 on that ALTA/ACSM Land Title Survey for General Electric
Capital Corporation, American Express Travel Related Services Company, Inc.,
Delta Air Lines, Inc., Chicago Title Insurance Company and Lawyers Title
Insurance Company, prepared by R.A. Hathaway, Georgia Registered Land Surveyor
No. 1550 of Post, Buckley, Schuh & Jernigan, Inc., dated November 23, 2004.
Tract 4:
The southern portion of tax parcel 14 -0127-LL-105-7
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, 14th District,
Fulton County, Georgia, and being more particularly described as follows:
BEGIN at a 1/2" rebar found at the intersection of the westerly right-of-way
line of Elkins Street, having a 40' wide right-of-way, and the northerly
right-of-way line of Custer Street, having a 50' wide right-of-way, said 1/2"
rebar being the POINT OF BEGINNING; THENCE along said northerly right-of-way
line the following courses and distances: THENCE along a curve to the left
having a radius of 608.68 feet and an arc length of 103.64 feet, being subtended
by a chord of North 77 degrees 25 minutes 50 seconds West for a distance of
103.51 feet to a point; THENCE North 86 degrees 07 minutes 40 seconds West for a
distance of 111.97 feet to a point; THENCE leaving said northerly right-of-way
line, run North 01 degrees 14 minutes 00 seconds East for a distance of 346.72
feet to a point; THENCE along a curve to the right having a radius of 277.51
feet and an arc length of 59.63 feet, being subtended by a chord of South 75
degrees 46 minutes 16 seconds East for a distance of 59.52 feet to a point;
THENCE South 72 degrees 16 minutes 10 seconds East for a distance of 99.28 feet
to a point; THENCE South 72 degrees 16 minutes 20 seconds East for a distance of
152.40 feet to a point on the westerly right-of-way line

3



--------------------------------------------------------------------------------



 



of Elkins Street; THENCE along said westerly right-of-way line, South 17 degrees
53 minutes 20 seconds West for a distance of 299.96 feet to the POINT OF
BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 1.908 acres, as more fully shown and
delineated as Tract 4 on that ALTA/ACSM Land Title Survey for General Electric
Capital Corporation, American Express Travel Related Services Company, Inc.,
Delta Air Lines, Inc., Chicago Title Insurance Company and Lawyers Title
Insurance Company, prepared by R.A. Hathaway, Georgia Registered Land Surveyor
No. 1550 of Post, Buckley, Schuh & Jernigan, Inc., dated November 23, 2004.
Parcel 2, A-4 Software Testing Building:
Tax parcel 14 -0098-LL-022-9
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lots 97 and 98, 14th
District, Fulton County, Georgia, and being more particularly described as
follows:
COMMENCING at a point at the intersection of the northwesterly right-of-way of
Atlanta Avenue (right-of-way varies) and the southwesterly right-of-way of Doug
Davis Drive (65 feet right-of-way); proceeding thence northwesterly along said
right-of-way of Doug Davis Drive a distance of 260.76 feet to 3/8" rebar found,
said point being the POINT OF BEGINNING; thence leaving said right-of-way of
Doug Davis Drive and proceeding South 31 degrees 47 minutes 51 seconds West a
distance of 452.92 feet to a 5/8" rebar found on the northerly right-of-way of
Airport Loop Road (right-of-way varies), said rebar found 0.36 feet South and
0.82 feet East from 1/2" rebar found; thence proceeding along said right-of-way
of Airport Loop Road North 58 degrees 09 minutes 50 seconds West a distance of
250.00 feet to a 5/8" rebar found; thence leaving said right-of-way of Airport
Loop Road and proceeding North 31 degrees 47 minutes 51 seconds East a distance
of 452.78 feet to a 5/8" rebar found on the southwesterly right-of-way of Doug
Davis Drive; thence proceeding South 58 degrees 11 minutes 48 seconds East a
distance of 250.00 feet to the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 113,213 square feet or 2.5990 acres, as
more fully shown and delineated on that ALTA/ACSM Land Title Survey for General
Electric Capital Corporation, American Express Travel Related Services Company,
Inc., Delta Air Lines, Inc., Chicago Title Insurance Company, and Lawyers Title
Insurance Corporation, prepared by Jon G. Adams, Georgia Registered Land
Surveyor No. 2768 of Travis Pruitt and Associates, Inc., dated November 19,
2004, revised November 23, 2004.
Parcel 3, Reliability Center:
Tax parcel 14 -0098-LL-023-7
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lots 97 and 98, 14th
District, Fulton County, Georgia, and being more particularly described as
follows:

4



--------------------------------------------------------------------------------



 



COMMENCING at a point at the intersection of the northwesterly right-of-way of
Atlanta Avenue (right-of-way varies) and the southwesterly right-of-way of Doug
Davis Drive (65 feet right-of-way); proceeding thence northwesterly along said
right-of-way of Doug Davis Drive a distance of 260.76 feet to 3/8" rebar found;
thence continuing along said right-of-way of Doug Davis Drive North 58 degrees
11 minutes 48 seconds West a distance of 250.00 feet to a 5/8" rebar found, said
point being the POINT OF BEGINNING; thence leaving said right-of-way of Doug
Davis Drive and proceeding South 31 degrees 47 minutes 51 seconds West a
distance of 452.78 feet to a 5/8" rebar found on the northerly right-of-way of
Airport Loop Road (right-of-way varies); thence proceeding along said
right-of-way of Airport Loop Road North 58 degrees 09 minutes 50 seconds West a
distance of 914.38 feet to a 1/2" rebar found; thence leaving said right-of-way
of Airport Loop Road and proceeding North 31 degrees 40 minutes 39 seconds East
a distance of 452.26 feet to a 1/2" rebar found on the southwesterly
right-of-way of Doug Davis Drive; thence proceeding along said right-of-way of
Doug Davis Drive South 58 degrees 11 minutes 48 seconds East a distance of
915.33 feet to the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 413,989 square feet or 9.5038 acres, as
more fully shown and delineated on that ALTA/ACSM Land Title Survey for General
Electric Capital Corporation, American Express Travel Related Services Company,
Inc., Delta Air Lines, Inc., Chicago Title Insurance Company and Lawyers Title
Insurance Corporation, prepared by Jon G. Adams, Georgia Registered Land
Surveyor No. 2768 of Travis Pruitt and Associates, Inc., dated November 19,
2004, revised November 23, 2004.
Parcel 4, Reservations Center:
Tax parcels 14 -0098-LL-031-0 and 14 -0098-0006-047-9
ALL THAT TRACT or parcel of land lying and being in Land Lot 98 of the 14th
District, City of Hapeville, Fulton County, Georgia, and being more particularly
described as follows:
BEGIN at a brass right-of-way marker found, Marked AP104, on the northeastern
right-of-way line of Doug Davis Drive (having a 65 foot right-of-way width),
said brass marker being North 1330864.2320 East 2220756.8840 on the Georgia
State Plane Coordinate System, North American Datum of 1983, thence leaving said
northeastern right-of-way line, run in a generally northeasterly direction along
the southeastern boundary line of property now or formerly owned by Delta Air
Lines, Inc., the following courses and distances: North 43 degrees 28 minutes 23
seconds East a distance of 153.78 feet to an iron pin found; North 22 degrees 53
minutes 04 seconds East a distance of 49.53 feet to a point; North 42 degrees 14
minutes 42 seconds East a distance of 184.99 feet to a point; thence continuing
along said southeastern boundary line of property now or formerly owned by Delta
Air Lines, Inc., North 42 degrees 26 minutes 56 seconds East a distance of
643.57 feet to a point, thence leaving said boundary lines of property, run
South 54 degrees 21 minutes 55 seconds East a distance of 67.53 feet to a point;
thence North 40 degrees 40 minutes 28 seconds East a distance of 170.75 feet to
a point on the southwestern right-of-way line of Central Avenue (having a
variable right-of-way width); run thence along said southwestern right-of-way
line in a generally southeasterly direction, the

5



--------------------------------------------------------------------------------



 



following courses and distances: South 54 degrees 54 minutes 58 seconds East a
distance of 61.15 feet to a point; South 38 degrees 10 minutes 18 seconds West a
distance of 25.03 feet to a point; South 54 degrees 46 minutes 24 seconds East a
distance of 40.06 feet to a point; thence along the southwestern right-of-way
line of Central Avenue, South 54 degrees 46 minutes 24 seconds East a distance
of 191.63 feet to an iron pin found; thence along the southwestern right-of-way
line of Central Avenue, South 54 degrees 46 minutes 24 seconds East a distance
of 497.29 feet to an iron pin set; thence leaving said southwestern right-of-way
line, run along the northwestern boundary line of property now or formerly a
“City Park” South 35 degrees 13 minutes 31 seconds West a distance of 239.53
feet to an iron pin set, run thence along the northern and western boundary line
of property now or formerly owned by First National Bank of Atlanta in a
generally northwesterly, southwesterly and southeasterly direction the following
courses and distances: North 88 degrees 59 minutes 11 seconds West a distance of
78.48 feet to an iron pin found; North 73 degrees 57 minutes 36 seconds West a
distance of 54.39 feet to an iron pin found; South 76 degrees 51 minutes 42
seconds West a distance of 147.41 feet to an iron pin found; South 70 degrees 23
minutes 26 seconds West a distance of 64.07 feet to an iron pin found; South 67
degrees 47 minutes 00 seconds West a distance of 72.40 feet to an iron pin
found; South 74 degrees 31 minutes 22 seconds West a distance of 249.00 feet to
an iron pin found; South 16 degrees 44 minutes 46 seconds West a distance of
154.29 feet to an iron pin found; South 03 degrees 13 minutes 44 seconds East a
distance of 210.34 feet to an iron pin found; and South 32 degrees 01 minutes 39
seconds West a distance of 96.77 feet to an iron pin found on the northeastern
right-of-way line of Doug Davis Drive run thence along said northeastern
right-of-way line in a generally northwesterly direction, the following courses
and distances: North 58 degrees 04 minutes 40 seconds West a distance of 534.66
feet to an iron pin found and North 58 degrees 04 minutes 30 seconds West a
distance of 191.35 feet to a brass right-of-way marker found, marked AP104, said
brass marker being the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 17.97065 acres, as more fully shown and
delineated on that ALTA/ACSM Land Title Survey entitled “Delta Reservations
Center, 700 South Central Avenue” for Delta Air Lines, Inc., General Electric
Capital Corporation, American Express Travel Related Services Company, Inc.,
Chicago Title Insurance Company and Lawyers Title Insurance Corporation,
prepared by R.A. Hathaway, Georgia Registered Land Surveyor No. 1550 of Post,
Buckley, Schuh & Jernigan, Inc., dated November 23, 2004.
Parcel 9 (East of Lang Ave.), Tract One:
Tax parcel 14 -0127-LL-112-3
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, District 14,
Fulton County, Georgia, and being more particularly described as follows:
BEGINNING at a nail set located at the intersection of the easterly right-of-way
(R/W) of Lang Avenue (40'R/W) with the southerly R/W of Custer Street (50'R/W);
THENCE continue along the southerly R/W of Custer Street S86°11'25"E 167.62' to
an IPF; THENCE leaving said R/W

6



--------------------------------------------------------------------------------



 



S01°44'10"W 150.88' to a nail set; THENCE S87°41'00"E 166.50' to a nail set
located on the westerly R/W of Elkins Street 40'R/W; THENCE continue along said
R/W along a curve to the left an arc distance of 50.00' (said curve being
subtended by a chord bearing of S04°40'10"W and a chord distance of 50.00'
having a radius of 1,020.63') to a point; THENCE continue along said R/W
S03°29'20"W 49.97' to a point; THENCE continue along said R/W S02°23'30"W 49.97'
to a point; THENCE continue along said R/W S02° 34'30"W 49.94' to a nail set;
THENCE leaving said R/W N87°36'15"W 162.50' to an IPF; THENCE continue
N87°35'42"W 166.39' to a nail set located on the easterly R/W of Lang Avenue;
THENCE continue along the easterly R/W of Lang Avenue N02°00'00"E 198.80' to an
IPF; THENCE continue along said R/W N01°29'30"E 155.80' to a nail set and the
Point of Beginning.
SAID TRACT OR PARCEL OF LAND contains 2.101 acres, as more fully shown and
delineated as Parcel 9 (East of Lang Ave.), Tract One, on that ALTA/ACSM Land
Title Survey for Delta Air Lines, Inc., General Electric Capital Corporation, as
Collateral Agent, American Express Travel Related Services Company, Inc., as
Collateral Agent, Lawyers Title Insurance Corporation, Chicago Title Insurance
Company and LandAmerica National Commercial Services, prepared by George M.
Venable, Jr., Georgia Registered Land Surveyor No. 1331 of Bostwick, Duke,
Harper & Worthy, Inc., dated November 16, 2004, revised November 23, 2004.
Parcel 9 (East of Lang Ave.), Tract Two:
Tax parcel 14 -0127-LL-113-1
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, District 14,
Fulton County, Georgia, and being more particularly described as follows:
Commence at a nail set located at the intersection of the easterly right-of-way
(R/W) of Lang Avenue (40'R/W) with the southerly R/W of Custer Street (50'R/W);
THENCE continue along the southerly R/W of Custer Street S86°11'25"E 167.62' to
an IPF and the POINT OF BEGINNING; THENCE continue along said R/W S88°34'09"E
50.35' to a nail set; THENCE Continue along said R/W on a curve to the right an
arc distance of 140.74' (said curve being subtended by a chord bearing of
S79°30'11"E and a chord distance of 140.47' having a radius of 652.48') to an
IPF located at intersection of the southerly R/W of Custer Street with the
westerly R/W of Elkins Street (40'R/W); THENCE along the westerly R/W of Elkins
Street along a curve to the left an arc distance of 133.51' (said curve being
subtended by a chord bearing of S11°31'46"W and a chord distance of 133.38'
having a radius of 892.60') to a nail set; THENCE leaving said R/W N87°41'00"W
166.50' to a nail set; THENCE N01°44'10"E 150.88' to an IPF located on the
southerly R/W of Custer Street and the Point of Beginning.
SAID TRACT OR PARCEL OF LAND contains 0.595 acres, as more fully shown and
delineated as Parcel 9 (East of Lang Ave.), Tract Two, on that ALTA/ACSM Land
Title Survey for Delta Air Lines, Inc., General Electric Capital Corporation, as
Collateral Agent, American Express Travel Related Services Company, Inc., as
Collateral Agent, Lawyers Title Insurance Corporation, Chicago Title Insurance
Company and LandAmerica National Commercial

7



--------------------------------------------------------------------------------



 



Services, prepared by George M. Venable, Jr., Georgia Registered Land Surveyor
No. 1331 of Bostwick, Duke, Harper & Worthy, Inc., dated November 16, 2004,
revised November 23, 2004.
Parcel 7, Camp Creek Employee Parking Lot and Access Easement:
Camp Creek Employee Parking Lot:
Tax parcels 13 -0005-LL-001-7 and 13 -0005-LL-004-1
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 5, 13th District,
Fulton County Georgia and being more particularly described as follows:
BEGINNING at a 1-inch open top found at the intersection of the northern
right-of-way line First Avenue (50 foot R/W) and the former eastern right-of-way
line of Alcott Place (50 foot R/W) (said point of beginning having a Georgia
State Plane (West Zone) NAD 1983 value of north 1324738.53 and east 2205719.90);
thence along said eastern right-of-way line North 17 degrees 44 minutes 17
seconds West a distance of 682.52 feet to a iron pin set; thence leaving said
right-of-way line North 88 degrees 14 minutes 22 seconds East a distance of
225.08 feet to a iron pin set; thence North 41 degrees 57 minutes 59 seconds
East a distance of 490.58 feet to a iron pin set; thence South 48 degrees 10
minutes 02 seconds East a distance of 40.50 feet to a iron pin set; thence North
41 degrees 57 minutes 59 seconds East a distance of 98.77 feet to a iron pin
set; thence North 48 degrees 10 minutes 02 seconds West a distance of 40.50 feet
to a iron pin set; thence North 41 degrees 57 minutes 59 seconds East a distance
of 336.04 feet to a iron pin set; thence North 01 degrees 45 minutes 38 seconds
West a distance 316.62 feet to a iron pin set; thence North 38 degrees 32
minutes 09 seconds West a distance of 256.40 feet to an iron pin set; thence
North 01 degrees 45 minutes 38 seconds West a distance of 41.76 feet to a iron
pin set; thence North 38 degrees 32 minutes 09 seconds West a distance of 396.02
feet to an iron pin set; thence North 29 degrees 25 minutes 41 seconds West a
distance of 204.83 feet to an iron pin set; thence along the arc of a curve to
the right (said curve having a radius of 29.30 feet with a chord length of 50.56
feet on a bearing of North 30 degrees 12 minutes 07 seconds East) an arc
distance of 60.99 feet to a iron pin set on the southern right-of-way line of
Northwest Drive (50 foot R/W); thence along said right-of-way line North 89
degrees 49 minutes 55 seconds East a distance of 365.00 feet to a iron pin set;
thence leaving said right-of-way line South 15 degrees 10 minutes 33 seconds
East a distance of 173.87 feet to a iron pin set; thence South 89 degrees 53
minutes 25 seconds East a distance of 70.03 feet to an iron pin set; thence
North 22 degrees 32 minutes 55 seconds East a distance of 182.43 feet to an iron
pin set on the southern right-of-way line of said Northwest Drive; thence along
said right-of-way line North 89 degrees 49 minutes 55 seconds East a distance of
268.38 feet to an iron pin set; thence leaving said right-of-way line South 00
degrees 32 minutes 07 seconds East a distance of 33.09 feet to an iron pin set;
thence along the arc of a curve to the right (said curve having a radius of
350.00 feet with a chord length of 478.49 feet on a bearing of South 44 degrees
52 minutes 56 seconds East) an arc distance of 526.83 feet to a iron pin set;
thence South 01 degrees 45 minutes 38 seconds East a distance of 243.54 feet to
an iron pin set; thence South 88 degrees 14 minutes 22 seconds West a distance
of 24.00 feet to an iron pin set; thence South 01 degrees 45 minutes 38 seconds
East a distance of 1829.99 feet to an iron pin set on the northern right-of-way
line of said First Avenue;

8



--------------------------------------------------------------------------------



 



thence along said right-of-way line South 88 degrees 14 minutes 22 seconds West
a distance of 91.00 feet to an iron pin set; thence along said right-of-way line
North 89 degrees 49 minutes 34 seconds West a distance of 150.15 feet to an iron
pin set; thence along said right-of-way line North 89 degrees 29 minutes 41
seconds West a distance of 1098.02 feet to a 1-inch open top found and the TRUE
POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 57.558 acres, as more fully shown and
delineated on that Property Survey for Delta Air Lines, Inc., entitled “Delta
Parking Lot,” prepared by Chester M. Smith, Jr., Georgia Registered Land
Surveyor No. 1445 of Metro Engineering and Surveying Co., Inc., dated
November 5, 2004, revised November 23, 2004.
Access Easement:
TOGETHER WITH the Access Easement appurtenant to the foregoing Parcel 7 by
virtue of that Limited Warranty Deed from Gateway Airport Associates, L.P. to
Delta Air Lines, Inc., dated March 21, 1997, filed March 24, 1997, recorded in
Deed Book 22352, Page 255, aforesaid records, over and across the following
Access Easement Area:
ALL THAT TRACT OR PARCEL OF LAND, lying and being in Land Lot 5 of the 13th
District of Fulton County, Georgia being more particularly described as follows:
Commencing at the former intersection of the northeasterly right-of-way line of
Oak Hill Drive (50 foot right-of-way) and the northern right-of-way line of
Northwest Drive (50 foot right-of-way) and running thence in a northeasterly
direction along said northern right-of-way line of Northwest Drive a distance of
801.86 feet to a point along the northern right-of-way of Northwest Drive, said
point being THE TRUE POINT OF BEGINNING; thence leaving said right-of-way and
running North 00 degrees 32 minutes 07 seconds East a distance of 233.45 feet to
a point on the southern right-of-way line of Camp Creek Parkway (variable width
right-of-way) and also being located on the land lot line common to Land Lot 5
of the 13th District and Land Lot 192 of the 14th District of Fulton County;
thence easterly along said right-of-way and common land lot line South 89
degrees 27 minutes 53 seconds East a distance of 100.0 feet to a point; thence
leaving said right-of-way and common land lot line and running South 00 degrees
32 Minutes 07 seconds West a distance of 232.22 feet to a point on the northern
right of way line of Northwest Drive (50 foot right-of-way); thence running in a
southwesterly direction along said right-of-way line a distance of 100.01 feet
to a point, said point being the TRUE POINT OF BEGINNING.
SAID ACCESS EASEMENT AREA contains 0.5345 acre, as more fully shown and
delineated as Ingress/Egress Drive Easement on that Property Survey for Delta
Air Lines, Inc., entitled “Delta Parking Lot,” prepared by Chester M. Smith,
Jr., Georgia Registered Land Surveyor No. 1445 of Metro Engineering and
Surveying Co., Inc., dated November 5, 2004, revised November 23, 2004.

9



--------------------------------------------------------------------------------



 



3425 & 3429 Elkins Street:
3425 Elkins Street:
Tax parcel 14 -0127-0003-040-2
ALL THAT TRACT OF LAND lying and being in the City of Hapeville, Land Lot 127 of
the 14th District of Fulton County, Georgia, being more particularly described
as follows:
TO FIND THE TRUE POINT OF BEGINNING, BEGIN at an iron pin found at the
intersection of the southern right-of-way line of Orchard Street (40 foot
right-of-way) with the western right-of-way line of Elkins Street (40 foot
right-of-way), said iron pin located at a point having State Plane Coordinates,
Georgia West Zone (NAD 83) of North 1,331,523.97 and East 2,219,436.72, and run
thence along said right-of-way of Elkins Street the following courses and
distances: North 0 degrees 41 minutes 08 seconds West 40.03 feet to a 1" open
top pipe located at the intersection of the northern right-of-way line of
Orchard Street (40 foot right-of-way) with the western right-of-way line of
Elkins Street (40 foot right-of-way); North 1 degree 39 minutes 42 seconds East
50.04 feet to a 1" crimped top pipe found; North 1 degree 26 minutes 44 seconds
East 50.02 feet to a 1" open top pipe found; North 1 degree 10 minutes 23
seconds East 50.00 feet to a computed point, said computed point being the TRUE
POINT OF BEGINNING; from the TRUE POINT OF BEGINNING as thus established,
continue along said right-of-way line of Elkins Street North 1 degree 10 minutes
23 seconds East 50.00 feet to a 1/2" rebar set; thence leave said right-of-way
line of Elkins Street and run North 88 degrees 46 minutes 39 seconds West 162.50
feet to a 1/2" rebar found; thence run South 0 degrees 58 minutes 33 seconds
West 49.96 feet to a computed point; thence run South 88 degrees 45 minutes 46
seconds East 162.33 feet to the TRUE POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 8,117 square feet, as more fully shown and
delineated as 3425 Elkins Street (Lot 89) on that ALTA/ACSM Land Title Survey
for General Electric Capital Corporation, American Express Travel Related
Services Company, Inc., Delta Air Lines, Inc., Chicago Title Insurance Company,
and Lawyers Title Insurance Corporation, prepared by R.A. Hathaway, Georgia
Registered Land Surveyor No. 1550 of Post, Buckley, Schuh & Jernigan, Inc.,
dated November 23, 2004.
3429 Elkins Street:
Tax parcel 14 -0127-0003-041-0
ALL THAT TRACT OF LAND lying and being in the City of Hapeville, Land Lot 127 of
the 14th District of Fulton County, Georgia, being more particularly described
as follows:
TO FIND THE TRUE POINT OF BEGINNING, BEGIN at an iron pin found at the
intersection of the southern right-of-way line of Orchard Street (40 foot
right-of-way) with the western right-of-way line of Elkins Street (40 foot
right-of-way), said iron pin located at a point having State Plane Coordinates,
Georgia West Zone (NAD 83) of North 1,331,523.97 and East 2,219,436.72,

10



--------------------------------------------------------------------------------



 



and run thence along said right-of-way of Elkins Street the following courses
and distances: North 0 degrees 41 minutes 08 seconds West 40.03 feet to a 1"
open top pipe located at the intersection of the northern right-of-way line of
Orchard Street (40 foot right-of-way) with the western right-of-way line of
Elkins Street (40 foot right-of-way); North 1 degree 39 minutes 42 seconds East
50.04 feet to a 1" crimped top pipe found; North 1 degree 26 minutes 44 seconds
East 50.02 feet to a 1" open top pipe found; said open top pipe being the TRUE
POINT OF BEGINNING; from the TRUE POINT OF BEGINNING as thus established, leave
said right-of-way line of Elkins Street and run North 88 degrees 44 minutes 52
seconds West 162.16 feet to a 1/2" rebar found, thence run North 0 degrees 58
minutes 33 seconds East 49.96 feet to a computed point, thence run South 88
degrees 45 minutes 46 seconds East 162.33 feet to a computed point located on
said right-of-way line of Elkins Street, thence along said right-of-way line of
Elkins Street run South 1 degree 10 minutes 23 seconds West 50.00 feet to the
TRUE POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 8,109 square feet, as more fully shown and
delineated as 3429 Elkins Street (Lot 88) on that ALTA/ACSM Land Title Survey
for General Electric Capital Corporation, American Express Travel Related
Services Company, Inc., Delta Air Lines, Inc., Chicago Title Insurance Company,
and Lawyers Title Insurance Corporation, prepared by R.A. Hathaway, Georgia
Registered Land Surveyor No. 1550 of Post, Buckley, Schuh & Jernigan, Inc.,
dated November 23, 2004.

11



--------------------------------------------------------------------------------



 



EXHIBIT B
          THIS FIRST LIEN SECURITY AGREEMENT is subject to the terms and
provisions of the Intercreditor Agreement, dated as of April 30, 2007 (as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
JPMorgan Chase Bank, N.A., as collateral agent for the First Priority Secured
Parties referred to therein, Goldman Sachs Credit Partners L.P., as collateral
agent for the Second Priority Secured Parties referred to therein, Delta Air
Lines, Inc. and the Guarantors (as defined below).
FIRST LIEN SECURITY AGREEMENT
          FIRST LIEN SECURITY AGREEMENT, dated as of April 30, 2007 (as this
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), by and among DELTA AIR
LINES, INC., a Delaware corporation (the “Borrower”), and all of the direct and
indirect domestic subsidiaries of the Borrower signatory hereto (the
“Guarantors”, and together with the Borrower, the “Grantors”), and JPMORGAN
CHASE BANK, N.A., acting as collateral agent (in such capacity, the “Collateral
Agent”) on behalf of the First Priority Secured Parties (as defined below).
R E C I T A L S
          WHEREAS, in connection with the execution and delivery of this
Agreement, the Grantors are entering into a First Lien Revolving Credit and
Guaranty Agreement, dated as of the date hereof (as such agreement may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, the Guarantors and
JPMorgan Chase Bank, N.A., as administrative agent for the financial
institutions party thereto (the “Lenders”), the Collateral Agent, UBS Securities
LLC, as syndication agent, J.P. Morgan Securities Inc. and Lehman Brothers Inc.,
as co-lead arrangers, J.P. Morgan Securities Inc., Lehman Brothers Inc. and UBS
Securities LLC, as joint bookrunners, CALYON New York Branch and RBS Securities
Corporation, as co-documentation agents, and the Lenders; and
          WHEREAS, pursuant to the guaranty set forth in Section 9 of the Credit
Agreement, the Guarantors have agreed to guarantee the payment in full of all
the First Priority Obligations (as defined below); and
          WHEREAS, it is a condition to the making of Loans and the issuance of
Letters of Credit (as defined in the Credit Agreement) that the Grantors shall
have granted a security interest in and lien on the Collateral as security for
the First Priority Obligations; and
          WHEREAS, the parties hereto desire to more fully set forth their
respective rights in connection with such security interest and lien;
          NOW, THEREFORE, to secure the prompt and complete payment when due of
the First Priority Obligations for the benefit of the Collateral Agent on behalf
of the First Priority Secured Parties, for good and valuable consideration, the
receipt of which is hereby

 



--------------------------------------------------------------------------------



 



acknowledged, each of the Grantors and the Collateral Agent, on behalf of the
First Priority Secured Parties (and each of their respective successors or
permitted assigns), hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:
     “Account Debtor” shall mean any Person who is or may become obligated to
any Grantor under, with respect to, or on account of an Account.
     “Accounts” shall mean all of any Grantor’s “accounts” as such term is
defined in Article 9 of the UCC.
     “Additional Grantor” shall have the meaning given to that term in
Section 7.05 of this Agreement.
     “Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as
administrative agent on behalf of the Lenders.
     “Amex/Delta Agreements” shall mean, collectively, (i) that certain Delta
American Express Co-Branded Credit Card Program Agreement, dated as of
January 1, 2001, originally among Amex, American Express Centurion Bank, the
Borrower and DLMS and (ii) that certain Membership Rewards Agreement, dated as
of January 1, 2001, among Amex, the Borrower and DLMS, in each case together
with all extensions, renewals, amendments, supplements, addenda, modifications,
substitutions and replacements thereto and thereof.
     “Borrower” shall have the meaning given to that term in the first paragraph
of this Agreement.
     “Card Service Agreement” shall mean that certain Airline Card Service
Agreement, dated as of January 1, 2001, between Amex and the Borrower, together
with all extensions, renewals, amendments, supplements, addenda, modifications,
substitutions and replacements thereto and thereof.
     “Chattel Paper” shall mean all “chattel paper” as such term is defined in
Article 9 of the UCC.
     “Collateral” shall mean, subject to Section 2.03 of this Agreement, all of
any Grantor’s right, title and interest in and to all of the following:
(a) Accounts, (b) Documents, (c) Equipment, (d) Goods, including without
limitation, Goods that are or are to become Fixtures, (e) General Intangibles,
(f) Inventory, (g) Deposit Accounts, (h) Investment Property, (i) Instruments,
(j) Chattel Paper, (k) Commercial Tort Claims listed on Schedule VI (as such
schedule may be amended or supplemented from time to time), (l) Letter-of-Credit
Rights that

2



--------------------------------------------------------------------------------



 



constitute Supporting Obligations, (m) Supporting Obligations, (n) Intellectual
Property, and (o) to the extent not otherwise included, all Proceeds of the
foregoing, in each case whether now owned or hereafter acquired and wherever the
same may be located; provided, however, that in no event shall “Collateral”
include any Excluded Property.
     “Collateral Agent” shall have the meaning given to that term in the first
paragraph of this Agreement.
     “Commercial Tort Claims” shall mean all “commercial tort claims”, as such
term is defined in Article 9 of the UCC, which are held or owned by any Grantor.
     “Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
     “Copyrights” shall mean all United States, state and foreign copyrights,
including, but not limited to, copyrights in software and databases, and all
Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, now or hereafter in force, and, with respect to any
and all of the following: (a) all registrations and recordings thereof and all
applications in connection therewith, including, without limitation,
registrations, recordings and pending applications for registration in the
United States Copyright Office listed on Schedule I, (b) all extensions,
continuations, reversions and renewals thereof, (c) all rights corresponding
thereto throughout the world, (d) all rights to sue at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof, including, without limitation, the right to receive
all income, royalties, proceeds and damages thereof, whether now or hereafter
due or payable, and (e) all payments and royalties and rights to payments and
royalties arising out of the sale, lease, license, assignment or other
disposition thereof.
     “Credit Agreement” shall have the meaning given to that term in the first
paragraph of the recitals to this Agreement.
     “Deposit Account” shall mean a “deposit account” as such term is defined in
Article 9 of the UCC.
     “DLMS” shall mean Delta Loyalty Management Services, LLC.
     “Documents” shall mean all “documents” as such term is defined in Article 9
of the UCC.
     “Equipment” shall mean all of any Grantor’s “equipment” as such term is
defined in the UCC.
     “Excluded Equipment” shall mean (a) Equipment financed, in whole or in
part, by ARB Indebtedness or which secures other Indebtedness permitted to be
secured thereby under the Credit Agreement to the extent the granting of a
security interest in such Equipment would

3



--------------------------------------------------------------------------------



 



constitute a breach or violation of a valid and effective restriction in favor
of a third party or, with respect to any such Equipment financed in whole or in
part by ARB Indebtedness, give rise to any valid and effective indemnification
obligations or any valid and effective right to terminate or commence the
exercise of remedies under such restrictions and (b) aircraft, engines and spare
parts to the extent excluded from Article 9 of the UCC; provided, that “Excluded
Equipment” shall not include Proceeds, substitutions or replacements of Excluded
Equipment (unless such Proceeds, substitutions or replacements would constitute
Excluded Equipment, but only to the extent, and for so long as, such restriction
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC or any other applicable law).
     “Excluded Equity Interests” shall mean (a) any Equity Interests held by any
Grantor in (i) Delta Air Lines, Inc. and Pan American World Airways, Inc., GMBH,
(ii) Guardant, Inc., (iii) Aero Assurance Ltd., (iv) New Sky, Ltd., (v) Atlanta
Airlines Terminal Corp. and (vi) ARNIC Incorporated and (b) any Margin Stock
held by any Grantor.
     “Excluded Property” shall have the meaning set forth in Section 2.03.
     “Excluded SkyMiles Assets” shall mean all right, title and interest of
(a) DLMS in the following property, whether now owned or at any time hereafter
acquired by it: all Chattel Paper, all Documents, all General Intangibles, all
Goods, all Inventory, all Equipment, all Instruments, all Investment Property,
all Supporting Obligations and Letter of Credit Rights, and all Proceeds of each
of the foregoing, in each case to the extent related to the Amex/Delta
Agreements or the Delta SkyMiles program and (b) the Borrower in the Amex/Delta
Agreements and the Card Service Agreement; provided, however, that Excluded
SkyMiles Assets shall not include any Deposit Account or Securities Account (or
any Financial Assets credited to any such account or any Security Entitlements
held in any such account).
     “Financial Asset” shall mean a “financial asset” as such term is defined in
Article 8 of the UCC.
     “First Priority Obligations” shall have the meaning set forth in the
Intercreditor Agreement.
     “First Priority Obligations Payment Date” shall have the meaning set forth
in the Intercreditor Agreement.
     “First Priority Secured Parties” shall have the meaning set forth in the
Intercreditor Agreement.
     “Fixtures” shall mean all “fixtures” as such term is defined in Article 9
of the UCC.
     “General Intangibles” shall mean all of any Grantor’s “general intangibles”
as such term is defined in Article 9 of the UCC.
     “Goods” shall have the meaning assigned to such term in Article 9 of the
UCC.
     “Grantors” shall have the meaning given to that term in the first paragraph
of this Agreement.

4



--------------------------------------------------------------------------------



 



     “Guarantors” shall have the meaning given to that term in the first
paragraph of this Agreement.
     “Indemnitee” shall mean, with respect to any Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Affiliates.
     “Instrument” shall mean an “instrument” as such term is defined in
Article 9 of the UCC.
     “Intellectual Property” shall mean all intellectual property of any Grantor
of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, correspondence, confidential or proprietary technical and business
information, know-how, show-how or other data or information, all Software and
databases and all embodiments or fixations thereof and related documentation,
and all other computer materials, created or owned by any Grantor, registrations
and franchises, and all additions and improvements.
     “Inventory” shall mean all of any Grantor’s “inventory” as such term is
defined in Article 9 of the UCC.
     “Investment Property” shall mean all of any Grantor’s “investment
property”, as such term is defined in Article 9 of the UCC.
     “Joinder” shall have the meaning given to that term in Section 7.05 of this
Agreement.
     “Lenders” shall have the meaning given to that term in the first paragraph
of the recitals to this Agreement.
     “Letter-of-Credit Rights” shall mean any “letter-of-credit right” as such
term is defined in Article 9 of the UCC.
     “License” shall mean any Patent License, Trademark License, Copyright
License or other license or sublicense to which any Grantor is a party, whether
as licensor or licensee (other than those license agreements in existence on the
date hereof or entered into after the date hereof, which by their terms prohibit
the grant of a security interest by such Grantor as licensee thereunder).
     “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
     “Patents” shall mean all United States and foreign patents and certificates
of invention, or similar industrial property rights, now or hereafter in force,
including, but not limited to each such United States patent registered in the
USPTO referred to in Schedule II, and with respect to any and all of the
foregoing, (a) all grants thereof and applications therefor including, without
limitation, such United States patents and patent applications referred to in
Schedule II, (b) all

5



--------------------------------------------------------------------------------



 



reissues, divisionals, continuations, continuations-in-part, extensions,
renewals, and reexaminations of the foregoing, (c) all rights corresponding
thereto throughout the world, (d) all inventions and improvements described
therein, (e) all rights to sue at law or in equity for any past, present and
future infringement, misappropriation, violation or other impairment thereof,
including, without limitation, the right to receive all income, royalties,
proceeds and damages therefore, whether now or hereafter due or payable, and
(f) all payments and royalties and rights to payments and royalties arising out
of the sale, lease, license, assignment, or other disposition thereof.
     “Perfection Certificate” shall mean a certificate substantially in the form
of Exhibit A hereto, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by a Responsible Officer of
the Borrower and each Guarantor.
     “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.
     “Proceeds” shall mean all “proceeds” as such term is defined in Article 9
of the UCC.
     “Securities” shall mean all “securities” as such term is defined in
Article 8 of the UCC.
     “Securities Account” shall mean a “securities account” as such term is
defined in Article 8 of the UCC.
     “Security Entitlement” shall mean a “security entitlement” as such term is
defined in Article 8 of the UCC.
     “Security Interest” shall have the meaning given to that term in
Section 2.01.
     “Software” shall mean any computer program and any supporting information
provided in connection with any transaction relating to any such program.
     “Supporting Obligations” shall mean all “supporting obligations” as such
term is defined in Article 9 of the UCC.
     “Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
     “Trademarks” shall mean all United States, state and foreign trademarks,
service marks, certification marks, collective marks, trade names, corporate
names, company names, business names, fictitious business names, Internet domain
names, trade styles, logos, other source or business identifiers, designs and
general intangibles of a like nature, rights of publicity and privacy pertaining
to the names, likeness, signature and biographical data of natural persons (to
the extent any such rights validly exist), now or hereafter in force, including,
but not limited to, each such United States trademark registered in the USPTO
referred to in Schedule III, and, with respect to any and all of the foregoing:
(a) all registrations and recordation thereof and all

6



--------------------------------------------------------------------------------



 



applications in connection therewith including, but not limited to, such United
States registrations and applications referred to in Schedule III, (b) all
renewals and extensions thereof, (c) the goodwill of the business associated
therewith and symbolized thereby, (d) all rights corresponding thereto
throughout the world, (e) all rights to sue at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof, including, without limitation, the right to receive all
income, royalties, proceeds and damages therefore, whether now or hereafter due
or payable, and (f) all payments and royalties and rights to payments and
royalties arising out of the sale, lease, license assignment or other
disposition thereof.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time.
     “USPTO” shall mean the United States Patent and Trademark Office.
     SECTION 1.02. Other Terms. Unless the context otherwise requires, terms
used in this Agreement (whether capitalized or not), other than those set forth
in Section 1.01 hereof or elsewhere in this Agreement, shall have the meanings
given to them in the UCC. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The terms
“knowledge” or “aware” or words of similar import shall mean, when used in
reference to any Grantor, the actual knowledge of any Responsible Officer.
Capitalized terms not defined herein shall have the meanings given to those
terms in the Credit Agreement.
ARTICLE II
SECURITY INTERESTS
     SECTION 2.01. Grants of Security Interests. As security for the payment or
performance, as the case may be, in full of the First Priority Obligations, each
Grantor hereby grants to the Collateral Agent, its successors and permitted
assigns, for the benefit of the First Priority Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
the Collateral (the “Security Interest”). Without limiting any of the foregoing,
the Collateral Agent is hereby authorized to file one or more financing
statements (including fixture filings or financing statements describing the
Collateral as “all assets (other than Excluded Property)” or “all personal
property (other than Excluded Property)” of the debtor or words of similar
effect or with greater detail), continuation statements and, with prior notice
to the Borrower, filings with the USPTO or United States Copyright Office (or
any successor office) for the purpose of perfecting, confirming, continuing,
enforcing or protecting its Security Interest in the Collateral, without the
signature of any Grantors, and naming any Grantor or the Grantors as debtors and
the Collateral Agent as secured party.
     SECTION 2.02. No Assumption of Liability. The Security Interest is granted
as security only and shall not subject the Collateral Agent or any other First
Priority Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.

7



--------------------------------------------------------------------------------



 



     SECTION 2.03. Excluded Property. The security interest granted under
Section 2.01 shall not attach to (a) any interests of any of the Grantors in the
joint ventures set forth on Schedule V attached hereto and any subsequent joint
ventures in which the Grantors invest, but only to the extent that applicable
law or the organizational documents (including other applicable agreements among
the investors in such joint venture) with respect to any such joint venture
(i) do not permit the grant of a security interest in such interest or an
assignment of such interest or (ii) require the consent of any third party to
permit such grant of a security interest or assignment (and such consent has not
been granted), it being understood that as to any such joint venture where the
applicable organizational documents (including other agreements among the
investors in such joint venture) permit such a grant of a security interest or
assignment without the consent of any third party and in accordance with
applicable law, such interest in such joint venture shall be included in the
Collateral (subject to clause (c) and clause (j) below) and the applicable
Grantor shall cause the related certificates, if any, for such joint venture to
be delivered to the Collateral Agent within ninety (90) days from the Closing
Date (or such longer period as the Collateral Agent may agree), it being further
understood that, in any event, the grant of the security interest described in
Section 2.01 shall extend to the proceeds (of any kind) of any disposition of
any such joint venture interests and all distributions thereon to the extent
that the assignment of such proceeds or distributions are not prohibited,
(b) applications filed in the USPTO to register trademarks or service marks on
the basis of any Grantor’s “intent to use” such trademarks or service marks
unless and until the filing of a “Statement of Use” or “Amendment to Allege Use”
has been filed and accepted by the USPTO, whereupon such applications shall be
automatically subject to the lien granted herein and deemed included in the
Collateral, (c) any of the Securities in each foreign subsidiary of a Grantor in
excess of sixty-five percent (65%) of the issued and outstanding Securities of
such foreign subsidiary which to the extent applicable shall include any issued
and outstanding Securities of such foreign subsidiary pledged under the Pledge
Agreement so that collectively no more than 65% of such issued and outstanding
stock is pledged notwithstanding the delivery by any Grantor to the Collateral
Agent of Securities representing in excess of such percentage, (d) the Excluded
Accounts, all Financial Assets credited to such Excluded Accounts and all
Security Entitlements held in such Excluded Accounts, (e) the Grantors’ right,
title or interest in or to any property or rights in and to which the Collateral
Agent has been granted a perfected security interest pursuant to the First Lien
Aircraft Mortgage, the First Lien SGR Security Agreement or the First Lien
Pledge Agreement, (f) any rights or property acquired under or in connection
with a lease, contract, healthcare insurance receivable, property rights
agreement or license, so long as the grant of a security interest in such rights
or property shall (i) constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor therein or
(ii) require the consent of a third party or constitute or result in a breach or
termination pursuant to the terms of, or a default under, any lease, contract,
healthcare insurance receivable, property rights agreement or license (other
than to the extent that any restriction on such assignment would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law or principles of equity), provided that the proceeds therefrom
shall not be excluded from the definition of Collateral to the extent that the
assignment of such proceeds is not prohibited, (g) any governmental permit or
franchise that prohibits Liens on or collateral assignments of such permit or
franchise, (h) Goods owned by any Grantor on the date hereof or hereafter
acquired that are subject to a Lien securing an obligation or Capitalized Lease
permitted to be incurred pursuant to

8



--------------------------------------------------------------------------------



 



the provisions of the Credit Agreement if the contract or other agreement in
which such Lien is granted (or the documentation providing for such obligation
or Capitalized Lease) prohibits the creation of any other Lien on such Goods,
(i) any Intellectual Property, including without limitation, intent-to-use
trademark applications, for which the creation by a Grantor of a security
interest therein is prohibited without the consent of a third party (and such
consent has not been obtained) or by law, or would otherwise result in the loss
by any Grantor of any material rights therein (other than to the extent that any
restriction on such assignment would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) or any relevant jurisdiction or any other applicable law or
principles of equity), (j) the Excluded Equity Interests, (k) the Excluded
Equipment, (l) Excluded SkyMiles Assets, (m) assets that are subject to Liens
permitted by Section 6.01(a), (d), (j), (y) or (aa) of the Credit Agreement (or
the replacement, extension or renewal of any such Lien pursuant to Section
6.01(s) of the Credit Agreement) and (n) real property interests, farm products,
as-extracted collateral or timber to be cut (all of the foregoing, collectively,
the “Excluded Property”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Grantors jointly and severally represent and warrant to the
Collateral Agent and the First Priority Secured Parties that:
     SECTION 3.01. Organization. Except as otherwise changed in accordance with
the terms herein, each Grantor’s exact legal name is that which is indicated on
the signature pages hereof. Except as otherwise changed in accordance with the
terms herein, each Grantor is organized under the laws of the jurisdiction
listed on Schedule IV hereto. Except as otherwise changed in accordance with the
terms herein, Schedule IV hereto further accurately sets forth each Grantor’s
organizational identification number (or accurately states that it has none) and
taxpayer identification number.
     SECTION 3.02. Title and Authority. Each Grantor has good title to the
Collateral with respect to which it has purported to grant the Security Interest
hereunder and has the requisite corporate or limited liability company power and
authority to grant to the Collateral Agent the Security Interest in such
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement.
     SECTION 3.03. Filings.
          (a) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein as of the date hereof is correct
and complete in all material respects. Upon the filing of UCC financing
statements naming each Grantor as “debtor” and the Collateral Agent as “secured
party” and containing a description of the Collateral in its jurisdiction of
incorporation or organization as specified in the Perfection Certificate and
payment of the required fees, the Security Interest will constitute a valid and
perfected security interest (subject to certain Liens permitted under the Loan
Documents) in favor of the Collateral Agent (for the benefit of the First
Priority Secured Parties) in all of the Collateral to the extent a

9



--------------------------------------------------------------------------------



 



security interest can be perfected by filing under the Uniform Commercial Code
as in effect in the applicable jurisdiction from time to time, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is, or will be, necessary in any such jurisdiction, except as
provided under applicable law with respect to the filing of continuation
statements.
          (b) Each Grantor represents and warrants that fully executed security
agreements in form reasonably satisfactory to the Collateral Agent containing
descriptions of all Collateral consisting of United States patents and patent
applications and United States trademark registrations (and pending United
States trademark registration applications, other than intent-to-use
applications) and United States registered Copyrights have been or concurrently
herewith are being delivered, or in the case of such Trademarks, will be
delivered within 30 days after the Closing Date, to the Collateral Agent for
recording by the United States Patent and Trademark Office and the United States
Copyright Office pursuant to 35 U.S.C. Section 261, 15 U.S.C. Section 1060 or 17
U.S.C. Section 205 and the regulations thereunder, as applicable, to protect the
validity of and to continue valid and perfected security interests in favor of
the Collateral Agent (for the benefit of the First Priority Secured Parties) in
respect of such Collateral.
     SECTION 3.04. Validity of Security Interest. The Security Interest
constitutes a legal, valid, binding and enforceable security interest in all the
Collateral securing the payment of the First Priority Obligations (except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditor rights generally or
by general equity principles).
     SECTION 3.05. Absence of Other Liens. There are no Liens of any nature
whatsoever on the Collateral other than Permitted Liens, the Liens permitted
pursuant to Section 6.01 of the Credit Agreement (including any waiver or
amendment thereto subsequent to the Closing Date) and the Liens in favor of the
Collateral Agent and the First Priority Secured Parties pursuant to this
Agreement and the other Loan Documents. Except for filings in respect of Liens
which have been satisfied and filings that are permitted under Section 6.01 of
the Credit Agreement or dispositions permitted by Section 6.10 of the Credit
Agreement, the Grantors have not filed or consented to the filing of (a) any
financing statement or analogous document under the UCC or any other applicable
laws covering any Collateral, (b) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with the USPTO or the United States Copyright Office or (c) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens permitted pursuant to the Loan Documents.
     SECTION 3.06. Commercial Tort Claims. As of the date hereof, except as
specifically described in Schedule VI, no Grantor has any Commercial Tort Claim
in respect of which a complaint or a counterclaim has been filed by such Grantor
seeking damages in an amount in excess of $5,000,000.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
     SECTION 4.01. Change of Name; Location of Collateral; Records; Place of
Business.
          (a) Each Grantor shall provide the Collateral Agent with at least ten
(10) days prior written notice of any change (i) in its name, (ii) in its
jurisdiction of organization, (iii) in the location of its chief executive
office or (iv) in its Federal Taxpayer Identification Number. Upon any change
referred to in the preceding sentence, the Collateral Agent is authorized to
make all filings under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have valid,
legal and perfected security interests (subject to Liens permitted by the Loan
Documents) in all the Collateral.
          (b) Each Grantor agrees to maintain, at its own cost and expense, such
materially complete and accurate records with respect to the Collateral owned by
it as are consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged.
     SECTION 4.02. Protection of Security. Each Grantor shall, at its own cost
and expense, take commercially reasonable actions necessary or appropriate to
defend title to the Collateral against all Persons and to defend the Security
Interest of the Collateral Agent in the Collateral and the priority thereof
against any Lien not expressly permitted pursuant to the Loan Documents.
     SECTION 4.03. Maintenance of Collateral and Compliance with Laws.
          (a) Except as otherwise expressly permitted by this Agreement or the
other Loan Documents, each Grantor, in its reasonable business judgment, agrees
to keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear and damage by casualty
and condemnation excepted, and to make or cause to be made all appropriate
repairs, renewals and replacements thereof (to the extent such Equipment is not
surplus, uneconomical or obsolete), consistent with past practice of such
Grantor and as soon as commercially reasonable after the occurrence of any loss
or damage thereto, which are necessary or reasonably desirable, except where the
failure to keep such property in good working order and condition would not have
a Material Adverse Effect.
          (b) Each Grantor shall comply in all material respects with all
federal, state and local laws, rules, regulations and decrees applicable to the
Collateral (except where noncompliance, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect), provided
that a Grantor may contest the validity or applicability thereof in good faith
by proper proceedings so long as such contest will not have a Material Adverse
Effect.
          (c) Until the First Priority Obligations Payment Date has occurred, at
any time when an Event of Default has occurred and is continuing: (i) each
Grantor will perform any and all reasonable actions requested in writing by the
Collateral Agent to enforce the Collateral Agent’s security interest in the
Inventory and/or Equipment constituting Collateral and all of the

11



--------------------------------------------------------------------------------



 



Collateral Agent’s rights hereunder; (ii) the Collateral Agent shall have the
right to hold all Inventory subject to the security interests granted hereunder;
and (iii) the Collateral Agent shall have the right to take possession of the
Inventory constituting Collateral or any part thereof and to maintain such
possession on such Grantor’s premises or to remove any or all of such Inventory
to such other place or places as the Collateral Agent desires in its sole
discretion. If the Collateral Agent exercises its right to take possession of
the Inventory constituting Collateral, such Grantor, upon the Collateral Agent’s
demand, will assemble such Inventory and make it available to the Collateral
Agent at such Grantor’s premises at which it is located.
          (d) Except as otherwise provided in this subsection (d), each Grantor
shall continue to collect in accordance with its customary practice, at its own
expense, all amounts due or to become due to such Grantor under the Accounts
and, prior to the request of the Collateral Agent upon the occurrence and
continuance of an Event of Default, such Grantor shall have the right to adjust,
settle or compromise the amount or payment of any Account, or release wholly or
partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon, all in accordance with its customary practices. In connection with such
collections, the Grantors may, upon the occurrence and during the continuation
of an Event of Default, take (and at the direction of the Collateral Agent shall
take) such action as the Grantors or the Collateral Agent may reasonably deem
necessary or advisable to enforce collection of the Accounts; provided, that
upon written notice by the Collateral Agent to any Grantor, following the
occurrence and during the continuation of an Event of Default, of its intention
so to do, the Collateral Agent shall have the right to notify the Account
Debtors or obligors under any Accounts of the assignment of such Accounts to the
Collateral Agent and to direct such Account Debtors or obligors to make payment
of all amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent and, upon such notification and at the expense of such Grantor,
to enforce collection of any such Accounts, and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done until such Event of Default is cured or waived. After
receipt by such Grantor of the notice referred to in the proviso to the
preceding sentence, and unless and until such notice is rescinded by the
Collateral Agent by written notice to such Grantor (provided, that the
Collateral Agent agrees to promptly rescind such notice upon the cure or waiver
of such Event of Default), (i) all amounts and proceeds (including instruments)
received by such Grantor in respect of the Accounts shall be received in trust
for the benefit of the Collateral Agent hereunder, shall be segregated from
other funds of the Grantors and shall be promptly paid over to the Collateral
Agent in the same form as so received (with any necessary endorsement) to be
held as cash collateral and either (A) promptly released to the Grantors if such
Event of Default shall have been cured or waived or (B) if such Event of Default
shall be continuing, applied as provided in Section 6.02 hereof, and (ii) the
Grantors shall not adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any account debtor or obligor thereof, or
allow any credit or discount thereon.
     SECTION 4.04. Additional Deliveries and Further Assurances.
          (a) Prior to or contemporaneously with the execution of this
Agreement, the Grantors shall cause to be delivered to the Collateral Agent the
Perfection Certificate, duly completed and executed.

12



--------------------------------------------------------------------------------



 



          (b) Each Grantor agrees, at its own expense, to the extent otherwise
contemplated by the provisions hereof, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably request to
further assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby; provided that in no event shall any Grantor
be required to take any action in any foreign jurisdiction to the extent such
action is not required in order to perfect such Security Interest under U.S. law
as a matter of U.S. law. If any amount in excess of $5,000,000 payable under or
in connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be promptly
pledged and delivered to the Collateral Agent, duly endorsed in a manner
reasonably satisfactory to the Collateral Agent. Each Grantor agrees that it
will use reasonable efforts to take such action as shall be necessary in order
that all representations and warranties hereunder shall be true and correct with
respect to such Collateral within 30 days after the date it has been notified by
the Collateral Agent of the specific identification of such Collateral.
          (c) The Borrower agrees that it will deliver to the Collateral Agent
an updated Perfection Certificate which shall be true and correct in all
material respects with respect to each Additional Grantor which becomes a party
hereto pursuant to Section 7.05 of this Agreement concurrently with the delivery
of any Joinder pursuant to Section 7.05 of this Agreement (it being understood
that any Perfection Certificate delivered pursuant to this clause (c) shall
include only the pertinent information for the Additional Grantor being joined
as a party hereto pursuant to such Joinder).
          (d) With respect to each Deposit Account or Securities Account (other
than any Excluded Account) maintained by any Grantor as of the Closing Date,
such Grantor shall comply with Section 5.19(b) of the Credit Agreement in
respect of such Deposit Account or Securities Account. With respect to any new
Deposit Account or Securities Account (other than any Excluded Account) opened
by any Grantor after the Closing Date, such Grantor agrees that, prior to making
any deposit in such Deposit Account or Securities Account, such Grantor shall
notify the Collateral Agent of such new Deposit Account or Securities Account
and cause each bank or other financial institution at which such Deposit Account
or Securities Account is maintained to enter into a Shifting Control Agreement
or any other Control Agreement (in each case, as defined in the Credit
Agreement). The Collateral Agent agrees that it shall not deliver a notice that
it is exercising exclusive control over any Deposit Account or Securities
Account that is subject to a Shifting Control Agreement unless an Event of
Default has occurred and is continuing, and further agrees to promptly rescind
such notice upon the cure or waiver of such Event of Default.
     SECTION 4.05. Verification. The Collateral Agent and such Persons as the
Collateral Agent may reasonably designate shall have the right, at the Grantors’
own cost and expense, following the occurrence and during the continuance of an
Event of Default, to contact Account Debtors or any third Person possessing such
Collateral for the purpose of verifying Accounts.
     SECTION 4.06. Continuing Obligations of the Grantors. Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof.

13



--------------------------------------------------------------------------------



 



     SECTION 4.07. Use and Disposition of Collateral. None of the Grantors shall
make or permit to be made an assignment, pledge or hypothecation of the
Collateral or shall grant any other Lien in respect of the Collateral, except as
expressly permitted by the Loan Documents. None of the Grantors shall make or
permit to be made any transfer of the Collateral owned by it, except to the
extent permitted by the terms of the Credit Agreement.
     SECTION 4.08. Insurance. Each of the Grantors will keep its insurable
properties insured as required by the terms of the Credit Agreement. In the
event that any Grantor at any time or times shall fail to obtain or maintain any
of the policies of insurance required by the Loan Documents in respect of
Collateral or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any Event of Default, in its sole discretion with
prior notice to the applicable Grantor, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Collateral Agent deems advisable. All sums disbursed by the Collateral
Agent in connection with this Section 4.08, including reasonable attorneys’
fees, court costs, reasonable out-of-pocket expenses and other charges relating
thereto shall be payable, within 30 days of written demand, by the Grantors to
the Collateral Agent and shall be additional First Priority Obligations secured
hereby.
     SECTION 4.09. Covenants Regarding Patent, Trademark and Copyright
Collateral.
          (a) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, each Grantor agrees that it will not, nor
will it permit any of its licensees to, knowingly do any act, or omit to do any
act, whereby any Patent may become invalidated or dedicated to the public, and
agrees that, reasonably consistent with its past practices, it shall continue to
mark any products covered by a Patent with the relevant patent number as
necessary and sufficient to establish and preserve its maximum rights under
applicable patent laws.
          (b) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, each Grantor (either itself or through its
licensees or its sublicensees) will, for each Trademark, (i) maintain such
Trademark in full force free from any claim of abandonment or invalidity for
non-use, (ii) maintain the quality standard of products and services offered
under such Trademark, (iii) as applicable, display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law, and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights, in each case in a manner reasonably consistent with its past
practices.
          (c) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, each Grantor (either itself or through
licensees) will, for each work covered by a Copyright, continue to publish,
reproduce, display, adopt and distribute the work with appropriate copyright
notice as necessary and sufficient to establish and preserve its maximum rights
under applicable copyright laws in a manner reasonably consistent with its past
practices.

14



--------------------------------------------------------------------------------



 



          (d) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, no Grantor will knowingly do any act, or
omit to do any act, whereby any Patent, Trademark or Copyright may become
abandoned, lost or dedicated to the public. Except as would not reasonably be
expected to have, in the aggregate, a Material Adverse Effect, each Grantor
shall notify the Collateral Agent promptly if it knows or has reason to know
that any Patent, Trademark or Copyright may become abandoned, lost or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the USPTO, United States Copyright Office or any court or similar office of any
country) regarding such Grantor’s ownership of any such Patent, Trademark or
Copyright, its right to register the same, or to keep and maintain the same.
          (e) In the event any Grantor, either itself or through any agent,
employee, licensee or designee, files an application for any Patent, Trademark
or Copyright (or for the registration of any Trademark or Copyright) or an
assignment of any material Patent, Trademark or Copyright which such Grantor
acquired from a third party with the USPTO or United States Copyright Office,
such Grantor shall, concurrently with the Borrower’s delivery of a certificate
of a Responsible Officer pursuant to Section 5.01(c) of the Credit Agreement,
inform the Collateral Agent of such filing, and such Grantor shall execute and
deliver any and all agreements, supplements, instruments, documents and papers
as the Collateral Agent may reasonably request to evidence and perfect the
Collateral Agent’s security interest in such Patent, Trademark or Copyright or
application therefor, and each Grantor hereby appoints the Collateral Agent as
its attorney-in-fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable.
          (f) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect and unless otherwise permitted by this
Section 4.09, each Grantor will take all reasonably necessary steps that are
consistent with the applicable practice in any proceeding before any relevant
office or agency, such as the United States Patent and Trademark Office, the
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any foreign country, to maintain and
pursue each application relating to the Patents, Trademarks and/or Copyrights
(and to obtain the relevant grant or registration) and to maintain each issued
Patent and each registration of the Trademarks and Copyrights, including timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees and, if consistent with good
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.
          (g) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, in the event that any Grantor has reason
to believe that any Collateral consisting of a Patent, Trademark or Copyright
has been or is about to be infringed, misappropriated or diluted by a third
party, such Grantor promptly shall notify the Collateral Agent and shall, if
consistent with good business judgment, promptly take appropriate action to end
such infringement, misappropriation or dilution, and take such other action as
is appropriate under the circumstances to protect such Collateral.
          (h) Each Grantor will deliver security agreements in form suitable for
filing with the USPTO, and the United States Copyright Office, respectively,
reasonably requested by

15



--------------------------------------------------------------------------------



 



the Collateral Agent at any time to evidence, perfect, maintain and record the
Collateral Agent’s interests in all material United States Trademarks, material
United States Patents and material United States Copyrights, and applications of
the foregoing, and each Grantor hereby authorizes the Collateral Agent to
execute and file one or more accurate financing statements or copies thereof or
security agreements with respect to material Patents, Trademarks and Copyrights
signed only by the Collateral Agent, with prior written notice to such Grantor.
Notwithstanding anything to the contrary in this Section 4.09, (x) each Grantor
may dispose of (or abandon) its Intellectual Property to the extent permitted by
Section 6.10 of the Credit Agreement and (y) no Grantor shall be obligated to
perfect the Security Interest granted to the Collateral Agent with respect to
any Intellectual Property registered or issued outside the United States or any
state thereof.
     SECTION 4.10. Covenant Regarding Commercial Tort Claims. Concurrently with
each delivery of a certificate of a Responsible Officer of the Borrower pursuant
to Section 5.01(c) of the Credit Agreement, each Grantor will update Schedule VI
to specifically describe any Commercial Tort Claim of any Grantor in respect of
which a complaint or a counterclaim seeking damages in an amount in excess of
$5,000,000 has been filed by such Grantor prior to the last day of the fiscal
quarter or fiscal year to which such certificate relate and which is not, prior
to such update specifically described on such Schedule and shall deliver such
updated Schedule VI to the Collateral Agent.
ARTICLE V
POWER OF ATTORNEY
     Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent and attorney-in-fact (which appointment
shall be irrevocable and coupled with an interest subject to the terms of this
Agreement), and in such capacity the Collateral Agent shall have the right, with
power of substitution for each Grantor and in each Grantor’s name or otherwise,
for the use and benefit of the Collateral Agent and the other First Priority
Secured Parties, upon the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument the Collateral Agent
may reasonably deem advisable to accomplish the purposes of this Agreement,
including, without limitation, (a) to receive, endorse, assign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction, or to take any other action which the Collateral Agent
may reasonably deem necessary to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits

16



--------------------------------------------------------------------------------



 



or proceedings relating to all or any of the Collateral; (g) to notify, or to
require any Grantor to notify, Account Debtors to make payment directly to the
Collateral Agent; (h) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, subject to
applicable law; (i) to obtain and adjust insurance required pursuant to
Section 4.08; and (j) to do all other acts and things reasonably necessary to
carry out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent or any other First Priority Secured Party to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent or any other First Priority Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the monies due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent or any other First Priority Secured
Party with respect to the Collateral or any part thereof shall give rise to any
defense, counterclaim or offset in favor of any Grantor or to any claim or
action against the Collateral Agent or any other First Priority Secured Party
except to the extent arising from the bad faith, gross negligence or willful
misconduct of such Person. The provisions of this Article shall in no event
relieve any Grantor of any of its obligations hereunder or under any other Loan
Document with respect to the Collateral or any part thereof or impose any
obligation on the Collateral Agent or any First Priority Secured Party to
proceed in any particular manner with respect to the Collateral or any part
thereof, or in any way limit the exercise by the Collateral Agent or any other
First Priority Secured Party of any other or further right which they may have
on the date of this Agreement or hereafter, whether hereunder, under any other
Loan Document, by law or otherwise.
ARTICLE VI
REMEDIES
     SECTION 6.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right to
take any or all of the following actions at the same or different times:
(a) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon written request of the Collateral Agent forthwith, assemble all
or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent which is reasonably convenient to both parties; (b) without assuming any
obligations or liability thereunder, enforce (it being understood that the
Collateral Agent shall have the exclusive right to so enforce) all rights and
remedies of the Grantors against any licensee or sublicensee in, to and under
any license agreements with respect to the Collateral, and take or refrain from
taking any action under any thereof, and each of the Grantors hereby releases
the Collateral Agent from, and agrees to hold the Collateral Agent free and
harmless from and against any claims arising out of, any action taken or omitted
to be taken with respect to any such license agreement except claims involving
gross negligence, willful misconduct or bad faith of the Collateral Agent as
determined by a court of competent jurisdiction; and (c) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Collateral and without liability for trespass to enter any
premises owned by a Grantor where the Collateral may

17



--------------------------------------------------------------------------------



 



be located for the purpose of taking possession of or removing the Collateral
and, generally, to exercise any and all rights afforded to a secured party under
the UCC or other applicable law.
     Without limiting the generality of the foregoing, each Grantor agrees that
the Collateral Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker’s board, on any
securities exchange or in the over-the-counter market, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate. The
Collateral Agent shall be authorized at any such sale to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the fullest extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.
     Each Grantor agrees that, to the extent notice of any such sale shall be
required by law, at least ten (10) business days’ notice to the applicable
Grantor of the Collateral Agent’s intention to make any sale of Collateral shall
constitute reasonable notification. Such notice, in the case of a public sale,
shall state the time and place for such sale and, in the case of a sale at a
broker’s board or on a securities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may, in its sole and absolute discretion,
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication (except that each Grantor shall receive any
notice required pursuant to the first sentence of this paragraph), adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section, any First Priority Secured Party may bid for or
purchase, free from any right of redemption, stay, valuation or appraisal on the
part of any Grantor (all said rights being also hereby waived and released to
the fullest extent permitted by law), the Collateral or any part thereof offered
for sale and may make payment on account thereof by using any First Priority
Obligation then due and payable to such First Priority Secured Party from any
Grantor as a credit against the purchase price, and such First Priority Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property

18



--------------------------------------------------------------------------------



 



without further accountability to any Grantor therefor. For purposes hereof a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement,
all Events of Default shall have been remedied and the First Priority
Obligations Payment Date shall have occurred. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose on this Agreement and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.
     SECTION 6.02. Application of Proceeds. Upon an Event of Default, each
Grantor further agrees that the Collateral Agent may apply any proceeds from the
disposition of any of the Collateral in accordance with Section 2.17(b) of the
terms of the Credit Agreement and the Intercreditor Agreement. Each Grantor
shall remain liable for any deficiency if the proceeds of any such disposition
are insufficient to pay its First Priority Obligations and the fees and
disbursements of any attorneys employed by the Collateral Agent or any First
Priority Secured Party to collect such deficiency.
     SECTION 6.03. Grant of License to Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Article at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sub-license
any of the Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, subject to applicable law, and wherever the same may
be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof; provided
that any license, sub-license or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of the applicable Event of Default.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.01. Notices. If any notification of intended disposition of any
of the Collateral or of any other act by the Collateral Agent is required by law
and a specific time period is not stated therein or herein, such notification
given at least ten (10) days before such disposition or act shall be deemed
reasonably and properly given. Notices and other communications provided for
herein shall be in the manner and at the addresses set forth in, and otherwise
in accordance with, Section 10.01 of the Credit Agreement.
     SECTION 7.02. Security Interests Absolute. All rights of the Collateral
Agent hereunder, the Security Interest and all obligations of the Grantors
hereunder shall, to the fullest extent permitted by applicable law, be absolute
and unconditional irrespective of (a) any lack of

19



--------------------------------------------------------------------------------



 



validity or enforceability of any Loan Document, any agreement with respect to
any of the First Priority Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the First Priority
Obligations, or any other amendment to or waiver of or any consent to any
departure from any Loan Document, or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other Collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the First Priority
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the First
Priority Obligations or this Agreement (other than that the First Priority
Obligations Payment Date shall have occurred).
     SECTION 7.03. Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in any
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Collateral Agent and shall continue in full force and effect until this
Agreement shall terminate.
     SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective successors and permitted assigns, and shall inure to the
benefit of such Grantor, the Collateral Agent and the other First Priority
Secured Parties and their respective successors and permitted assigns, except
that, except as otherwise permitted in the Credit Agreement, no Grantor shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void). This Agreement shall be construed as a separate agreement with respect
to each Grantor and may be amended, restated, amended and restated, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
     SECTION 7.05. Additional Grantors. Each Grantor acknowledges that, pursuant
to Section 5.14 of the Credit Agreement, the Borrower is required to cause each
Person which becomes a direct or indirect domestic subsidiary of the Borrower
(other than Immaterial Subsidiaries, Excluded Subsidiaries and Restricted
Captive Insurance Company Subsidiaries) to become a party hereto as an
additional Grantor (each such Person, an “Additional Grantor”) by executing an
Instrument of Assumption and Joinder (a “Joinder”) substantially in the form of
Exhibit H to the Credit Agreement. Upon delivery of any such Joinder to the
Collateral Agent, notice of which is hereby waived by the Grantors, each such
Additional Grantor shall be deemed a Grantor hereunder and shall be as fully a
party hereto as if such Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be discharged, diminished or otherwise affected (a) by the addition or release
of any other Grantor hereunder, (b) any failure by the Borrower or any Grantor
to cause any Subsidiary of the Borrower to become an Additional Grantor or a
Grantor hereunder or (c) by reason of the Collateral Agent’s or any of the other
First Priority Secured Parties’ actions in effecting, or failure to effect, any
such Joinder, or in releasing any Grantor hereunder, in each case without the
necessity of giving notice to or obtaining the consent of any other Grantor.
This Agreement

20



--------------------------------------------------------------------------------



 



shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
     SECTION 7.06. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
     SECTION 7.07. Set-Off. Upon the occurrence and during the continuance of
any Event of Default pursuant to Section 7.01(b) of the Credit Agreement, the
Collateral Agent, the Administrative Agent and each First Priority Secured Party
(and their respective Affiliates) is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final but
excluding deposits in the Escrow Accounts, Payroll Accounts and other accounts,
in each case, held in trust for an identified beneficiary) at any time held and
other indebtedness at any time owing by the Collateral Agent, the Administrative
Agent and each such First Priority Secured Party (or any of such Affiliates) to
or for the credit or the account of the Borrower or any Guarantor against any
and all of any such overdue amounts owing under the Loan Documents, irrespective
of whether or not the Collateral Agent, the Administrative Agent or such First
Priority Secured Party shall have made any demand under any Loan Document. Each
First Priority Secured Party, the Collateral Agent and the Administrative Agent
agree promptly to notify the Borrower and Guarantors after any such set-off and
application made by such First Priority Secured Party, the Collateral Agent or
the Administrative Agent (or any of such Affiliates), as the case may be,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each First Priority Secured Party,
the Collateral Agent and the Administrative Agent under this Section are in
addition to other rights and remedies which such First Priority Secured Party,
the Collateral Agent and the Administrative Agent may have upon the occurrence
and during the continuance of any Event of Default.
     SECTION 7.08. Collateral Agent’s Fees and Expenses; Indemnification.
          (a) Without duplication of any fees or expenses provided for under the
Credit Agreement and the other Loan Documents, each Grantor jointly and
severally agrees to pay to the Collateral Agent within 30 days of written demand
(including back-up documentation supporting such reimbursement request) the
amount of any and all reasonable out-of-pocket expenses, disbursements and other
reasonable charges of its counsel (including, without limitation, local and
special counsel) and of any experts, agents or appraisers, which the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from or other
realization upon any of the Collateral, (iii) the exercise, enforcement or
protection of any of the rights of the Collateral Agent hereunder, or (iv) the
failure of any Grantor to perform or observe any of the provisions hereof.
          (b) Without duplication of any indemnification obligations provided
for under the Credit Agreement and the other Loan Documents, each Grantor
jointly and severally agrees

21



--------------------------------------------------------------------------------



 



to indemnify the Collateral Agent and the other First Priority Secured Parties
and their Indemnitees against, and hold each of them harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
fees and disbursements and other reasonable charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not the First Priority Secured Parties or any of their
Indemnitees is a party thereto; provided that such indemnity shall not, as to
the Collateral Agent, the other First Priority Secured Parties or any such
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of the Collateral Agent, the other
First Priority Secured Parties or such Indemnitee.
          (c) Except as otherwise provided in Section 7.16, any such amounts
payable as provided hereunder shall be additional First Priority Obligations
secured hereby. The provisions of this Section 7.08 shall remain survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration or termination of the Letters of Credit and the Commitments, the
return of the Credit-Linked Deposit, the termination of this Agreement or the
invalidity or unenforceability of any term or provision of this Agreement. All
amounts due under this Section 7.08 shall be payable within 30 days of written
demand (including back-up documentation supporting such reimbursement request)
to the Grantor given in accordance with Section 7.01 hereof.
     SECTION 7.09. Governing Law. This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
without reference to conflict of laws principles.
     SECTION 7.10. Waivers; Amendment.
          (a) No failure or delay of the Collateral Agent in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent hereunder are cumulative and are not
exclusive of any rights or remedies that it would otherwise have. No waiver of
any provisions of this Agreement or any other Loan Documents or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No notice to or demand on any Grantor in any case shall entitle
such Grantor or any other Grantor to any other or further notice or demand in
similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
complying (other than in the case of any Schedules hereto) with Section 10.08 of
the Credit Agreement and the Intercreditor Agreement.

22



--------------------------------------------------------------------------------



 



     SECTION 7.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.11.
     SECTION 7.12. Independent Effectiveness; Severability. In the event any one
or more of the provisions contained in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).
     SECTION 7.13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one instrument, and shall become effective
as provided in Section 7.04 hereof. Delivery of an executed signature page to
this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart hereof.
     SECTION 7.14. Headings. Article and Section headings used herein are for
the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
     SECTION 7.15. Jurisdiction; Consent to Service of Process. EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS ITSELF TO THE NONEXCLUSIVE JURISDICTION OF THE
STATE COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND TO THE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR
THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED
UPON THIS FIRST LIEN SECURITY AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY
THE FIRST PRIORITY SECURED PARTIES OR ANY OF THEIR SUCCESSORS OR PERMITTED
ASSIGNS. EACH PARTY HERETO, TO THE EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS
EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS FIRST LIEN SECURITY AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY
HEREBY CONSENTS TO

23



--------------------------------------------------------------------------------



 



SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES TO SECTION 7.01 HEREOF.
     SECTION 7.16. Termination.
          (a) This Agreement and the Security Interest shall terminate when the
First Priority Obligations Payments Date shall have occurred. Upon termination
of this Agreement or the Security Interest on any Collateral, the Collateral
Agent shall promptly execute and deliver to the Grantors, at the Grantors’
expense, all appropriate UCC termination statements and similar documents which
the Grantors shall reasonably request to evidence such termination. Any
execution and delivery of termination statements or documents pursuant to this
Section 7.16 shall be without recourse to or warranty by the Collateral Agent.
          (b) Upon (i) any sale or other transfer by any Grantor of any
Collateral that is permitted under the Credit Agreement to any person that is
not a Grantor, (ii) the permitted release of the security interest granted
hereby in any Collateral pursuant to Section 6.06(d) of the Credit Agreement or
(iii) the effectiveness of any written consent by the Collateral Agent or the
requisite Lenders as provided under the Credit Agreement, to the release of the
security interest granted hereby in any or all of the Collateral, the security
in such Collateral shall be automatically released.
          (c) In connection with any release of any Collateral of a Grantor
pursuant to Section 7.16(b), the Collateral Agent will execute and deliver to
such Grantor, as such Grantor’s sole expense, all documents, that such Grantor
shall reasonably request to evidence such release.
     SECTION 7.17. Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the Liens and rights granted pursuant to
this Agreement shall be as set forth in, and subject to the terms and conditions
of, the Intercreditor Agreement. In the event of any conflict between this
Agreement and the Intercreditor Agreement, the Intercreditor Agreement shall
control, and no right, power, or remedy granted to the Collateral Agent
hereunder or under any other Loan Document shall be exercised by the Collateral
Agent, and no direction shall be given by the Collateral Agent in contravention
of the Intercreditor Agreement.
[Remainder of page intentionally left blank]

24



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the Grantors has caused this Agreement to
be duly executed by its officer thereunto duly authorized as of the date and
year first above written.

            DELTA AIR LINES, INC.
      By:           Name:           Title:           ASA HOLDINGS, INC.
      By:           Name:           Title:           COMAIR HOLDINGS, LLC
      By:           Name:           Title:           COMAIR, INC.
      By:           Name:           Title:           COMAIR SERVICES, INC.
      By:           Name:           Title:           CROWN ROOMS, INC.
      By:           Name:           Title:           DAL GLOBAL SERVICES, LLC
      By:           Name:           Title:        

Signature Page to First Lien Security Agreement

 



--------------------------------------------------------------------------------



 



            DAL MOSCOW, INC.
      By:           Name:           Title:           DELTA AIRELITE BUSINESS
JETS, INC.
      By:           Name:           Title:           DELTA BENEFITS MANAGEMENT,
INC.
      By:           Name:           Title:           DELTA CONNECTION ACADEMY,
INC.
      By:           Name:           Title:           DELTA LOYALTY MANAGEMENT
SERVICES, LLC
      By:           Name:           Title:           DELTA TECHNOLOGY, LLC
      By:           Name:           Title:           EPSILON TRADING, LLC
      By:           Name:           Title:        

Signature Page to First Lien Security Agreement

 



--------------------------------------------------------------------------------



 



            KAPPA CAPITAL MANAGEMENT, LLC
      By:           Name:           Title:        

            Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A.
as Collateral Agent
      By:           Name:           Title:        

Signature Page to First Lien Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
FIRST LIEN SECURITY AGREEMENT
DELTA AIR LINES, INC.
Perfection Certificate
          Reference is made to that certain First Lien Revolving Credit and
Guaranty Agreement, dated as of April 30, 2007 (the “Credit Agreement), among
Delta Air Lines, Inc. (the “Borrower”), all of the direct and indirect domestic
subsidiaries of the Borrower signatory thereto (together with the Borrower, the
“Grantors”), JPMorgan Chase Bank, N.A., as collateral agent (in such capacity,
the “Collateral Agent”) and administrative agent (in such capacity, the
“Administrative Agent”), UBS Securities LLC, as syndication agent, J.P. Morgan
Securities Inc. and Lehman Brothers, Inc., as co-lead arrangers, J.P. Morgan
Securities Inc., Lehman Brothers, Inc. and UBS Securities LLC, as joint
bookrunners, CALYON New York Branch and RBS Securities Corporation, as
co-documentation agents, and the financial institutions party thereto (the
“Lenders”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the First Lien Security Agreement, dated as
of April 30, 2007, among the Grantors and the Collateral Agent. I, solely in my
capacity as ___, do hereby certify that as of the date hereof:

1.   Names.   a)   The exact corporate name of each Grantor, as such name
appears in its respective certificate of incorporation or certificate of
formation, as applicable, and the jurisdiction in which it was organized, are as
follows:   b)   Set forth below is each other corporate name each Grantor has
had in the past five years, together with the date of the relevant change:   c)
  Except as set forth in Schedule 1 hereto, no Grantor has changed its identity
or corporate structure in any way within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
corporate organization. If any such change has occurred, include in Schedule 1
the information required by Section 1 and 2 of this certificate for each
acquiree or constituent party to a merger or consolidation.

 



--------------------------------------------------------------------------------



 



d)   The following is a list of all names (including trade names or similar
appellations) used by each Grantor of its divisions or other business units in
connection with the conduct of its business or the ownership of its properties
at any time during the past five years:   e)   Set forth below is the Federal
Taxpayer Identification Number and Organization Identification Number of each
Grantor:   f)   Each Grantor is a [limited liability company/corporation] as set
forth below.   2.   Current Locations.

a)   The current mailing address of the chief executive office of each Grantor
is                                         .   3.   Real Estate Mortgage
Filings. Attached hereto as Schedule 2 is a schedule setting forth, with respect
to each Real Property Asset (as defined in the Credit Agreement), (a) the exact
corporate name of the Person that owns such property as such name appears in its
certificate of incorporation or other organization document, if applicable, and
(b) if different from the name identified pursuant to clause (a), the exact name
of the current record owner of such property reflected in the records of the
filing office in which a Real Estate Mortgage (as defined in the Credit
Agreement) with respect to such property must be filed or recorded in order for
the Agents to obtain a perfected security interest therein.   4.   Deposit
Accounts and Securities Accounts. Attached hereto as Schedule 3 is a true and
correct list of Deposit Accounts and Securities Accounts (other than the
Excluded Accounts) maintained by each Grantor, including the name and address of
the depositary institution, the type of account, and the account number.

Page 2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have duly executed this Perfection
Certificate on this 30th day of April, 2007.

            DELTA AIR LINES, INC.
      By:           Name:           Title:           ASA HOLDINGS, INC.
      By:           Name:           Title:           COMAIR, INC.
      By:           Name:           Title:           COMAIR HOLDINGS, LLC
      By:           Name:           Title:           COMAIR SERVICES, INC.
      By:           Name:           Title:           CROWN ROOMS, INC.
      By:           Name:           Title:           DAL GLOBAL SERVICES, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            DAL MOSCOW, INC.
      By:           Name:           Title:           DELTA AIRELITE BUSINESS
JETS, INC.
      By:           Name:           Title:           DELTA BENEFITS MANAGEMENT,
INC.
      By:           Name:           Title:           DELTA CONNECTION ACADEMY,
INC.
      By:           Name:           Title:           DELTA LOYALTY MANAGEMENT
SERVICES, LLC
      By:           Name:           Title:           DELTA TECHNOLOGY, LLC
      By:           Name:           Title:           EPSILON TRADING, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            KAPPA CAPITAL MANAGEMENT, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 3

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO
FIRST LIEN SECURITY AGREEMENT
U.S. Copyright Registrations
U.S. Copyright Applications

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO
FIRST LIEN SECURITY AGREEMENT
U.S. Patent Registrations
U.S. Patent Applications

 



--------------------------------------------------------------------------------



 



SCHEDULE III TO
FIRST LIEN SECURITY AGREEMENT
U.S. Trademark Registrations
U.S. Trademark Applications

 



--------------------------------------------------------------------------------



 



SCHEDULE IV TO
FIRST LIEN SECURITY AGREEMENT
Organization

 



--------------------------------------------------------------------------------



 



SCHEDULE V TO
FIRST LIEN SECURITY AGREEMENT
Excluded Joint Ventures

 



--------------------------------------------------------------------------------



 



SCHEDULE VI TO
FIRST LIEN SECURITY AGREEMENT
Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



EXHIBIT C
               THIS FIRST LIEN PLEDGE AGREEMENT is subject to the terms and
provisions of the Intercreditor Agreement, dated as of April 30, 2007 (as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
JPMorgan Chase Bank, N.A., as collateral agent for the First Priority Secured
Parties referred to therein, Goldman Sachs Credit Partners L.P., as collateral
agent for the Second Priority Secured Parties referred to therein, Delta Air
Lines, Inc. and the Guarantors (as defined below).
FIRST LIEN PLEDGE AGREEMENT
               This FIRST LIEN PLEDGE AGREEMENT, dated as of April 30, 2007 (as
this agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), is by and among DELTA
AIR LINES, INC., a Delaware corporation (the “Borrower”), and all of the direct
and indirect domestic subsidiaries of the Borrower signatory hereto (each a
“Guarantor” and together, the “Guarantors”; the Borrower and the Guarantors are
referred to herein individually as a “Pledgor” and collectively as the
“Pledgors”), and JPMORGAN CHASE BANK, N.A., acting as collateral agent (in such
capacity, the “Collateral Agent”) on behalf of the First Priority Secured
Parties (as defined in the Security Agreement, dated as of the date hereof among
the Pledgors and the Collateral Agent (as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”)).
R E C I T A L S
               WHEREAS, in connection with the execution and delivery of this
Agreement, the Pledgors are entering into a First Lien Revolving Credit and
Guaranty Agreement, dated as of the date hereof (as such agreement may be
amended, restated, amended and restated, supplemented or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”) among the
Pledgors, JPMorgan Chase Bank, N.A., as administrative agent for the financial
institutions party thereto (the “Lenders”), the Collateral Agent, UBS Securities
LLC, as syndication agent, J.P. Morgan Securities Inc. and Lehman Brothers Inc.,
as co-lead arrangers, J.P. Morgan Securities Inc., Lehman Brothers Inc. and UBS
Securities LLC, as joint bookrunners, CALYON New York Branch and RBS Securities
Corporation, as co-documentation agents, and the Lenders; and
               WHEREAS, pursuant to the guaranty set forth in Section 9 of the
Credit Agreement, the Guarantors have agreed to guarantee the performance and
payment in full of all the First Priority Obligations of the Borrower; and
               WHEREAS, it is a condition to the making of Loans and the
issuance of Letters of Credit (as defined in the Credit Agreement) that the
Pledgors shall have granted a security interest in, pledge of and lien on, the
Pledged Collateral described below as security for the First Priority
Obligations; and
               WHEREAS, the parties hereto desire to more fully set forth their
respective rights in connection with such security interest, pledge and lien;

 



--------------------------------------------------------------------------------



 



               NOW, THEREFORE, in order to (i) secure the prompt and complete
payment when due of the First Priority Obligations and for good and valuable
consideration, the receipt of which is hereby acknowledged, and (ii) grant and
pledge to the Collateral Agent, for the ratable benefit of the First Priority
Secured Parties, a security interest in all of the Pledgors’ right, title and
interest in, to and under the Pledged Collateral whether presently existing or
hereafter arising or acquired, each of the Pledgors and the Collateral Agent, on
behalf of itself and each First Priority Secured Party (and each of their
respective successors or permitted assigns), hereby agrees as follows:
          SECTION 1. Definition of Certain Terms Used Herein. Except as
specifically defined in this Agreement, all capitalized terms shall have the
meanings given to those terms in the Security Agreement.
          SECTION 2. Pledge. As security for the payment in full of the First
Priority Obligations, each Pledgor hereby pledges and grants to the Collateral
Agent, its successors and permitted assigns, for the benefit of the First
Priority Secured Parties, a security interest in all of such Pledgor’s right,
title and interest in, to and under (a) any shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person
(collectively, the “Equity Interests”) owned by such Pledgor (other than
Excluded Equity Interests) (which, if certificated, are listed on Schedule I
hereto) and any Equity Interests obtained in the future by such Pledgor (other
than Excluded Equity Interests) and the certificates (if any) representing all
such Equity Interests (collectively, the “Pledged Equity Interests”); provided
that (i) Pledged Equity Interests of each foreign subsidiary of a Pledgor shall
be limited, in the aggregate, to the pledge of 65% of the issued and outstanding
common stock, partnership interest or membership interest, as applicable, of
such foreign subsidiary notwithstanding the delivery by any Pledgor to the
Collateral Agent of a stock or unit certificate, as applicable, representing in
excess of such percentage ownership and (ii) any interests of any of the
Pledgors in the joint ventures set forth on Schedule V attached to the Security
Agreement and any subsequent joint ventures in which the Pledgors invest shall
be excluded from the definition of Pledged Equity Interests to the extent that
applicable law or the organizational documents with respect to any such joint
venture (including other applicable agreements among the investors in such joint
venture) (x) do not permit the pledge or assignment of such interest or (y)
require the consent of any third party to permit such pledge or assignment (to
the extent such consent has not been granted), it being understood that as to
any such joint venture where the applicable organizational documents (including
other agreements among the investors in such joint venture) permit such pledge
without the consent of any third party and in accordance with applicable law,
such interest in such joint venture shall be included in the definition of
Pledged Equity Interests (subject to clause (i) above) and the applicable
Pledgor shall cause the related certificates, if any, for such joint venture to
be delivered to the Collateral Agent within ninety (90) days from the Closing
Date (or such longer period as the Collateral Agent may agree); (b)(i) the
Indebtedness evidenced by promissory notes and instruments and individually in
excess of $5,000,000 owed to it which are listed opposite the name of such
Pledgor on Schedule I hereto, (ii) any Indebtedness evidenced by promissory
notes and instruments and individually in excess of $5,000,000 arising in the
future and owing to such Pledgor; and (iii) the promissory notes and any other
instruments evidencing such Indebtedness; (c) subject to Section 7 hereof, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed, in
respect of,

2



--------------------------------------------------------------------------------



 



in exchange for or upon the conversion of the securities or Indebtedness
referred to in clauses (a) and (b) above; (d) subject to Section 7 hereof, all
rights and privileges of such Pledgor with respect to the securities,
Indebtedness and other property referred to in clauses (a), (b) and (c) above;
and (e) all proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”). Without limiting the foregoing, the Collateral Agent is hereby
authorized to file one or more financing statements (including a financing
statement describing the Pledged Collateral, together with the other Collateral
granted pursuant to the Security Agreement, as “all personal property (other
than Excluded Property)” or “all assets (other than Excluded Property)” of the
debtor or words of similar effect or with greater detail) or continuation
statements for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by each Pledgor hereunder, without the
signature of any Pledgors, and naming any Pledgor or the Pledgors as debtors and
the Collateral Agent as secured party.
          SECTION 3. No Assumption of Liability. The security interest in the
Pledged Collateral is granted as security only and shall not subject the
Collateral Agent or any other First Priority Secured Party to any obligation or
liability, or in any way alter or modify, any obligation or liability of any
Pledgor, in each case, with respect to or arising out of the Pledged Collateral.
          SECTION 4. Delivery of the Pledged Collateral.
     (a) Upon delivery to the Collateral Agent, any stock certificates, notes or
other securities to the extent certificated now or hereafter included in the
Pledged Collateral (the “Pledged Securities”) shall be accompanied by stock
powers or note powers, as applicable, duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request in order to allow the Collateral Agent, only upon the occurrence and
during the continuance of an Event of Default, to exercise its rights and
remedies under this Agreement. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities theretofore and then being
pledged hereunder, which schedule shall be attached hereto as Schedule I and
made a part hereof. Each schedule so delivered shall supersede any prior
schedules so delivered. Schedule I may be amended from time to time by the
addition of the Pledged Collateral subsequently created or acquired by execution
of a Supplement in substantially the form of Annex I attached hereto.
     (b) Each Pledgor will promptly deliver to the Collateral Agent any
certificate representing Pledged Equity Interests owned by it.
     (c) Each Pledgor will pledge and promptly deliver to the Collateral Agent
any promissory note issued in such Pledgor’s favor evidencing indebtedness for
borrowed money that constitutes Pledged Collateral owed to the Pledgor by any
Person which promissory note has a face value in excess of $5,000,000.
          SECTION 5. Representations, Warranties And Covenants. Each Pledgor
hereby represents, warrants and covenants, as to itself and the Pledged
Collateral pledged by it hereunder, to the Collateral Agent that:

3



--------------------------------------------------------------------------------



 



     (a) the Pledged Equity Interests represent that percentage as set forth on
Schedule I (as supplemented from time to time) of the issued and outstanding
shares of each class of the Equity Interests of the issuer with respect thereto;
     (b) except for the security interest granted hereunder or as otherwise
permitted in the Credit Agreement or hereunder, such Pledgor (i) is and will at
all times continue to be the direct owner, beneficially and of record, of the
Pledged Collateral indicated on Schedule I (as supplemented from time to time),
(ii) holds the same free and clear of all Liens except for Liens permitted by
Section 6.01 of the Credit Agreement (including any waiver or amendment thereto
subsequent to the Closing Date), (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral other than pursuant hereto and as
permitted by the Credit Agreement, and (iv) subject to Section 6, will cause any
and all Pledged Collateral that is certificated to be promptly deposited with
the Collateral Agent and pledged hereunder;
     (c) such Pledgor (i) has the requisite corporate or limited liability
company, as applicable, power and authority to pledge the Pledged Collateral in
the manner hereby done or contemplated and (ii) will, to the extent commercially
reasonable, defend its title or interest thereto or therein against any and all
Liens, however arising, of all Persons whomsoever (other than Liens granted
hereunder or Permitted Liens);
     (d) except as already obtained, no consent of any other Person (including
stockholders or creditors of any Pledgor) and no consent or approval of any
governmental authority or any securities exchange was or is necessary to the
validity of the pledge effected hereby;
     (e) by virtue of the execution and delivery by the Pledgors of this
Agreement, when the Pledged Securities, certificates or other documents
representing or evidencing the Pledged Collateral are delivered to the
Collateral Agent (and upon the filing of appropriate financing statements in the
office of the Secretary of State of the jurisdiction of organization of the
applicable Pledgor identifying such Pledged Collateral and payment of the
required fees) in accordance with this Agreement, the Collateral Agent will have
a valid and perfected lien upon, and security interest in (subject to Liens
permitted under the Credit Agreement), such Pledged Collateral as security for
the payment and performance of the First Priority Obligations; provided,
however, that to the extent the Pledged Collateral constitutes securities or
interests in an entity with its jurisdiction of organization outside the United
States, other actions may be required in order to perfect the Collateral Agent’s
security interest thereon in accordance with the laws of that jurisdiction;
     (f) the pledge effected hereby is effective to vest in the Collateral
Agent, on behalf of the First Priority Secured Parties, the rights of the
Collateral Agent in the Pledged Collateral as set forth herein;
     (g) all information set forth herein relating to the Pledged Collateral,
including but not limited to the information set forth on Schedule I hereto as
updated from time to time, is accurate and complete in all material respects as
of the date hereof;

4



--------------------------------------------------------------------------------



 



     (h) the Pledged Equity Interests issued by each Subsidiary of a Pledgor
have been duly authorized and, to the extent applicable, validly issued and are
fully paid and non-assessable; and
     (i) the Pledged Equity Interests described on Schedule I hereof, as updated
from time to time, constitute all of the issued and outstanding Equity Interests
of each of the Subsidiaries of such Pledgor owned by such Pledgor and required
to be pledged hereunder.
          SECTION 6. Registration in Nominee Name; Denominations. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right, in its sole and absolute discretion, to hold the
Pledged Collateral in its own name as pledgee, in the name of its nominee (as
pledgee or as sub-agent) or in the name of the Pledgors, endorsed or assigned in
blank or in favor of the Collateral Agent. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor will promptly give to the
Collateral Agent copies of any material written notices or other written
communications received by it with respect to Pledged Collateral registered in
the name of such Pledgor. Upon the occurrence of and during the continuance of
an Event of Default, the Collateral Agent shall at all times have the right to
exchange, at the relevant Pledgor’s expense, the certificates representing
Pledged Collateral for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.
          SECTION 7. Voting Rights; Dividends and Interest, Etc.
     (a) Unless and until an Event of Default shall have occurred and be
continuing and prior written notice has been delivered to the applicable
Pledgor:
               (i) Each Pledgor shall be entitled to exercise any and all voting
and other consensual rights and powers inuring to an owner of Pledged Collateral
or any part thereof for any purpose consistent with the terms of this Agreement
and the other Loan Documents.
               (ii) Each Pledgor shall be entitled to receive and retain any and
all cash dividends, interest and principal paid on the Pledged Collateral to the
extent and only to the extent that such cash dividends, interest and principal
are permitted by, and otherwise paid in accordance with, the terms and
conditions of the Loan Documents and applicable laws. All noncash dividends,
interest and principal, and all dividends, interest and principal paid or
payable in cash or otherwise in connection with a partial or total liquidation
or dissolution, return of capital, capital surplus or paid-in surplus, and all
other distributions (other than distributions referred to in the preceding
sentence) made on or in respect of the Pledged Collateral, whether paid or
payable in cash or otherwise, whether resulting from a subdivision, combination
or reclassification of the outstanding Equity Interests of the issuer of any
Pledged Collateral or received in exchange for Pledged Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral and, if received
by any Pledgor, shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent and shall be promptly delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement).

5



--------------------------------------------------------------------------------



 



               (iii) The Collateral Agent shall execute and deliver to each
Pledgor, or cause to be executed and delivered to each Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above and to receive the cash dividends it is entitled to receive pursuant
to subparagraph (ii) above.
     (b) Upon the occurrence and during the continuance of an Event of Default
and with prior written notice by the Collateral Agent to the applicable Pledgor,
all rights of any Pledgor to dividends, interest or principal that such Pledgor
is authorized to receive pursuant to paragraph (a)(ii) above shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest or principal. Upon the occurrence and during the continuance
of an Event of Default all dividends, interest or principal received by the
Pledgor contrary to the provisions of this Section 7 shall be held in trust for
the benefit of the Collateral Agent, shall be segregated from other property or
funds of such Pledgor and shall be promptly delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement). Any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other property to be applied in accordance with Section 2.17(b) of the
Credit Agreement. After all Events of Default have been cured or waived, (i) the
Pledgor shall thereafter be entitled to retain all cash dividends, interest and
principal that such Pledgor would otherwise be permitted to retain pursuant to
the terms of paragraph (a)(ii) above and (ii) upon the request of such Pledgor,
within five (5) Business Days after such cure or waiver, the Collateral Agent
shall repay and deliver to such Pledgor all cash and monies that such Pledgor
would have otherwise been entitled to retain pursuant to Section 7(a)(i) which
was not applied in accordance with Section 2.17(b) of the Credit Agreement.
     (c) Upon the occurrence and during the continuance of an Event of Default,
all rights of any Pledgor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 7, and the obligations of the Collateral Agent under paragraph (a)(iii)
of this Section 7, shall cease upon the giving of written notice by the
Collateral Agent to the Pledgor, and upon the giving of such written notice all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers, provided that the Collateral Agent shall have the
right, but not the obligation, from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived, each Pledgor will
have the right to exercise the voting and consensual rights and powers that it
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.
          SECTION 8. Remedies Upon Default.
     (a) Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent, on behalf of the First Priority Secured Parties, may
exercise all the rights and remedies granted under this Agreement or otherwise
available to it under applicable law, including, without limitation, the right
to sell the Pledged Collateral, or any part thereof, at

6



--------------------------------------------------------------------------------



 



public or private sale or at any broker’s board, on any securities exchange or
in the over-the-counter market, for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate subject to the terms hereof or as
otherwise provided in the UCC. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict to the full extent
permitted by applicable law the prospective bidders or purchasers to Persons who
will represent and agree that they are purchasing the Pledged Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Pledged Collateral so sold. Each such purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Pledgor, and, to the extent permitted by applicable law, the Pledgors hereby
waive all rights of redemption, stay, valuation and appraisal any Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.
     (b) Each Pledgor agrees that, to the extent notice of any such sale shall
be required by law, at least ten (10) Business Days’ notice to the applicable
Pledgor of the Collateral Agent’s intention to make any sale of Collateral shall
constitute reasonable notification. Such notice, in the case of a public sale,
shall state the time and place for such sale and, in the case of a sale at a
broker’s board or on a securities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Pledged Collateral, or
portion thereof, will first be offered for sale at such board or exchange. Any
such public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice of such sale. At any such sale, the Pledged Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may, in its sole and absolute discretion,
determine. The Collateral Agent shall not be obligated to make any sale of any
Pledged Collateral if it shall determine not to do so, regardless of the fact
that notice of sale of such Pledged Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Pledged Collateral is made on credit or for
future delivery, the Pledged Collateral so sold may be retained by the
Collateral Agent until the sale price is paid in full by the purchaser or
purchasers thereof, but the Collateral Agent shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Pledged Collateral so sold and, in case of any such failure, such Pledged
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by applicable law, private) sale made pursuant to this Section 8, any
First Priority Secured Party may bid for or purchase, free from any claim or
right of whatever kind, including any equity of redemption, of the Pledgors, any
such demand, notice, claim, right or equity being hereby expressly waived and
released to the extent permitted by applicable law, the Pledged Collateral or
any part thereof offered for sale and may make payment on account thereof by
using any First Priority Obligation then due and payable to it from such Pledgor
as a credit against the purchase price, and it may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to such Pledgor therefor.
          SECTION 9. Application of Proceeds of Sale. The proceeds of sale of
the Pledged Collateral sold pursuant to Section 8 hereof shall be applied by the
Collateral Agent on behalf of

7



--------------------------------------------------------------------------------



 



the First Priority Secured Parties in accordance with the terms of
Section 2.17(b) of the Credit Agreement and the Intercreditor Agreement. Each
Pledgor shall remain liable for any deficiency if the proceeds of any such
disposition are insufficient to pay its First Priority Obligations and the
reasonable fees and disbursements of any attorneys employed by the Collateral
Agent or any First Priority Secured Party to collect such deficiency.
          SECTION 10. Reimbursement of Collateral Agent.
     (a) Without duplication of any fees or expenses provided for under the
Credit Agreement and the other Loan Documents, each Pledgor jointly and
severally agrees to pay to the Collateral Agent within 30 days of written demand
(including back-up documentation supporting such reimbursement request) the
amount of any and all reasonable out-of-pocket expenses, disbursements and other
reasonable charges of its counsel (including, without limitation, local and
special counsel) and of any experts or agents or appraisers, which the
Collateral Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Pledged Collateral, (iii) the exercise,
enforcement or protection of any of the rights of the Collateral Agent hereunder
or (iv) the failure by such Pledgor to perform or observe any of the provisions
hereof.
     (b) Without duplication of its indemnification obligations under the other
Loan Documents, each Pledgor agrees to indemnify the Collateral Agent, the other
First Priority Secured Parties and their respective Indemnitees (collectively,
the “Indemnified Parties”) against, and hold each such Indemnified Party
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, other charges and disbursements,
incurred by or asserted against any such Indemnified Party arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the other transactions contemplated hereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnified Party is a party thereto, provided that such indemnity shall not, as
to any Indemnified Party, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Party.
     (c) Any amounts payable as provided hereunder shall be additional First
Priority Obligations secured hereby and by the other Loan Documents. The
provisions of this Section 10 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration or termination of the Letters of
Credit and the Commitments, the return of the Credit-Linked Deposit, the
termination of this Agreement or the invalidity or unenforceability of any term
or provision of this Agreement. All amounts due under this Section 10 shall be
payable within 30 days of written demand (together with back-up documentation
supporting such reimbursement request) therefor to the relevant Pledgor given in
accordance with Section 17 hereof.

8



--------------------------------------------------------------------------------



 



          SECTION 11. Collateral Agent Appointed Attorney-In-Fact. Until
termination of this Agreement in accordance with Section 16 hereof, each Pledgor
hereby appoints the Collateral Agent the attorney-in-fact of such Pledgor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, to ask for, demand,
sue for, collect, receive and give acquittance for any and all monies due or to
become due under and by virtue of any Pledged Collateral, to endorse checks,
drafts, orders and other instruments for the payment of money payable to the
Pledgor representing any interest or dividend or other distribution payable in
respect of the Pledged Collateral or any part thereof or on account thereof and
to give full discharge for the same, to settle, compromise, prosecute or defend
any action, claim or proceeding with respect thereto, and to sell, assign,
endorse, pledge, transfer and make any agreement respecting, or otherwise deal
with, the same; provided, however, that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Pledged Collateral or any part thereof or the
monies due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other First Priority Secured Parties shall be
accountable only for amounts actually received hereunder, and neither they nor
their shareholders, officers, directors, employees or agents shall be
responsible to any Pledgor for any act or failure to act hereunder, except for
their own gross negligence, bad faith or willful misconduct.
          SECTION 12. Collateral Agent May Perform. If any Pledgor fails to
perform any agreement contained herein, upon written notice to such Pledgor and
to the extent the applicable Pledgor has not remedied such failure to perform
within 30 days, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the reasonable out-of-pocket expenses of the Collateral
Agent incurred in connection therewith shall be payable by the Pledgors under
Section 10 hereof.
          SECTION 13. Waivers; Amendment.
     (a) No failure or delay of the Collateral Agent in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent hereunder and of the other First Priority
Secured Parties under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provisions of this Agreement or consent to any departure by any Pledgor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Pledgor in any case shall entitle such Pledgor to any other or further
notice or demand in similar or other circumstances.

9



--------------------------------------------------------------------------------



 



     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply, subject (other than in the case of any
Schedule hereto) to Section 10.08 of the Credit Agreement and the Intercreditor
Agreement.
          SECTION 14. Securities Act, Etc. In view of the position of the
Pledgors in relation to the Pledged Securities, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might limit the
course of conduct of the Collateral Agent if the Collateral Agent were to
attempt to dispose of all or any part of the Pledged Securities, and might also
limit the extent to which or the manner in which any subsequent transferee of
any Pledged Securities could dispose of the same. Similarly, there may be other
legal restrictions or limitations affecting the Collateral Agent in any attempt
to dispose of all or part of the Pledged Securities under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect. Each
Pledgor recognizes that in light of such restrictions and limitations the
Collateral Agent may, with respect to any sale of the Pledged Securities, limit
the purchasers to those who will agree, among other things, to acquire such
Pledged Securities for their own account, for investment, and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Securities or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Pledgor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Collateral
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Securities at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 14 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.
          SECTION 15. Security Interest Absolute. All rights of the Collateral
Agent hereunder, the grant of a security interest in the Pledged Collateral and
all obligations of each Pledgor hereunder, shall, to the fullest extent
permitted by applicable law, be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Loan Documents, any agreement
with respect to any of the First Priority Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the First
Priority Obligations, or any other amendment or waiver of or any consent to any
departure from any Loan Document or any other agreement or instrument relating
to any of the foregoing, (c) any exchange, release or nonperfection of any other
collateral, or any release or amendment or waiver of or consent to or

10



--------------------------------------------------------------------------------



 



departure from any guarantee, for all or any of the First Priority Obligations
or (d) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Pledgor in respect of the First Priority
Obligations or in respect of this Agreement (other than that the First Priority
Obligations Payment Date shall have occurred).
          SECTION 16. Termination or Release.
     (a) This Agreement and the pledge and security interest created hereby
shall terminate without any further action by any Person when the First Priority
Obligations Payment Date shall have occurred.
     (b) Upon any sale or other transfer by any Pledgor of any Pledged
Collateral that is permitted under the Credit Agreement to any person that is
not a Pledgor, or, upon the effectiveness of any written consent to the release
of the security interest granted hereby in any Pledged Collateral pursuant to
the Credit Agreement, the security interest in such Pledged Collateral shall be
automatically released.
     (c) Upon termination of this Agreement or release of the security interest
in any Pledged Collateral pursuant to (a) or (b) above, the Collateral Agent
shall promptly execute and deliver to the Pledgors, at the Pledgors’ expense,
all appropriate documents which the Pledgors shall reasonably request to
evidence such termination or release. Any execution and delivery of termination
statements or documents pursuant to this Section 16 shall be without recourse to
or warranty by the Collateral Agent.
          SECTION 17. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and delivered in
the manner and at the addresses set forth in, and otherwise in accordance with,
Section 10.01 of the Credit Agreement.
          SECTION 18. Further Assurances. Each Pledgor agrees to do such further
acts and things, and to execute and deliver such additional conveyances,
assignments, agreements and instruments, as the Collateral Agent may at any time
reasonably request in connection with the administration and enforcement of this
Agreement or with respect to the Pledged Collateral or any part thereof or in
order better to assure and confirm unto the Collateral Agent its rights and
remedies hereunder, in each case to the extent required by the terms hereof or
the terms of the Credit Agreement.
          SECTION 19. Binding Effect; Several Agreement; Assignments. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of any Pledgor that are
contained in this Agreement shall bind and inure to the benefit of its
successors and assigns. This Agreement shall become effective as to any Pledgor
when a counterpart hereof executed on behalf of such Pledgor shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Pledgor and the Collateral Agent and their respective successors and
permitted assigns, and shall inure to the benefit of such Pledgor, the
Collateral Agent and the other First Priority Secured Parties, and their
respective successors and permitted assigns, except that no Pledgor shall have
the right to assign its rights hereunder or any

11



--------------------------------------------------------------------------------



 



interest herein or in the Pledged Collateral (and any such attempted assignment
shall be void), except as permitted by this Agreement or the other Loan
Documents. This Agreement shall be construed as a separate agreement with
respect to each Pledgor and may be amended, restated, amended and restated,
modified, supplemented, waived or released with respect to any Pledgor without
the approval of any other Pledgor and without affecting the obligations of any
other Pledgor hereunder.
          SECTION 20. Set-Off. Upon the occurrence and during the continuance of
any Event of Default pursuant to Section 7.01(b) of the Credit Agreement, the
Collateral Agent, the Administrative Agent and each First Priority Secured Party
(and their respective banking Affiliates) is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
but excluding deposits in the Escrow Accounts, Payroll Accounts and other
accounts, in each case, held in trust for an identified beneficiary) at any time
held and other indebtedness at any time owing by the Collateral Agent, the
Administrative Agent and each such First Priority Secured Party (or any of such
banking Affiliates) to or for the credit or the account of the Borrower or any
Guarantor against any and all of any such overdue amounts owing under the Loan
Documents, irrespective of whether or not the Collateral Agent, the
Administrative Agent or such First Priority Secured Party shall have made any
demand under any Loan Document. Each First Priority Secured Party, the
Collateral Agent and the Administrative Agent agree promptly to notify the
Borrower and Guarantors after any such set-off and application made by such
First Priority Secured Party, the Collateral Agent or the Administrative Agent
(or any of such banking Affiliates), as the case may be, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each First Priority Secured Party, the Collateral
Agent and the Administrative Agent under this Section are in addition to other
rights and remedies which such First Priority Secured Party, the Collateral
Agent and the Administrative Agent may have upon the occurrence and during the
continuance of any Event of Default.
          SECTION 21.Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).
          SECTION 22. Governing Law. This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
without reference to conflict of laws principles.
          SECTION 23. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract, and shall become
effective as provided in Section 19. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic .pdf copy shall be as
effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 24. Jurisdiction; Consent to Service of Process.

12



--------------------------------------------------------------------------------



 



     (a) Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall, to the extent permitted by law, be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Collateral Agent or any other First Priority Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against any Pledgor or its properties in the courts of any
jurisdiction.
     (b) Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
court described in subparagraph (a) above. Each Pledgor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each Pledgor irrevocably consents to service of process in the manner
provided for notices in Section 17 hereof. Nothing in this Agreement will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.
          SECTION 25. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 26. Additional Pledgors. Pursuant to Section 5.14 of the
Credit Agreement, each direct or indirect domestic Subsidiary (other than
Immaterial Subsidiaries, Excluded Subsidiaries or Restricted Captive Insurance
Company Subsidiaries) of the Borrower that was not in existence or not a
Subsidiary on the date of the Credit Agreement is required to enter into this
Agreement as a Pledgor upon becoming a Subsidiary if such Subsidiary owns or
possesses property of a type that would be considered Pledged Collateral
hereunder. Upon execution and delivery by the Collateral Agent and a Subsidiary
of an instrument in the form of Exhibit H to the Credit Agreement, such
Subsidiary shall become a Pledgor hereunder with the same force and effect as if
originally named as a Pledgor herein. The execution and delivery of

13



--------------------------------------------------------------------------------



 



such instrument shall not require the consent of any Pledgor hereunder. The
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Pledgor as a party to this
Agreement.
          SECTION 27. Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the Liens and rights granted pursuant to
this Agreement shall be as set forth in, and subject to the terms and conditions
of, the Intercreditor Agreement. In the event of any conflict between this
Agreement and the Intercreditor Agreement, the Intercreditor Agreement shall
control, and no right, power, or remedy granted to the Collateral Agent
hereunder or under any other Loan Document shall be exercised by the Collateral
Agent, and no direction shall be given by the Collateral Agent in contravention
of the Intercreditor Agreement.
[Remainder of Page Intentionally Left Blank]

14



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, each of the Pledgors has caused this
Agreement to be duly executed by its officer thereunto duly authorized as of the
date and year first above written.

            DELTA AIR LINES, INC.
      By:           Name:           Title:           ASA HOLDINGS, INC.
      By:           Name:           Title:           COMAIR, INC.
      By:           Name:           Title:           COMAIR HOLDINGS, LLC
      By:           Name:           Title:           COMAIR SERVICES, INC.
      By:           Name:           Title:           CROWN ROOMS, INC.
      By:           Name:           Title:           DAL GLOBAL SERVICES, LLC
      By:           Name:           Title:        

Signature Page to First Lien Pledge Agreement

 



--------------------------------------------------------------------------------



 



            DAL MOSCOW, INC.
      By:           Name:           Title:           DELTA AIRELITE BUSINESS
JETS, INC.
      By:           Name:           Title:           DELTA BENEFITS MANAGEMENT,
INC.
      By:           Name:           Title:           DELTA CONNECTION ACADEMY,
INC.
      By:           Name:           Title:           DELTA LOYALTY MANAGEMENT
SERVICES, LLC
      By:           Name:           Title:           DELTA TECHNOLOGY, LLC
      By:           Name:           Title:           EPSILON TRADING, LLC
      By:           Name:           Title:        

Signature Page to First Lien Pledge Agreement

 



--------------------------------------------------------------------------------



 



            KAPPA CAPITAL MANAGEMENT, LLC
      By:           Name:           Title:        

Signature Page to First Lien Pledge Agreement

 



--------------------------------------------------------------------------------



 



            Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A.
as Collateral Agent
      By:           Name:           Title:        

Signature Page to First Lien Pledge Agreement

 



--------------------------------------------------------------------------------



 



Schedule I to the First Lien Pledge Agreement
EQUITY INTERESTS

                              No. and Class             Certificate   of Equity
  % Issuer   Pledgor   Number   Interests   Owned                  

INDEBTEDNESS
Schedule I to First Lien Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ANNEX I
FORM OF SUPPLEMENT
SUPPLEMENT NO. ___TO
FIRST LIEN PLEDGE AGREEMENT DATED AS OF APRIL 30, 2007.
               WHEREAS, pursuant to that certain First Lien Pledge Agreement,
dated as of April 30, 2007 (as the same has been, or may hereafter be, amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”; capitalized terms used herein without definition
have the meanings given to them in the Pledge Agreement) made by DELTA AIR
LINES, INC. (the “Borrower”), the direct and indirect domestic subsidiaries of
the Borrower signatory thereto, [ANY ADDITIONAL PLEDGORS,] (together with the
Borrower, the “Pledgors”), in favor of JPMORGAN CHASE BANK, N.A. (the
“Collateral Agent”) for the First Priority Secured Parties, the Pledgors have
granted and pledged to the Collateral Agent for the ratable benefit of the First
Priority Secured Parties, a security interest in all of the Pledgors’ right,
title and interest in, to and under the Pledged Collateral, all as more fully
set forth in the Pledge Agreement.
               A. WHEREAS, the Pledgors have acquired or created additional
Pledged Collateral since the date of execution of the Pledge Agreement and the
most recent Supplement thereto and hold certain additional Pledged Collateral;
and
               B. WHEREAS, Schedule I to the Pledge Agreement does not reflect
Pledged Collateral acquired or created by the Pledgors since the date of
execution of the Pledge Agreement and the most recent Supplement thereto.
               THEREFORE,
               To secure the prompt and complete payment when due of the First
Priority Obligations (other than contingent indemnification obligations not due
and payable) of the Borrowers, to secure the performance and observance by each
of the Pledgors of all the agreements, covenants and provisions contained in the
Credit Agreement and in the Loan Documents for the benefit of the Collateral
Agent on behalf of the First Priority Secured Parties, the Pledgors do hereby
grant to the Collateral Agent, for the ratable benefit of the First Priority
Secured Parties, a security interest (subject to Liens permitted by the Credit
Agreement) in and to all of the Pledgors’ right, title and interest in and to
the Pledged Collateral being added to Schedule I to the Pledge Agreement below.
               The Pledge Agreement is hereby supplemented, effective as of the
date hereof, by amending Schedule I thereof so as to reflect all of the Pledged
Collateral in and to which the Pledgors have granted a security interest to the
Collateral Agent, for the ratable benefit of the First Priority Secured Parties,
pursuant to the terms of the Pledge Agreement and the Credit Agreement.
               The following Pledged Collateral is hereby added to Schedule I to
the Pledge Agreement:

 



--------------------------------------------------------------------------------



 



EQUITY INTERESTS

                              No. and Class             Certificate   of Equity
  % Issuer   Pledgor   Number   Interests   Owned                  

INDEBTEDNESS
               Except as expressly supplemented hereby, the Pledge Agreement
shall continue in full force and effect in accordance with the provisions
thereof on the date hereof. As used in the Pledge Agreement, the terms
“Agreement”, “this Agreement”, “this Pledge Agreement”, “herein”, “hereafter”,
“hereto”, “hereof” and words of similar import, shall, unless the context
otherwise requires, mean the Pledge Agreement as supplemented by this Supplement
and all other Supplements.
               This Supplement shall be construed as supplemental to the Pledge
Agreement and shall form a part thereof, and the Pledge Agreement and all
documents contemplated thereby and any previously executed Supplements thereto,
are each hereby incorporated by reference herein and confirmed and ratified by
the Pledgors.
               The execution and filing of this Supplement, and the addition of
the Pledged Collateral set forth herein are not intended by the parties to
derogate from, or extinguish, any of the rights or remedies of the Collateral
Agent under (i) the Pledge Agreement and/or any agreement, amendment or
supplement thereto or any other instrument executed by the Pledgors or (ii) any
financing statement, continuation statement, deed or charge or other instrument
executed by the Pledgors and heretofore filed in any state or county in the
United States of America or elsewhere.
               THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CONFLICT OF LAWS PRINCIPLES.
               This Supplement may be executed in any number of counterparts,
each of which when so executed and delivered shall constitute an original for
all purposes, but all such counterparts taken together shall constitute but one
and the same instrument. Any signature delivered by a party by facsimile or .pdf
electronic transmission shall be deemed to be an original signature thereto.

 



--------------------------------------------------------------------------------



 



[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the Pledgors have caused this Supplement No.
___to the First Lien Pledge Agreement to be duly executed as of the date and
year first written above.

            [NAME OF EACH PLEDGOR]
      By:           Name:           Title:           Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A.
as Collateral Agent
      By:           Name:           Title:        

Page 4



--------------------------------------------------------------------------------



 



EXHIBIT D
FIRST LIEN SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT
Dated as of April 30, 2007
from
Delta Air Lines, Inc.,
and
Comair, Inc.
as Grantors
to
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



THIS FIRST LIEN SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT is subject to
the terms and provisions of the Intercreditor Agreement, dated as of April 30,
2007 (as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as collateral agent for the First
Priority Secured Parties referred to therein, Goldman Sachs Credit Partners
L.P., as collateral agent for the Second Priority Secured Parties referred to
therein, Delta Air Lines, Inc. and the Guarantors (as defined below).
FIRST LIEN SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT
          FIRST LIEN SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT dated as
of April 30, 2007 (this “Agreement”), made by DELTA AIR LINES, INC., a Delaware
corporation (the “Borrower”), and COMAIR, INC., an Ohio corporation (“Comair”
and, together with the Borrower, the “Grantors”, and each a “Grantor”), to
JPMORGAN CHASE BANK, N.A., acting as collateral agent (the “Collateral Agent”)
for the First Priority Secured Parties (as defined in the Intercreditor
Agreement referred to in the Credit Agreement described below).
W I T N E S S E T H:
          WHEREAS, in connection with the execution and delivery of this
Agreement, the Borrower is entering into a First Lien Revolving Credit and
Guaranty Agreement dated as of the date hereof (as amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the Subsidiaries of the Borrower party thereto, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent for the lenders
from time to time party thereto (the “Lenders”), UBS Securities LLC, as
syndication agent, J.P. Morgan Securities Inc. and Lehman Brothers Inc., as
co-lead arrangers, J.P. Morgan Securities Inc., Lehman Brothers Inc. and UBS
Securities LLC, as joint bookrunners, Calyon New York Branch and RBS Securities
Corporation, as co-documentation agents, and the Lenders; and
          WHEREAS, unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined; and
          WHEREAS, pursuant to the guaranty set forth in Section 9 of the Credit
Agreement, the Guarantors have agreed to guarantee the payment in full of all
the First Priority Obligations of the Borrower; and
          WHEREAS, it is a condition precedent to the making of Loans and the
issuance of Letters of Credit that the Grantors shall have granted a security
interest in, pledge of and lien on the Collateral as security for the First
Priority Obligations; and
          WHEREAS, the parties hereto desire to more fully set forth their
respective rights in connection with such security interest, pledge and lien;
and
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lenders to make Loans and issue Letters of Credit, the Grantors
hereby agree with the Collateral Agent as follows:

 



--------------------------------------------------------------------------------



 



          Section 1. Pledge. Each of the Grantors hereby pledges to the
Collateral Agent and grants to the Collateral Agent for the ratable benefit of
the First Priority Secured Parties a security interest in all of such Grantor’s
right, title and interest in and to each of the following, whether now owned,
held or hereafter acquired by such Grantor, and whether now or hereafter
existing or arising (together, the “Collateral”):
          (a) each and every FAA Slot of such Grantor; and
          (b) to the extent permitted under Applicable Law, each and every Route
of such Grantor; and
          (c) to the extent permitted by applicable law and contract, each and
every Gate Interest of such Grantor; and
          (d) to the extent permitted by applicable law, each and every Foreign
Slot of such Grantor; and
          (e) to the extent permitted by applicable law and contract, all
Supporting Route Facilities of such Grantor; and
          (f) all Proceeds of any kind of any and all of the foregoing
(including, without limitation, in the cases of the Collateral listed in (c),
(d) and (e), above, the proceeds (of any kind) received or to be received by
such Grantor upon the transfer or other disposition of such Collateral
notwithstanding whether the pledge and grant of the security interest in such
Collateral is legally effective under applicable law).
It being understood, that no Grantor shall be deemed to have granted, assigned,
conveyed, mortgaged, pledged, hypothecated or transferred (such actions,
collectively, the “granting of a security interest”) over Collateral insofar as
such granting of a security interest would constitute a breach or violation of a
valid and effective restriction in favor of a third party (including, but not
limited to, any mandatory consent rights, and the parties hereby agree that the
Collateral Agent shall not require any actions to be taken with respect to such
consent rights except following the occurrence of an Event of Default as
specifically provided herein) that would result in the termination of such
Grantor’s interest in such Collateral or give rise to any valid and effective
indemnification obligation or any valid and effective right to terminate or
commence the exercise of remedies under such restriction. Notwithstanding the
foregoing, in no event shall “Collateral” include any Excluded Property.
          Section 2. Security For First Priority Obligations. This Agreement and
the Collateral secure the payment of the Grantors’ First Priority Obligations
(as defined in the Intercreditor Agreement), now or hereafter existing, under
the Credit Agreement and the other Loan Documents (and any other documents in
respect of such First Priority Obligations).
          Section 3. No Release. Nothing set forth in this Agreement shall
relieve any Grantor from the performance of any term, covenant, condition or
agreement on such Grantor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or impose any obligation on the Collateral Agent or any
First Priority Secured Party to perform or observe any such term, covenant,

2



--------------------------------------------------------------------------------



 



condition or agreement on such Grantor’s part to be so performed or observed or
impose any liability on the Collateral Agent or any First Priority Secured Party
for any act or omission on the part of such Grantor relating thereto or for any
breach of any representation or warranty on the part of any Grantor contained in
this Agreement, or in respect of the Collateral or made in connection herewith
or therewith. This Section shall survive the termination of this Agreement and
the discharge of any Grantor’s other obligations hereunder and under the Loan
Documents.
          Section 4. Representation, Warranties And Covenants. Each of the
Grantors represents, warrants and covenants as follows:
          (a) Filings. To the extent that perfection is governed by the Uniform
Commercial Code in effect in the State of New York from time to time, all
filings, registrations and recordings necessary under U.S. law to create,
preserve, protect and perfect the security interest granted by the Grantors to
the Collateral Agent hereby in respect of the Collateral in which the Grantors
are permitted by applicable law to grant a security interest have been
accomplished, and such security interest granted to the Collateral Agent
pursuant to this Agreement in and to the Collateral will constitute a perfected
security interest therein prior to the rights of all other Persons therein (but
subject, however, to the authority of the DOT and any Foreign Aviation Authority
or any Airport Authority to amend or withdraw the Routes or Supporting Route
Facilities and/or the authority of the FAA to withdraw FAA Slots pursuant to
Title 49 and Title 14, the rights of other applicable Governmental Authorities,
Airport Authorities or Foreign Aviation Authorities with respect to Routes,
Foreign Slots and Supporting Route Facilities, and the rights of the lessor,
sub-lessor or other Person providing any Grantor (or to which the Grantor
provides) the authority to occupy and/or use the Gate Interests and Supporting
Route Facilities) and subject to no other Liens other than Liens permitted by
Section 6.01 of the Credit Agreement. Nothing herein shall be construed to
require Grantors to record any memoranda of lease or similar instruments with
respect to Gate Interests.
          (b) Ownership. Each Grantor is, and as to Collateral acquired by it
from time to time after the date hereof, such Grantor will be, the holder of all
of such Collateral free from any Lien (other than the Liens referred to in
Section 6.01 of the Credit Agreement and subject to the regulatory authority of
the DOT and the FAA under Title 49 and the regulatory authority of Foreign
Aviation Authorities under applicable law). Subject to the preceding sentence,
the Grantors shall defend the Collateral against any and all claims and demands
of all Persons at any time claiming any interest therein adverse to the
Collateral Agent or any First Priority Secured Party.
          (c) No Competing Interests. Except as otherwise permitted by clauses
(i) and (ii) below, there is no financing statement (or to any Grantor’s
knowledge, without independent investigation, similar statement or instrument of
registration under the law of any jurisdiction intended to provide notice of a
Lien) covering or purporting to cover any interest of any kind in the
Collateral, and so long as the Credit Agreement has not been terminated or any
of the First Priority Obligations remain unpaid, the Grantors shall not execute
or authorize to be filed in any public office any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction intended to provide notice of a Lien) relating to the Collateral of
the Grantors, except financing statements filed or to be filed in respect of and
covering the

3



--------------------------------------------------------------------------------



 



security interests (i) granted hereby to the Collateral Agent and (ii) granted
to the holders of Liens permitted pursuant to Section 6.01 of the Credit
Agreement.
          (d) Location. The chief executive office of each Grantor is located at
the address listed opposite such Grantor’s name on Schedule 4(d) hereto, which
schedule may be updated from time to time.
          (e) As to FAA Slots. Set forth on Schedule 4(e) is a true, correct and
complete list of each Grantor’s Appraised FAA Slots as of the date of this
Agreement, which Schedule 4(e) shall be revised from time to time by such
Grantor as provided for in Section 6(d)(i) of this Agreement. Each Grantor
represents and warrants that (A) it holds each of the FAA Slots pursuant to
authority granted by the FAA, other applicable Governmental Authority or Airport
Authority, pursuant to Title 14 or Title 49, as the case may be, or other
applicable law, (B) it has, at all times after obtaining each FAA Slot, complied
in all material respects with all of the terms, conditions and limitations of
each rule or regulation of the FAA, DOT, any other applicable Governmental
Authority or Airport Authority applicable thereto and with all applicable
provisions of law, and (C) there exists no violation of such terms, conditions,
limitations or law that gives the FAA, DOT, other applicable Governmental
Authority or Airport Authority the right to terminate, cancel, suspend, withdraw
or modify, in any materially adverse respect, the rights of such Grantor in any
such FAA Slot except to the extent that such failure to comply could not be
reasonably expected to result in a Material Adverse Effect.
          (f) As to Primary Foreign Slots. Set forth on Schedule 4(f) is a true,
correct and complete list of each Grantor’s Primary Foreign Slots as of the date
of this Agreement, which Schedule 4(f) shall be revised from time to time by
such Grantor as provided for in Section 6(d)(i) of this Agreement. Each Grantor
represents and warrants that it holds the requisite authority and holds each of
the Primary Foreign Slots pursuant to authority granted by the applicable
Foreign Aviation Authorities, and that it has, at all times after obtaining each
such Primary Foreign Slot, complied in all material respects with all of the
terms, conditions, and limitations of each rule or regulation of the applicable
Foreign Aviation Authorities regarding such Primary Foreign Slots and with all
applicable provisions of foreign law, and that there exists no violation of such
terms, conditions, limitations or foreign law that gives any Foreign Aviation
Authority the right to terminate, cancel, suspend, withdraw or modify the rights
of such Grantor in any Primary Foreign Slot in any materially adverse respect
except to the extent that such failure to comply could not be reasonably
expected to result in a Material Adverse Effect.
          (g) As to Primary Gate Interests.
          (i) Set forth on Schedule 4(g) is a true, correct and complete list of
each Grantor’s Primary Gate Interests as of the date of this Agreement which
Schedule 4(g) shall be revised from time to time by such Grantor as provided for
in Section 6(d)(iii) of this Agreement. Except for matters that would not
reasonably be expected to result in a Material Adverse Effect, each Grantor
represents and warrants that (A) it holds the Primary Gate Interests pursuant to
authority granted by the applicable Governmental Authority or Airport Authority,
and (B) no violation by the Grantor of any terms, conditions, or limitations of
any

4



--------------------------------------------------------------------------------



 



rule or regulation of the applicable Governmental Authority or Airport Authority
regarding such Primary Gate Interests or any applicable provisions of law has
occurred and is continuing that would give any Governmental Authority or Airport
Authority the right to terminate, cancel, suspend, withdraw or modify in any
materially adverse respect the rights of such Grantor in any such Primary Gate
Interests.
          (ii) Each Grantor represents and warrants that it is utilizing the
Primary Gate Interests in a manner consistent in all material respects with
applicable law, regulations and contracts in order to preserve its right to hold
and have access to the Primary Gate Interests to the extent necessary to operate
sufficient service over each Primary Route to maintain its rights in and to such
Primary Route and the Primary Foreign Slot associated with such Primary Route.
No Grantor has received any written notice from any Governmental Authority or
Airport Authority, or is aware of any other event or circumstance, that would be
reasonably likely to impair its right to hold and use any Primary Gate Interest
in any materially adverse respect except to the extent that such failure to
comply could not be reasonably expected to result in a Material Adverse Effect.
          (h) As to Primary Routes. Set forth on Schedule 4(h) is a true,
correct and complete list of each Grantor’s Primary Routes as of the date of
this Agreement, which Schedule 4(h) shall be revised from time to time by such
Grantor as provided for in Section 6(d)(ii) of this Agreement.
          (i) As to Primary Supporting Route Facilities. Set forth on Schedule
4(i) is a true, correct and complete list of each Grantor’s Primary Supporting
Route Facilities as of the date of this Agreement, which Schedule 4(i) shall be
revised from time to time by such Grantor as provided in Section 6(d)(iii) of
this Agreement. Each Grantor represents and warrants that (A) it holds the
Primary Supporting Route Facilities pursuant to authority granted by the
applicable Foreign Aviation Authorities or Airport Authorities, and (B) no
violation by such Grantor of any terms, conditions, or limitations of any rule
or regulation of the applicable Foreign Aviation Authorities or Airport
Authorities regarding such Primary Supporting Route Facilities or any applicable
provisions of foreign law has occurred and is continuing that gives the
applicable Foreign Aviation Authorities or Airport Authority the regulatory
authority to terminate, cancel, suspend, withdraw or modify in any materially
adverse respect the rights of such Grantor in any Primary Supporting Route
Facilities except to the extent that such violation could not reasonably be
expected to result in a Material Adverse Effect.
          (j) Authority and Accuracy. Except as otherwise provided to the
contrary herein, each Grantor has full corporate power and authority and legal
right to grant a security interest in and pledge all the Collateral of such
Grantor pursuant to this Agreement. All information set forth herein relating to
the Collateral of any Grantor is accurate in all material respects as of the
date hereof.
          (k) Consents. No consent of any other party (including, without
limitation, stockholders or creditors of any Grantor), and no consent,
authorization, approval, or other action by, and (except in connection with the
perfection of the Liens created hereby) no notice to or filing with, any
Governmental Authority or other Person is required either (i) for the pledge by
each Grantor of the Collateral, with respect to which such Grantor is permitted
under

5



--------------------------------------------------------------------------------



 



applicable law and contract to so pledge, pursuant to this Agreement or for the
execution, delivery or performance of this Agreement or (ii) for the exercise by
the Collateral Agent of the rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement; provided,
however, that (A) any transfer of FAA Slots is subject to confirmation by the
FAA, (B) the transfer of certain Routes is subject to approval by the DOT
pursuant to Section 41105 of Title 49, (C) the transfer of Routes may be subject
to Presidential review pursuant to Section 41307 of Title 49 and the pledge of,
transfer of, and exercise of remedies with respect to Routes, may be subject to
the approval of Foreign Aviation Authorities, (D) the pledge or transfer of Gate
Interests may be subject to approval by Governmental Authorities or Airport
Authorities, aviation authorities, air carriers or other lessors and (E) the
transfer of, pledge of, and exercise of remedies with respect to, Foreign Slots
and Supporting Route Facilities may be subject to approval by Foreign Aviation
Authorities or Airport Authorities.
          (l) Recourse. This Agreement is made with full recourse to each
Grantor and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of each Grantor contained herein, in the other Loan
Documents and otherwise in writing in connection herewith or therewith.
          Section 5. Supplements, Further Assurances.
          (a) At the reasonable request of the Collateral Agent, each Grantor
shall promptly execute and deliver to the Collateral Agent, at any time and from
time to time, at the expense of such Grantor, documentation in form and
substance reasonably satisfactory to the Collateral Agent, and take all further
action, that may be required or that the Collateral Agent reasonably requests,
evidencing the security interests granted hereby and providing for the
perfection, preservation and protection of such security interests, and enabling
the Collateral Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral of such Grantor.
          (b) Each Grantor authorizes the Collateral Agent to prepare and file
such financing and continuation statements, in form and substance reasonably
acceptable to it, as may from time to time be necessary to grant, continue and
maintain a valid, enforceable, first priority security interest in the
Collateral of such Grantor and the other rights, as against third parties
provided hereby, all in accordance with the Uniform Commercial Code as enacted
in any and all relevant jurisdictions or any other relevant law. Each Grantor
shall pay any applicable filing fees and other expenses related to the filing of
financing and continuation statements in the United States or the expenses for
other action taken in accordance with this Agreement (whether by the Collateral
Agent or by such Grantor upon the Collateral Agent’s reasonable request) to
perfect the security interest granted hereunder. Each Grantor hereby authorizes
the Collateral Agent to file any financing or continuation statements without
the signature of such Grantor when permitted by law. No Grantor shall be
required to seek a memorandum of lease or leasehold mortgage or similar
instrument or filing with respect to Gate Interests of Supporting Route
Facilities.
          (c) Notwithstanding anything to the contrary herein, the Collateral
Agent shall not take any security interest in, or prior to the occurrence of any
Event of Default, require any

6



--------------------------------------------------------------------------------



 



actions to be taken with respect to those assets as to which Collateral Agent
shall determine, in its reasonable discretion, that the costs of obtaining such
security interest or taking such action are excessive in relation to the benefit
to the First Priority Secured Parties afforded thereby.
          (d) As required pursuant to Section 5.16(b) of the Credit Agreement,
upon any Guarantor acquiring any right, title or interest in or to any
Collateral (including any Proceeds of any of the foregoing), the Borrower shall
cause such Guarantor to become a party to this Agreement the result of which
shall be that such Guarantor shall have pledged to the Collateral Agent, and
granted the Collateral Agent, a duly perfected first priority security interest
(subject to Specified Permitted Collateral Liens) in and to such Collateral (and
such Collateral shall otherwise be subject only to those Liens permitted
pursuant to Section 6.01 of the Credit Agreement), to the same extent and
subject to the same terms and conditions as the Grantor is subject hereunder.
               Section 6. Affirmative Covenants and Provisions Concerning
Collateral.
               (a) Notice of Violations of Laws and Regulations. Each Grantor
agrees to give the Collateral Agent notice of any material violations of any
applicable laws, foreign laws, treaties or agreements, rules, or regulations
(collectively, the “Requirements”) (whether presently in effect or hereinafter
enacted, passed, promulgated, made, issued or adopted by the DOT, FAA, any
Governmental Authority, Foreign Aviation Authorities or Airport Authorities)
affecting the Collateral or such Grantor’s use thereof, by sending within
fifteen (15) business days after service upon, or receipt by, an SGR Responsible
Officer of such Grantor, a copy of each and every one thereof to the Collateral
Agent. At the same time, such Grantor will inform the Collateral Agent as to the
work or steps which such Grantor proposes to do or take in order to correct the
violation. Notwithstanding the foregoing, however, if such work or step would
require any alterations which would, in such Grantor’s reasonable opinion,
reduce the value of the Collateral, such Grantor may defer compliance therewith,
as long as such deferral is consistent with applicable law in order that such
Grantor may, at such Grantor’s expense, contest or seek modification of or other
relief with respect to such Requirements so long as such contest or the seeking
of such relief does not involve any substantial danger of the sale, forfeiture
or loss of the related Collateral.
          (b) Notice of Changes in Laws and Regulations. Each Grantor agrees to
use commercially reasonable efforts to give the Collateral Agent notice of any
material changes in or new applicable Requirements that could reasonably be
expected to have a materially adverse effect on the Appraised FAA Slots, Primary
Foreign Slots or Primary Routes or such Grantor’s use of any of the foregoing,
by sending within forty-five (45) days after service upon, receipt by, or after
the same otherwise comes to the attention of an SGR Responsible Officer of such
Grantor, a copy of each and every such change to the Collateral Agent.
               (c) Updated Schedules.
                    (i) Appraised FAA Slots and Primary Foreign Slots. Each
Grantor shall deliver or cause to be delivered to the Collateral Agent, at such
Grantor’s expense, updated Schedules 4(e) and 4(f) to replace the then-existing
Schedules 4(e) or 4(f), as the case may be, (A) from time to time to reflect the
allocation to, or the acquisition, by whatever means, by such

7



--------------------------------------------------------------------------------



 



Grantor of any permanent FAA Slots which such Grantor wishes to designate as
Appraised FAA Slots or any Foreign Slot which Grantor desires to add to
Schedule 4(f), (B) upon delivery of any certificate pursuant to Section 5.01(m)
of the Credit Agreement reflecting any permanent disposition or transfer by such
Grantor of any Appraised FAA Slot or Primary Foreign Slot permitted pursuant to
the terms of the Credit Agreement or (C) upon any reasonable request by the
Collateral Agent to update such Schedules 4(e) and 4(f).
                    (ii) Primary Routes. Each Grantor shall deliver or cause to
be delivered to the Collateral Agent, at such Grantor’s expense, an updated
Schedule 4(h) to replace the then-existing Schedule 4(h) (A) from time to time
to reflect any allocation to, or acquisition by, such Grantor of an additional
Route which such Grantor wishes to designate as a Primary Route, (B) upon
delivery of any certificate pursuant to Section 5.01(m) of the Credit Agreement
reflecting any permanent disposition or transfer by such Grantor of any Primary
Route permitted pursuant to the terms of the Credit Agreement or (C) upon any
reasonable request by the Collateral Agent to update such Schedule 4(h).
                    (iii) Primary Gate Interests and Primary Supporting Route
Facilities. Each Grantor shall deliver or cause to be delivered to the
Collateral Agent, at such Grantor’s expense, updated Schedules 4(g) and 4(i) to
replace the then-existing Schedule 4(g) and 4(i) (A) upon delivery of any
certificate pursuant to Section 5.01(m) of the Credit Agreement reflecting
airports associated with additional Primary Routes allocated to or acquired by a
Grantor which airports are not already listed on Schedule 4(g) or Schedule 4(i)
or (B) upon any reasonable request by the Collateral Agent to update such
Schedules 4(g) and 4(i).
          Section 7. Collateral Agent Appointed.
          (a) Attorney-In-Fact. Each Grantor hereby irrevocably appoints the
Collateral Agent as such Grantor’s attorney-in-fact (which appointment shall be
irrevocable and deemed coupled with an interest) with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in the Collateral Agent’s discretion, upon and during the
occurrence and continuation of an Event of Default, to take any action and to
execute any instrument which the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation:
          (i) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (ii) to receive, endorse, and collect any instruments and documents in
connection with clause (i) above;
          (iii) to receive, endorse and collect all instruments made payable to
such Grantor representing any distribution in respect of the Collateral or any
part thereof and to give full discharge for the same; and
          (iv) to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem necessary or desirable for the
collection

8



--------------------------------------------------------------------------------



 



of any of the Collateral or otherwise to enforce the rights of the Collateral
Agent with respect to any of the Collateral.
          (b) Collateral Agent’s Duties. The powers conferred on the Collateral
Agent hereunder are solely to protect its interest and the interests of the
First Priority Secured Parties in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
the Collateral Agent hereunder, the Collateral Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral, whether
or not the Collateral Agent has or has been or is deemed to have knowledge of
such matters.
          Section 8. Collateral Agent May Perform. If any Grantor fails to
perform any agreement contained herein within a reasonable time after receipt of
a written request to do so from the Collateral Agent, the Collateral Agent may
perform, or cause performance of, such agreement, and the reasonable expenses of
the Collateral Agent, including, without limitation, the reasonable fees and
expenses of counsel, incurred in connection therewith, shall be payable by such
Grantor and shall be considered First Priority Obligations.
          Section 9. Events Of Default, Remedies.
          (a) Events Of Default. It shall be an Event of Default hereunder if
under the Credit Agreement an “Event of Default” shall occur.
          (b) Remedies; Obtaining Collateral Upon Event Of Default. If any Event
of Default shall have occurred and be continuing, then and in every such case,
the Collateral Agent may, at any time or from time to time during the
continuance of such Event of Default:
          (i) Declare the entire right, title and interest of the Grantors in
and to each Slot vested, subject to the requirements imposed by Title 49, Title
14, other applicable law and regulations and the FAA and any other applicable
Governmental Authority or Airport Authority, in which event such rights, title
and interest shall immediately vest in the Collateral Agent, in which case the
Collateral Agent may or may cause the Grantors to effectuate the transfer of any
or all of the Slots and the Grantors agree to execute and deliver such transfer
documents, deeds of conveyance, assignments and other documents or instruments
(including any notices or applications to the DOT, FAA, any other Governmental
Authority or Airport Authority having jurisdiction over any such Slot or the use
thereof) as shall be required or requested by the Collateral Agent in order to
effectuate the transfer of such Slots, together with copies of any certificates,
confirmations, notices or orders issued by the FAA, other applicable
Governmental Authority or Airport Authority representing same and any other
rights of the Grantors with respect thereto, to any designee or designees
selected by the Collateral Agent if required by applicable law or regulation; it
being understood that, as of the date hereof, transfers of Slots within the
United States must accommodate the FAA requirement that such Slots be used only
by air carriers generally; it being further understood that each Grantor’s
obligation to deliver such Collateral and such documents and instruments with
respect thereto is of the essence of this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, the Collateral Agent

9



--------------------------------------------------------------------------------



 



shall be entitled to a decree requiring specific performance by each Grantor of
said obligations; and
          (ii) In the Collateral Agent’s reasonable discretion, the Collateral
Agent may use the blank, undated, signed Slot transfer documents held in escrow
(in the form of Exhibit I hereto) as a means to effectuate a transfer as
contemplated herein; and
          (iii) Declare, to the extent permitted by foreign law or regulations,
the entire right, title and interest of each Grantor in and to each Foreign Slot
vested, subject to the requirements imposed by foreign law, regulations and
Foreign Aviation Authorities, in which event such rights, title and interest
shall immediately vest in the Collateral Agent, in which case the Collateral
Agent may or may cause such Grantor to effectuate the transfer of any or all of
the Foreign Slots as may be required under foreign law or regulations and each
Grantor agrees to execute and deliver such transfer documents, deeds of
conveyance, assignments and other documents or instruments (including any
notices or applications to the Foreign Aviation Authorities, Airport Authority
or any other Governmental Authority having jurisdiction over any such Foreign
Slot or the use thereof) and to take such other actions and use its reasonable
best efforts (including seeking the assistance of the U.S. Government) as shall
be reasonably required or requested by the Collateral Agent in order to
effectuate the transfer of such Foreign Slots; it being understood that, with
respect to each Foreign Slot, if any of the foregoing is not permitted under
applicable law, foreign law or regulations, the Collateral Agent for the ratable
benefit of the First Priority Secured Parties shall nevertheless continue to
have all of each Grantor’s right, title and interest in and to all of the
proceeds (of any kind) received or to be received by such Grantor upon the
transfer or other disposition of such Collateral; it being further understood
that where it is permitted under foreign law or regulations, each Grantor’s
obligation to deliver such Collateral and such documents and instruments with
respect thereto is of the essence of this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, the Collateral Agent shall
be entitled to a decree requiring specific performance by each Grantor of said
obligations; and
          (iv) Declare the entire right, title and interest of each Grantor in
and to each Route and the Supporting Route Facilities, vested, subject to the
requirements imposed by Title 49, other applicable law, regulations, the DOT,
and Foreign Aviation Authorities, in which event such rights, title and interest
shall immediately vest in the Collateral Agent, and, whether or not such vesting
is legally effective, each Grantor agrees to execute and deliver such deeds of
conveyance, assignments and other documents or instruments (including any
notices or applications to the DOT, FAA, applicable Foreign Aviation
Authorities, any other Governmental Authority or Airport Authority having
jurisdiction over any such Route or Supporting Route Facilities, or the use
thereof) and to take such other actions and use its reasonable best efforts
(including seeking the assistance of the U.S. Government) as shall be reasonably
required or requested by the Collateral Agent in order to legally effectuate the
transfer of such Routes and Supporting Route Facilities, together with copies of
the certificates or orders issued by the DOT and the Foreign Aviation
Authorities representing the same and any other rights of each Grantor with
respect thereto, and to use its reasonable best efforts to transfer, assign or
convey all of the Routes and the Supporting Route Facilities associated with, or
related to, each Grantor’s operation of the applicable Route, to any designee or
designees selected by the Collateral Agent and approved

10



--------------------------------------------------------------------------------



 



by the DOT and to the extent necessary, by any Foreign Aviation Authorities, any
other Governmental Authority or Airport Authority, it being understood that,
with respect to each Route and Supporting Route Facilities, if any of the
foregoing is not permitted under applicable law, the Collateral Agent for the
ratable benefit of the First Priority Secured Parties shall nevertheless
continue to have all of each Grantor’s right, title and interest in and to all
of the proceeds (of any kind) received or to be received by such Grantor upon
the transfer or other disposition of such Collateral; it being further
understood that (A) as of the date hereof, the transfer of any Route (but not a
pledge or the grant of a security interest therein) is subject to approval by
the DOT pursuant to Section 41105 of Title 49 and review by the President
pursuant to Section 41307 of Title 49, and that pursuant to such provisions the
Routes may be transferred only to one or more Certificated Air Carriers and
(B) each Grantor’s obligation to deliver such Collateral and such documents and
instruments with respect thereto, including to use its reasonable best efforts
to transfer, assign or convey all of its right, title and interest in and to the
Routes and the Supporting Route Facilities, is of the essence of this Agreement
and that, accordingly, upon application to a court having jurisdiction, the
Collateral Agent shall be entitled to a decree requiring specific performance by
each Grantor of said obligations.
          (v) Declare the entire right, title and interest of each Grantor in
and to each Gate Interest vested, in which event such rights, title and interest
shall immediately vest in the Collateral Agent, and, whether or not such vesting
is legally effective, each Grantor agrees to execute and deliver such deeds of
conveyance, assignments and other documents or instruments as shall be requested
by the Collateral Agent in order to legally effectuate the transfer of such Gate
Interest, to any designee or designees selected by the Collateral Agent and to
use its reasonable best efforts to effect such transfer; it being understood
that if any of the foregoing is not permitted under applicable law or agreement
to which any Grantor is a party relating to a Gate Interest, the Collateral
Agent for the ratable benefit of the First Priority Secured Parties shall
nevertheless continue to have all of such Grantor’s right, title and interest,
if any, in and to all of the proceeds (of any kind) received or to be received
by such Grantor upon the transfer or other disposition of such Collateral; it
being further understood that any such Gate Interest transfer may be subject to
the approval or consent of the relevant Airport Authority; and it being further
understood that each Grantor’s obligation to deliver such Collateral and such
documents and instruments with respect thereto is of the essence of this
Agreement and that, accordingly, upon application to a court of equity having
jurisdiction, the Collateral Agent shall be entitled to a decree requiring
specific performance by each Grantor of said obligations it being further
understood that any such Gate Interest transfer may be subject to approval or
consent by an Airport Authority or airport operator; and
          (vi) Sell, transfer, lease or otherwise liquidate, or direct each
Grantor to sell, transfer, lease or otherwise liquidate, any or all of the
Collateral or any part thereof, subject to the requirements imposed by Title 14,
Title 49, the FAA, the DOT, Foreign Aviation Authorities and Airport Authorities
and take possession of the proceeds of any such sale, transfer, lease or
liquidation.
          (c) Remedies; Disposition Of The Collateral.

11



--------------------------------------------------------------------------------



 



          (i) The Collateral Agent shall, from time to time exercise in respect
of the Collateral, in addition to other rights and remedies provided for herein
or otherwise available to it and to the extent not in violation of applicable
law, including Title 14 and Title 49, and subject to the approval of the DOT
and/or the FAA, all the rights and remedies of a secured party on default under
the UCC in effect in all relevant jurisdictions at the time of an Event of
Default and the Collateral Agent may also in its discretion, without notice
except as specified below and as may be required by applicable law, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Collateral Agent may deem commercially
reasonable. To the extent not inconsistent with Title 49, Title 14 or the
requirements of the DOT or the FAA, the Collateral Agent or any First Priority
Secured Party may be the purchasers of any or all of the Collateral at any such
sale and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
such sale, to use and apply any of the First Priority Obligations owed to such
Person as a credit on account of the purchase price of any Collateral payable by
such Person at such sale. Each purchaser at any such sale shall acquire the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives, to the fullest extent permitted by law,
all rights of redemption, stay or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. Each Grantor agrees that at least ten (10) days’ notice to such Grantor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Collateral
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor hereby waives, to the fullest
extent permitted by law, any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale.
          (ii) Except as otherwise provided herein, each Grantor hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of any of the Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Grantor would otherwise have under law, and each Grantor
hereby further waives to the fullest extent permitted by applicable law: (A) all
damages occasioned by such taking of possession; (B) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of the Collateral Agent’s rights hereunder; and (C) all rights of
redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any applicable law. Any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of each Grantor therein and thereto, and shall be a perpetual bar both
at law and in equity against each Grantor and against any and all Persons
claiming or attempting to claim the Collateral so sold, optioned or realized
upon, or any part thereof, from, through and under each of the Grantors.

12



--------------------------------------------------------------------------------



 



          (d) Continuing Use During Remedies. In the event that the Collateral
Agent invokes its rights or remedies under (b) or (c) of this Section, each
Grantor shall do or cause to be done all things necessary to preserve and keep
in full force and effect its material rights in and to use its Routes, Slots and
Foreign Slots until the Collateral Agent is able to complete the transfer or
otherwise dispose of such Routes, Slots and Foreign Slots.
          Section 10. Application Of Proceeds. All cash proceeds received by the
Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral pursuant to the exercise by
it of its remedies as a secured party as provided in Section 9 of this Agreement
shall, in the discretion of the Administrative Agent, be held by the Collateral
Agent as collateral for, and then at any time thereafter shall, upon instruction
from the Administrative Agent, be applied (after payment of any amounts payable
to the Collateral Agent pursuant to Section 10.4 of the Credit Agreement) in
whole or in part against, all or any part of the First Priority Obligations in
such order as provided for in the Credit Agreement and the Intercreditor
Agreement. Any surplus of such cash or cash proceeds held by the Collateral
Agent and remaining after payment in full of all the First Priority Obligations
shall be promptly paid over to the Grantors or to whomever may be at such time
lawfully entitled to receive such surplus. Each Grantor shall remain liable for
any deficiency if the proceeds of any such sale, collection or other realization
are insufficient to pay its First Priority Obligations and the fees and
disbursements of any attorneys employed by the Collateral Agent or any First
Priority Secured Party to collect such deficiency.
          Section 11. No Waiver, Discontinuance Of Proceeding.
          (a) Each and every right, power and remedy hereby specifically given
to the Collateral Agent or otherwise in this Agreement shall be cumulative and
shall be in addition to every other right, power and remedy specifically given
under this Agreement, the Credit Agreement or the other Loan Documents now or
hereafter existing at law, in equity or by statute and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the Collateral Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of the exercise
of one shall not be deemed a waiver of the right to exercise any other or
others. No delay or omission of the Collateral Agent in the exercise of any such
right, power or remedy and no renewal or extension of any of the First Priority
Obligations shall impair any such right, power or remedy or shall be construed
to be a waiver of any default or Event of Default or an acquiescence therein. No
notice to or demand on any Grantor in any case shall entitle it to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of any of the rights of the Collateral Agent to any other or further
action in any circumstances without notice or demand. In the event that the
Collateral Agent shall bring any suit to enforce any of its rights hereunder and
shall be entitled to judgment, then in such suit the Collateral Agent may
recover reasonable expenses, including reasonable attorneys’ fees, and the
amounts thereof shall be included in such judgment.
          (b) In the event the Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement, the
Credit Agreement or the other Loan Documents by foreclosure, sale, entry or
otherwise, and such proceeding shall have been

13



--------------------------------------------------------------------------------



 



discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case each Grantor, the
Collateral Agent and each holder of any of the First Priority Obligations shall
to the extent permitted by applicable law be restored to their respective former
positions and rights hereunder with respect to the Collateral, and all rights,
remedies and powers of the Collateral Agent and the First Priority Secured
Parties shall continue as if no such proceeding had been instituted.
          Section 12. Amendments, Etc. This Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated unless
the same shall be in writing and signed and delivered by the Collateral Agent,
acting at the direction of the Administrative Agent, and each Grantor, subject
to the requirements set forth in Section 10.08 of the Credit Agreement.
          Section 13. Security Interest Absolute. The obligations of each
Grantor hereunder shall remain in full force and effect without regard to, and
shall not be impaired by: (a) any exercise or non-exercise, or any waiver of,
any right, remedy, power or privilege under or in respect of this Agreement or
any other Loan Document, except as specifically set forth in a waiver granted
pursuant to Section 12; (b) any amendment to or modification of any Loan
Document or any security for any of the First Priority Obligations, whether or
not such Grantor shall have notice or knowledge of any of the foregoing, except
as specifically set forth in an amendment or modification executed pursuant to
Section 12; (c) any lack of validity or enforceability of the Credit Agreement
or any other agreement or instrument relating thereto; or (d) any other
circumstances which might otherwise constitute a defense available to, or a
discharge of, such Grantor.
          Section 14. Additional Grantor. Each Grantor (and any additional
Grantor party hereto) acknowledges that (i) pursuant to Section 5.14 of the
Credit Agreement, the Borrower is required to cause each Person which becomes a
direct or indirect domestic subsidiary of the Borrower (other than Immaterial
Subsidiaries, Excluded Subsidiaries and Restricted Captive Insurance Company
Subsidiaries) to become a party hereto as an additional Grantor by executing an
Instrument of Assumption and Joinder (a “Joinder”) substantially in the form of
Exhibit H to the Credit Agreement and (ii) pursuant to Section 5.16(b) of the
Credit Agreement, any Guarantor acquiring any right, title or interest in any
Slots, Foreign Slots, Routes, Supporting Route Facilities or Gate Interests will
promptly become a party hereto as an additional Grantor by executing a Joinder
(each such Person or Guarantor referred to in clauses (i) and (ii), an
“Additional Grantor”). Upon delivery of any such Joinder to the Collateral
Agent, notice of which is hereby waived by the Grantors, each such Additional
Grantor shall be deemed a Grantor hereunder and shall be as fully a party hereto
as if such Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be discharged,
diminished or otherwise affected (a) by the addition or release of any other
Grantor hereunder, (b) any failure by the Borrower or any Grantor to cause any
Subsidiary of the Borrower to become an Additional Grantor or a Grantor
hereunder or (c) by reason of the Collateral Agent’s or any of the First
Priority Secured Parties’ actions in effecting, or failure to effect, any such
Joinder, or in releasing any Grantor hereunder, in each case without the
necessity of giving notice to or obtaining the consent of any other Grantor.
This Agreement shall be fully effective as to any Grantor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Grantor hereunder.

14



--------------------------------------------------------------------------------



 



          Section 15. Termination; Release.
          (a) This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the First
Priority Obligations Payment Date shall have occurred, (ii) be binding upon each
Grantor, its successors and assigns and (iii) inure, together with the rights
and remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and each of the First Priority Secured Parties and their respective
successors, transferees and assigns. Upon the occurrence of the First Priority
Obligations Payment Date and without further action by any Person, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the Grantors subject to any existing liens, security interests or
encumbrances on such Collateral (other than any thereof attributable to actions
or inactions of the Collateral Agent or any First Priority Secured Party). Upon
any such termination, the Collateral Agent will, at the Grantors’ expense,
promptly execute and deliver to the Grantors such documents as the Grantors
shall reasonably request to evidence such termination.
          (b) In the event that any part of the Collateral of the Grantors
(i) is disposed of in connection with a disposition permitted by the Credit
Agreement or this Agreement or (ii) is otherwise released pursuant to the terms
and conditions of the Credit Agreement, to the extent applicable, such
Collateral will, in the case of a disposition, be sold free and clear of the
Liens created by this Agreement and, in each case, the Collateral Agent, at the
request and expense of the relevant Grantor, will duly assign, transfer and
deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral of such Grantor as is then being (or has been)
so sold or released and has not theretofore been released pursuant this
Agreement.
          (c) Except as may be otherwise provided in the Credit Agreement, at
any time that any Grantor desires that the Collateral of such Grantor be
released as provided in the foregoing Sections 15(a) or (b), the Borrower shall
deliver to the Collateral Agent a certificate signed by a Responsible Officer
stating that the release of the respective Collateral is permitted pursuant to
Sections 15(a) or (b). The Collateral Agent shall have no liability whatsoever
to any First Priority Secured Party as the result of any release of Collateral
by it as permitted by this Section 15.
          Section 16. Definitions. Except as otherwise defined in this
Agreement, including this Section 16, terms defined in the Credit Agreement, as
applicable, shall be used herein as therein defined. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Federal, state, local or municipal law, rule,
order, regulation, statute, ordinance, code or decree of any Governmental
Authority shall be construed as referring to such law, rule, order, regulation,
statute,

15



--------------------------------------------------------------------------------



 



ordinance, code or decree as from time to time amended, supplemented, extended,
re-codified or otherwise modified from time to time, (c) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections and
Schedules shall be construed to refer to Articles and Sections of, and Schedules
to, this Agreement, (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (g) “knowledge” or “aware” or words of similar import shall
mean, when used in reference to any Grantor, the actual knowledge of any SGR
Responsible Officer. The following terms shall have the following meanings:
          “Applicable Law” means, in the case of any Routes, the laws of United
States of America and the laws of the other country party to the agreement with
the United States of America under which the route authorities for such Routes
were issued.
          “Certificated Air Carrier” means a Citizen of the United States
holding an air carrier operating certificate issued pursuant to Chapter 447 of
Title 49 or any analogous successor provision of the U.S.C., for aircraft
capable of carrying ten or more individuals or 6,000 pounds or more of cargo or
that otherwise is certified or registered to the extent required to fall within
the purview of Section 1110 of the Bankruptcy Code or any analogous successor
provision of the Bankruptcy Code.
          “Collateral” has the meaning provided in Section 1 hereof.
          “Excluded Property” shall mean, to the extent applicable, “Excluded
Property” as such term is defined in the Security Agreement.
          “Non-Primary Routes” shall mean all of the Routes other than the
Primary Routes.
          “Primary Gate Interests” shall mean the Gate Interests used by the
Borrower to conduct scheduled nonstop operations from the points listed on
Schedule 4(g) servicing the Primary Routes, to the extent such space is used for
the operation of such flights.
          “Proceeds” shall have the meaning assigned that term under the Uniform
Commercial Code in effect in the State of New York or under other relevant law
and, in any event, shall include, but not be limited to, any and all
(a) proceeds of any insurance, indemnity, warranty or guarantee payable to the
Collateral Agent, the Administrative Agent or to any Grantor or any Affiliate of
any Grantor from time to time with respect to any of the Collateral,
(b) payments (in any form whatsoever), made or due and payable to any Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of Governmental
Authority), (c) instruments representing obligations to pay amounts in respect
of the Collateral, (d) products of the Collateral, (e) any and all rights of any
Grantor to receive moneys due and to become due from any Person under or
pursuant to any contract or other agreement with respect to the Collateral,
including, all rents, revenues, royalties, license fees, for the use, or
otherwise in respect, of the Collateral, (f) all causes of action, claims and
warranties now or hereafter held by

16



--------------------------------------------------------------------------------



 



any Grantor in respect of any of the assets and property of such Grantor
described in Section 1 and, to the extent related to any property described in
said Section 1, all books, correspondence, credit files, records, invoices and
other papers, and (g) other amounts from time to time paid or payable under or
in connection with any of the Collateral.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers and employees of such
Person and such Person’s Affiliates.
          “Requirements” has the meaning set forth in Section 6(h) hereof.
          “SGR Responsible Officer” means any employee of the Borrower having
oversight responsibility for the administration of this Agreement.
          “Slots” means all FAA Slots and Foreign Slots.
          Section 17. Notices. Except as otherwise specified herein, and except
in the case of notices and other communications expressly permitted to be given
by telephone, all notices and other communications provided for herein shall be
in the manner and at the addresses set forth in, and otherwise in accordance
with, Section 10.01 of the Credit Agreement.
          Section 18. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
          (b) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE COLLATERAL AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING

17



--------------------------------------------------------------------------------



 



ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN THIS AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
          Section 19. Severability Of Provisions. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
          Section 20. Headings. Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
          Section 21. Execution In Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery by
telecopier of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement. The Collateral Agent may also require that any such documents and
signatures delivered by telecopier or electronic transmission (including
Adobe.pdf file) be confirmed by a manually-signed original thereof; provided,
that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.
          Section 22. Successors And Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby and by the Credit Agreement; provided,
that no Grantor may transfer or assign any or all of its rights or obligations
hereunder without the prior written consent of the Collateral Agent.
          Section 23. Set-Off. Upon the occurrence and during the continuance of
any Event of Default pursuant to Section 7.01(b) of the Credit Agreement, the
Collateral Agent, the Administrative Agent and each First Priority Secured Party
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Collateral Agent, the Administrative Agent or each such First
Priority Secured Party to or for the credit or the account of the Borrower or
any Grantor against any and all of any such overdue amounts owing under the Loan
Documents, irrespective of whether or not the Collateral Agent, the
Administrative Agent or such First Priority Secured Party shall have made any
demand under any Loan Document. The Collateral Agent, each First Priority
Secured Party and the

18



--------------------------------------------------------------------------------



 



Administrative Agent agree promptly to notify the Borrower and Grantors after
any such set-off and application made by the Collateral Agent, such First
Priority Secured Party or the Administrative Agent, as the case may be, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Collateral Agent, each First Priority
Secured Party and the Administrative Agent under this Section are in addition to
other rights and remedies which the Collateral Agent, such First Priority
Secured Party and the Administrative Agent may have upon the occurrence and
during the continuance of any Event of Default.
          Section 24. Survival Of Representations And Warranties, Etc. All
representations and warranties made by any Grantor herein or in any certificate
or other instrument delivered by any Grantor or on its behalf under this
Agreement shall be considered to have been relied upon by the First Priority
Secured Parties and shall survive the execution and delivery of this Agreement,
the Credit Agreement and the other Loan Documents.
          Section 25. Conflicts With Other Loan Documents. Unless otherwise
expressly provided in this Agreement, if any provision contained in this
Agreement conflicts with any provision of any other Loan Document, the provision
contained in this Agreement shall govern and control, provided, that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent, the Collateral Agent or the First Priority Secured Parties in any other
Loan Document shall not be deemed a conflict with this Agreement.
          Section 26. Limitation By Law. All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Agreement invalid, unenforceable,
in whole or in part, or not entitled to be recorded, registered or filed under
the provisions of any Applicable Law.
          Section 27. Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the Liens and rights granted pursuant to
this Agreement shall be as set forth in, and subject to the terms and conditions
of, the Intercreditor Agreement. In the event of any conflict between this
Agreement and the Intercreditor Agreement, the Intercreditor Agreement shall
control, and no right, power, or remedy granted to the Collateral Agent
hereunder or under any other Loan Document shall be exercised by the Collateral
Agent, and no direction shall be given by the Collateral Agent in contravention
of the Intercreditor Agreement.
[SIGNATURE PAGES TO FOLLOW]

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first written.

            GRANTORS:

DELTA AIR LINES, INC.
      By:           Name:           Title:           COMAIR, INC.
      By:           Name:           Title:        

Signature Pages to First Lien Slot, Gate and Route Security and Pledge Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
as Collateral Agent
      By:           Name:           Title:        

Signature Pages to First Lien Slot, Gate and Route Security and Pledge Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 4(d)
CHIEF EXECUTIVE OFFICE OF GRANTOR

i 



--------------------------------------------------------------------------------



 



SCHEDULE 4(e)
APPRAISED FAA SLOTS

ii 



--------------------------------------------------------------------------------



 



SCHEDULE 4(f)
PRIMARY FOREIGN SLOTS

iii 



--------------------------------------------------------------------------------



 



SCHEDULE 4(g)
PRIMARY GATE INTERESTS

iv 



--------------------------------------------------------------------------------



 



SCHEDULE 4(h)
PRIMARY ROUTES

v 



--------------------------------------------------------------------------------



 



SCHEDULE 4(i)
SUPPORTING ROUTE FACILITIES IN RESPECT OF PRIMARY ROUTES

vi 



--------------------------------------------------------------------------------



 



EXHIBIT I
TO
FIRST LIEN SGR SECURITY AGREEMENT
Office of Slot Administration
Office of Chief Counsel — Slot Transfers
Federal Aviation Administration
800 Independence Avenue, S.W.
Washington, D.C. 20591
          Re:       Request for Confirmation of Slot Transfers
Dear Sirs/Madams:
          Please be advised that, pursuant to 14 C.F.R. § 93.221(a), [Delta Air
Lines, Inc. (“Delta”)][Comair, Inc. (“Comair”)] intends to transfer all rights,
interests, and privileges pertaining to the slots listed on the attached
Schedule A (attached hereto) to [NAME A]. The slots involved in the transaction
are not used for international or essential air service, nor are they AIR-21
slot exemptions. This slot transfer is permanent.
          This letter serves as written evidence of [Delta’s] [Comair’s] and
[NAME A]’s consent to the transfer of the above-referenced slots — said transfer
to be effective as of the date upon which [NAME A] signs this letter, subject to
confirmation by the FAA. Upon confirmation by the FAA, [NAME A] will become the
holder of record of the above-described slots.
          Please confirm the transfer of the above-described slots by stamping
and signing the acknowledgement copy of this letter and returning it to [Name,
Title,] by facsimile at                       and by mail at
                    .
Sincerely,

     
 
   
[NAME]                [Date]
  [NAME]                [Date]
[TITLE]
  [TITLE]
[Delta Air Lines, Inc.][Comair, Inc.]
  [NAME A]

         
CONFIRMED BY:
       
 
 
 
[FAA Name, Date]    

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FIRST LIEN
AIRCRAFT, SPARE ENGINES
AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
dated as of April 30, 2007
made by
DELTA AIR LINES, INC., and COMAIR, INC.,
as Grantors
in favor of
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE 1 DEFINITIONS
    5    
Section 1.01 Definitions
    5  
 
       
ARTICLE 2 COVENANTS OF THE GRANTORS
    13    
Section 2.01 Possession, Operation and Use, Maintenance and Registration
    13    
Section 2.02 Replacement and Pooling of Parts; Alterations, Modifications and
Additions
    22    
Section 2.03 Insurance
    24    
Section 2.04 Inspection
    31    
Section 2.05 Other Representations, Warranties and Covenants
    32    
Section 2.06 Pledged Spare Parts
    35  
 
       
ARTICLE 3 EVENT OF LOSS
    38    
Section 3.01 Event of Loss
    38    
Section 3.02 Requisition for Use of an Aircraft or Spare Engine by the United
States Government or Government of Registry of the Aircraft
    43  
 
       
ARTICLE 4 REMEDIES
    43    
Section 4.01 Event of Default
    43    
Section 4.02 Remedies with Respect to Collateral
    43    
Section 4.03 Waiver of Appraisement, Etc.
    46    
Section 4.04 Application of Proceeds
    46    
Section 4.05 Remedies Cumulative
    46    
Section 4.06 Discontinuance of Proceedings
    47  
 
       
ARTICLE 5 TERMINATION OF MORTGAGE
    47    
Section 5.01 Termination of Mortgage
    47  

i



--------------------------------------------------------------------------------



 



              Page
ARTICLE 6 MISCELLANEOUS
    47    
Section 6.01 No Legal Title to Collateral in Secured Creditor
    47    
Section 6.02 Sale of Collateral by Collateral Agent is Binding
    48    
Section 6.03 Benefit of Mortgage
    48    
Section 6.04 Notices
    48    
Section 6.05 Governing Law; Jurisdiction; Service of Process
    49    
Section 6.06 Counterparts
    49    
Section 6.07 Waiver; Amendment
    49    
Section 6.08 Waiver of Jury Trial
    50    
Section 6.09 Successors and Assigns
    50    
Section 6.10 Lien Absolute
    50    
Section 6.11 General Indemnity
    50    
Section 6.12 Section 1110 of the Bankruptcy Code
    55    
Section 6.13 Intercreditor Agreement
    55  

     
EXHIBITS
   
 
   
Exhibit A
  Form of Mortgage Supplement
Exhibit B
  Certain Economic Terms
Exhibit C
  Form of Data Report
Exhibit D
  Country List
Exhibit E
  Form of First Lien Revolving Credit and Guaranty Agreement (excluding Annexes,
Exhibits and Schedules)
Exhibit F
  Form of Intercreditor Agreement

ii



--------------------------------------------------------------------------------



 



FIRST LIEN
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
     THIS FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS MORTGAGE AND
SECURITY AGREEMENT dated as of April 30, 2007 (as amended or supplemented from
time to time, including by one or more Mortgage Supplements, this “Mortgage”) is
made by DELTA AIR LINES, INC., a Delaware corporation (“Borrower”), and COMAIR,
INC., an Ohio corporation (“Comair”) (each of the Borrower and Comair, a
“Grantor” and, collectively, the “Grantors”), in favor of JPMORGAN CHASE BANK,
N.A., acting as collateral agent (in such capacity, the “Collateral Agent”) for
the First Priority Secured Parties.
W I T N E S S E T H:
     WHEREAS, all capitalized terms used shall have the respective meanings set
forth or referred to in Article 1 hereof or, if not defined in Article 1, in the
Credit Agreement;
     WHEREAS, all things necessary to make this Mortgage the legal, valid and
binding obligation of Grantors and the Collateral Agent, for the uses and
purposes herein set forth, in accordance with its terms, have been done and
performed and have happened;
     WHEREAS, pursuant to that certain First Lien Revolving Credit and Guaranty
Agreement, dated as of the date hereof (as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”), among Delta Air Lines,
Inc., Comair, Inc. and each of the other direct and indirect domestic
Subsidiaries of the Borrower from time to time party thereto, JPMorgan Chase
Bank, N.A., as administrative agent for the financial institutions party
thereto, the Collateral Agent, UBS Securities LLC, as syndication agent, J.P.
Morgan Securities Inc. and Lehman Brothers Inc., as co-lead arrangers and joint
bookrunners, UBS Securities LLC, as joint bookrunner, Calyon New York Branch and
RBS Securities Corporation, as co-documentation agents and the Lenders, the
Lenders have agreed to make Loans to and issue and participate in Letters of
Credit on behalf of the Borrower;
     WHEREAS, in order to induce the Collateral Agent, the other Agents, the
Lenders and the other parties thereto to enter into the Credit Agreement and the
other Loan Documents and in order to induce the Lenders to make the Loans and
issue Letters of Credit as provided for in the Credit Agreement, each Grantor
has agreed to execute and deliver this Mortgage to the Collateral Agent for the
benefit of the First Priority Secured Parties;
GRANTING CLAUSE
     NOW, THEREFORE, THIS FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT WITNESSETH, that, to secure the prompt and
complete payment and performance when due of the First Priority Obligations of
the Borrower and each of the Guarantors under the Credit Agreement and each of
the other Loan Documents, to secure the performance and observance by the
Borrower and each of the Guarantors of all the agreements, covenants and
provisions contained herein and in the

 



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Loan Documents to which they are a party for the benefit of the Collateral Agent
on behalf of the First Priority Secured Parties and each of the other
Indemnified Persons, and for the uses and purposes and subject to the terms and
provisions hereof, and in consideration of the premises and of the covenants
herein contained, and of other good and valuable consideration the receipt and
adequacy whereof are hereby acknowledged, each Grantor has granted, bargained,
sold, assigned, transferred, conveyed, mortgaged, pledged and confirmed, and
does hereby grant, bargain, sell, assign, transfer, convey, mortgage, pledge and
confirm, unto the Collateral Agent, its successors and assigns, for the security
and benefit of the First Priority Secured Parties and such other Persons, a
first priority continuing security interest in and first priority mortgage Lien
on all estate, right, title and interest of such Grantor in, to and under the
following described property, rights, interests and privileges whether now or
hereafter acquired and subject to the Lien hereof (which collectively, including
all property hereafter specifically subjected to the Lien of this Mortgage by
any instrument supplemental hereto, are herein called the “Collateral”):
     (1) each Aircraft (including, without limitation, each Airframe and its
related Engines, if any, as indicated in a Mortgage Supplement (each such Engine
having 1750 or more pounds of thrust or the equivalent thereof)), as the same is
now and will hereafter be constituted, whether now or hereafter acquired and
subjected to the Lien hereof, and, in the case of such Engines, whether or not
any such Engine shall be installed in or attached to the related Airframe or any
other Airframe or airframe and all substitutions or replacements therefor, as
provided in this Mortgage, together with all Parts of whatever nature which are
from time to time included in any “Airframe” or its related “Engines”, whether
now or hereafter acquired and subjected to the Lien hereof, and all renewals,
substitutions, replacements, additions, improvements, accessories and
accumulations with respect to any of the foregoing, and all records, logs,
manuals, maintenance data and inspection, modification and overhaul records and
other related materials with respect to any of the foregoing (as may be required
to be maintained by a Grantor’s FAA-approved maintenance program);
     (2) each Engine and each Spare Engine (each Engine or Spare Engine having
1750 or more pounds of thrust or the equivalent thereof) as the same is now and
will hereafter be constituted, whether now or hereafter acquired and subjected
to the Lien hereof, and whether or not any such Engine or Spare Engine shall be
installed in or attached to any Airframe or airframe and all substitutions or
replacements therefor, as provided in this Mortgage, together with all Parts of
whatever nature which are from time to time included in any “Engine” or “Spare
Engine”, whether now or hereafter acquired and subjected to the Lien hereof, and
all renewals, substitutions, replacements, additions, improvements, accessories
and accumulations with respect to any of the foregoing, and all records, logs,
manuals, maintenance data and inspection, modification and overhaul records and
other related materials with respect to any of the foregoing (as are maintained
or as may be required to be maintained by a Grantor’s FAA-approved maintenance
program);
     (3) (x) in the case of Comair, all Spare Parts, and (y) in the case of the
Borrower, all Spare Parts relating to or used in connection with General
Electric Model CF34 engines, in each case whether now or hereafter acquired and
subjected to the Lien

2



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
hereof, including any replacements, substitutions or renewals therefor, and
accessions thereto, including but not limited to Rotables, Expendables, Key
Repairables, Appliances, and located at the applicable Designated Spare Parts
Locations, other than any Excluded Parts;
     (4) all proceeds with respect to the requisition of title to or use of each
Airframe, Engine or Spare Engine or any Part thereof, or any Spare Parts, all
insurance proceeds or indemnity payments with respect to any of the foregoing
and any other proceeds of any kind resulting from an Event of Loss;
     (5) all moneys and securities now or hereafter paid or deposited or
required to be paid or deposited to or with the Collateral Agent by or for the
account of such Grantor pursuant to the terms hereof and held or required to be
held by the Collateral Agent hereunder;
     (6) any and all property that may, from time to time hereafter, in
accordance with the provisions of the Loan Documents, by delivery or by Mortgage
Supplement or by other writing of any kind, for the purposes hereof be in any
way subjected to the Lien and security interest hereof or be expressly conveyed,
mortgaged, assigned, transferred, deposited hereunder, in which a security
interest may be granted by such Grantor and/or pledged by such Grantor, or any
Person authorized to do so on its behalf or with its consent, to and with the
Collateral Agent, who are hereby authorized to receive the same at any and all
times as and for additional security hereunder;
     (7) all rents, issues, profits, revenues and other income of the property
subjected or required to be subjected to the Lien of this Mortgage;
     (8) all right, title, interest, claims and demands of such Grantor, in, to
and under any lease of any Airframe or Engine;
     (9) all repair, maintenance and inventory records, logs, tags, manuals and
all other documents and materials similar thereto (including, without
limitation, any such records (whether on paper or in an electronic format),
logs, manuals, documents and materials that are computer print-outs) at any time
maintained, created or used by the Grantors, and all records, logs, tags,
documents and other materials required at any time to be maintained by each
Grantor by the FAA or under the FAA Act, in each case with respect to any of the
Pledged Spare Parts;
     (10) any Tracking Software; and
     (11) all proceeds of the foregoing, including, without limitation, all
causes of action, claims and Warranty Rights now or hereafter held by such
Grantor in respect of any of the items listed above and, to the extent related
to any property described in said clauses or such proceeds, all books,
correspondence, credit files, records, invoices and other papers.
     PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so
long as no Event of Default shall have occurred and be continuing, each Grantor
shall have the

3



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
right, to the exclusion of Collateral Agent, but subject to the terms and
conditions of this Mortgage: (i) to quiet enjoyment of the Aircraft, the
Airframes, the Engines, the Spare Engines and Pledged Spare Parts, and to
possess, use, retain and control the Aircraft, the Airframes, the Spare Engines
and Pledged Spare Parts and (ii) with respect to the Warranty Rights, to
exercise in a Grantor’s name all rights and powers of such Grantor under the
Warranty Rights and to retain any recovery or benefit resulting from the
enforcement of any warranty or indemnity or other obligation under the Warranty
Rights.
HABENDUM CLAUSE
     TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Collateral Agent and for the uses and purposes and subject to the terms and
provisions set forth in this Mortgage.
     1. It is expressly agreed that anything herein contained to the contrary
notwithstanding, each Grantor shall remain liable under each of the contracts
and agreements included in the Collateral to which it is a party to perform all
of the obligations assumed by it thereunder, all in accordance with and pursuant
to the terms and provisions thereof, and neither the Collateral Agent nor any of
the First Priority Secured Parties shall have any obligation or liability under
any such contracts and agreements to which a Grantor is a party by reason of or
arising out of the assignment hereunder, nor shall the Collateral Agent or any
First Priority Secured Party be required or obligated in any manner to perform
or fulfill any obligations of a Grantor, or to make any payment, or to make any
inquiry as to the nature or sufficiency of any payment received by it, or
present or file any claim, or take any action to collect or enforce the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
     2. Each Grantor does hereby designate the Collateral Agent, upon the
occurrence and during the continuance of an Event of Default, the true and
lawful attorney-in-fact of such Grantor, irrevocably, for good and valuable
consideration and coupled with an interest and with full power of substitution
(in the name of such Grantor or otherwise) subject to the terms and conditions
of this Mortgage, to ask, require, demand, receive, sue for, compound and give
acquittance for any and all moneys and claims for moneys due (in each case
including insurance and requisition proceeds and indemnity payments) and to
become due to such Grantor under or arising out of the Collateral, to endorse
any checks or other instruments or orders in connection therewith, to file any
claims or take any action or institute any proceedings which the Collateral
Agent may deem to be necessary or advisable in the premises as fully as such
Grantor itself could do generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral
(including executing a bill of sale, conveyance, amendment, termination,
release, disclaimer, request to cancel US registration, supplement, assignment,
airworthiness application or request for a ferry permit or any other document
necessary to file with or submit to the FAA in connection with any or all of the
Collateral, which documents may be executed by the Collateral Agent as attorney
in fact for such Grantor), as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and to do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and to effect the intent of
this Mortgage. Each Grantor agrees that promptly upon

4



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
receipt thereof, it will transfer to the Collateral Agent any and all moneys
from time to time received by such Grantor constituting part of the Collateral
to the extent that it is not entitled to retain the same under the express
provisions of this Mortgage, for distribution by the Collateral Agent pursuant
to the Credit Agreement and this Mortgage.
     3. Grantors agree that at any time and from time to time upon the written
request of the Collateral Agent, Grantors, at their sole cost and expense, will
promptly and duly execute and deliver or cause to be duly executed and delivered
any and all such further instruments and documents as the Collateral Agent may
reasonably deem necessary or desirable, by reference to prudent industry
practice, in obtaining the full benefits of the assignment hereunder and/or
intended to be effected hereunder and of the rights and powers herein granted
and/or intended to be granted hereunder including, without limitation, taking
such steps as may be required to establish, maintain or enforce the Lien
intended to be granted hereunder in full force and effect (whether under the
UCC, Title 49, or the law of any other jurisdiction under which any Aircraft or
other portion of the Collateral may be registered).
     4. Grantors hereby warrant and represent that none of the Collateral is
currently subject to any assignment, pledge or other Lien (other than Permitted
Encumbrances), and hereby covenant that neither Grantor will otherwise assign or
pledge, so long as the Lien of this Mortgage has not been discharged in
accordance with the terms hereof, any of its rights, title or interests hereby
assigned to any Person other than the Collateral Agent.
     5. No other conveyance, assignment or act on the part of such Grantor or
the Collateral Agent shall be necessary for any part of the Collateral to become
subject to the Lien of this Mortgage.
     6. The Collateral shall be subject to release as and to the extent provided
in Section 6.06(d) of the Credit Agreement and Article 5 hereof.
     7. Each Grantor agrees that it will timely and completely pay and perform
all of its obligations under the Loan Documents.
     IT IS HEREBY FURTHER COVENANTED AND AGREED by and among the parties hereto
as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01 Definitions. (a) For all purposes of this Mortgage, except as
otherwise expressly provided or unless the context otherwise requires:
     (1) each of the “Grantors,” “Collateral Agent,” any “Lender” “First
Priority Secured Party” or any other Person includes any successor in interest
to it and any permitted transferee, permitted purchaser or permitted assignee of
it;
     (2) the terms defined in this Article 1 have the meanings assigned to them
in this Article 1, and include the plural as well as the singular;

5



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (3) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles in
the United States, as in effect from time to time;
     (4) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Mortgage as a whole and not to any particular Article,
Section or other subdivision;
     (5) all references in this Mortgage to Articles, Sections and Exhibits
refer to Articles, Sections and Exhibits of this Mortgage;
     (6) “knowledge” or “aware” or words of similar import shall mean, when used
in reference to a Grantor, the actual knowledge of any Responsible Officer;
     (7) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; and
     (8) for all purposes of this Mortgage, the following capitalized terms have
the following respective meanings:
     “Additional Insured” shall mean each First Priority Secured Party, the
Collateral Agent, a Grantor in its capacity as lessor under any Permitted Lease
(collectively, the “Named Additional Insured”), and each of their respective
Affiliates, successors and permitted assigns, and the respective directors,
officers and employees of each of the foregoing.
     “Additional Parts” shall have the meaning given to that term in
Section 2.02(c) of this Mortgage.
     “Aircraft” shall mean each Airframe together with the related Engines, if
any, as indicated in the initial or any subsequent Mortgage Supplement, whether
or not such Engines are installed on such Airframe or any other Airframe or
airframe.
     “Airframe” shall mean: (i) each aircraft or airframe (excluding Engines,
Spare Engines or engines either initially or from time to time installed
thereon) specified by Manufacturer, model, United States Registration Number and
Manufacturer’s serial number in the initial Mortgage Supplement and any
subsequent Mortgage Supplement, (ii) any Replacement Airframe which may from
time to time be substituted for such Airframe pursuant to Section 3.01 hereof
and (iii) in either case, any and all Parts which are from time to time
incorporated or installed in or attached thereto (including, without limitation,
the portion of any quick engine change kits installed thereon) or which have
been removed therefrom, unless the Lien of this Mortgage shall not be applicable
to such Part in accordance with Section 2.02.
     “Appliance” means an instrument, equipment, apparatus, a part, an
appurtenance, or an accessory used, capable of being used, or intended to be
used, in operating or controlling aircraft in flight, including a parachute,
communication equipment, and another mechanism installed in or attached to
aircraft during flight, and not a part of an aircraft, engine, or Propeller.

6



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     “Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
     “Cape Town Convention” shall mean the official English language texts of
the Convention on International Interests in Mobile Equipment and the Protocols
to the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment which were signed in Cape Town, South Africa, as
in effect from time to time in any applicable jurisdiction.
     “Certificated Air Carrier” shall mean a Citizen of the United States
holding an air carrier operating certificate issued by the Secretary of
Transportation of the United States pursuant to Chapter 447 of Title 49 for
aircraft capable of carrying ten or more individuals or 6,000 pounds or more of
cargo or that otherwise is certified or registered to the extent required to
fall within the purview of Section 1110 of the Bankruptcy Code or any analogous
provision of the Bankruptcy Code enacted in substitution or replacement thereof.
     “Citizen of the United States” shall have the meaning given to such term in
Section 40102(a)(15) of Title 49 and as that statutory provision has been
interpreted by the DOT pursuant to its policies or any similar legislation of
the United States enacted in substitution or replacement therefor.
     “Claims” shall have the meaning given in Section 6.11(a) of this Mortgage.
     “Collateral” shall have the meaning assigned thereto in the Granting Clause
hereof.
     “Collateral Agent” shall have the meaning given to that term in the
recitals of this Mortgage.
     “Credit Agreement” shall have the meaning given to that term in the
recitals of this Mortgage.
     “Data Report” means information and data relating to the Pledged Spare
Parts supplied by the Borrower to the Collateral Agent and substantially in the
form of Exhibit C to this Mortgage.
     “Designated Spare Parts Locations” means the locations in the United
States. designated from time to time by the Grantors at which the Pledged Spare
Parts may be maintained by or on behalf of such Grantors, which initially shall
be the locations set forth in the initial Mortgage Supplement and shall include
the additional locations designated by the Grantors pursuant to Section 2.06(b)
of this Mortgage.
     “Encumbered Aircraft” means any aircraft owned or hereafter acquired by a
Grantor as to which such Grantor has granted a security interest (or shall grant
a security interest) to a financier of such aircraft.
     “Encumbered Engine” means any engine owned or hereafter acquired by a
Grantor as to which such Grantor has granted a security interest (or shall grant
a security interest) to a financier of such engine.

7



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     “Engine” shall mean (i) each of the engines listed by Manufacturer, model
and Manufacturer’s serial numbers in Part B of Exhibit 1 to the initial Mortgage
Supplement and every subsequent Mortgage Supplement, and whether or not either
initially or from time to time installed on an Airframe or any other airframe;
(ii) any Replacement Engine which may from time to time be substituted for any
of such Engines pursuant to the terms hereof; and (iii) in either case, any and
all Parts which are from time to time incorporated or installed in or attached
to any such Engine (including, without limitation, the portion of any quick
engine change kits installed thereon) and any and all Parts removed therefrom
unless the Lien of this Mortgage shall not apply to such Parts in accordance
with Section 2.02.
     “Excepted Taxes” shall mean any Taxes (including any withholding Taxes)
based on, or measured by or with respect to, gross or net income, gross or net
receipts, capital or net worth or that are minimum, franchise, excess profits,
conduct of business or branch profits Taxes, in each case however denominated,
other than (i) any such Taxes which are in the nature of sales or use taxes,
stamp taxes, license or property taxes, mortgage or mortgage recording taxes,
turnover taxes, valorem taxes, and value added taxes (to the extent not imposed
in direct and clear substitution for an income tax), (ii) any such Taxes
necessary to make any indemnity amount that is required to be paid by a Grantor
under Section 6.11 hereof to be paid on an After-Tax Basis, and (iii) any such
Taxes imposed by any foreign or international taxing authority or by any
territory or possession of the United States (A) on any Indemnitee who does not
otherwise maintain an office or other place of business and is not otherwise
located in such locations solely as a result of the transactions contemplated by
the Loan Documents or the operation or registration of any Aircraft or the
identity or other activities of a Grantor or any lessee or other Person in
possession of any Aircraft or any part thereof in the jurisdiction of such
taxing authority, and (B) on any Indemnitee who is doing business, maintaining
an office or other place of business, or otherwise located in the jurisdiction
of such taxing authority, but only to the extent of any incremental Taxes that
would not have been imposed but for the transactions contemplated by the Loan
Documents or the operation or registration of any Aircraft or the identity or
other activities of a Grantor or any lessee or other Person in possession of any
Aircraft or any part thereof in such jurisdiction.
     “Excluded Parts” means (i) any Spare Part (including an Appliance)
specifically identifiable by any Person, other than the Collateral Agent and any
First Priority Secured Party, as having been removed from an Encumbered Aircraft
or an Encumbered Engine, as the case may be, and under the document creating
such security interest the financier has a continuing security interest therein,
until any such Spare Part is replaced on such Encumbered Aircraft or Encumbered
Engine, as the case may be or (ii) any Hazardous Materials.
     “Expendables” means Pledged Spare Parts that, once used, cannot be re-used,
and if not serviceable, cannot be overhauled or repaired.
     “Event of Loss” shall mean, with respect to any Aircraft, any Airframe or
any Engine, Spare Engine or Spare Part, any of the following events with respect
to such property:
     (a) any damage to such property which results in an insurance settlement
with respect to such property on the basis of an actual or constructive total
loss;

8



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (b) the loss of such property or of the use thereof due to destruction or
damage beyond repair;
     (c) the theft or disappearance of such property for a period in excess of
120 days;
     (d) the condemnation, confiscation, seizure or requisition of such property
for a period in excess of 120 days or the requisition or taking of title of such
property;
     (e) the requisition for use of such property by any Governmental Authority
(other than a requisition for use by the government of the country of registry
of such Aircraft) that results in the loss of possession of such property by a
Grantor (or any Permitted Lessee) for a period in excess of nine consecutive
months;
     (f) as a result of any law, rule, regulation, order or other action by the
FAA, the DOT or other Governmental Authority having jurisdiction, the use of
such Aircraft or such Airframe, Engine or Spare Engine in the normal business of
air transportation is prohibited by virtue of a condition affecting all aircraft
of the same type for a period of 12 consecutive months, unless prior to the
expiration of such 12 month period, Grantors have undertaken and are diligently
carrying forward all steps that are necessary or desirable to permit the normal
use of such Aircraft or such Airframe, Engine or Spare Engine or, in any event,
if such use is prohibited for a period of more than eighteen consecutive months;
and
     (g) any event with respect to an Engine or Spare Engine that is deemed to
be an Event of Loss with respect to such Engine pursuant to Section 2.01(a)(vii)
of this Mortgage.
     An Event of Loss with respect to an Aircraft shall be deemed to have
occurred if an Event of Loss occurs with respect to the corresponding Airframe.
     “FAA Act” shall mean Title 49.
     “First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement” or “this Agreement” or “this Mortgage” shall mean this First Lien
Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement, as the
same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.
     “Foreign Air Carrier” shall mean any air carrier principally domiciled in a
country other than the United States and which performs maintenance,
preventative maintenance and inspections for aircraft, engines and related parts
to standards which are approved by, or which are substantially equivalent to
those required by, the civil aviation authority of the United States, Australia,
Austria, Belgium, Canada, Denmark, France, Germany, Ireland, Italy, Japan, the
Netherlands, Norway, New Zealand, Spain, Sweden, Switzerland or the United
Kingdom.
     “Grantor” and “Grantors” shall have the meaning given to that term in the
first paragraph of this Mortgage.
     “Indemnitee” shall have the meaning given in Section 6.11(b) of this
Mortgage.
     “Insured Amount” shall have the meaning specified therefor on Exhibit B
hereto.

9



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     “Key Repairable” means those Spare Parts, including Appliances, that can be
economically restored or repaired to a serviceable condition, but have a life
that is considerably less than the life of the flight equipment to which they
are related.
     “Manufacturer” shall mean, with respect to any Airframe, Engine, Spare
Engine or Spare Part, the manufacturer thereof.
     “Minimum Liability Insurance Amount” shall have the meaning specified
therefor on Exhibit B hereto.
     “Mortgage Supplement” shall mean any supplement to this Mortgage which is
delivered from time to time pursuant to the terms hereof in the form of
Exhibit A hereto.
     “Obsolete Parts” shall have the meaning given in Section 2.02(c) of this
Mortgage.
     “Opinion of Counsel” means a written opinion from legal counsel to a
Grantor who is reasonably acceptable to the Administrative Agent.
     “Parts” shall mean any and all appliances, part, instruments,
appurtenances, accessories, furnishings and other equipment of whatever nature
(other than (a) complete Engines, Spare Engines, or engines, (b) any items
leased by a Grantor or any Permitted Lessee, (c) cargo containers, (d) severable
components or systems installed on or affixed to an Airframe that are used to
provide individual telecommunications or electronic entertainment to passengers
aboard an Aircraft (“Passenger Convenience Equipment”), (e) medical and similar
emergency equipment and (f) passenger service items and passenger service
equipment generally used in but not affixed to an Aircraft, such as blankets,
coffee pots, beverage and meal servicing carts, etc.), so long as the same are
incorporated or installed in or attached to any Airframe or any Engine or Spare
Engine or so long as the same are subject to the Lien of the Mortgage in
accordance with the terms of Section 2.02 thereof after removal from any
Airframe or any Engine or Spare Engine.
     “Passenger Convenience Equipment” shall mean severable components or
systems defined as such in the definition of the term “Parts”.
     “Permitted Air Carrier” shall mean any Certificated Air Carrier or any
Foreign Air Carrier.
     “Permitted Encumbrances” shall mean, with respect to any Aircraft,
Airframe, Engine, Spare Engine, Part or Spare Part or any interest therein:
     (a) the respective rights of the Collateral Agent and each Grantor as
provided herein and other rights expressly permitted pursuant to the Loan
Documents (including any lease permitted pursuant to Section 2.01(a) hereof);
     (b) Liens for Taxes either not yet due or payable or being contested in
good faith by appropriate proceedings so long as such proceedings do not involve
any material risk of the sale, forfeiture or loss of such property or the
Collateral Agent’s interest therein;

10



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (c) materialmen’s, mechanics’, workmen’s, repairmen’s, employees’ or other
like Liens arising in the ordinary course of a Grantor’s (or any Permitted
Lessee’s) business securing obligations that are not overdue for a period of
more than 60 days or are being contested in good faith by appropriate
proceedings so long as during such 60-day period there is not, or such
proceedings do not involve, any material risk of the sale, forfeiture or loss of
such property or any interest therein;
     (d) Liens arising out of any judgment or award against a Grantor (or any
Permitted Lessee), unless the judgment or award secured shall not, within
60 days after the entry thereof, have been discharged, vacated, reversed or
execution thereof stayed pending appeal or shall not have been discharged,
vacated or reversed within 60 days after the expiration of such stay, so long as
during either such 60-day period there is not, or any such judgment or award
does not involve, any material danger of the sale, forfeiture or loss of such
property or any interest therein;
     (e) salvage or similar rights of insurers under the insurances required to
be maintained pursuant to Section 2.03(b) hereof;
     (f) any other Lien with respect to which a Grantor (or any Permitted
Lessee) shall have provided a bond or other security to the Collateral Agent in
an amount and under terms and issued by a Person reasonably satisfactory to the
Collateral Agent;
     (g) the rights of any Permitted Lessee under any Permitted Lease;
     (h) Liens approved in writing by the Collateral Agent;
     (i) Permitted Collateral Liens referred to in Sections 6.01(e), 6.01(f),
6.01(l), 6.01(m), 6.01(n) and 6.01(r) (with respect to sales permitted
hereunder) of the Credit Agreement; and
     (j) for the avoidance of doubt, any International Interest and any
extension, renewal or replacement in respect of any of the foregoing.
     “Permitted Lease” shall mean a lease permitted under Section 2.01(a)
hereof.
     “Permitted Lessee” shall mean the lessee under a Permitted Lease.
     “Pledged Spare Parts” means the Spare Parts included in the Collateral.
     “Propeller” includes a part, appurtenance, and accessory of a propeller.
     “Registration and Lease Limit” shall have the meaning given to that term in
Section 2.01(e) hereof.
     “Replacement Airframe” shall mean any airframe substituted for an Airframe
in accordance with Section 3.01(a) hereof.

11



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     “Replacement Engine” shall mean any engine substituted for an Engine or
Spare Engine in accordance with Section 3.01(b) hereof.
     “Rotable” means those Spare Parts, including Appliances, that can be
repeatedly and economically restored to a serviceable condition over a period
approximating the life of the flight equipment to which they are related.
     “Second Lien Aircraft Mortgage” shall mean the “Second Lien Aircraft
Mortgage” as such term is defined in the Second Lien Credit Agreement.
     “Spare Engine” shall mean (i) each of the engines listed by Manufacturer,
model and Manufacturer’s serial numbers in Part B of Exhibit 1 to the initial
Mortgage Supplement and each subsequent Mortgage Supplement, and whether or not
either initially or from time to time installed on any Airframe or airframe;
(ii) any Replacement Engine which may from time to time be substituted for any
of such Spare Engines pursuant to the terms hereof; and (iii) in either case,
any and all Parts which are from time to time incorporated or installed in or
attached to any such Spare Engine (including, without limitation, the portion of
any quick engine change kits installed thereon) and any and all Parts removed
therefrom unless the Lien of this Mortgage shall not apply to such Parts in
accordance with Section 2.02.
     “Spare Part” means an accessory, appurtenance, or part of an aircraft
(except an engine or Propeller), engine (except a Propeller), Propeller, or
Appliance, that is to be installed at a later time in an aircraft, engine,
Propeller or Appliance and shall include, without limitation, “spare parts” as
defined in 49 U.S.C. § 40102(a)(38).
     “Specified Default” shall mean the occurrence of a Default arising under
Sections 7.01(b), (g), (h) and (i) of the Credit Agreement.
     “Title 49” shall mean Title 49 of the United States Code, as amended and in
effect from time to time, and the regulations promulgated pursuant thereto.
     “Tracking Software” means any software utilized by a Grantor or its
designees in its Tracking System to track the Pledged Spare Parts and shall
include any licenses, service or support contracts related thereto.
     “Tracking System” shall mean a Grantor’s centralized computer system for
monitoring and tracking the location, condition and status of its Spare Parts,
and any and all improvements, upgrades or replacement systems. The Tracking
System shall include the Tracking Software.
     “United States” or “U.S.” shall mean the United States of America.
     “United States Government” shall mean the federal government of the United
States or any instrumentality or agency thereof.
     “Warranty Rights” means, as to any Airframe, Engine, Spare Engine or
Pledged Spare Part, any continuing rights of a Grantor in respect of any
warranty, indemnity or agreement, express or implied, as to title, materials,
workmanship, design or patent infringement or related matters with respect to
such Airframe, Engine, Spare Engine or Pledged Spare Part.

12



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     “Wet Lease” shall mean any arrangement whereby a Grantor agrees to furnish
any Airframes or airframes and the Engines or engines installed thereon to a
third party pursuant to which such Airframes or airframes and the Engines or
engines (i) shall be operated solely by regular employees or agents of a Grantor
possessing all current certificates and licenses that would be required under
the FAA or, if the Aircraft is not registered in the United States, all
certificates and licenses required by the laws of the jurisdiction of registry,
for the performance by such employees of similar functions within the United
States of America or such other jurisdiction of registry and (ii) shall be
maintained by a Grantor in accordance with its normal maintenance practices.
ARTICLE 2
COVENANTS OF THE GRANTORS
     Grantors represent, warrant and covenant, which representations, warranties
and covenants shall survive execution and delivery of this Mortgage, as follows:
     Section 2.01 Possession, Operation and Use, Maintenance and Registration.
          (a) Possession. Without the prior written consent of Collateral Agent,
neither Grantor shall lease or otherwise in any manner deliver, transfer or
relinquish possession of any Airframe or any Engine or Spare Engine or install
any Engine or Spare Engine, or permit any Engine or Spare Engine to be
installed, on any airframe other than an Airframe; provided that either Grantor
(or, except with respect to clauses (viii) and (ix) below, any Permitted Lessee)
may without the prior written consent of Collateral Agent:
     (i) subject any Airframe to interchange agreements or subject any Engine or
Spare Engine, to interchange or pooling agreements or arrangements, in each case
entered into by a Grantor (or any Permitted Lessee) in the ordinary course of
its business; provided that (A) no such agreement or arrangement contemplates or
requires the transfer of title to such Airframe, and (B) if such Grantor’s title
to any such Engine or Spare Engine is divested under any such agreement or
arrangement, such divestiture shall be deemed to be an Event of Loss with
respect to such Engine or Spare Engine, and Grantors shall (or shall cause any
Permitted Lessee to) comply with Section 3.01(b) in respect thereof;
     (ii) deliver possession of any Airframe or any Engine or Spare Engine to
any Person for testing, service, repair, restoration, storage, maintenance or
other similar purposes or for alterations, modifications or additions to such
Airframe or such Engine or Spare Engine to the extent required or permitted by
the terms hereof;
     (iii) transfer or permit the transfer of possession of any Airframe or any
Engine or Spare Engine to the United States government pursuant to a lease,
contract or other instrument;
     (iv) subject (or permit any Permitted Lessee to subject) any Airframe or
any Engine or any Spare Engine to the CRAF Program or transfer (or permit any
Permitted

13



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Lessee to transfer) possession of any Airframe or any Engine or any Spare Engine
to the United States Government in accordance with applicable laws, rulings,
regulations or orders (including, without limitation, any transfer of possession
pursuant to the CRAF Program); provided, that such Grantor (or any Permitted
Lessee) (A) shall promptly notify Collateral Agent upon transferring possession
of any Airframe or any Engine or any Spare Engine pursuant to this clause
(iv) and (B) in the case of a transfer of possession pursuant to the CRAF
Program, shall notify Collateral Agent of the name and address of the
responsible Contracting Office Representative for the Military Airlift Command
of the United States Air Force or other appropriate Person to whom notices must
be given and to whom requests or claims must be made to the extent applicable
under the CRAF program;
     (v) install an Engine or Spare Engine on an airframe owned by such Grantor
(or any Permitted Lessee) free and clear of all Liens, except (A) Permitted
Encumbrances and Liens that apply only to the engines (other than Engines or
Spare Engines), appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment (other than Parts) installed on such airframe
(but not to the airframe as an entirety) and (B) the rights of third parties
under interchange agreements or pooling or similar arrangements that would be
permitted under clause (i) above;
     (vi) install an Engine or Spare Engine on an airframe leased to a Grantor
(or any Permitted Lessee) or purchased or owned by such Grantor (or any
Permitted Lessee) subject to a conditional sale or other security agreement;
provided that: (A) such airframe is free and clear of all Liens except (1) the
rights of the parties to the lease or conditional sale or other security
agreement covering such airframe, or their successors and assigns, and (2) Liens
of the type permitted by clause (v) of this Section 2.01(a); and (B) either:
(1) such Grantor has obtained from the lessor or secured party of such airframe
a written agreement (which may be the lease, conditional sale or other security
agreement covering such airframe), in form and substance satisfactory to
Collateral Agent (an agreement from such lessor or secured party substantially
in the form of the penultimate paragraph of this Section 2.01(a) being deemed to
be satisfactory to Collateral Agent), whereby such lessor or secured party
expressly agrees that neither it nor its successors or assigns will acquire or
claim any right, title or interest in any Engine or Spare Engine by reason of
such Engine or Spare Engine being installed on such airframe at any time while
such Engine or Spare Engine is subject to the Lien of this Mortgage, or (2) such
lease, conditional sale or other security agreement provides that such Engine or
Spare Engine shall not become subject to the Lien of such lease, conditional
sale or other security agreement at any time while such Engine or Spare Engine
is subject to the Lien of this Mortgage, notwithstanding its installation on
such airframe;
     (vii) install an Engine or Spare Engine on an airframe owned by such
Grantor (or any Permitted Lessee), leased to such Grantor (or any Permitted
Lessee) or purchased by such Grantor (or any Permitted Lessee) subject to a
conditional sale or other security agreement under circumstances where neither
clause (v) nor clause (vi) of this Section 2.01(a) is applicable; provided that
such installation shall be deemed an Event of Loss with respect to such Engine
or Spare Engine, and Grantors shall comply with Section 3.01(b) in respect
thereof, if such installation adversely affects Collateral Agent’s

14



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
security interest in such Engine or Spare Engine, Collateral Agent not intending
hereby to waive any right or interest it may have to or in such Engine or Spare
Engine under applicable law until compliance by such Grantor with
Section 3.01(b);
     (viii) lease any Engine or Spare Engine or any Airframe and its related
Engines to any Certificated Air Carrier; provided that at the commencement of
such lease no Event of Default or Specified Default has occurred and is
continuing and such Certificated Air Carrier, if other than an Affiliate in the
same proceeding, is not at that time subject to a proceeding under applicable
bankruptcy, insolvency or reorganization laws; and
     (ix) lease any Engine or Spare Engine or any Airframe and its related
Engines to:
     (1) any Foreign Air Carrier that is at the inception of the lease based in
and a domiciliary of a country listed in Exhibit D hereto, or
     (2) a manufacturer of airframes or engines (either directly or through an
affiliate, so long as the obligations of such affiliate are subject to the
unconditional guarantee of its related manufacturer) that is at the inception of
the lease based in and a domiciliary of the United States or any country listed
on Exhibit D hereto, or
     (3) any other Foreign Air Carrier consented to in writing by Collateral
Agent;
provided that at the commencement of such lease no Event of Default or Specified
Default has occurred and is continuing, and provided, further, that: (x) the
aggregate of the Appraised Values of all Airframes, Engines and Spare Engines
(including the Appraised Value(s) attributable to any quick engine change kits
installed on any such Engine or Spare Engine) leased pursuant to
Section 2.01(a)(viii) and this Section 2.01(a)(ix), other than Engines or Spare
Engines so leased under leases having a term (including any renewal term) of six
months or less, when aggregated with the Appraised Value of all Airframes
reregistered outside the United States pursuant to Section 2.01(e), shall be
subject to the Reregistration and Lease Limit (except to the extent such
Reregistration and Lease Limit is expressly waived in writing by the Collateral
Agent), and (y) in the case of a lease of an Airframe, Engine or Spare Engine to
a Foreign Air Carrier under clause (1) above, Collateral Agent receives the
following documents at least two Business Days prior to the time of such lease
(provided that such documents can be furnished less than two Business Days prior
to such time if the Collateral Agent received drafts of such documents no later
than two Business Days prior to such time):
     a. a certificate of such Grantor’s independent insurance brokers stating
that in the opinion of such firm the insurance required to be carried and
maintained with respect to such Aircraft, Engine or Spare

15



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Engine by the terms of this Mortgage will be in full force and effect during the
term of such lease and
     b. an Opinion of Counsel to such Grantor to the effect that
     i. there exist no possessory rights in favor or the lessee under the laws
of such lessee’s country which would, upon bankruptcy or insolvency of or other
default by such Grantor and assuming at such time such lessee is not insolvent
or bankrupt, prevent the taking of possession of such Airframe, Engine or Spare
Engine by Collateral Agent in accordance with and when permitted by the terms of
Section 4.02 upon the exercise by Collateral Agent of its remedies under
Section 4.02.
     ii. the terms of the proposed lease (including the provisions therein as to
being subject and subordinate as required below) will be legal, valid, binding
and (subject to customary exceptions in foreign opinions generally acceptable to
aircraft financiers) enforceable against the proposed lessee in the country in
which the proposed lessee is principally based,
     iii. the laws of such lessee’s country of domicile require fair
compensation by the government of such jurisdiction payable in currency freely
convertible into Dollars for the loss of use or title of such Aircraft, Engine
or Spare Engine in the event of the requisition by such government of such use
or title, and
     iv. the laws of such lessee’s country of domicile would give recognition to
such Grantor’s title to such Aircraft, Engine or Spare Engine, to the registry
of such Aircraft in the name of a Grantor (or the proposed lessee, as “lessee”,
as appropriate) and to the Lien of this Mortgage, and
(y) in the case of a lease to any foreign entity (other than a foreign entity
principally based in Taiwan), the United States maintains normal diplomatic
relations with the country in which such foreign entity is based at the time
such lease is entered into, and (z) in the case of any lease to a foreign
entity, such entity, other than an Affiliate of such Grantor in the same
proceeding, is not then subject to any bankruptcy, insolvency, liquidation,
reorganization, dissolution or similar proceeding and shall not have
substantially all of its property in the possession of any liquidator, trustee,
receiver or similar person;
provided that the rights of any lessee or other transferee covered by the
preceding clauses (i) through (ix) who receives possession of any Aircraft, any
Airframe or any Engine, Spare Engine or Spare Part by reason of a transfer
permitted by this Section 2.01(a) (other than the transfer of an Engine or Spare
Engine which is deemed an Event of Loss) shall be subject and subordinate to,
and any Permitted Lease shall be made expressly subject and subordinate to, all
the terms of

16



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
this Mortgage, including Collateral Agent’s rights to repossess pursuant to
Section 4.02 and to avoid such lease upon such repossession, and Grantors shall
remain primarily liable hereunder for the performance and observance of all of
the terms and conditions of this Mortgage, to the same extent as if such lease
or transfer had not occurred, any such lease shall include appropriate
provisions for the maintenance and insurance of any such Aircraft, Airframe,
Engine or Spare Engine, and no lease or transfer of possession otherwise in
compliance with this Section 2.01 shall (x) result in any registration or
reregistration of any Aircraft except to the extent permitted in Section 2.01(e)
or the maintenance, operation or use thereof that does not comply with Section
2.01(b) and (c) or the registration of any subordination in favor of the
Permitted Lessee or in respect of other transfers in the International Registry,
or (y) permit any action not permitted to be taken by Grantors with respect to
any Aircraft hereunder.
     Grantors shall provide the Collateral Agent a copy of each Permitted Lease
which has a term of more than one year promptly after execution thereof. In
addition, in furtherance of the Granting Clause, the applicable Grantor shall
expressly assign to the Collateral Agent in a manner reasonably acceptable to
the Collateral Agent (and take all further actions in order to create, grant,
establish, preserve, protect and perfect the validity, perfection and priority
of the Liens and security interests created or intended to be created by this
Mortgage), as part of the Collateral, such Grantor’s rights, but not its
obligations, under any such Permitted Lease with a term of more than one year
(provided that so long as no Event of Default shall have occurred and be
continuing hereunder, Grantor shall be entitled to exercise all rights and
remedies with respect to such Permitted Lease). In connection with the foregoing
assignment, such Grantor shall deliver any chattel paper originals of any
Permitted Lease having a term in excess of one year to the Collateral Agent.
     No Permitted Lease shall be entered into unless Grantors shall reimburse
the Collateral Agent for all of their respective reasonable out-of-pocket fees
and expenses (including reasonable fees and disbursements of counsel) incurred
in connection therewith and with any collateral assignment thereof.
     Collateral Agent agrees, for the benefit of Grantors (and any Permitted
Lessee) and for the benefit of the lessor or secured party of any airframe or
engine leased to a Grantor (or any Permitted Lessee) or purchased or owned by a
Grantor (or any Permitted Lessee) subject to a conditional sale or other
security agreement, that Collateral Agent will not acquire or claim, as against
Grantors (or any Permitted Lessee) or such lessor or secured party, any right,
title or interest in: (A) any engine or engines owned by such Grantor (or any
Permitted Lessee) or by the lessor under such lease or subject to a security
interest in favor of the secured party under such conditional sale or other
security agreement as the result of such engine or engines being installed on
any Airframe, or (B) any airframe owned by such Grantor (or any Permitted
Lessee) or by the lessor under such lease or subject to a security interest in
favor of the secured party under such conditional sale or other security
agreement as the result of any Engine or Spare Engine being installed on such
airframe.
     Collateral Agent acknowledges that any Wet Lease or other similar
arrangement under which a Grantor (or any Permitted Lessee) maintains
operational control of an Aircraft does not constitute a delivery, transfer or
relinquishment of possession for purposes of this Section 2.01(a).

17



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
          (b) Operation and Use. Grantors agree that no Aircraft, Airframe,
Engine or Spare Engine will be maintained, used or operated in violation of any
law, rule or regulation of any Governmental Authority of any country having
jurisdiction over such Aircraft, Airframe, Engine or Spare Engine or in
violation of any airworthiness certificate, license or registration relating to
such Aircraft issued by any such Governmental Authority, except for
unanticipated, minor or non-recurring violations, and except to the extent a
Grantor (or, if a Lease is then in effect with respect to such Aircraft, any
Permitted Lessee) of such Aircraft is contesting in good faith the validity or
application of any such law, rule or regulation in any manner that does not
involve any material risk of sale, forfeiture or loss of such Aircraft,
Airframe, Engine or Spare Engine or any material risk of subjecting the
Collateral Agent or any Lender to criminal liability or materially impair the
Lien of this Mortgage; provided that, Grantors shall not be in default under, or
required to take any action set forth in, this sentence if it is not possible
for them to comply with the laws of a jurisdiction other than the United States
(and other than any jurisdiction in which such Aircraft is then registered)
because of a conflict with the applicable laws of the United States (and such
jurisdiction in which such Aircraft is then registered); provided, further, that
Grantors shall only be entitled to contest mandatory grounding orders if it does
not operate such Aircraft or Spare Engine during such contest. Grantors will not
operate any Aircraft, Airframe, Engine or Spare Engine or permit any Aircraft,
Airframe, Engine or Spare Engine to be operated or located, (i) in any area
excluded from coverage by any insurance required by the terms of Section 2.03 or
(ii) in any war zone or recognized or, in Grantors’ reasonable judgment
threatened areas of hostilities unless covered by war risk insurance in
accordance with Section 2.03, unless in the case of either clause (i) or (ii),
indemnification complying with Section 2.03(d) has been provided; provided,
however, that Grantors’ failure to comply with the provisions of this sentence
shall not give rise to an Event of Default hereunder where such failure is
attributable to causes beyond the control of Grantors (or any Permitted Lessee)
or to extraordinary circumstances involving an isolated occurrence or isolated
series of occurrences attributable to a hijacking, medical emergency, equipment
malfunction, weather conditions, navigational error or other similar unforeseen
circumstances.
          (c) Maintenance. Grantors shall maintain, service, repair and overhaul
each Aircraft, Airframe, Engine and Spare Engine (or cause the same to be done)
so as to keep each Aircraft, Airframe, Engine and Spare Engine in good operating
condition and in such condition as may be necessary to enable the airworthiness
certification of each Aircraft to be maintained in good standing at all times
(other than during temporary periods of storage, during maintenance, testing or
modification permitted hereunder, or during periods of grounding by applicable
Governmental Authorities, unless such grounding is due to the failure by
Grantors to maintain such Aircraft in accordance with the terms hereof) under
Title 49, during such periods in which such Aircraft is registered under the
laws of the United States, or, if such Aircraft is registered under the laws of
any other jurisdiction, the applicable laws of such jurisdiction, in compliance
always with Section 5.10 of the Credit Agreement, using the same standards as
Grantors (or a Permitted Lessee of such Aircraft, if a Lease is in effect with
respect to such Aircraft) uses with respect to similar aircraft operated by
Grantors (or such Permitted Lessee) in similar circumstances. In any case, each
Aircraft, Airframe, Engine, Spare Engine and Spare Part will be maintained in
accordance with the maintenance standards required by the FAA (while operated
under an FAA-approved maintenance program) or, while operated under the
maintenance program of another jurisdiction, standards substantially equivalent
to those required by the central aviation authority of the United States,
Australia, Austria, Belgium, Canada,

18



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Denmark, France, Germany, Ireland, Italy, Japan, the Netherlands, New Zealand,
Norway, Spain, Sweden, Switzerland or the United Kingdom. Each Grantor shall
maintain or cause to be maintained all records, logs and other documents
required to be maintained in respect of each of its Aircraft and Spare Engines
by appropriate authorities in the jurisdiction in which such Aircraft is
registered.
          (d) Identification of Collateral Agent’s Interest. (i) Grantors agree
to affix as promptly as practicable after the Closing Date and thereafter to
maintain in the cockpit of each Aircraft, in a clearly visible location, and (if
not prevented by applicable law or regulations or by any government) on each
Engine and Spare Engine a nameplate bearing the inscription “MORTGAGED TO
JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT” (such nameplate to be replaced,
if necessary, with a nameplate reflecting the name of any successor Collateral
Agent).
     (ii) On or prior to the Closing Date and from time to time thereafter, the
Grantors shall install signs, in size and form reasonably satisfactory to the
Collateral Agent, at each of the Designated Spare Parts Locations in which the
Pledged Spare Parts are stored and otherwise as may be directed by the
Collateral Agent within each Designated Spare Parts Location, bearing the
inscription: “MORTGAGED TO JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT” (such
sign to be replaced if there is a successor Collateral Agent).
          (e) Registration. The applicable Grantors shall cause each Aircraft to
remain duly registered, under the laws of the United States, in the name of the
applicable Grantor. Notwithstanding the preceding sentence, Grantors, at their
own expense, may cause or allow such Aircraft to be duly registered under the
laws of any country listed on Exhibit C (except as indicated therein) in the
name of the appropriate Grantor or of any nominee thereof, or, if required by
applicable law, in the name of any other Person (and, following any such foreign
registration, may cause such Aircraft to be re-registered under the laws of the
United States); provided, that Collateral Agent shall have received, at least
two Business Days prior to the time of such non-US registration (provided that
such document can be furnished less than two Business Days prior to such time if
Collateral Agent received a draft of such document no later than two Business
Days prior to such time), one or more Opinions of Counsel, expert in the laws of
the United States and such other jurisdiction, in form and substance reasonably
satisfactory to Collateral Agent, subject to exceptions, assumptions and
limitations customary in such jurisdiction and of a nature customarily accepted
by aircraft financiers making loans to entities in such jurisdiction, to the
effect that:
     (1) such jurisdiction maintains normal diplomatic relations with the United
States (except, in the case of Taiwan);
     (2) such re-registration will not adversely affect Collateral Agent’s first
priority and perfected Lien on such Aircraft (and Grantors shall, at their
expense, to the extent legally permitted, cause the interest of Collateral Agent
as secured party in respect of such Aircraft to be duly registered or recorded
under the laws of such jurisdiction and the International Interests of the
Collateral Agent in such Airframe and Engines to be duly registered in the
International Registry,

19



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
and at all times thereafter to remain so duly registered or recorded unless and
until the registration of such Aircraft is changed as provided herein, and shall
cause to be done at all times all other acts necessary or, by reference to
prudent industry practice in such jurisdiction and under the Cape Town
Convention, advisable in order to create, preserve and protect such interests in
such Aircraft, and the priority thereof, as against a Grantor or any third
parties), and the laws of such jurisdiction would provide Collateral Agent with
protections of its interest in and to such Aircraft substantially equivalent to
the protections afforded to the holder or a first-priority security interest
under the New York Uniform Commercial Code;
     (3) the obligations of Grantors under this Mortgage shall remain valid,
binding and enforceable to the same extent as before such registration, and such
re-registration shall not create any disability or adverse effect to the
existence or enforceability of the rights and remedies of Collateral Agent under
the Loan Documents;
     (4) any import or export permits necessary to take such Aircraft into such
jurisdiction and any exchange permits necessary to allow all payments provided
for under this Mortgage and the other Loan Documents shall be in full force and
effect;
     (5) there are no possessory rights in favor of a Grantor or any Permitted
Lessee which would, upon bankruptcy or other default by a Grantor or any
Permitted Lessee, prevent the return of such Aircraft to Collateral Agent in
accordance with and when permitted by the terms of the Mortgage upon Collateral
Agent’s exercise of remedies thereunder, or, if such possessory rights exist,
they are not materially greater than those available to owners and lessees under
United States law and there are no procedural impediments to the return of such
Aircraft to Collateral Agent materially greater than under United States law,
and upon termination of any lease, registration shall be terminable without
material burden or delay;
     (6) there is no strict liability imposed on passive lenders, except such
tort liability not of materially greater scope or magnitude than might be
imposed on such passive lender under the prevailing law among the states of the
United States, and except liabilities that Grantors or a Permitted Lessee has
agreed to insure against in a manner reasonably satisfactory to Collateral
Agent.
     (7) that it is not necessary by reason of such re-registration or for
purposes of enforcing remedies contained herein or in any Lease, for Collateral
Agent or any Lender to register or qualify to do business in such jurisdiction;
     (8) no Liens (other than Permitted Encumbrances) shall arise by reason of
such re-registration;

20



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (9) (unless Grantors shall have agreed to provide insurance reasonably
satisfactory to Collateral Agent covering the risk of requisition of use of such
Aircraft by the government of such jurisdiction so long as such Aircraft is
registered under the laws of such jurisdiction) the laws of such jurisdiction
require fair compensation by the government of such jurisdiction, payable in
currency freely convertible into Dollars, for the loss of use of such Aircraft
in the event of requisition by such government of such use; and
     (10) neither Collateral nor any Lender shall be subjected to any adverse
tax consequences as a result of such re-registration for which Grantors are not
required to indemnify such Person, unless Grantors have agreed to indemnify such
Person therefor.
Collateral Agent will cooperate with Grantors in effecting such foreign
registration. Notwithstanding the foregoing, the aggregate of the Appraised
Values of all Airframes reregistered outside the United States pursuant to this
Section 2.01(e) and of all Airframes and Engines and Spare Engines (including
the Appraised Value(s) attributable to any quick engine change kits installed on
any such Engine or Spare Engine) leased pursuant to Sections 2.01(a)(viii) and
2.01(a)(ix), other than of Engines or Spare Engines so leased (whether or not
reregistered) having a term (including any renewal term) of six months or less,
shall not exceed fifteen percent (15%) of the total Appraised Values of all
Collateral at any time (such 15% limitation is the “Reregistration and Lease
Limit”) (except to the extent that such Reregistration and Lease Limit is
expressly waived in writing by the Collateral Agent) and prior to any such
change in the country of registry of any Aircraft, the following conditions
shall be met (unless waived as provided in Section 10.08 of the Credit
Agreement):
          (i) no Event of Default shall have occurred and be continuing at the
effective date of the change in registration or occurs as a result of such
change in registration; provided that it shall not be necessary to comply with
this condition if the change in registration results in the registration of such
Aircraft under the laws of the United States;
          (ii) all insurance provided for in this Mortgage shall be in full
force and effect, before, at the time of, and after such change in registration,
and Collateral Agent shall have received a certificate of Grantors’ or a
Permitted Lessee’s insurance broker to such effect;
          (iii) such country imposes, or Grantors shall agree to cause such
Aircraft to be maintained in accordance with, aircraft maintenance standards
approved by, or which are substantially equivalent to those required by, the
civil aviation authority of the United States, Australia, Belgium, Canada,
Denmark, France, Germany, Ireland, Italy Japan, the Netherlands, Norway, New
Zealand, Spain, Switzerland or the United Kingdom;
          (iv) all action shall be taken as Collateral Agent deems reasonably
necessary to insure that all insurance and indemnities provided for in the Loan

21



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Documents shall be in full force and effect at the time of and following such
re-registration; and
          (v) Grantors pay all fees, Taxes, expenses and other charges relating
to such re-registration (including those of each Lender).
          (f) Substitution of Engines. Each Grantor may at any time, at no cost
to the Collateral Agent, on at least ten (10) days prior written notice to the
Collateral Agent, replace any Engine or Spare Engine subjected to the Lien
hereof by causing an engine to be substituted for such Engine or Spare Engine
hereunder in accordance with the provisions of Section 3.01(b) hereof to the
same extent as if an Event of Loss has occurred with respect to such Engine or
Spare Engine.
     Section 2.02 Replacement and Pooling of Parts; Alterations, Modifications
and Additions.
          (a) Replacement of Parts. Grantors, at their own cost and expense,
will promptly replace or cause to be replaced all Parts which may from time to
time become worn out, lost, stolen, destroyed, seized, confiscated, damaged
beyond repair or permanently rendered unfit for use for any reason whatsoever,
except as otherwise provided in Section 2.02(f). In addition, a Grantor (or any
Permitted Lessee) may remove in the ordinary course of maintenance, service,
repair, overhaul or testing, any Parts, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or rendered permanently
unfit for use; provided that such Grantor (or any Permitted Lessee), except as
otherwise provided in Section 2.02(c), replaces such Parts as promptly as
practicable. All replacement Parts shall be owned by a Grantor free and clear of
all Liens (except Permitted Encumbrances, pooling arrangements permitted by
Section 2.02(b) hereof and replacement parts temporarily installed on an
emergency basis) and shall be in the condition and repair required by the terms
hereof. All Parts at any time removed from any Airframe, Engine or Spare Engine
shall remain the property of a Grantor and subject to the Lien of this Mortgage,
no matter where located, until such time as such Parts shall be replaced by
Parts which meet the requirements for replacement Parts specified herein.
Immediately upon any replacement Part becoming incorporated or installed in or
attached to the applicable Airframe, Engine or Spare Engine, without further act
(subject only to Permitted Encumbrances and any pooling arrangement permitted by
Section 2.02(b) hereof and except replacement parts temporarily installed on an
emergency basis), such replacement Part shall become the property of a Grantor
and subject to the Lien of this Mortgage and be deemed a Part for all purposes
hereof to the same extent as the Parts originally incorporated or installed in
or attached to such Airframe, Engine or Spare Engine and the replaced Part shall
be free and clear of all rights of the Collateral Agent hereunder and shall no
longer be deemed a Part hereunder. Upon request of a Grantor from time to time,
Collateral Agent shall execute and deliver to such Grantor an appropriate
instrument confirming the release of any such replaced Part from the Lien of
this Mortgage.
          (b) Pooling of Parts. Any Part removed from any Airframe, Engine or
Spare Engine as provided in Section 2.02(a) hereof may be subjected by a Grantor
(or any Permitted Lessee) to a pooling arrangement entered into in the ordinary
course of such Grantor’s business; provided, that the Part replacing such
removed Part shall be incorporated or installed in or

22



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
attached to such Airframe, Engine or Spare Engine in accordance with
Section 2.01(a) as promptly as practicable after the removal of such removed
Part. In addition, any replacement Part when incorporated or installed in or
attached to an Airframe, Engine or Spare Engine in accordance with such Sections
may be owned by any third Party subject to such a pooling arrangement, provided,
that such Grantor (or any Permitted Lessee), at its expense, as promptly
thereafter as practicable, either (i) causes such replacement Part to become
subject to the Lien of this Mortgage, free and clear of all Liens other than
Permitted Encumbrances or (ii) replaces or causes to be replaced such
replacement Part with a further replacement Part owned by a Grantor (or any
Permitted Lessee) which shall become the property of a Grantor and subject to
the Lien of this Mortgage, free and clear of all Liens other than Permitted
Encumbrances.
          (c) Alterations, Modifications and Additions. Grantors, at their own
expense, will make (or cause to be made) such alterations and modifications in
and additions to each Airframe, Engine and Spare Engine as may be required to be
made from time to time so as to comply with any law, rule, regulation or order
of any Governmental Authority of any jurisdiction in which an Aircraft may then
be registered or any Spare Engine may be located; provided, however, that a
Grantor or any Permitted Lessee may, in good faith, and by appropriate
proceedings contest the validity or application of any such law, rule,
regulation or order in any reasonable manner, subject any such Person to
material risk of any civil or any criminal penalties, or involve any material
risk of loss or forfeiture of title to any Airframe, Engine or Spare Engine. In
addition, each Grantor (or any Permitted Lessee), at its own expense, may from
time to time add further parts or accessories and make or cause to be made such
alterations and modifications in and additions to any Airframe, Engine or Spare
Engine as a Grantor (or any Permitted Lessee) may deem desirable in the proper
conduct of its business, including removal (without replacement) of Parts which
a Grantor (or any Permitted Lessee) deems to be obsolete or no longer suitable
or appropriate for use on such Airframe, Engine or Spare Engine (such parts,
“Obsolete Parts”); provided that no such alteration, modification, removal or
addition materially diminishes the fair market value or utility of such
Airframe, Engine or Spare Engine below the fair market value or utility thereof
immediately prior to such alteration, modification, removal or addition assuming
such Airframe, Engine or Spare Engine was then in the condition required to be
maintained by the terms of this Mortgage. In addition, the fair market value
(but not the utility) of an Airframe, Engine or Spare Engine may be reduced by
the fair market value, if any, of Obsolete Parts which shall have been removed
so long as the aggregate fair market value of all Obsolete Parts which shall
have been removed and not replaced with respect to any Aircraft shall not exceed
$500,000 in the aggregate. All Parts incorporated or installed in or attached or
added to an Airframe, Engine or Spare Engine as the result of such alteration,
modification or addition (except those parts which are excluded from the
definition of Parts or which may be removed by a Grantor pursuant to the next
sentence) (the “Additional Parts”) shall, without further act, become subject to
the Lien of this Mortgage. Notwithstanding the foregoing sentence, a Grantor (or
any Permitted Lessee) may, at its own expense, remove or suffer to be removed
any Additional Part, provided that such Additional Part (i) is in addition to,
and not in replacement of or substitution for, any Part originally incorporated
or installed in or attached to such Airframe, Engine or Spare Engine or any Part
in replacement of or substitution for any such Part, (ii) is not required to be
incorporated or installed in or attached or added to such Airframe, Engine or
Spare Engine pursuant to the first sentence of this paragraph (c) and (iii) can
be removed from such Airframe, Engine or Spare Engine without diminishing the
value or utility of such Airframe, Engine or Spare Engine which such Airframe,
Engine or Spare

23



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Engine would have had at such time had such alteration, modification or addition
not occurred, assuming that such Airframe, Engine or Spare Engine was in the
condition and repair required to be maintained by the terms hereof. Upon the
removal thereof as provided above, such Part shall no longer be deemed to be
subject to the Lien of this Mortgage or part of such Airframe, Engine or Spare
Engine from which it was removed. Upon request of a Grantor from time to time,
Collateral Agent shall execute and deliver to such Grantor an appropriate
instrument confirming the release of any such removed Part from the Lien of this
Mortgage.
     Section 2.03 Insurance.
     (a) Aircraft Liability Insurance.
     (i) Except as provided in paragraph (ii) of this Section 2.03(a) and
subject to the rights of Grantors to establish and maintain self-insurance in
the manner and to the extent specified in Section 2.03(c) below, Grantors will
carry, or cause to be carried, at no expense to Collateral Agent, aircraft
liability insurance (including, but not limited to, passenger, contractual,
bodily injury, personal injury and property damage liability (exclusive of
manufacturer’s product liability insurance), and including without limitation,
war risk, hijacking and related perils insurance, if and to the extent, in the
case of war risk, hijacking and related perils insurance, any Aircraft or Spare
Engine is being operated in any war zone or area of recognized or threatened
hostilities or war risk, hijacking and related perils insurance is otherwise
maintained by a Grantor (or, if a Permitted Lease in respect of any Airframe,
Engine or Spare Engine is then in effect, by Permitted Lessee) with respect to
other similar aircraft and engines operated by such Grantor or such Permitted
Lessee, as the case may be, on the same routes) with respect to each Aircraft or
Spare Engine that is of the type as from time to time applicable to aircraft and
engines operated by such Grantor (or, if a Permitted Lease in respect of such
Airframe, Engine or Spare Engine is then in effect, by the Permitted Lessee) of
the same type as such Aircraft or Spare Engine (A) in amounts that are not less
than the aircraft liability insurance applicable to similar aircraft and engines
in such Grantor’s fleet on which Grantor carries insurance; provided that such
liability insurance shall not be less than the Minimum Liability Insurance
Amount, and (B) that is maintained in effect with insurers of recognized
responsibility. Any policies of insurance carried in accordance with this
Section 2.03(a) and any policies taken out in substitution or replacement for
any of such policies shall:
     (1) name the Additional Insureds, as their Interests (defined below) may
appear as additional insureds;
     (2) subject to the conditions of clause (3) below, provide that, in respect
of the interest of each Additional Insured in such policies, the insurance shall
not be invalidated by any action or inaction of a Grantor or any other Person
(other than such Additional Insured) and shall insure each Additional Insured’s
Interests as they appear, regardless of any breach or violation by a Grantor or
any other Person (other than such Additional Insured) of any warranty,
declaration or condition contained in such policies;

24



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (3) provide that, if such insurance is canceled for any reason, or if any
change is made in the insurance that materially reduces the amount of or the
coverage certified in the insurance report delivered on the Closing Date to
Collateral Agent or if such insurance is allowed to lapse for nonpayment of
premium, such cancellation, change or lapse shall not be effective as to any
Additional Insured for 30 days (seven days, or such other period as is then
customary in the industry, in the case of any war risk, hijacking and related
perils coverage) after receipt by such Additional Insured of written notice from
such insurers of such cancellation, change or lapse, provided that in the case
of any war risk, hijacking and related perils, liability insurance, if the same
is directly or indirectly provided by the United States government, or any
agency or regulatory body thereof, such notice shall be deemed delivered if
published in the Federal Register;
     (4) provide that the Additional Insured shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance;
     (5) provide that the insurers shall waive any rights of (x) setoff,
counterclaim or any other deduction, whether by attachment or otherwise, in
respect of any liability of the Additional Insureds to the extent of any moneys
due to the Additional Insureds and (y) subrogation against the Additional
Insureds to the extent that Grantors have waived their rights by their
agreements to indemnify the Additional Insureds pursuant to the Loan Documents;
     (6) be primary without right of contribution from any other insurance
carried by any Additional Insured with respect to its Interests as such in any
Aircraft, Engine or Spare Engine; and
     (7) expressly provide that all of the provisions thereof, except the limits
of liability, shall operate in the same manner as if there were a separate
policy covering each insured.
“Interests” as used in this Section 2.03(a) and in Section 2.03(b) below with
respect to any Person means the interests of such Person in the transactions
contemplated by the Loan Documents.
     (ii) During any period that any Airframe or an Engine or a Spare Engine, as
the case may be, is on the ground and not being flown, Grantors may carry or
cause to be carried as to such non-flown Airframe, Engine or Spare Engine, in
lieu of the insurance required by clause (i) above, and subject to
self-insurance to the extent permitted by Section 2.03(c) below, insurance
otherwise conforming with the provisions of said clause (i) except that: (A) the
amounts of coverage shall not be required to exceed the amounts of airline
liability insurance from time to time applicable to airframes or engines owned
or leased by a Grantor (or, if a Permitted Lease in respect of such Airframe,
Engine or Spare Engine is then in effect, by the Permitted Lessee) of the same
type as such non-flown Airframe, Engine or Spare Engine and that are on the
ground and not being flown

25



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
and (B) the scope of the risks covered and the type of insurance shall be the
same as from time to time are applicable to airframes or engines operated by a
Grantor (or, if a Permitted Lease in respect of such Aircraft is then in effect,
by the Permitted Lessee) of the same type as such non-flown Airframe, Engine or
Spare Engine and that are on the ground and not being flown.
     (b) Insurance Against Loss or Damage.
     (i) Except as provided in clause (ii) of this Section 2.03(b), and subject
to the rights of Grantors to establish and maintain self-insurance in the manner
and to the extent specified in Section 2.03(f) below, Grantors shall maintain,
or cause to be maintained, in effect with insurers of recognized responsibility,
at no expense to Collateral Agent, all-risk aircraft hull insurance covering
each Aircraft and Spare Engine and all-risk coverage with respect to any Engine,
Spare Engine or Part while removed from an Airframe or airframe (or Engine,
Spare Engine or engine (in the case of a Part)) (including, without limitation,
war risk, hijacking and related perils insurance, if and to the extent the same
is maintained by a Grantor (or, if a Permitted Lease in respect of such
Airframe, Engine or Spare Engine is then in effect, by the Permitted Lessee)
with respect to other similar aircraft and engines operated by such Grantor or
such Permitted Lessee, as the case may be, on the same routes or if such
Aircraft and Spare Engine is being operated in any war zone or area of
recognized or threatened hostilities), that is of the type as from time to time
applicable to aircraft operated by such Grantor (or, if a Permitted Lease in
respect of such Airframe, Engine and Spare Engine is then in effect, by the
Permitted Lessee) of the same type as such Aircraft and Spare Engine; provided
that such insurance (including the permitted self-insurance) in the case of such
Aircraft and Spare Engine shall at all times while such Aircraft and Spare
Engine is subject to this Mortgage be for an amount not less than the greater of
(x) 110% of the Appraised Value, if any, thereof set forth in the most recent
Appraisal Report delivered before the date (or renewal date) of the applicable
insurance policies, and (y) the Insured Amount therefor. Any insurance amounts
described in this clause (b)(i) which relate to the loss of an engine (other
than an Engine or Spare Engine) shall be, if received by the Collateral Agent,
paid over to the Person legally entitled thereto. Any policies carried in
accordance with this Section 2.03(b) and any policies taken out in substitution
or replacement for any such policies shall:
     (1) provide that any insurance proceeds payable for any loss or damage,
with respect to any Aircraft or Spare Engine, together with accrued but unpaid
interest thereon, shall be paid to the Administrative Agent (at such account and
address as the Collateral Agent specifies) as follows: (a) if such insurance
proceeds are in respect of an Event of Loss, or (b) if the insurer has received
a notice from the Collateral Agent directing that such insurance proceeds shall
be so paid to the Administrative Agent; otherwise all such insurance proceeds
shall be payable to the applicable Grantor;
     (2) subject to the conditions of clause (3) below, provide that, in respect
of the interests of the Additional Insureds in such policies, the insurance
shall not be invalidated by any action or inaction of a Grantor or any other
Person (other than such Additional Insured) and shall insure the Additional
Insureds’

26



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Interests as they appear, regardless of any breach or violation by a Grantor or
any other Person (other than such Additional Insured) of any warranty,
declaration or condition contained in such policies;
     (3) provide that if such insurance is canceled for any reason, or if any
change is made in the insurance that materially reduces the coverage (not
including the amount if such amount exceeds the coverage required hereunder)
certified in the insurance report delivered on the Closing Date to Collateral
Agent and each Lender or if such insurance is allowed to lapse for nonpayment of
premium, such cancellation, change or lapse shall not be effective as to the
Additional Insureds for 30 days (seven days, or such other period as is then
customary in the industry, in the case of war risk, hijacking or related perils
coverage) after receipt by the Additional Insureds of written notice from such
insurers of such cancellation, change or lapse; provided that in the case of any
war risk, hijacking and related perils hull insurance, if the same is directly
or indirectly provided by the United States government, or any agency or
regulatory body thereof, such notice shall be deemed delivered if published in
the Federal Register;
     (4) provide that the Additional Insureds shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance;
     (5) provide that the insurers shall waive rights of (x) setoff,
counterclaim or any other deduction, whether by attachment or otherwise, in
respect of any liability of the Additional Insureds to the extent of any moneys
due to the Additional Insureds and (y) subrogation against the Additional
Insureds to the extent that Grantors have waived their rights by its agreement
to indemnify the Additional Insureds pursuant to the Loan Documents;
     (6) be primary without rights of contribution from any other insurance
carried by any Additional Insured with respect to its Interests as such in any
Aircraft, Engine or Spare Engine; and
     (7) contain a “50/50 clause” (AVN 103 or its equivalent).
The Collateral Agent shall be entitled to notify an insurer that insurance
proceeds payable in respect of loss or damage shall be paid directly to the
Administrative Agent as provided in clause (1) above, for deposit into an
account maintained with the Administrative Agent subject to a Full Control
Agreement, in the following circumstances: (1) an Event of Default has occurred
and is continuing, (2) such insurance proceeds are in respect of an Event of
Loss, or (3) such proceeds if paid to the applicable Grantor would be required
to be deposited in such account maintained with the Administrative Agent subject
to a Full Control Agreement in accordance with Section 2.12(a) of the Credit
Agreement (all calculations thereunder and under Section 6.06 of the Credit
Agreement to be performed in accordance with the Credit Agreement after giving
effect to the Event of Loss or other circumstance giving rise to such insurance
proceeds). For the avoidance

27



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
of doubt the parties agree that the Credit Agreement governs the right of the
Grantors to receive and use any insurance proceeds so deposited with the
Administrative Agent.
     (ii) During any period that an Airframe or an Engine or a Spare Engine is
on the ground and not being flown, Grantors may carry or cause to be carried as
to such non-flown Airframe or Engine or Spare Engine, in lieu of the insurance
required by clause (i) above, and subject to self-insurance to the extent
permitted by Section 2.03(c), insurance otherwise conforming with the provisions
of said clause (i) except that the scope of the risks covered and the type of
insurance shall be the same as from time to time applicable to airframes and
engines operated by Grantors (or, if a Permitted Lease in respect of such
Aircraft is then in effect, by the Permitted Lessee) of the same type as such
non-flown Airframe or Engine and that are on the ground and not being flown;
provided that, subject to self-insurance to the extent permitted by
Section 2.03(c), Grantors shall maintain or cause to be maintained insurance
against risk of loss or damage to such non-flown Airframe or Engine or Spare
Engine in an amount at least equal to the applicable amount required under
Section 2.03(b) during such period that such Airframe or Engine or Spare Engine
is on the ground and not being flown.
          (c) Pledged Spare Parts Liability Insurance. Each Grantor will carry
or cause to be carried at all times, at no expense to Collateral Agent, third
party liability insurance with respect to the Pledged Spare Parts, which is
(i) of amount and scope as is usually carried by corporations engaged in the
same or similar business, similarly situated with such Grantor and owning or
operating similar spare parts for aircraft and engines and covering risks of the
kind customarily insured against by such Grantor for equipment similar to the
Pledged Spare Parts and (ii) maintained in effect with insurers of recognized
responsibility. Each Grantor will carry or cause to be carried at all times, at
no expense to Collateral Agent, with insurers of recognized responsibility,
third party liability insurance covering the Designated Spare Parts Locations
where any Pledged Spare Parts shall be located.
          (d) Pledged Spare Parts Insurance Against Loss or Damage. Each Grantor
will carry or cause to be carried at all times, at no expense to Collateral
Agent, with insurers of recognized responsibility insurance covering physical
damage to the Pledged Spare Parts, of the type covering the same risks as are
usually carried by corporations engaged in the same or similar business as such
Grantor and covering risks of the kind customarily insured against by Borrower
and providing for the reimbursement of the actual expenditure incurred in
repairing or replacing any damaged or destroyed Pledged Spare Part or, if not
repaired or replaced, for then payment of the amount it would cost to repair or
replace such Pledged Spare Part, on the date of loss, with proper deduction for
obsolescence and physical depreciation. Each Grantor will carry or cause to be
carried at all times, at no expense to Collateral Agent, with insurers of
recognized responsibility property insurance covering the Designated Spare Parts
Locations where any Pledged Spare Parts shall be located.
          (e) Pledged Spare Parts Insurance Against Loss or Damage. Any policies
of insurance carried in accordance with Sections 2.03(c) and 2.03(d), including
any policies taken out in substitution or replacement for each policies:

28



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (1) in the case of Section 2.03(d), provide that any insurance proceeds
payable for any loss or damage, with respect to any Pledged Spare Parts,
together with accrued but unpaid interest thereon, shall be paid to the
Administrative Agent (at such account and address as the Collateral Agent
specifies) as follows: (a) if such insurance proceeds are in respect of an Event
of Loss, or (b) if the insurer has received a notice from the Collateral Agent
directing that such insurance proceeds shall be so paid to the Administrative
Agent; otherwise all such insurance proceeds shall be payable to the applicable
Grantor;
     (2) in the case of Section 2.03(c), shall name the Additional Insureds, as
additional insureds, as their respective interests may appear;
     (3) shall provide that, in respect of the interests of the Additional
Insureds in such policies the insurance shall not be invalidated or impaired by
any act or omission (including misrepresentation and nondisclosure) by the
applicable Grantor or any other Person (including, without limitation, use of
the Pledged Spare Parts for illegal purposes) and shall insure the Additional
Insureds regardless of any breach or violation of any representation, warranty,
declaration, term or condition contained in such policies by such Grantor;
     (4) shall provide that, if the insurers cancel such insurance for any
reason whatsoever, or if the same is allowed to lapse for nonpayment of premium,
or if any material change is made in the insurance which adversely affects the
interest of any of the Additional Insureds, such cancellation, lapse or change
shall not be effective as to the Additional Insureds for 30 days (7 days for
nonpayment of premiums or cancellation by such Grantor) after receipt by the
Additional Insureds of written notice by such insurers of such cancellation,
lapse or change.
     (5) shall waive any right of recourse, subrogation, setoff, recoupment,
counterclaim or other deduction against any Additional Insured;
     (6) shall be primary without right of contribution from any other insurance
that may be available to any Additional Insured, other than Grantors’ all risk
aircraft hull insurance carried pursuant to Section 2.03(b);
     (7) in the case of Section 2.03(c), shall provide that all of the liability
insurance provisions thereof, except the limits of liability, shall operate in
all respects as if a separate policy had been issued covering each party insured
thereunder, and
     (8) shall provide that none of the Additional Insureds shall be liable £or
any insurance premium.
The Collateral Agent shall be entitled to notify an insurer that insurance
proceeds payable in respect of loss or damage shall be paid directly to the
Administrative Agent as provided in clause (1) above, for deposit into an
account maintained with the Administrative Agent subject to a Full Control
Agreement, in the following circumstances: (1) an Event of Default has occurred
and is continuing, (2) such insurance proceeds are in respect of an Event of
Loss, or (3) such proceeds

29



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
if paid to the applicable Grantor would be required to be deposited in such
account maintained with the Administrative Agent subject to a Full Control
Agreement in accordance with Section 2.12(a) of the Credit Agreement (all
calculations thereunder and under Section 6.06 of the Credit Agreement to be
performed in accordance with the Credit Agreement after giving effect to the
Event of Loss or other circumstance giving rise to such insurance proceeds). For
the avoidance of doubt the parties agree that the Credit Agreement governs the
right of the Grantors to receive and use any insurance proceeds so deposited
with the Administrative Agent.
          (f) Self-Insurance. Grantors may from time-to-time self-insure, by way
of deductible, self-insured retention, premium adjustment or franchise or
otherwise (including, with respect to insurance maintained pursuant to
Section 2.03(a) or (b), insuring for a maximum amount that is less than the
amounts set forth in Sections 2.03(a) and (b)), the risks required to be insured
against pursuant to Sections 2.03(a) and (b); provided, that in no case shall
the aggregate amount of such self-insurance with respect to all of the aircraft
and engines in the Grantors’ fleet (including, without limitation, the
Airframes, the Engines and the Spare Engines) exceed for any twelve (12) month
policy period the lesser of (A) 100% of the highest replacement value of any
single aircraft in the Grantors’ fleet, or (B) 1.5% of the average aggregate
insurable value (for the preceding policy year) of all aircraft (including,
without limitation, the Airframes, the Engines and the Spare Engines) on which
the Grantors carry insurance. Any deductible per occurrence that, in the case of
the Aircraft or Spare Engines, is not in excess of the amount customarily
allowed as a deductible in the industry or is required to facilitate claims
handling or any applicable mandatory minimum per aircraft (or if applicable per
annum or other period) hull or liability insurance deductibles imposed by the
aircraft hull or liability insurers shall be permitted in addition to the
above-mentioned self-insurance.
          (g) Indemnification by Government in Lieu of Insurance.
Notwithstanding any provision of this Section 2.03 requiring insurance, in lieu
of insurance against any risk with respect to an Airframe, Engine, Spare Engine
or Spare Part, indemnification from, or insurance provided by, the United States
government, or any agency or instrumentality thereof, against such risk in an
amount which, when added to the amount of insurance maintained against such risk
by Grantors (or, if a Permitted Lease in respect of such Aircraft is then in
effect, by the Permitted Lessee), shall be at least equal to the amount of
insurance against such risk otherwise required by this Section 2.03 (taking into
account self-insurance permitted by 2.03(f)) shall be considered adequate
insurance for purposes of this Section 2.03.
          (h) Reports, Etc. On or before the Closing Date and annually following
renewal of Grantors’ insurance coverage, Grantors will furnish to Collateral
Agent a report signed by a firm of independent aircraft insurance brokers
appointed by Grantors (which brokers may be in the regular employ of Grantors),
stating the opinion of such firm that the insurance then carried and maintained
on each Airframe, Engine and Spare Engine and the Pledged Spare Parts complies
with the terms hereof and that the portion of such insurance that is commercial
insurance provides coverages that are in substantially similar form, are of such
types, and have limits within the range of limits as are customarily carried by
similarly-situated U.S. carriers operating similar routes, and including a
confirmation that the commercial insurance has been placed with insurers and
identification of the primary claims lead. All information contained in such
report shall be treated by Collateral Agent and each Lender and each of their
affiliates, members and officers, directors, agents and employees in accordance
with the confidentiality

30



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
provisions of Section 10.03 of the Credit Agreement. Grantors will cause such
firm to notify Collateral Agent and each Lender of any act or omission on the
part of a Grantor of which such firm has knowledge that might invalidate or
render unenforceable, in whole or in part, any insurance on any Airframe, Engine
or Spare Engine. Grantors will also cause such firm to notify Collateral Agent
and each Lender as promptly as practicable after such firm acquires knowledge
that an interruption of any insurance carried and maintained on any Aircraft
pursuant to the insurance provisions of this Mortgage will occur. Such
information may only be provided to other Persons in accordance with the
confidentiality provisions of Section 10.03 of the Credit Agreement. Upon
request from Collateral Agent, Grantors will provide Collateral Agent with
copies of any certificates evidencing renewal of any insurance policies with
respect to the Aircraft maintained by Grantors with any agency or regulatory
body of the United States government.
     In the event that Grantors shall fail to maintain or to cause to be
maintained insurance as herein provided, Collateral Agent may at its option
obtain such insurance (giving Grantors prompt written notice thereof) and, in
such event, Grantors shall, upon demand, reimburse Collateral Agent for the cost
to Collateral Agent of such insurance, together with interest thereon at the
Past Due Rate for the period commencing with the date such cost was paid to the
date of reimbursement.
          (i) Salvage Rights; Other. All salvage rights to each Airframe and
each Engine and each Spare Engine shall remain with Grantors’ insurers at all
times, and any insurance policies of Collateral Agent insuring any Airframe or
any Engine or any Spare Engine shall provide for a release to Grantors of any
and all salvage rights in and to any Airframe or any Engine or any Spare Engine.
Neither Collateral Agent nor any Lender may, directly or indirectly, obtain
insurance for its own account with respect to any Airframe or any Engine or any
Spare Engine if such insurance would limit or otherwise adversely affect the
coverage or amounts payable under, or increase the premiums for, any insurance
required to be maintained pursuant to this Mortgage or any other insurance
maintained with respect to any Aircraft or any other aircraft in Grantors’
fleet.
     Section 2.04 Inspection. At reasonable times, but upon at least 15 Business
Days’ prior written notice to the applicable Grantor, any Lender (provided that
all Lenders shall exercise their respective inspection rights at the same time)
or Collateral Agent or their respective authorized representatives may, subject
to the other conditions or this Section 2.04, inspect any Airframe, Engine,
Spare Engine or Pledged Spare Part and may inspect the books and records of such
Grantor, relating to the maintenance of the Airframe, Engines, Spare Engines and
Pledged Spare Parts required to be maintained by the FAA or the government of
another jurisdiction in which any Aircraft is then registered; provided that:
     (i) any Lender or Collateral Agent or their respective representatives, as
the case may be, shall be fully insured at no cost to Grantors in a manner
reasonably satisfactory to Grantors with respect to any risks incurred in
connection with any such inspection or shall provide to the applicable Grantor a
written release satisfactory to such Grantor with respect to such risks;

31



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (ii) any such inspection shall be during such Grantor’s normal business
hours and subject to the safety, security and workplace rules applicable at the
location where such inspection is conducted and any applicable governmental
rules or regulations;
     (iii) any such inspection of any Airframe, Engine or Spare Engine shall be
a visual, walk-around inspection of the interior and exterior thereof and shall
not include opening any panels, bays or the like without such Grantor’s express
consent, which consent such Grantor may in its sole discretion withhold;
     (iv) any such inspection of an Airframe, Engine, Spare Engine or Pledged
Spare Part shall occur only during regularly scheduled maintenance visits (and
each Grantor shall notify Lender and Collateral Agent, upon request, of the next
scheduled maintenance visit); and
     (v) no exercise of such inspection right shall interfere with the use,
operation or maintenance of any Airframe, Engine, Spare Engine or Pledged Spare
Part by, or the business of, such Grantor and no Grantor shall be required to
undertake or incur any additional liabilities in connection therewith. All
information obtained in connection with any such inspection of an Airframe,
Engine, Spare Engine or Pledged Spare Part and of such books and records shall
be treated by each Lender and Collateral Agent and their respective
representatives in accordance with the provisions of Section 10.13 of the Credit
Agreement. Any inspection pursuant to this Section 2.04 shall be at the sole
risk (including, without limitation, any risk of personal injury or death) and
expense of the Lender or Collateral Agent (or their respective representatives)
making such inspection; provided that the costs of any such inspection during
the continuance of an Event of Default shall be for account of Grantors. Except
during the continuance of a Specified Default or an Event of Default, all
inspections by a Lender and Collateral Agent and their respective
representatives provided for under this Section 2.04 shall be limited to one
inspection of any kind contemplated by this Section 2.04 during any consecutive
twelve month period.
     Section 2.05 Other Representations, Warranties and Covenants.
          (a) Grantors hereby represent and warrant that (i) each Grantor has
good title to (x) each of the Airframes, Engines and Spare Engines that are
listed on the initial Mortgage Supplement in its name and will have good title
to each of the Airframes, Engines and Spare Engines listed on each subsequent
Mortgage Supplement in its name at the time of execution and delivery thereof;
and (y) all of the Spare Parts which are held by or on behalf of such Grantor at
the Designated Spare Parts Locations identified on the initial Mortgage
Supplement and will have good title to each of the Spare Parts which are held by
or on behalf of such Grantor at the Designated Spare Parts Locations identified
on each subsequent Mortgage Supplement and that such Spare Parts will be held by
or on behalf of such Grantor at the Designated Spare Parts Locations identified
on the applicable Mortgage Supplement at the time of execution and delivery;
(ii) each Grantor will have good title to any of its other Collateral which is
subject to this Mortgage or which becomes subject to this Mortgage from time to
time hereafter; (iii) the Airframes, Engines and Spare

32



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Engines are correctly described by Manufacturer, model and serial number as set
forth on the Manufacturer’s serial plate for said Airframes, Engines and Spare
Engines, in each case subject to Permitted Encumbrances; and (iv) for purposes
of the International Registry, model references for the Airframes, Engines and
Spare Engines set forth in each Mortgage Supplement constitute the
manufacturers’ respective generic model designations for such Airframes,
Engines, and Spare Engines (as required to be used pursuant to the “regulations”
(as defined in the Cape Town Convention)).
          (b) Certificated U.S. Air Carrier. Each Grantor hereby confirms that
it is a Certificated Air Carrier.
          (c) Necessary Filings. Upon the filing of this Mortgage with the FAA
in accordance with Title 49 and the regulations thereunder, the filing of
financing statements (and continuation statements at periodic intervals) with
respect to the security and other interests created hereby under the UCC as in
effect in any applicable jurisdiction, the registrations of International
Interests in the International Registry with respect to the Airframes, Engines
and Spare Engines, and placing of the insignia referred to in Section 2.01(d)
herein, (i) all filings, registrations and recordings (including, without
limitation, the filing of financing statements under the UCC) necessary in the
United States or in the International Registry to create, preserve, protect and
perfect the security interest granted by each Grantor to the Collateral Agent
hereby in respect of the Collateral have been accomplished or, as to Collateral
to become subject to the security interest of this Mortgage as provided herein
from time to time after the date hereof, will be so filed, registered and
recorded simultaneously with such Collateral being subject to the Lien of this
Mortgage, and (ii) the security interest granted to the Collateral Agent
pursuant to this Mortgage in and to the Collateral will constitute a perfected
security interest therein prior to the rights of all other Persons therein, but
subject to no other Liens (other than Permitted Encumbrances), and is entitled
to all the rights, priorities and benefits afforded by Title 49, the Cape Town
Convention, and other relevant U.S. law as enacted in any relevant jurisdiction
to perfected security interests or Liens.
          (d) No Liens. Each Grantor is, and as to Collateral acquired by it
from time to time after the date hereof each Grantor will be, the owner of all
such Collateral free from any Lien, or other right, title or interest of any
Person (other than Permitted Encumbrances), and Grantors shall promptly, at
their own expense, (i) defend the Collateral against all claims and demands of
all Persons (other than Persons claiming by, through or under the Collateral
Agent) at any time claiming the same or any interest therein adverse to the
Collateral Agent and (ii) take such action as may be necessary to duly discharge
any Lien (other than Permitted Encumbrances) arising at any time.
          (e) Other Filings or Registrations. There is no financing statement
(or similar statement or instrument of encumbrance under the law of any
jurisdiction) or registration covering or purporting to cover any interest of
any kind in the Collateral (other than Permitted Encumbrances), and there are no
International Interests registered on the International Registry in respect of
any of the Collateral (other than with respect to the Second Lien Aircraft
Mortgage), and so long as any Commitment remains in effect, any Letter of Credit
remains outstanding (in a face amount in excess of the sum of (i) the amount of
cash then held in the Letter of Credit Account and (ii) the face amount of
back-to-back letters of credit delivered pursuant to Section 2.02(j) of the
Credit Agreement), any Credit-Linked Deposit remains outstanding, or any of the
Loans or other amounts are owing to a Lender or to the Administrative

33



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Agent (other than contingent indemnity obligations not due and payable) under
the Credit Agreement, neither Grantor will execute or authorize or permit to be
filed in any public office any financing statement or statements (or similar
statement or instrument of encumbrance under the law of any jurisdiction)
relating to the Collateral, other than with respect to Permitted Encumbrances,
or any International Interests on the International Registry (other than with
respect to the Second Lien Aircraft Mortgage and other International Interests
as to which neither Grantor has agreed or consented) relating to the Collateral
or location (as such term is used in Section 9-307 of the UCC).
          (f) Identification. The names of the Grantors are Delta Air Lines,
Inc., a Delaware corporation, and Comair, Inc., an Ohio corporation. Neither
Grantor will change its name or location (as such term is used in Section 9-307
of the UCC) until (i) it shall have given to the Collateral Agent not less than
thirty (30) days’ prior written notice of its intention to do so, (ii) it shall
have taken all action, satisfactory to the Collateral Agent, to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect,
(iii) at the request of the Collateral Agent, it shall have furnished an Opinion
of Counsel to the effect that all financing or continuation statements and
amendments or supplements thereto have been filed in the appropriate filing
office or offices, and (iv) the Collateral Agent shall have received evidence
that all other actions (including, without limitation, International Registry
registrations and the payment of all filing fees and taxes, if any, payable in
connection with such filings) have been taken, in order to perfect (and maintain
the perfection and priority of) the security interest granted hereby.
          (g) Recourse. Each Grantor agrees that the obligations of the
“Grantors” hereunder are joint and several obligations of each of the Grantors.
Each Grantor further specifically agrees that it shall not be necessary or
required, and that neither Grantor shall be entitled to require, that Collateral
Agent or any Lender or any other person:

  (a)   make any effort to enforce the payment or performance by the other
Grantor of any of its obligations under this Mortgage or the other Loan
Documents, or     (b)   foreclose against or seek to realize upon collateral
security or other credit support, if any, now or hereafter existing, for the
First Priority Obligations or any obligations of either of the Grantors under
this Mortgage or the other Loan Documents, or     (c)   file suit or proceed to
obtain or assert a claim for personal judgment against any other Grantor or any
other person liable for payment or performance of any of the First Priority
Obligations or of any of the obligations of either of the Grantors under this
Mortgage or the other Loan Documents, or     (d)   exercise or assert any other
right or remedy to which Collateral Agent, the Lenders or any other person is or
may be entitled in connection with this Mortgage or the other Loan Documents,
the First Priority Obligations, or any security or other guaranty therefor, or

34



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]

  (e)   assert of file any claim against the assets of the other Grantor, or any
other person liable for the First Priority Obligations or any of the obligations
of either of the Grantors under this Mortgage or the other Loan Documents, or
any part thereof.

before or as a condition precedent to the enforcement of the obligations of such
Grantor hereunder.
Each Grantor hereby unconditionally waives any requirement that, as a condition
precedent to the enforcement of the obligations of such Grantor hereunder, the
other Grantor or the Collateral Agent or any Lender be joined as parties to any
proceedings for the enforcement of any provision of this Mortgage or the other
Loan Documents.
          (h) Filings and Registrations. Each Grantor will take, or cause to be
taken, at Grantors’ cost and expense, such action with respect to the recording,
filing, re-recording and re-filing of this Mortgage and each Mortgage Supplement
in the office of the FAA, pursuant to Title 49, and in such other places as may
be required under any applicable law or regulation in the U.S., and any
financing statements or other instruments, or registrations on the International
Registry, as are necessary, or reasonably requested by the Collateral Agent and
appropriate, to maintain, so long as this Mortgage is in effect, the perfection,
priority and preservation of the Lien created by this Mortgage and the
International Interests of the Collateral Agent in each Airframe, Engine, Spare
Engine and Pledged Spare Part, and will furnish to the Collateral Agent timely
notice of the necessity of such action, together with, if requested by the
Collateral Agent, such instruments, in execution form, and such other
information as may be reasonably required to enable the Collateral Agent to take
such action or otherwise reasonably requested by the Collateral Agent. To the
extent permitted by applicable law, each Grantor hereby authorizes the
Collateral Agent to execute and file financing statements or continuation
statements without each Grantor’s signature appearing thereon. Each Grantor
shall pay the costs of, or incidental to, any recording or filing, including,
without limitation, any filing of financing or continuation statements,
concerning the Collateral.
          (i) Notice of Certain Events. Each Grantor shall provide the
Collateral Agent with prior written notice of its intent to convert any of the
Aircraft from passenger configuration to cargo configuration.
          (j) Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to further assure, preserve, protect and
perfect the Lien and the rights and remedies created hereby.
     Section 2.06 Pledged Spare Parts .
          (a) Tracking System. The Grantors shall at all times maintain the
Tracking System in at least as favorable a condition as the condition it was in
as at the Closing Date and its perpetual inventory procedures for Pledged Spare
Parts that provide a continuous internal audit of Pledged Spare Parts.
Notwithstanding the limitations in this Section 2.06, at reasonable times during
normal business hours, at their own expense and upon reasonable notice (which
shall not be less than 5 Business Days) to the Grantors (as often as may be
reasonably requested), the

35



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Collateral Agent shall be entitled to access and inspect the Tracking System to
ensure each Grantor’s compliance with the terms hereof. Such inspection right
shall not be exercised in a manner which is unduly disruptive to the operation
or maintenance of the Tracking System or the business operations of a Grantor.
If requested by the Collateral Agent, Grantors will use commercially reasonable
efforts to obtain a written acknowledgment of the Collateral Agent’s access and
inspection rights hereunder from any third party which owns or operates the
Tracking System. Any inspection pursuant to this Section 2.06 shall be at the
sole risk (including, without limitation, any risk of personal injury or death)
and expense of the Lender or Collateral Agent (or their respective
representatives) making such inspection;
          (b) Designated Spare Parts Locations. Each Grantor represents,
warrants and agrees that all of Comair’s Spare Parts and all of the Borrower’s
Spare Parts relating to or used in connection with General Electric Model CF34
engines shall be maintained by or on behalf or such Grantor at one or more of
the Designated Spare Parts Locations. The Grantors will promptly notify the
Collateral Agent in writing if any of the representations, warranties or
agreements contained in the preceding sentence become inaccurate in any respect
with respect to any of the Pledged Spare Parts or the interest of either Grantor
therein. If either Grantor desires at any time to add a Designated Spare Parts
Location, such Grantor shall promptly furnish the following to the Collateral
Agent:
     (A) thirty (30) days prior to the utilization of such new Designated Spare
Parts Location, a Mortgage Supplement duly executed by each Grantor, identifying
each location that is to become a Designated Spare Parts Location and
specifically subjecting the Pledged Spare Parts at such location to the Lien of
this Mortgage;
     (B) five (5) days prior to the utilization of such new Designated Spare
Parts Location, an Opinion of Counsel, dated the date of execution of said
Mortgage Supplement, stating that said Mortgage Supplement has been duly filed
for recording in accordance with the provisions of the FAA Act, and either:
(a) no other filing or recording is required in any other place within the
United States in order to perfect the Lien of this Mortgage on the Pledged Spare
Parts held at the Designated Spare Parts Locations specified in such Mortgage
Supplement under the laws of the United States, or (b) if any such other filing
or recording shall be required that said filing or recording has been
accomplished in such other manner and places, which shall be specified in such
Opinion of Counsel, as are necessary to perfect the Lien of this Mortgage with
respect to such Pledged Spare Parts; and
     (C) five (5) days prior to the utilization of such new Designated Spare
Parts Location, an Officer’s Certificate stating that in the opinion of the
Responsible Officer executing the Officer’s Certificate, all conditions
precedent provided for in this Mortgage relating to the subjection of such
property to the Lien of this Mortgage have been complied with.

36



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (c) Possession, Use; Permitted Sales and Maintenance.
     (i) Possession. Without the prior written consent of the Collateral Agent,
neither Grantor will sell, lease (whether by way of a finance lease, operating
lease or otherwise), transfer or relinquish possession of any Pledged Spare Part
to anyone except as permitted by the provisions of this Section 2.06(c) and
except that such Grantor shall have the right, in the ordinary course of
business, (x) to transfer possession of any Pledged Spare Part to the
manufacturer thereof or any other organization for testing, overhaul, repairs,
maintenance, alterations or modifications (to the extent required or permitted
by the terms hereof) or to any Person for the purpose of transport to any of the
foregoing, (y) to subject any Pledged Spare Part to a pooling, exchange,
borrowing or maintenance servicing agreement arrangement and entered into in the
ordinary course of business or (z) to transfer any Pledged Spare Part between
any Designated Spare Parts Locations.
     (ii) Use; Permitted Sales Dispositions or Modifications.
     (A) Use. Each of the Grantors shall have the right, at any time and from
time to time at its own cost and expense, without the necessity of any release
from or consent by the Collateral Agent, to:
     (1) incorporate in, install on, attach or make appurtenant to, or use in,
any aircraft, engine, or spare part in its or in the other Grantor’s fleet
(whether or not subject to any Lien and whether or not operated by either
Grantor) such Pledged Spare Part and, as a result thereof, if such Pledged Spare
Part is not incorporated in, installed in, attached or made appurtenant to an
Airframe or Engine or Spare Engine, such Pledged Spare Part shall thereupon be
free from the Lien of this Mortgage; and
     (2) dismantle any Pledged Spare Part that has become worn out or obsolete
or unfit for use, and to scrap, sell or dispose of any such Pledged Spare Part
or any salvage resulting from such dismantling, in which case such Pledged Spare
Part shall thereupon be free from the Lien of this Mortgage.
     (B) Permitted Sales, Dispositions and Modifications. The Grantors may, in
the ordinary course of its business consistent with past practices, sell, lease,
transfer or dispose of any Pledged Spare Parts in each case, free from the Lien
of this Mortgage. In addition, the Grantors may modify or alter any Pledged
Spare Parts as the Grantors may deem appropriate in the proper conduct of their
business, so long as the Grantors remain in compliance at all times with the
requirements of Section 2.06(c)(iii) below, after giving effect to any such
modification or alteration.
     (iii) Maintenance. Each of the Grantors:
     (A) shall maintain, or cause to be maintained, at all times its Pledged
Spare Parts in accordance with, (x) all applicable laws and all applicable rules
and

37



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
regulations issued by the FAA and (y) all applicable laws and all applicable
rules and regulations issued by any other Governmental Authority having
jurisdiction over such Grantor or any such Pledged Spare Parts, including making
any modifications, alterations, replacements and additions necessary therefor;
     (B) shall maintain, or cause to be maintained, all records, logs and other
materials required by the FAA or under Title 49 to be maintained in respect of
its Pledged Spare Parts and shall not modify its record retention procedures in
respect of its Pledged Spare Parts unless such modification is consistent with
such Grantor’s FAA approved maintenance program; and
     (C) shall maintain, or cause to be maintained on a timely basis, its
Pledged Spare Parts in good working order (other than during periods of
maintenance, repair, inspection and testing) and condition and shall perform all
maintenance thereon necessary for that purpose, excluding (x) Pledged Spare
Parts that have become worn out or unfit for use, beyond economic repair or
become obsolete or scrap, (y) Pledged Spare Parts and quick change engine kits
that are not required for such Grantor’s normal operations and (z) Expendables
that have been consumed or used in Grantors’ operations. Notwithstanding
anything herein to the contrary, all Rotables and Key Repairables and, to the
extent customary, Expendables, located at Designated Spare Parts Locations other
than as excluded under clause (x), (y) or (z) above, shall have a current and
valid serviceable tag and shall be in compliance with such tag, in each case in
compliance with applicable FAA regulations.
          (d) Data Reports. After the occurrence and during the continuance of
an Event of Default, as requested by the Collateral Agent from time to time,
each Grantor shall furnish the Collateral Agent with a Data Report certified (as
a true and correct copy of the most recent data obtained from each Grantor’s
Spare Parts Tracking System) by an Officer of each Grantor.
ARTICLE 3
EVENT OF LOSS
     Section 3.01 Event of Loss.
          (a) Event of Loss with Respect to an Airframe. If an Event of Loss
occurs (or an event or circumstance which, with the passage of time, would
constitute an Event of Loss with respect to an Airframe or an Aircraft, Grantors
shall promptly (and in any event within 10 days after the occurrence of such
Event of Loss and otherwise in accordance with the Credit Agreement) notify the
Collateral Agent thereof and, to the extent required by Section 2.12(a) of the
Credit Agreement (all calculations under Section 6.06 of the Credit Agreement to
be performed after giving effect to such Event of Loss), deposit within 3
Business Days of receipt all Net Cash Proceeds thereof, if any, received by a
Grantor (and not paid directly by an insurer to the Administrative Agent
pursuant to a loss payee clause as provided in Section 2.03 hereof) into an
account that is maintained with the Administrative Agent pursuant to
Section 2.12(a) of

38



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
the Credit Agreement and subject to a Full Control Agreement. The applicable
Grantor may use Net Cash Proceeds held by the Administrative Agent (including
Net Cash Proceeds in the form of insurance proceeds paid directly by an insurer
to the Administrative Agent as aforesaid) to replace, as soon as reasonably
possible, the Airframe or Aircraft which suffered such Event of Loss in
accordance with this Section 3.01(a), but subject to the provisions of Section
2.12(a) and any other applicable provisions of the Credit Agreement.
     Each Grantor’s right to substitute a Replacement Airframe (together with
the same number of Replacement Engines as the number of Engines, if any,
installed on such Airframe at the time such Event of Loss occurred) shall be
subject to the fulfillment, at Grantors’ sole cost and expense, of the following
conditions precedent:
          (i) on the date when such Replacement Airframe is subjected to the
Lien of this Mortgage, the following documents shall have been duly authorized,
executed and delivered by the respective party or parties thereto and shall be
in full force and effect, and an executed counterpart of each thereof shall have
been delivered to the Collateral Agent:
          (A) a Mortgage Supplement covering such Replacement Airframe and each
Replacement Engine shall have been duly filed for recordation pursuant to Title
49 or such other applicable law of such jurisdiction other than the United
States in which such Replacement Airframe is registered in accordance with
Section 2.01(e);
          (B) an Officer’s Certificate of a Responsible Officer of such Grantor
stating that (1) such Replacement Airframe is of at least equal fair market
value, utility and remaining useful life (except for maintenance cycle
condition) as the Airframe it replaces assuming such Airframe has been
maintained in the condition required hereunder, (2) if applicable, each
Replacement Engine is of at least equal fair market value, utility and remaining
useful life (except for maintenance cycle condition) as the Engine it replaces,
assuming such Engine was of the fair market value, utility and remaining useful
life (except for maintenance cycle condition) required by the terms of this
Mortgage, and (3) each of the conditions specified in this Section 3.01(a) with
respect to such Replacement Airframe and any comparable provisions of any
Permitted Lease to which such Airframe is subject, as the case may be, have been
satisfied;
          (C) UCC financing statements (and any similar statements or other
documents required to be filed or delivered pursuant to the laws of the
jurisdiction in which such Replacement Airframe may be registered and
registrations on the International Registry) as are deemed necessary or, by
reference to prudent industry practice, desirable by counsel for the Collateral
Agent to protect the security interests of the Collateral Agent in such
Replacement Airframe and each Replacement Engine shall have been duly filed; and
          (D) a certificate, reasonably acceptable to the Collateral Agent in
form and substance, of either (such selection to be at such Grantor’s option) an

39



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
aircraft engineer (who may be a regular employee of such Grantor) or qualified
independent aircraft appraiser certifying, with respect to such Replacement
Airframe to the effect specified in clause (1) of Section 3.01(a)(i)(B) hereof
and with respect to such Replacement Engine to the effect specified in clause
(2) of Section 3.01(a)(i)(B) (as applicable);
          (ii) such Grantor shall furnish the Collateral Agent with (A) upon
recordation, an opinion of qualified FAA counsel, or if applicable, qualified
Opinion of Counsel in the jurisdiction of the relevant Aircraft’s registration
addressed to the Collateral Agent as to the due recordation of the Mortgage
Supplement as a first priority Lien on the Replacement Airframe and Replacement
Engine, if any, and the due registration of the International Interest of the
Collateral Agent in such Replacement Airframe and Replacement Engine, if any, as
a first priority International Interest therein, and stating that the
Replacement Airframe and/or Replacement Engine, is free from Liens of record
(except for or with respect to Permitted Encumbrances) and International
Interests of record (other than with respect to the Second Lien Aircraft
Mortgage), (B) an Opinion of Counsel as to the availability of the benefits of
Section 1110 of the Bankruptcy Code to the same extent as for the Airframe and
Engines being replaced, and (C) such satisfactory evidence of compliance with
the insurance provisions of Section 2.03 hereof with respect to such Replacement
Airframe and each Replacement Engine as the Collateral Agent may reasonably
request;
          (iii) such Grantor shall have delivered to the Collateral Agent (A) a
copy of the bill(s) of sale respecting such Replacement Airframe, each
Replacement Engine, if any, or other evidence of a Grantor’s ownership of such
Replacement Airframe and each Replacement Engine, reasonably satisfactory to the
Collateral Agent and such Grantor shall cause (subject, if necessary, to the
consent of the prior owner of the Replacement Airframe and/or Replacement
Engine) the sale of the Replacement Airframe and each Replacement Engine
effected by such bill(s) of sale (or other evidence) to be registered with the
International Registry as a sale, and (B) appropriate instruments assigning to
the Collateral Agent the benefits, if any, of all manufacturer’s and vendor’s
warranties generally available and permitted to be assigned by a Grantor with
respect to such Replacement Airframe and each Replacement Engine; and
          (iv) such Grantor shall have satisfied any additional conditions (not
to include the furnishing of an appraisal except as may be required under the
Credit Agreement) to replacement as shall reasonably be specified by the
Collateral Agent, acting reasonably.
     For all purposes hereof, each such Replacement Airframe shall be deemed to
be subjected to the Lien of this Mortgage and shall be deemed an “Airframe”, and
the Lien of this Mortgage shall still cover such replaced Airframe.
          (b) Event of Loss with Respect to an Engine or Spare Engine. If an
Event of Loss occurs (or an event or circumstance which, with the passage of
time, would constitute an Event of Loss) with respect to an Engine or a Spare
Engine under circumstances in which there has not occurred an Event of Loss with
respect to the related Airframe (if any), Grantors shall

40



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
promptly (and in any event within 10 days after the occurrence of such Event of
Loss) notify the Collateral Agent thereof and, to the extent required by
Section 2.12(a) of the Credit Agreement (all calculations under Section 6.06 of
the Credit Agreement to be performed after giving effect to such Event of Loss
and otherwise in accordance with the Credit Agreement), deposit within 3
Business Days of receipt all Net Cash Proceeds thereof, if any, received by a
Grantor (and not paid directly by an insurer to the Administrative Agent
pursuant to a loss payee clause as provided in Section 2.03 hereof) into an
account that is maintained with the Administrative Agent and subject to a Full
Control Agreement pursuant to Section 2.12(a) of the Credit Agreement. The
applicable Grantor may use Net Cash Proceeds held by the Administrative Agent
(including Net Cash Proceeds in the form of insurance proceeds paid directly by
an insurer to the Administrative Agent as aforesaid) to, as soon as reasonably
possible, replace the Engine or Spare Engine which suffered such Event of Loss
in accordance with this Section 3.01(b), but subject to the provisions of
Section 2.12(a) and any other applicable provisions of the Credit Agreement.
Upon application of such Net Cash Proceeds, the applicable Grantor shall
substitute an engine (that is reasonably satisfactory to the Appraisers), free
and clear of all Liens (other than Permitted Encumbrances) and cause such engine
to be subject to the Lien of this Mortgage. Each Grantor’s right to make a
replacement hereunder shall be subject to the fulfillment (which may be
simultaneous with such replacement) of the following conditions precedent at
Grantors’ sole cost and expense and the Collateral Agent agrees to make
reasonable efforts to cooperate with Grantors to the extent reasonably necessary
to enable it to timely satisfy such conditions:
          (i) the following documents shall be duly authorized, executed and
delivered by the respective party or parties thereto, and an executed
counterpart of each shall be delivered to the Collateral Agent:
          (A) a Mortgage Supplement covering the Replacement Engine, which shall
have been duly filed for recordation pursuant to Title 49 or such other
applicable law of the jurisdiction other than the United States in which the
aircraft of which such Replacement Engine is a part is registered in accordance
with Section 2.01(a)(3), as the case may be;
          (B) an Officer’s Certificate of a Responsible Officer of such Grantor
stating (i) that the Replacement Engine is of at least equal fair market value
and utility (without regard to hours and cycles) as the Engine it replaces
assuming such Engine had been maintained in the condition required hereunder and
(ii) each of the conditions specified in this paragraph (b) with respect to such
Replacement Engine, and any comparable provisions of any Permitted Lease to
which such Engine is subject, have been satisfied;
          (C) UCC financing statements covering the security interests created
by this Mortgage (and any similar statements or other documents required to be
filed or delivered pursuant to the laws of the jurisdiction in which such
aircraft may be registered or in the International Registry) as are deemed
necessary or, by reference to prudent industry practice, desirable by counsel to
the Collateral Agent to protect the security interests of the Collateral Agent
in the Replacement Engine;

41



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
          (D) a certificate, reasonably satisfactory to the Collateral Agent, in
form and substance, of either (such selections to be at such Grantor’s option)
an aircraft engineer (who may be a regular employee of a Grantor) or qualified
independent aircraft appraiser certifying, with respect to such Replacement
Engine, to the effect specified in Section 3.01(b)(i)(B) hereof;
          (E) upon request by the Collateral Agent, such Grantor shall furnish
the Collateral Agent with (1) upon recordation, an opinion of qualified FAA
counsel, or if applicable, qualified counsel in the jurisdiction of the relevant
Aircraft’s registration addressed to the Collateral Agent (in either case which
opinion and counsel shall be reasonably satisfactory to the Collateral Agent),
as to (a) the due recordation of the Mortgage Supplement as a first priority
Lien on the Replacement Engine, and the due registration of the International
Interest of the Collateral Agent in such Replacement Engine as a first priority
International Interest therein, stating that the Replacement Engine is free from
Liens of record (except for or with respect to Permitted Encumbrances) and of
International Interests of record (other than with respect to the Second Lien
Aircraft Mortgage), and (2) such evidence of compliance with the insurance
provisions of Section 2.03 hereof with respect to such Replacement Engine as the
Collateral Agent may reasonably request;
          (F) such Grantor shall have delivered to the Collateral Agent (1) a
copy of the bill of sale respecting such Replacement Engine or other evidence of
such Grantor’s ownership of such Replacement Engine, reasonably satisfactory to
the Collateral Agent and such Grantor shall cause (subject to the consent of the
prior owner of the Replacement Engine) the sale of such Replacement Engine
effected by said bill of sale (or other evidence) to be registered with the
International Registry as a sale, and (2) appropriate instruments assigning to
the Collateral Agent the benefits, if any, of all manufacturer’s and vendor’s
warranties generally available and permitted to be assigned by a Grantor with
respect to such Replacement Engine; and
          (ii) Such Grantor shall have satisfied any additional conditions (not
to include the furnishing of an appraisal except as required under the Credit
Agreement) to replacement as shall reasonably be specified by the Collateral
Agent, acting reasonably.
     For all purposes hereof, each such Replacement Engine shall be deemed to be
subjected to the Lien of this Mortgage and shall be deemed an “Engine” and the
Lien of this Mortgage shall no longer still cover such replaced Engine.
          (c) Event of Loss with Respect to a Spare Part. (i) Upon the
occurrence of an event or circumstance which constitutes an Event of Loss (or an
event or circumstance which, with the passage of time, would constitute an Event
of Loss) with respect to one (1) or more Spare Parts, the aggregate value of
which exceeds $5,000,000, Grantors shall forthwith (and in any event within ten
(10) days after such occurrence) give the Collateral Agent written notice
thereof and, to the extent required by Section 2.12(a) of the Credit Agreement
(all calculations under Section 6.06 of the Credit Agreement to be performed
after giving effect to such Event of

42



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Loss and otherwise in accordance with the Credit Agreement), deposit all Net
Cash Proceeds thereof, if any, received by a Grantor (and not paid directly by
an insurer to the Administrative Agent pursuant to a loss payee clause as
provided in Section 2.03 hereof) within 3 Business Days after receipt thereof
into an account with the Administrative Agent and subject to a Full Control
Agreement pursuant to Section 2.12(a) of the Credit Agreement. The applicable
Grantor may use Net Cash Proceeds held by the Administrative Agent (including
Net Cash Proceeds in the form of insurance proceeds paid directly by an insurer
to the Administrative Agent as aforesaid) to, as soon as reasonably possible,
replace the Spare Part which suffered such Event of Loss in accordance with this
Section 3.01(c), but subject to the provisions of Section 2.12(a) and any other
applicable provisions of the Credit Agreement. Upon such application of any Net
Cash Proceeds, the applicable Grantor shall substitute spare part(s) (reasonably
satisfactory to the Appraisers), free and clear of all Liens (other than
Permitted Encumbrances) and cause the same to be subjected to the Lien of this
Mortgage.
     Section 3.02 Requisition for Use of an Aircraft or Spare Engine by the
United States Government or Government of Registry of the Aircraft. In the event
of the requisition for use of an Airframe and related engines, Engines or Spare
Engines installed on such Airframe by the United States Government or any other
government of registry (or any instrumentality or agency thereof) of such
Airframe, or the applicable airframe in the case of an Engine or Spare Engine
installed thereon, if so registered, Grantors shall promptly notify the
Collateral Agent of such requisition, and, unless an Event of Loss results
therefrom, all of Grantors’ obligations under this Mortgage with respect to such
Airframe, Engines or Spare Engines shall continue to the same extent as if such
requisition had not occurred.
ARTICLE 4
REMEDIES
     Section 4.01 Event of Default. It shall be an Event of Default hereunder
and for all purposes of the Cape Town Convention, if under the Credit Agreement
an “Event of Default” shall occur and be continuing thereunder.
     Section 4.02 Remedies with Respect to Collateral.
          (a) Remedies Available. Upon (i) the occurrence and continuance of any
Event of Default, the Collateral Agent may do one or more of the following;
provided, however, that during any period that an Aircraft is subject to the
Civil Reserve Air Fleet Program in accordance with the provisions of
Section 2.01(a)(iv) hereof and in possession of the United States government or
an agency or instrumentality of the United States, the Collateral Agent shall
not, on account of any Event of Default, be entitled to exercise any of the
remedies specified in the following clauses (i), (ii) and (iii) in relation to
such Aircraft in such manner as to limit a Grantor’s control (or any Permitted
Lessee’s control under any Permitted Lease) under this Mortgage of the relevant
Airframe, or any Engines or Spare Engines installed thereon, unless at least
sixty (60) days’ (or such lesser period as may then be applicable under the Air
Mobility Command program of the United States Air Force) written notice of
default hereunder shall have been given by the Collateral Agent by registered or
certified mail to Grantors (and any Permitted Lessee) with a copy addressed to
the Contracting Office Representative for the Air Mobility

43



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Command of the United States Air Force under any contract with a Grantor (or any
Permitted Lessee) relating to such Aircraft:
          (i) cause either Grantor or both Grantors, upon the written demand of
the Collateral Agent, at Grantors’ expense, to deliver promptly, and such
Grantor(s) shall deliver promptly, all or such part of the Airframes, the
Engines, the Spare Engines or other Collateral as the Collateral Agent may so
demand to the Collateral Agent or its order, or the Collateral Agent, at its
option, may access the Tracking System (and demand the assistance of a Grantor’s
personnel necessary to utilize the Tracking System) and enter upon the premises
where all or any part of the Airframes, the Engines, the Spare Engines or other
Collateral are located and take immediate possession (to the exclusion of the
Grantors and all Persons claiming under or through a Grantor) of and remove the
same by summary proceedings or otherwise together with any engine which is not
an Engine or Spare Engine but which is installed on an Airframe, subject to all
of the rights of the owner, lessor, or lien holder of or with respect to such
engine;
          (ii) sell all or any part of the Airframes, Engines, Spare Engines or
other Collateral at public or private sale, whether or not the Collateral Agent
shall at the time have possession thereof, as the Collateral Agent may
determine, or otherwise dispose of, hold, use, operate, lease to others or keep
idle all or any part of the Airframes, the Engines, Spare Engines or other
Collateral as the Collateral Agent, in its sole discretion, may determine, all
free and clear of any rights or claims of whatsoever kind of either Grantor, any
person claiming by, through or under either Grantor and any person holding an
interest subordinate to the interests of the Collateral Agent hereunder;
provided, however, that neither Grantor shall be entitled at any time prior to
any such disposition to redeem the Collateral by paying in full all of the First
Priority Obligations; or
          (iii) exercise any or all of the rights and powers and pursue any and
all remedies of a secured party under the UCC of the State of New York (whether
or not in effect in the jurisdiction in which enforcement is sought) or by any
other applicable law (including, without limitation, the Cape Town Convention)
or proceed by appropriate court action to enforce the terms or to recover
damages for the breach hereof.
          Upon every taking of possession of Collateral under this Section 4.02,
the Collateral Agent may, from time to time, at the expense of the Grantors,
make all such expenditures for maintenance, insurance, repairs, replacements,
alterations, additions and improvements to and of the Collateral as it may deem
proper. In each such case, the Collateral Agent shall have the right to
maintain, use, insure, operate, store, lease, control or manage the Collateral
and to carry on business and to exercise all rights and powers of each Grantor
relating to the Collateral in connection therewith, as the Collateral Agent
shall deem appropriate, including the right to enter into any and all such
agreements with respect to the maintenance, use, insurance, operation, storage,
leasing, control, management or disposition of the Collateral or any part
thereof as the Collateral Agent may determine; and the Collateral Agent shall be
entitled to collect and receive directly all tolls, rents, revenues, issues,
income, products, proceeds and profits of the Collateral and every part thereof,
without prejudice, however, to the right of the Collateral Agent under any
provision of this Mortgage to collect and receive all cash held by, or

44



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
required to be deposited with, the Collateral Agent hereunder. Such tolls,
rents, revenues, issues, income, products, proceeds and profits shall be applied
to pay the expenses of using, operating, storage, leasing, control, management
or disposition of the Collateral, and of all maintenance, insurance, repairs,
replacement, alterations, additions and improvements, and to make all payments
which the Collateral Agent may be required or may elect to make, if any, for
taxes, assessments, insurance or other proper charges upon the Collateral or any
part thereof (including the employment of engineers and accountants to examine,
inspect and make reports upon the properties and books and records of a
Grantor), and all other payments which the Collateral Agent may be required or
authorized to make under any provision of this Mortgage, as well as just and
reasonable compensation for the services of the Collateral Agent, and of all
Persons engaged and employed by the Collateral Agent.
          In addition, Grantors shall be liable for all legal fees and other
costs and expenses incurred by reason of the occurrence of any Event of Default
or the exercise of the Collateral Agent’s remedies with respect thereto,
including all costs and expenses incurred in connection with the retaking,
return or sale of any Airframe, Engines, Spare Engines or other Collateral in
accordance with the terms hereof under the UCC of the State of New York, which
amounts shall, until paid, be secured by the Lien of this Mortgage.
          If any Event of Default shall have occurred and be continuing, or the
Loans shall have been declared forthwith due and payable pursuant to the Credit
Agreement, at the direction of the Administrative Agent, the Collateral Agent
shall at any time thereafter while any Event of Default shall be continuing,
without notice of any kind to either Grantor (except as provided herein) to the
extent permitted by law, carry out or enforce any one or more of the actions and
remedies provided in this Article 4 or elsewhere in this Mortgage or otherwise
available to a secured party under the UCC as in effect at the time in New York
State, whether or not any or all of the Collateral is subject to the
jurisdiction of such UCC and whether or not such remedies are referred to in
this Article 4.
          Nothing in the foregoing shall affect the right of each First Priority
Secured Party to receive all payments of principal of, and interest on, the
First Priority Obligations held by such First Priority Secured Party and all
other amounts owing to such First Priority Secured Party as and when the same
may be due.
          (b) Notice of Sale. The Collateral Agent shall give each Grantor at
least ten (10) days’ prior written notice of the date fixed for any public sale
of any of its Airframes, Engines, Spare Engines, Spare Parts or other
Collateral, or the date on or after which any private sale will be held, which
notice each Grantor hereby agrees is reasonable notice.
          (c) Receiver. If any Event of Default shall occur and be continuing,
to the extent permitted by law, the Collateral Agent shall be entitled, as a
matter of right as against a Grantor, without notice or demand and without
regard to the adequacy of the security for the First Priority Obligations or the
solvency of either Grantor, upon the commencement of judicial proceedings by it
to enforce any right under this Mortgage, to the appointment of a receiver of
the Collateral or any part thereof and of the tolls, rents, revenues, issues,
income, products and profits thereof for the recovery of judgment for the
indebtedness secured by the Lien created

45



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
under this Mortgage or for the enforcement of any other proper, legal or
equitable remedy available under applicable law.
          (d) Concerning Sales. At any sale under this Article, any First
Priority Secured Party may bid for and purchase the property offered for sale,
may make payment on account thereof as herein provided, free of any right of
redemption, stay valuation or appraisal on the part of a Grantor (all said
rights being hereby waived and released to the fullest extent permitted by law)
and, upon compliance with the terms of sale, may hold, retain and dispose of
such property without further accountability therefor. Any purchaser shall be
entitled, for the purpose of making payment for the property purchased, to
deliver any of the First Priority Obligations in lieu of cash in the amount
which shall be payable thereon as principal or interest. Said First Priority
Obligations, in case the amount so payable to the holders thereof shall be less
than the amounts due thereon, shall be returned to the holders thereof after
being stamped or endorsed to show partial payment.
     Section 4.03 Waiver of Appraisement, Etc. Each Grantor, for itself and all
who may claim under it, waives, to the extent that it lawfully may, all right to
have the property in the Collateral marshalled upon any foreclosure hereof, and
agrees that any court having jurisdiction to foreclosure under this Mortgage may
order the sale of the Collateral as an entirety.
     Section 4.04 Application of Proceeds. After the exercise of remedies
pursuant to Section 4.02 hereof, any payments in respect of the First Priority
Obligations and any proceeds (as defined in the UCC) of the Collateral, when
received by the Collateral Agent or any other First Priority Secured Party in
cash or its equivalent, will be applied in the order set forth in and in
accordance with Section 2.17 of the Credit Agreement and to the Intercreditor
Agreement.
     Section 4.05 Remedies Cumulative. Each and every right, power and remedy
hereby specifically given to the Collateral Agent or otherwise in this Mortgage
shall be cumulative and shall be in addition to every other right, power and
remedy specifically given under this Mortgage or the other Loan Documents or now
or hereafter existing at law, in equity or by statute or treaty (including,
without limitation, the Cape Town Convention) and each and every right, power
and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the Collateral Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of the exercise
of one shall not be deemed a waiver of the right to exercise any other or
others. No delay or omission of a Collateral Agent in the exercise of any such
right, power or remedy and no renewal or extension of any of the First Priority
Obligations shall impair any such right, power or remedy or shall be construed
to be a waiver of any Event of Default or an acquiescence therein. No notice to
or demand on a Grantor in any case shall entitle it or the other Grantor to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Collateral Agent to any other or
further action in any circumstances. In the event that the Collateral Agent
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit such Collateral Agent may recover
reasonable expenses, including attorneys’ fees, and the amounts thereof shall be
included in such judgment.

46



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     Section 4.06 Discontinuance of Proceedings. In case the Collateral Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Mortgage by foreclosure, sale entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to a Collateral Agent, then and in every such case a Grantor, the
Collateral Agent and each holder of any of the First Priority Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Mortgage, and all
rights, remedies and powers of the Collateral Agent shall continue as if no such
proceeding had been instituted (but otherwise without prejudice).
ARTICLE 5
TERMINATION OF MORTGAGE
     Section 5.01 Termination of Mortgage.
          (a) This Mortgage shall terminate on the First Priority Obligations
Payment Date. Upon termination, each Grantor may request, at a Grantor’s sole
cost and expense, the Collateral Agent to execute and deliver to or as directed
in writing by such Grantor an appropriate instrument reasonably required to
release such Grantor’s Collateral from the Lien of this Mortgage and to
discharge from the International Registry the registration of the International
Interests constituted by this Mortgage with respect to such Collateral, and the
Collateral Agent shall execute and deliver such instrument as aforesaid at a
Grantor’s expense; provided, however, that in the event that any portion of the
Collateral is sold or otherwise disposed of in accordance with the applicable
provisions of the Credit Agreement, or is released as provided in
Section 6.06(d) of the Credit Agreement, entitling the Grantors to a release
from the Lien of this Mortgage, the Collateral Agent shall cooperate, at
Grantors’ sole cost and expense, in releasing the Lien of this Mortgage from
such portion of the Collateral. Except as aforesaid otherwise provided, this
Mortgage and the trusts created hereby shall continue in full force and effect
in accordance with the terms hereof.
          (b) At any time that a Grantor desires that the Collateral be released
as provided in the foregoing Section 5.01(a), it shall deliver to the Collateral
Agent a certificate signed by an authorized officer stating that the release of
the respective Collateral is permitted pursuant to Section 5.01(a) hereof and
the Credit Agreement. The Collateral Agent shall have no liability whatsoever to
any First Priority Secured Party as the result of any release of Collateral by
it as permitted by Section 5.01(a) hereof.
ARTICLE 6
MISCELLANEOUS
     Section 6.01 No Legal Title to Collateral in Secured Creditor. No First
Priority Secured Party shall have legal title to any part of the Collateral. No
transfer, by operation of law or otherwise, of any portion of the Loans or other
right, title and interest of a First Priority Secured Party in and to the
Collateral or this Mortgage shall operate to terminate this Mortgage or entitle

47



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
any successor or transferee of such First Priority Secured Party to an
accounting or to the transfer to it of legal title to any part of the
Collateral.
     Section 6.02 Sale of Collateral by Collateral Agent is Binding. Any sale or
other conveyance of any Airframe, Engine, Spare Engine or other item of
Collateral or any interest therein by the Collateral Agent made pursuant to the
terms of this Mortgage shall bind the First Priority Secured Parties and each
Grantor, and shall be effective to transfer or convey all right, title and
interest of the Collateral Agent, each Grantor, and the other First Priority
Secured Parties therein. No purchaser or other grantee shall be required to
inquire as to the authorization, necessity, expediency or regularity of such
sale or conveyance or as to the application of any sale or other proceeds with
respect thereto by the Collateral Agent.
     Section 6.03 Benefit of Mortgage. Nothing in this Mortgage, whether express
or implied, shall be construed to give to any Person other than a Grantor, the
Collateral Agent and the First Priority Secured Parties any legal or equitable
right, remedy or claim under or in respect of this Mortgage.
     Section 6.04 Notices. All notices and other communication provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy as follows:
     if to the Grantors, to:
Delta Air Lines, Inc. and Comair, Inc.
1030 Delta Boulevard
Atlanta, GA 30320
Attention: Treasurer, Dept. 856
Telecopier: (404) 715-4862
Copy to: General Counsel, Dept. 971
Telecopier: (404) 715-2233
     if to the Collateral Agent, to:
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, New York 10017
Attention: Matthew Massie
Telecopier: (212) 270-5100
with a copy to:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Omar Jones
Telecopier: (713) 750-2938

48



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Patrick S. Ryan
Telecopier: (212) 455-2502
Either party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other party hereto. All notices
and other communications given to either party hereto in accordance with the
provisions of this Mortgage shall be deemed to have been given on the date of
receipt.
     Section 6.05 Governing Law; Jurisdiction; Service of Process. THIS MORTGAGE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS ITSELF TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK IN NEW
YORK COUNTY AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF OR BASED UPON THIS MORTGAGE OR THE SUBJECT MATTER
HEREOF BROUGHT BY THE FIRST PRIORITY SECURED PARTIES OR ANY OF THEIR SUCCESSORS
OR PERMITTED ASSIGNS. EACH PARTY HERETO, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE NAMED COURTS, THAT ITS
PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS MORTGAGE OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY HEREBY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.04 HEREOF.
     Section 6.06 Counterparts. This Mortgage may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Section 6.07 Waiver; Amendment. (a) No waiver of any provisions of this
Mortgage or consent to any departure by either Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No notice to or demand on a
Grantor in any case shall entitle a Grantor to any other or further notice or
demand in similar or other circumstances.
          (b) Neither this Mortgage nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the

49



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Collateral Agent, acting in accordance with Section 10.08 of the Credit
Agreement, and each Grantor with respect to which such waiver, amendment or
modification is to apply.
     Section 6.08 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS MORTGAGE, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
     Section 6.09 Successors and Assigns. This Mortgage shall be binding upon
each Grantor and its successors and permitted assigns and shall inure to the
benefit of the Collateral Agent and each First Priority Secured Party and their
respective successors and permitted assigns; provided, that neither Grantor may
transfer or assign any or all of its rights or obligations hereunder (other than
to each other) without the prior written consent of the Collateral Agent. All
agreements, statements, representations and warranties made by each Grantor
herein or in any certificate or other instrument delivered by either Grantor or
on its behalf under this Mortgage shall be considered to have been relied upon
by the First Priority Secured Parties and shall survive the execution and
delivery of this Mortgage and the other Loan Documents regardless of any
investigation made by the First Priority Secured Parties or on their behalf.
     Section 6.10 Lien Absolute. All rights of the Collateral Agent hereunder,
the Lien hereof and all obligations of the Grantors hereunder shall, to the
fullest extent permitted by applicable law, be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the First Priority Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
First Priority Obligations, or any other amendment to or waiver of or any
consent to any departure from any Loan Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the First
Priority Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the First Priority Obligations or this Agreement (other than that the First
Priority Obligations Payment Date shall have occurred).
     Section 6.11 General Indemnity.
          (a) Claims Defined. For the purposes of this Section 6.11, “Claims”
means any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs or expenses of whatsoever kind and nature (whether or not
on the basis of negligence, strict or

50



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
absolute liability or liability in tort) that may be imposed on or asserted
against an Indemnitee, as defined below, and, except as otherwise expressly
provided in this Section 6.11, includes all reasonable out-of-pocket costs,
disbursements and expenses (including reasonable out-of-pocket legal fees and
expenses) actually incurred by an Indemnitee in connection therewith or related
thereto.
          (b) Other Terms Defined. For the purposes of this Section 6.11: (1)
“Indemnitee” shall mean any Indemnitee party to this Mortgage, or in the case of
an Indemnitee not party to this Agreement, any such Indemnitee which has
expressly agreed in writing to be bound by the terms of this Section 6.11 prior
to, or concurrently with, the making of a Claim; (2) “After-Tax Basis” means
that indemnity and compensation payments required to be made will be
supplemented by the Person paying the base amount by that amount which, when
added to such base amount, and after deduction of all Federal, state, local and
foreign Taxes required to be paid by or on behalf of the payee with respect to
the receipt or realization of any such amounts, and after consideration of any
current tax savings of such payee resulting by way of any deduction, credit or
other tax benefit attributable to such base amount or Tax, shall net such payee
the full amount of such base amount; (3) “Collateral Agent Liens” means any Lien
attributable to JPMorgan Chase Bank, N.A. or the Collateral Agent or the
Administrative Agent with respect to an Aircraft, Airframe, an Engine, a Spare
Engine, a Spare Part, any interest therein or any other portion of the
Collateral arising as a result of (i) claims against JPMorgan Chase Bank, N.A.
or the Collateral Agent or the Administrative Agent not related to its interest
in Aircraft, Airframe, an Engine, a Spare Engine, a Spare Part or the
administration of the Collateral pursuant to this Mortgage, (ii) acts of
JPMorgan Chase Bank, N.A. or the Collateral Agent or the Administrative Agent
not permitted by, or the failure of JPMorgan Chase Bank, N.A. or the Collateral
Agent or the Administrative Agent to take any action required by the Loan
Documents, (iii) claims against JPMorgan Chase Bank, N.A. or the Collateral
Agent or the Administrative Agent relating to Taxes or Claims that are excluded
from the indemnification provided by Section 6.11 of this Mortgage or
(iv) claims against JPMorgan Chase Bank, N.A. or the Collateral Agent or the
Administrative Agent arising out of the transfer by any such party of all or any
portion of its interest in the Aircraft, Airframe, an Engine, a Spare Engine, a
Spare Part, other Collateral, the Loan Documents, except while an Event of
Default is continuing and prior to the time that Collateral Agent or the
Administrative Agent has received all amounts due to it pursuant to the Loan
Documents; and (4) “Lender Lien” means any Lien attributable to a Lender on or
against an Aircraft, Airframe, Engine, Spare Engine, Spare Part, any interest
therein or any other portion of the Collateral, arising out of any claims
against such Person that are not related to the Loan Documents, or out of any
act or omission of such Person that is not related to the transactions
contemplated by, or that constitutes a breach by such Person of its obligations
under, the Loan Documents. If any Indemnitee fails to comply with any duty or
obligation under this Section 6.11 with respect to any Claim, such Indemnitee
shall not be entitled to any indemnity with respect to such Claim under this
Section 6.11 to the extent (x) such failure was prejudicial to such Grantor or
(y) such Grantor’s indemnification obligations are increased as a result of such
failure.
          (c) Claims Indemnified. Subject to the exclusions stated in Subsection
6.11(d), each Grantor agrees to indemnify, protect, defend and hold harmless on
an After-Tax Basis each Indemnitee against Claims resulting from or arising out
of (i) the Loan Documents and the transactions contemplated thereby, (ii) the
operation, possession, use, maintenance,

51



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
overhaul, testing or registration of the Aircraft, Airframes, Engines, Spare
Engines and Spare Parts (including injury, death or property damage of
passengers, shippers or others, and environmental control, noise and pollution
regulations), and (iii) the manufacture, design, sale, purchase, acceptance,
non-acceptance or rejection, delivery or condition of the Aircraft, Airframes,
Engines, Spare Engines and Spare Parts or the ownership, possession, use,
non-use, substitution, airworthiness, control, operation, storage, modification,
alteration, lease, sublease, return, transfer or other disposition of any
Aircraft, any Airframe, any Engine, any Spare Engine, any Part or any Spare Part
(including, without limitation, latent or other defects, whether or not
discoverable, and any claim for patent, trademark or copyright infringement) by
a Grantor, any Permitted Lessee or any other Person.
          (d) Claims Excluded. The following are excluded from the Grantors’
agreement to indemnify an Indemnitee under this Section 6.11:
          (i) any Claim to the extent such Claim is attributable to acts or
events occurring after (x) the First Priority Obligations Payment Date, (y) with
respect to an Airframe, Engine, Spare Engine or Spare Part, the transfer of
possession thereof pursuant to Article IV of this Mortgage except to the extent
that such Claim is attributable to acts occurring in connection with the
exercise of remedies pursuant to Section 4.02 of this Mortgage following the
occurrence and continuance of an Event of Default or (z) any disposition of the
Collateral permitted hereunder or under the Credit Agreement;
          (ii) any Claim to the extent such Claim is, or is attributable to, an
Excepted Tax;
          (iii) any Claim to the extent such Claim is attributable to the gross
negligence or willful misconduct of such Indemnitee or attributable to
negligence by such Indemnitee in exercising its right of inspection;
          (iv) any Claim to the extent such Claim is attributable to the
noncompliance with or breach by such Indemnitee of any of the terms of, or any
misrepresentation by such Indemnitee contained in, this Agreement, any other
Loan Document to which such Indemnitee is a party or any agreement relating
hereto or thereto;
          (v) any Claim to the extent such Claim constitutes a Lender Lien or
Collateral Agent Lien attributable to such Indemnitee;
          (vi) any Claim to the extent such Claim is attributable to the offer,
sale, assignment, transfer, participation or other disposition (whether
voluntary or involuntary) by or on behalf of such Indemnitee (other than as a
result of, or following, or in lieu of exercising remedies during the occurrence
and continuance of, an Event of Default) of any Loan, all or any part of such
Indemnitee’s interest in the Loan Documents or any interest in the Collateral or
any similar security;
          (vii) any Claim to the extent such Claim is attributable to a failure
on the part of the Collateral Agent to distribute in accordance with this
Mortgage any amounts received and distributable by it hereunder or thereunder;

52



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
          (viii) any Claim to the extent such Claim is attributable to the
authorization or giving or withholding of any future amendments, supplements,
waivers or consents with respect to any Loan Document, other than such as have
been requested or consented to by a Grantor, or such as are expressly required
or contemplated by the provisions of the Loan Documents; and
          (ix) any Claim to the extent such Claim is payable or required to be
borne by a Person other than the Grantors pursuant to any provision of any Loan
Document.
          (e) Insured Claims. In the case of any Claim indemnified by a Grantor
hereunder that is covered by a policy of insurance maintained by such Grantor,
each Indemnitee agrees to cooperate, at such Grantor’s expense, with the
insurers in the exercise of their rights to investigate, defend and compromise
such Claim.
          (f) Claims Procedure. An Indemnitee shall promptly notify the Grantors
of any Claim as to which indemnification is sought. Such Indemnitee shall
promptly submit to the Grantors all additional information in such Indemnitee’s
possession to substantiate such Claim as the Grantors reasonably requests.
Subject to the rights of the Grantors’ insurers, the Grantors may, at its sole
cost and expense, investigate any Claim, and may in its sole discretion defend
or compromise any Claim. The Grantors shall be entitled, at its sole cost and
expense, acting through counsel acceptable to the respective Indemnitee, (A) so
long as such Grantor has agreed in a writing acceptable to such Indemnitee that
such Grantor is liable to such Indemnitee for such Claim hereunder (unless such
Claim is covered by Section 6.11(d)), in any judicial or administrative
proceeding that involves solely a claim for one of more Claims, to assume
responsibility for and control thereof, (B) so long as such Grantor has agreed
in a writing acceptable to such Indemnitee that such Grantor is liable to such
Indemnitee for such Claim hereunder (unless such Claim is covered by
Section 6.11(d)), in any judicial or administrative proceeding involving a claim
for one or more Claims and other claims related or unrelated to the transactions
contemplated by the Loan Documents, to assume responsibility for and control of
such claim for Claims to the extent that the same may be and is severed from
such other claims (and such Indemnitee shall use reasonable efforts to obtain
such severance), and (C) in any other case, to be consulted by such Indemnitee
with respect to judicial proceedings subject to the control of such Indemnitee.
Notwithstanding any of the foregoing to the contrary, the Grantors shall not be
entitled to assume responsibility for and control of any such judicial or
administrative proceedings (i) while an Event of Default exists, (ii) if such
proceeding will involve a material risk of the sale, forfeiture or loss of, or
the creation of any Lien (other than a Permitted Encumbrance) on any Aircraft,
Airframe, Engine, Spare Engine, Spare Part, other Collateral or any part
thereof, or (iii) if such proceeding could in the good faith opinion of such
Indemnitee entail any material risk of criminal liability or present a conflict
of interest making separate representation necessary, and, in any such
proceeding, the Grantors shall be liable for the cost of such proceeding and
(subject to the provisions of Section 6.11(d)) any Claim resulting therefrom.
The affected Indemnitee may participate at its own expense and with its own
counsel in any judicial proceeding controlled by a Grantor pursuant to the
preceding provisions. At the Grantors’ expense, any Indemnitee shall cooperate
with all reasonable requests of a Grantor in connection therewith. Such
Indemnitee shall not enter into a settlement or other compromise with respect to
any Claim without the prior written consent of the Grantors, which consent shall

53



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
not be unreasonably withheld or delayed, unless such Indemnitee waives its right
to be indemnified with respect to such Claim. Where a Grantor or its insurers
undertake the defense of an Indemnitee with respect to a Claim, no additional
legal fees or expenses of such Indemnitee in connection with the defense of such
Claim shall be indemnified hereunder unless such fees or expenses were incurred
at the written request of a Grantor or such insurers. Subject to the
requirements of any policy of insurance, an Indemnitee may participate at its
own expense in any judicial proceeding controlled by a Grantor pursuant to the
preceding provisions; provided that such party’s participation does not, in the
Opinion of Counsel appointed by a Grantor or its insurers to conduct such
proceedings, interfere with such control. Such participation shall not
constitute a waiver of the indemnification provided in this Section 6.11.
Notwithstanding anything to the contrary contained herein, the Grantors shall
not under any circumstances be liable for the fees and expenses of more than one
counsel for all Indemnitees with respect to any one Claim unless a conflict of
interest shall exist among such Indemnitees.
          (g) Subrogation. To the extent that a Claim is in fact paid in full by
the Grantors or its insurer, the Grantors or such insurer (as the case may be)
shall, without any further action, be subrogated to the rights and remedies of
the Indemnitee on whose behalf such Claim was paid with respect to the
transaction or event giving rise to such Claim. Such Indemnitee shall give such
further assurances or agreements and shall cooperate with a Grantor or such
insurer, as the case may be, to permit such Grantor or such insurer to pursue
such rights and remedies, if any, to the extent reasonably requested by such
Grantor. So long as no Specified Default under Section 7.01(b) of the Credit
Agreement or Event of Default has occurred and is continuing, if an Indemnitee
receives any payment, in whole or in part, from any party other than a Grantor
or its insurers with respect to any Claim paid by such Grantor or its insurers,
it shall promptly pay over to such Grantor the amount received (but not an
amount in excess of the amount such Grantor or any of its insurers has paid in
respect of such Claim). Any amount referred to in the preceding sentence that is
payable to a Grantor shall not be paid to such Grantor, or, if it has been
previously paid directly to such Grantor, shall not be retained by such Grantor,
if at the time of such payment a Specified Default under Section 7.01(b) of the
Credit Agreement or an Event of Default has occurred and is continuing, but
shall be paid to and held by the Collateral Agent as security for the First
Priority Obligations. At the option of the Collateral Agent, such amount payable
shall be applied against the First Priority Obligations when and as they become
due and payable. At such time as such Specified Default under Section 7.01(b) of
the Credit Agreement or Event of Default is no longer continuing, such amount,
to the extent not previously so applied against a Grantor’s obligations, shall
be paid to such Grantor.
          (h) No Guaranty. Nothing set forth in this Section 6.11 constitutes a
guarantee by the Grantors that any Aircraft, Airframe, Engine, Spare Engine or
Spare Part at any time will have any particular value, useful life or residual
value.
          (i) Payments; Interest. Any amount payable to any Indemnitee on
account of a Claim shall be paid within 30 days after receipt by a Grantor of a
written demand therefor from such Indemnitee accompanied by a written statement
describing in reasonable detail the Claims that are the subject of and basis for
such indemnity and the computation of the amount payable. Any payments made
pursuant to this Section 6.11 directly to an Indemnitee or to a Grantor, as the
case may be, shall be made in immediately available funds at such bank or to
such account as

54



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
is specified by the payee in written directions to the payor or, if no such
directions are given, by check of the payor payable to the order of the payee
and mailed to the payee by certified mail, return receipt requested, postage
prepaid to its address referred to in Section 6.04. To the extent permitted by
applicable law, interest at the applicable rate provided for in Section 2.08 of
the Credit Agreement shall be paid, on demand, on any amount or indemnity not
paid when due pursuant to this Section 6.11 until the same is paid. Such
interest shall be paid in the same manner as the unpaid amount in respect of
which such interest is due.
          (j) Tax deduction or credit. If, by reason of any Claim payment made
to or for the account of an Indemnitee by a Grantor pursuant to this
Section 6.11, such Indemnitee subsequently realizes a tax deduction or credit
(including foreign tax credit and any reduction in Taxes) not previously taken
into account in computing such payment, such Indemnitee shall promptly pay to
such Grantor, but only if such Grantor has made all payments then due and owing
to such Indemnitee under the Loan Documents, an amount equal to the sum of
(1) the actual reduction in Taxes realized by such Indemnitee which is
attributable to such deduction or credit, and (2) the actual reduction in Taxes
realized by such Indemnitee as a result of any payment made by such Indemnitee
pursuant to this sentence; provided that, a Grantor, upon request of such
Indemnitee, agrees to repay the amount paid over to such Grantor (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such Indemnitee to the extent a subsequent determination by such taxing
authority results in an actual increase in Taxes payable by such Indemnitee
which is attributable to such deduction or credit.
     Section 6.12 Section 1110 of the Bankruptcy Code. It is the intention of
the parties that the Collateral Agent be entitled to the benefits of
Section 1110 of the Bankruptcy Code, subject to each Grantor’s rights
thereunder, with respect to the right to take possession of Aircraft, Engine,
Spare Engines and Spare Parts (other than Aircraft, Engines and Spare Engines
listed on Schedule 3.19 to the Credit Agreement and Spare Parts that were first
placed in service prior to October 22, 1994), and to enforce any of its other
rights or remedies as provided in this Mortgage in the event of a case under
Chapter 11 of the Bankruptcy Code in which a Grantor is a debtor, all subject to
the provisions and limitations of the Bankruptcy Code.
     Section 6.13 Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the Liens and rights granted pursuant to
this Mortgage shall be as set forth in, and subject to the terms and conditions
of, the Intercreditor Agreement. In the event of any conflict between this
Agreement and the Intercreditor Agreement, the Intercreditor Agreement shall
control, and no right, power, or remedy granted to the Collateral Agent
hereunder or under any other Loan Document shall be exercised by the Collateral
Agent, and no direction shall be given by the Collateral Agent in contravention
of the Intercreditor Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement to be duly executed by their respective officers thereunto duly
authorized.

            DELTA AIR LINES, INC.,
as a Grantor
      By:           Name:           Title:        

            COMAIR, INC.,
as a Grantor
      By:           Name:           Title:        

Signature Page to First Lien Aircraft, Spare Engines and Spare Parts Mortgage
and Security Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:        

Signature Page to First Lien Aircraft, Spare Engines and Spare Parts Mortgage
and Security Agreement

 



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT A
TO
FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
SUPPLEMENT NO.      
          THIS FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS MORTGAGE AND
SECURITY AGREEMENT SUPPLEMENT NO.       dated                      (this
“Mortgage Supplement”) made by DELTA AIR LINES, INC., a Delaware corporation
(“Borrower”) and COMAIR, INC., a Ohio corporation (“Comair”) (each of the
Borrower and Comair, a “Grantor” and collectively the “Grantors”), in favor of
JPMORGAN CHASE BANK, N.A., acting as collateral agent (in such capacity, the
“Collateral Agent”).
W I T N E S S E T H:
          WHEREAS, the First Lien Aircraft, Spare Engines and Spare Parts
Mortgage and Security Agreement, dated as of April 30, 2007 (herein called the
“Mortgage”; capitalized terms used herein but not defined shall have the meaning
ascribed to them in the Mortgage), between the Grantors and Collateral Agent,
provides for the execution and delivery of supplements thereto substantially in
the form hereof, which shall particularly describe certain collateral, and shall
specifically mortgage the same to the Collateral Agent; and
          WHEREAS, the Mortgage was entered into between the Grantors and the
Collateral Agent in order to secure the First Priority Obligations of Delta Air
Lines, Inc. (the “Borrower”) and each of the Guarantors under that certain First
Lien Revolving Credit and Guaranty Agreement, dated as of April 30, 2007 (as
such agreement may be amended, restated, amended and restated, supplemented or
otherwise modified, renewed or replaced from time to time, herein called the
“Credit Agreement”), among the Borrower, each of the direct and indirect
domestic Subsidiaries of the Borrower (as defined in the Credit Agreement) from
time to time party thereto, JPMorgan Chase Bank, N.A. and the other lenders from
time to time party thereto (collectively, the “Lenders”), UBS Securities LLC, as
syndication agent, J.P. Morgan Securities Inc. and Lehman Brothers Inc., as
co-lead arrangers and joint bookrunners and UBS Securities LLC, as joint
bookrunner, Calyon New York Branch and RBS Securities Corporation, as
co-documentation agents, and the other Loan Documents;
          WHEREAS, the Mortgage relates to the Airframes, Engines, Spare Engines
and Spare Parts described in Exhibit 1 hereto, and a counterpart of the Mortgage
is attached hereto and made a part hereof and this Mortgage Supplement, together
with such counterpart of the Mortgage and any previous Mortgage Supplements, is
being filed for recordation on the date hereof with the Federal Aviation
Administration, as one document;
          NOW, THEREFORE, this Mortgage Supplement Witnesseth, that to secure
the prompt and complete payment and performance when due of the First Priority
Obligations of the Borrower and each of the Guarantors under the Credit
Agreement and each of the other Loan
EXHIBIT A
Page 1

 



--------------------------------------------------------------------------------



 



Documents, to secure the performance and observance by the Borrower and each of
the Guarantors of all the agreements, covenants and provisions contained in the
Mortgage and in the Loan Documents for the benefit of the Collateral Agent on
behalf of the First Priority Secured Parties and each of the other Indemnified
Persons, and for the uses and purposes and subject to the terms and provisions
of the Mortgage, and in consideration of the premises and of the covenants
contained in the Mortgage, and of other good and valuable consideration the
receipt and adequacy whereof are hereby acknowledged, each Grantor has granted,
bargained, sold, assigned, transferred, conveyed, mortgaged, pledged and
confirmed, and does hereby grant, bargain, sell, assign, transfer, convey,
mortgage, pledge and confirm, unto the Collateral Agent, its successors and
assigns, for the security and benefit of the Lenders and such other Persons, a
first priority continuing security interest in and first priority mortgage lien
on all estate, right, title and interest of such Grantor in, to and under the
following described property:
     1. The Airframes described on Part A of Exhibit 1 hereto together with all
Parts which are from time to time incorporated or installed in or attached
thereto or which shall be removed therefrom, unless the Lien of the Mortgage
shall not be applicable to such Part pursuant to the provisions of the Mortgage.
     2. The Engines described on Part A of Exhibit 1 hereto (each such engine
having 1750 or more pounds of thrust or the equivalent thereof, whether or not
such engines shall be installed in or attached to an Airframe or any other
airframe) in each case, together with all Parts which are from time to time
incorporated or installed in or attached thereto or which shall be removed
therefrom, unless the Lien of the Mortgage shall not be applicable to such Part
pursuant to the provisions of the Mortgage.
     3. The Spare Engines described on Part B of Exhibit 1 hereto (each such
engine having 1750 or more pounds of thrust or the equivalent thereof, whether
or not such engines shall be installed in or attached to an Airframe or any
other airframe) in each case, together with all Parts which are from time to
time incorporated or installed in or attached thereto or which shall be removed
therefrom, unless the Lien of the Mortgage shall not be applicable to such Part
pursuant to the provisions of the Mortgage.
     4. (x) In the case of Comair, all Spare Parts, and (y) in the case of the
Borrower, all Spare Parts relating to or used in connection with General
Electric Model CF34 engines, in each case located at the applicable Designated
Spare Parts Locations described in Part C of Exhibit 1 hereto.
          TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Collateral Agent, its successors and assigns, for the uses and purposes and
subject to the terms and provisions set forth in the Mortgage.
          This Mortgage Supplement shall be construed as a supplemental Mortgage
and shall form a part thereof, and the Mortgage is hereby incorporated by
reference herein and is hereby ratified, approved and confirmed.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
EXHIBIT A
Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor caused this Mortgage Supplement to be duly
executed by one of its officers, thereunto duly authorized, on the day and year
first above written.

            DELTA AIR LINES, INC.,
as a Grantor
      By:           Name:           Title:           COMAIR, INC.,
as a Grantor
      By:           Name:           Title:        

Signature Page to Second Lien Airframe, Engine and Spare Parts Mortgage and
Security Agreement
Supplement No. 1

 



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT 1
TO
FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
SUPPLEMENT NO.      
PART A — DESCRIPTION OF AIRCRAFT, AIRFRAMES AND ENGINES1

                          FAA               Engines     Registration    
Manufacturer’s       Serial Aircraft Model   Number     Serial Number   Engine
Model and Type   Number
McDonnell Douglas MD-88
  N926DL     49713     Pratt & Whitney JT8D-219   P718170D, P718171D
 
                   
McDonnell Douglas MD-88
  N927DA     49714     Pratt & Whitney JT8D-219   P718172D
 
                   
McDonnell Douglas MD-88
  N928DL     49715     Pratt & Whitney JT8D-219   P718175D, P718176D
 
                   
McDonnell Douglas MD-88
  N929DL     49716     Pratt & Whitney JT8D-219   P718177D, P718178D
 
                   
McDonnell Douglas MD-88
  N930DL     49717          
 
                   
McDonnell Douglas MD-88
  N931DL     49718     Pratt & Whitney JT8D-219   P718202D, P718203D
 
                   
McDonnell Douglas MD-88
  N932DL     49719     Pratt & Whitney JT8D-219   P718224D, P718225D
 
                   
McDonnell Douglas MD-88
  N933DL     49720     Pratt & Whitney JT8D-219   P718212D, P718208D
 
                   
McDonnell Douglas MD-88
  N934DL     49721     Pratt & Whitney JT8D-219   P718216D, P718217D
 
                   
McDonnell Douglas MD-88
  N935DL     49722     Pratt & Whitney JT8D-219   P718218D, P718223D
 
                   
McDonnell Douglas MD-88
  N936DL     49723     Pratt & Whitney JT8D-219   P718226D, P718228D
 
                   
McDonnell Douglas MD-88
  N937DL     49810     Pratt & Whitney JT8D-219   P718247D, P718248D
 
                   
McDonnell Douglas MD-88
  N938DL     49811     Pratt & Whitney JT8D-219   P725356D, P718282D
 
                   
McDonnell Douglas MD-88
  N939DL     49812     Pratt & Whitney JT8D-219   P725358D, P725368D
 
                   
McDonnell Douglas MD-88
  N940DL     49813     Pratt & Whitney JT8D-219   P725393D,

 

1   Engines listed opposite an Airframe are “related” Engines for purposes of
this Mortgage.

EXHIBIT 1
Page 1

 



--------------------------------------------------------------------------------



 



                          FAA               Engines     Registration    
Manufacturer’s       Serial Aircraft Model   Number     Serial Number   Engine
Model and Type   Number
 
              Pratt & Whitney JT8D-219 (shown as Pratt & Whitney JT8D-217 on FAA
record)   P726021D
 
                   
McDonnell Douglas MD-88
  N941DL     49814     Pratt & Whitney JT8D-219   P725395D, P725416D
 
                   
McDonnell Douglas MD-88
  N942DL     49815     Pratt & Whitney JT8D-219   P725354D, P725396D
 
                   
McDonnell Douglas MD-88
  N943DL     49816     Pratt & Whitney JT8D-219   P725403D, P725419D
 
                   
McDonnell Douglas MD-88
  N944DL     49817          
 
                   
McDonnell Douglas MD-88
  N945DL     49818     Pratt & Whitney JT8D-219   P725373DCN, P725390DCN
 
                   
McDonnell Douglas MD-88
  N948DL     49879     Pratt & Whitney JT8D-219   P725488D, P725489D
 
                   
McDonnell Douglas MD-88
  N950DL     49881     Pratt & Whitney JT8D-219   P718179D, P718214D
 
                   
McDonnell Douglas MD-88
  N951DL     49882     Pratt & Whitney JT8D-219   P725513D, P725514D
 
                   
McDonnell Douglas MD-88
  N985DL     53312     Pratt & Whitney JT8D-219   P725977D, P725978D
 
                   
McDonnell Douglas MD-88
  N986DL     53313     Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726011D, P725989D
 
                   
McDonnell Douglas MD-88
  N988DL     53339     Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726015D, P726007D
 
                   
McDonnell Douglas MD-88
  N989DL     53341     Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726047D, P726088D
 
                   
McDonnell Douglas MD-88
  N991DL     53343     Pratt & Whitney JT8D-219   P725939D, P725959D
 
                   
McDonnell Douglas MD-88
  N992DL     53344     Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726038D, P726031D
 
                   
McDonnell Douglas MD-88
  N994DL     53346     Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726051D, P726053D
 
                   
McDonnell Douglas MD-88
  N995DL     53362     Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726086D, P726081D

EXHIBIT 1
Page 2

 



--------------------------------------------------------------------------------



 



                          FAA               Engines     Registration    
Manufacturer’s       Serial Aircraft Model   Number     Serial Number   Engine
Model and Type   Number
McDonnell Douglas MD-88
  N997DL     53364     Pratt & Whitney JT8D-219   P726067D, P726069D
 
                   
McDonnell Douglas MD-88
  N998DL     53370     Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726074D, P726077D
 
                   
McDonnell Douglas MD-88
  N900DE     53372     Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726082D, P726087D
 
                   
McDonnell Douglas MD-88
  N901DE     53378     Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726052D, P726822D
 
                   
McDonnell Douglas MD-88
  N903DE     53380     Pratt & Whitney JT8D-219   P726826D, P726827D
 
                   
McDonnell Douglas MD-88
  N904DE     53409     Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P725998D, P726872D
 
                   
McDonnell Douglas MD-88
  N906DE     53415     Pratt & Whitney JT8D-219   P726009D, P726905D
 
                   
McDonnell Douglas MD-88
  N907DE     53416     Pratt & Whitney JT8D-219   P726907D, P726908D
 
                   
McDonnell Douglas MD-88
  N909DE     53418     Pratt & Whitney JT8D-219   P726923D, P726924D
 
                   
McDonnell Douglas MD-88
  N910DE     53419     Pratt & Whitney JT8D-219   P725380D, P726918D
 
                   
McDonnell Douglas MD-88
  N912DE     49997     Pratt & Whitney JT8D-219   P726931D, P726933D
 
                   
McDonnell Douglas MD-88
  N913DE     49956     Pratt & Whitney JT8D-219   P726865D, P726932D
 
                   
McDonnell Douglas MD-88
  N915DE     53420     Pratt & Whitney JT8D-219   P726929D, P726952D
 
                   
McDonnell Douglas MD-88
  N916DE     53421     Pratt & Whitney JT8D-219   P726950D, P726951D
 
                   
McDonnell Douglas MD-88
  N918DE     49959     Pratt & Whitney JT8D-219   P726967D, P726968D
 
                   
McDonnell Douglas MD-88
  N919DE     53422     Pratt & Whitney JT8D-219   P726976D, P726979D
 
                   
McDonnell Douglas MD-90-30
  N902DA     53382     International Aero Engines V2528-D5   V20007, V20008
 
                   
McDonnell Douglas MD-90-30
  N903DA     53383     International Aero Engines V2528-D5   V20009, V20010

EXHIBIT 1
Page 3

 



--------------------------------------------------------------------------------



 



                          FAA               Engines     Registration    
Manufacturer’s       Serial Aircraft Model   Number     Serial Number   Engine
Model and Type   Number
McDonnell Douglas MD-90-30
  N905DA     53385     International Aero Engines V2528-D5   V20014, V20015
 
                   
McDonnell Douglas MD-90-30
  N906DA     53386     International Aero Engines V2528-D5   V20019, V20021
 
                   
McDonnell Douglas MD-90-30
  N908DA     53388     International Aero Engines V2528-D5   V20025, V20026
 
                   
McDonnell Douglas MD-90-30
  N909DA     53389     International Aero Engines V2528-D5   V20030, V20027
 
                   
McDonnell Douglas MD-90-30
  N911DA     53391     International Aero Engines V2528-D5   V20035, V20036
 
                   
McDonnell Douglas MD-90-30
  N912DN     53392     International Aero Engines V2528-D5   V20045, V20046
 
                   
McDonnell Douglas MD-90-30
  N914DN     53394     International Aero Engines V2528-D5   V20075, V20070
 
                   
McDonnell Douglas MD-90-30
  N915DN     53395     International Aero Engines V2528-D5   V20079, V20074
 
                   
McDonnell Douglas MD-90-30
  N916DN     53396     International Aero Engines V2528-D5   V20084, V20080
 
                   
Boeing 757-232
  N601DL     22808     Pratt & Whitney PW2037   P716336B
 
                   
Boeing 757-232
  N606DL     22813     Pratt & Whitney PW2037   P716325B
 
                   
Boeing 757-232
  N608DA     22815     Pratt & Whitney PW2037   P716348B
 
                   
Boeing 757-232
  N613DL     22820     Pratt & Whitney PW2037   P716308B, P716385B
 
                   
Boeing 757-232
  N614DL     22821          
 
                   
Boeing 757-232
  N615DL     22822     Pratt & Whitney PW2037   P716366B, P716392B
 
                   
Boeing 757-232
  N639DL     23993     Pratt & Whitney PW2037   P716305B, P716505B
 
                   
Boeing 757-232
  N640DL     23994     Pratt & Whitney PW2037   P716506B, P716507B
 
                   
Boeing 757-232
  N642DL     23996     Pratt & Whitney PW2037   P716512B, P716513B
 
                   
Boeing 757-232
  N643DL     23997     Pratt & Whitney PW2037   P716510B, P716310B

EXHIBIT 1
Page 4

 



--------------------------------------------------------------------------------



 



                              FAA                 Engines     Registration    
Manufacturer’s         Serial Aircraft Model   Number     Serial Number   Engine
Model and Type     Number
Boeing 757-232
  N644DL     23998     Pratt & Whitney PW2037     P716514B, P716326B  
 
                       
Boeing 757-232
  N646DL     24217     Pratt & Whitney PW2037     P716518B, P716522B  
 
                       
Boeing 757-232
  N647DL     24218     Pratt & Whitney PW2037     P716523B, P716528B  
 
                       
Boeing 757-232
  N648DL     24372     Pratt & Whitney PW2037     P716359B, P716524B  
 
                       
Boeing 757-232
  N649DL     24389     Pratt & Whitney PW2037     P716526B, P716534B  
 
                       
Boeing 757-232
  N651DL     24391     Pratt & Whitney PW2037     P716521B, P716536B  
 
                       
Boeing 757-232
  N652DL     24392     Pratt & Whitney PW2037     P716537B, P716527B  
 
                       
Boeing 757-232
  N655DL     24395     Pratt & Whitney PW2037     P716543B, P716544B  
 
                       
Boeing 757-232
  N656DL     24396     Pratt & Whitney PW2037     P716545B, P716546B  
 
                       
Boeing 757-232
  N671DN     25332     Pratt & Whitney PW2037     P716577B, P716578B  
 
                       
Boeing 757-232
  N672DL     25977     Pratt & Whitney PW2037     P716581B, P716582B  
 
                       
Boeing 757-232
  N674DL     25979     Pratt & Whitney PW2037     P716586B, P716587B  
 
                       
Boeing 757-232
  N676DL     25981     Pratt & Whitney PW2037     P716590B, P716591B  
 
                       
Boeing 757-232
  N678DL     25983     Pratt & Whitney PW2037     P716595B, P716596B  
 
                       
Boeing 757-232
  N679DA     26955     Pratt & Whitney PW2037     P716598B, P726701B  
 
                       
Boeing 757-26D
  N900PC     28446     Pratt & Whitney PW2037     P727211B, P727212B  
 
                       
Boeing 757-212
  N751AT     23125     Pratt & Whitney PW2037     P716315, P716324  
 
                       
Boeing 757-212
  N750AT     23126     Pratt & Whitney PW2037     P716341, P716327  
 
                       
Boeing 757-212
  N757AT     23127     Pratt & Whitney PW2037     P716329, P716316  
 
                       
Boeing 757-212
  N752AT     23128     Pratt & Whitney PW2037     P716339, P716320  
 
                       
Boeing 767-332
  N139DL     25984     General Electric CF6-80A2     580144  

EXHIBIT 1
Page 5

 



--------------------------------------------------------------------------------



 



                          FAA               Engines     Registration    
Manufacturer’s       Serial Aircraft Model   Number     Serial Number   Engine
Model and Type   Number
Boeing 767-332
  N171DN     24759          
 
                   
Boeing 767-332
  N173DN     24800          
 
                   
Boeing 767-332
  N175DN     24803     Pratt & Whitney PW4060   P724146B, P724147B
 
                   
Boeing 767-332
  N183DN     27110     Pratt & Whitney PW4060   P724681B, P724682B
 
                   
Boeing 767-3P6
  N152DL     24984     General Electric CF6-80C2B4   695307, 695376
 
                   
Boeing 767-3P6
  N153DL     24985     General Electric CF6-80C2B4   695476, 695438
 
                   
Boeing 767-3P6
  N155DL     25269     General Electric CF6-80C2B4   695442, 695334
 
                   
Boeing 767-3P6
  N156DL     25354     General Electric CF6-80C2B4   695374, 695521
 
                   
Canadair CL-600-2B19
  N868CA     7427     General Electric CF34-3A1   807634, 807633
 
                   
Canadair CL-600-2B19
  N986CA     7174     General Electric CF34-3A1   807477, 807488
 
                   
Canadair CL-600-2B19
  N936CA     7043     General Electric CF34-3A1   807149, 807146
 
                   
Canadair CL-600-2B19
  N937CA     7044     General Electric CF34-3A1   807147, 807151
 
                   
Canadair CL-600-2B19
  N938CA     7046     General Electric CF34-3A1   807161, 807654
 
                   
Canadair CL-600-2B19
  N940CA     7048     General Electric CF34-3A1   807169, 807170
 
                   
Canadair CL-600-2B19
  N941CA     7050     General Electric CF34-3A1   807177, 807178

PART B — DESCRIPTION OF SPARE ENGINES

          Engine Model and Type   Manufacturer’s Serial Number
General Electric CF34-3A1
    807070  
 
       
General Electric CF34-3A1
    807051  
 
       
General Electric CF34-3A1
    807305  
 
       
General Electric CF34-3A1
    807226  
 
       
General Electric CF34-3A1
    807318  
 
       
General Electric CF34-3A1
    807352  
 
       
General Electric CF34-3A1
    807255  
 
       
General Electric CF34-3A1
    807421  
 
       
General Electric CF34-3A1
    807465  

EXHIBIT 1
Page 6

 



--------------------------------------------------------------------------------



 



          Engine Model and Type   Manufacturer’s Serial Number
General Electric CF34-3A1
    807467  
 
       
General Electric CF34-3A1
    807468  
 
       
General Electric CF34-3A1
    807512  
 
       
General Electric CF34-3A1
    807444  
 
       
General Electric CF34-3A1
    807466  
 
       
General Electric CF34-3A1
    807587  
 
       
General Electric CF34-3A1
    807441  
 
       
General Electric CF34-3A1
    807590  
 
       
General Electric CF34-3A1
    807600  
 
       
General Electric CF34-3A1
    807630  
 
       
General Electric CF34-3A1
    807648  
 
       
General Electric CF34-3A1
    807623  
 
       
General Electric CF34-3A1
    807591  
 
       
General Electric CF34-3B1
    873516  
 
       
General Electric CF34-3B1
    873173  
 
       
General Electric CF34-3B1
    873640  
 
       
General Electric CF34-3B1
    873174  
 
       
General Electric CF34-3B1
    873947  
 
       
General Electric CF34-3B1
    873763  
 
       
 
       
General Electric CF34-3B1
    873891  
 
       
General Electric CF34-8C1
    965337  
 
       
General Electric CF34-8C1
    965291  
 
       
General Electric CF34-8C1
    965443  
 
       
General Electric CF34-8C1
    965384  

PART C — DESIGNATED SPARE PARTS LOCATIONS

                  Plant     Address   Code   Location
BORROWER:
DELTA AIR LINES INC.
    1010     Atlanta Repair Shops at the Delta Technical Ops Center
DELTA TECH OPS CENTER
           
1775 AVIATION BLVD.
           
ATLANTA, GA 30354-3743
           
USA
           
 
           
COMAIR:
COMAIR, INC.
    N/A     N/A
82 COMAIR BLVD.
           
ERLANGER, KY 41048
           
USA
           

EXHIBIT 1
Page 7

 



--------------------------------------------------------------------------------



 



PART D — GENERIC DESCRIPTIONS
The generic descriptions of the Airframes, Engines and Spare Engines, for
purposes of the Cape Town Convention, are as follows:
Airframes:
1. McDonnell Douglas MD-80-88
2. McDonnell Douglas MD-90-30
3. Boeing 757-200
4. Boeing 767-300
5. Bombardier CRJ-100
Engines:
1. General Electric CF34-3
2. General Electric CF34-8
3. General Electric CF6-80A
4. General Electric CF6-80C2
5. Pratt & Whitney PW2037
6. Pratt & Whitney PW4000 94
7. Pratt & Whitney JT8D 200
8. International Aero V2500-D5
EXHIBIT 1
Page 8

 



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT B
TO
FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT

CERTAIN ECONOMIC TERMS

     
Insured Amount:
  Replacement cost
 
   
Minimum Liability Insurance Amount:
  $350,000,000 per occurrence for any regional jet aircraft
 
   

  $600,000,000 per occurrence for any narrow-body aircraft (including, without
limitation, any MD-88 or MD-90 aircraft.
 
   
 
  $750,000,000 per occurrence for any aircraft other than those mentioned above
(including, without limitation, any Boeing 767 aircraft)
 
   
 
  In the event a Grantor includes a new type of wide-body aircraft in its
aircraft fleet after the date hereof (including, without limitation, any Airbus
A380 aircraft), then the Minimum Liability Insurance Amount with respect to such
aircraft type shall be such amount as may be agreed by the Collateral Agent.

EXHIBIT B
Page 1

 



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT C
TO
FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
LIST OF PERMITTED COUNTRIES
Australia
Austria
Belgium
Brazil (only for lease to current aircraft manufacturer in Brazil, no
reregistration)
Canada
Czech Republic
Denmark
Finland
France
Germany
Greece
Hong Kong
Hungary
Iceland
Ireland
Italy
Japan
Luxembourg
Mexico (lease only, no reregistration)
Netherlands, the
New Zealand
Norway
Poland
Peoples Republic of China
Peoples Republic of China (Taiwan)
Russian Federation
Singapore
South Africa
South Korea
Spain
Sweden
Switzerland
United Kingdom
EXHIBIT C
Page 1

 



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT D
TO
FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
[Address to Collateral Agent]
                                        , 20     
Data Report For Pledged Spare Parts
Ladies and Gentlemen:
     We refer to the First Lien Aircraft, Engine, Spare Engine And Spare Parts
Security Agreement (the “Security Agreement”), dated as of April 30, 2007, among
Delta Air Lines, Inc. (the “Borrower”), Comair, Inc. (“Comair”) and JPMorgan
Chase Bank, N.A., as Collateral Agent. Terms defined in the Security Agreement
and used herein have such respective defined meanings. The Grantors hereby
certify that:
     Attached hereto as Exhibit 1 is a report that correctly sets forth the
following information as of the date hereof with respect to each Pledged Spare
Part:

  i)   Manufacturer’s part number;     ii)   part description;     iii)  
related aircraft model(s) in summary form;     iv)   classification as Rotable
or Expendable or Key Repairable;     v)   quantity on hand;     vi)   Designated
Spare Parts Location;     vii)   each Pledged Spare Part out for repair; and    
viii)   each Pledged Spare Part in transit.

EXHIBIT D
Page 1

 



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]

            Very truly yours,

[DELTA AIR LINES, INC.
      By:           Name:           Title
Date:]        [COMAIR, INC.
      By:           Name:           Title
Date:]     

Signature Page to Data Report for Pledged Spare Parts

 



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT E
TO
FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
FIRST LIEN REVOLVING CREDIT AND GUARANTY AGREEMENT
[ATTACHED AS FOLLOWS]
EXHIBIT E

 



--------------------------------------------------------------------------------



 



[First Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT F
TO
FIRST LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
INTERCREDITOR AGREEMENT
[ATTACHED AS FOLLOWS]
EXHIBIT F

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
          THIS FIRST LIEN GRANT OF SECURITY INTEREST IN TRADEMARK RIGHTS is
subject to the terms and provisions of the Intercreditor Agreement, dated as of
April 30, 2007 (as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as collateral agent
for the First Priority Secured Parties referred to therein, Goldman Sachs Credit
Partners L.P., as collateral agent for the Second Priority Secured Parties
referred to therein, Delta Air Lines, Inc. and the Guarantors (as defined
below).
FIRST LIEN GRANT OF
SECURITY INTEREST IN TRADEMARK RIGHTS
          This FIRST LIEN GRANT OF SECURITY INTEREST IN TRADEMARK RIGHTS
(“Agreement”), effective as of May 8, 2007 is made by DELTA AIR LINES, INC. a
Delaware corporation (the “Borrower”), and all of the direct and indirect
domestic subsidiaries of the Borrower signatory hereto (the “Guarantors”, and
together with the Borrower, the “Grantors”), in favor of JPMORGAN CHASE BANK,
N.A., as Collateral Agent (the “Agent”) for the First Priority Secured Parties
(as defined in the First Lien Revolving Credit and Guaranty Agreement, dated as
of April 30, 2007, (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”)), among the Borrower, the Guarantors, the Agent,
and JPMorgan Chase Bank, N.A., acting as administrative agent, UBS Securities
LLC, as syndication agent, J.P. Morgan Securities Inc. and Lehman Brothers Inc.,
as co-lead arrangers, J.P. Morgan Securities, Inc., Lehman Brothers Inc., and
UBS Securities LLC, as joint bookrunners, CALYON New York Branch and RBS
Securities Corporation, as co-documentation agents, and the lenders party
thereto.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans and other extensions of credit to the Borrower upon the
terms and subject to the conditions set forth therein;
          WHEREAS, in connection with the Credit Agreement, the Grantors
executed and delivered a First Lien Security Agreement, dated as of April 30,
2007, in favor of the Agent (together with all amendments and modifications, if
any, from time to time thereafter made thereto, the “First Lien Security
Agreement”);
          WHEREAS, pursuant to the First Lien Security Agreement, the Grantors
pledged and granted to the Agent for the benefit of the Agent and the First
Priority Secured Parties a continuing security interest in all Intellectual
Property constituting Collateral, including the Trademarks set forth on
Schedule A hereto; and
          WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement;

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN TRADEMARK RIGHTS   2

          NOW THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, and in order to induce the Lenders to make Loans
and other financial accommodations to the Borrower pursuant to the Credit
Agreement, the Grantors agree, for the benefit of the Agent and the First
Priority Secured Parties, as follows:
          SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Credit
Agreement or the First Lien Security Agreement, as applicable.
          SECTION 2. Grant of Security Interest. The Grantors hereby pledge and
grant a continuing security interest in all of the Grantors’ right, title and
interest in, to and under Trademarks constituting Collateral (including, without
limitation, the U.S. Trademark registrations and applications listed on
Schedule A hereto), but not including any applications filed in the United
States Patent and Trademark Office to register trademarks or service marks on
the basis of any Grantor’s “intent to use” such trademarks or service marks
unless and until the filing of a “Statement of Use” or “Amendment to Allege Use”
has been filed and accepted by the United States Patent and Trademark Office,
whereupon such applications shall be automatically subject to the lien granted
herein (collectively, the “Trademark Collateral”), to the Agent for the benefit
of the Agent and the First Priority Secured Parties to secure payment,
performance and observance of the First Priority Obligations.
          SECTION 3. Purpose. This Agreement has been executed and delivered by
the Grantors for the purpose of recording the grant of security interest herein
with the United States Patent and Trademark Office. The security interest
granted hereby has been granted to the First Priority Secured Parties in
connection with the First Lien Security Agreement and is expressly subject to
the terms and conditions thereof and the Intercreditor Agreement. The First Lien
Security Agreement (and all rights and remedies of the First Priority Secured
Parties thereunder) shall remain in full force and effect in accordance with its
terms. In the event of any conflict between the terms of this Agreement and the
terms of the First Lien Security Agreement, the terms of the First Lien Security
Agreement shall govern.
          SECTION 4. Acknowledgment. The Grantors do hereby further acknowledge
and affirm that the rights and remedies of the First Priority Secured Parties
with respect to the security interest in the Trademark Collateral granted hereby
are more fully set forth in the Credit Agreement, the First Lien Security
Agreement and the Intercreditor Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.
          SECTION 5. Counterparts. This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same original.

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN TRADEMARK RIGHTS   3

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers on this ___day of
May, 2007.

              DELTA AIR LINES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            COMAIR HOLDINGS, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            COMAIR, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Accepted and Agreed to:
 
            JP MORGAN CHASE BANK, N.A.
as Collateral Agent for the First Priority Secured Parties
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN TRADEMARK RIGHTS   4

SCHEDULE A
U.S. Trademark Registrations and Applications

              Registration No   Mark Name   Grantor   Registration Date
0523611
  FLYING TRIANGLE   DELTA AIR LINES, INC.   4/4/1950
0654915
  DELTA   DELTA AIR LINES, INC.   11/19/1957
0697598
  DREAM VACATION   DELTA AIR LINES, INC.   5/10/1960
0704103
  WIDGET LOGO   DELTA AIR LINES, INC.   9/6/1960
0802405
  DELTAMATIC   DELTA AIR LINES, INC.   1/18/1966
0945465
  DASH   DELTA AIR LINES, INC.   10/17/1972
0963228
  WINGED DELTA AIR LINES IN OVAL LOGO   DELTA AIR LINES, INC.   7/3/1973
0970418
  DELTA AIR LINES   DELTA AIR LINES, INC.   10/9/1973
1143697
  WIDGET (OPEN)   DELTA AIR LINES, INC.   12/16/1980
1171170
  SKY   DELTA AIR LINES, INC.   9/29/1981
1201484
  CA COMAIR & DESIGN   COMAIR HOLDINGS, LLC   7/13/1982
1428763
  DELTA CONNECTION   DELTA AIR LINES, INC.   2/10/1987
1485570
  WE LOVE TO FLY   DELTA AIR LINES, INC.   4/19/1988
1485571
  WE LOVE TO FLY AND IT SHOWS   DELTA AIR LINES, INC.   4/19/1988
1514873
  COMAIR ( Stylized)   COMAIR HOLDINGS, LLC   11/29/1988
1595729
  MEETING NETWORK   DELTA AIR LINES, INC.   5/8/1990
1628653
  YOUNG AT HEART   DELTA AIR LINES, INC.   12/18/1990
1645584
  COMAIR   COMAIR HOLDINGS, LLC   5/21/1991
1703774
  DELTA SHUTTLE   DELTA AIR LINES, INC.   7/28/1992
1718831
  READY WHEN YOU ARE   DELTA AIR LINES, INC.   9/22/1992
1733703
  DELTA CENTER   DELTA AIR LINES, INC.   11/17/1992
1740294
  DELTA CENTER (WITH WIDGET LOGO)   DELTA AIR LINES, INC.   12/15/1992
1968255
  SKYMILES   DELTA AIR LINES, INC.   4/16/1996
2022300
  WORLDWIDE PARTNERS   DELTA AIR LINES, INC.   12/10/1996
2058985
  DELTA & 1960 AIRCRAFT DESIGN   DELTA AIR LINES, INC.   5/6/1997
2291036
  CROWN ROOM CLUB   DELTA AIR LINES, INC.   11/9/1999
2351283
  DELTA EXPRESS   DELTA AIR LINES, INC.   5/23/2000
2408003
  DELTA VACATIONS   DELTA AIR LINES, INC.   11/28/2000
2508582
  BUILDING ON OUR SUCCESS   COMAIR, INC.   11/20/2001
2521530
  BUSINESSELITE   DELTA AIR LINES, INC.   12/25/2001
2531956
  DELTA HORIZONS   DELTA AIR LINES, INC.   1/22/2002
2538221
  CITY DASH ( NEW)   DELTA AIR LINES, INC.   2/12/2002
2553482
  COMAIR NAVIGATOR & DESIGN   COMAIR, INC.   3/26/2002
2556013
  WIDGET LOGO (NEW)   DELTA AIR LINES, INC.   4/2/2002
2564978
  MIND YOUR OWN BUSINESS TRAVEL   DELTA AIR LINES, INC.   4/30/2002
2594082
  MEDALLION   DELTA AIR LINES, INC.   7/16/2002
2603414
  COMAIR SKYSHOP   COMAIR HOLDINGS, LLC   8/6/2002
2608693
  DELTA GOLF   DELTA AIR LINES, INC.   8/20/2002
2638933
  COMAIR   COMAIR, INC.   10/22/2002
2662451
  DELTA AIRELITE   DELTA AIR LINES, INC.   12/17/2002
2682464
  CONTROL KEY DESIGN   DELTA AIR LINES, INC.   2/4/2003
2683848
  COMAIR (2001 STYLIZED LOGO)   COMAIR, INC.   2/4/2003
2811872
  SONG   DELTA AIR LINES, INC.   2/3/2004
2836485
  SONG FLOURISH   DELTA AIR LINES, INC.   4/27/2004
2975726
  FAN FARES   DELTA AIR LINES, INC.   7/26/2005
2980826
  DELTA CONNECTION   DELTA AIR LINES, INC.   8/2/2005
2999167
  SAVORINGS   DELTA AIR LINES, INC.   9/20/2005
3004245
  SIMPLIFARES   DELTA AIR LINES, INC.   10/4/2005
3018887
  DELTA FABRIC DESIGN   DELTA AIR LINES, INC.   11/29/2005
3022337
  DELTA FABRIC DESIGN   DELTA AIR LINES, INC.   12/6/2005
3028534
  GOOD GOES AROUND   DELTA AIR LINES, INC.   12/13/2005
3077727
  SKYPOINTS   DELTA AIR LINES, INC.   4/4/2006
3077909
  DELTA FABRIC DESIGN   DELTA AIR LINES, INC.   4/6/2006
3094219
  DART (stylized)   DELTA AIR LINES, INC.   5/16/2006
3138714
  FLYBY DESIGN   DELTA AIR LINES, INC.   9/5/2006
2789294
  SKYBONUS   DELTA AIR LINES, INC.   12/2/2003

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF FIRST LIEN PATENT SECURITY AGREEMENT
          THIS FIRST LIEN GRANT OF SECURITY INTEREST IN PATENT RIGHTS is subject
to the terms and provisions of the Intercreditor Agreement, dated as of
April 30, 2007 (as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as collateral agent
for the First Priority Secured Parties referred to therein, Goldman Sachs Credit
Partners L.P., as collateral agent for the Second Priority Secured Parties
referred to therein, Delta Air Lines, Inc. and the Guarantors (as defined
below).
FIRST LIEN GRANT OF
SECURITY INTEREST IN PATENT RIGHTS
          This FIRST LIEN GRANT OF SECURITY INTEREST IN PATENT RIGHTS
(“Agreement”), effective as of April 30, 2007 is made by DELTA AIR LINES, INC. a
Delaware corporation (the “Borrower”), and all of the direct and indirect
domestic subsidiaries of the Borrower signatory hereto (the “Guarantors”, and
together with the Borrower, the “Grantors”), in favor of JPMORGAN CHASE BANK,
N.A., as Collateral Agent (the “Agent”) for the First Priority Secured Parties
(as defined in the First Lien Revolving Credit and Guaranty Agreement, dated as
of April 30, 2007, (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”)), among the Borrower, the Guarantors, the Agent,
JPMorgan Chase Bank, N.A., acting as administrative agent, UBS Securities LLC,
as syndication agent, J.P. Morgan Securities Inc. and Lehman Brothers Inc., as
co-lead arrangers, J.P. Morgan Securities, Inc., Lehman Brothers Inc. and UBS
Securities LLC, as joint bookrunners, CALYON New York Branch and RBS Securities
Corporation, as co-documentation agents, and the lenders party thereto.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans and other extensions of credit to the Borrower upon the
terms and subject to the conditions set forth therein;
          WHEREAS, in connection with the Credit Agreement, the Grantors
executed and delivered a First Lien Security Agreement, dated as of April 30,
2007, in favor of the Agent (together with all amendments and modifications, if
any, from time to time thereafter made thereto, the “First Lien Security
Agreement”);
          WHEREAS, pursuant to the First Lien Security Agreement, the Grantors
pledged and granted to the Agent for the benefit of the Agent and the First
Priority Secured Parties a continuing security interest in all Intellectual
Property constituting Collateral, including the Patents set forth on Schedule A
hereto; and
          WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement;

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN PATENT RIGHTS   2

          NOW THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, and in order to induce the Lenders to make Loans
and other financial accommodations to the Borrower pursuant to the Credit
Agreement, the Grantors agree, for the benefit of the Agent and the First
Priority Secured Parties, as follows:
          SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Credit
Agreement or the First Lien Security Agreement, as applicable.
          SECTION 2. Grant of Security Interest. The Grantors hereby pledge and
grant a continuing security interest in all of the Grantors’ right, title and
interest in, to and under Patents constituting Collateral (including, without
limitation, the U.S. Patent registrations and applications listed on Schedule A
hereto) (collectively, the “Patent Collateral”), to the Agent for the benefit of
the Agent and the First Priority Secured Parties to secure payment, performance
and observance of the First Priority Obligations.
          SECTION 3. Purpose. This Agreement has been executed and delivered by
the Grantors for the purpose of recording the grant of security interest herein
with the United States Patent and Trademark Office. The security interest
granted hereby has been granted to the First Priority Secured Parties in
connection with the First Lien Security Agreement and is expressly subject to
the terms and conditions thereof and the Intercreditor Agreement. The First Lien
Security Agreement (and all rights and remedies of the First Priority Secured
Parties thereunder) shall remain in full force and effect in accordance with its
terms. In the event of any conflict between the terms of this Agreement and the
terms of the First Lien Security Agreement, the terms of the First Lien Security
Agreement shall govern.
          SECTION 4. Acknowledgment. The Grantors do hereby further acknowledge
and affirm that the rights and remedies of the First Priority Secured Parties
with respect to the security interest in the Patent Collateral granted hereby
are more fully set forth in the Credit Agreement, the First Lien Security
Agreement and the Intercreditor Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.
          SECTION 1. Counterparts. This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same original.

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN PATENT RIGHTS   3

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers on this 30th day of
April, 2007.

              DELTA AIR LINES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            DELTA TECHNOLOGY, L.L.C.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Accepted and Agreed to:
 
            JP MORGAN CHASE BANK, N.A.
as Collateral Agent for the First Priority Secured Parties
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN PATENT RIGHTS   4

SCHEDULE A
U.S. Patent Registrations and Applications

                                  PATENT             APPLICATION   NUMBER      
      NUMBER   GRANT TITLE   OWNER   COUNTRY   FILING DATE   DATE
Method and System for Providing Dynamic and Real-Time Air Travel Information
  Delta Air Lines, Inc.   United States   09/708,890
11/08/2000   7,171,369
01/30/2007
 
               
Method and System for Conducting a Target Audit in High Volume Transaction
Environment
  Delta Air Lines, Inc.   United States   09/892,604
06/27/2001   6,959,287
10/25/2005
 
               
System and Method for Selection of Bearings
  Delta Air Lines, Inc.   United States   10/772,713
02/05/2004   6,851,202
02/08/2005
 
               
Method and System for Origin-Destination Passenger Demand Forecast Inference
  Delta Air Lines, Inc.   United States   10/313,556
12/06/2002   6,804,658
10/12/2004
 
               
Digital Placard
Production Process
  Delta Air Lines, Inc.   United States   09/796,352
03/02/2001   6,706,373
03/16/2004
 
               
System and Method for Selection of Wheel Bearings
  Delta Air Lines, Inc.   United States   09/888,833
06/25/2001   6,688,015
02/10/2004
 
               
Surface Treatments for Articles and Vehicles
  Delta Air Lines, Inc.   United States   09/554,590
08/15/2000   6,432,486
08/13/2002
 
               
Barless Cargo Container Cover Combination
  Delta Air Lines, Inc.   United States   08/544,216
10/17/1995   5,570,801
11/05/1996
 
               
System and Method for Managing Flight Turn Time Violations
  Delta Air Lines, Inc.   United States   60/899817
02/06/2007    
 
               
Codeshare Flight
Profitability System II
  Delta Air Lines, Inc.   United States   60/810,966
06/05/2006    
 
               
Method and System for Selection of Codeshare Routes in a Transportation System
  Delta Air Lines, Inc.   United States   11/543,729
10/05/2006    
 
               
Method and System for Providing Dynamic and Real-Time Air Travel Information
  Delta Air Lines, Inc.   United States   11/516,461
09/06/2006    

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN PATENT RIGHTS   5

                                  PATENT             APPLICATION   NUMBER      
      NUMBER   GRANT TITLE   OWNER   COUNTRY   FILING DATE   DATE
Method and System for Estimating Price Elasticity of Product Demand
  Delta Air Lines, Inc.   United States   11/009,945
12/10/2004    
 
               
Method and System for Providing Rebooking Information to Passengers
  Delta Air Lines, Inc.   United States   10/835,931
04/30/2004    
 
               
Method and System for Obtaining Service Reward Credits for a Customer Loyalty
Program Via a Stored Value Token
  Delta Air Lines, Inc.   United States   10/803,476
03/17/2004    
 
               
Enterprise Data Model
  Delta Air Lines, Inc.   United States   10/651,822
08/29/2003    
 
               
Method and System for Rebooking a Passenger
  Delta Air Lines, Inc.   United States   10/406,960
04/04/2003    
 
               
Method and System for Implementing Security in the Travel Industry
  Delta Air Lines, Inc.   United States   10/366,113
02/12/2003    
 
               
System and Method for Managing Customer Requests
  Delta Air Lines, Inc.   United States   10/178,078
06/21/2002    
 
               
Revenue Recognition System and Method for Efficiently Performing
Business-Related Processing and Storing of Event Information Related to a
Transaction
  Delta Air Lines, Inc.   United States   10/099,075
03/13/2002    
 
               
Method and System of Forecasting Unscheduled Component Demand
  Delta Technology, L.L.C.   United States   10/072,971
02/12/2002    
 
               
Exchanging Electronic Messages Between a Host Computer System and a Distributed
Computer System
  Delta Air Lines, Inc.   United States   10/038,528
01/02/2002    
 
               
Measuring Tools and Method for Performing Measurements in Mating Machine Parts
  Delta Air Lines, Inc.   United States   09/972,857
10/10/2001    

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN PATENT RIGHTS   6

                                  PATENT             APPLICATION   NUMBER      
      NUMBER   GRANT TITLE   OWNER   COUNTRY   FILING DATE   DATE
System and Method for Boarding Passengers Onto Multiple Vehicles
  Delta Air Lines, Inc.   United States   09/968,738
09/28/2001    
 
               
Method and System for Providing Current Data to Baggage Handlers
  Delta Air Lines, Inc.   United States   09/952,436
09/14/2001    
 
               
Method and System for Transferring Connecting Baggage
  Delta Air Lines, Inc.   United States   09/778,220
02/06/2001    

 



--------------------------------------------------------------------------------



 



EXHIBIT F-3
FORM OF FIRST LIEN COPYRIGHT SECURITY AGREEMENT
          THIS FIRST LIEN GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS is
subject to the terms and provisions of the Intercreditor Agreement, dated as of
April 30, 2007 (as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as collateral agent
for the First Priority Secured Parties referred to therein, Goldman Sachs Credit
Partners L.P., as collateral agent for the Second Priority Secured Parties
referred to therein, Delta Air Lines, Inc. and the Guarantors (as defined
below).
FIRST LIEN GRANT OF
SECURITY INTEREST IN COPYRIGHT RIGHTS
          This FIRST LIEN GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS
(“Agreement”), effective as of April 30, 2007 is made by DELTA AIR LINES, INC. a
Delaware corporation (the “Borrower”), and all of the direct and indirect
domestic subsidiaries of the Borrower signatory hereto (the “Guarantors”, and
together with the Borrower, the “Grantors”), in favor of JPMORGAN CHASE BANK,
N.A., as Collateral Agent (the “Agent”) for the First Priority Secured Parties
(as defined in the First Lien Revolving Credit and Guaranty Agreement, dated as
of April 30, 2007, (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”)), among the Borrower, the Guarantors, the Agent,
and JPMorgan Chase Bank, N.A., acting as administrative agent, UBS Securities
LLC, as syndication agent, J.P. Morgan Securities Inc. and Lehman Brothers Inc.,
as co-lead arrangers, J.P. Morgan Securities, Inc., Lehman Brothers Inc., and
UBS Securities LLC, as joint bookrunners, CALYON New York Branch and RBS
Securities Corporation, as co-documentation agents, and the lenders party
thereto.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans and other extensions of credit to the Borrower upon the
terms and subject to the conditions set forth therein;
          WHEREAS, in connection with the Credit Agreement, the Grantors
executed and delivered a First Lien Security Agreement, dated as of April 30,
2007, in favor of the Agent (together with all amendments and modifications, if
any, from time to time thereafter made thereto, the “First Lien Security
Agreement”);
          WHEREAS, pursuant to the First Lien Security Agreement, the Grantors
pledged and granted to the Agent for the benefit of the Agent and the First
Priority Secured Parties a continuing security interest in all Intellectual
Property constituting Collateral, including the Copyrights set forth on
Schedule A hereto; and
          WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement;

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN COPYRIGHT RIGHTS   2

          NOW THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, and in order to induce the Lenders to make Loans
and other financial accommodations to the Borrower pursuant to the Credit
Agreement, the Grantors agree, for the benefit of the Agent and the First
Priority Secured Parties, as follows:
          SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Credit
Agreement or the First Lien Security Agreement, as applicable.
          SECTION 2. Grant of Security Interest. The Grantors hereby pledge and
grant a continuing security interest in all of the Grantors’ right, title and
interest in, to and under Copyrights constituting Collateral (including, without
limitation, the U.S. Copyright registrations and applications listed on
Schedule A hereto) (collectively, the “Copyright Collateral”), to the Agent for
the benefit of the Agent and the First Priority Secured Parties to secure
payment, performance and observance of the First Priority Obligations.
          SECTION 3. Purpose. This Agreement has been executed and delivered by
the Grantors for the purpose of recording the grant of security interest herein
with the United States Copyright Office. The security interest granted hereby
has been granted to the First Priority Secured Parties in connection with the
First Lien Security Agreement and is expressly subject to the terms and
conditions thereof and the Intercreditor Agreement. The First Lien Security
Agreement (and all rights and remedies of the First Priority Secured Parties
thereunder) shall remain in full force and effect in accordance with its terms.
In the event of any conflict between the terms of this Agreement and the terms
of the First Lien Security Agreement, the terms of the First Lien Security
Agreement shall govern.
          SECTION 4. Acknowledgment. The Grantors do hereby further acknowledge
and affirm that the rights and remedies of the First Priority Secured Parties
with respect to the security interest in the Copyright Collateral granted hereby
are more fully set forth in the Credit Agreement, the First Lien Security
Agreement and the Intercreditor Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.
          SECTION 5. Counterparts. This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same original.

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN COPYRIGHT RIGHTS   3

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers on this 30th day of
April, 2007.

              DELTA AIR LINES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Accepted and Agreed to:
 
            JP MORGAN CHASE BANK, N.A.
as Collateral Agent for the First Priority Secured Parties
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



      FIRST LIEN GRANT OF SECURITY INTEREST
IN COPYRIGHT RIGHTS   4

SCHEDULE A
U.S. Copyright Registrations and Applications

                      Title   Owner   Reg. No.   Reg. Date
COLDSTART
  Delta Air Lines, Inc.   TXu-945-869     2/21/2001  
Guide to ROADMAP prototype
  Delta Air Lines, Inc.   TXu-945-870     2/21/2001  

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
April 30, 2007
To the Lenders, the Administrative Agent
and the Collateral Agent referred to below,
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
270 Park Avenue
New York, NY 10017
Ladies and Gentlemen:
     We have acted as special New York counsel for the Credit Parties (as
defined below) in connection with the First Lien Revolving Credit and Guaranty
Agreement dated as of April 30, 2007 (the “Credit Agreement”) among Delta Air
Lines, Inc., a Delaware corporation (“Delta”), DAL Global Services, LLC, a
Delaware limited liability company, DAL Moscow, Inc., a Delaware corporation,
Delta Loyalty Management Services, LLC., a Delaware limited liability company,
Epsilon Trading, LLC., a Delaware limited liability company, Kappa Capital
Management, LLC, a Delaware limited liability company, Comair Holdings, LLC, a
Delaware limited liability company, and Delta Benefits Management, Inc., a
Delaware corporation (together with Delta, the “Delaware Credit Parties”), Crown
Rooms, Inc., a New York corporation (the “New York Credit Party”), the other
subsidiaries of Delta listed on Schedule A hereto (the “Other Credit Parties”
and, together with the Delaware Credit Parties and the New York Credit Party,
the “Credit Parties”), the Lenders listed therein (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders, J.P. Morgan Securities Inc. and Lehman Brothers Inc., as Co-Lead
Arrangers and Joint Bookrunners, UBS Securities LLC, as Syndication Agent and
Joint Bookrunner, and CALYON, New York Branch and RBS Securities Corporation, as
Co-Documentation Agents. This opinion is being delivered to you pursuant to
Section 4.01(i)(ii) of the Credit Agreement. Terms used (but not defined) herein
have the meanings assigned to them in the Credit Agreement.
     We have reviewed executed copies of:
     (a) the Credit Agreement;

 



--------------------------------------------------------------------------------



 



     (b) the First Lien Pledge Agreement dated as of April 30, 2007 among the
Credit Parties and the Collateral Agent (the “Pledge Agreement”);
     (c) the First Lien Security Agreement dated as of April 30, 2007 among the
Credit Parties and the Collateral Agent (the “Security Agreement”);
     (d) the First Lien Slot, Gate and Route Security and Pledge Agreement dated
as of April 30, 2007 made by Delta and Comair, Inc., an Ohio corporation
(“Comair”), to the Collateral Agent (the “Slot, Gate and Route Agreement”);
     (e) the First Lien Aircraft, Spare Engines and Spare Parts Mortgage and
Security Agreement dated as of April 30, 2007 among Delta, Comair, Inc. and the
Collateral Agent (the “Aircraft Mortgage”);
     (f) the Intercreditor Agreement dated as of April 30, 2007 among the Credit
Parties, the Collateral Agent and Goldman Sachs Credit Partners L.P., as
collateral agent for the Second Priority Secured Parties described therein (the
“Intercreditor Agreement”);
     (g) the form of the Uniform Commercial Code financing statement attached
hereto as Exhibit A with respect to the New York Credit Party (the “New York
Financing Statement”);
     (h) the Debtors’ Joint Plan of Reorganization dated April 25, 2007 (the
“Plan of Reorganization”) pursuant to Chapter 11 of the United States Bankruptcy
Code (the “Bankruptcy Code”) as filed with the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”) by Delta; and
     (i) the Order of the Bankruptcy Court dated April 25, 2007 confirming the
Plan of Reorganization pursuant to Section 1129 of the Bankruptcy Code as
entered by the Bankruptcy Court on April 25, 2007 (the “Confirmation Order”).
     The documents listed in items (a) through (f) above are sometimes
hereinafter referred to as the “Credit Documents.” The documents listed in items
(b) through (e) above are sometimes hereinafter referred to as the “Collateral
Documents.”
     We have examined, among other things, originals or copies certified or
otherwise identified to our satisfaction as being true copies of such records,
documents or other instruments as in our judgment are necessary or appropriate
to enable us to render the opinions expressed below. As to factual matters we
have, with your consent, relied upon statements, certificates and other
assurances of

2



--------------------------------------------------------------------------------



 



public officials and of officers and other representatives of the Credit Parties
and upon such other certificates as we have deemed appropriate and upon the
representations and warranties made in or pursuant to the Credit Documents and
the other documents referred to therein, which factual matters have not been
independently established or verified by us.
     Based on the foregoing, and subject to the assumptions and qualifications
set forth below, we are of the opinion that:
     1. Each of the Delaware Credit Parties is a corporation (or limited
liability company, as applicable) validly existing and in good standing under
the laws of the State of Delaware. The New York Credit Party is a corporation
validly existing and in good standing under the laws of the State of New York.
     2. The execution, delivery and performance by each Delaware Credit Party
and the New York Credit Party of each Credit Document to which it is a party are
within its corporate (or limited liability company, as applicable) powers and
have been duly authorized by all necessary corporate (or limited liability
company, as applicable) action. Each Delaware Credit Party and New York Credit
Party has duly executed and delivered each Credit Document to which it is a
party.
     3. The execution, delivery and performance by each Credit Party of each
Credit Document to which it is a party (a) require no action by or in respect
of, or filing with, any governmental body, agency or official under United
States federal or New York State law (other than filings and recordings to
perfect security interests granted, filings required to be made within the
United States Patent and Trademark Office or the United States Copyright Office,
and any action, filing or recording required to be made with the Federal
Aviation Administration), (b) comply with the requirements of the Confirmation
Order and the Plan of Reorganization and (c) do not contravene any provision of
(i) applicable United States federal or New York State law or regulation, the
Delaware General Corporation Law or the Delaware Limited Liability Company Act,
in each case that in our experience is normally applicable to entities engaging
in transactions of the type contemplated by the Credit Documents without regard
to any other activities or business of such entities, (ii) the certificate of
incorporation or by-laws or other constitutive documents of any Delaware Credit
Party or New York Credit Party or (iii) the Confirmation Order or the Plan of
Reorganization.
     4. Each Credit Document constitutes a valid and binding obligation of each
Credit Party party thereto enforceable against such Credit Party in accordance
with its terms.
     5. Each of the Collateral Documents is effective to create, in favor of the
Collateral Agent for the benefit of the First Priority Secured Parties, as
security for the First Priority Obligations, a valid security interest (the
“Security

3



--------------------------------------------------------------------------------



 



Interest”) in the pledgors’ right, title and interest in that portion of the
relevant Collateral (the “New York Collateral”) described therein in which a
security interest may be created pursuant to Article 9 of the Uniform Commercial
Code as in effect in the State of New York on the date hereof (the “UCC”).
     6. To the extent that the filing of a Uniform Commercial Code financing
statement in the State of New York is effective under the UCC to perfect a
security interest in the New York Collateral, the Security Interest in the New
York Collateral of the New York Credit Party will be perfected upon the filing
of a Uniform Commercial Code financing statement in the form of the New York
Financing Statement in the filing office located in the State of New York that
is indicated thereon, except that (a) continuation statements with respect to
the New York Financing Statement must be filed within the period of six months
prior to the expiration of five years from the date of the filing of the New
York Financing Statement and any such continuation statement and (b) additional
filings may be necessary if the New York Credit Party changes its name or its
“location” (as defined in Section 9-307 of the UCC).
     7. The Aircraft Mortgage is effective to create, in favor of the Collateral
Agent for the benefit of the First Priority Secured Parties, as security for the
First Priority Secured Obligations, a security interest in the Collateral in
which it purports to create a security interest, the perfection and rank thereof
being subject to the due filing and recording of the Aircraft Mortgage with the
Federal Aviation Administration in accordance with Title 49 of the United States
Code (the “Transportation Code”).
     8. Assuming that the certificates evidencing the Pledged Equity Interests
(as defined in the Pledge Agreement) and instruments evidencing the pledged
Indebtedness, in each case listed on Schedule I to the Pledge Agreement and in
each case indorsed by an appropriate person in blank or accompanied by
instruments of transfer or assignment in blank duly executed by an appropriate
person, have been delivered on or prior to the date hereof to the Collateral
Agent, and have been continuously held by the Collateral Agent since such
delivery, in each case in the State of New York, (a) the Security Interest in
such Pledged Equity Interests and such pledged Indebtedness is perfected and
(b) the Collateral Agent has, for the benefit of the First Priority Secured
Parties, control (within the meaning of Section 8-106 of the UCC) of such
Pledged Equity Interests and pledged Indebtedness.
     9. The New York Financing Statement is in appropriate form for filing in
the filing office located in the State of New York that is indicated thereon.
     10. The Loans to be made on the date hereof and the application of the
proceeds thereof as contemplated by the Credit Agreement do not violate
Regulation U or X of the Board of Governors of the Federal Reserve System.

4



--------------------------------------------------------------------------------



 



     11. None of the Credit Parties is required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     The foregoing opinions are subject to the following qualifications:
     (a) Our opinions in paragraphs 4-8 above are subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability.
     (b) We express no opinion as to the effect of fraudulent conveyance,
fraudulent transfer or similar provisions of applicable law on the conclusions
expressed above (including Section 548 of the Bankruptcy Code).
     (c) We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Lender is located that
may limit the rate of interest that such Lender may charge or collect.
     (d) We express no opinion as to provisions in the Credit Documents that
purport to (i) indemnify any Person for its own gross negligence or willful
misconduct or (ii) confer upon any Person the right to require specific
performance or to receive liquidated damages.
     (e) We express no opinion as to provisions in the Credit Documents that
purport to create rights of set-off in favor of participants or that provide for
set-off to be made otherwise than in accordance with applicable laws.
     (f) We express no opinion as to provisions in the Credit Documents that
purport to waive objections to venue, claims that a particular jurisdiction is
an inconvenient forum or the like. We note that the selection of New York State
or United States federal courts sitting in New York City contained in the Credit
Documents as the venue for proceedings relating to the Credit Documents is
subject to the power of such courts to transfer actions pursuant to 28 U.S.C.
Section 1404(a).
     (g) We express no opinion as to whether a United States federal court would
have subject-matter or personal jurisdiction over a controversy arising under
the Credit Documents.
     (h) We express no opinion as to the right, title or interest of any Credit
Party in or to any collateral or the value given therefor.
     (i) Except as expressly set forth in paragraphs 5-8 above, we express no
opinion as to the creation, attachment, perfection or priority of

5



--------------------------------------------------------------------------------



 



any security interest, and we express no opinion as to the accuracy of any
description of any commercial tort claim or any Lien on any commercial tort
claim, whether now existing or arising after the date hereof.
     (j) We note the possible unenforceability in whole or in part of certain
remedial provisions of, and waivers contained in, the Collateral Documents,
although the inclusion of such provisions does not render any of the Collateral
Documents invalid and, subject, to the extent applicable, to Section 9-408(c) of
the UCC, each of the Collateral Documents contains, in our judgment, adequate
remedial provisions for the practical realization of the rights and benefits
afforded thereby. In addition, we note that any foreclosure or other exercise of
remedies by the Collateral Agent or the Administrative Agent may require
additional approvals and consents that have not been obtained from regulators
and from lenders to, and suppliers, customers or other contractual parties of,
the Credit Parties and failure to obtain such approval or consent could result
in a default by, or a breach of agreement or other legal obligations of, the
Credit Parties.
     (k) We express no opinion as to any security interest in proceeds of any
Collateral other than in compliance with, and subject to the limitations set
forth in, Section 9-315 of the UCC. In addition, we express no opinion as to
(i) the effect, if any, of the United States Assignment of Claims Act, as
amended, or any similar state law, rule or regulation, (ii) the creation or
perfection of any security interest in insurance except to the extent such
insurance constitutes proceeds of Collateral, (iii) the perfection of any
security interest in vehicles covered by a certificate of title law of any state
or (iv) any Collateral that constitutes fixtures.
     (l) We express no opinion on the effectiveness of any service of process
made other than in accordance with applicable law.
     (m) We express no opinion as to any matters covering federal aviation law
or any similar state or federal laws, rules or regulations.
     (n) We express no opinion as to the creation, perfection, existence or
enforcement of any security interest in any FAA Slots, Routes, Gate Interests,
Foreign Slots or Supporting Route Facilities, except to the extent that (i) the
creation, perfection, existence or enforcement of such security interest is
governed by the UCC and (ii) such matters are expressly addressed in paragraphs
5 and 6 above.
     (o) We express no opinion as to any security interest in any trademarks,
copyrights, patents or other intellectual property collateral, except to the
extent that (i) the creation, perfection, existence or enforcement of such
security interest is governed by the UCC and (ii) such matters are expressly
addressed in paragraphs 5 and 6 above.

6



--------------------------------------------------------------------------------



 



     (p) We express no opinion as to any contract, agreement, instrument or
undertaking authorized or contemplated by the Confirmation Order or the Plan of
Reorganization other than the Credit Documents as expressly set forth herein.
     We have reviewed the docket of the Clerk of the Bankruptcy Court in the
Cases (the “Docket”). The Confirmation Order has been entered on the Docket, and
as of 8:00 a.m. (New York City time) on the date hereof, no order amending or
motion seeking to amend the Confirmation Order or motion or notice to stay,
reverse, vacate or appeal the Confirmation Order has been entered on the Docket.
     The foregoing opinion is limited to the laws of the State of New York, the
General Corporation Law, the Delaware Limited Liability Company Act and the
federal laws of the United States of America. In expressing the foregoing
opinions, we have as to all matters of aviation law (including the
Transportation Code) relied without independent investigation on the opinion of
Daugherty, Fowler, Peregrin & Haught, P.C., a copy of which has been delivered
to you today, and our opinion is subject in all respects to the assumptions,
qualifications and exceptions contained in such opinion.
     In giving the foregoing opinion, we have assumed, without independent
investigation, that (i) all parties have been duly organized and (other than the
Delaware Credit Parties and the New York Credit Party) are validly existing and
in good standing under the laws of their relevant states of formation, (ii) that
all documents, agreements and instruments have been duly authorized, executed
and delivered by all parties thereto (other than the Delaware Credit Parties and
the New York Credit Party), (iii) that all such parties (other than the Delaware
Credit Parties and the New York Credit Party) had the power and legal right to
execute, deliver and perform all such documents, agreements and instruments,
(iv) the execution, delivery and performance of the Credit Documents by the
parties thereto does not require any action by or in respect of, or filing with,
any governmental body, agency or official (except with respect to the Credit
Parties under New York State or United States federal law), and do not and will
not violate or constitute a default under any provision of applicable law or
regulation (except with respect to the Credit Parties under New York State or
United States federal law, the Delaware General Corporation Law and the Delaware
Limited Liability Company Act that in our experience is normally applicable to
entities engaging in transactions of the type contemplated by the Credit
Documents without regard to any other activities or business of such entities),
or any organizational document of the parties (except for the Delaware Credit
Parties and the New York Credit Party) or any undertaking, judgment, injunction,
order or decree to which any of the parties are a party or by which any of the
parties are bound, (v) that such documents, agreements and instruments are
(other than with respect to the Credit Parties) valid and binding obligations of
such parties enforceable against such parties in accordance with their terms,
(vi) the genuineness of all signatures, (vii) the authenticity of all documents
submitted to

7



--------------------------------------------------------------------------------



 



us as originals, (viii) the conformity with originals of all documents submitted
to us as certified, reproduction or facsimile copies and (ix) the legal
competency of all individuals who executed documents or who purported to act in
connection with matters addressed in the opinions expressed above.
     This opinion is delivered to you by us as special New York counsel to the
Credit Parties, solely in their capacities as Borrower or Guarantor under the
Credit Agreement.
     This opinion is delivered to you in connection with the Credit Agreement.
This opinion may not be relied upon by you for any other purpose or relied upon
by any other person without our prior written consent, except that any Person
that becomes a Lender in accordance with the provisions of the Credit Documents
may rely upon this opinion as if it were specifically addressed and delivered to
such Person on the date hereof. We assume no obligation to advise you or any
other Person or entity of any changes concerning the above, whether or not
deemed material, which may hereafter come or be brought to our attention,
including but not limited to, changes which could result from pending or future
legislation, law or jurisprudence.
Very truly yours,

8



--------------------------------------------------------------------------------



 



Schedule A
Other Credit Parties
ASA Holdings, Inc., a Georgia corporation
Comair, Inc., an Ohio corporation
Comair Services, Inc., a Kentucky corporation
Delta AirElite Business Jets, Inc., a Kentucky corporation
Delta Connection Academy, Inc., a Florida corporation
Delta Technology, LLC, a Georgia limited liability company

 



--------------------------------------------------------------------------------



 



Exhibit A
New York Financing Statement

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
Suite 1400 699 Broad St.
Augusta GA 30901-1453
mailing address:
PO Box 2043
Augusta GA 30903-2043
t 706 724 2622 f 706 722 0219
www.KilpatrickStockton.com

          direct dial 404 815 6159     direct fax 404 541 3192 April 30, 2007  
CBrazell@KilpatrickStockton.com

JP Morgan Chase Bank, N.A., as
Administrative Agent,
on behalf of itself and the other Lenders
party to the Credit Agreement referred to below

  RE:    First Lien Revolving Credit and Guaranty Agreement dated as of
April 30, 2007 (the “Credit Agreement”) by and among Delta Air Lines, Inc., the
Guarantors signatory to the Credit Agreement, JP Morgan Chase Bank, N.A., a
national banking corporation, for itself, as Lender, as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders, and the other Lenders
signatory thereto from time to time.

Ladies and Gentlemen:
          This opinion is furnished pursuant to Section 4.01 of the Credit
Agreement. Capitalized terms used herein which are not otherwise defined herein
shall have the respective meanings set forth or referred to in the Credit
Agreement.
          We have acted as counsel for Delta Technology, LLC, a Georgia limited
liability company and ASA Holdings, Inc., a Georgia corporation (the “Opinion
Parties”), in connection with the preparation, negotiation, execution and
delivery of the following documents:

  (i)   the Credit Agreement;     (ii)   the First Lien Pledge Agreement, dated
as of April 30, 2007 (the “Pledge Agreement”);     (iii)   the First Lien
Security Agreement, dated as of April 30, 2007 (the “Security Agreement”); and  
  (iv)   the Uniform Commercial Code financing statements described on Schedule
1 attached hereto naming each of the Opinion Parties as debtors and the
Collateral

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 2

      Agent as secured party (the “Financing Statements”) to be filed in the
filing office described on Schedule 1 attached hereto (the “Filing Office”).

          The documents listed in clauses (i) through (iii) being hereinafter
referred to collectively as the “Documents”.
          In connection with this opinion, we have examined and relied on
executed originals of the Documents and on the factual matters contained in the
following certificates or Documents relating to each of the Opinion Parties:

  (a)   Certificate of the Secretary or Assistant Secretary, as appropriate, of
each of the Opinion Parties, dated as of the date hereof, respecting (i) the
Articles of Incorporation and Bylaws, or the Articles of Organization and
Operating Agreement, as applicable, of each of the Opinion Parties, and (ii) the
authorizing resolutions adopted by the Board of Directors or Managers (or duly
constituted committee of the Board of Directors or Managers), as applicable, of
each of the Opinion Parties;     (b)   Supporting Certificates of each of the
Opinion Parties dated as of the date hereof, copies of which are attached hereto
as Exhibit A and Exhibit B (the “Supporting Certificates”); and     (c)   The
certificates of good standing/existence of each of the Opinion Parties which are
listed on Schedule 2 attached hereto.

          Whenever any opinion or confirmation of fact set forth in this opinion
letter is qualified by the words “to our knowledge”, “known to us” or other
words of similar meaning, such words mean the current awareness by lawyers in
the Primary Lawyer Group (defined below) of factual matters such lawyers
recognize as being relevant to the opinion or confirmation so qualified.
“Primary Lawyer Group” means Cindy A. Brazell, Candace Fowler and Clinton E.
Dye, III. Except as may be expressly described herein, we have not undertaken
any investigation to determine the existence or absence of facts and no
inference as to our knowledge of the existence or absence of facts should be
drawn from our serving as outside counsel for each of the Opinion Parties.
          As to various factual matters that are material to our opinions set
forth herein, we have relied on the representations and warranties of each of
the Opinion Parties set forth in the Documents and the Supporting Certificates.
We also have relied on certificates of or telephone confirmations from public
officials. We have not independently verified, nor do we assume any
responsibility for, the factual accuracy or completeness of any such
representations, warranties, statements or certificates.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 3
          Moreover, our review of the Documents was conducted, and our opinions
thereon are rendered, only as of the dates of execution, delivery and
effectiveness of the same as indicated hereinabove, and we have not undertaken
any investigation to determine the continued existence or absence of any facts
upon which such Documents or opinions are predicated.
          In rendering this opinion, we have assumed, with your permission and
without independent investigation or inquiry: (1) the genuineness of all
signatures (including those of the Opinion Parties) on, and authenticity of, all
Documents submitted to us as originals and the conformity to original documents
of all Documents submitted to us as copies; (2) that all the parties to the
Documents (including the Opinion Parties) have all requisite power and authority
to enter into and perform their respective obligations under the Documents;
(3) the due authorization, execution and delivery of all Documents by all
parties thereto (including the Opinion Parties), (4) that no agreements and
terms relating to the transaction contemplated by the Documents (the
“Transaction”) exist except those expressed in the Documents; and (5) that the
Documents constitute the binding obligations of the parties thereto (including
the Opinion Parties), and each party thereto (including the Opinion Parties) has
all requisite power and authority to perform its obligations thereunder.
          We also have assumed, with your permission and without independent
investigation or inquiry, the following:
          (1) Each of the Opinion Parties has, before or concurrently with the
execution and delivery of the Security Agreement, rights in the Collateral
covered by the Security Agreement, or the power to transfer rights in such
Collateral to a secured party, including that portion of such Collateral which
constitutes personal property (other than fixtures) of a type (i) in which a
security interest may be granted and perfected under the provisions of Article 9
of the Uniform Commercial Code as in effect in the State of Georgia (the
“State”) on this date (the “UCC”), and (ii) as to which federal law has not
preempted the UCC with respect to the validity, enforceability, or perfection of
security interests therein (such portion of such Collateral as described in
clauses (i) and (ii) of this paragraph being herein collectively called the “UCC
Collateral”);
          (2) The descriptions of the Collateral contained in the Security
Agreement and the Financing Statements reasonably identify such Collateral,
except to the extent that the Collateral is described by reference to the types
of Collateral defined in the UCC (other than commercial tort claims);
          (3) Each of the Opinion Parties is duly organized under the laws of
the State of Georgia, and the Secretary of State of the State of Georgia
maintains a public record showing each of the Opinion Parties to be so
organized;

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 4
          (4) The Financing Statements set forth: (a) the correct mailing
address for each of the Opinion Parties; and (b) the correct legal name and
address of the Agent from which information concerning the security interest to
be perfected thereby may be obtained;
          (5) Each party has acted in good faith and without notice of any
defense against the enforcement of rights created by, or adverse claim to any
property transferred as a part of, the Transaction;
          (6) Each natural person acting on behalf of any party to the
Transaction has sufficient legal competency to carry out such person’s role in
the Transaction;
          (7) Each party will act in accordance with the terms and conditions of
the Documents and in accordance with any requirements of good faith or fairness
under applicable law;
          (8) No discretionary act of the Opinion Parties or on behalf of the
Opinion Parties will be taken after the date of this opinion if such act might
result in a violation of law or breach or default under any agreement, decree,
writ, judgment or court order;
          (9) Each of the Credit Agreement and the Security Agreement to which
each of the Opinion Parties is a party has been duly authorized, executed and
delivered by each of the Opinion Parties, and each of the Credit Agreement and
the Security Agreement to which each of the Opinion Parties is a party
constitutes the legal, valid and binding obligation of each of the Opinion
Parties, enforceable against each of the Opinion Parties in accordance with its
respective terms;
          (10) Each of the Opinion Parties is validly existing and in good
standing under the laws of the State of Georgia. Each of the Opinion Parties has
full corporate power and authority to own its assets as known to us and conduct
the businesses in which it is now engaged as known to us and has full corporate
power and authority to enter into each Document to which it is a party and to
perform its obligations thereunder;
          (11) Each of the Documents to which each of the Opinion Parties is a
party has been duly authorized, executed and delivered by each of the Opinion
Parties;
          (12) There has been no mutual mistake of fact or fraud, undue
influence or duress in connection with the Transaction or the Documents; and
          (13) The Opinion Parties have received value under the Credit
Agreement.
          We have also made such investigations of law as we have deemed
necessary as the basis for the opinions expressed herein.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 5
          Based on the foregoing, and subject to the exceptions and
qualifications set forth below, it is our opinion that:
          1. The execution and delivery by each of the Opinion Parties of the
Documents to which it is a party do not, and if each of the Opinion Parties was
now to perform its respective obligations thereunder such performance would not:
(i) result in any violation of any existing Georgia constitution, statute,
regulation, rule, order or law to which it or its properties are bound; (ii)
violate any judicial or administrative decree, writ, judgment or order in the
State of Georgia to which, to our knowledge, either of the Opinion Parties or
any of its respective properties are subject; or (iii) require the consent or
approval of, or any filing or registration with, any Governmental Authority in
the State of Georgia other than (a) the filing of the Financing Statements,
(b) those which have been obtained, and (c) any consents, approvals or filings
required in connection with the exercise by the Collateral Agent of certain
remedies under the Documents to the extent required pursuant to the terms
thereof.
          2. The Security Agreement is effective under the laws of the State of
Georgia to create a valid security interest in favor of the Collateral Agent,
for the benefit of the First Priority Secured Parties, in all right, title and
interest of each of the Opinion Parties with respect to the UCC Collateral. Upon
the filing of the Financing Statements in the Filing Office, together with the
payment of any required filing fees, the Collateral Agent’s security interest in
the UCC Collateral will be perfected in that portion of the UCC Collateral as to
which a security interest may be perfected by the filing of a financing
statement under the UCC.
          Our opinions set forth above are subject to the following
qualifications:
          A. Our opinions herein are limited to (i) the laws of the State of
Georgia, (ii) any applicable federal laws of the United States, and
(iii) Article 9 of the UCC as in effect on this date in the State of Georgia. We
note that the Documents purport to be governed by the laws of the State of New
York. In rendering the opinions set forth herein, we have assumed, with your
consent, that the Documents were governed by the internal laws of Georgia
(without giving effect to its conflict of laws rules).
          B. Our opinion is subject to the following additional exceptions,
assumptions and qualifications: (i) we note that the perfection and priority of
the Collateral Agent’s security interest under the Security Agreement in any
proceeds of any of the UCC Collateral covered thereby may be limited under
Section 9-315 of the UCC, and we also note that Section 552 of the U.S.
Bankruptcy Code limits the extent to which property acquired by a debtor after
commencement of a case under the U.S. Bankruptcy Code may be subject to a
security interest arising under a security agreement entered into by the debtor
prior to the commencement of such case; (ii) we express no opinion with respect
to the perfection of the security interests created under the Security Agreement
in such of the Collateral covered thereby which constitutes

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 6
property of a type in which a security interest must be perfected under the UCC
other than by the filing of a UCC financing statement in the State; (iii) we
express no opinion with respect to the perfection of any security interest in
any Collateral consisting of goods that are or are to become fixtures, standing
timber to be cut, farm products, consumer goods, as-extracted collateral, or
goods covered by certificate of title; (iv) we call your attention to the fact
that the perfection of a security interest perfected by the filing of a
financing statement in the State will be terminated (1) pursuant to
Section 9-507(c) of the UCC, as to any property covered thereby which is
acquired by a debtor more than four months after such debtor so changes its name
as to make the financing statement seriously misleading unless an amendment to
the financing statement which renders the financing statement not seriously
misleading is filed before the expiration of such four-month period,
(2) pursuant to Section 9-316 of the UCC, four months after a debtor changes its
location, which, for a “registered organization” (as such term is defined in the
UCC), includes becoming organized under the laws of a state other than its state
of incorporation, and (3) pursuant to Section 9-316, one year after the transfer
of any UCC Collateral by the debtor to a person that thereby becomes a debtor
and is located in another jurisdiction, including without limitation any merger
or consolidation of the debtor into another person, unless such security
interest becomes perfected under the laws of such other jurisdiction prior to
such termination; (v) we express no opinion as to the validity, perfection or
priority of the security interest with respect to any UCC Collateral in the
possession of the Opinion Party on a “sale on approval” basis or a “consignment”
basis; and (vi) we note that, under Section 9-515 of the UCC, in order to
continue the perfection of a secured party’s security interest, a continuation
statement with respect to the financing statement must be filed within the
period of six months prior to the expiration of five years from the date of
filing the financing statement. We call your attention to the fact that any
security interest created under the Security Agreement in any of the Collateral
consisting of accounts, chattel paper or general intangibles may be subject to
the rights, claims or defenses of the account debtor obligated thereon and to
the terms of any applicable agreement between the applicable Opinion Party and
such account debtor.
          C. We have not examined title to, and we express no opinion herein
with respect to each Opinion Party’s title to, any of the property covered by
any of the Documents. Except to the extent expressly stated in paragraph 2
above, we express no opinion herein with respect to the validity,
enforceability, perfection or priority of the Collateral Agent’s Liens under any
of the Documents.
          D. The opinions expressed in paragraph 2 above are subject to the
effect of bankruptcy, insolvency, reorganization, moratorium, or other similar
laws affecting the rights of creditors, including the United States Bankruptcy
Code in its entirety. We express no opinion in the paragraph 2 with respect to
the effect of general principles of equity, whether applied by a court of law or
equity, including the following concepts:

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 7

  (i)   principles governing the availability of specific performance,
injunctive relief or other judicial or equitable remedies;     (ii)   principles
affording traditional equitable defenses (e.g., waiver, laches and estoppel);  
  (iii)   good faith and fair dealing;     (iv)   reasonableness;     (v)  
materiality of the breach;     (vi)   impracticality or impossibility of
performance;     (vii)   the effect of obstruction, failure to perform or
otherwise to act in accordance with an agreement by any person other than an
Opinion Party;     (viii)   the effect of Section 1-102(3) of the UCC; and    
(ix)   unconscionability.

          E. We express no opinion herein with respect to subsection (i) in
paragraph 1 above with respect to the Pledge Agreement.
          F. This letter speaks only as of the date hereof and is limited to
present statutes, regulations and administrative and judicial interpretation. We
undertake no responsibility to update or supplement this letter after the date
hereof.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 8
          This letter has been delivered solely for the benefit of the
Administrative Agent and the Lenders pursuant to Section 4.01 of the Credit
Agreement thereto and may not be relied upon by any other person or entity or
for any other purpose without our express written permission; provided that this
opinion may be furnished to bank regulatory authorities or Persons that become
an Agent or Lender in accordance with the provisions of the Loan Documents or as
required by any Governmental Authority or pursuant to the legal process. We
expressly disclaim any duty to update this letter in the future in the event
there are any changes in relevant fact or law that may change or otherwise
affect any of the opinions or confirmations expressed herein.

            Very truly yours,
      By:           Cindy A. Brazell, a Partner             

 



--------------------------------------------------------------------------------



 



Schedule 1
FILING OFFICE

      Name of Debtor   UCC Filing Office
Delta Technology, LLC
  Office of the Clerk of the Superior Court of any county in the State of
Georgia
ASA Holdings, Inc.
  Office of the Clerk of the Superior Court of any county in the State of
Georgia

 



--------------------------------------------------------------------------------



 



Schedule 2
CERTIFICATES OF GOOD STANDING FOR THE OPINION PARTIES

              State of Issuance of Good   Date of Good Standing     Standing
Certificate   Certificate
Delta Technology, LLC
  Georgia   04/16/2007
ASA Holdings, Inc.
  Georgia   04/16/2007

 



--------------------------------------------------------------------------------



 



Exhibit A
SUPPORTING CERTIFICATE
     The undersigned, E. Alan Arnold, in his capacity as Secretary of Delta
Technology, LLC, a Georgia limited liability company (the “Opinion Party”), has
executed this Certificate in connection with the legal opinion (the “Opinion”)
to be rendered by Kilpatrick Stockton LLP pursuant to Section 4.01 of that
certain First Lien Revolving Credit and Guaranty Agreement, dated as of
April 30, 2007, among Delta Air Lines, Inc., the Guarantors signatory to the
Credit Agreement, JP Morgan Chase Bank, N.A., a national banking corporation,
for itself, as Lender, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for the Lenders, and the other Lenders signatory thereto from time to
time (the “Credit Agreement”). The undersigned authorizes Kilpatrick Stockton
LLP to rely on the matters set forth in this Certificate in rendering the
Opinion. This Certificate may not be relied on by any person other than
Kilpatrick Stockton LLP or such Agents, the Collateral Agent, and their
respective counsel, or for any purpose other than the credit transactions
contemplated by the Credit Agreement without the express prior written consent
of the undersigned. Capitalized terms used in this Certificate shall have the
meanings set forth or referred to in the Opinion unless otherwise defined
herein.
     Whenever any statement herein with reference to the existence or absence of
any facts is indicated to be based on the undersigned’s knowledge or awareness,
it is intended to signify that such indication is to the best of his present
knowledge obtained during the general and ordinary course of exercising his
duties as Secretary of the Opinion Party. The undersigned has not undertaken any
independent investigation to determine the existence or absence of such facts
and no inference as to his knowledge of the existence or absence of such facts
should be imputed to him or drawn from his serving as Secretary of the Opinion
Party.
     The undersigned knows of no reason why he, Kilpatrick Stockton LLP, the
Lenders, and the Administrative Agent are not justified in relying on the
representations and warranties given on the Closing Date by the Opinion Party in
the Credit Agreement or any other Document and the certificates of the various
officers of the Opinion Party furnished on the Closing Date in connection
therewith, and the undersigned authorizes Kilpatrick Stockton LLP to rely
thereon.
     Subject to the foregoing, the undersigned, in his representative capacity
as Secretary of the Opinion Party, hereby certifies, that:
          1. The undersigned is familiar with the Transaction and other factual
matters described in the Opinion, and has made such investigations and
inquiries, including, without limitation, of personnel and employees of the
Opinion Party having familiarity with the Transaction and such factual matters,
as the undersigned deemed appropriate to enable the undersigned to execute and
deliver this Certificate.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 2
          2. The Opinion Party has at all material times had a registered Agent
and office in the state of its incorporation and has notified the Secretary of
State of such state of any change in its registered Agent or registered office
or any resignation of its registered Agent or any discontinuation of its
registered office, and the Opinion Party has not received any notice from such
Secretary of State of any determination that any grounds exist for
administratively dissolving the Opinion Party, and the Opinion Party has
received notice of the commencement of any proceeding to judicially dissolve the
Opinion Party, and neither the managers nor the members of the Opinion Party
have taken any action with respect to the dissolution of the Opinion Party, and
the Opinion Party has not filed any notice of intent to dissolve with such
state.
          3. Neither the execution or delivery by the Opinion Party of, nor
performance by the Opinion Party of its obligations under, the Documents
(a) does or will conflict with, violate or constitute a breach of (i) the
Articles of Organization or Operating Agreement of the Opinion Party, (ii) any
laws, rules or regulations applicable to the Opinion Party, (iii) any contract
or other agreement to which the Opinion Party is a party or by which any of its
properties is bound, (iv) any judgment, writ, determination, order, decree or
arbitral award to which the Opinion Party is a party or by which the Opinion
Party or any of its properties is bound, (b) requires the consent of, notice to,
license from or filing with any governmental authority which has not been duly
obtained or made on or prior to the date hereof (other than such filings as may
be necessary in order to perfect any of the Liens of the Collateral Agent or the
Agents under the Documents), or (c) does or will result in the creation or
imposition of any lien, pledge, charge or encumbrance of any nature upon or with
respect to any of the properties of the Opinion Party (other than any Liens of
the Collateral Agent and the Agents under the Documents).
          4. There is no material litigation or other proceeding against the
Opinion Party or any of its properties which is pending or overtly threatened by
written communication to the Opinion Party.
          5. The undersigned has reviewed the Opinion and, with respect to the
factual statements and assumptions set forth in the Opinion, hereby certifies
that (i) each factual statement or assumption contained therein relating to the
Opinion Party is, to the best of the undersigned’s knowledge, true and correct
and does not fail to state a material fact the omission of which makes the
statement or assumption as it appears incomplete or misleading, and (ii) with
respect to factual statements or assumptions contained therein which relate to
parties to the Transaction discussed therein other than the Opinion Party, while
the undersigned expressly disclaims any certification hereby as to the truth,
correctness or completeness of such other statements or assumptions, based on
the undersigned’s participation in the Transaction, the undersigned does not
have actual knowledge that the statements or assumptions contained

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 3
therein relating to parties other than the Opinion Party are untrue, incorrect
or incomplete so as to be misleading.
          6. The Opinion Party is a limited liability company in good standing
under the laws of the State of Georgia.
          7. There are no proceedings, pending or threatened, against the
Opinion Party which call into question the validity or enforceability of any
Document or any document delivered in connection therewith, or any action to be
taken in connection with the transactions contemplated thereby.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 4
     IN WITNESS WHEREOF, the undersigned has hereunto set his hand and seal this
30th day of April, 2007.

                  By:           Name:   E. Alan Arnold        Title:  
Secretary     

 



--------------------------------------------------------------------------------



 



Exhibit B
SUPPORTING CERTIFICATE
     The undersigned, Alan T. Rosselot, in his capacity as Assistant Secretary
of ASA Holdings, Inc., a Georgia corporation (the “Opinion Party”), has executed
this Certificate in connection with the legal opinion (the “Opinion”) to be
rendered by Kilpatrick Stockton LLP pursuant to Section 4.01 of that certain
First Lien Revolving Credit and Guaranty Agreement, dated as of April 30, 2007,
among Delta Air Lines, Inc., the Guarantors signatory to the Credit Agreement,
JP Morgan Chase Bank, N.A., a national banking corporation, for itself, as
Lender, as administrative agent (in such capacity, the “Administrative
Agent”)and collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders, and the other Lenders signatory thereto from time to time (the “Credit
Agreement”). The undersigned authorizes Kilpatrick Stockton LLP to rely on the
matters set forth in this Certificate in rendering the Opinion. This Certificate
may not be relied on by any person other than Kilpatrick Stockton LLP or such
Agents, the Collateral Agent, and their respective counsel, or for any purpose
other than the credit transactions contemplated by the Credit Agreement without
the express prior written consent of the undersigned. Capitalized terms used in
this Certificate shall have the meanings set forth or referred to in the Opinion
unless otherwise defined herein.
     Whenever any statement herein with reference to the existence or absence of
any facts is indicated to be based on the undersigned’s knowledge or awareness,
it is intended to signify that such indication is to the best of his present
knowledge obtained during the general and ordinary course of exercising his
duties as Assistant Secretary of the Opinion Party. The undersigned has not
undertaken any independent investigation to determine the existence or absence
of such facts and no inference as to his knowledge of the existence or absence
of such facts should be imputed to him or drawn from his serving as Assistant
Secretary of the Opinion Party.
     The undersigned knows of no reason why he, Kilpatrick Stockton LLP, the
Lenders, and the Administrative Agent are not justified in relying on the
representations and warranties given on the Closing Date by the Opinion Party in
the Credit Agreement or any other Document and the certificates of the various
officers of the Opinion Party furnished on the Closing Date in connection
therewith, and the undersigned authorizes Kilpatrick Stockton LLP to rely
thereon.
     Subject to the foregoing, the undersigned, in his representative capacity
as Assistant Secretary of the Opinion Party, hereby certifies, that:
          1. The undersigned is familiar with the Transaction and other factual
matters described in the Opinion, and has made such investigations and
inquiries, including, without limitation, of personnel and employees of the
Opinion Party having familiarity with the Transaction and such factual matters,
as the undersigned deemed appropriate to enable the undersigned to execute and
deliver this Certificate.

 



--------------------------------------------------------------------------------



 



                    
Page 2
          2. The Opinion Party has at all material times had a registered Agent
and office in the state of its incorporation and has notified the Secretary of
State of such state of any change in its registered Agent or registered office
or any resignation of its registered Agent or any discontinuation of its
registered office, and the Opinion Party has not received any notice from such
Secretary of State of any determination that any grounds exist for
administratively dissolving the Opinion Party, and the Opinion Party has
received notice of the commencement of any proceeding to judicially dissolve the
Opinion Party, and neither the board of directors nor the shareholders of the
Opinion Party have taken any action with respect to the dissolution of the
Opinion Party, and the Opinion Party has not filed any notice of intent to
dissolve with such state.
          3. Neither the execution or delivery by the Opinion Party of, nor
performance by the Opinion Party of its obligations under, the Documents
(a) does or will conflict with, violate or constitute a breach of (i) Articles
of Incorporation or the Bylaws of the Opinion Party, (ii) any laws, rules or
regulations applicable to the Opinion Party, (iii) any contract or other
agreement to which the Opinion Party is a party or by which any of its
properties is bound, (iv) any judgment, writ, determination, order, decree or
arbitral award to which the Opinion Party is a party or by which the Opinion
Party or any of its properties is bound, (b) requires the consent of, notice to,
license from or filing with any governmental authority which has not been duly
obtained or made on or prior to the date hereof (other than such filings as may
be necessary in order to perfect any of the Liens of the Collateral Agent or the
Agents under the Documents), or (c) does or will result in the creation or
imposition of any lien, pledge, charge or encumbrance of any nature upon or with
respect to any of the properties of the Opinion Party (other than any Liens of
the Collateral Agent and the Agents under the Documents).
          4. There is no material litigation or other proceeding against the
Opinion Party or any of its properties which is pending or overtly threatened by
written communication to the Opinion Party.
          5. The undersigned has reviewed the Opinion and, with respect to the
factual statements and assumptions set forth in the Opinion, hereby certifies
that (i) each factual statement or assumption contained therein relating to the
Opinion Party is, to the best of the undersigned’s knowledge, true and correct
and does not fail to state a material fact the omission of which makes the
statement or assumption as it appears incomplete or misleading, and (ii) with
respect to factual statements or assumptions contained therein which relate to
parties to the Transaction discussed therein other than the Opinion Party, while
the undersigned expressly disclaims any certification hereby as to the truth,
correctness or completeness of such other statements or assumptions, based on
the undersigned’s participation in the Transaction, the undersigned does not
have actual knowledge that the statements or assumptions contained

 



--------------------------------------------------------------------------------



 



                    
Page 3
therein relating to parties other than the Opinion Party are untrue, incorrect
or incomplete so as to be misleading.
          6. The Opinion Party is a corporation in good standing under the laws
of the State of Georgia.
          7. There are no proceedings, pending or threatened, against the
Opinion Party which call into question the validity or enforceability of any
Document or any document delivered in connection therewith, or any action to be
taken in connection with the transactions contemplated thereby.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



                    
Page 4
     IN WITNESS WHEREOF, the undersigned has hereunto set his hand and seal this
30th day of April, 2007.

                  By:           Name:   Alan T. Rosselot        Title:  
Assistant Secretary     

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2

          Suite 2800 1100 Peachtree St.     Atlanta GA 30309-4530     t 404 815
6500 f 404 815 6555     www.KilpatrickStockton.com           direct dial 404 815
6159     direct fax 404 541 3192 April 30, 2007  
CBrazell@KilpatrickStockton.com

JP Morgan Chase Bank, N.A., as
Administrative Agent,
on behalf of itself and the other Lenders
party to the Credit Agreement referred to below
Ladies and Gentlemen:
     We have acted as special counsel in the State of Georgia (the “State”) to
DELTA AIR LINES, INC., a Delaware corporation, as a debtor and
debtor-in-possession under Title 11 of the United States Code, 11 U.S.C. §§ 101
et seq. (the “Borrower”), in connection with the Security Deed and the Fixture
Financing Statement being executed and delivered pursuant to the consummation of
the loan transactions (the “Loan Transactions”) contemplated by the First Lien
Revolving Credit and Guaranty Agreement dated as of April 30, 2007 (the “Credit
Agreement”) by and among the Borrower, the Guarantors signatory to the Credit
Agreement, JP Morgan Chase Bank, N.A., a national banking corporation (in its
individual capacity, “JPMCB”), for itself, as Lender, as administrative agent
and collateral agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other Lenders signatory thereto from time to time, with respect
to certain property of Borrower located in Fulton County, Georgia (the
“County”). All capitalized terms (not otherwise defined herein or in Schedule A,
attached hereto and by this reference incorporated herein) shall have the
meanings ascribed to them in the Credit Agreement.
     Borrower has requested that we deliver the legal opinions (the “Opinions”)
contained in this letter (the “Opinion Letter”) to you, and we understand the
Opinion Recipient will rely on this Opinion Letter.
          In so acting as special counsel, we have examined originals or copies,
certified or otherwise identified to our satisfaction, of the documents set
forth below. Except as otherwise noted, all of the following documents are dated
as of the date hereof.
               A. The Credit Agreement.
               B. The First Lien Deed to Secure Debt, Assignment of Leases and
Rents and Security Agreement, made by Borrower to Administrative Agent (the
“Security Deed”), securing the Secured Obligations and encumbering certain
property of Borrower more particularly described therein.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 2
               C. The Uniform Commercial Code Financing Statement naming
Borrower, as debtor, and Administrative Agent, as secured party, concerning the
Georgia Personal Property (the “Personalty Financing Statement”).
               D. The Uniform Commercial Code Financing Statement naming
Borrower, as debtor, and Administrative Agent, as secured party, concerning the
Georgia Fixtures, to be filed in Fulton County, Georgia (the “Fixture Financing
Statement”).
The documents listed as items A through D, above, are sometimes collectively
referred to herein as the “Loan Documents”; the documents listed as items C and
D, above, are sometimes collectively referred to herein as the “Financing
Statements”; and the Loan Documents excluding the Security Deed and the Fixture
Financing Statement, together with any and all other agreements, instruments,
and documents executed or delivered in connection with the Loan Transactions,
are sometimes collectively referred to herein as the “Other Transaction
Documents”.
          We have also examined such documents and other instruments and such
certificates or comparable documents of public officials as we have deemed
relevant and necessary as a basis for the Opinions hereinafter set forth,
including, without limitation, the following certificates:
          I. Certificate of formation, good standing and legal existence of
Borrower issued by the Secretary of State of the State of Delaware dated
April 18, 2007 (the “Borrower Delaware Certificate”);
          II. Certificate of Existence of the Borrower issued by the Secretary
of State of the State dated April 16, 2007 (the “Borrower Georgia Certificate”).
          Whenever any opinion or confirmation of fact set forth in this Opinion
Letter is qualified by the words “to our knowledge,” “known to us,” or other
words of similar meaning, the quoted words mean the current awareness by lawyers
in the primary lawyer group of factual matters such lawyers recognize as being
relevant to the Opinion or confirmation so qualified. “Primary lawyer group”
means the lawyer who signs this Opinion Letter and, solely as to information
relevant to an Opinion or confirmation issue, and lawyer in this law firm who is
primarily responsible for providing the response concerning the particular
issue.
ASSUMPTIONS
          In reaching the opinions set forth below, we have assumed, with your
permission, and without independent investigation, that:

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 3
          (i) Each of the parties to the Security Deed, the Fixture Financing
Statement and the Other Transaction Documents has the power and authority to
execute, deliver and perform its obligations under each of the Security Deed,
Fixture Financing Statement and Other Transaction Documents to which it is a
party, and each of the parties has duly authorized the execution, delivery and
performance of, and has validly executed and delivered, each such instrument,
document, and agreement required to be executed in connection with the Loan
Transactions to which such party is a signatory. Without limiting the generality
of the foregoing, all approvals of the United States Bankruptcy Court for the
Southern District of New York in Borrower’s Chapter 11 Case No. 05-17923
(ASH) which are necessary for the execution, delivery and performance of the
Loan Documents by Borrower have been duly obtained. Where appropriate, execution
of the Security Deed, the Fixture Financing Statement and the Other Transaction
Documents has been duly and properly witnessed, notarized or acknowledged. Each
party’s obligations set forth in the Other Transaction Documents are such
party’s legal, valid and binding obligations and such obligations are
enforceable in accordance with their respective terms.
          (ii) Each of the Other Transaction Documents is, and all of the
obligations created thereunder are, under all applicable laws, legal, valid and
binding on the each of the parties thereto, and enforceable against each of the
parties thereto in accordance with their respective terms.
          (iii) Each natural person executing the Security Deed, the Fixture
Financing Statement or the Other Transaction Documents is legally competent to
do so and has sufficient legal competency to carry out such person’s role in the
Loan Transactions.
          (iv) All signatures on the Security Deed, the Fixture Financing
Statement and the Other Transaction Documents are genuine.
          (v) All Loan Documents and other documents submitted to us as
originals are authentic; all Loan Documents and other documents submitted to us
as certified or photostatic copies conform to the original document; all
documents submitted to us for review are accurate and complete; and all public
records reviewed are accurate and complete.
          (vi) The terms and conditions of the Loan Transactions as reflected in
the Loan Documents have not been amended, modified or supplemented by any other
agreement or understanding of the parties or waiver of any of the material
provisions of the Loan Documents, and there is no understanding or agreement not
embodied in the Loan Documents between or among parties to the Loan Transactions
that would modify any term of any of the Loan Documents or any right or
obligation of a party.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 4
          (vii) Borrower has, before or concurrently with the execution,
delivery and recordation in the Recording Office of the Security Deed,
sufficient rights in the Georgia Real Property conveyed by the Security Deed to
convey security title to the Georgia Real Property to Grantee and to create the
liens, security title and security interest in the Georgia Real Property
purported to be created by the Security Deed. Borrower has, before or
concurrently with the execution, delivery and recordation in the Recording
Office of the Security Deed, sufficient rights in the Georgia Personal Property
covered by the Security Deed for the security interest of Lender to attach
thereto, and to create the security interest in the Georgia Personal Property
purported to be created by the Security Deed.
          (viii) Borrower is a corporation duly organized and validly existing
under the laws of the State of Delaware, and has the power and authority under
the laws of the State of Delaware, and under Borrower’s Articles of
Incorporation and By-Laws, to own the Property and to carry on its business as
currently conducted; and Borrower maintains a public record showing Borrower to
be so organized.
          (ix) The Financing Statements set forth the correct organization
number for Borrower and mailing address for which information concerning the
security interest to be perfected thereby may be obtained.
          (x) The Borrower Delaware Certificate sets forth the correct legal
name of Borrower, and there has been no change in the status of Borrower since
the date of issuance of the Borrower Delaware Certificate which would be
reflected in a current certificate of formation, good standing and legal
existence certificate of Borrower issued by the Secretary of State for the State
of Delaware.
          (xi) JPMCB (in its capacity as a Lender and in its capacity as the
Administrative Agent), and each of the Lenders in the Loan Transactions, have
acted in good faith and without notice of any defense against enforcement of
rights created by, or adverse claim to any property transferred as part of, the
Loan Transactions, and each party to the Loan Transactions (other than Borrower
with respect to the State Laws to the extent applicable to the Security Deed)
has complied with all laws applicable to it that affect the Loan Transactions.
          (xii) The Loan Transactions comply with any test required by law of
good faith or fairness, and each party will act in accordance with the terms and
conditions of the Loan Documents.
          (xiii) Each State Law for which this firm is deemed to be responsible
is published or accessible and generally available to lawyers practicing in
Georgia.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 5
          (xiv) No discretionary act of Borrower or any Guarantor or on behalf
of Borrower or any Guarantor will be taken after the date of the Loan
Transactions if such act might result in a violation of law or breach or default
under any agreement, decree, writ, judgment or court order to which Borrower or
such Guarantor is a party or is subject.
          (xv) Any Other Transaction Document to which Borrower or any Guarantor
is a party or by which Borrower or any Guarantor is bound will be enforced as
written.
          (xvi) With respect to the Loan Transactions and the Loan Documents,
there has been no mutual mistake of fact and there exists no fraud or duress.
          (xvii) No issue of unconstitutionality or invalidity of a relevant
State Law exists unless a reported case has so held.
          (xviii) The description of the Property is accurate and is sufficient
under the State Laws to create a binding contractual obligation; and such
description of the Property will appear in and be incorporated into each of the
Security Deed and the Financing Statements.
          (xix) One original of the Security Deed will have been duly and
properly filed and recorded in the Recording Office, and all necessary taxes
(including, without limitation, the correct amount, if any, of Intangible
Recording Tax as required under O.C.G.A. Section 48-6-61) and fees due upon
filing or recording of the aforementioned Security Deed shall have been paid.
          (xx) The Fixture Financing Statement will have been duly and properly
filed and recorded in the Recording Office, and all necessary taxes and fees due
upon filing or recording of the Fixture Financing Statement shall have been
paid. Lender will timely and properly file all necessary continuation statements
with regard thereto.
          (xxi) The Personalty Financing Statement will have been duly and
properly filed and recorded in each location required from time to time under
applicable law, and all necessary taxes and fees due upon filing or recording of
the Personalty Financing Statement shall have been paid. Lender will timely and
properly file all necessary continuation statements with regard thereto.
          (xxii) Borrower’s conveyance, grant, assignment, pledge and
hypothecation of liens, encumbrances, security title and security interests
upon, in and to the Property described in the Security Deed to secure, and as
collateral for, the Loans from Lenders to Borrower and the Guarantors are
supported by adequate and fair consideration and do not constitute a fraudulent
conveyance by Borrower.
          (xxiii) JPMCB, in its capacity as Administrative Agent, is not a
“fiduciary” within the meaning of O.C.G.A. Section 7-1-242.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 6
          (xxiv) For purposes of the last sentence of Section 8(a)(ii) of the
Security Deed, we have assumed that the reference to “Grantee, or its designee”
means only JPMCB or a party placing a bid on behalf of JPMCB at a foreclosure
sale.
          (xxv) Neither JPMCB nor any entity that controls or is under common
control with JPMCB owns or controls a bank, bank holding company or thrift, or,
if the foregoing statement is not accurate, then JPMCB has complied with the
registration requirements of O.C.G.A. § 7-1-593.
          (xxvi) A portion of the Secured Obligations shall have been disbursed
upon execution and delivery of the Loan Documents by the parties thereto.
OPINIONS
     Based on the foregoing, subject to the assumptions, qualifications,
exceptions and disclaimers stated herein, we are of the opinion that:
     1. Borrower is authorized to transact business as a foreign corporation in
the State. The foregoing statement is based solely upon the issuance of the
Georgia Borrower Certificate and is limited in meaning to the wording of the
Georgia Borrower Certificate.
     2. The Security Deed contains customary and enforceable provisions such as
to render the rights and remedies of the holder thereof adequate for the
practical realization against the Georgia Real Property of the benefits of the
Georgia Real Property, including realization by exercise of the power of sale
contained therein.
     3. The Security Deed is in proper form for recording under the applicable
State Laws, and the Security Deed is, under the State Laws, a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms. The Security Deed, upon due recordation in the Recording Office, will
create the liens, security title and security interest the Security Deed
purports to create in the Georgia Real Property as security for the payment of
the Secured Obligations.
     4. The recording of the Security Deed and the Fixture Financing Statement
in the Recording Office are the only recordings or filings necessary to publish
notice of the rights of the parties thereto, to convey the security title to the
Georgia Real Property to Grantee, and to perfect the security interests in the
Georgia UCC Collateral consisting of Georgia Fixtures created pursuant thereto.
     5. The Fixture Financing Statement is in form acceptable for filing and
recording. Upon the due and proper filing, indexing and recordation of the
Fixture Financing Statement in the Recording Office and payment of the filing
and recording fees required by State Laws, the

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 7
security interest in the Georgia UCC Collateral consisting of Georgia Fixtures
will be perfected. We note that the State UCC requires the periodic filing of
continuation statements not more than six (6) months prior to expiration of the
five (5) year period after the original filing, and not later than the
expiration of said five (5) year period, in order to maintain the perfection and
priority of the security interests in the Georgia UCC Collateral consisting of
Georgia Fixtures and to maintain the Fixture Financing Statement in effect.
     6. Pursuant to O.C.G.A. Section 11-9-307(e), Borrower, which is organized
under the laws of Delaware, is “located” in the State of Delaware for purposes
of the State UCC. In accordance with O.C.G.A. Section 11-9-301(1), while
Borrower is “located” in the State of Delaware, the laws of the State of
Delaware govern the perfection, the effect of perfection or non-perfection and
the priority of a security interest in the Georgia Personal Property (excluding
the Georgia Fixtures). Therefore, under State Laws, the laws of the State of
Delaware would determine the appropriate filing office, content and
effectiveness of the Personalty Financing Statement.
     7. Under the State Laws, and subject to and upon confirmation of the
exercise of the power of sale in accordance with the provisions of O.C.G.A.
Section 44-14-161, the exercise of the power of sale under the Security Deed
will not in any manner restrict, affect or impair the obligations of the
Borrower with respect to the Secured Obligations or the rights and remedies of
“Grantee” under the Security Deed with respect to the foreclosure or enforcement
in the State of any other security interests or liens securing the Secured
Obligations to the extent that a deficiency remains unpaid after application of
the proceeds of such exercise of the power of sale in accordance with the State
Laws.
     8. No state or local taxes, fees or other charges, including recording,
filing, privilege, documentary stamp, intangibles or other taxes must be paid in
connection with the execution, delivery, recordation or enforcement of the
Security Deed, except for nominal recording fees and the Georgia Intangible
Recording Tax pursuant to O.C.G.A. Section 48-6-61 payable upon the recordation
of the Security Deed, if the Security Deed secures a “long term note secured by
real estate.” Section 560-11-8-.03(3) of the State Revenue Rules defines a “long
term note” as any “note representing credits secured by real estate by means of
... deed to secure debt, ... or any other form of security instrument, when any
part of the principal of the note falls due more than three years from the date
of the note or from the date of any instrument executed to secure the note and
conveying or creating a lien or encumbrance on real estate for such purpose.”
Under O.C.G.A. Section 48-6-61, there is imposed an intangible recording tax
(the “Intangible Recording Tax”) at the rate of $1.50 for each $500.00 or
fraction thereof of the face amount “of the note secured by the recording of the
security instrument,” which is payable to the collecting officer of the County
at the time the Security Deed is filed for record in the Recording Office.
O.C.G.A. Section 48-6-61 states that the “maximum amount of any intangible
recording tax payable . . . with respect to any single note shall be
$25,000.00.” Section 560-11-8-.02 of the

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 8
State Revenue Rules, however, provides that the maximum amount of Intangible
Recording Tax on a single security instrument is $25,000.00. Because the
Maturity Date of the Secured Obligations (including any extension and renewal
options which may be exercised by the Borrower) is April 30, 2012, based upon
O.C.G.A. Sections 48-6-60(4) and 48-6-61, it is our opinion that Intangible
Recording Tax must be paid upon recordation of each Security Deed unless an
exemption from the Intangible Recording Tax applies. Section 560-11-8-.14 of the
State Revenue Rules provides that “any . . . deed to secure debt . . . is not
subject to intangible recording tax where . . . the instrument is recorded
pursuant to a plan of reorganization confirmed under Chapter 11 of the U.S. Code
and where the instrument is accompanied by documentation verifying confirmation
of the plan of reorganization.” So long as the Security Deed is recorded
together with a certified copy of the confirmation order verifying confirmation
of the plan of reorganization confirmed under Chapter 11 of the U.S. Code, it is
our opinion that the Security Deed is exempt from the Intangible Recording Tax
and that no Intangible Recording Tax must be paid upon recordation of the
Security Deed.
     9. Under the State Laws, a foreign corporation is not required solely as a
lender making loans or extending credit secured by real property in the State of
Georgia to procure a certificate of authority to transact business or otherwise
qualify to do business in the State. As such, neither the Grantee under the
Security Deed, JPMCB nor any of the Lenders shall, solely by reason of the
execution, delivery and performance of the obligations of Borrower and Lenders
under the Loan Documents (and the filing or recordation of the Security Deed or
the Fixture Financing Statement), (a) be required to qualify to do business in
the State of Georgia or to comply with the requirements of any foreign
registration or qualification statue of the State, (b) be subject to taxation by
the State, or any political subdivision of the State (except for the Intangible
Recording Tax and State income taxes), (c) be required to make any filing with
any court or other judicial administrative body in or of the State preceding
enforcement in order to carry out any of the transactions contemplated by the
Loan Documents or to avail itself of any remedies provided by the Security Deed,
or (d) be required to file any designation for service of process or file any
reports or comply with any statutory or regulatory requirements applicable only
to financial institutions chartered or qualified or required to be chartered or
qualified to do business in the State. We express no opinion with respect to the
foregoing matters addressed in this Opinion, however, in the event that: (i) any
Lender or any affiliate of any Lender acquires title, directly or indirectly, to
all or any part of the Property by foreclosure, deed in lieu of foreclosure,
exercise of any power of sale or otherwise; or (ii) any Lender or any affiliate
of any Lender takes possession of, or otherwise operates, directly or
indirectly, all or any part of the Property.
     10. The Loan Documents do not violate any code, order, law or regulation of
the State, or, to our knowledge, any code, order, law or regulation of any
county, municipal agency, body or tribunal or any public benefit corporation, or
other government or quasi-governmental authority, including without limitation,
any provision thereof regulating or restricting the

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 9
amounts payable as interest, principal or otherwise to the Lenders or the
Borrower, as the case may be, further including, without limitation, the Usury
Laws and any provisions thereof regulating or restricting amounts payable as
Interest Charges.
     11. Subject to and upon confirmation of the exercise of the power of sale
in accordance with the provisions of O.C.G.A. Section 44-14-161, there is no
“single action” rule in the State whereby a lender must exercise all its
remedies against all parties responsible for indebtedness or all collateral
securing such indebtedness in a single proceeding.
     12. The priority of the security title conveyed by the Security Deed in
respect of all advances of credit up to the Maximum Indebtedness for each of the
Loans made by Lenders under the Loan Documents on and after the Filing Date will
be determined by the Filing Date.
     13. The priority of the security title conveyed by the Security Deed will
not be affected by (a) any prepayment of any portion of the Secured Obligations
(except in the event of any prepayment of the entirety of the outstanding
balance of the Secured Obligations), or (b) any reduction in the outstanding
amount of the Secured Obligations for time to time (except in the event of any
reduction of the outstanding balance of the Secured Obligations to zero).
     14. In the event the advances under the Loans at any time exceed the
Maximum Indebtedness, the priority of the Security Title created by the Security
Deed will not be affected at the time of such advance to the extent of such
Maximum Indebtedness.
QUALIFICATIONS, EXCEPTIONS AND DISCLAIMERS
          In addition to the assumptions set forth above, the opinions set forth
above are also subject to the following qualifications, exceptions and
disclaimers:
          (a) We express no opinion with respect to the status of title to any
of the Property, either expressly, by implication (for example, that
enforceability of a remedy may be dependent upon the title to or ownership of
the Property or any part thereof) or otherwise.
          (b) We express no opinion with respect to the relative priority of the
liens, assignments, pledges, hypothecations, security titles or security
interests created by the Security Deed or the Financing Statements.
          (c) Other than respect to our Opinion regarding Usury Laws set forth
in Opinion 10, we express no opinion with regard to any of the Loan Documents or
any of the Other Transaction Documents, other than the Security Deed and the
Fixture Financing Statement. Furthermore, we express no opinion with respect to
other matters affecting Borrower, any property other than the Property, or any
matters of law affecting the Loan Transactions other than as expressly set forth
in this Opinion Letter.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 10
          (d) The enforceability Opinion set forth above in Opinion 3 is subject
to the qualification that certain provisions of the Security Deed may not be
enforceable; nevertheless, such unenforceability will not render the Security
Deed invalid as a whole or preclude: (A) the judicial enforcement of the
obligation of the Borrower to repay the principal, together with interest
thereon, as provided in the Credit Agreement, as limited by the qualifications
in paragraph (g) below to the usury Opinion set forth above in Opinion 10, and
subject to the obligation to confirm an exercise of power of sale pursuant to
O.C.G.A. Section 44-14-161 as a prerequisite to the collection of any deficiency
judgment; (B) the acceleration of the obligation of Borrower to repay such
principal, together with such interest, upon a material default by Borrower in
the payment of such principal or interest; and (C) the non-judicial foreclosure
of the security title to the Georgia Real Property by exercise of power of sale
pursuant to the Security Deed in accordance with State Law upon maturity of the
indebtedness evidenced by the Credit Agreement or upon acceleration pursuant to
clause (B), above.
          (e) The Opinion set forth above in Opinion 9 is based upon the
assumption that Lenders do not maintain offices in the State, do not own
property in the State and do not otherwise transact business, directly or
indirectly, in the State. Moreover, we express no opinion as to whether Lenders
must register as a foreign entity or qualify to do business in the State: (A) as
a result of the particular legal or regulatory status of any Lender or the
compliance or non-compliance by any Lender with any laws or regulations
applicable to it on account of its particular legal or regulatory status; (B) in
the event any Lender or any affiliate thereof acquires title, directly or
indirectly, to all or any part of the Property by foreclosure, deed in lieu of
foreclosure, exercise of power of sale or otherwise (except to the extent
O.C.G.A. § 14-2-1501(b)(9) provides that “[o]wning, without more, real or
personal property” does not constitute transacting business within the meaning
of O.C.G.A. § 14-2-1501(a)); (C) in the event any Lender or any affiliate
thereof takes possession of or operates, directly or indirectly, all or any part
of the Property, or any other property located in the State; (D) in the event
that any Lender, directly or indirectly, now or hereafter conducts any business
in the State; or (E) in the event that any Lender is or were to become an “alien
corporation,” in which event compliance with O.C.G.A. Section 16-14-15 is or
would be required. Pursuant to O.C.G.A. Section 16-14-3(1), the term “alien
corporation” means a corporate organization organized under laws other than the
laws of the United States or the laws of any state of the United States.
          (f) No opinions are expressed with respect to perfection of
(A) possessory security interests in any of the Property; (B) security interests
in chattel paper, negotiable documents, instruments or investment property or
securities which are a part of the Property; and (C) security interests in any
Georgia Personal Property and Georgia Fixtures which cannot be perfected by
filing the Fixture Financing Statement.
          (g) No opinion is expressed with respect to the compliance with the
Usury Laws of any provisions in the Security Deed: (A) that purport to permit
Interest Charges,

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 11
however denominated and regardless of whether or not denominated as interest, to
be charged, paid, collected or contracted for at a rate in excess of five
percent (5%) per month if and to the extent a violation of O.C.G.A.
Section 7-4-18 results (whether due to prepayment, acceleration, redemption,
cancellation, termination or otherwise); or (B) that purport to permit interest
to be charged or paid on interest if and to the extent such provisions result in
a violation of O.C.G.A. Section 7-4-17. No opinion is expressed with respect to
the enforceability or collectability of any payment required to be paid under
the Security Deed which is determined to be a penalty or unreasonable.
          (h) Each of the Opinions herein contained covers only those matters
both essential to the conclusion stated by the Opinion and, based upon
prevailing norms and expectations found among experienced legal practitioners in
the State, reasonable in the circumstances. Other matters are not included in
any Opinion by implication. The following matters, including their effects and
the effects of noncompliance, are not covered by implication or otherwise in any
Opinion, unless coverage is specifically addressed in this opinion letter:
(A) other than to the extent of the Opinions set forth in Opinion 10, county,
municipal or other similar laws, ordinances or regulations of local
jurisdictions (other than those of the State); (B) antitrust and unfair
competition law; (C) securities law; (D) fiduciary obligations; (E) pension and
employee benefit law, e.g., ERISA; (F) Regulations G, T, U and X of the Board of
Governors of the Federal Reserve System; (G) fraudulent transfer law;
(H) environmental law; (I) zoning, land use, subdivision and other development
laws; (J) bulk transfer law; (K) tax law; (L) patent, copyright, trademark and
other intellectual property law; (M) racketeering law, e.g., RICO; (N) criminal
statutes of general application, e.g., mail fraud and wire fraud; (O) health and
safety law; (P) labor law; (Q) laws concerning national or local emergency; and
(R) laws concerning access by the disabled and building codes.
          (i) The Opinions set forth in this Opinion Letter are subject in all
respects to the following exceptions:
               (A) The effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights and remedies of
creditors. This exception includes, without limitation, the effect of the
Federal Bankruptcy Code in its entirety, including matters of contract
rejection, fraudulent conveyance and obligation, turn-over, preference,
equitable subordination, automatic stay, conversion of a nonrecourse obligation
into a recourse obligation, and substantive consolidation. This exception also
includes, without limitation, State Laws regarding fraudulent transfers,
obligations, and conveyances, including O.C.G.A. Sections 18-2-20 through
18-2-59, and State Laws regarding receiverships.
               (B) The effect of general principles of equity, whether applied
by a court of law or equity. This exception includes the following concepts:
(1) principles governing the availability of specific performance, injunctive
relief or other traditional equitable remedies;

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 12
(2) principles affording traditional equitable defenses (e.g., waiver, laches
and estoppel); (3) good faith and fair dealing; (4) reasonableness;
(5) materiality of the breach; (6) impracticability or impossibility of
performance; (7) the effect of obstruction, failure to perform or otherwise to
act in accordance with an agreement by any person other than Borrower; (8) the
effect of O.C.G.A. Section 11-1-102(3); (9) unconscionability; (10) the possible
unenforceability of provisions requiring indemnification for, or providing
exculpation, release or exemption from liability for, action or inaction to the
extent that such action or inaction involves negligence or willful misconduct or
to the extent otherwise contrary to public policy; (11) the possible
unenforceability of provisions imposing increased interest rates or late payment
charges upon delinquency in payment or default or providing for liquidated
damages, or for premiums on payment, acceleration, redemption, cancellation or
termination, to the extent any such provisions are deemed to be penalties or
forfeitures; (12) the possible unenforceability of waivers or advance consents
that have the effect of waiving statutes of limitations, marshalling of assets
or similar requirements, or as to the jurisdiction of courts, the venue of
actions, the right to jury trial, or in certain cases, notice; (13) the possible
unenforceability of provisions that waivers or consents by a party may not be
given effect unless in writing or in compliance with particular requirements or
that a person’s course of dealing, course of performance, or the like or failure
or delay in taking actions may not constitute a waiver of related rights or
provisions or that one or more waivers may not under certain circumstances
constitute a waiver of other matters of the same kind; (14) the effect of course
of dealing, course of performance, or the like, that would modify the terms of
an agreement or the respective rights or obligations of the parties under an
agreement; (15) the effect of O.C.G.A. Section 13-1-11 on provisions relating to
attorney’s fees; (16) the possible unenforceability of provisions stating that
determinations by a party or a party’s designee are conclusive or presumed
correct; (17) the possible unenforceability of provisions permitting
modifications of an agreement only in writing; (18) the possible
unenforceability of provisions that the provisions of an agreement are
severable; (19) the effect of State Laws requiring mitigation of damages;
(20) the possible unenforceability of provisions permitting the exercise, under
certain circumstances, of rights without notice or without providing opportunity
to cure failures to perform; (21) the effect of provisions as to rights of
set-off otherwise than in accordance with applicable State Laws; (22) the
possible unenforceability of certain self-help and non-judicial remedies, such
as a right, without judicial process, to enter upon, to take possession of, to
collect, retain, use and enjoy rents, issues and profits from property, or to
manage property; (23) the effect of provisions respecting sale or disposal of
collateral or property otherwise than in compliance with applicable State Laws;
(24) the effect of provisions purporting to entitle a party, as a matter of
right and without court approval after required showings, to the appointment of
a receiver or to obtain a writ of possession without notice or a hearing;
(25) the effect of provisions purporting to alter the rule of contract
construction that a contract shall be construed against the drafter thereof; and
(26) the possible unenforceability of provisions whereby Borrower purports to
appoint Lender as Borrower’s attorney-in-fact with full power and

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 13
authority to take actions and execute documents for and on behalf of Borrower
(except in connection with the exercise of the power of sale in accordance with
the Security Deed).
               (C) The rights of the United States under the Federal Tax Lien
Act of 1966, as amended.
               (D) The possible unenforceability of provisions purporting to
waive rights or defenses of guarantors.
               (E) The possible unenforceability of any provisions in the Loan
Documents which purport to subordinate the rights of parties (other than parties
to the Loan Transactions) in and to the Property to the rights of the Lenders or
the security title, security interests, assignments, pledges, hypothecations and
encumbrances of the Security Deed, or both.
          (j) Our Opinions: (A) are qualified to the extent that the perfection
of a security interest may be lost under circumstances set forth in O.C.G.A.
Section 11-9-315 with respect to Georgia UCC Collateral that is converted into
proceeds; (B) do not cover future events that might affect perfection; and
(C) are qualified to the extent that federal law has preempted the State UCC
with respect to the validity, enforceability or perfection of security interests
in the Georgia Personal Property or the Georgia Fixtures.
          (k) Our Opinions are subject to the following additional exceptions,
assumptions and qualifications: (A) we note that Section 552 of the Federal
Bankruptcy Code limits the extent to which property acquired by a debtor after
commencement of a case under the Federal Bankruptcy Code may be subject to a
security interest arising under a security agreement entered into by the debtor
prior to the commencement of such case; (B) we express no opinion with respect
to the perfection of any security interest in any of the Property consisting of
goods that are standing timber to be cut, farm products, consumer goods,
as-extracted collateral, or goods covered by certificate of title; (C) we call
your attention to the fact that the perfection of a security interest perfected
by the filing of a financing statement in the State will be terminated
(1) pursuant to O.C.G.A. Section 11-9-507(c), as to any property covered thereby
which is acquired by a debtor more than four months after such debtor so changes
its name as to make the financing statement seriously misleading unless an
amendment to the financing statement which renders the financing statement not
seriously misleading is filed before the expiration of such four-month period,
(2) pursuant to O.C.G.A. Section 11-9-316, four months after a debtor changes
its location, which, for a “registered organization” (as such term is defined in
the State UCC), includes becoming organized under the laws of a state other than
the State, and (3) pursuant to O.C.G.A. Section 11-9-316, one year after the
transfer of any Georgia UCC Collateral by the debtor to a person that thereby
becomes a debtor and is located in another jurisdiction, including without
limitation any merger or consolidation of the debtor into another person, unless
such security interest becomes perfected under the laws of such other
jurisdiction

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 14
prior to such termination; (D) we express no opinion as to the validity,
perfection or priority of the security interest with respect to any Georgia UCC
Collateral in the possession of Borrower on a “sale on approval” basis or a
“consignment” basis; (E) we call your attention to the fact that any security
interest created under the Security Deed in any of the Property consisting of
accounts, chattel paper or general intangibles may be subject to the rights,
claims or defenses of the account debtor obligated thereon and to the terms of
any applicable agreement between Borrower and such account debtor; (F) we call
your attention to the fact that the Security Deed is not effective as a fixture
filing under State Laws; and (G) we call your attention to the fact that title
to the Georgia Real Property shall revert to the Borrower or its successors or
assigns at the expiration of seven (7) years from the maturity date of the Term
Loan and the Revolving Loan or the maturity of the last installment thereof as
stated in the Security Deed, as recorded, unless prior thereto Lender or its
successors or assigns shall have complied with the provisions of O.C.G.A.
Section 44-14-80(b) or (c).
          (l) Our Opinion as to the validity, enforceability and binding effect
of any assignment of rents contained in the Security Deed is qualified by the
effect, if any, of the holding in the case styled In re: Polo Club Apartments
Associates Limited Partnership f/k/a Ashley Creek Associates, Limited
Partnership, United States Bankruptcy Court, Northern District of Georgia,
Atlanta Division, Chapter 7 Case No. A89-14227 (see Order dated January 11,
1993), in which the Court stated “a security deed grantee out of possession is
not presently entitled to receive rents merely upon the occurrence or existence
of default. The grantor being in possession and receiving rents may not be
disturbed in his right to the rents by the security deed grantee until he takes
possession or takes other appropriate action to subject the land and rents to
the debt. This means that affirmative action or positive steps must be taken by
security deed grantee before there is a present right to receive rents under
such written rent assignment.”
          (m) We express no opinion as to the enforceability of those portions
of the indemnity provisions or the representation, warranties or covenants of
the Security Deed which purport by their terms to survive for indeterminate time
periods. Furthermore, we express no opinion regarding the survival of any
agreements, terms, conditions provisions or warranties contained in the Security
Deed after the payment in full and performance of the Secured Obligations,
including, without limitation, the provisions of Section 15.15(f) of the
Security Deed.
          (n) Other than to the extent of the Opinion regarding Usury Laws set
forth in Opinion 10, we express no opinion as to the enforceability of any
provision of any of the Loan Documents or any other Other Transaction Documents
which is incorporated by reference into the Security Deed or as to the effect of
any such provision on the enforceability of the Security Deed or on any of our
Opinions set forth in this Opinion Letter.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 15
          (o) We express no opinion as to the laws of any jurisdiction other
than the State and applicable federal laws. We expressly disclaim any duty or
obligation to supplement or update this Opinion Letter if any applicable State
Laws change after the date of this Opinion Letter, or if we become aware of any
facts that might change the Opinions expressed above after the date of this
Opinion Letter.
          (p) We express no opinion as to the right of Lenders to terminate
Borrower’s tenancy of all or any part of the Property after foreclosure without
first having given the notice required by State Laws.
          (q) The Opinion Giver has relied, without investigation, upon facts
asserted by the parties to the Loan Transactions in representations and
warranties embodied in the Loan Documents; provided: (A) if not established by a
Public Authority Document, the facts do not constitute a statement, directly or
in practical effect, of the legal conclusion in question; (B) the person or
entity providing facts is, in this firm’s professional judgment, an appropriate
source; and (C) if the facts are set forth in a certificate, this firm has used
reasonable professional judgment as to its form and content.
          (r) The Opinions set forth above in Opinions 12, 13 and 14 are subject
to the qualification that the following matters may affect the priority of the
security title conveyed by the Security Deed: (A) the loss of priority of
advances made after a Petition for Relief under the Federal Bankruptcy Code has
been filed by or on behalf of Borrower; (B) the loss of priority of advances to
the lien of real estate taxes or assessments imposed on the land by governmental
authorities arising after the Filing Date; (C) matters not appearing of record
as the Filing Date, but of which any of the Lenders had actual or constructive
notice on and as of the Filing Date; (D) the loss of priority to a federal tax
lien of any advance made more than forty-five days after a notice of federal tax
lien has been filed in the public records; (E) the loss of priority of advances
to any federal or state environmental protection lien; (F) the loss of priority
of advances to the lien of mechanic’s liens claims against the land after the
Filing Date and (G) matters disclosed in the Intercreditor Agreement.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank, N.A.
April 30, 2007
Page 16
          The Opinions expressed in this Opinion Letter are given solely for the
benefit of Opinion Recipient in connection with the Security Deed and the
Fixture Financing Statement. The Opinions expressed in this Opinion Letter may
not be relied upon, in whole or in part, by Opinion Recipient for any other
purpose or relied upon by any other person, firm or corporation for any purpose,
without our prior written consent. The Opinions expressed in this letter are
rendered as of the date hereof, and we express no opinion as to circumstances or
events that may occur subsequent to such date.

            Very truly yours,

KILPATRICK STOCKTON LLP
      By:           Cindy A. Brazell, a partner             

 



--------------------------------------------------------------------------------



 



Schedule A
Defined Terms
     As used in the within and foregoing opinion letter, the following terms
have the indicated meanings:
     “Federal Bankruptcy Code” means the federal statutes governing bankruptcy
in effect on the date of this Opinion Letter.
     “Filing Date” means the date upon which the Security Deed is filed of
record in the Recording Office.
     “Georgia Court” means a State court or a federal court sitting in the State
as the forum state and applying State conflict of law rules.
     “Georgia Fixtures” means that portion of the Property consisting of goods
that have become so related to the Georgia Real Property that an interest in
them arises under real property laws of the State.
     “Georgia Personal Property” means that portion of the Property which is
personal property under State Laws.
     “Georgia Real Property” means that portion of the Property which is real
property under State Laws.
     “Georgia UCC Collateral” means such of the Georgia Personal Property and
Georgia Fixtures in which a security interest may be created under Article 9 of
the State UCC.
     “Interest Charges” means all interest, fees or other charges for the use of
money or extension of credit charged, paid, collected or contracted for under
the terms of the Security Deed.
     “Maximum Indebtedness” means $1,600,000,000.00.
     “O.C.G.A.” means the Official Code of Georgia Annotated in effect on the
date of this Opinion Letter.
     “Opinion Recipient” means JPMCB, as a Lender and as the Administrative
Agent, together with the other Lenders signatory to the Credit Agreement from
time to time.
     “Property” means the “Collateral” described and defined in the Security
Deed.
     “Public Authority Documents” means certificates issued by a governmental
office or agency such as the Secretary of State of the State, or by a private
organization, which has access to and regularly reports on governmental files
and records, as to a person’s or entity’s property or status.

 



--------------------------------------------------------------------------------



 



     “Recording Office” means the office of the Clerk of the Superior Court of
Fulton County, Georgia.
     “Secured Obligations” means the “First Priority Obligations” described and
defined in the Security Deed.
     “State Laws” means the constitution, statutes, judicial and administrative
decisions and rules and regulations of governmental agencies of the State in
effect on the date of this opinion letter.
     “State Revenue Rules” means the Rules and Regulations of the Georgia
Department of Revenue.
     “State UCC” means the Uniform Commercial Code in effect in the State on the
date of this opinion letter.
     “Usury Laws” means State Laws governing interest and usury in effect in the
State on the date of this Opinion Letter.

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3
April 30, 2007
To the Lenders, the Administrative Agent and the Collateral Agent referred to
below,
c/o JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, New York 10017
     Re:   First Lien Revolving Credit and Guaranty Agreement
Ladies and Gentlemen:
     We have acted as special counsel to Comair, Inc., an Ohio corporation
(“Comair”), Comair Services, Inc., a Kentucky corporation (“Comair Services”)
and Delta AirElite Business Jets, Inc., a Kentucky corporation (“Delta AirElite”
and collectively with Comair and Comair Services the “Comair Guarantors”) in
connection with the First Lien Revolving Credit and Guaranty Agreement dated as
of April 30, 2007 (the “Credit Agreement’) among Delta Air Lines, Inc., a
Delaware corporation, (the “Borrower”), Comair Holdings, LLC, a Delaware limited
liability company, DAL Global Services, LLC, a Delaware limited liability
company, DAL Moscow, Inc., a Delaware corporation, Delta Benefits Management,
Inc., a Delaware corporation, Delta Loyalty Management Services, LLC, a Delaware
limited liability company, Epsilon Trading, LLC, a Delaware limited liability
company, Kappa Capital Management, LLC, a Delaware limited liability company,
ASA Holdings, Inc., a Georgia corporation, Delta Technology, LLC, a Georgia
limited liability company, Crown Rooms, Inc., a New York corporation, Comair,
Comair Services, Delta AirElite and Delta Connection Academy, Inc., a Florida
corporation (each a “Guarantor” and collectively the “Guarantors”), JPMorgan
Chase Bank, N.A. as administrative agent (in such capacity, the “Administrative
Agent”), and as collateral agent for the Lenders (in such capacity, the
“Collateral Agent”). Capitalized terms not otherwise defined herein shall
(unless otherwise specifically set forth) have the meanings given to them in the
Credit Agreement.
     This opinion is being furnished to you pursuant to Section 4.01 (i) (iii)
(B) of the Credit Agreement. Terms used but not defined herein shall have the
meanings assigned to them in the Credit Agreement.
     In giving this opinion, we have examined the following documents:
     (a) the Credit Agreement;
     (b) the First Lien Security Agreement;
     (c) the First Lien Pledge Agreement;

 



--------------------------------------------------------------------------------



 



To the Lenders, the Administrative Agent and the Collateral Agent
April 30, 2007
Page 2
     (d) the First Lien Slot, Gate and Route Security and Pledge Agreement;
     (e) the First Lien Aircraft Spare Engines and Spare Parts Mortgage and
Security Agreement;
     (f) the Intercreditor Agreement;
     (g) Form of Uniform Commercial Code financing statements (“Financing
Statements”) attached hereto as Annex 1 naming each of the Comair Guarantors as
debtor and Collateral Agent as secured party (with respect to Comair, the “Ohio
Financing Statement” and with respect to Delta AirElite and Comair Services, the
“Kentucky Financing Statements”).
     (h) Certificates of the Secretary of State of Ohio and Kentucky with
respect to the good standing of each of the Comair Guarantors, each dated
April 16, 2007;
     (i) The Articles of Incorporation and Code of Regulations of Comair in the
form attached to the Certificate of Secretary dated April 30, 2007;
     (j) The Articles of Incorporation and By-Laws of each of Comair Services
and Delta AirElite in the form attached to the Certificate of Secretary dated
April 30, 2007; and
     (k) the resolutions of the respective boards of directors of each of the
Comair Guarantors, in each case, attached to the Certificates referred to in
items (i) and (j) above.
     The documents listed in items (a) through (g) above are sometimes
hereinafter referred to as the “Credit Documents”, and the documents listed in
items (b), (c), (d) and (e) are sometimes hereinafter referred to as the “First
Lien Collateral Documents.”
     In giving this opinion, we have relied as to matters of fact material to
the opinions expressed herein upon the representations and warranties contained
in the Credit Agreement. We have made no independent investigation of such facts
and assume no obligation to do so. We have also assumed in rendering this
opinion the authenticity of all documents submitted to us as originals and the
due authorization, execution and delivery of the Credit Agreement, in each case,
in the manner required by the Credit Agreement by the respective parties
thereto. In all such examinations we have assumed, and have not independently
verified, the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of all documents submitted to us as originals, the
conformity with the originals of all documents submitted to us as copies, and
the accuracy of all factual statements of parties (other than the Subsidiaries)
made on or before the date hereof (and have relied thereon as we have deemed
appropriate). We have also assumed that each agreement referred to herein
constitutes the legal, valid and binding obligation of each party thereto,
enforceable against each such party in accordance with its terms.

 



--------------------------------------------------------------------------------



 



To the Lenders, the Administrative Agent and the Collateral Agent
April 30, 2007
Page 3
     Based upon and subject to the foregoing, and subject further to the
assumptions, limitations and qualifications set forth below, it is our opinion
that:
     1. Each of the Comair Guarantors is a corporation validly existing and in
good standing under the laws of the respective State of its incorporation.
     2. Each of the Comair Guarantors has all requisite corporate power and
authority and has taken all requisite corporate action necessary to enter into
the Credit Documents and perform its obligations under the Credit Documents and
to consummate the transactions contemplated in the Credit Documents.
     3. Each of the Credit Documents has been duly authorized, executed and
delivered by each of the Comair Guarantors party thereto.
     4. The execution and delivery by each Comair Guarantor of the Credit
Documents to which it is a party, and the performance by each Comair Guarantor
of its obligations under and granting of security pursuant to the Credit
Documents to which it is party, will not contravene the certificate of
incorporation, by-laws or code of regulations, as applicable of the relevant
Comair Guarantor, and, to the best of our knowledge, after reasonable
investigation, other than the filing of the Financing Statements, no consent,
approval, authorization, order of, registration or qualification with, any
governmental body or agency in the State of Ohio or the Commonwealth of
Kentucky, is required for the performance by each of the Comair Guarantors of
its obligations under and granting of security pursuant to the Credit Documents
to which it is a party.
     5. The Ohio Financing Statement is in proper form for filing in the Office
of the Secretary of State of Ohio, and upon the filing in such office and paying
the applicable filing fee, the security interest created by the First Lien
Collateral Documents in favor of the Collateral Agent in that portion of the
Collateral in which a security interest is perfected by filing a financing
statement in the Ohio filing office will be perfected.
     6. The Kentucky Financing Statements are in proper form for filing in the
Office of the Secretary of State of Kentucky, and upon the filing in such office
and paying the applicable filing fee, the security interest created by the First
Lien Collateral Documents in favor of the Collateral Agent in that portion of
the Collateral in which a security interest is perfected by filing a financing
statement in the Kentucky filing office will be perfected.
     The foregoing opinions are subject to the following qualifications:
     (a) We are qualified to practice law in the State of Ohio and Commonwealth
of Kentucky and do not express any opinion concerning any laws other than the
laws of the State of Ohio and Commonwealth of Kentucky. Further, we do not
purport to give any opinion regarding the securities laws in any jurisdiction,
or the Federal Aviation Act of 1958 (49 USC 101 et seq.) or the regulations
promulgated thereunder (including the

 



--------------------------------------------------------------------------------



 



To the Lenders, the Administrative Agent and the Collateral Agent
April 30, 2007
Page 4
authority of any Comair Guarantor to operate as an air carrier thereunder) or
with respect to the Employee Retirement Income Security Act of 1974, as amended.
     (b) The security interest in any of the UCC Collateral will not be
enforceable (i) with respect to, or attach to, any UCC Collateral until value
has been given and the Company has rights in such Collateral and (ii) against
the competing interests of those third parties who would, in accordance with the
provisions of the Uniform Commercial Code, take free of the security interest,
notwithstanding its perfection.
     (c) We express no opinion with respect to:
     i. the rights of each Comair Guarantor in, title to or legal or beneficial
ownership of any of the Collateral, or any Collateral acquired after the date
hereof;
     ii. the priority of any security interest in the Collateral;
     iii. any Collateral that (A) is not governed by Chapter 1309 of the Ohio
Revised Code (and not excluded therefrom by Section 1309.109(C) or (D) of the
Ohio Revised Code including any property which is subject to the Federal
Aviation Act or the Convention on International Interest in Mobile Equipment
and/or the protocol thereto on matters specific to Aircraft Equipment) with
respect to Comair or (B) is subject to Section 1309.311 or
Section 1309.501(A)(1) of the Ohio Revised Code with respect to Comair or (C) is
a trademark; and
     iv. any Collateral that (A) is not governed by Chapter 355 of the Kentucky
Revised Statutes (and not excluded therefrom by Section 355.9-109 (3) or (4) of
the Kentucky Revised Statutes including any property which is subject to the
Federal Aviation Act or the Convention on International Interest in Mobile
Equipment and/or the protocol thereto on matters specific to Aircraft Equipment)
with respect to Delta AirElite or Comair Services or (B) is not subject to
Section 355.9-311 Or Section 355.9-501(1) of the Kentucky Revised Statutes with
respect to Delta AirElite or Comair Services.
     (d) Notwithstanding any of the foregoing, we express no opinion as to the
validity, binding nature or enforceability of any of the Credit Documents, and
we have assumed that the First Lien Security Agreement creates a valid security
interest in the Collateral described in paragraphs 5 and 6 above express no
opinion as to the attachment of any security interest.
     (e) Our opinion with respect to valid existence and good standing is based
solely on our review of the Certificates referred to in item (h) above.

 



--------------------------------------------------------------------------------



 



To the Lenders, the Administrative Agent and the Collateral Agent
April 30, 2007
Page 5
     (f) Our opinions contained herein are subject to compliance with federal
bankruptcy laws, rules and regulations applicable to the Comair Guarantors and
the Credit Documents. We do not purport to give an opinion regarding the
Bankruptcy Code or its effect on the authorization, execution or delivery of the
Credit Documents by the Comair Guarantors (including the power or authority of
the Bankruptcy Court to issue any orders relating to the Credit Documents or
authorize the transactions contemplated by the Credit Documents).
     (g) For purposes of this opinion, we have assumed that a plan of
reorganization has been confirmed and is effective with respect to each of the
Comair Guarantors, and the authorization execution, and delivery of the Credit
Documents is not in violation or contravention of such plan or the confirmation
order.
     We express no opinions except as expressly set forth herein, and no opinion
is implied or may be inferred beyond the opinions expressly stated herein. We
assume no obligation to advise you or any other Person or entity of any changes
concerning the above, whether or not deemed material, which may hereafter come
or be brought to our attention, including but not limited to, changes which
could result from pending or future legislation, law or jurisprudence.
     This opinion is being delivered for your sole benefit (and successors and
permitted assigns of each) and no other person or entity shall be entitled to
rely upon this opinion without our prior written consent, except that any Person
that becomes an Administrative Agent, Collateral Agent or Lender in accordance
with the provisions of the Credit Documents may rely upon this opinion as if it
were specifically addressed and delivered to such Person on the date hereof.

           
KEATING, MUETHING & KLEKAMP, P.L.L.
      By:           Richard D. Siegel             

 



--------------------------------------------------------------------------------



 



EXHIBIT G-4

     
Fort Lauderdale
  One Southeast Third Avenue
Jacksonville
  25th Floor
Los Angeles
  Miami, Florida 33131-1714
Madison
   
Miami
  www.akerman.com
New York
   
Orlando
  305 374 5600 tel     305 374 5095 fax
Tallahassee
   
Tampa
   
Tysons Corner
   
Washington, DC
   
West Palm Beach
   

April 30, 2007
JPMorgan Chase Bank, N.A.,
as Agent, and the Lenders party to the
Credit Agreement referred to below
Re:     Delta Connection Academy, Inc.
Ladies and Gentlemen:
     We have acted as special Florida counsel to Delta Connection Academy, Inc.,
a Florida corporation (“Delta Connection”), in connection with the execution and
delivery of and the transactions contemplated by the First Lien Revolving Credit
and Guaranty Agreement, dated as of the date hereof (the “Credit Agreement”),
among Delta Air Lines, Inc. (“Delta”), the subsidiaries of Delta party thereto
(including Delta Connection), the lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent and as Collateral
Agent (the “Agent”), UBS Securities LLC, as Syndication Agent, J.P. Morgan
Securities Inc., as Co-Lead Arranger and Joint Bookrunner, Lehman Brothers Inc.,
as Co-Lead Arranger and Joint Bookrunner, and UBS Securities LLC, as Joint
Bookrunner. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Credit Agreement.
     This opinion is furnished to you pursuant to Section 4.01(i)(iii)(C) of the
Credit Agreement. For purposes of the opinions expressed herein, we have
reviewed the documents set forth on Annex A (the “Loan Documents”).
     In addition to the Loan Documents, we have examined such certificates,
documents and records, and have made such examinations of law, as we have deemed
necessary to enable us to render the opinions expressed below. In addition, we
have examined, relied upon and assumed the occurrence of, as to matters of fact
in existence on the date hereof, the statements, representations and warranties
contained in the Credit Agreement, the other Loan Documents, related closing
certificates furnished to you and certificates of officers of Delta Connection,
including the Officer’s Certificate furnished to us and attached hereto as Annex
B. With your permission, all assumptions and statements of reliance herein have
been made without any independent investigation or verification on our part, and
we express no opinion with respect to the subject matter or accuracy of the
assumptions or items upon which we have relied.

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 2
     For purposes of this opinion, the term “to our knowledge,” “known to us” or
other similar words means the actual, current knowledge of those attorneys in
our law firm who have provided substantive attention to legal matters in
representing Delta Connection and we have not made any independent investigation
of the applicable facts.
     The opinions expressed below are limited to matters governed by the laws of
the State of Florida. To the extent the opinions set forth below with respect to
the perfection of security interests in certain of the Collateral involve
conclusions under laws of any state other than Florida, such opinions are based
solely on our review of Articles 8 and 9 of the Uniform Commercial Code as in
effect in the State of Florida (the “Florida UCC”), and we have assumed that
Articles 8 and 9 of the Uniform Commercial Code as in effect in any such other
states are the same as Articles 8 and 9 of the Florida UCC.
     We have assumed the genuineness and due authorization of all signatures,
the authenticity of all documents submitted to us as originals, the conformity
to original documents of all documents submitted to us as copies or versions to
be executed, and the authenticity of the originals of such copies. We have
assumed that all signatories were and are legally competent to execute and
deliver the documents executed by them. Except to the extent of our opinion in
paragraph 1(c) below, we have also assumed that each Loan Document was duly
executed and delivered by the parties thereto by the duly authorized
representatives of such parties, that “value” has been given to Delta Connection
pursuant to the Loan Documents and that Delta Connection “has rights” in the
respective Collateral in which it has granted a security interest under the
Security Documents (as defined in Annex A) (within the meaning of the term
“value” and the expression “has rights” for the purposes of Article 9 of the
Florida UCC). We have further assumed that the Confirmation Order is a final
order.
     In rendering the opinions set forth herein (except to the extent of our
opinion in paragraph 1 below), we have further assumed that:
          (a) all the parties to the Loan Documents are duly organized or
formed, validly existing, and either in good standing or, in the case of Florida
entities, in “active” status, under the laws of the respective jurisdictions of
organization or formation thereof, are authorized or qualified to do business in
each jurisdiction where it is necessary to do so, and have the requisite
corporate or other power and authority to enter into such Loan Documents and to
perform their respective obligations thereunder;
          (b) the execution and delivery of, and the performance by the parties
of their respective obligations under, the Loan Documents have been duly
authorized by all necessary corporate or other action and proceedings on the
part of such parties;
          (c) the respective terms and provisions of each Loan Document do not,
and the execution, delivery and performance thereof by each of the parties
thereto other than Delta Connection will not, violate or conflict with the
certificate or articles of incorporation, bylaws, certificate of organization,
operating agreement, partnership agreement or equivalent

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 3
organizational documents of any such other party, any contract, document,
instrument, agreement or indenture to which it is a party or by which it is
created or bound, or any law, order or decree of any court, administrative
agency or other governmental authority applicable to any such other party; and
          (d) any documents or instruments that are required to be recorded or
filed, other than the Florida Financing Statement (as defined in Annex A), have
been or will be so recorded or filed and all applicable recording and filing
fees therefor have been or will be paid.
     Based on the foregoing, and subject to the qualifications and limitations
stated herein, we are of the opinion that, as of the date hereof:
     1. Delta Connection (a) is a corporation incorporated under the laws of the
State of Florida and its status is active, (b) has the corporate power and
authority to execute, deliver and perform each of its obligations under the Loan
Documents to which it is a party, and to grant the security interests to be
granted by it pursuant to the Security Documents to which it is a party, and (c)
has duly authorized the execution, delivery and performance of each of the Loan
Documents to which it is a party.
     2. Neither the execution, delivery or performance by Delta Connection of
the Loan Documents to which it is a party, nor the consummation by Delta
Connection of the transactions contemplated thereby (including, without
limitation, the guaranty of the borrowings and the granting of the security
interests by it thereunder) and, will constitute a breach or default under or a
violation of (a) any of the terms, conditions or provisions of any order, writ,
judgment or decree known to us to which Delta Connection is a party or subject,
or (b) any present statute, rule or regulation of the State of Florida binding
on Delta Connection. Neither the execution, delivery or performance by Delta
Connection of the Loan Documents to which it is a party nor the consummation by
Delta Connection of the transactions contemplated thereby (including, without
limitation, the guaranty of the borrowings and the granting of the security
interests by it thereunder) will constitute a breach or default under or a
violation of any of the terms, conditions or provisions of the Articles of
Incorporation or Bylaws of Delta Connection. Except for (i) the filing of the
Florida Financing Statement in the Florida Secured Transaction Registry and
(ii) such consents, approvals, authorizations, registrations, declarations and
filings as have heretofore been obtained or made by Delta Connection, no
authorization, consent or approval or other action by, the State of Florida is
required in connection with the execution, delivery and performance by Delta
Connection of the Loan Documents to which it is a party.
     3. The filing of the Florida Financing Statement, together with the payment
of any required filing fees, in the Florida Secured Transaction Registry is
sufficient to perfect the security interest created by the Security Documents in
the interest of Delta Connection in those types of collateral (other than
fixtures, farm products, timber and as-extracted collateral) in which a security
interest may be perfected by the filing of a financing statement under the
Florida UCC (the “UCC-1 Collateral”).

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 4
     4.   (a) You also have requested our opinion as to the enforceability under
Florida law of the New York choice of law provisions contained in the Loan
Documents. You have advised us that the Agent has its principal place of
business in New York; that the Loan Documents will be held by the holders
thereof in New York; and that the proceeds advanced under the Credit Agreement
have been or will be disbursed by the Agent to the Borrower with funds wired
from New York. In addition, we note that by their terms the Loan Documents
expressly select the laws of the State of New York as the law governing their
interpretation; that the Loan Documents were delivered to the Agent in New York;
and that payments required to be made under the Credit Agreement are payable in
the State of New York.
          (b) Based upon the foregoing assumptions and facts, it is our opinion
that it is more likely than not that a “normal” and “reasonable” relationship
exists between the transaction evidenced by the Loan Documents and the State of
New York, and therefore, under the holding of Continental Mortgage Investors v.
Sailboat Key, Inc., 395 So. 2d. 507 (Fla. 1981), and the line of subsequent
related decisions, while the matter is not free from doubt, it is our opinion
that, if the matter were properly presented today to a court in Florida having
jurisdiction, and assuming interpretation of the relevant law on a basis
consistent with existing authority, it is more likely than not that a Florida
court (or a federal court applying Florida choice of law rules) would conclude
as binding the designation of New York as the jurisdiction whose law is to
govern the provisions of the Loan Documents.
     The opinions expressed herein are also subject to the following
qualifications and limitations:
     A. We express no opinion with respect to the applicability of Section 547
or Section 548 of the Bankruptcy Code or any other preference or fraudulent
conveyance provision. In particular, we express no opinion as to whether the
indebtedness evidenced by the Credit Agreement constitutes new value or whether
a subsidiary may guarantee or otherwise become liable for, or pledge its assets
to secure, indebtedness incurred by its parent or another subsidiary of its
parent, except to the extent such subsidiary may be determined to have received
a benefit from the incurrence of such indebtedness by its parent or such other
subsidiary, or as to whether such benefit may be measured other than by the
extent to which the proceeds of the indebtedness incurred by the parent or such
other subsidiary are directly or indirectly made available to such subsidiary
for its corporate purposes. Additionally, Section 552 of the Bankruptcy Code
limits the extent to which property acquired by a debtor after the commencement
of a case under the Bankruptcy Code may be subject to a lien resulting from any
security agreement entered into by the debtor before the commencement of the
case.
     B. We express no opinion as to the legality, validity, binding nature or
enforceability of any provision of the Loan Documents.
     C. We express no opinion as to the existence of, or the title of Delta
Connection to, any item of Collateral or the priority, or (except as set forth
in paragraph 3 above) the perfection,

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 5
of any security interest created by the Security Documents and specifically call
your attention to the following:
          (i) the effectiveness of the Florida Financing Statement terminates
five years after the date of filing unless a continuation statement with respect
to such financing statement is filed prior to such termination in accordance
with the Florida UCC;
          (ii) the Florida UCC provides that if the debtor so changes its name,
identity or corporate structure that a filed financing statement becomes
seriously misleading, the filing is not effective to perfect a security interest
in collateral acquired by the debtor more than four months after such change
unless a new appropriate financing statement is filed before the expiration of
that period;
          (iii) the Florida UCC provides that (a) if the debtor changes its
“location” within the meaning of Article 9 of the Florida UCC, the effectiveness
of the financing statement naming such debtor will lapse four months after such
change of location; and (b) if the debtor transfers any of the Collateral to a
person that thereby becomes a debtor under any of the Security Documents and is
located in another jurisdiction within the meaning of Article 9 of the Florida
UCC, the effectiveness of the applicable financing statement, with respect to
the Collateral transferred, will lapse one year after such transfer;
          (iv) under certain circumstances described in the Florida UCC, the
rights of a secured party to enforce a perfected security interest in proceeds
of collateral may be limited;
          (v) under certain circumstances described in the Florida UCC,
purchasers of collateral may take the same free of a perfected security
interest;
          (vi) certain types of collateral described in the Security Documents
may not be perfected by the filing of financing statements under the Florida
UCC;
          (vii) a transferee of money or funds from a deposit account takes such
money or funds free of a security interest in the deposit account unless the
transferee acts in collusion with the debtor in violating the rights of the
secured party;
          (viii) a bank with which a deposit account is maintained may exercise
any right of recoupment or set-off against a secured party that holds a security
interest in the deposit account, unless the secured party has obtained control
over the deposit account by becoming the bank’s customer with respect to such
account and the set-off is based on a claim against the debtor or unless the
bank agrees otherwise in an authenticated record;
          (ix) any security interest of the Agent and the Lenders: (a) with
respect to “future advances”, (b) in an interest of a party under a “lease
contract”, or (c) in the “lessor’s residual interest” in “goods,” and the
perfection, in each case, of such security interests, is limited to the extent
set forth in Article 9 of the Florida UCC;

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 6
          (x) we express no opinion with respect to the perfection or
enforceability of any security interest in any of the UCC-1 Collateral
consisting of claims against any government or governmental agency (including,
without limitation, the United States of America or any state thereof, or any
agency or department of the United States of America or any state thereof);
          (xi) we express no opinion as to the creation, enforceability,
attachment, assignment or priority whatsoever of any security interests, or the
existence of any claims, rights or other matters, in favor of any obligor under
the UCC-1 Collateral;
          (xii) we express no opinion as to the creation, validity, binding
effect, enforceability, effectiveness or perfection of any security interest not
governed exclusively by Article 8 or Article 9 of the Florida UCC;
          (xiii) any security interest in any of the UCC-1 Collateral which is
cash or cash equivalents, a “deposit account,” “tangible chattel paper,”
“instruments,” “negotiable documents,” “certificated securities,” “goods,”
“letter of credit rights,” “investment property” and certain other types of
collateral may be subject to the rights of other persons who take, or have
taken, possession, delivery or control of such UCC-1 Collateral pursuant to
Article 8 or 9 of the Florida UCC;
          (xiv) any security interest in any of the UCC-1 Collateral that is
subject to a statute, regulation or treaty referred to in Article 9 of the
Florida UCC is subject to the requirements of such statute, regulation or
treaty;
          (xv) any security interest arising from (a) an assignment of
“accounts” or “payment intangibles” which does not by itself or in conjunction
with other assignments to the same transferee transfer a significant part of the
assignor’s outstanding “accounts” or “payment intangibles,” (b) the delivery of
a “financial asset” under Article 9 of the Florida UCC, or (c) an assignment for
the benefit of all creditors of the transferor and subsequent transfers by the
assignee thereunder, is perfected when it attaches under Article 9 of the
Florida UCC;
          (xvi) we call to your attention that, under the Florida UCC, the
failure of a secured party to respond within two weeks after receipt of a
debtor’s request for approval or correction of such debtor’s statement of the
aggregate amount of unpaid obligations or such debtor’s list of collateral may
result in a loss of that secured party’s security interest in collateral as
against persons misled by that secured party’s failure to respond, and may also
result in liability of that secured party for any loss caused to such debtor
thereby; and
          (xvii) any security interest in after-acquired property, any security
interest in accessions, and any security interest in contracts, agreements and
accounts are subject in all respects to the limitations set forth in the Florida
UCC.

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 7
     D. We express no opinion with respect to the perfection of any security
interest in any collateral consisting of goods that are or are to become
fixtures, standing timber to be cut, farm products, consumer goods, as-extracted
collateral, or goods covered by certificates of title.
     E. We express no opinion as to the perfection or enforcement of any
security interest in any collateral that is subject to an agreement that is or
purports to be non-assignable or that may not be assigned under applicable law
or regulation, other than collateral consisting of accounts, chattel paper,
general intangibles, health-care-insurance receivables, lease agreements and
promissory notes, to the extent provided in the Florida UCC, and we express no
opinion regarding the enforceability of provisions that purport to render void
and of no effect any transfers of Delta Connection’s rights in the collateral in
violation of the terms of the Loan Documents.
     F. We express no opinion as to the effect of any state or federal laws or
regulations applicable to the Agent or any Lender because of the Agent’s or such
Lender’s legal or regulatory status or nature of the Agent’s or such Lender’s
business.
     G. Our opinions in paragraph 2 above as to authorizations, consents and
approvals of, or other actions by any governmental authority, and as to
statutes, rules and regulations, are based upon a review of those laws,
statutes, rules or regulations that, in our experience, are normally applicable
to the transactions of the type contemplated by the Loan Documents.
     This opinion letter is limited to matters expressly stated herein and no
opinions are to be inferred or may be implied beyond the matters expressly so
stated. We assume no obligation to supplement this opinion letter if any
applicable laws change after the date hereof, or if we become aware of any facts
that might change the opinions expressed above after the date hereof.
     The foregoing opinions are solely for your benefit and may not be relied on
by any Person, except your permitted assignees and other Lenders under the Loan
Documents, without our prior written consent.
Very truly yours,

 



--------------------------------------------------------------------------------



 



Annex A
Loan Documents

1.   First Lien Revolving Credit and Guaranty Agreement, dated as of April 30,
2007.   2.   First Lien Security Agreement, dated as of April 30, 2007.   3.  
First Lien Pledge Agreement, dated as of April 30, 2007.   4.   First Lien
Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement, dated
as of April 30, 2007.   5.   First Lien Slot, Gate and Route Security and Pledge
Agreement, dated as of April 30, 2007.   6.   Intercreditor Agreement, dated as
of April 30, 2007.   7.   UCC-1 Financing Statement naming Delta Connection, as
debtor, to be filed with the Florida Secured Transaction Registry, a copy of
which is attached hereto (the “Florida Financing Statement”).

 



--------------------------------------------------------------------------------



 



Annex B
Officer’s Certificate
See attached.

 



--------------------------------------------------------------------------------



 



Annex B to
Opinion of Counsel from
Akerman Senterfitt
dated April 30, 2007
Officer’s Certificate
April 30, 2007
     The undersigned, Jason Dauderman, Vice President of Finance and Chief
Financial Officer of Delta Connection Academy, Inc., a Florida corporation (the
“Company”), hereby certifies the following matters to Akerman Senterfitt
(“Counsel”) in order to induce Counsel to provide that certain opinion of even
date herewith (the “Opinion”) based, in part, upon the matters set forth in this
Officer’s Certificate (“Certificate”). Terms defined in the Loan Documents (as
defined in the Opinion) and in the Opinion shall have the same meanings when
used herein, unless otherwise defined herein.
     1. Representations and Warranties True and Correct. The representations and
warranties of the Company set forth in the Loan Documents to which it is a party
are true, correct and complete as of this date, with the same effect as if made
on this date.
     2. Resolutions. The Company has delivered to Counsel copies of all
resolutions (copies of which are attached hereto) adopted by the Company
relating to the Loan Documents and the transactions contemplated thereby, and
such actions remain in full force and effect and are the only resolutions
adopted by the Company relating to such matters. The contemplated actions set
forth therein are within the powers of the Company as set forth in its charter
documents. The foregoing documents which have been made available to you
constitute all of the documents which may affect the authorization of the Loan
Documents and the transactions contemplated thereby.
     3. Bylaws. The Bylaws delivered to Counsel have been in full force and
effect at all times since May 31, 1987 to and including the date hereof.
     4. No Dissolution. No action has been taken by the Company in contemplation
of filing any amendment to its Articles of Incorporation or of any liquidation
or dissolution of the Company, and the Company continues to exist under the laws
of the State of Florida.
     5. Authorization. The undersigned is not aware, and has received no
notices, that the Company does not have the corporate or other power to conduct
its business as presently conducted.
     6. No Conflict. The execution, delivery and performance by the Company of
the Loan Documents to which it is a party does not breach or conflict with any
material agreement, instrument, order, writ, judgment or decree, or result in
the creation of any Lien upon its properties or assets (other than with respect
to the creation of Liens pursuant to the Loan Documents).

 



--------------------------------------------------------------------------------



 



     7. No Consent. No consent, approval, authorization, order, rule or
regulation of any governmental person or entity is required for the Company to
execute, deliver and perform under the Loan Documents to which it is a party,
except those which have been previously obtained.
     8. Compliance. The Company has complied with all of its obligations
contained in the Loan Documents which are required to be complied with it
thereunder on or prior to the date hereof.
     9. Accuracy of Statements. The undersigned hereby certifies that he is not
aware of any facts that could render any of the foregoing statements to be
untrue or incomplete in any respect.
     The undersigned is rendering this Certificate in order to enable Counsel to
render the Opinion. The undersigned is aware that Counsel is relying on this
Certificate in rendering the Opinion and that this Certificate may be attached
as an exhibit to such Opinion. The undersigned has knowledge of all the facts
contained herein and hereby consents to Counsel’s issuance of the Opinion.
{Signature Page to Follow}

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned hereunto sets his hand as of the date
first above written.

           
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT G-5
April 30, 2007
JPMorgan Chase Bank, N.A.
   as Collateral Agent
270 Park Avenue
New York, NY 10017
          Re: Delta Air Lines, Inc. et al.
Ladies and Gentlemen:
          We have acted as special Delaware counsel to Delta Air Lines, Inc., a
Delaware corporation (“Delta”), COMAIR Holdings, LLC, a Delaware limited
liability company (“COMAIR Holdings”), DAL Global Services, LLC, a Delaware
limited liability company (“DAL Global”), DAL Moscow, Inc., a Delaware
corporation (“Moscow”), Delta Benefits Management, Inc., a Delaware corporation
(“Delta Benefits”), Delta Loyalty Management Services, LLC, a Delaware limited
liability company (“Loyalty Management”), Epsilon Trading, LLC, a Delaware
limited liability company (“Epsilon”), and Kappa Capital Management, LLC, a
Delaware limited liability company (“Kappa Capital” and together with Delta,
COMAIR Holdings, DAL Global, Moscow, Delta Benefits, Loyalty Management, and
Epsilon, the “Companies” and each individually, a “Company”), in connection with
certain matters of Delaware law set forth below relating to (i) that certain
First Lien Security Agreement dated as of April 30, 2007 (the “Security
Agreement”) among Delta, each of the other entities listed on the signature
pages thereto and JPMorgan Chase Bank, N.A. (“JPMorgan”), as collateral agent
for the First Priority Secured Parties, (ii) that certain First Lien Revolving
Credit and Guaranty Agreement dated as of April 30, 2007 (the “Credit
Agreement”) among Delta, each of the other entities listed on the signature
pages thereto, each of the Lenders from time to time party thereto, JPMorgan, as
administrative agent and collateral agent, J.P. Morgan Securities Inc. and
Lehman Brothers Inc., as co-lead arrangers and joint bookrunners, and UBS
Securities LLC, as syndication agent and joint bookrunner, (iii) that certain
First Lien Pledge Agreement dated as of April 30, 2007 (the “Pledge Agreement”)
among Delta, each of the other entities listed on the signature pages thereto
and JPMorgan, as collateral agent for the First Priority Secured Parties,

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
   as Collateral Agent
April 30, 2007
Page 2
(iv) that certain First Lien Slot, Gate and Route Security and Pledge Agreement
dated as of April 30, 2007 (the “SGR Pledge Agreement”) made by Delta and
COMAIR, Inc., an Ohio corporation (“COMAIR”), to JPMorgan, as collateral agent,
and (v) that certain First Lien Aircraft, Space Engines and Spare Parts Mortgage
and Security Agreement dated as of April 30, 2007 (the “Aircraft Mortgage”) made
by Delta and COMAIR in favor of JPMorgan, as collateral agent. For purposes of
this opinion, (i) the term “Collateral Agent” as used herein means JPMorgan in
its capacity as collateral agent under the Security Agreement, the Pledge
Agreement, the SGR Pledge Agreement and/or the Aircraft Mortgage, as applicable,
and (ii) the term “Collateral” as used herein means the Collateral (as defined
in the Security Agreement), the Collateral (as defined in the Pledge Agreement),
the Collateral (as defined in the SGR Pledge Agreement) and the Collateral (as
defined in the Aircraft Mortgage). Capitalized terms used herein and not
otherwise herein defined are used as defined in the Credit Agreement.
Non-capitalized terms used in connection with the opinions given herein with
respect to matters within the scope of Article 9 of the Uniform Commercial Code
are used as defined in the Uniform Commercial Code as enacted and presently in
effect in the State of Delaware (the “Delaware UCC”), to the extent that they
are defined in the Delaware UCC.
          In rendering this opinion, we have examined and relied upon copies of
the following documents in the forms provided to us: the Security Agreement; the
Credit Agreement; the Pledge Agreement, the SGR Pledge Agreement; the Aircraft
Mortgage; the UCC-1 Financing Statement naming Delta as “debtor” and the
Collateral Agent as “secured party” to be filed in the Office of the Secretary
of State of the State of Delaware (the “State Office”) in the form attached
hereto as Exhibit 1 (the “Delta Financing Statement”); the UCC-1 Financing
Statement naming COMAIR Holdings as “debtor” and the Collateral Agent as
“secured party” to be filed in the State Office in the form attached hereto as
Exhibit 2 (the “COMAIR Holdings Financing Statement”); the UCC-1 Financing
Statement naming DAL Global as “debtor” and the Collateral Agent as “secured
party” to be filed in the State Office in the form attached hereto as Exhibit 3
(the “DAL Global Financing Statement”); the UCC-1 Financing Statement naming
Moscow as “debtor” and the Collateral Agent as “secured party” to be filed in
the State Office in the form attached hereto as Exhibit 4 (the “Moscow Financing
Statement”); the UCC-1 Financing Statement naming Delta Benefits as “debtor” and
the Collateral Agent as “secured party” to be filed in the State Office in the
form attached hereto as Exhibit 5 (the “Delta Benefits Financing Statement”);
the UCC-1 Financing Statement naming Loyalty Management as “debtor” and the
Collateral Agent as “secured party” to be filed in the State Office in the form
attached hereto as Exhibit 6 (the “Loyalty Management Financing Statement”); the
UCC-1 Financing Statement naming Epsilon as “debtor” and the Collateral Agent as
“secured party” to be filed in the State Office in the form attached hereto as
Exhibit 7 (the “Epsilon Financing Statement”); the UCC-1 Financing Statement
naming Kappa Capital as “debtor” and the Collateral Agent as “secured party” to
be filed in the State Office in the form attached hereto as Exhibit 8 (the
“Kappa Capital Financing Statement” and together with the Delta Financing
Statement, the COMAIR Holdings Financing Statement, the DAL Global Financing
Statement, the Moscow Financing Statement, the Delta Benefits Financing
Statement,

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
   as Collateral Agent
April 30, 2007
Page 3
the Loyalty Management Financing Statement and the Epsilon Financing Statement,
the “Financing Statements” and each individually, a “Financing Statement”); and
certifications of good standing of each of the Companies obtained as of a recent
date from the State Office. In such examinations, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as copies or drafts of documents to be executed and the legal competence and
capacity of natural persons to complete the execution of documents. We have
further assumed for purposes of this opinion: (i) the due formation or
organization, valid existence and good standing of each entity that is a
signatory to any of the documents examined by us under the laws of the
jurisdiction of its formation or organization; (ii) the due authorization,
authentication, adoption, approval, certification, acknowledgement, execution,
filing, indexing and delivery, as applicable, of each of the above referenced
documents by each of the parties thereto; (iii) that each Financing Statement
accurately provides the mailing address of the Company named as “debtor” therein
and the name and mailing address of the Collateral Agent and sufficiently
indicates the Filing Collateral (as defined below) in accordance with
Section 9-502 of the Delaware UCC; (iv) that each Company was not originally, is
not and will not be organized or existing under the laws of any jurisdiction
other than the State of Delaware; (v) that each of the Security Agreement,
Credit Agreement, the Pledge Agreement, the SGR Pledge Agreement and the
Aircraft Mortgage constitutes a legal, valid and binding agreement of each of
the parties thereto and is enforceable against each of the parties thereto in
accordance with its terms; and (vi) that the documents examined by us are in
full force and effect, express the entire understanding of the parties thereto
with respect to the subject matter thereof and have not been supplemented,
amended or otherwise modified, except as herein referenced. No opinion is
expressed herein with respect to the requirements of, or compliance with,
federal or state securities or blue sky laws. As to any facts material to our
opinion, other than those assumed, we have relied without independent
investigation on the above-referenced documents and on the accuracy as of the
date hereof of the matters therein contained. We have not reviewed any documents
other than those referenced above in connection with rendering this opinion and
we have assumed there are no documents that are contrary to or inconsistent with
the opinions herein expressed.
          Based on and subject to the foregoing and to the further assumptions
and qualifications set forth below, and limited in all respects to matters of
Delaware law, it is our opinion that:
          1. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement), the Collateral (as defined in the Pledge
Agreement), the Collateral (as defined in the SGR Pledge Agreement) and the
Collateral (as defined in the Aircraft Mortgage) owned or acquired by Delta (the
“Delta Collateral”), (A) the Delta Financing Statement is in sufficient form for
filing with the State Office under the Delaware UCC with respect to the portion
of Delta Collateral as to which a security interest can be perfected by filing a
financing statement in the

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
   as Collateral Agent
April 30, 2007
Page 4
State Office under the Delaware UCC (the “Delta Filing Collateral”), and
(B) upon the proper filing of the Delta Financing Statement in the State Office
pursuant to the provisions of the Delaware UCC, the security interest of the
Collateral Agent in the Delta Filing Collateral will be perfected.
          2. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by COMAIR Holdings (the “COMAIR Holdings
Collateral”), (A) the COMAIR Holdings Financing Statement is in sufficient form
for filing with the State Office under the Delaware UCC with respect to the
portion of COMAIR Holdings Collateral as to which a security interest can be
perfected by filing a financing statement in the State Office under the Delaware
UCC (the “COMAIR Holdings Filing Collateral”), and (B) upon the proper filing of
the COMAIR Holdings Financing Statement in the State Office pursuant to the
provisions of the Delaware UCC, the security interest of the Collateral Agent in
the COMAIR Holdings Filing Collateral will be perfected.
          3. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by DAL Global (the “DAL Global Collateral”),
(A) the DAL Global Financing Statement is in sufficient form for filing with the
State Office under the Delaware UCC with respect to the portion of DAL Global
Collateral as to which a security interest can be perfected by filing a
financing statement in the State Office under the Delaware UCC (the “DAL Global
Filing Collateral”), and (B) upon the proper filing of the DAL Global Financing
Statement in the State Office pursuant to the provisions of the Delaware UCC,
the security interest of the Collateral Agent in the DAL Global Filing
Collateral will be perfected.
          4. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by Moscow (the “Moscow Collateral”), (A) the
Moscow Financing Statement is in sufficient form for filing with the State
Office under the Delaware UCC with respect to the portion of Moscow Collateral
as to which a security interest can be perfected by filing a financing statement
in the State Office under the Delaware UCC (the “Moscow Filing Collateral”), and
(B) upon the proper filing of the Moscow Financing Statement in the State Office
pursuant to the provisions of the Delaware UCC, the security interest of the
Collateral Agent in the Moscow Filing Collateral will be perfected.
          5. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by Delta

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
   as Collateral Agent
April 30, 2007
Page 5
Benefits (the “Delta Benefits Collateral”), (A) the Delta Benefits Financing
Statement is in sufficient form for filing with the State Office under the
Delaware UCC with respect to the portion of Delta Benefits Collateral as to
which a security interest can be perfected by filing a financing statement in
the State Office under the Delaware UCC (the “Delta Benefits Filing
Collateral”), and (B) upon the proper filing of the Delta Benefits Financing
Statement in the State Office pursuant to the provisions of the Delaware UCC,
the security interest of the Collateral Agent in the Delta Benefits Filing
Collateral will be perfected.
          6. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by Loyalty Management (the “Loyalty
Management Collateral”), (A) the Loyalty Management Financing Statement is in
sufficient form for filing with the State Office under the Delaware UCC with
respect to the portion of Loyalty Management Collateral as to which a security
interest can be perfected by filing a financing statement in the State Office
under the Delaware UCC (the “Loyalty Management Filing Collateral”), and
(B) upon the proper filing of the Loyalty Management Financing Statement in the
State Office pursuant to the provisions of the Delaware UCC, the security
interest of the Collateral Agent in the Loyalty Management Filing Collateral
will be perfected.
          7. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by Epsilon (the “Epsilon Collateral”),
(A) the Epsilon Financing Statement is in sufficient form for filing with the
State Office under the Delaware UCC with respect to the portion of Epsilon
Collateral as to which a security interest can be perfected by filing a
financing statement in the State Office under the Delaware UCC (the “Epsilon
Filing Collateral”), and (B) upon the proper filing of the Epsilon Financing
Statement in the State Office pursuant to the provisions of the Delaware UCC,
the security interest of the Collateral Agent in the Epsilon Filing Collateral
will be perfected.
          8. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by Kappa Capital (the “Kappa Capital
Collateral”), (A) the Kappa Capital Financing Statement is in sufficient form
for filing with the State Office under the Delaware UCC with respect to the
portion of Kappa Capital Collateral as to which a security interest can be
perfected by filing a financing statement in the State Office under the Delaware
UCC (the “Kappa Capital Filing Collateral”), and (B) upon the proper filing of
the Kappa Capital Financing Statement in the State Office pursuant to the
provisions of the Delaware UCC, the security interest of the Collateral Agent in
the Kappa Capital Filing Collateral will be perfected.

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
   as Collateral Agent
April 30, 2007
Page 6
          In connection with the opinions set forth above, we have assumed
(i) that the Security Agreement creates or, with respect to after acquired
property, will create in favor of the Collateral Agent a valid security interest
in and to the portion of Collateral (as defined in the Security Agreement) as to
which a security interest can be perfected by filing a financing statement in
the State Office under the Delaware UCC (the “Security Agreement Filing
Collateral”) which security interest has attached or, with respect to after
acquired property, will attach under the Uniform Commercial Code as in effect in
the State of New York (the “New York UCC”), (ii) that the Pledge Agreement
creates or, with respect to after acquired property, will create in favor of the
Collateral Agent a valid security interest in and to the portion of Collateral
(as defined in the Pledge Agreement) as to which a security interest can be
perfected by filing a financing statement in the State Office under the Delaware
UCC (the “Pledge Agreement Filing Collateral”) which security interest has
attached or, with respect to after acquired property, will attach under the New
York UCC, (iii) that the SGR Pledge Agreement creates or, with respect to after
acquired property, will create in favor of the Collateral Agent a valid security
interest in and to the portion of Collateral (as defined in the SGR Pledge
Agreement) as to which a security interest can be perfected by filing a
financing statement in the State Office under the Delaware UCC (the “SGR Pledge
Agreement Filing Collateral”) which security interest has attached or, with
respect to after acquired property, will attach under the New York UCC,
(iv) that the Aircraft Mortgage creates or, with respect to after acquired
property, will create in favor of the Collateral Agent a valid security interest
in and to the portion of Collateral (as defined in the Aircraft Mortgage) as to
which a security interest can be perfected by filing a financing statement in
the State Office under the Delaware UCC (the “Aircraft Mortgage Filing
Collateral” and together with the Security Agreement Filing Collateral, the
Pledge Agreement Filing Collateral and the SGR Pledge Agreement Filing
Collateral, the “Filing Collateral”) which security interest has attached or,
with respect to after acquired property, will attach under the New York UCC, and
(v) that under the New York UCC, the substantive laws of the Delaware UCC (and
not the Delaware UCC choice-of-law rules) govern the perfection of a security
interest in the Filing Collateral.
          In addition, in connection with the opinions set forth above, we
express no opinion as to (i) the effect of perfection or nonperfection or the
priority of any security interest of the Collateral Agent in any portion of the
Filing Collateral, (ii) the existence, legality, validity, binding effect or
enforceability of any security interest under the Security Agreement, the Pledge
Agreement, the SGR Pledge Agreement, the Aircraft Mortgage or otherwise,
(iii) the rights or interests of any of the parties to the Security Agreement,
the Pledge Agreement, the SGR Pledge Agreement, the Aircraft Mortgage or any
other person or entity in, or title of any such parties, persons or entities to,
any of the Collateral, or as to the value of any such Collateral, (iv) any
Collateral until such Collateral is acquired by the applicable Company, (v) in
the case of any Collateral that is secured by other property, the rights or
interests of any of the parties to the Security Agreement, the Pledge Agreement,
the SGR Pledge Agreement, the Aircraft Mortgage or any other person or entity
in, or title of any such parties, persons or entities to, any of such underlying
property, (vi) any Collateral other than the Filing Collateral, (vii) any Filing

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
   as Collateral Agent
April 30, 2007
Page 7
Collateral due from any government or any agency or instrumentality thereof,
(viii) any Filing Collateral that constitutes fixtures, as extracted collateral
or timber to be cut, (ix) any Filing Collateral that constitutes commercial tort
claims, (x) any Filing Collateral that constitutes consumer goods, (xi) any
Filing Collateral that constitutes goods subject to a negotiable document of
title and (xii) transactions excluded from the application of Article 9 of the
Delaware UCC pursuant to the provisions of Section 9-109 thereof. Further, to
the extent the opinions set forth above relate to proceeds, such opinions are
subject to the qualification that the perfection of an interest in proceeds is
subject to the limitations and requirements of Section 9-315 of the Delaware
UCC.
          Further, in connection with the opinions set forth above, we note that
the security interest of the Collateral Agent in certain Filing Collateral may
be subject to the rights of account debtors in respect of such Filing
Collateral, claims and defenses of such account debtors and terms of agreements
with such account debtors.
          In addition, in connection with the opinions set forth above, we
express no opinion as to any actions that may be required to be taken
periodically under the Delaware UCC or other applicable law in order for the
effectiveness of the Financing Statements, or the perfection of the security
interest of the Collateral Agent in the Filing Collateral, to be maintained. We
note, however, that the perfection of the security interest of the Collateral
Agent in the Filing Collateral and the effectiveness of each Financing Statement
will either terminate or be materially limited (i) unless an appropriate
continuation statement is properly filed (a) within the period of six months
prior to the expiration of the five-year period from the date of the original
filing of such Financing Statement and (b) if a prior continuation statement has
been filed, within the period of six months prior to the expiration of the
Financing Statement continued by such prior continuation statement, (ii) if a
Company changes its name so as to make the relevant Financing Statement
seriously misleading, unless an amendment to such Financing Statement that
renders such Financing Statement not seriously misleading is properly filed
within four months after such a change in name, (iii) if a Company changes its
jurisdiction of formation or organization to another jurisdiction, four months
after such Company changes its jurisdiction of formation or organization to
another jurisdiction, unless such security interest is perfected in such new
jurisdiction within such time, (iv) if a Company transfers the relevant Filing
Collateral to a person or entity that thereby becomes a debtor and is located in
another jurisdiction, one year after such Company transfers such Filing
Collateral to a person or entity that thereby becomes a debtor and is located in
another jurisdiction, unless such security interest is perfected in such new
jurisdiction within such time, and (v) if a Company becomes organized under the
laws of another jurisdiction in addition to the State of Delaware.
          Further, the opinions set forth above are subject to the effect of
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other laws of general application relating to or affecting the enforcement of
creditors’ rights and remedies, as from time to time in effect, (ii) application
of equitable principles (regardless of whether such

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
   as Collateral Agent
April 30, 2007
Page 8
enforceability is considered in a proceeding in equity or at law) and
(iii) principles of course of dealing or course of performance and standards of
good faith, fair dealing, materiality and reasonableness that may be applied by
a court to the exercise of rights and remedies by, and other acts of, a
creditor.
          The opinions expressed herein are intended solely for the benefit of
the addressee hereof in connection with the matters contemplated hereby and may
not be relied upon by any other person or entity or for any other purpose
without our prior written consent. This opinion speaks only as of the date
hereof and is based on our understandings and assumptions as to present facts
and our review of the above-referenced documents and the application of Delaware
law as the same exist on the date hereof, and we undertake no obligation to
update or supplement this opinion after the date hereof for the benefit of any
person or entity with respect to any facts or circumstances that may hereafter
come to our attention or any changes in facts or law that may hereafter occur or
take effect.
Very truly yours,
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Louis G. Hering

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
DELTA FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
COMAIR HOLDINGS FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
DAL GLOBAL FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
MOSCOW FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
DELTA BENEFITS FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
LOYALTY MANGEMENT FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
EPSILON FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 8
KAPPA CAPITAL FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT G-6
July 29, 2007
To the Parties Named on
     Schedule 1 attached hereto

  RE:   the 104 aircraft described on Schedule 2 attached hereto (collectively,
the “Airframes”), the 226 engines described on Schedule 2 attached hereto
(collectively, the “Engines”) and the 2 spare parts locations described on
Schedule 2 attached hereto (collectively, the “Spare Parts Locations”)

Ladies and Gentlemen:
          This letter confirms that the following described instruments were
recorded by the Federal Aviation Administration (the “FAA”) on the dates and
assigned the Conveyance Numbers noted below:

  (a)   FAA Release dated April 30, 2007 (the “GECC Release”) by General
Electric Capital Corporation, as Administrative Agent and Collateral Agent,
which releases the collateral covered thereby from the terms of Conveyance Nos.
F092663, F092672, V010039 and MM030989, which GECC Release was recorded on
June 8, 2007 as Conveyance No. T081820;     (b)   FAA Release dated April 30,
2007 (the “AMEX Release”) by American Express Travel Related Services Company,
Inc., as Collateral Agent, which releases the collateral covered thereby from
the terms of Conveyance Nos. AA061328, II039889 and MM030990, which AMEX Release
was recorded on June 8, 2007 as Conveyance No. T081821;     (c)   FAA Release
dated April 30, 2007 (the “GECC Spare Parts Release”) by General Electric
Capital Corporation, as Administrative Agent and Collateral Agent, which
releases the collateral covered thereby from the terms of Conveyance Nos.
V007438 and H114354, which GECC Spare Parts Release was recorded on June 8, 2007
as Conveyance No. T081822;



 



--------------------------------------------------------------------------------



 



  (d)   FAA Release dated April 30, 2007 (the “AMEX Spare Parts Release”) by
American Express Travel Related Services Company, Inc., as Collateral Agent,
which releases the collateral covered thereby from the terms of Conveyance
No. P004482, which AMEX Spare Parts Release was recorded on June 8, 2007 as
Conveyance No. T081823;     (e)   First Lien Aircraft, Spare Engines and Spare
Parts Mortgage and Security Agreement dated as of April 30, 2007 by Delta Air
Lines, Inc. (“Delta”) and Comair, Inc. (“Comair”), as grantors, in favor of
JPMorgan Chase Bank, N.A., as Collateral Agent (“Chase”), with First Lien
Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement
Supplement No. 1 dated April 30, 2007 by Delta and Comair in favor of Chase
attached thereto, covering the Airframes, the Engines and the Spare Parts, as
such term is defined in the Chase Security Agreement and the Goldman Security
Agreement defined below (the “Spare Parts”) to be maintained by Delta and Comair
at the Spare Parts Locations (collectively, the “Chase Security Agreement”),
which Chase Security Agreement was recorded on May 31, 2007 as Conveyance
No. MM031123; and     (f)   Second Lien Aircraft, Spare Engines and Spare Parts
Mortgage and Security Agreement dated as of April 30, 2007 by Delta and Comair,
as grantors, in favor of Goldman Sachs Credit Partners L.P., as Collateral Agent
(“Goldman”), with Second Lien Aircraft, Spare Engines and Spare Parts Mortgage
and Security Agreement Supplement No. 1 dated April 30, 2007 by Delta and Comair
in favor of Goldman attached thereto, covering the Airframes, the Engines and
the Spare Parts to be maintained by Delta and Comair at the Spare Parts
Locations (collectively, the “Goldman Security Agreement”), which Goldman
Security Agreement was recorded on June 13, 2007 as Conveyance No. MM031159.

          Subsequent to the recordations mentioned above, we examined the
records maintained by the FAA for the Airframes, the Engines and the Spare Parts
Locations. Based upon such examination, it is our opinion that:

  7.   the GECC Release, the AMEX Release, the GECC Spare Parts Release, the
AMEX Spare Parts Release, the Chase Security Agreement and the Goldman Security
Agreement have been duly recorded by the FAA pursuant to and in accordance with
the provisions of Title 49 of the United States Code (the “Transportation
Code”);     8.   seven of the Airframes (N868CA, N986CA, N936CA, N937CA, N938CA,
N940CA and N941CA) are registered in the name of Comair pursuant to and

 



--------------------------------------------------------------------------------



 



      in accordance with the Transportation Code and the other of the Airframes
are registered in the name of Delta pursuant to and in accordance with the
Transportation Code; and

  9.   the Airframes, the Engines and the Spare Parts are free and clear of
liens and encumbrances of record at the FAA except as created by (i) the Chase
Security Agreement; and (ii) the Goldman Security Agreement.

          This opinion is subject to the same limitations and exceptions as were
set forth in our opinion letter to you dated June 3, 2007, covering the
Airframes, the Engines and the Spare Parts.
Very truly yours,
ROBIN D. JENSON
For the Firm

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Delta Air Lines, Inc.
Comair, Inc.
JPMorgan Chase Bank, N.A. as Collateral Agent
Goldman Sachs Credit Partners L.P.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Description of Airframes

                      Manufacturer’s   United States Manufacturer   Model  
Serial No.   Registration No. McDonnell Douglas   MD-88   49713   N926DL
McDonnell Douglas   MD-88   49714   N927DA McDonnell Douglas   MD-88   49715  
N928DL McDonnell Douglas   MD-88   49716   N929DL McDonnell Douglas   MD-88  
49717   N930DL McDonnell Douglas   MD-88   49718   N931DL McDonnell Douglas  
MD-88   49719   N932DL McDonnell Douglas   MD-88   49720   N933DL McDonnell
Douglas   MD-88   49721   N934DL McDonnell Douglas   MD-88   49722   N935DL
McDonnell Douglas   MD-88   49723   N936DL McDonnell Douglas   MD-88   49810  
N937DL McDonnell Douglas   MD-88   49811   N938DL McDonnell Douglas   MD-88  
49812   N939DL McDonnell Douglas   MD-88   49813   N940DL McDonnell Douglas  
MD-88   49814   N941DL McDonnell Douglas   MD-88   49815   N942DL McDonnell
Douglas   MD-88   49816   N943DL McDonnell Douglas   MD-88   49817   N944DL
McDonnell Douglas   MD-88   49818   N945DL McDonnell Douglas   MD-88   49879  
N948DL McDonnell Douglas   MD-88   49881   N950DL McDonnell Douglas   MD-88  
49882   N951DL McDonnell Douglas   MD-88   53312   N985DL

 



--------------------------------------------------------------------------------



 



                      Manufacturer’s   United States Manufacturer   Model  
Serial No.   Registration No. McDonnell Douglas   MD-88   53313   N986DL
McDonnell Douglas   MD-88   53339   N988DL McDonnell Douglas   MD-88   53341  
N989DL McDonnell Douglas   MD-88   53343   N991DL McDonnell Douglas   MD-88  
53344   N992DL McDonnell Douglas   MD-88   53346   N994DL McDonnell Douglas  
MD-88   53362   N995DL McDonnell Douglas   MD-88   53364   N997DL McDonnell
Douglas   MD-88   53370   N998DL McDonnell Douglas   MD-88   53372   N900DE
McDonnell Douglas   MD-88   53378   N901DE McDonnell Douglas   MD-88   53380  
N903DE McDonnell Douglas   MD-88   53409   N904DE McDonnell Douglas   MD-88  
53415   N906DE McDonnell Douglas   MD-88   53416   N907DE McDonnell Douglas  
MD-88   53418   N909DE McDonnell Douglas   MD-88   53419   N910DE McDonnell
Douglas   MD-88   49997   N912DE McDonnell Douglas   MD-88   49956   N913DE
McDonnell Douglas   MD-88   53420   N915DE McDonnell Douglas   MD-88   53421  
N916DE McDonnell Douglas   MD-88   49959   N918DE McDonnell Douglas   MD-88  
53422   N919DE McDonnell Douglas   MD-90-30   53382   N902DA McDonnell Douglas  
MD-90-30   53383   N903DA McDonnell Douglas   MD-90-30   53385   N905DA
McDonnell Douglas   MD-90-30   53386   N906DA

 



--------------------------------------------------------------------------------



 



                      Manufacturer’s   United States Manufacturer   Model  
Serial No.   Registration No. McDonnell Douglas   MD-90-30   53388   N908DA
McDonnell Douglas   MD-90-30   53389   N909DA McDonnell Douglas   MD-90-30  
53391   N911DA McDonnell Douglas   MD-90-30   53392   N912DN McDonnell Douglas  
MD-90-30   53394   N914DN McDonnell Douglas   MD-90-30   53395   N915DN
McDonnell Douglas   MD-90-30   53396   N916DN Boeing   757-232   22808   N601DL
Boeing   757-232   22813   N606DL Boeing   757-232   22815   N608DA Boeing  
757-232   22820   N613DL Boeing   757-232   22821   N614DL Boeing   757-232  
22822   N615DL Boeing   757-232   23993   N639DL Boeing   757-232   23994  
N640DL Boeing   757-232   23996   N642DL Boeing   757-232   23997   N643DL
Boeing   757-232   23998   N644DL Boeing   757-232   24217   N646DL Boeing  
757-232   24218   N647DL Boeing   757-232   24372   N648DL Boeing   757-232  
24389   N649DL Boeing   757-232   24391   N651DL Boeing   757-232   24392  
N652DL Boeing   757-232   24395   N655DL Boeing   757-232   24396   N656DL
Boeing   757-232   25332   N671DN

 



--------------------------------------------------------------------------------



 



                      Manufacturer’s   United States Manufacturer   Model  
Serial No.   Registration No. Boeing   757-232   25977   N672DL Boeing   757-232
  25979   N674DL Boeing   757-232   25981   N676DL Boeing   757-232   25983  
N678DL Boeing   757-232   26955   N679DA Boeing   757-26D   28446   N900PC
Boeing   757-212   23125   N751AT Boeing   757-212   23126   N750AT Boeing  
757-212   23127   N757AT Boeing   757-212   23128   N752AT Boeing   767-332  
25984   N139DL Boeing   767-332   24759   N171DN Boeing   767-332   24800  
N173DN Boeing   767-332   24803   N175DN Boeing   767-332   27110   N183DN
Boeing   767-3P6   24984   N152DL Boeing   767-3P6   24985   N153DL Boeing  
767-3P6   25269   N155DL Boeing   767-3P6   25354   N156DL Bombardier  
CL-600-2B19   7427   N868CA Bombardier   CL-600-2B19   7174   N986CA Bombardier
  CL-600-2B19   7043   N936CA Bombardier   CL-600-2B19   7044   N937CA
Bombardier   CL-600-2B19   7046   N938CA Bombardier   CL-600-2B19   7048  
N940CA Bombardier   CL-600-2B19   7050   N941CA

 



--------------------------------------------------------------------------------



 



Description of Engines

                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   JT8D-219   P718170D Pratt & Whitney   JT8D-219   P718171D Pratt &
Whitney   JT8D-219   P718172D Pratt & Whitney   JT8D-219   P718175D Pratt &
Whitney   JT8D-219   P718176D Pratt & Whitney   JT8D-219   P718177D Pratt &
Whitney   JT8D-219   P718178D Pratt & Whitney   JT8D-219   P718202D Pratt &
Whitney   JT8D-219   P718203D Pratt & Whitney   JT8D-219   P718224D Pratt &
Whitney   JT8D-219   P718225D Pratt & Whitney   JT8D-219   P718212D Pratt &
Whitney   JT8D-219   P718208D Pratt & Whitney   JT8D-219   P718216D Pratt &
Whitney   JT8D-219   P718217D Pratt & Whitney   JT8D-219   P718218D Pratt &
Whitney   JT8D-219   P718223D Pratt & Whitney   JT8D-219   P718226D Pratt &
Whitney   JT8D-219   P718228D Pratt & Whitney   JT8D-219   P718247D Pratt &
Whitney   JT8D-219   P718248D Pratt & Whitney   JT8D-219   P725356D Pratt &
Whitney   JT8D-219   P718282D Pratt & Whitney   JT8D-219   P725358D Pratt &
Whitney   JT8D-219   P725368D Pratt & Whitney   JT8D-219   P725393D

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   JT8D-219 (shown as JT8D-217C on FAA record)   P726021D Pratt & Whitney
  JT8D-219   P725395D Pratt & Whitney   JT8D-219   P725416D Pratt & Whitney  
JT8D-219   P725354D Pratt & Whitney   JT8D-219   P725396D Pratt & Whitney  
JT8D-219   P725403D Pratt & Whitney   JT8D-219   P725419D Pratt & Whitney  
JT8D-219   P725373DCN Pratt & Whitney   JT8D-219   P725390DCN Pratt & Whitney  
JT8D-219   P725488D Pratt & Whitney   JT8D-219   P725489D Pratt & Whitney  
JT8D-219   P718179D Pratt & Whitney   JT8D-219   P718214D Pratt & Whitney  
JT8D-219   P725513D Pratt & Whitney   JT8D-219   P725514D Pratt & Whitney  
JT8D-219   P725977D Pratt & Whitney   JT8D-219   P725978D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726011D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P725989D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726015D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726007D

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   JT8D-219 (shown as JT8D-217C on FAA record)   P726047D Pratt & Whitney
  JT8D-219 (shown as JT8D-217C on FAA record)   P726088D Pratt & Whitney  
JT8D-219   P725939D Pratt & Whitney   JT8D-219   P725959D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726038D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726031D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726051D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726053D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726086D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726081D Pratt & Whitney  
JT8D-219   P726067D Pratt & Whitney   JT8D-219   P726069D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726074D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726077D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726082D

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   JT8D-219 (shown as JT8D-217C on FAA record)   P726087D Pratt & Whitney
  JT8D-219 (shown as JT8D-217C on FAA record)   P726052D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726822D Pratt & Whitney  
JT8D-219   P726826D Pratt & Whitney   JT8D-219   P726827D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P725998D Pratt & Whitney  
JT8D-219 (shown as JT8D-217C on FAA record)   P726872D Pratt & Whitney  
JT8D-219   P726009D Pratt & Whitney   JT8D-219   P726905D Pratt & Whitney  
JT8D-219   P726907D Pratt & Whitney   JT8D-219   P726908D Pratt & Whitney  
JT8D-219   P726923D Pratt & Whitney   JT8D-219   P726924D Pratt & Whitney  
JT8D-219   P725380D Pratt & Whitney   JT8D-219   P726918D Pratt & Whitney  
JT8D-219   P726931D Pratt & Whitney   JT8D-219   P726933D Pratt & Whitney  
JT8D-219   P726865D Pratt & Whitney   JT8D-219   P726932D Pratt & Whitney  
JT8D-219   P726929D

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   JT8D-219   P726952D Pratt & Whitney   JT8D-219   P726950D Pratt &
Whitney   JT8D-219   P726951D Pratt & Whitney   JT8D-219   P726967D Pratt &
Whitney   JT8D-219   P726968D Pratt & Whitney   JT8D-219   P726976D Pratt &
Whitney   JT8D-219   P726979D International Aero Engines   V2528-D5   V20007
International Aero Engines   V2528-D5   V20008 International Aero Engines  
V2528-D5   V20009 International Aero Engines   V2528-D5   V20010 International
Aero Engines   V2528-D5   V20014 International Aero Engines   V2528-D5   V20015
International Aero Engines   V2528-D5   V20019 International Aero Engines  
V2528-D5   V20021 International Aero Engines   V2528-D5   V20025 International
Aero Engines   V2528-D5   V20026 International Aero Engines   V2528-D5   V20030
International Aero Engines   V2528-D5   V20027 International Aero Engines  
V2528-D5   V20035 International Aero Engines   V2528-D5   V20036 International
Aero Engines   V2528-D5   V20045 International Aero Engines   V2528-D5   V20046
International Aero Engines   V2528-D5   V20075 International Aero Engines  
V2528-D5   V20070 International Aero Engines   V2528-D5   V20079 International
Aero Engines   V2528-D5   V20074

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. International
Aero Engines   V2528-D5   V20084 International Aero Engines   V2528-D5   V20080
Pratt & Whitney   PW2037   P716336B Pratt & Whitney   PW2037   P716325B Pratt &
Whitney   PW2037   P716348B Pratt & Whitney   PW2037   P716308B Pratt & Whitney
  PW2037   P716385B Pratt & Whitney   PW2037   P716366B Pratt & Whitney   PW2037
  P716392B Pratt & Whitney   PW2037   P716305B Pratt & Whitney   PW2037  
P716505B Pratt & Whitney   PW2037   P716506B Pratt & Whitney   PW2037   P716507B
Pratt & Whitney   PW2037   P716512B Pratt & Whitney   PW2037   P716513B Pratt &
Whitney   PW2037   P716510B Pratt & Whitney   PW2037   P716310B Pratt & Whitney
  PW2037   P716514B Pratt & Whitney   PW2037   P716326B Pratt & Whitney   PW2037
  P716518B Pratt & Whitney   PW2037   P716522B Pratt & Whitney   PW2037  
P716523B Pratt & Whitney   PW2037   P716528B Pratt & Whitney   PW2037   P716359B
Pratt & Whitney   PW2037   P716524B Pratt & Whitney   PW2037   P716526B Pratt &
Whitney   PW2037   P716534B

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   PW2037   P716521B Pratt & Whitney   PW2037   P716536B Pratt & Whitney
  PW2037   P716537B Pratt & Whitney   PW2037   P716527B Pratt & Whitney   PW2037
  P716543B Pratt & Whitney   PW2037   P716544B Pratt & Whitney   PW2037  
P716545B Pratt & Whitney   PW2037   P716546B Pratt & Whitney   PW2037   P716577B
Pratt & Whitney   PW2037   P716578B Pratt & Whitney   PW2037   P716581B Pratt &
Whitney   PW2037   P716582B Pratt & Whitney   PW2037   P716586B Pratt & Whitney
  PW2037   P716587B Pratt & Whitney   PW2037   P716590B Pratt & Whitney   PW2037
  P716591B Pratt & Whitney   PW2037   P716595B Pratt & Whitney   PW2037  
P716596B Pratt & Whitney   PW2037   P716598B Pratt & Whitney   PW2037   P726701B
Pratt & Whitney   PW2037   P727211B Pratt & Whitney   PW2037   P727212B Pratt &
Whitney   PW2037   P716315 Pratt & Whitney   PW2037   P716324 Pratt & Whitney  
PW2037   P716341 Pratt & Whitney   PW2037   P716327 Pratt & Whitney   PW2037  
P716329

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   PW2037   P716316 Pratt & Whitney   PW2037   P716339 Pratt & Whitney  
PW2037   P716320 General Electric   CF6-80A2   580144 Pratt & Whitney   PW4060  
P724146B Pratt & Whitney   PW4060   P724147B Pratt & Whitney   PW4060   P724681B
Pratt & Whitney   PW4060   P724682B General Electric   CF6-80C2B4   695307
General Electric   CF6-80C2B4   695376 General Electric   CF6-80C2B4   695476
General Electric   CF6-80C2B4   695438 General Electric   CF6-80C2B4   695442
General Electric   CF6-80C2B4   695334 General Electric   CF6-80C2B4   695374
General Electric   CF6-80C2B4   695521 General Electric   CF34-3A1   807634
General Electric   CF34-3A1   807633 General Electric   CF34-3A1   807477
General Electric   CF34-3A1   807488 General Electric   CF34-3A1   807149
General Electric   CF34-3A1   807146 General Electric   CF34-3A1   807147
General Electric   CF34-3A1   807151 General Electric   CF34-3A1   807161
General Electric   CF34-3A1   807654 General Electric   CF34-3A1   807169

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. General
Electric   CF34-3A1   807170 General Electric   CF34-3A1   807177 General
Electric   CF34-3A1   807178 General Electric   CF34-3A1   807070 General
Electric   CF34-3A1   807051 General Electric   CF34-3A1   807305 General
Electric   CF34-3A1   807226 General Electric   CF34-3A1   807318 General
Electric   CF34-3A1   807352 General Electric   CF34-3A1   807255 General
Electric   CF34-3A1   807421 General Electric   CF34-3A1   807465 General
Electric   CF34-3A1   807467 General Electric   CF34-3A1   807468 General
Electric   CF34-3A1   807512 General Electric   CF34-3A1   807444 General
Electric   CF34-3A1   807466 General Electric   CF34-3A1   807587 General
Electric   CF34-3A1   807441 General Electric   CF34-3A1   807590 General
Electric   CF34-3A1   807600 General Electric   CF34-3A1   807630 General
Electric   CF34-3A1   807648 General Electric   CF34-3A1   807623 General
Electric   CF34-3A1   807591 General Electric   CF34-3B1   873516 General
Electric   CF34-3B1   873173

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. General
Electric   CF34-3B1   873640 General Electric   CF34-3B1   873174 General
Electric   CF34-3B1   873947 General Electric   CF34-3B1   873763 General
Electric   CF34-3B1   873891 General Electric   CF34-8C1   965337 General
Electric   CF34-8C1   965291 General Electric   CF34-8C1   965443 Pratt &
Whitney   PW2037   716310 General Electric   CF34-8C1   965384

Description of Spare Parts Locations
Delta Air Lines, Inc.
Delta Tech Ops Center
1775 Aviation Blvd.
Atlanta, GA 30354-3743
USA
Comair, Inc.
82 Comair Blvd.
Erlanger, KY 41048

 



--------------------------------------------------------------------------------



 



EXHIBIT H
to First Lien Credit Agreement
FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER
TO FIRST LIEN CREDIT AGREEMENT
          ASSUMPTION AND JOINDER AGREEMENT dated as of                      (the
“Assumption Agreement”) made by [Insert Name of New Grantor] a [Insert State of
Organization] [corporation, limited partnership or limited liability company]
(the “Company”) for the benefit of the First Priority Secured Parties (the
“Secured Parties”) (as such term is defined in that certain First Lien Revolving
Credit and Guaranty Agreement, dated as of April 30, 2007 (as such agreement may
be amended, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”) among Delta Air Lines, Inc.,
a Delaware corporation (the “Borrower”), the subsidiaries of the Borrower party
thereto (the “Guarantors”), JPMorgan Chase Bank, N.A. (“JPMCB”) as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”), UBS Securities LLC,
as syndication agent, J.P. Morgan Securities Inc. and Lehman Brothers Inc., as
co-lead arrangers, J.P. Morgan Securities Inc., Lehman Brothers Inc., and UBS
Securities LLC, as joint bookrunners, CALYON New York Branch and RBS Securities
Corporation, as co-documentation agents, and the financial institutions party
thereto). Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Credit Agreement.
W I T N E S S E T H
          The Company is a [Insert State of Organization] [corporation, limited
partnership or limited liability company], and is a subsidiary of [Insert name
of Borrower or Guarantor]. Pursuant to Section 5.14 of the Credit Agreement, the
Company is required to execute this document as a newly [formed] [acquired]
subsidiary of [Insert name of Borrower or Guarantor].
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
hereby agrees as follows:
          SECTION 1. Assumption and Joinder. The Company hereby expressly
confirms that it hereby agrees to perform and observe, each and every one of the
covenants and agreements and hereby assumes the obligations and liabilities of
(i) a Guarantor under the Credit Agreement applicable to it as a Guarantor
thereunder, (ii) a Guarantor under the Intercreditor Agreement applicable to it
as a Guarantor thereunder [and (iii) a Grantor under [the SGR Security
Agreement/Security Agreement/other Collateral Document, as applicable] (any such
applicable documents, a “Company Security Document”)]1, in each case applicable
to it as a Grantor thereunder. By virtue of the foregoing, the Company hereby
accepts and assumes any liability of (w) a Guarantor related to each
representation or warranty, covenant or obligation
 

1   Include reference to applicable security documents to the extent that the
Company intends to pledge collateral contemporaneous with the delivery of this
Assumption Agreement.

Signature Page to Assumption Agreement

 



--------------------------------------------------------------------------------



 



made by a Guarantor in the Credit Agreement, and hereby expressly affirms in all
material respects, as of the date hereof, each of such representations,
warranties, covenants and obligations as they apply to the Company, (x) a
Guarantor related to each representation or warranty, covenant or obligation
made by a Guarantor in the Intercreditor Agreement, and hereby expressly affirms
in all material respects, as of the date hereof, each of such representations,
warranties, covenants and obligations as they apply to the Company, [and (y) a
Grantor related to each representation or warranty, covenant or obligation made
by a Grantor in each Company Security Document, and hereby expressly affirms in
all material respects, as of the date hereof, each of such representations,
warranties, covenants and obligations as they apply to the Company] and hereby
expressly affirms in all material respects, as of the date hereof, each of such
representations, warranties, covenants and obligations as they apply to the
Company.
          (a) Guarantee. (i) All references to the term “Guarantor” in the
Credit Agreement, or in any document or instrument executed and delivered or
furnished, or to be executed and delivered or furnished, in connection therewith
shall be deemed to be references to, and shall include, the Company, in each
case as of the date hereof.
          (ii) The Company, as Guarantor, hereby joins in and agrees to be bound
by each and all of the provisions of the Credit Agreement, as of the date
hereof, as a Guarantor thereunder, including without limitation, Section 9.01
thereof with the same force and effect as if originally referred to therein as a
Guarantor.
          (b) Intercreditor Agreement. (i) All references to the term
“Guarantor” in the Intercreditor Agreement, or in any document or instrument
executed and delivered or furnished, or to be executed and delivered or
furnished, in connection therewith shall be deemed to be references to, and
shall include, the Company as of the date hereof.
          (ii) The Company, as Guarantor, hereby joins in and agrees to be bound
by each and all of the provisions of the Intercreditor Agreement, as of the date
hereof, as a Guarantor thereunder with the same force and effect as if
originally referred to therein as a Guarantor.
          (c) [Collateral Documents. (i) All references to the term “Grantor” in
each Company Security Document, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be references to, and shall include, the
Company as of the date hereof.]
          (ii) [The Company, as Grantor, hereby joins in and agrees to be bound
by each and all of the provisions of each Company Security Document, as of the
date hereof, with the same force and effect as if originally referred to therein
as a Grantor.
          SECTION 2. Representations and Warranties. The Company hereby
represents and warrants to the Administrative Agent, the Collateral Agent, the
Issuing Lender, and the Secured Parties as follows:

2



--------------------------------------------------------------------------------



 



          (a) The Company has the requisite [corporate, partnership or limited
liability company] power and authority to enter into this Assumption Agreement
and to perform its obligations hereunder and under the Loan Documents to which
it is a party. The execution, delivery and performance of this Assumption
Agreement by the Company and the performance of its obligations hereunder and
under the Loan Documents to which it is a party, have been duly authorized by
all necessary [corporate, partnership or limited liability company] action,
including the consent of shareholders, partners or members where required. This
Assumption Agreement has been duly executed and delivered by the Company. This
Assumption Agreement and the Loan Documents to which it is a party each
constitutes a legal, valid and binding obligation of the Company enforceable
against it in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
          (b) The Company has delivered to the Administrative Agent any and all
schedules and documents required as (i) a Guarantor under the Credit Agreement,
(ii) a Guarantor under the Intercreditor Agreement, and (iii) a Grantor under
each Company Security Document.
          SECTION 3. Binding Effect. This Assumption Agreement shall be binding
upon the Company and shall inure to the benefit of the First Priority Secured
Parties and their respective successors and assigns.
          SECTION 4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 5. Counterparts. This Assumption Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
constitute an original for all purposes, but all such counterparts taken
together shall constitute but one and the same instrument. Any signature
delivered by a party by facsimile or .pdf electronic transmission shall be
deemed to be an original signature thereto.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



EXHIBIT H
to First Lien Credit Agreement
          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered by its duly authorized officer as of
the date first above written.

                  [NAME OF COMPANY]    
 
           
 
  By  
 
Name:    
 
      Title:    

Signature Page to Assumption Agreement





--------------------------------------------------------------------------------



 



EXHIBIT I
INTERCREDITOR AGREEMENT
     Intercreditor Agreement, dated as of April 30, 2007 (this “Agreement”),
among JPMORGAN CHASE BANK, N.A., as Collateral Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “Second Priority Representative”) for the Second Priority Secured
Parties (as defined below), DELTA AIR LINES, INC. (the “Borrower”), and each of
the other Loan Parties (as defined below) party hereto.
Recitals:
     WHEREAS, the Borrower, the other Loan Parties, the First Priority
Representative and certain financial institutions and other entities are parties
to the First Lien Revolving Credit and Guaranty Agreement, dated as of April 30,
2007 (as amended or restated from time to time, the “Existing First Priority
Agreement”), pursuant to which such financial institutions and other entities
have agreed to make loans and extend other financial accommodations to the
Borrower; and
     WHEREAS, the Borrower, the other Loan Parties, the Second Priority
Representative and certain financial institutions and other entities are parties
to the Second Lien Term Loan and Guaranty Agreement, dated as of April 30, 2007
(as amended or restated from time to time, the “Existing Second Priority
Agreement”), pursuant to which such financial institutions and other entities
have agreed to make loans to the Borrower; and
     WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral as security
for payment and performance of the First Priority Obligations; and
     WHEREAS, the Borrower and the other Loan Parties propose to grant to the
Second Priority Representative junior security interests in the Common
Collateral as security for payment and performance of the Second Priority
Obligations; and
     WHEREAS, the Borrower and the other Loan Parties may also grant additional
junior security interests on the Common Collateral as contemplated herein;
     WHEREAS, the lenders under the Existing First Priority Agreement and under
the Existing Second Priority Agreement have agreed to permit the grant of such
junior security interests on the terms and conditions of this Agreement;
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:
     SECTION 1. Definitions.
     1.1. Defined Terms. The following terms, as used herein, have the following
meanings:
     “Additional Debt” has the meaning as set forth in Section 10.3(b).



--------------------------------------------------------------------------------



 



2

     “Additional First Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.
     “Additional Second Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.
     “Aircraft” means any aircraft which is part of the Common Collateral.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
     “Borrower” has the meaning set forth in the introductory paragraph hereof.
     “Cap Amount” means $2,100,000,000.
     “Cape Town Convention” means the official English language texts of the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment which were signed in Cape Town, South Africa, as
in effect in any applicable jurisdiction.
     “Cash Collateral” has the meaning as set forth in Section 3.7.
     “Common Collateral” means all assets that are First Priority Collateral and
Second Priority Collateral.
     “Comparable Second Priority Security Document” means, in relation to any
Common Collateral subject to any First Priority Security Document, the Second
Priority Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.
     “Comparable Junior Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document or Second Priority
Security Document, the Junior Priority Security Document that creates a security
interest in the same Common Collateral, granted by the same Loan Party, as
applicable.
     “Credit-Linked Deposit” means “Credit-Linked Deposit” as defined in the
Existing First Priority Agreement.
     “Credit-Linked Deposit LC Exposure” means “Credit-Linked Deposit LC
Exposure” as defined in the Existing First Priority Agreement.
     “Credit-Linked Deposit Lenders” means “Credit-Linked Deposit Lenders” as
defined in the Existing First Priority Agreement.
     “Credit-Linked Deposit Letters of Credit” means “Credit-Linked Deposit
Letters of Credit” as defined in the Existing First Priority Agreement.
     “Credit-Linked Deposit Loans” means “Credit-Linked Deposit Loans” as
defined in the Existing First Priority Agreement.
     “Designated Cash Management Obligations” means, as applied to any Person,
any direct or indirect liability, contingent or otherwise, of such Person in
respect of any treasury, depository and cash management services and automated
clearing house transfers of funds services provided by a First



--------------------------------------------------------------------------------



 



3

Priority Lender or any of its banking Affiliates, including obligations for the
payment of fees, interest, charges, expenses, attorneys’ fees and disbursements
in connection therewith, in each case as designated by the Borrower from time to
time by notice (a “Designated Cash Management Notice”) to the Representatives as
constituting “Designated Cash Management Obligations”.
     “Designated Cash Management Notice” has the meaning as set forth in the
definition of Designated Cash Management Obligations.
     “Designated Hedging Agreement” means any Hedging Agreement to the extent
that the indebtedness related thereto is owing to a First Priority Lender or any
of its Affiliates and is permitted by Section 6.03(f) or (g) of the Existing
First Priority Agreement and Section 6.03(f) or (g) of the Existing Second
Priority Agreement, designated by the Borrower from time to time by notice (a
“Designated Hedging Agreement Notice”) to the Representatives as a “Designated
Hedging Agreement”.
     “Designated Hedging Agreement Notice” has the meaning as set forth in the
definition of Designated Hedging Agreement.
     “Designated Hedging Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party under any Designated Hedging Agreement.
     “DIP Financing” has the meaning set forth in Section 5.2.
     “Enforcement Action” means, with respect to the First Priority Obligations,
the Second Priority Obligations or any Junior Obligations, the exercise of any
rights and remedies with respect to any Common Collateral securing such
obligations or the commencement or prosecution of enforcement of any of the
rights and remedies in respect of the Common Collateral under, as applicable,
the First Priority Security Documents, the Second Priority Documents or the
Junior Security Documents, or applicable law, including, without limitation, the
exercise of any rights of set-off or recoupment, the exercise of any rights
under the Cape Town Convention, and the exercise of any rights or remedies of a
secured creditor under the Uniform Commercial Code of any applicable
jurisdiction or under the Bankruptcy Code.
     “Enforcement Notice” has the meaning set forth in Section 3.7.
     “Engine” means any engine which is part of the Common Collateral.
     “Excess Credit-Linked Deposits” means “Excess Credit-Linked Deposits” as
defined in the Existing First Priority Agreement.
     “Existing First Priority Agreement” has the meaning set forth in the
recitals to this Agreement.
     “Existing Second Priority Agreement” has the meaning set forth in the
recitals to this Agreement.
     “FAA” has the meaning set forth in Section 2.1(a).
     “First Priority Agreement” means the collective reference to (a) the
Existing First Priority Agreement, (b) any Additional First Priority Agreement
and (c) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Existing First Priority
Agreement, any Additional First Priority Agreement or any other



--------------------------------------------------------------------------------



 



4

agreement or instrument referred to in this clause (c) if such agreement or
instrument expressly provides that it is intended to be and is a First Priority
Agreement hereunder (a “Replacement First Priority Agreement”). Any reference to
the First Priority Agreement hereunder shall be deemed a reference to any First
Priority Agreement then extant.
     “First Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any First Priority Secured Party as
security for any First Priority Obligation.
     “First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.
     “First Priority Guarantee” means any guarantee by any Loan Party of any or
all of the First Priority Obligations.
     “First Priority Lender” means any “Lender” as defined in the Existing First
Priority Agreement or any Replacement First Priority Agreement in respect
thereof.
     “First Priority Lien” means any Lien created by the First Priority Security
Documents.
     “First Priority Obligations” means (a) with respect to the Existing First
Priority Agreement, all “Obligations” of each Loan Party as defined in the
Existing First Priority Agreement and (b) with respect to each other First
Priority Agreement, (i) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made
pursuant to such First Priority Agreement, and (ii) all reimbursement
obligations (if any) and interest thereon (including without limitation any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to such First Priority Agreement, (c) all Designated
Hedging Obligations, (d) all Designated Cash Management Obligations and (e) all
other obligations, fees, expenses and other amounts payable from time to time
pursuant to the First Priority Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any First Priority Obligation (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Second Priority Secured
Party, Junior Priority Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the First Priority
Secured Parties, the Second Priority Secured Parties and the Junior Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred. Notwithstanding the foregoing, unless otherwise permitted by
the Second Priority Documents or agreed to by the Second Priority
Representative, if the sum of (without duplication) (A) Indebtedness
constituting the principal amount of loans outstanding under the First Priority
Agreements plus (B) the aggregate face amount of any letters of credit issued or
drawn but not reimbursed under the First Priority Agreements exceeds the Cap
Amount, then the amount of such excess shall not constitute First Priority
Obligations.
     “First Priority Obligations Payment Date” means the first date on which
(a) the First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations, Designated Hedging Obligations or Designated Cash
Management Obligations) have been paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the First Priority Documents),
(b) all commitments to extend credit under the First Priority Documents have
been terminated and all credit-linked deposits have been returned, (c) there are
no outstanding letters of credit or similar instruments issued under the First
Priority Documents (other than such as have been cash collateralized or defeased
in accordance with the terms of the First Priority Documents), and (d) the First
Priority Representative has



--------------------------------------------------------------------------------



 



5

delivered a written notice to the Second Priority Representative stating that
the events described in clauses (a), (b) and (c) have occurred to the
satisfaction of the First Priority Secured Parties.
     “First Priority Representative” has the meaning set forth in the
introductory paragraph hereof. In the event that the Existing First Priority
Agreement shall cease to be in effect, the First Priority Representative shall
be the Person identified as such in the applicable Replacement First Priority
Agreement.
     “First Priority Secured Parties” means the First Priority Representative,
the First Priority Lenders and any other holders of the First Priority
Obligations.
     “First Priority Security Documents” means the “Collateral Documents” as
defined in the Existing First Priority Agreement, and any other documents that
are designated under any First Priority Agreement as “First Priority Security
Documents” for purposes of this Agreement.
     “Hedging Agreement” means any agreement with respect to any swap, forward,
future, fuel hedging or other derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
fuel or other commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
     “International Interest” means an “International Interest” as defined in
the Cape Town Convention.
     “International Registry” means “International Registry” as defined in the
Cape Town Convention.
     “Junior Priority Agreement” means the collective reference to any credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness
incurred pursuant to Section 6.03(m) (and secured by Liens permitted pursuant to
Section 6.01(n)) of the Existing First Priority Agreement (or comparable
provisions in the Replacement First Priority Agreement) and Section 6.03(m) (and
secured by Liens permitted pursuant to Section 6.01(n)) of the Existing Second
Priority Agreement. Any reference to the Junior Priority Agreement hereunder
shall be deemed a reference to any Junior Priority Agreement then extant.
     “Junior Priority Collateral” means all Common Collateral, whether now owned
or hereafter acquired by the Borrower or any other Loan Party, in which a Lien
is granted or purported to be granted to any Junior Priority Secured Party as
security for any Junior Priority Obligation.
     “Junior Priority Documents” means the Junior Priority Agreement, each
Junior Priority Security Document and each Junior Priority Guarantee.
     “Junior Priority Guarantee” means any guarantee by any Loan Party of any or
all of the Junior Priority Obligations.
     “Junior Priority Lien” means any Lien created by the Junior Priority
Security Documents.



--------------------------------------------------------------------------------



 



6

     “Junior Priority Obligations” means (a) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all loans made pursuant to the Junior Priority Agreement, (b) all
reimbursement obligations (if any) and interest thereon (including without
limitation any Post-Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the Junior Priority Agreement, and
(c) all other obligations, fees, expenses and other amounts payable from time to
time pursuant to the Junior Priority Documents, in each case whether or not
allowed or allowable in an Insolvency Proceeding, provided that the maximum
Indebtedness (as defined in the Existing First Priority Agreement as in effect
on the date hereof) in respect of Junior Priority Obligations that are secured
by Liens on the Common Collateral may not exceed $1,000,000,000 (except as
otherwise permitted under the First Priority Agreement and the Second Priority
Agreement). To the extent any payment with respect to any Junior Priority
Obligation (whether by or on behalf of any Loan Party, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any First Priority Secured Party, any Second Priority
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Junior Priority Secured Parties, the First
Priority Secured Parties and Second Priority Secured Parties, be deemed to be
reinstated and outstanding as if such payment had not occurred.
     “Junior Priority Representative” shall mean the Person identified from time
to time as such by the Borrower by notice to the First Priority Representative
and the Second Priority Representative, with such Person to become a party to
this Agreement by executing and delivering a Joinder Agreement in the form
attached hereto as Exhibit A, provided that the Borrower and the then current
Junior Priority Representative may deliver a notice to the First Priority
Representative and the Second Priority Representative rescinding the appointment
of such Junior Priority Representative. There shall be only one Junior Priority
Representative at any time who shall act for all Junior Priority Secured Parties
under this Agreement.
     “Junior Priority Secured Parties” means the Junior Priority Representative
and any holders of the Junior Priority Obligations.
     “Junior Priority Security Documents” means the documents pursuant to which
the Liens on the Junior Priority Collateral for the benefit of the Junior
Priority Secured Parties shall have been granted or purported to be granted.
     “Lien” means (a) any mortgage, deed of trust, pledge, deed to secure debt,
hypothecation, security interest, easement (including, without limitation,
reciprocal easement agreements and utility agreements), rights-of-way,
reservations, encroachments, zoning, and other land use restrictions, claim or
any other title defect, lease, encumbrance, restriction, lien or charge of any
kind whatsoever and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing).
     “Loan Party” means the Borrower and each direct or indirect domestic
subsidiary of the Borrower that is now or hereafter becomes a party to any First
Priority Document or Second Priority Document. All references in this Agreement
to any Loan Party shall include such Loan Party as a debtor-in-possession and
any receiver or trustee for such Loan Party in any Insolvency Proceeding.
     “Person” means any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company, unincorporated
organization, association, institution, entity, party, including any government
and any political subdivision, agency or instrumentality thereof.



--------------------------------------------------------------------------------



 



7

     “Post-Petition Interest” means any interest or entitlement to fees or
expenses or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.
     “Purchase” has the meaning set forth in Section 3.7.
     “Purchase Notice” has the meaning set forth in Section 3.7.
     “Purchase Price” has the meaning set forth in Section 3.7.
     “Purchasing Parties” has the meaning set forth in Section 3.7.
     “Recovery” has the meaning set forth in Section 5.5.
     “Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement”.
     “Replacement Second Priority Agreement” has the meaning set forth in the
definition of “Second Priority Agreement”.
     “Representatives” means the collective reference to the First Priority
Representative and the Second Priority Representative (if any).
     “Revolving Commitment” means “Revolving Commitment” as defined in the
Existing First Priority Agreement.
     “Revolving LC Exposure” means “Revolving LC Exposure” as defined in the
Existing First Priority Agreement.
     “Revolving Letter of Credit Available Amount” means “Revolving Letter of
Credit Available Amount” as defined in the Existing First Priority Agreement.
     “Revolving Letter of Credit” means “Revolving Letter of Credit” as defined
in the Existing First Priority Agreement.
     “Revolving Loan” means “Revolving Loan” as defined in the Existing First
Priority Agreement.
     “Second Priority Agreement” means the collective reference to (a) the
Existing Second Priority Agreement, (b) any Additional Second Priority Agreement
and (c) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Existing Second
Priority Agreement, any Additional Second Priority Agreement or any other
agreement or instrument referred to in this clause (c) if such agreement or
instrument expressly provides that it is intended to be and is a Second Priority
Agreement hereunder (a “Replacement Second Priority Agreement”). Any reference
to the Second Priority Agreement hereunder shall be deemed a reference to any
Second Priority Agreement then extant.
     “Second Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any Second Priority Secured Party as
security for any Second Priority Obligation.



--------------------------------------------------------------------------------



 



8

     “Second Priority Documents” means each Second Priority Agreement, each
Second Priority Security Document and each Second Priority Guarantee.
     “Second Priority Guarantee” means any guarantee by any Loan Party of any or
all of the Second Priority Obligations.
     “Second Priority Lender” means any “Lender” as defined in the Existing
Second Priority Agreement or any Replacement Second Priority Agreement in
respect thereof.
     “Second Priority Lien” means any Lien created by the Second Priority
Security Documents.
     “Second Priority Obligations” means (a) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all indebtedness under the Second Priority Agreement, and (b) all other
obligations, fees, expenses and other amounts payable from time to time pursuant
to the Second Priority Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any Second Priority Obligation (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any First Priority Secured
Party, Junior Priority Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the First Priority
Secured Parties, the Second Priority Secured Parties and the Junior Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.
     “Second Priority Obligations Payment Date” means the first date on which
(a) the Second Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full (or, to the extent
applicable, cash collateralized or defeased in accordance with the terms of the
Second Priority Documents), (b) all commitments to extend credit under the
Second Priority Documents have been terminated, and (c) the Second Priority
Representative has delivered a written notice to the Junior Priority
Representative stating that the events described in clauses (a) and (b) have
occurred to the satisfaction of the Second Priority Secured Parties.
     “Second Priority Representative” has the meaning set forth in the
introductory paragraph hereof. In the event that the Existing Second Priority
Agreement shall cease to be in effect, the Second Priority Representative shall
be the Person identified as such in the applicable Replacement Second Priority
Agreement.
     “Second Priority Secured Party” means the Second Priority Representative,
the Second Priority Lenders and any other holders of the Second Priority
Obligations.
     “Second Priority Security Documents” means the “Collateral Documents” as
defined in the Existing Second Priority Agreement and any documents that are
designated under any Second Priority Agreement as “Second Priority Security
Documents” for purposes of this Agreement.
     “Second Priority Term Loans” means “Term Loans” as defined in the Existing
Second Priority Agreement.
     “Secured Parties” means the First Priority Secured Parties, the Second
Priority Secured Parties and the Junior Priority Secured Parties.
     “Surviving Obligations” has the meaning as set forth in Section 3.7.



--------------------------------------------------------------------------------



 



9

     “Total Credit-Linked Deposit” means “Total Credit-Linked Deposit” as
defined in the Existing First Priority Agreement.
     “Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations or Second Priority Obligations, as the case may be, for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any First Priority Obligation or Second Priority
Obligation, as the case may be, and (b) contingent reimbursement obligations in
respect of amounts that may be drawn under outstanding letters of credit) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of First Priority Obligations or Second Priority Obligations, as the case
may be, for indemnification, no notice for indemnification has been issued by
the indemnitee) at such time.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction.
     1.2. Other Terms. For purposes of the definitions of Designated Cash
Management Obligations and Designated Hedging Obligations, a holder of First
Priority Secured Obligations consisting of Designated Cash Management
Obligations and Designated Hedging Obligations, as the case may be, shall only
be required to be a First Priority Lender or an Affiliate of a First Priority
Lender at the time the Designated Cash Management Notice is provided or the
relevant Designated Hedging Agreement is entered into and the relevant
Designated Hedging Agreement Notice is provided, as the case may be.
     1.3. Amended Agreements. All references in this Agreement to agreements or
other contractual obligations shall, unless otherwise specified, be deemed to
refer to such agreements or contractual obligations as amended, supplemented,
restated or otherwise modified from time to time.
     SECTION 2. Lien Priorities.
     2.1. Subordination of Liens. (a) Any and all Liens now existing or
hereafter created or arising in favor of any Second Priority Secured Party
securing the Second Priority Obligations, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise are expressly junior
in priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the First Priority Secured Parties securing the
First Priority Obligations, notwithstanding (i) anything to the contrary
contained in any agreement or filing to which any Second Priority Secured Party
may now or hereafter be a party, and regardless of the time, order or method of
grant, attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing (including, without limitation, any filings
under the Uniform Commercial Code, filings with the Federal Aviation
Administration (the “FAA”) or any filings in the International Registry),
(ii) any provision of the Uniform Commercial Code, the Federal Aviation Act, the
Cape Town Convention or any applicable law or any First Priority Document or
Second Priority Document, the time of registration of International Interests in
the International Registry with respect to any Common Collateral, or any other
circumstance whatsoever and (iii) the fact that any such Liens in favor of any
First Priority Secured Party securing any of the First Priority Obligations are
(x) subordinated to any Lien securing any obligation of any Loan Party other
than the Second Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.
     (b) Any and all Liens now existing or hereafter created or arising in favor
of any Junior Priority Secured Party securing the Junior Priority Obligations,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise are expressly junior in priority, operation and effect
to



--------------------------------------------------------------------------------



 



10

any and all Liens now existing or hereafter created or arising in favor of the
First Priority Secured Parties securing the First Priority Obligations and in
favor of the Second Priority Secured Parties securing the Second Priority
Obligations, notwithstanding (i) anything to the contrary contained in any
agreement or filing to which any Junior Priority Secured Party may now or
hereafter be a party, and regardless of the time, order or method of grant,
attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing (including, without limitation, any filings
under the Uniform Commercial Code, filings with the FAA or any filings in the
International Registry), (ii) any provision of the Uniform Commercial Code, the
Federal Aviation Act, the Cape Town Convention or any applicable law or any
First Priority Document, Second Priority Document or Junior Priority Document,
the time of registration of International Interests in the International
Registry with respect to any Common Collateral, or any other circumstance
whatsoever and (iii) the fact that any such Liens in favor of any First Priority
Secured Party securing any of the First Priority Obligations or any such Liens
in favor of any Second Priority Secured Party securing any of the Second
Priority Obligations are (x) subordinated to any Lien securing any obligation of
any Loan Party other than, in the case of the Second Priority Obligations, the
First Priority Obligations or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed.
     (c) No First Priority Secured Party, Second Priority Secured Party or
Junior Priority Secured Party shall object to or contest, or support any other
Person in contesting or objecting to, in any proceeding (including without
limitation, any Insolvency Proceeding), the validity, extent, perfection,
priority or enforceability of any security interest in the Common Collateral
granted to the other. Notwithstanding any failure by any First Priority Secured
Party, Second Priority Secured Party or Junior Priority Secured Party to perfect
its security interests in the Common Collateral or any avoidance, invalidation
or subordination by any third party or court of competent jurisdiction of the
security interests in the Common Collateral granted to the First Priority
Secured Parties, the Second Priority Secured Parties or the Junior Priority
Secured Parties, the priority and rights as among the First Priority Secured
Parties, the Second Priority Secured Parties and the Junior Priority Secured
Parties with respect to the Common Collateral shall be as set forth herein.
     2.2. Nature of First Priority Obligations. The Second Priority
Representative on behalf of itself and the other Second Priority Secured
Parties, and the Junior Priority Representative on behalf of itself and the
other Junior Priority Secured Parties, acknowledge that a portion of the First
Priority Obligations represents debt that is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the
First Priority Obligations may be modified, extended or amended from time to
time, and that the aggregate amount of the First Priority Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by the Second Priority Secured Parties or the Junior Priority Secured Parties
and without affecting the provisions hereof. The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of any of the First Priority
Obligations, the Second Priority Obligations or the Junior Priority Obligations,
or any portion thereof.
     2.3. Agreements Regarding Actions to Perfect Liens.
     (a) The Second Priority Representative on behalf of itself and the other
Second Priority Secured Parties agrees that UCC-1 financing statements, filings
with the FAA, filings in the International Registry, patent, trademark or
copyright filings or other filings or recordings filed or recorded by or on
behalf of the Second Priority Representative shall be in form satisfactory to
the First Priority Representative. The Junior Priority Representative on behalf
of itself and the other Junior Priority



--------------------------------------------------------------------------------



 



11

Secured Parties agrees that UCC-1 financing statements, filings with the FAA,
filings in the International Registry, patent, trademark or copyright filings or
other filings or recordings filed or recorded by or on behalf of the Junior
Priority Representative shall be in form satisfactory to the First Priority
Representative and the Second Priority Representative.
     (b) The Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that all mortgages, deeds to secure debt,
deeds of trust, deeds and similar instruments (collectively, “mortgages”) now or
thereafter filed against real property in favor of or for the benefit of the
Second Priority Representative shall be in form satisfactory to the First
Priority Representative and shall contain the following notation: “The lien
created by this mortgage on the property described herein is junior and
subordinate to the lien on such property created by any mortgage, deed to secure
debt, deed of trust, deed or similar instrument now or hereafter granted to
JPMorgan Chase Bank, N.A., as collateral agent, and its successors and assigns,
in such property, in accordance with the provisions of the Intercreditor
Agreement dated as of April 30, 2007 among JPMorgan Chase Bank, N.A., as
collateral agent for the First Priority Secured Parties referred to therein,
Goldman Sachs Credit Partners L.P., as collateral agent for the Second Priority
Secured Parties referred to therein, Delta Air Lines, Inc. and the other Loan
Parties referred to therein, and any other Persons who become parties thereto,
as amended from time to time.”
     (c) The Junior Priority Representative agrees on behalf of itself and the
other Junior Priority Secured Parties that all mortgages (as defined above) now
or thereafter filed against real property in favor of or for the benefit of the
Junior Priority Representative shall be in form satisfactory to the First
Priority Representative and the Second Priority Representative and shall contain
the following notation: “The lien created by this mortgage on the property
described herein is junior and subordinate to the lien on such property created
by any mortgage, deed of trust or similar instrument now or hereafter granted to
JPMorgan Chase Bank, N.A., as collateral agent, and its successors and assigns,
and to the lien on such property created by any mortgage, deed of trust or
similar instrument now or hereafter granted to Goldman Sachs Credit Partners
L.P., as collateral agent, and its successors and assigns, in each case in such
property, in accordance with the provisions of the Intercreditor Agreement dated
as of April 30, 2007 among JPMorgan Chase Bank, N.A., as collateral agent for
the First Priority Secured Parties referred to therein, Goldman Sachs Credit
Partners L.P., as collateral agent for the Second Priority Secured Parties
referred to therein, Delta Air Lines, Inc. and the other Loan Parties referred
to therein, and any other Persons who become parties thereto, as amended from
time to time.”
     (d) The First Priority Representative hereby acknowledges that, to the
extent that (x) it holds, or a third party holds on its behalf, physical
possession of or “control” (as defined in the Uniform Commercial Code) over
Common Collateral pursuant to the First Priority Security Documents (including
without limitation, control agreements in respect of deposit accounts or
securities accounts) or (y) an assignment of moneys constituting amounts due or
to be due under government contracts pursuant to the Assignment of Claims Act of
1940, as amended, to the extent constituting Common Collateral, has been made to
the First Priority Representative pursuant to the First Priority Security
Documents (each, an “Assignment of Moneys”), such possession, control or
assignment is also for the benefit of the Second Priority Representative, the
other Second Priority Secured Parties, the Junior Priority Representative and
the other Junior Priority Secured Parties solely to the extent required to
perfect their security interest in such Common Collateral. Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) with respect to such
Common Collateral or provide the Second Priority Representative, any other
Second Priority Secured Party, the Junior Priority Representative or any other
Junior Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement, the Second Priority
Security Documents or the Junior Priority Security Documents, as applicable,
provided that subsequent to the occurrence of the First Priority Obligations
Payment Date, the First Priority Representative shall



--------------------------------------------------------------------------------



 



12

(i) deliver to the Second Priority Representative, at the Borrower’s sole cost
and expense, the Common Collateral in its possession or control together with
any necessary endorsements, and in the case of any control agreements in respect
of deposit accounts or securities accounts or any Assignment of Moneys, execute,
at the Borrower’s sole cost and expense, any documents reasonably requested by
the Borrower and the Second Priority Representative to permit the Second
Priority Representative to become a party thereto as the replacement secured
party or assignee, as the case may be, in each case to the extent required by
the Second Priority Documents (at which point the Second Priority Representative
shall hold any applicable Common Collateral in accordance with this Section for
the benefit of the Junior Priority Secured Parties until the Second Priority
Obligations Payment Date) or (ii) direct and deliver such Common Collateral as a
court of competent jurisdiction otherwise directs, and provided, further, that
the provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the First Priority Secured Parties, the Second
Priority Secured Parties and the Junior Priority Secured Parties, as applicable,
and shall not impose on the First Priority Secured Parties or the Second
Priority Secured Parties, as applicable, any obligations in respect of the
disposition of any Common Collateral (or any proceeds thereof) that would
conflict with prior perfected Liens or any claims thereon in favor of any other
Person that is not a Secured Party.
     2.4. Subordination of International Interests. The Second Priority
Representative agrees on behalf of itself and the other Second Priority Secured
Parties that it hereby authorizes and agrees to make filings with the
International Registry indicating the subordination of its International
Interests with respect to any of the Common Collateral which consists of
Aircraft or Engines to the International Interests of the First Priority
Representative in such Aircraft and Engines. The Junior Priority Representative
agrees on behalf of itself and the other Junior Priority Secured Parties that it
hereby authorizes and agrees to make filings with the International Registry
indicating the subordination of its International Interests with respect to any
of the Common Collateral which consists of Aircraft or Engines to the
International Interests of the First Priority Representative and the Second
Priority Representative in such Aircraft and Engines.
     SECTION 3. Enforcement Rights.
     3.1. Exclusive Enforcement. Until the First Priority Obligations Payment
Date has occurred, whether or not an Insolvency Proceeding has been commenced by
or against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Second
Priority Secured Party or Junior Priority Secured Party, but subject to the
proviso set forth in Sections 3.2 and 5.1. After the First Priority Obligations
Payment Date has occurred, whether or not an Insolvency Proceeding has been
commenced by or against any Loan Party, the Second Priority Secured Parties
shall have the exclusive right to take and continue any Enforcement Action with
respect to the Common Collateral, without any consultation with or consent of
any Junior Priority Secured Party, but subject to the proviso set forth in
Section 5.1. Upon the occurrence and during the continuance of an event of
default under the First Priority Documents, the First Priority Representative
and the other First Priority Secured Parties may take and continue any
Enforcement Action with respect to the First Priority Obligations and the Common
Collateral in such order and manner as they may determine in their sole
discretion in accordance with the First Priority Documents and applicable laws.
Upon the occurrence and during the continuance of an event of default under the
Second Priority Documents after the First Priority Obligations Payment Date has
occurred, the Second Priority Representative and the other Second Priority
Secured Parties may take and continue any Enforcement Action with respect to the
Second Priority Obligations and the Common Collateral in such order and manner
as they may determine in their sole discretion in accordance with the Second
Priority Documents and applicable laws.



--------------------------------------------------------------------------------



 



13

     3.2. Standstill and Waivers. (a) The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that,
until the First Priority Obligations Payment Date has occurred, subject to the
proviso set forth in Section 5.1:
          (i) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Second Priority Obligation
pari passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;
          (ii) they will not contest, oppose, object to, interfere with, hinder
or delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer, repossession or other disposition
of the Common Collateral by any First Priority Secured Party or any other
Enforcement Action taken (or any forbearance from taking any Enforcement Action)
by or on behalf of any First Priority Secured Party (including, without
limitation, any rights under Section 1110 of the Bankruptcy Code or under the
Cape Town Convention);
          (iii) they have no right to (A) direct either the First Priority
Representative or any other First Priority Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Security Documents or (B) consent or object to the exercise by the
First Priority Representative or any other First Priority Secured Party of any
right, remedy or power with respect to the Common Collateral or pursuant to the
First Priority Security Documents or to the timing or manner in which any such
right is exercised or not exercised (or, to the extent they may have any such
right described in this clause (iii), whether as a junior lien creditor or
otherwise, they hereby irrevocably waive such right);
          (iv) they will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any First
Priority Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents;
          (v) they will not make any judicial or nonjudicial claim or demand or
commence any judicial or non-judicial proceedings against any Loan Party or any
of its subsidiaries or affiliates under or with respect to any Second Priority
Security Document seeking payment or damages from or other relief by way of
specific performance, instructions or otherwise under or with respect to any
Second Priority Security Document (other than filing a proof of claim) or
exercise any right, remedy or power under or with respect to, or otherwise take
any action to enforce, any Second Priority Security Document (other than filing
a proof of claim);
          (vi) they will not commence judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession of
any Common Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce their interest in or realize upon, the
Common Collateral or pursuant to the Second Priority Security Documents; and
          (vii) they will not seek, and hereby waive any right, to have the
Common Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral;
provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of the Common Collateral under
the Second Priority Security Documents or



--------------------------------------------------------------------------------



 



14

applicable law (and any recovery therefrom shall be for the benefit of the First
Priority Secured Parties) after the passage of a period of 180 days (the
“Standstill Period”) from the date of delivery of a notice in writing to the
First Priority Representative of its intention to exercise such rights and
remedies, which notice may only be delivered following the occurrence of and
during the continuation of an “Event of Default” under and as defined in the
Second Priority Agreement; provided, further, however, that, notwithstanding the
foregoing, in no event shall any Second Priority Secured Party exercise or
continue to exercise any such rights or remedies if, notwithstanding the
expiration of the Standstill Period, (i) any First Priority Secured Party shall
have commenced and be diligently pursuing the exercise of any of its rights and
remedies with respect to any of the Common Collateral (prompt notice of such
exercise to be given to the Second Priority Representative) or (ii) an
Insolvency Proceeding in respect of any Loan Party shall have been commenced;
and provided, further, that in any Insolvency Proceeding commenced by or against
any Loan Party, the Second Priority Representative and the Second Priority
Secured Parties may take any action expressly permitted by Section 5.
     (b) The Junior Priority Representative, on behalf of itself and the other
Junior Priority Secured Parties, agrees that, until the First Priority
Obligations Payment Date and the Second Priority Obligations Payment Date have
occurred, subject to the proviso set forth in Section 5.1:
          (i) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Junior Priority Obligation
pari passu with or senior to, or to give any Junior Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations, the First Priority Secured Parties, the Second Priority Obligations
or the Second Priority Secured Parties with respect to any of the Common
Collateral;
          (ii) they will not contest, oppose, object to, interfere with, hinder
or delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer, repossession or other disposition
of the Common Collateral by any First Priority Secured Party or any Second
Priority Secured Party or any other Enforcement Action taken (or any forbearance
from taking any Enforcement Action) by or on behalf of any First Priority
Secured Party or any Second Priority Secured Party (including, without
limitation, any rights under Section 1110 of the Bankruptcy Code or under the
Cape Town Convention);
          (iii) they have no right to (i) direct either the First Priority
Representative, any other First Priority Secured Party, the Second Priority
Representative or any other Second Priority Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Security Documents or the Second Priority Security Documents, as
applicable, or (ii) consent or object to the exercise by the First Priority
Representative, any other First Priority Secured Party, the Second Priority
Representative or any other Secured Priority Secured Party of any right, remedy
or power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or the Second Priority Security Documents, as applicable, or
to the timing or manner in which any such right is exercised or not exercised
(or, to the extent they may have any such right described in this clause (iii),
whether as a junior lien creditor or otherwise, they hereby irrevocably waive
such right);
          (iv) they will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any First
Priority Secured Party or Second Priority Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to, and no First Priority Secured Party or Second Priority Secured Party
shall be liable for, any action taken or omitted to be taken by any First
Priority Secured Party or Second Priority Secured Party, as the case may be,
with respect to the Common Collateral or pursuant to the First Priority
Documents or the Second Priority Security Documents, as applicable;



--------------------------------------------------------------------------------



 



15

          (v) they will not make any judicial or nonjudicial claim or demand or
commence any judicial or non-judicial proceedings against any Loan Party or any
of its subsidiaries or affiliates under or with respect to any Junior Priority
Security Document seeking payment or damages from or other relief by way of
specific performance, instructions or otherwise under or with respect to any
Junior Priority Security Document (other than filing a proof of claim) or
exercise any right, remedy or power under or with respect to, or otherwise take
any action to enforce, any Junior Priority Security Document (other than filing
a proof of claim);
          (vi) they will not commence judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession of
any Common Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce their interest in or realize upon, the
Common Collateral or pursuant to the Junior Priority Security Documents; and
          (vii) they will not seek, and hereby waive any right, to have the
Common Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
     3.3. Judgment Creditors. In the event that any Second Priority Secured
Party or Junior Priority Secured Party becomes a judgment lien creditor in
respect of Common Collateral as a result of its enforcement of its rights as an
unsecured creditor, such judgment lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Priority Liens
and the First Priority Obligations and, in the case of Junior Priority Secured
Parties, in relation to the Second Priority Liens and the Second Priority
Obligations) to the same extent as all other Liens securing the Second Priority
Obligations or the Junior Priority Obligations, as the case may be, are subject
to the terms of this Agreement.
     3.4. Cooperation. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that each of them shall
take such actions as the First Priority Representative shall request in
connection with the exercise by the First Priority Secured Parties of their
rights set forth herein. The Junior Priority Representative, on behalf of itself
and the other Junior Priority Secured Parties, agree that each of them shall
take such actions as the First Priority Representative or Second Priority
Representative shall request in connection with the exercise of their rights set
forth herein.
     3.5. No Additional Rights For the Loan Parties Hereunder. Except as
provided in Section 3.6, if any First Priority Secured Party, Second Priority
Secured Party or Junior Priority Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, no Loan Party shall be
entitled to use such violation as a defense to any action by any First Priority
Secured Party, Second Priority Secured Party or Junior Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party, Second Priority Secured
Party or Junior Priority Secured Party.
     3.6. Actions Upon Breach. (a) If any Second Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Common Collateral, such Loan Party may
interpose as a defense or dilatory plea the making of this Agreement, and any
First Priority Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Loan Party.
     (b) Should any Second Priority Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to



--------------------------------------------------------------------------------



 



16

take any action required by this Agreement, any First Priority Secured Party (in
its own name or in the name of the relevant Loan Party) or the relevant Loan
Party may obtain relief against such Second Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Second Priority Representative on behalf of
each Second Priority Secured Party that (i) the First Priority Secured Parties’
damages from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each Second Priority Secured Party waives any defense that
the Loan Parties and/or the First Priority Secured Parties cannot demonstrate
damage and/or be made whole by the awarding of damages.
     (c) If any Junior Priority Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against any Loan Party or
the Common Collateral, such Loan Party may interpose as a defense or dilatory
plea the making of this Agreement, and any First Priority Secured Party (or,
after the First Priority Obligations Payment Date, any Second Priority Secured
Party) may intervene and interpose such defense or plea in its or their name or
in the name of such Loan Party.
     (d) Should any Junior Priority Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (or, after the
First Priority Obligations Payment Date, any Second Priority Secured Party) (in
its own name or in the name of the relevant Loan Party) or the relevant Loan
Party may obtain relief against such Junior Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Junior Priority Representative on behalf of
each Junior Priority Secured Party that (i) the First Priority Secured Parties’
and the Second Priority Secured Parties’ damages from its actions may at that
time be difficult to ascertain and may be irreparable, and (ii) each Junior
Priority Secured Party waives any defense that the Loan Parties and/or the First
Priority Secured Parties or Secured Priority Secured Parties cannot demonstrate
damage and/or be made whole by the awarding of damages.
     3.7. Option to Purchase. (a) The First Priority Representative agrees that
it will give the Second Priority Representative written notice (the “Enforcement
Notice”) within five business days after commencing any Enforcement Action with
respect to Common Collateral (which notice shall be effective for all
Enforcement Actions taken after the date of such notice so long as the First
Priority Representative is diligently pursuing in good faith the exercise of its
default or enforcement rights or remedies against, or diligently attempting in
good faith to vacate any stay of enforcement rights of its senior Liens on a
material portion of the Common Collateral, including, without limitation, all
Enforcement Actions identified in such notice). Any Second Priority Secured
Party shall have the option, by irrevocable written notice (the “Purchase
Notice”) delivered by the Second Priority Representative to the First Priority
Representative no later than five business days after receipt by the Second
Priority Representative of the Enforcement Notice, to purchase all of the First
Priority Obligations from the First Priority Secured Parties. If the Second
Priority Representative so delivers the Purchase Notice, the First Priority
Representative shall terminate any existing Enforcement Actions and shall not
take any further Enforcement Actions, provided, that the Purchase (as defined
below) shall have been consummated on the date specified in the Purchase Notice
in accordance with this Section 3.7.
     (b) On the date specified by the Second Priority Representative in the
Purchase Notice (which shall be a business day not less than five business days,
nor more than ten business days, after receipt by the First Priority
Representative of the Purchase Notice, the First Priority Secured Parties shall,
subject to any required approval of any court or other governmental authority
then in effect, sell to the Second Priority Secured Parties electing to purchase
pursuant to Section 3.7(a) (the “Purchasing Parties”), and the Purchasing
Parties shall purchase (the “Purchase”) from the First Priority Secured Parties,
the First Priority Obligations; provided, that the First Priority Obligations
purchased shall not



--------------------------------------------------------------------------------



 



17

include any rights of First Priority Secured Parties with respect to
indemnification and other obligations of the Loan Parties under the First
Priority Documents that are expressly stated to survive the termination of the
First Priority Documents (the “Surviving Obligations”).
     (c) Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the First Priority Secured Parties as the purchase price (the “Purchase Price”)
(or, if higher, the market price in respect thereof) therefor the full amount of
all First Priority Obligations then outstanding and unpaid (including principal,
interest, fees, breakage costs, reasonable attorneys’ fees and expenses, and, in
the case of any Designated Hedging Obligations, the amount that would be payable
by the relevant Loan Party thereunder if it were to terminate such Designated
Hedging Obligations on the date of the Purchase or, if not terminated, an amount
determined by the relevant First Priority Secured Party to be necessary to
collateralize its credit risk arising out of such Designated Hedging
Obligations), (ii) furnish cash collateral (the “Cash Collateral”) to the First
Priority Secured Parties in such amounts as the relevant First Priority Secured
Parties determine is reasonably necessary to secure such First Priority Secured
Parties in connection with any outstanding letters of credit (not to exceed 105%
of the aggregate undrawn face amount of such letters of credit), (iii) agree to
reimburse the First Priority Secured Parties for any loss, cost, damage or
expense (including reasonable attorneys’ fees and expenses) in connection with
any fees, costs or expenses related to any checks or other payments
provisionally credited to the First Priority Obligations and/or as to which the
First Priority Secured Parties have not yet received final payment and
(iv) agree, after written request from the First Priority Representative, to
reimburse the First Priority Secured Parties in respect of indemnification
obligations of the Loan Parties under the First Priority Documents as to matters
or circumstances known to the Purchasing Parties at the time of the Purchase
which could reasonably be expected to result in any loss, cost, damage or
expense to any of the First Priority Secured Parties, provided that, in no event
shall any Purchasing Party have any liability for such amounts in excess of
proceeds of Common Collateral received by the Purchasing Parties.
     (d) The Purchase Price and Cash Collateral shall be remitted by wire
transfer in immediately available funds to such account of the First Priority
Representative as it shall designate to the Purchasing Parties. The First
Priority Representative shall, promptly following its receipt thereof,
distribute the amounts received by it in respect of the Purchase Price to the
First Priority Secured Parties in accordance with the First Priority Agreement.
Interest shall be calculated to but excluding the day on which the Purchase
occurs if the amounts so paid by the Purchasing Parties to the account
designated by the First Priority Representative are received in such account
prior to 12:00 Noon, New York City time, and interest shall be calculated to and
including such day if the amounts so paid by the Purchasing Parties to the
account designated by the First Priority Representative are received in such
account later than 12:00 Noon, New York City time.
     (e) The Purchase shall be made without representation or warranty of any
kind by the First Priority Secured Parties as to the First Priority Obligations,
the Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any liens or encumbrances and (iii) that the First Priority
Secured Parties have the right to assign the First Priority Obligations and the
assignment is duly authorized.



--------------------------------------------------------------------------------



 



18

     SECTION 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.
     4.1. Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action, whether or not pursuant to an Insolvency
Proceeding, shall be distributed as follows: first to the First Priority
Representative for application to the First Priority Obligations in accordance
with the terms of the First Priority Documents, until the First Priority
Obligations Payment Date has occurred, second, to the Second Priority
Representative for application to the Second Priority Obligations in accordance
with the terms of the Second Priority Documents until the Second Priority
Obligations Payment Date has occurred, and thereafter, to the Junior Priority
Representative for application in accordance with the Junior Priority Documents.
Until the occurrence of the First Priority Obligations Payment Date, any Common
Collateral, including without limitation any such Common Collateral constituting
proceeds, that may be received by any Second Priority Secured Party or Junior
Priority Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the First Priority Representative, for
the benefit of the First Priority Secured Parties, in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party and
Junior Priority Secured Party hereby authorizes the First Priority
Representative to make any such endorsements as agent for the Second Priority
Representative or Junior Priority Representative, as applicable (which
authorization, being coupled with an interest, is irrevocable). After the
occurrence of the First Priority Obligations Payment Date and until the
occurrence of the Second Priority Obligations Payment Date, any Common
Collateral, including without limitation any such Common Collateral constituting
proceeds, that may be received by any Junior Priority Secured Party in violation
of this Agreement shall be segregated and held in trust and promptly paid over
to the Second Priority Representative, for the benefit of the Second Priority
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Priority Secured Party hereby authorizes the Second Priority
Representative to make any such endorsements as agent for the Junior Priority
Representative (which authorization, being coupled with an interest, is
irrevocable).
     4.2. Releases of Second Priority Lien and Junior Priority Lien. (a) Upon
any release, sale or disposition of Common Collateral permitted pursuant to the
terms of the First Priority Documents (or, after the First Priority Obligations
Payment Date, the Second Priority Documents) that results in the release of the
First Priority Lien (or, after the First Priority Obligations Payment Date, the
Second Priority Lien) on any Common Collateral (excluding any sale or other
disposition that is expressly prohibited by the Second Priority Agreement or the
Junior Priority Agreement unless such sale or disposition is consummated in
connection with an Enforcement Action or consummated after the institution of
any Insolvency Proceeding), the Second Priority Lien and any Junior Priority
Lien on such Common Collateral (excluding any portion of the proceeds of such
Common Collateral remaining after the First Priority Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent or action of any Person.
     (b) The Second Priority Representative or Junior Priority Representative,
as applicable, shall promptly execute and deliver such release documents and
instruments and shall take such further actions as the Senior Representative
shall request to evidence any release of the Second Priority Lien and any Junior
Priority Lien described in paragraph (a) of this Section 4.2 (and the Second
Priority Representative or Junior Priority Representative, as applicable, shall
be entitled to conclusively reply on such written request). The Second Priority
Representative or Junior Priority Representative, as applicable, hereby appoints
the Senior Representative, and any officer or duly authorized person of the
Senior Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Second Priority Representative or Junior Priority Representative, as
applicable, and in the name of the Second Priority Representative or Junior
Priority



--------------------------------------------------------------------------------



 



19

Representative, as applicable, or in the Senior Representative’s own name, from
time to time, in the Senior Representative’s sole discretion, for the purposes
of carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this Section 4.2,
including, without limitation, any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable). For purposes
hereof, “Senior Representative” means (i) with respect to the Second Priority
Representative and until the occurrence of the First Priority Obligations
Payment Date, the First Priority Representative and (ii) with respect to the
Junior Priority Representative, (A) until the occurrence of the First Priority
Obligations Payment Date, the First Priority Representative and (B) after the
occurrence of the First Priority Obligations Payment Date, the Second Priority
Representative.
     4.3. Inspection Rights and Insurance. (a) Any First Priority Secured Party
and its representatives and invitees may at any time inspect, repossess, remove
and otherwise deal with the Common Collateral pursuant to the provisions of the
First Priority Documents, and the First Priority Representative may advertise
and conduct public auctions or private sales of the Common Collateral, in each
case without notice to, the involvement of or interference by any Second
Priority Secured Party or Junior Priority Secured Party or liability to any
Second Priority Secured Party or Junior Priority Secured Party. After the First
Priority Obligations Payment Date, any Second Priority Secured Party and its
representatives and invitees may at any time inspect, repossess, remove and
otherwise deal with the Common Collateral pursuant to the provisions of the
Second Priority Documents, and the Second Priority Representative may advertise
and conduct public auctions or private sales of the Common Collateral, in each
case without notice to, the involvement of or interference by any Junior
Priority Secured Party or liability to any Junior Priority Secured Party
     (b) Until the First Priority Obligations Payment Date has occurred, the
First Priority Representative will have the sole and exclusive right (i) to be
named as additional insured and loss payee under any insurance policies
maintained from time to time by any Loan Party with respect to the Common
Collateral (except that the Second Priority Representative and Junior Priority
Representative shall have the right to be named as additional insured and loss
payee so long as its second lien or junior lien status is identified in a manner
satisfactory to the First Priority Representative); (ii) to adjust or settle any
insurance policy or claim covering the Common Collateral in the event of any
loss thereunder and (iii) to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral, in each case to the extent
provided by the First Priority Documents. After the First Priority Obligations
Payment Date has occurred and until the Second Priority Obligations Payment Date
has occurred, the Second Priority Representative will have the sole and
exclusive right (A) to be named as additional insured and loss payee under any
insurance policies maintained from time to time by any Loan Party with respect
to the Common Collateral (except that the Junior Priority Representative shall
have the right to be named as additional insured and loss payee so long as its
junior lien status is identified in a manner satisfactory to the Second Priority
Representative); (B) to adjust or settle any insurance policy or claim covering
the Common Collateral in the event of any loss thereunder and (C) to approve any
award granted in any condemnation or similar proceeding affecting the Common
Collateral, in each case to the extent provided by the Second Priority
Documents.
     SECTION 5. Insolvency Proceedings.
     5.1. Filing of Motions. Until the First Priority Obligations Payment Date
has occurred (and, in the case of the Junior Priority Representative and the
other Junior Priority Secured Parties, until both the First Priority Obligations
Payment Date and the Second Lien Obligations Payment Date have occurred),
(a) the Second Priority Representative agrees on behalf of itself and the other
Second Priority Secured Parties that no Second Priority Secured Party shall, in
or in connection with any Insolvency



--------------------------------------------------------------------------------



 



20

Proceeding, file any pleadings or motions, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, that in each
case (i) violates, or is prohibited by, this Section 5 (or, in the absence of an
Insolvency Proceeding, otherwise would violate or be prohibited by this
Agreement), (ii) asserts any right, benefit or privilege that arises in favor of
the Second Priority Representative or Second Priority Secured Parties, in whole
or in part, as a result of their interest in the Common Collateral or in the
Second Priority Lien (unless the assertion of such right is expressly permitted
by this Agreement) or (iii) relates in any way to the determination of any Liens
or claims held by the First Priority Representative (including the validity and
enforceability thereof) or any other First Priority Secured Party or the value
of any claims of such parties under Section 506(a) of the Bankruptcy Code or
otherwise, and (b) the Junior Priority Representative agrees on behalf of itself
and the other Junior Priority Secured Parties that no Junior Priority Secured
Party shall, in or in connection with any Insolvency Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, that in each case (i) violates,
or is prohibited by, this Section 5 (or, in the absence of an Insolvency
Proceeding, otherwise would violate or be prohibited by this Agreement),
(ii) asserts any right, benefit or privilege that arises in favor of the Junior
Priority Representative or Junior Priority Secured Parties, in whole or in part,
as a result of their interest in the Common Collateral or in the Junior Priority
Lien (unless the assertion of such right is expressly permitted by this
Agreement) or (iii) relates in any way to the determination of any Liens or
claims held by (x) the First Priority Representative (including the validity and
enforceability thereof) or any other First Priority Secured Party or (y) the
Second Priority Representative (including the validity and enforceability
thereof) or any other Second Priority Secured Party, or the value of any claims
of such parties under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Second Priority Representative and the Junior Priority
Representative may file a proof of claim in an Insolvency Proceeding, subject to
the limitations contained in this Agreement and only if consistent with the
terms and the limitations on the Second Priority Representative or the Junior
Priority Representative, as applicable, imposed hereby.
     5.2. Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the First Priority Representative or the other First Priority
Secured Parties desire to consent (or not object) to the use of cash collateral
under the Bankruptcy Code or to provide financing to any Loan Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Loan Party by any third party (any such financing, “DIP Financing”), then
the Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties, and the Junior Priority Representative agrees,
on behalf of itself and the other Junior Priority Secured Parties, that each
Second Priority Secured Party or Junior Priority Secured Party, as applicable,
(a) will be deemed to have consented to, will raise no objection to, nor support
any other Person objecting to, the use of such cash collateral or to such DIP
Financing, provided that, except as otherwise agreed by the Second Priority
Representative, the principal amount of such DIP Financing does not exceed
(together with amounts outstanding under the First Priority Agreements which are
subject to the Cap Amount) the Cap Amount, (b) will not request or accept
adequate protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in paragraph 5.4 below and
(c) will subordinate (and will be deemed hereunder to have subordinated) the
Second Priority Liens or Junior Priority Liens, as the case may be, (i) to such
DIP Financing on the same terms as the First Priority Liens are subordinated
thereto (and such subordination will not alter in any manner the terms of this
Agreement), (ii) to any adequate protection provided to the First Priority
Secured Parties and (iii) to any “carve-out” agreed to by the First Priority
Representative or the other First Priority Secured Parties, and (d) agrees that
notice received two calendar days prior to the entry of an order approving such
usage of cash collateral or approving such financing shall be adequate notice.
     5.3. Relief From the Automatic Stay. The Second Priority Representative
agrees, on behalf of itself and the other Second Priority Secured Parties, and
the Junior Priority Representative agrees, on behalf of itself and the other
Junior Priority Secured Parties, that none of them will seek relief from the



--------------------------------------------------------------------------------



 



21

automatic stay or from any other stay in any Insolvency Proceeding or take any
action in derogation thereof, in each case in respect of any Common Collateral,
without the prior written consent of the First Priority Representative.
     5.4. Adequate Protection. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, and the Junior Priority
Representative, on behalf of itself and the other Junior Priority Secured
Parties, each agree that none of them shall object, contest, or support any
other Person objecting to or contesting, (a) any request by the First Priority
Representative or the other First Priority Secured Parties for adequate
protection or any adequate protection provided to the First Priority
Representative or the other First Priority Secured Parties or (b) any objection
by the First Priority Representative or any other First Priority Secured Parties
to any motion, relief, action or proceeding based on a claim of a lack of
adequate protection or (c) the payment of interest, fees, expenses or other
amounts to the First Priority Representative or any other First Priority Secured
Party under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
Notwithstanding anything contained in this Section and in Section 5.2(b) (but
subject to all other provisions of this Agreement, including, without
limitation, Sections 5.2(a) and 5.3), in any Insolvency Proceeding, (i) if the
First Priority Secured Parties (or any subset thereof) are granted adequate
protection consisting of additional collateral (with replacement liens on such
additional collateral) and superpriority claims in connection with any DIP
Financing or use of cash collateral, and the First Priority Secured Parties do
not object to the adequate protection being provided to them, then in connection
with any such DIP Financing or use of cash collateral, the Second Priority
Representative, on behalf of itself and any of the Second Priority Secured
Parties, or the Junior Priority Representative agrees, on behalf of itself and
the other Junior Priority Secured Parties, as the case may be, may seek or
accept adequate protection consisting solely of (x) a replacement Lien on the
same additional collateral, subordinated to the Liens securing the First
Priority Obligations (and, in the case of the Junior Priority Liens,
subordinated to the Liens securing the Second Priority Obligations) and such DIP
Financing on the same basis as the other Liens securing the Second Priority
Obligations are so subordinated to the First Priority Obligations under this
Agreement (or, in the case of the Junior Priority Liens, on the same basis as
the other Liens securing the Junior Priority Obligations are so subordinated to
the First Priority Obligations and the Second Priority Obligations under this
Agreement), (y) superpriority claims junior in all respects to the superpriority
claims granted to the First Priority Secured Parties (and, in the case of the
Junior Priority Secured Parties, the claims granted to the Second Priority
Secured Parties) and (z) subject to the right of the First Priority Secured
Parties to object thereto, the payment of post-petition interest at the
pre-default rate (provided, in the case of this clause (z), that the First
Priority Secured Parties have been granted post-petition interest, at a rate no
lower than the pre-default rate), provided, however, that the Second Priority
Representative and the Junior Priority Representative, as applicable, shall have
irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, on
behalf of itself and the Second Priority Secured Parties or the Junior Priority
Secured Parties, as applicable, in any stipulation and/or order granting such
adequate protection, that such junior superpriority claims may be paid under any
plan of reorganization in any combination of cash, debt, equity or other
property having a value on the effective date of such plan equal to the allowed
amount of such claims and (ii) in the event the Second Priority Representative,
on behalf of itself and the Second Priority Secured Parties, or the Junior
Priority Representative, on behalf of itself and the Junior Priority Secured
Parties, seeks or accepts adequate protection in accordance with clause
(i) above and such adequate protection is granted in the form of additional
collateral, then the Second Priority Representative, on behalf of itself or any
of the Second Priority Secured Parties, or the Junior Priority Representative,
on behalf of itself or any of the Junior Priority Secured Parties, as
applicable, agrees that the First Priority Representative shall also be granted
a senior Lien on such additional collateral as security for the First Priority
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing the Second Priority Obligations or the Junior Priority
Obligations, as the case may be, shall be subordinated to the Liens on such
collateral securing the First Priority Obligations (and, in the case of the
Junior Priority Obligations, the Second Priority Obligations) and any such DIP



--------------------------------------------------------------------------------



 



22

Financing (and all obligations relating thereto) and any other Liens granted to
the First Priority Secured Parties (and, in the case of the Junior Priority
Secured Parties, the Liens granted to the Second Priority Secured Parties) as
adequate protection, with such subordination to be on the same terms that the
other Liens securing the Second Priority Obligations or the Junior Priority
Obligations, as the case may be, are subordinated to such First Priority
Obligations (and, in the case of the Junior Priority Obligations, the Second
Priority Obligations) under this Agreement. The Second Priority Representative,
on behalf of itself and the other Second Priority Secured Parties, and the
Junior Priority Representative, on behalf of itself or any of the Junior
Priority Secured Parties, each agree that except as expressly set forth in this
Section none of them shall seek or accept adequate protection without the prior
written consent of the First Priority Representative (and, in the case of the
Junior Priority Secured Parties, the Second Priority Representative).
     5.5. Avoidance Issues. If any First Priority Secured Party is required in
any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay
to the estate of any Loan Party, because such amount was avoided or ordered to
be paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Priority Obligations shall be reinstated to the extent
of such Recovery and deemed to be outstanding as if such payment had not
occurred and the First Priority Obligations Payment Date shall be deemed not to
have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority Secured
Parties and the Junior Priority Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.
     5.6. Asset Dispositions in an Insolvency Proceeding. In an Insolvency
Proceeding, neither the Second Priority Representative, the Junior Priority
Representative nor any other Second Priority Secured Party or Junior Priority
Secured Party shall oppose any sale or disposition of any assets of any Loan
Party that is supported by the First Priority Secured Parties, and the Second
Priority Representative, the Junior Priority Representative and each other
Second Priority Secured Party and Junior Priority Secured Party will be deemed
to have consented under Section 363 of the Bankruptcy Code (and otherwise) to
any sale supported by the First Priority Secured Parties and to have released
their Liens on such assets.
     5.7. Separate Grants of Security and Separate Classification. Each Second
Priority Secured Party and each Junior Priority Secured Party acknowledges and
agrees that (a) the grants of Liens pursuant to the First Priority Security
Documents, the Second Priority Security Documents and the Junior Priority
Security Documents constitute separate and distinct grants of Liens and (b)
because of, among other things, their differing rights in the Common Collateral,
the Second Priority Obligations and Junior Priority Obligations are
fundamentally different from the First Priority Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the First Priority Secured Parties, Second Priority Secured Parties and/or
Junior Priority Secured Parties in respect of the Common Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then the Second Priority Secured Parties and Junior Priority
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of senior and junior secured claims
against the Loan Parties in respect of the Common Collateral, with the effect
being that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Secured Parties and the Junior



--------------------------------------------------------------------------------



 



23

Priority Secured Parties), the First Priority Secured Parties shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest before any distribution is made in respect of the claims
held by the Second Priority Secured Parties and the Junior Priority Secured
Parties. The Second Priority Secured Parties and the Junior Priority Secured
Parties hereby acknowledge and agree to turn over to the First Priority Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of the preceding sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Priority Secured
Parties or the Junior Priority Secured Parties, as the case may be.
     5.8. No Waivers of Rights of First Priority Secured Parties. Nothing
contained herein shall prohibit or in any way limit the First Priority
Representative or any other First Priority Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Priority
Secured Party or Junior Priority Secured Party, including the seeking by any
Second Priority Secured Party or Junior Priority Secured Party of adequate
protection (except as provided in Section 5.4) or the asserting by any Second
Priority Secured Party or Junior Priority Secured Party of any of its rights and
remedies under the Second Priority Documents, the Junior Priority Documents or
otherwise.
     5.9. Other Matters. To the extent that the Second Priority Representative,
the Junior Priority Representative or any Second Priority Secured Party or
Junior Priority Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Common Collateral,
the Second Priority Representative or the Junior Priority Representative, as
applicable, agrees, on behalf of itself and the other Second Priority Secured
Parties or the Junior Priority Secured Parties, as applicable, not to assert any
of such rights without the prior written consent of the First Priority
Representative (and, in the case of the Junior Priority Secured Parties, the
Second Priority Representative); provided that if requested by the First
Priority Representative, the Second Priority Representative and the Junior
Priority Representative shall timely exercise such rights in the manner
requested by the First Priority Representative, including any rights to payments
in respect of such rights.
     5.10. Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
     5.11. Effect After First Priority Obligations Payment Date. After the First
Priority Obligations Payment Date has occurred, the Second Priority
Representative and the other Second Priority Secured Parties shall be entitled
to the rights afforded to the First Priority Representative and the other First
Priority Secured Parties under this Section 5.
     SECTION 6. Second Priority Documents, Junior Priority Documents and First
Priority Documents.
     (a) Each Loan Party, the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, the Junior Priority
Representative, on behalf of itself and the Junior Priority Secured Parties,
agrees that it shall not at any time execute or deliver any amendment or other
modification to any of the Second Priority Documents or the Junior Priority
Documents, as the case may be, inconsistent with or in violation of this
Agreement.
     (b) Each Loan Party and the First Priority Representative, on behalf of
itself and the First Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the First
Priority Documents inconsistent with or in violation of this Agreement.



--------------------------------------------------------------------------------



 



24

     (c) In the event the First Priority Representative enters into any
amendment, waiver or consent in respect of any of the First Priority Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Priority Security
Document or changing in any manner the rights of any parties thereunder, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Priority Security Document without the
consent of or action by any Second Priority Secured Party and any comparable
provision of the Comparable Junior Priority Security Document without the
consent of or action by any Junior Priority Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that (other than with respect to amendments, modifications or waivers that
secure additional extensions of credit and add additional secured creditors and
do not violate the express provisions of the Second Priority Documents or Junior
Priority Documents), (i) no such amendment, waiver or consent shall have the
effect of removing assets subject to the Lien of any Second Priority Secured
Parties or Junior Priority Secured Parties pursuant to any Second Priority
Security Document or Junior Priority Security Document, as the case may be,
except to the extent that a release of such Lien is permitted by Section 4.2 and
providing that there is a corresponding release of the Lien securing the First
Priority Obligations or Second Priority Obligations, as applicable, (ii) any
such amendment, waiver or consent that materially and adversely affects the
rights of the Second Priority Secured Parties or Junior Priority Secured Parties
and does not affect the First Priority Secured Parties in a like or similar
manner shall not apply to the Second Priority Security Documents without the
consent of the Second Priority Representative or to the Junior Priority Security
Documents without the consent of the Junior Priority Representative and
(iii) notice of such amendment, waiver or consent shall be given to the Second
Priority Representative and the Junior Priority Representative no later than
30 days after its effectiveness, provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.
     (d) The First Priority Documents may be amended, supplemented, revised,
replaced, restated or otherwise modified from time to time in accordance with
their terms, in each case, without notice to, or the consent of the Second Lien
Representative or the Second Priority Secured Parties, all without affecting the
lien subordination or other provisions of this Agreement; provided, however,
that any such amendment, supplement, modification or Refinancing shall not:
          (i) contravene the provisions of this Agreement; or
          (ii) increase the “Applicable Margin” or similar component of the
interest rate by more than 3.0% per annum (excluding increases resulting from
the accrual of interest at the default rate under the First Priority Documents).
     (e) Without the prior written consent of the First Priority Representative,
no Second Priority Document may be amended, supplemented, revised, replaced,
restated, modified from time to time or otherwise entered into to the extent
such amendment, revision, replacement, restatement or modification, or the terms
of any new Second Priority Document, would:
          (i) contravene the provisions of this Agreement;
          (ii) increase the “Applicable Margin” or similar component of the
interest rate by more than 3.0% per annum (excluding increases resulting from
the accrual of interest at the default rate under the Second Priority
Documents);
          (iii) change (to earlier dates) any dates upon which payments of
principal are due thereon;



--------------------------------------------------------------------------------



 



25

          (iv) change the terms of any default or covenant thereunder which
contains a monetary limit or financial calculation which would make such default
or covenant more restrictive to the Loan Parties than the Existing First
Priority Agreement; or
          (v) add any financial maintenance covenants.
     SECTION 7. Reliance; Waivers; etc.
     7.1. Reliance. The First Priority Documents and Second Priority Documents
are deemed to have been executed and delivered, and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement. The Second Priority Representative, on behalf of itself and the
Second Priority Secured Parties, expressly waives all notice of the acceptance
of and reliance on this Agreement by the First Priority Secured Parties. The
Junior Priority Representative, on behalf of itself and the Junior Priority
Secured Parties, expressly waives all notice of the acceptance of and reliance
on this Agreement by the First Priority Secured Parties or the Second Priority
Secured Parties.
     7.2. No Warranties or Liability. The Second Priority Representative, the
First Priority Representative and the Junior Priority Representative each
acknowledges and agrees that none of them has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any other First Priority Document, any other
Second Priority Document or any other Junior Priority Document. Except as
otherwise provided in this Agreement, the Second Priority Representative, the
First Priority Representative and the Junior Priority Representative will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.
     7.3. No Waivers. No right or benefit of any party hereunder shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of such party or any other party hereto or by any noncompliance by any Loan
Party with the terms and conditions of any of the First Priority Documents, the
Second Priority Documents or the Junior Priority Documents.
     SECTION 8. Obligations Unconditional.
     8.1. First Priority Obligations Unconditional. All rights and interests of
the First Priority Secured Parties hereunder, and all agreements and obligations
of the Second Priority Secured Parties and the Junior Priority Secured Parties
(and, to the extent applicable, the Loan Parties) hereunder, shall remain in
full force and effect irrespective of:
          (i) any lack of validity or enforceability of any First Priority
Document;
          (ii) any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the First Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
First Priority Document;
          (iii) prior to the First Priority Obligations Payment Date, any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Common Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or



--------------------------------------------------------------------------------



 



26

          (iv) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or any of the Second Priority Secured Parties or Junior Priority
Secured Parties in respect of this Agreement.
     8.2. Second Priority Obligations Unconditional. All rights and interests of
the Second Priority Secured Parties hereunder, and all agreements and
obligations of the Junior Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
          (i) any lack of validity or enforceability of any Second Priority
Document;
          (ii) any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Priority Document;
          (iii) any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or
          (iv) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Second
Priority Obligations or any First Priority Secured Party in respect of this
Agreement (other than the occurrence of the First Priority Obligations Payment
Date) or any Junior Priority Secured Party in respect of this Agreement.
     8.3. Junior Priority Obligations Unconditional. All rights and interests of
the Junior Priority Secured Parties hereunder, and, to the extent applicable,
all agreements and obligations of the Loan Parties hereunder, shall remain in
full force and effect irrespective of:
          (i) any lack of validity or enforceability of any Junior Priority
Document;
          (ii) any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Junior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Junior Priority Document;
          (iii) any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Junior Priority Obligations or any guarantee or guaranty
thereof; or
          (iv) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Junior
Priority Obligations or any First Priority Secured Party or any Second Priority
Secured Party in respect of this Agreement (other than the occurrence of the
First Priority Obligations Payment Date or the Second Priority Obligations
Payment Date, as the case may be).



--------------------------------------------------------------------------------



 



27

     SECTION 9. Application of Proceeds
     9.1. Mandatory Prepayments. In the event of any required prepayment
pursuant to Section 2.12 of the Existing First Priority Agreement or
Section 2.10 of the Existing Second Priority Agreement (together, the “Specified
Prepayment Sections”), the order of such prepayments shall be, subject to the
other provisions of this Agreement, as follows:
     First, to the permanent prepayment of the Credit-Linked Deposit Loans (with
a corresponding reduction in the Total Credit-Linked Deposit), all in accordance
with the Existing First Priority Agreement;
     Second, to the permanent reduction of the Total Credit-Linked Deposit in an
amount equal to the Excess Credit-Linked Deposits (with a corresponding return
of Credit-Linked Deposits equal to such amount to be delivered to the
Credit-Linked Deposit Lenders), all in accordance with the Existing First
Priority Agreement;
     Third, to the reallocation of Credit-Linked Deposit Letters of Credit as
Revolving Letters of Credit in an amount equal to the lesser of (x) the
Revolving Letter of Credit Available Amount and (y) the Credit-Linked Deposit
Letters of Credit outstanding prior to giving effect to any such reallocation
(any such reallocation to be accompanied by a corresponding permanent reduction
in the Credit-Linked Deposit, with a corresponding return of Credit-Linked
Deposits equal to such amount to be delivered to the Credit-Linked Deposit
Lenders), all to the extent provided and in accordance with the Existing First
Priority Agreement;
     Fourth, to cash collateralize the outstanding Credit-Linked Deposit LC
Exposure (any such cash collateralization to be accompanied by a corresponding
permanent reduction in the Credit-Linked Deposit in an amount equal to the
Credit-Linked Deposit LC Exposure so collateralized and a return of
Credit-Linked Deposits equal to such amount to the Credit-Linked Deposit
Lenders), all in accordance with the Existing First Priority Agreement;
     Fifth, to the prepayment of the Second Priority Term Loans;
     Sixth, to the prepayment of the Revolving Loans (any such prepayment to be
accompanied by a corresponding permanent reduction in the Revolving Commitments)
in accordance with the Existing First Priority Agreement; and
     Seventh, to cash collateralize the outstanding Revolving LC Exposure, after
giving effect to any reallocation described above (any such cash
collateralization to be accompanied by a permanent reduction in the Revolving
Commitments in an amount equal to the Revolving LC Exposure so collateralized;
such reduction (or any part thereof, as applicable) to be effective upon any
release or application of such cash collateral in an amount equal to the amount
so released or applied).
All prepayments under the Specified Prepayment Sections shall be accompanied by
accrued but unpaid interest on the principal amount being prepaid to (but not
including) the date of prepayment, plus any fees, losses, costs and expenses
referenced in such Specified Prepayment Sections.



--------------------------------------------------------------------------------



 



28

     SECTION 10. Miscellaneous.
     10.1. Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any First Priority Document, any Second
Priority Document or any Junior Priority Document, the provisions of this
Agreement shall govern.
     10.2. Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligations Payment Date and the Second Priority Obligation Payment
Date shall have occurred. This is a continuing agreement and the First Priority
Secured Parties, the Second Priority Secured Parties and the Junior Priority
Secured Parties may continue, at any time and without notice to the other
parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, Borrower or any other Loan
Party on the faith hereof.
     10.3. Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative, the Second Priority
Representative, the Junior Priority Representative and the Borrower, provided
that any Secured Party may waive (but only as to such Secured Party) any
provision intended to benefit such Secured Party without the consent of any
other Secured Party or any Loan Party.
     (b) It is understood that the First Priority Representative and the Second
Priority Representative, without the consent of any other First Priority Secured
Party or Second Priority Secured Party or any Junior Priority Secured Party, may
in their discretion determine that a supplemental agreement (which make take the
form of an amendment and restatement of this Agreement) is necessary or
appropriate to facilitate having additional indebtedness or other obligations
(“Additional Debt”) of any of the Loan Parties become First Priority Obligations
or Second Priority Obligations, as the case may be, under this Agreement, which
supplemental agreement shall specify whether such Additional Debt constitutes
First Priority Obligations or Second Priority Obligations, provided, that such
Additional Debt is permitted to be incurred by the First Priority Agreement and
Second Priority Agreement then extant, and is permitted by said Agreements to be
subject to the provisions of this Agreement as First Priority Obligations or
Second Priority Obligations, as applicable.
     10.4. Information Concerning Financial Condition of the Borrower and the
other Loan Parties. Each of the First Priority Representative, the Second
Priority Representative and the Junior Priority Representative hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and each of the other Loan Parties and all other circumstances bearing
upon the risk of nonpayment of the First Priority Obligations, the Second
Priority Obligations or the Junior Priority Obligations. The First Priority
Representative, the Second Priority Representative and the Junior Priority
Representative hereby agree that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances. In the event any of the First Priority Representative, the Second
Priority Representative or the Junior Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.
     10.5. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York, except to the extent that
remedies provided by the laws of any jurisdiction other than the State of New
York are governed by the laws of such jurisdiction.



--------------------------------------------------------------------------------



 



29

     10.6. Submission to Jurisdiction. (a) Each First Priority Secured Party,
each Second Priority Secured Party, each Junior Priority Secured Party and each
Loan Party hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each such party agrees that
a final judgment in any such action or proceeding shall, to the extent permitted
by law, be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any First Priority Secured Party, Second Priority Secured
Party or Junior Priority Secured Party may otherwise have to bring any action or
proceeding against any Loan Party or its properties in the courts of any
jurisdiction.
     (b) Each First Priority Secured Party, each Second Priority Secured Party,
each Junior Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so (i) any objection it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (a) of this Section and (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.7. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     10.7. Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below each party’s name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.
     10.8. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the First
Priority Secured Parties, Second Priority Secured Parties and Junior Priority
Secured Parties and their respective successors and permitted assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any Common
Collateral.
     10.9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
     10.10. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



--------------------------------------------------------------------------------



 



30

     10.11. Other Remedies. For avoidance of doubt, it is understood that
nothing in this Agreement shall prevent any Second Priority Secured Party or
Junior Priority Secured Party from exercising any available remedy to accelerate
the maturity of any indebtedness or other obligations owing under the Second
Priority Agreement or any Junior Priority Agreement, as applicable, or to demand
payment under any guarantee in respect thereof.
     10.12. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
     10.13. Additional Loan Parties. Each Person that becomes a Loan Party after
the date hereof shall become a party to this Agreement upon execution and
delivery by such Person of a Joinder Agreement in the form of Annex 1 to this
Agreement.



--------------------------------------------------------------------------------



 



31

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  JPMORGAN CHASE BANK, N.A., as First Priority Representative
for and on behalf of the First Priority Secured Parties
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Address for Notices:
 
                Attention:     Telecopy No.:
 
                GOLDMAN SACHS CREDIT PARTNERS L.P., as Second Priority
Representative for and on behalf of the Second Priority Secured Parties
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Address for Notices:
 
                Attention:     Telecopy No.:

Intercreditor Agreement



--------------------------------------------------------------------------------



 



32

                  DELTA AIR LINES, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                ASA HOLDINGS, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                COMAIR HOLDINGS, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                COMAIR, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                COMAIR SERVICES, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:

Intercreditor Agreement



--------------------------------------------------------------------------------



 



33

                  CROWN ROOMS, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DAL GLOBAL SERVICES, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DAL MOSCOW, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DELTA AIRELITE BUSINESS JETS, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DELTA BENEFITS MANAGEMENT, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:

Intercreditor Agreement



--------------------------------------------------------------------------------



 



34

                  DELTA CONNECTION ACADEMY, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DELTA LOYALTY MANAGEMENT SERVICES, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DELTA TECHNOLOGY, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                EPSILON TRADING, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:

Intercreditor Agreement



--------------------------------------------------------------------------------



 



35

                  KAPPA CAPITAL MANAGEMENT, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:

Intercreditor Agreement



--------------------------------------------------------------------------------



 



EXHIBIT J
to First Lien Credit Agreement
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated:                      ___, 200_
     Reference is made to that certain First Lien Revolving Credit and Guaranty
Agreement, dated as of April 30, 2007 (as amended, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time in
accordance with its terms, the “Credit Agreement”), among Delta Air Lines, Inc.,
as borrower (the “Borrower”), the direct and indirect domestic subsidiaries of
the Borrower party thereto (the “Guarantors”), JPMorgan Chase Bank, N.A.
(“JPMCB”) as administrative agent (in such capacity, the “Administrative
Agent”), JPMCB as collateral agent (in such capacity, the “Collateral Agent”),
the financial institutions party thereto (the “Lenders”), UBS Securities LLC, as
syndication agent, J.P. Morgan Securities Inc. and Lehman Brothers Inc., as
co-lead arrangers, J.P. Morgan Securities Inc., Lehman Brothers Inc. and UBS
Securities, as joint bookrunners, and CALYON New York Branch and RBS Securities
Corporation as co-documentation agents. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement. This Assignment and Acceptance between the Assignor (as set forth on
Schedule I hereto and made a part hereof) and the Assignee (as set forth on
Schedule I hereto and made a part hereof) is dated as of the Effective Date (as
set forth on Schedule I hereto and made a part hereof).
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, an undivided interest (the “Assigned Interest”) in and to all the
Assignor’s rights and obligations under the Credit Agreement with respect to
(a) the Revolving Commitment (if applicable) and Credit-Linked Deposit (if
applicable) set forth on Schedule I (the “Commitments”), (b) the outstanding
Loans, if any, relating to the Commitments owing to the Assignor on the
Effective Date, together with all unpaid interest thereon accrued to the
Effective Date, and (c) the Assignor’s participation in outstanding Letters of
Credit, if any, relating to the Commitments on the Effective Date.
2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other of the Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other of the Loan Documents or
any other instrument or document furnished pursuant thereto, other than that it
is the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement, any of the other
Loan Documents or any other instrument or document furnished pursuant thereto;
and (iii) requests that the Administrative Agent evidence the Assigned Interest
by recording the information contained on Schedule I in the Register which
reflects the assignment being made



--------------------------------------------------------------------------------



 



 

hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).
3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance and that it is an Eligible Assignee;
(ii) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis; (iii) agrees that it will,
independently and without reliance upon the Agents, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iv) appoints and authorizes the Agents to
take such action as agents on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the Agents by
the terms thereof, together with such powers as are reasonably incidental
thereto; (v) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender; (vi) if the Assignee is organized under the laws of a jurisdiction
outside the United States, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying as to the Assignee’s exemption from
United States withholding taxes with respect to all payments to be made to the
Assignee under the Credit Agreement; and (vii) has supplied the information
requested on the administrative questionnaire heretofore supplied by the
Administrative Agent in which the Assignee has designated one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
4. Following the execution of this Assignment and Acceptance by the Assignee,
the Assignor, the Issuing Lender and the [Borrower]1, it will be delivered to
the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Section 10.02 of the Credit Agreement,
effective as of the Effective Date (which Effective Date shall, unless otherwise
agreed to by the Administrative Agent (in writing), be within ten (10) Business
Days after the execution of this Assignment and Acceptance).
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee, whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and Assignee shall make
all appropriate adjustments in payments for periods prior to the Effective Date
by the Administrative Agent or with respect to the making of this assignment
directly between themselves.
6. From and after the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and
 

1   Insert to the extent that Borrower’s consent is required pursuant to the
Credit Agreement.



--------------------------------------------------------------------------------



 



 

obligations of a Lender thereunder, and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement provided that Assignor
hereby represents and warrants that the restrictions set forth in Section 10.02
of the Credit Agreement pertaining to the minimum amount of assignments have
been satisfied.
7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers on
Schedule I hereto.



--------------------------------------------------------------------------------



 



 

            CONSENTED TO AND ACCEPTED:


JPMORGAN CHASE BANK, N.A.
     as Administrative Agent and Issuing Lender
      By           Name:           Title:           [DELTA AIR LINES, INC.2
     as Borrower

    By           Name:           Title:]                 

 

2   Only if Borrower consent is required.



--------------------------------------------------------------------------------



 



 

            CONSENTED TO AND ACCEPTED:



 
     as Assignor
      By           Name:           Title:      



--------------------------------------------------------------------------------



 



 

         

            CONSENTED TO AND ACCEPTED:



 
     as Assignee
      By           Name:           Title:        



--------------------------------------------------------------------------------



 



 

Schedule I to Assignment and Acceptance respecting that certain First Lien
Revolving Credit and Guaranty Agreement, dated as of April 30, 2007, among Delta
Air Lines, Inc., the Guarantors named therein, the Lenders named therein,
JPMorgan Chase Bank, N.A. as Administrative Agent and the other parties thereto.
Legal Name of Assignor:
                                                            
Legal Name of Assignee:
                                                            
[and is an Affiliate/Approved Fund of [Identify Lender]]
Effective Date of Assignment:
                                                            

     
REVOLVING COMMITMENT
   
 
   
Principal Amount
  Percentage Assigned (to at least 8 decimals) shown as a percentage of
aggregate
Assigned
  principal amount of all Revolving Lenders
 
   
$                                         
                                          %
 
   
CREDIT-LINKED DEPOSIT
   
 
   
Principal Amount
  Percentage Assigned (to at least 8 decimals) shown as a percentage of
aggregate
Assigned
  principal amount of all Credit-Linked Deposit
Lenders
 
   
$                                         
                                          %



--------------------------------------------------------------------------------



 



 

Exhibit K

Page 1 of 1
Delta Air Lines, Inc.
Form of Monthly Eligible Accounts Receivable Certificate
                     For the Month Ended       
                                                                           

                                                                               
                                      in 000,000’s (Millions) USD              
Passenger Related A/R     Trade A/R     Cargo A/R     Other                    
              Domestic     Int’l                                            
Accrued                                                         Travel    
Travel                     Trade/                     (earned                  
                      Visa /     Other     Agency     Agency                    
Sourcing/                     not yet                     Notes /         Total
A/R       MC     CC     (net)     (net)     BARTS     UATP     Charter     DLMS
    EPSILON     billed)     Freight     USPS     Interest  
Gross
      0.0                                                                      
                                     
 
                                                                               
                                   
Less ineligibles
                                                                               
                                   
Past due balances
      0.0                                                                      
                                     
Foreign Receivables
      0.0                                                                      
                                     
Credit in Prior
      0.0                                                                      
                                     
Intercompany
      0.0                                                                      
                                     
Owed from other airlines (contra)
      0.0                                                                      
                                     
Unapplied Pmts
      0.0                                                                      
                                     
Unearned Revenue
      0.0                                                                      
                                     
Est. potential refund liability
      0.0                                                                      
                                     
AMEX potential contra
      0.0                                                                      
                                     
Estimated interested related to debt instruments
      0.0                                                                      
                                     
Codeshare portion of Accrued A/R
      0.0                                                                      
                                     
0100 Restricted Cash
      0.0                                                                      
                                     
0185 DLMS Interest Receivable (restricted)
      0.0                                                                      
                                     
Other (per terms of Credit Agreement)
      0.0                                                                      
                                     
 
                                                                               
       
Total ineligibles
      0.0         0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0  
 
                                                                               
                                   
Eligible A/R
      0.0         0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0  
 
                                                                               
                                   
A/R Balance per BS
% Eligible as collateral
    #DIV/0!                                                                    
                                       
 
                                                                               
                                 

Officer’s Certification:
Pursuant to the First Lien Revolving Credit and Guaranty Agreement dated as of
                                        , the undersigned certifies that the
information provided in this Certificate to JPMorgan Chase Bank, NA as
Administrative Agent is accurate and complete in all material respects based on
the accounting records of Delta Air Lines, Inc.

             
 
           
Signature & Title
      Date    

 



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
EXCLUDED FLIGHT SIMULATORS

              Owner   Equipment   Identification Number   ARB Financed1
DAFC2
  B737-700 FFS   2NF3   Yes
DAFC
  B767-300ER FFS   2NH7   Yes
DAFC
  B737 NG FTD   2NK8   Yes
DAFC
  B737-200 FFS   2NK5   Yes
DAFC
  B767-300ER FTD   2NK7   Yes
DAFC
  B737-NG CAPT   2NM2   Yes
DAFC
  B737-200 CAPT #1   2NL9   Yes
DAFC
  B737-200 CAPT #2   2NM1   Yes
DAFC
  B737-200 FTD   2NK6   Yes
DAFC
  B737-800 FFS   2NT8   Yes
DAFC
  B767-400ER FFS   2NM5   Yes
DAFC
  B737-800 Level 6 FTD   2R33   Yes
DAFC
  B737-800(#3) FFS   2NU1   Yes
DAFC
  B767-300ER FFS   2RC2   Yes
DAFC
  B757-200 CAPT #1   2NM3   Yes
DAFC
  B757-200 CAPT #2   2NM4   Yes
DAFC
  ESIG-3350 GT Computer for B737-700 FFS   103303-047AB-26   Yes
DAFC
  ESIG-3350 GT Computer for B767-300ER FFS   103303-060AD-19   Yes
DAFC
  ESIG-3350 GT Computer for B737-200 FFS   103350-003AC-5   Yes
DAFC
  ESIG-3350 GT Computer for B737-800 FFS   103350-003AG-22   Yes
DAFC
  ESIG-3350 GT Computer for B767-400 FFS   103350-003AE-20   Yes
DAFC
  ESIG-3350 GT Computer for B737-800 FFS   103350-003AG-47   Yes
DAFC
  ESIG-3350 GT Computer for B767-300ER FFS   103350-003AN-54   Yes
DAFC
  B777-200 FFS   2NN6   No
DAFC
  B777-200 FTD   2NQ3   No
DAFC
  ESIG-3350 GT Computer for B777-200 FFS   103350-003AC-6   No

 

1   ARB means Special Facility Airport Revenue Bonds   2   All equipment shown
is being leased by Delta from the Development Authority of Fulton County
(“DAFC”)

 



--------------------------------------------------------------------------------



 



Schedule 1.01(b)
IMMATERIAL SUBSIDIARIES
Aero Assurance, Ltd.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
RESTRICTED ACCOUNTS

                  Entity Name   Bank Name   Account Number   Type of Account  
Description
DAL Global Services, LLC
  JPMorgan Chase Manhattan Bank   XXXXX546   Airline Clearing House  
CashDGS-Chase-AirCl
 
               
Delta Air Lines, Inc.
  Citibank, N.A.   XXX526   Collateral Account   Foreign Letters of Credit and
Local Bank Guarantees
 
               
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX416   Collateral Account   Risk Based Collateral
 
               
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX918   Escrow Account   CashCB-TRT-Disb (Tax Trust DDA)
 
               
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX117   Escrow Account   Tax Trust Fund Investment Account
 
               
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX033   Escrow Account   Delta PFC Account
 
               
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX116   Escrow Account   PFC Investment Account
 
               
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX234   Collateral Account   Delta-Boeing EETC Certificate
Account
 
               
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX171   Collateral Account   Delta-Boeing MMDA
 
               
Delta Air Lines, Inc.
  JPMorgan Chase Manhattan Bank   XXXXXX195   Collateral Account   ACE Workers
Comp & GA Self Insurance
 
               
Delta Air Lines, Inc.
  JPMorgan Chase Manhattan Bank   XXXXXXX138   Airline Clearing House  
Cash-Chase-Airline Clearing House
 
               
Delta Air Lines, Inc.
  JPMorgan Chase Manhattan Bank   XXXXXX662   FSA — UHC   Cash-Chase-FSA-USD
 
               
Delta Air Lines, Inc.
  Custodial Accounts at Bank of America in name of Nihill & Riedley, as agent
for Liberty Mutual Insurance Company   XXXXXXX4-1-4 MSM
XXXXXXX0-1-2 MSM
XXXXXXX6-1-1 MSM
XXXXXXXX 0109   Collateral Account   Non-WorkComp Bond Requirement (Airport and
Misc. Commercial Surety Bonds) and WorkComp (Surety Bond)
 
               
Delta Air Lines, Inc.
  Smith Barney   XXXXXXXXX9164   Collateral Account   Travelers Collateral for
Surety Bonds
 
               
Delta Air Lines, Inc.
  The Bank of New York   XXX31   Collateral Account   ACE Workers Comp Trust
 
               
Delta Air Lines, Inc.
  The Bank of New York   XXXX51   Collateral Account   GA Self Insurance Workers
Comp
 
               
Delta Air Lines, Inc.
  The Bank of New York   N/A   Escrow Account   MassPort Boston Escrow

 



--------------------------------------------------------------------------------



 



                  Entity Name   Bank Name   Account Number   Type of Account  
Description
Delta Air Lines, Inc.
  U.S. Bank, N. A.   N/A   Collateral Account   Credit Card Holdback
 
               
Delta Air Lines, Inc.
  NatWest Bank   N/A   Collateral Account   Credit Card Holdback
 
               
Delta Air Lines, Inc.
  Royal Bank of Canada   N/A   Escrow Account   ALPA Settlement
 
               
Delta Air Lines, Inc./DAL Global Services, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX195   Collateral Account   Miscellaneous
Letters of Credit (Covers DL, DGS)
 
               
Delta Air Lines, Inc.
  Citibank, N.A.   N/A   Collateral Account   Boeing Collateral
 
               
Delta Loyalty Management Services, LLC
  Citibank, N.A.   XXXXX292   AMEX Receipts   Cash-Citi-DLMSI Con2
 
               
Delta Technology, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX697   Benefits   Cash-Chase-DT FSA-US
 
               
Delta Technology, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX177   Benefits   Cash-Chase-DT/ML-USD
 
               
Delta Technology, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX932   Benefits   Cash-Chase-DT/UHC-US
 
               
Song, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX812   Benefits   Cash-Song-Den
 
               
Song, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX790   Benefits   Cash-Song-Med
 
               
Comair, Inc.
  Fifth Third Bank   XXXX8300   Collateral Account   Overnight Investment
Account
 
               
Comair, Inc.
  National City Bank   XXXXX9743   Collateral Account   Collateral Account
 
               
Comair, Inc.
  National City Bank   XXXXX9007   FSA   Flexible Spending Account
 
               
Comair, Inc.
  National City Bank   XXXXX1596   ALPA Claim   ALPA Claim Account
 
               
Delta AirElite Business Jets, Inc.
  National City Bank   XXXX61   Customer Escrow Account   Customer Escrow
Account
 
               
Delta AirElite Business Jets, Inc.
  PNC   XXXXXXX672   Customer Escrow Account   Customer Escrow Account

 



--------------------------------------------------------------------------------



 



                  Entity Name   Bank Name   Account Number   Type of Account  
Description
Delta Connection Academy, Inc.
  Key Bank, N. A.   XXXXXXXX8785   Student Escrow Account   Student Escrow
Account
 
               
Delta Connection Academy, Inc.
  Key Bank, N. A.   XXXXXXXX8793   Student Funds Account   Student Funds Account
 
               
Delta Connection Academy, Inc.
  Wachovia Bank   XXXXXXXXX0177   FSA   Flexible Spending Account

Bank Contact Information

                              Bank Name   Accounts   Address   City   State  
Zip   Contact Phone
Bank of America, N.A.
  All   GA1-006-09-10 600 Peachtree Street N.E., 9th Floor, 600 Peachtree Street
N.E., 9th Floor   Atlanta   GA   30308      404-607-5459  
 
                           
Citibank, N.A.
  Non Collateral   400 Perimeter Center Terrace, Suite 600   Atlanta   GA  
30346-1233      770 668 8214  
 
                           
Citibank, N.A.
  Collateral Accts   388 Greenwich Street, 23rd Floor   New York City   NY  
10013      212-816-5448  
 
                           
Fifth Third Bank
  All   8100 Burlington Pike   Florence   KY   41042      859-283-8524  
 
                           
JPMorgan Chase
Manhattan Bank
  Non Collateral   One Chase Manhattan Plaza, 7th Floor   New York City   NY  
10005      212-552-5778  
 
                           
JPMorgan Chase
Manhattan Bank
  Collateral Accts   270 Park Avenue, 38th Floor   New York City   NY   10018   
  212-270-5484  
 
                           
Key Bank, N.A.
  All   127 Public Square, 7th Floor, OH-01-27-0725   Cleveland   OH   44114   
  973-689-4421  
 
                           
National City Bank
  All   One National City Center   Indianapolis   IN   46255      317-267-7607  
 
                           
Smith Barney
  All   Citigroup Global Markets, Inc., 185 Asylum Street, 21st Floor   Hartford
  CT   06103      860-275-4499  
 
                           
The Bank of New York
  All   5 Penn Plaza, 13th Floor   New York City   NY   10001      212-896-7175
 
 
                           
National City Bank
  All   One National City Center   Indianapolis   IN   46255      317-267-7607  
 
                           
NatWest Bank
  Collateral Accts   Streamline International, Level 8, 2 1/2
Devonshire Square   London       EC2M 4BA, England     44.20.7672.5362  
 
                           
PNC Bank
  All   Two PNC Plaza, 7th Flr   Pittsburg   PA   15222      412-762-7017  
 
                           
Wachovia Bank, N.A.
  All   191 Peachtree Street, MC-GA 8009   Atlanta   GA   30303     
800-590-7868  

 



--------------------------------------------------------------------------------



 



                              Bank Name   Accounts   Address   City   State  
Zip   Contact Phone
Royal Bank of Canada
  All   200 Bay St., 5th Floor N TWR Toronto,
ON M5J 2W7   Toronto   ON   M5J 2W7      416-842-4637  

 



--------------------------------------------------------------------------------



 



Schedule 1.01(d) — Restructuring Aircraft
The Restructuring Aircraft are the airframes listed below by registration
number, together with the associated engines:
DELTA AIR LINES, INC.

                     
N120DL
  N602DL   N633DL   N903DL   N955DL   N981DL
N121DE
  N603DL   N634DL   N904DL   N956DL   N982DL
N122DL
  N604DL   N635DL   N905DL   N957DL   N983DL
N123DN
  N605DL   N636DL   N906DL   N958DL    
N124DE
  N607DL   N637DL   N907DL   N959DL    
N125DL
  N609DL   N638DL   N908DL   N960DL    
N126DL
  N610DL   N657DL   N909DL   N961DL    
N127DL
  N611DL   N658DL   N910DL   N962DL    
N128DL
  N612DL   N659DL   N911DL   N963DL    
N129DL
  N616DL   N660DL   N912DL   N964DL    
N130DL
  N617DL   N661DN   N913DL   N965DL    
N131DN
  N618DL   N662DN   N914DL   N966DL    
N132DN
  N619DL   N663DN   N915DL   N967DL    
N133DN
  N620DL   N664DN   N916DL   N968DL    
N134DL
  N621DL   N665DN   N917DL   N969DL    
N135DL
  N622DL   N666DN   N918DL   N970DL    
N136DL
  N623DL   N667DN   N919DL   N971DL    
N137DL
  N624DL   N668DN   N920DL   N972DL    
N1402A
  N625DL   N669DN   N921DL   N973DL    
N140LL
  N626DL   N675DL   N922DL   N974DL    
N178DN
  N627DL   N681DA   N923DL   N975DL    
N179DN
  N628DL   N682DA   N924DL   N976DL    
N180DN
  N629DL   N683DA   N925DL   N977DL    
N181DN
  N630DL   N684DA   N952DL   N978DL    
N182DN
  N631DL   N901DL   N953DL   N979DL    
N184DN
  N632DL   N902DL   N954DL   N980DL    

 



--------------------------------------------------------------------------------



 



COMAIR, INC.

                     
N317CA
  N447CA   N594SW   N796CA   N927CA   N988CA
N331CA
  N451CA   N595SW   N797CA   N929CA   N989CA
N340CA
  N455CA   N597SW   N798CA   N931CA   N991CA
N354CA
  N468CA   N625CA   N804CA   N932CA   N995CA
N355CA
  N471CA   N659CA   N805CA   N933CA   N999CA
N367CA
  N472CA   N668CA   N806CA   N934CA    
N368CA
  N477CA   N669CA   N807CA   N949CA    
N374CA
  N479CA   N690CA   N809CA   N951CA    
N376CA
  N487CA   N708CA   N810CA   N954CA    
N378CA
  N494CA   N709CA   N811CA   N956CA    
N379CA
  N495CA   N710CA   N812CA   N957CA    
N390CA
  N496CA   N712CA   N814CA   N958CA    
N391CA
  N498CA   N713CA   N815CA   N959CA    
N398CA
  N506CA   N716CA   N816CA   N960CA    
N403CA
  N507CA   N719CA   N818CA   N962CA    
N408CA
  N510CA   N720SW   N819CA   N963CA    
N409CA
  N514CA   N721CA   N821CA   N964CA    
N416CA
  N518CA   N729CA   N912CA   N965CA    
N420CA
  N523CA   N735CA   N914CA   N966CA    
N427CA
  N526CA   N739CA   N915CA   N967CA    
N430CA
  N587SW   N779CA   N916CA   N969CA    
N435CA
  N588SW   N781CA   N917CA   N971CA    
N436CA
  N589SW   N783CA   N918CA   N973CA    
N442CA
  N590SW   N784CA   N920CA   N983CA    
N443CA
  N591SW   N785CA   N924CA   N984CA    
N446CA
  N592SW   N786CA   N926CA   N987CA    

2



--------------------------------------------------------------------------------



 



Schedule 3.06
SUBSIDIARIES OF DELTA AIR LINES, INC.
     The Subsidiaries of the Borrower and the percentages of voting securities
owned by the immediate parent of each Subsidiary are as follows:

              Percentage of     Voting     Securities     Owned by     Immediate
Name of Entity   Parent
Crown Rooms, Inc.
    100 %
DAL Global Services, LLC
    100 %
Delta Air Lines, Inc. and Pan American World Airways, Inc.—Unterstutzungskasse
GmbH
    100 %
Delta Air Lines Dublin Limited
    100 %
Delta Air Lines Private Limited
    51 %
Kappa Capital Management, LLC
    100 %
Aero Assurance, Ltd. (1)
    95 %
ASA Holdings, Inc.
    100 %
Comair Holdings, LLC
    100 %
Comair, Inc.
    100 %
Comair Services, Inc.
    100 %
Delta AirElite Business Jets, Inc.
    100 %
Delta Connection Academy, Inc.
    100 %
DAL Moscow, Inc.
    100 %
New Sky, Ltd.
    100 %
Delta Loyalty Management Services, LLC
    100 %
Delta Technology, LLC
    100 %
Delta Benefits Management, Inc.
    100 %
Epsilon Trading, LLC
    100 %

 

(1)   Kappa Capital Management, Inc., the immediate parent, owns 12,900,000
shares of Class A Preferred Stock. The remaining voting power is held by Delta
Air Lines, Inc., which owns 120,000 shares of Class A Common Stock and 500,000
shares of Class B Common Stock. All shares of voting stock have one vote per
share. ACE American Insurance Company owns 4,500,000 Class B Preferred Stock,
which does not have voting rights.

 



--------------------------------------------------------------------------------



 



Schedule 3.07
EXISTING LIENS

A.   Encumbered Aircraft, Spare Engines, Spare Parts and Propellers   1.  
Encumbered Aircraft   I.   Delta Air Lines, Inc.

Boeing 737-832; CFM 56-7B26

                                                  Mortgagee / Indenture Reg.#  
MS#   Engines   Transaction Type   Owner / Lessor   Trustee
N371DA
  29619       875354, 875362   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N372DA
  29620       875364, 874377   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N373DA
  29621       874384, 875403   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N374DA
  29622       874401, 874408   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N375DA
  29623       875386, 875387   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N376DA
  29624       875510, 874488   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N377DA
  29625       875678, 874691   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N378DA
  30265       874845, 874848   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N379DA
  30349       875867, 874871   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N380DA
  30266       875948, 874882   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N381DN
  30350       875893, 874900   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N382DA
  30345       874943, 874944   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N383DN
  30346       874953, 874954   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N384DA
  30347       874980, 876176   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N385DN
  30348       874981, 876122   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N386DA
  30373       876160, 876175   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N387DA
  30374       874868, 877188   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N388DA
  30375       876206, 876207   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N389DA
  30376       874896, 877366   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N390DA
  30536       876291, 876292   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N391DA
  30560       876332, 876330   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N392DA
  30561       876435, 876389   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N393DA
  30377       876426, 876429   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N394DA
  30562       876432, 877440   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N395DN
  30773       877473, 876469   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N396DA
  30378       876525, 876527   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N397DA
  30537       876537, 876554   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N398DA
  30774       876561, 876289   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N399DA
  30379       876610, 876581   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3730B
  30538       876583, 876591   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3731T
  30775       876629, 876592   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3732J
  30380       876582, 876608   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3733Z
  30539       877628, 876669   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3734B
  30776       876642, 876630   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3735D
  30381       876644, 876655   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3736C
  30540       876674, 876675   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3737C
  30799       888127, 876682   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3738B
  30382       888152, 888108   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3739P
  30541       888113, 888117   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust

 



--------------------------------------------------------------------------------



 



                                                  Mortgagee / Indenture Reg.#  
MS#   Engines   Transaction Type   Owner / Lessor   Trustee
N3740C
  30800       888118, 888122   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3741S
  30487       888153, 889162   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3742C
  30835       888223, 888169   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3743H
  30836       889195, 889199   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3744F
  30837       888270, 888279   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3745B
  32373       888325, 888326   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3746H
  30488       888349, 888350   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3747D
  32374       888354, 888355   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3748Y
  30489       888396, 888399   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3749D
  30490       888402, 888405   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3750D
  32375       888408, 888476   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3751B
  30491       889443, 889444   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3752
  30492       888452, 888467   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3753
  32626       888462, 889458   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3754A
  29629       888486, 888489   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3755D
  29627       888554, 888499   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3756
  30493       889495, 889498   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3757D
  30813       889570, 889510   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3758Y
  30814       889511, 889460   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3759
  30815       888411, 888572   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3760C
  30816       888789, 888578   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3761R
  29628       888600, 888497   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3762Y
  30817       889506, 888607   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3763D
  29629       888672, 888673   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3764D
  30818       888787, 888684   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3765
  30819       888687, 888689   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3766
  30820       888788, 888731   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3767
  30821       888735, 888736   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3768
  29630       889775, 888786   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3769L
  30822       888790, 888793   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N37700
  29631       888825, 888826   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3771K
  29632       888890, 888888   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
 
                        McDonnell Douglas MD-88; P&W JT8D-219            
 
                       
N901DL
  49532       P718033D, P716783D   Operating Lease   Wells Fargo Bank Northwest,
N.A.   The Bank of New York
N902DL
  49533       P716789D, P716790D   Operating Lease   Wells Fargo Bank Northwest,
N.A.   The Bank of New York
N903DL
  49534       P718042D, P716797D   Operating Lease   Wells Fargo Bank Northwest,
N.A.   The Bank of New York
N904DL
  49535       P716800D, P718025D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N905DL
  49536       P718026D, P718027D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N906DL
  49537       P716782D, P718034D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N907DL
  49538       P718045D, P718049D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N908DL
  49539       P718048D, P718100D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N909DL
  49540       P718056D, P718159D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N910DL
  49541       P718080D, P718081D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N911DL1
  49542       P718086D, P718069D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N912DL
  49543       P718087D, P718088D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N913DL
  49544       P718120D, P718092D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N914DL
  49545       P718101D, P718103D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N915DL
  49546       P718104D, P718182D   Operating Lease   Wilmington Trust Company  
The Bank of New York

 

1   Subject to maintenance lien of Avborne Heavy Maintenance, Inc. FAA release
and Disclaimer filed on Friday, April 27, 2007, and removal of lien to be
confirmed on Monday, April 30, 2007.

2



--------------------------------------------------------------------------------



 



                                                  Mortgagee / Indenture Reg.#  
MS#   Engines   Transaction Type   Owner / Lessor   Trustee
N916DL
  49591       P718105D, P718124D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N917DL2
  49573       P718089D, P718125D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N918DL
  49583       P718126D, P718127D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N919DL
  49584       P718128D, P718129D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N920DL3
  49644       P718130D, P718131D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N921DL
  49645       P718145D, P718140D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N922DL
  49646       P718141D, P718151D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N923DL
  49705       P718153D, P718154D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N924DL
  49711       P718147D, P718148D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N925DL
  49712       P718149D, P718150D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N946DL
  49819       P725449DCN, P725450DCN   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N947DL
  49878       P725483D, P725484D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N949DL
  49880       P725507D, P725512D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N952DL
  49883       P718239D, P718264D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N953DL
  49884       P718263D, P718268D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N954DL
  49885       P725522D, P725527D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N955DL
  49886       P725529D, P725530D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N956DL
  49887       P725528D, P725534D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N957DL
  49976       P725535D, P725532D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N958DL
  49977       P725536D, P725537D   Operating Lease   Wells Fargo Bank Northwest,
N.A.   The Bank of New York
N959DL
  49978       P725545D, P725548D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N960DL
  49979       P725582D, P725553D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N961DL
  49980       P725558D, P725552D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N962DL
  49981       P725619DCN, P725583D   Operating Lease   Wilmington Trust Company
  The Bank of New York
N963DL
  49982       P725638D, P725639D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N964DL
  49983       P725635D, P725627D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N965DL
  49984       P725599D, P725603D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N966DL
  53115       P725551D, P725720D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N967DL
  53116       P725718D, P725747D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N968DL
  53161       P725754D, P725779D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N969DL
  53172       P725736D, P725768D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N970DL
  53173       P725793D, P725775D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N971DL
  53214       P725772D, P725795D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N972DL
  53215       P725794D, P725790D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N973DL
  53241       P725835D, P725818D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N974DL
  53242       P725819D, P725820D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N975DL
  53243       P725812D, P725813D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N976DL
  53257       P725774D, P725837D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N977DL
  53258       P725840D, P725841D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N978DL
  53259       P725815D, P725844D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N979DL
  53266       P725865D, P725866D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N980DL
  53267       P725867D, P725869D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N981DL
  53268       P725861D, P725870D   Operating Lease   Wilmington Trust Company  
The Bank of New York

 

2   Subject to maintenance lien of Avborne Heavy Maintenance, Inc. FAA release
and Disclaimer filed on Friday, April 27, 2007, and removal of lien to be
confirmed on Monday, April 30, 2007.   3   Subject to maintenance lien of
Avborne Heavy Maintenance, Inc. FAA release and Disclaimer filed on Friday,
April 27, 2007, and removal of lien to be confirmed on Monday, April 30, 2007.

3



--------------------------------------------------------------------------------



 



                                                  Mortgagee / Indenture Reg.#  
MS#   Engines   Transaction Type   Owner / Lessor   Trustee
N982DL
  53273       P725877D, P725878D    Operating Lease   Wilmington Trust Company  
The Bank of New York
N983DL
  53274       P725817D, P725898D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N984DL
  53311       P726005D, P725937D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N987DL
  53338       P726002D, P726003D   Mortgage   Delta Air Lines. Inc.   Wells
Fargo Bank Northwest N.A.
N990DL
  53342       P725944D, P725945D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N993DL
  53345       P725896D, P725921D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N996DL
  53363       P725365D, P726056D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N999DN
  53371       P725995D, P725997D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N902DE
  53379       P726010D, P726048D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N905DE
  53410       P726835D, P726838D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N908DE
  53417       P726915D, P726926D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N911DE
  49967       P726925D, P726934D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N914DE
  49957       P726943D, P726944D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N917DE
  49958       P726916D, P726958D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N920DE
  53423       P726980D, P726984D   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
 
                        McDonnell Douglas MD-90-30; IAE V2528-D5        
 
                       
N901DA
  53381       V20016, V20017   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N904DA
  53384       V20012, V20013   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N907DA
  53387       V20023, V20024   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N910DN
  53390       V20031, V20032   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N913DN
  53393       V20072, V20073   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
 
                        Boeing 757-232; P&W PW2037        
 
                       
N602DL
  22809       P716328B, P716307B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest
N603DL
  22810       P716309B, P716311B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest
N604DL
  22811       P716303B, P716384B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest
N605DL
  22812       P716317B, P716318B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest
N607DL
  22814       P716511B, P716517B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest
N609DL
  22816       P716361B, P716304B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest

4



--------------------------------------------------------------------------------



 



                                                  Mortgagee / Indenture Reg.#  
MS#   Engines   Transaction Type   Owner / Lessor   Trustee
N610DL
  22817       P716363B, P716365B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest
N611DL
  22818       P716504B, P716515B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest
N612DL
  22819       P716333B, P716387B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest
N616DL
  22823       P716391B, P716397B   Operating Lease   Wilmington Trust Company  
N/A
N617DL
  22907       P716398B, P716404B   Operating Lease   Wilmington Trust Company  
Erste Bank der Oesterreichischen Sparkassen AG, London Branch
N618DL
  22908       P716400B, P716401B   Operating Lease   Wilmington Trust Company  
N/A
N619DL
  22909       P716408B, P716413B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N620DL
  22910       P716435B, P716429B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N621DL
  22911       P716432B, P716434B   Operating Lease   Wilmington Trust Company  
N/A
N622DL
  22912       P716433B, P716426B   Operating Lease   Wilmington Trust Company  
N/A
N623DL
  22913       P716448B, P716442B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N624DL
  22914       P716440B, P716443B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N625DL
  22915       P716456B, P716439B   Operating Lease   Wells Fargo Bank Northwest
  The Bank of New York
N626DL
  22916       P716447B, P716454B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N627DL
  22917       P716458B, P716438B   Operating Lease   Wells Fargo Bank Northwest
  The Bank of New York
N628DL
  22918       P716464B, P716465B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N629DL
  22919       P716462B, P716467B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N630DL
  22920       P716483B, P716383B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N631DL
  23612       P716471B, P716463B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N632DL
  23613       P716475B, P716480B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N633DL
  23614       P716474B, P716479B   Operating Lease   Wells Fargo Bank Northwest
  The Bank of New York
N634DL
  23615       P716481B, P716482B   Operating Lease   Wilmington Trust Company  
N/A
N635DL
  23762       P716478B, P716484B   Operating Lease   Wilmington Trust Company  
Wells Fargo Bank Northwest N.A.
N636DL
  23763       P716487B, P716485B   Operating Lease   Wilmington Trust Company  
Wells Fargo Bank Northwest N.A.
N637DL
  23760       P716490B, P716488B   Operating Lease   Wilmington Trust Company  
Wells Fargo Bank Northwest N.A
N638DL
  23761       P716489B, P716491B   Operating Lease   Wilmington Trust Company  
Wells Fargo Bank Northwest N.A
N641DL
  23995       P716508B, P716509B   Capital Lease   Wilmington Trust Company  
Bank Hapoalim B.M., New York Branch
N645DL
  24216       P716519B, P716520B   Capital Lease   Wilmington Trust Company  
Bank Hapoalim B.M., New York Branch
N650DL
  24390       P716525B, P716532B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N653DL
  24393       P716539B, P716540B   Capital Lease   Wilmington Trust Company  
Bank Hapoalim B.M., New York Branch
N654DL
  24394       P716541B, P716542B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N657DL
  24419       P716547B, P716548B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N658DL
  24420       P716549B, P716550B   Operating Lease   V16D-MD757, LLC   The Bank
of New York
N659DL
  24421       P716551B, P716552B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N660DL
  24422       P716553B, P716554B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N661DN
  24972       P716557B, P716558B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N662DN
  24991       P716559B, P716560B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N663DN
  24992       P716561B, P716562B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N664DN
  25012       P716563B, P716564B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N665DN
  25013       P716565B, P716566B   Operating Lease   Wilmington Trust Company  
N.A.
N666DN
  25034       P726539B, P716568B   Operating Lease   Wilmington Trust Company  
The Bank of New York

5



--------------------------------------------------------------------------------



 



                                                  Mortgagee / Indenture Reg.#  
MS#   Engines   Transaction Type   Owner / Lessor   Trustee
N667DN
  25035       P716569B, P716570B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N668DN
  25141       P716571B, P716572B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N669DN
  25142       P716573B, P716574B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N670DN
  25331       P716575B, P716576B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N673DL
  25978       P716584B, P716585B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N675DL
  25980       P716588B, P716589B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N677DL
  25982       P716592B, P716593B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N680DA
  26956       P716599B, P726702B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N681DA
  26957       P726709B, P726698BCN   Operating Lease   Wilmington Trust Company
  The Bank of New York
N682DA
  26958       P726689BCN, P726710B   Operating Lease   Wilmington Trust Company
  The Bank of New York
N683DA
  27103       P726715B, P726714B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N684DA
  27104       P727102CN, P726700CN   Operating Lease   Wilmington Trust Company
  The Bank of New York
N685DA
  27588       P727150B, P727151B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N686DA
  27589       P727156B, P727157B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N687DL
  27586       P727261B, P727262B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N688DL
  27587       P727265B, P727266B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N689DL
  27172       P727271B, P727272B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N690DL
  27585       P727274B, P727275B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N692DL
  29724       P727276B, P727277B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N693DL
  29725       P727284B, P727285B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N694DL
  29726       P727289B, P727290B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N695DL
  29727       P727297B, P727298B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N696DL
  29728       P728704B, P727288B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N697DL
  30318       P728721B, P728722B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N698DL
  29911       P728727B, P728728B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N699DL
  29970       P728731B, P728732B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6700
  30337       P728733B, P728734B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6701
  30187       P728737B, P728738B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6702
  30188       P728742B, P728744B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6703D
  30234       P728751B, P728752B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6704Z
  30396       P728753B, P728754B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6705Y
  30397       P728759B, P728760B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6706Q
  30422       P728761B, P728762B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6707A
  30395       P728763B, P728764B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6708D
  30480       P728766B, P728767B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6709
  30481       P728768B, P728769B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6710E
  30482       P728770B, P728771B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6711M
  30483       P728772B, P728773B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6712B
  30484       P728774B, P728775B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6713Y
  30777       P728776B, P728777B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6714Q
  30485       P728778B, P728780B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6715C
  30486       P728781B, P728783B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6716C
  30838       P728786B, P728787B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N6717
  30839       P728790B, P728791B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
 
                        Boeing 767-332; GE CF6-80A2        
 
                       
N102DA
  22214                    
N120DL
  23279       580322, 580321   Operating Lease   Wilmington Trust Company   The
Bank of New York
N121DE
  23435       580327, 580292   Operating Lease   Wilmington Trust Company   The
Bank of New York

6



--------------------------------------------------------------------------------



 



                                                  Mortgagee / Indenture Reg.#  
MS#   Engines   Transaction Type   Owner / Lessor   Trustee
N122DL
  23436       580325, 580329   Operating Lease   Wilmington Trust Company   The
Bank of New York
N123DN
  23437       580349, 580346   Operating Lease   Wilmington Trust Company   The
Bank of New York
N124DE
  23438       580350, 580351   Operating Lease   Wilmington Trust Company   The
Bank of New York
N125DL
  24075       580356, 580358   Operating Lease/ETC   Wilmington Trust Company  
The Bank of New York
N126DL
  24076       580366, 580363   Operating Lease/ETC   Wilmington Trust Company  
The Bank of New York
N127DL
  24077       580364, 580365   Operating Lease/ETC   Wilmington Trust Company  
The Bank of New York
N128DL
  24078       580370, 580367   Operating Lease   Wilmington Trust Company   The
Bank of New York
N129DL
  24079       580373, 580372   Operating Lease   Wilmington Trust Company   The
Bank of New York
N130DL
  24080       580362, 580371   Operating Lease   Wilmington Trust Company   The
Bank of New York
N131DN
  24852       580387, 580388   Operating Lease   Wilmington Trust Company   The
Bank of New York
N132DN
  24981       580393, 580390   Operating Lease   Wilmington Trust Company   The
Bank of New York
N133DN
  24982       580395, 580394   Operating Lease   Wilmington Trust Company   The
Bank of New York
N134DL
  25123       580398, 580396   Operating Lease   Wilmington Trust Company   The
Bank of New York
N135DL
  25145       580399, 580397   Operating Lease   Wilmington Trust Company   The
Bank of New York
N136DL
  25146       580401, 580402   Operating Lease   Wilmington Trust Company   The
Bank of New York
N137DL
  25306       580403, 580400   Operating Lease   Wilmington Trust Company   The
Bank of New York
N138DL
  25409       580405, 580406   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
 
                        Boeing 767-332ER; P&W PW4060        
 
                       
N140LL
  25988       P724687B, P724688B   Operating Lease/PTC   Wilmington Trust
Company   The Bank of New York
N1402A
  25989       P724691B, P724692B   Operating Lease/PTC   Wilmington Trust
Company   The Bank of New York
N143DA
  25991       P727830B, P727831B   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N144DA
  27584       P727893B, P727894B   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N172DN
  24775       P724138B, P724139B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N174DN
  24802       P724150B, P724151B   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N176DN
  25061       P724163B, P724164B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N177DN
  25122       P724165B, P724166B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N178DN
  25143       P724168B, P724169B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N179DN
  25144       P724314B, P724171B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N180DN
  25985       P724415CN, P724416CN   Operating Lease   Wilmington Trust Company
  The Bank of New York
N181DN
  25986       P724638B, P724639B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N182DN
  25987       P724655B, P724656B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N184DN
  27111       P724685B, P724686P   Operating Lease   Wilmington Trust Company  
N/A
N185DN
  27961       P724715B, P724716B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N186DN
  27962       P724719B, P727524CN   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N187DN
  27582       P724740B, P724741B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N188DN
  27583       P724750B, P724751B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N189DN
  25990       P727620B, P727621B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N190DN
  28447       P727649B, P727650B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N191DN
  28448       P727654B, P727655B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N192DN
  28449       P727678B, P727679B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N193DN
  28450       P727707B, P727708B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N194DN
  28451       P727717B, P727718B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N195DN
  28452       P727723B, P727724B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N196DN
  28453       P727725B, P727726B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N197DN
  28454       P727738B, P727739B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N198DN
  28455       P727744B, P727745B   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N199DN
  28456       P727753B, P727754B   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1200K
  28457       P727774B, P727775B   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1201P
  28458       P727776B, P727777B   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust

7



--------------------------------------------------------------------------------



 



                                                  Mortgagee / Indenture Reg.#  
MS#   Engines   Transaction Type   Owner / Lessor   Trustee Boeing 767-3P6ER; GE
CF6-80C2B4        
 
                       
N1501P
  24983       695443, 695446   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N154DL
  25241       695373, 695339   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
 
                        Boeing 767-332ER; GE CF6-80C2B6F        
 
                       
N394DL
  27394       704233, 704234   Operating Lease   Wilmington Trust Company   N/A
N169DZ
  29689       704702, 704703   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1602
  29694       704805, 704806   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1603
  29695       704808, 704809   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1604R
  30180       704865, 704866   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1605
  30198       704883, 704884   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N16065
  30199       704887, 704888   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1607B
  30388       704999, 706101   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1608
  30573       706106, 706110   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1609
  30574       706111, 706112   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1610D
  30594       706113, 706114   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1611B
  30595       706140, 706137   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1612T
  30575       706318, 706319   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1613B
  32776       706354, 706355   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N171DZ
  29690       704738, 704739   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N172DZ
  29691       704750, 704747   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N173DZ
  29692       704736, 704746   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N174DZ
  29693       704749, 704751   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N175DZ
  29696       704823, 704824   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N176DZ
  29697       704848, 704849   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N177DZ
  29698       704871, 704872   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N178DZ
  30596       706131, 706136   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
 
                        Boeing 767-432ER; GE CF6-80C2B8FG01        
 
                       
N825MH
  29703       704897, 706174   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N826MH
  29713       704896, 704929   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N827MH
  29705       704952, 704953   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N828MH
  29699       706120, 706121   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N829MH
  29700       706150, 706151   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N830MH
  29701       706162, 706163   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N831MH
  29702       706164, 706165   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N832MH
  29704       706181, 706182   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N833MH
  29706       706192, 706193   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N834MH
  29707       706203, 706204   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N835MH
  29708       706205, 706206   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N836MH
  29709       706224, 706225   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N837MH
  29710       706232, 706233   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N838MH
  29711       706238, 706239   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N839MH
  29712       706253, 706254   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N840MH
  29718       706287, 706288   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N841MH
  29714       706385, 706386   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N842MH
  29715       706381, 706382   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N843MH
  29716       706412, 706413   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N844MH
  29717       706431, 706433   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N845MH
  29719       706446, 706447   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust

8



--------------------------------------------------------------------------------



 



                                                  Mortgagee / Indenture Reg.#  
MS#   Engines   Transaction Type   Owner / Lessor   Trustee Boeing 777-232; RR
RB211-Trent 892-17        
 
                       
N860DA
  29951       51145, 51146   EEETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N861DA
  29952       51149, 51150   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N862DA
  29734       51175, 51177   EEETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N863DA4
  29735       51188, 51191   EEETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N864DA
  29736       51193, 51194   EEETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N865DA
  29737       51200, 51201   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N866DA
  29738       51204, 51205   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N867DA
  29743       51360, 51361   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
 
                        Bombardier CL-600-2B19 (CRJ 200) ; GE CF 34-3B1        
 
                       
N928EV
  8006       950283, 950274   Mortgage   Delta Air Lines, Inc.   Wilmington
Trust Company
N929EV
  8007       950285, 950284   Mortgage   Delta Air Lines, Inc.   Wilmington
Trust Company
N930EV
  8014       950303, 950306   Mortgage   Delta Air Lines, Inc.   Wilmington
Trust Company
N931EV
  8015       950331, 950332   Mortgage   Delta Air Lines, Inc.   Wilmington
Trust Company
N932EV
  8016       950311, 950310   Mortgage   Delta Air Lines, Inc.   Wilmington
Trust Company
N933EV
  8022       950325, 950329   Mortgage   Delta Air Lines, Inc.   Wilmington
Trust Company
N934EV
  8028       950363, 950362   Mortgage   Delta Air Lines, Inc.   Wilmington
Trust Company
N935EV
  8037       950387, 950409   Mortgage   Delta Air Lines, Inc.   Wilmington
Trust Company
N936EV
  8038       950389, 950390   Mortgage   Delta Air Lines, Inc.   Wilmington
Trust Company
N937EV
  8042       950406, 950404   Mortgage   Delta Air Lines, Inc.   Wilmington
Trust Company
N970EV (formerly N663BR)
  7527       873055, 873053   Operating Lease   Wachovia Bank, N.A.   N/A
N980EV (formerly N692BR)
  7759       873667, 873670   Operating Lease   Wachovia Bank, N.A.   N/A
N974EV (formerly N672BR)
  7594       873225, 873228   Operating Lease   Wachovia Bank, N.A.   N/A
N975EV (formerly N673BR)5
  7599       873245, 873242   Operating Lease   Wachovia Bank, N.A.   N/A
N976EV (formerly N674BR)
  7601       873251, 873254   Operating Lease   Wachovia Bank, N.A.   N/A
N977EV (formerly N687BR)
  7720       873587, 873588   Operating Lease   Wachovia Bank, N.A.   N/A
N981EV
  7768       873693, 873695   Operating Lease   Wachovia Bank, N.A.   N/A
N978EV (formerly N688BR)
  7723       873597, 873594   Operating Lease   Wachovia Bank, N.A.   N/A
N971EV (formerly N664BR)
  7528       873050, 873051   Operating Lease   Wachovia Bank, N.A.   N/A

 

4   Subject to purported maintenance lien of Triad International Maintenance
Corporation. FAA release and Disclaimer filed on Thursday, April 26, 2007 and
removal of lien to be confirmed on Monday, April 30, 2007.   5   Subject to tax
lien of Tarrant County. FAA release and Disclaimer to be filed and removal of
lien to be confirmed on Monday, April 30, 2007.

9



--------------------------------------------------------------------------------



 



                                                  Mortgagee / Indenture Reg.#  
MS#   Engines   Transaction Type   Owner / Lessor   Trustee
N972EV (formerly N665BR)
  7534       873065, 873070   Operating Lease   Wachovia Bank, N.A.   N/A
N973EV (fromerly N708BR)
  7575       873183, 873184   Operating Lease   Wachovia Bank, N.A.   N/A
N979EV (formerly N689BR)
  7737       873821, 873622   Operating Lease   Wachovia Bank, N.A.   N/A
 
                        Bombardier CL-600-2B19 (CRJ 700); CF34-3B1        
 
                       
N680BR
  7679       873482, 873483   Operating Lease   Delta Air Lines, Inc.   Wachovia
N684BR
  7708       873552, 873553   Operating Lease   Delta Air Lines, Inc.   Wachovia
N681BR
  7680       873480, 873481   Operating Lease   Delta Air Lines, Inc.   Wachovia
N682BR
  7691       873533, 873534   Operating Lease   Delta Air Lines, Inc.   Wachovia
N683BR
  7692       873519, 873520   Operating Lease   Delta Air Lines, Inc.   Wachovia
N685BR
  7712       873590, 873591   Operating Lease   Delta Air Lines, Inc.   Wachovia
N686BR
  7715       873572, 873573   Operating Lease   Delta Air Lines, Inc.   Wachovia
N629BR
  7251       872356, 872357   Operating Lease   Delta Air Lines, Inc.   Wachovia
N675BR
  7635       873328, 873356   Operating Lease   Delta Air Lines, Inc.   Wachovia
N659BR
  7509       872999, 873000   Operating Lease   Delta Air Lines, Inc.   Wachovia

The aircraft, engines, and propellers listed below are owned by Delta Air Lines,
Inc. or leased to Delta Air Lines, Inc. and leased or subleased to Atlantic
Southeast Airlines, Inc. and may be subject to other liens and encumbrances
securing indebtedness and obligations relating thereto.
Embraer EMB-120ER & EMB-120RT

                  Reg.#   MS#   Engines   Propellers
N232AS
  120036       115503, 115514   901109, 871053
N500AS
  120272           911132, 920128
 
              911209, 890509
 
              860319, 910527
 
              911130, 910247
 
              930523, 880912
 
              890903, 920415
 
              900409, 910314
 
              860217, 901219
 
              841019, 920131
 
              871115, 900736
 
              910347, 900209
 
              881025, 920127
 
              911121, 870309
 
              910529, 880308

                  P&W PW147            
 
Reg.#   MS#   Engines   Propellers
PW147
  115301            
PW147
  115511            
PW147
  115358            
PW147
  127005            
PW147
  127150            
PW147
  127044            

10



--------------------------------------------------------------------------------



 



Hamilton Standard 14RF-9

                  Reg.#   MS#   Engines   Propellers
Hamilton 14RF-9
  860910            
Hamilton 14RF-9
  880414            
Hamilton 14RF-9
  880712            
Hamilton 14RF-9
  890626            
Hamilton 14RF-9
  860624            
Hamilton 14RF-9
  940615            
Hamilton 14RF-9
  901019            
Hamilton 14RF-9
  880101            
Hamilton 14RF-9
  851003            
Hamilton 14RF-9
  890104            
Hamilton 14RF-9
  901112            
Hamilton 14RF-9
  870834            
Hamilton 14RF-9
  880533            
Hamilton 14RF-9
  901201            
Hamilton 14RF-9
  880912            
Hamilton 14RF-9
  870834            
Hamilton 14RF-9
  870515            
Hamilton 14RF-9
  870218            
Hamilton 14RF-9
  841020            
Hamilton 14RF-9
  850401            

ATR72-212; P&W PW127

                  Reg.#   MS#   Engines    
N640AS
  405            
N641AS
  387       127095, 127057    
N642AS
  395       127098, 127147    
N643AS
  413       127157, 127082    

Hamilton Standard 247F-1

                  Reg.#   MS#   Engines   Propellers
Hamilton 247F-1
  930310            
Hamilton 247F-1
  930311            
Hamilton 247F-1
  930312            
Hamilton 247F-1
  930313            
Hamilton 247F-1
  930414            
Hamilton 247F-1
  930510            
Hamilton 247F-1
  930511            
Hamilton 247F-1
  930512            
Hamilton 247F-1
  930513            
Hamilton 247F-1
  930514            
Hamilton 247F-1
  930413            
Hamilton 247F-1
  930515            
Hamilton 247F-1
  930612            
Hamilton 247F-1
  930713            
Hamilton 247F-1
  930714            
Hamilton 247F-1
  930715            
Hamilton 247F-1
  930910            
Hamilton 247F-1
  941114            
Hamilton 247F-1
  950317            

11



--------------------------------------------------------------------------------



 



                  Reg.#   MS#   Engines   Propellers
Hamilton 247F-1
  951210            
Hamilton 247F-1
  930713            
Hartzell 247F-1
  941114            
Hamilton 247F-1
  940416            
Hamilton 247F-1
  930510            
Hamilton 247F-1
  930714            
Hamilton 247F-1
  930312            
Hamilton 247F-1
  940514            
Hamilton 247F-1
  940113            
Hamilton 247F-1
  930414            
Hamilton 247F-1
  951210            
Hamilton 247F-1
  950612            
Hamilton 247F-1
  930413            
Hamilton 247F-1
  930511            
Hamilton 247F-1
  930513            
Hamilton 247F-1
  940417            
Hamilton 247F-1
  930515            
Hamilton 247F-1
  930612            
Hamilton 247F-1
  930715            
Hamilton 247F-1
  950317            
Hamilton 247F-1
  950613            
Hamilton 247F-1
  940217            
Hamilton 247F-1
  931010            
Hamilton 247F-1
  940314            
Hamilton 247F-1
  940910            
Hamilton 247F-1
  930310            
Hamilton 247F-1
  930311            
Hamilton 247F-1
  930512            
Hamilton 247F-1
  930313            

DIP Aircraft and Engines6

                          FAA Registration   Manufacturer’s Serial       Engines
Serial Aircraft Model   Number   Number   Engine Model and Type   Number
Boeing 737-232
  N324DL   23096       Pratt & Whitney JT8D-15A   P709173B, P709175B
Boeing 737-232
  N325DL   23097       Pratt & Whitney JT8D-15A   P708176B, P709177B
Boeing 737-247
  N236WA   23184       Pratt & Whitney JT8D-15A   P709212B, P709213B
Boeing 737-247
  N237WA   23185       Pratt & Whitney JT8D-15A   P709216B, P709217B
Boeing 737-247
  N238WA   23186       Pratt & Whitney JT8D-15A   P709218B, P709219B
Boeing 737-247
  N239WA   23187       Pratt & Whitney JT8D-15A   P709226B, P709227B
McDonnell Douglas MD-88
  N926DL   49713       Pratt & Whitney JT8D-219   P718170D, P718171D
McDonnell Douglas MD-88
  N927DA   49714       Pratt & Whitney JT8D-219   P718172D
McDonnell Douglas MD-88
  N928DL   49715       Pratt & Whitney JT8D-219   P718175D, P718176D
McDonnell Douglas MD-88
  N929DL   49716       Pratt & Whitney JT8D-219   P718177D, P718178D
McDonnell Douglas MD-88
  N930DL   49717            
McDonnell Douglas MD-88
  N931DL   49718       Pratt & Whitney JT8D-219   P718202D, P718203D

 

6   To be removed substantially contemporaneously with closing.

12



--------------------------------------------------------------------------------



 



                          FAA Registration   Manufacturer’s Serial       Engines
Serial Aircraft Model   Number   Number   Engine Model and Type   Number
McDonnell Douglas MD-88  
  N932DL   49719       Pratt & Whitney JT8D-219   P718224D, P718225D
McDonnell Douglas MD-88
  N933DL   49720       Pratt & Whitney JT8D-219   P718212D, P718208D
McDonnell Douglas MD-88
  N934DL   49721       Pratt & Whitney JT8D-219   P718216D, P718217D
McDonnell Douglas MD-88
  N935DL   49722       Pratt & Whitney JT8D-219   P718218D, P718223D
McDonnell Douglas MD-88
  N936DL   49723       Pratt & Whitney JT8D-219   P718226D, P718228D
McDonnell Douglas MD-88
  N937DL   49810       Pratt & Whitney JT8D-219   P718247D, P718248D
McDonnell Douglas MD-88
  N938DL   49811       Pratt & Whitney JT8D-219   P725356D, P718282D
McDonnell Douglas MD-88
  N939DL   49812       Pratt & Whitney JT8D-219   P725358D, P725368D
McDonnell Douglas MD-88
  N940DL   49813       Pratt & Whitney JT8D-219   P725393D,
 
                   
 
              Pratt & Whitney JT8D-219 (shown as Pratt & Whitney JT8D-217 on FAA
record)   P726021D
 
                   
McDonnell Douglas MD-88
  N941DL   49814       Pratt & Whitney JT8D-219   P725395D, P725416D
McDonnell Douglas MD-88
  N942DL   49815       Pratt & Whitney JT8D-219   P725354D, P725396D
McDonnell Douglas MD-88
  N943DL   49816       Pratt & Whitney JT8D-219   P725403D, P725419D
McDonnell Douglas MD-88
  N944DL   49817            
McDonnell Douglas MD-88
  N945DL   49818       Pratt & Whitney JT8D-219   P725373DCN, P725390DCN
McDonnell Douglas MD-88
  N948DL   49879       Pratt & Whitney JT8D-219   P725488D, P725489D
McDonnell Douglas MD-88
  N950DL   49881       Pratt & Whitney JT8D-219   P718179D, P718214D
McDonnell Douglas MD-88
  N951DL   49882       Pratt & Whitney JT8D-219   P725513D, P725514D
McDonnell Douglas MD-88
  N985DL   53312       Pratt & Whitney JT8D-219   P725977D, P725978D
McDonnell Douglas MD-88
  N986DL   53313       Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726011D, P725989D
McDonnell Douglas MD-88
  N988DL   53339       Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726015D, P726007D
McDonnell Douglas MD-88
  N989DL   53341       Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726047D, P726088D
McDonnell Douglas MD-88
  N991DL   53343       Pratt & Whitney JT8D-219   P725939D, P725959D
McDonnell Douglas MD-88
  N992DL   53344       Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726038D, P726031D
McDonnell Douglas MD-88
  N994DL   53346       Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726051D, P726053D
McDonnell Douglas MD-88
  N995DL   53362       Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726086D, P726081D
McDonnell Douglas MD-88
  N997DL   53364       Pratt & Whitney JT8D-219   P726067D, P726069D
McDonnell Douglas MD-88
  N998DL   53370       Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726074D, P726077D
McDonnell Douglas MD-88
  N900DE   53372       Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726082D, P726087D
McDonnell Douglas MD-88
  N901DE   53378       Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P726052D, P726822D
McDonnell Douglas MD-88
  N903DE   53380       Pratt & Whitney JT8D-219   P726826D, P726827D

13



--------------------------------------------------------------------------------



 



                          FAA Registration   Manufacturer’s Serial       Engines
Serial Aircraft Model   Number   Number   Engine Model and Type   Number
McDonnell Douglas MD-88  
  N904DE   53409       Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA
record)   P725998D, P726872D
McDonnell Douglas MD-88
  N906DE   53415       Pratt & Whitney JT8D-219   P726009D, P726905D
McDonnell Douglas MD-88
  N907DE   53416       Pratt & Whitney JT8D-219   P726907D, P726908D
McDonnell Douglas MD-88
  N909DE   53418       Pratt & Whitney JT8D-219   P726923D, P726924D
McDonnell Douglas MD-88
  N910DE   53419       Pratt & Whitney JT8D-219   P725380D, P726918D
McDonnell Douglas MD-88
  N912DE   49997       Pratt & Whitney JT8D-219   P726931D, P726933D
McDonnell Douglas MD-88
  N913DE   49956       Pratt & Whitney JT8D-219   P726865D, P726932D
McDonnell Douglas MD-88
  N915DE   53420       Pratt & Whitney JT8D-219   P726929D, P726952D
McDonnell Douglas MD-88
  N916DE   53421       Pratt & Whitney JT8D-219   P726950D, P726951D
McDonnell Douglas MD-88
  N918DE   49959       Pratt & Whitney JT8D-219   P726967D, P726968D
McDonnell Douglas MD-88
  N919DE   53422       Pratt & Whitney JT8D-219   P726976D, P726979D
McDonnell Douglas MD-90-30  
  N902DA   53382       International Aero Engines V2528-D5   V20007, V20008
McDonnell Douglas MD-90-30
  N903DA   53383       International Aero Engines V2528-D5   V20009, V20010
McDonnell Douglas MD-90-30
  N905DA   53385       International Aero Engines V2528-D5   V20014, V20015
McDonnell Douglas MD-90-30
  N906DA   53386       International Aero Engines V2528-D5   V20019, V20021
McDonnell Douglas MD-90-30
  N908DA   53388       International Aero Engines V2528-D5   V20025, V20026
McDonnell Douglas MD-90-30
  N909DA   53389       International Aero Engines V2528-D5   V20030, V20027
McDonnell Douglas MD-90-30
  N911DA   53391       International Aero Engines V2528-D5   V20035, V20036
McDonnell Douglas MD-90-30
  N912DN   53392       International Aero Engines V2528-D5   V20045, V20046
McDonnell Douglas MD-90-30
  N914DN   53394       International Aero Engines V2528-D5   V20075, V20070
McDonnell Douglas MD-90-30
  N915DN   53395       International Aero Engines V2528-D5   V20079, V20074
McDonnell Douglas MD-90-30
  N916DN   53396       International Aero Engines V2528-D5   V20084, V20080
Boeing 757-232
  N601DL   22808       Pratt & Whitney PW2037   P716336B
Boeing 757-232
  N606DL   22813       Pratt & Whitney PW2037   P716325B
Boeing 757-232
  N608DA   22815       Pratt & Whitney PW2037   P716348B
Boeing 757-232
  N613DL   22820       Pratt & Whitney PW2037   P716308B, P716385B
Boeing 757-232
  N614DL   22821            
Boeing 757-232
  N615DL   22822       Pratt & Whitney PW2037   P716366B, P716392B
Boeing 757-232
  N639DL   23993       Pratt & Whitney PW2037   P716305B, P716505B
Boeing 757-232
  N640DL   23994       Pratt & Whitney PW2037   P716506B, P716507B
Boeing 757-232
  N642DL   23996       Pratt & Whitney PW2037   P716512B, P716513B
Boeing 757-232
  N643DL   23997       Pratt & Whitney PW2037   P716510B, P716310B
Boeing 757-232
  N644DL   23998       Pratt & Whitney PW2037   P716514B, P716326B
Boeing 757-232
  N646DL   24217       Pratt & Whitney PW2037   P716518B, P716522B
Boeing 757-232
  N647DL   24218       Pratt & Whitney PW2037   P716523B, P716528B

14



--------------------------------------------------------------------------------



 



                          FAA Registration   Manufacturer’s Serial       Engines
Serial Aircraft Model   Number   Number   Engine Model and Type   Number
Boeing 757-232
  N648DL   24372       Pratt & Whitney PW2037   P716359B, P716524B
Boeing 757-232
  N649DL   24389       Pratt & Whitney PW2037   P716526B, P716534B
Boeing 757-232
  N651DL   24391       Pratt & Whitney PW2037   P716521B, P716536B
Boeing 757-232
  N652DL   24392       Pratt & Whitney PW2037   P716537B, P716527B
Boeing 757-232
  N655DL   24395       Pratt & Whitney PW2037   P716543B, P716544B
Boeing 757-232
  N656DL   24396       Pratt & Whitney PW2037   P716545B, P716546B
Boeing 757-232
  N671DN   25332       Pratt & Whitney PW2037   P716577B, P716578B
Boeing 757-232
  N672DL   25977       Pratt & Whitney PW2037   P716581B, P716582B
Boeing 757-232
  N674DL   25979       Pratt & Whitney PW2037   P716586B, P716587B
Boeing 757-232
  N676DL   25981       Pratt & Whitney PW2037   P716590B, P716591B
Boeing 757-232
  N678DL   25983       Pratt & Whitney PW2037   P716595B, P716596B
Boeing 757-232
  N679DA   26955       Pratt & Whitney PW2037   P716598B, P726701B
Boeing 757-26D
  N900PC   28446       Pratt & Whitney PW2037   P727211B, P727212B
Boeing 757-212
  N751AT   23125       Pratt & Whitney PW2037   P716315, P716324
Boeing 757-212
  N750AT   23126       Pratt & Whitney PW2037   P716341, P716327
Boeing 757-212
  N757AT   23127       Pratt & Whitney PW2037   P716329, P716316
Boeing 757-212
  N752AT   23128       Pratt & Whitney PW2037   P716339, P716320
Boeing 767-332
  N139DL   25984       General Electric CF6-80A2   P580144
Boeing 767-332ER
  N171DN   24759            
Boeing 767-332ER
  N173DN   24800            
Boeing 767-332ER
  N175DN   24803       Pratt & Whitney PW4060   P724146B, P724147B
Boeing 767-332ER
  N183DN   27110       Pratt & Whitney PW4060   P724681B, P724682B
Boeing 767-3P6ER
  N152DL   24984       General Electric CF6-80C2B4   695307, 695376
Boeing 767-3P6ER
  N153DL   24985       General Electric CF6-80C2B4   695476, 695438
Boeing 767-3P6ER
  N155DL   25269       General Electric CF6-80C2B4   695442, 695334
Boeing 767-3P6ER
  N156DL   25354       General Electric CF6-80C2B4   695374, 695521

15



--------------------------------------------------------------------------------



 



II. Comair, Inc.
Bombardier CL-600-2C10; GE CF 34-8C1

                                                  Mortgagee/                    
    Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor  
Trustee
N317CA
  10055       GE-E-965333; GE-E-965326   Debt   Comair, Inc.   Export
Development Canada
N331CA
  10061       GE-E-965350; GE-E-965349   Debt   Comair, Inc.   Export
Development Canada
N340CA
  10062       GE-E-965351; GE-E-965352   Debt   Comair, Inc.   Export
Development Canada
N354CA
  10064       GE-E-965359; GE-E-965360   Debt   Comair, Inc.   Export
Development Canada
N355CA
  10067       GE-E-965363; GE-E-965358   Debt   Comair, Inc.   Export
Development Canada
N367CA
  10069       GE-E-963365; GE-E-873366   Debt   Comair, Inc.   Export
Development Canada
N368CA
  10075       GE-E-965372; GE-E-965373   Debt   Comair, Inc.   Export
Development Canada
N374CA
  10090       GE-E-965403; GE-E-965418   Debt   Comair, Inc.   Wilmington Trust
Company
N376CA
  10092       GE-E-965432; GE-E-965417   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N378CA
  10097       GE-E-965421; GE-E-965424   Debt   Comair, Inc.   Wilmington Trust
Company
N379CA
  10102       GE-E-965420; GE-E-965426   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N390CA
  10106       GE-E-965439; GE-E-965432   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N391CA
  10108       GE-E-965437; GE-E-965438   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N398CA
  10112       GE-E-965451; GE-E-965444   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N369CA
  10079       GE-E-965380; GE-E-965381   Debt   Comair, Inc   Wells Fargo Bank
Northwest
N371CA
  10082       GE-E-965386; GE-E-965389   Debt   Comair, Inc   Wells Fargo Bank
Northwest
N625CA
  10113       GE-E-965453; GE-E-965438   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N641CA
  10122       GE-E-965478; GE-E-965471   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N642CA
  10125       GE-E-965477; GE-E-965458   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N653CA
  10129       GE-E-965486; GE-E-965487   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N655CA
  10134       GE-E-965496; GE-E-965497   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N656CA
  10143       GE-E965519; GE-E965520   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N658CA
  10148       GE-E-965528; GE-E-965533   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N659CA
  10153       GE-E965538; GE-E965543   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N668CA
  10162       GE-E965555; GE-E965558   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N669CA
  10176       GE-E965589; GE-E965590   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N690CA
  10182       GE-E-965600; GE-E-965623   Debt   Comair, Inc.   Wells Fargo Bank
Northwest

 



--------------------------------------------------------------------------------



 



                                                  Mortgagee/                    
    Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor  
Trustee Bombardier CL-600-2B19; GE CF 34-3A1          
N403CA
  7428       GE-E-807635; GE-E-807636   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N408CA
  7440       GE-E-807637; GE-E-807638   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N409CA
  7441       GE-E-807639; GE-E-807640   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N416CA
  7450       GE-E-807644; GE-E-807645   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N420CA
  7451       GE-E-807646; GE-E- 807647   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N427CA
  7460       GE-E-807649; GE-E-807650   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N430CA
  7461       GE-E-807652; GE-E-807653   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N435CA
  7473       GE-E-807656; GE-E-807657   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N436CA
  7482       GE-E-807642; GE-E-807655   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N442CA
  7483       GE-E-807658; GE-E-807659   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N708CA
  7235       GE-E-807525; GE-E-807536   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N709CA
  7238       GE-E-807527; GE-E-807528   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N710CA
  7241       GE-E-807529; GE-E-807530   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N712CA
  7244       GE-E-807531; GE-E-807534   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N713CA
  7245       GE-E-807532; GE-E-807533   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N716CA
  7250       GE-E-807538; GE-E-807547   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N719CA
  7253       GE-E-807539; GE-E-807541   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N721CA
  7259       GE-E-807542; GE-E-807544   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N729CA
  7265       GE-E-807545; GE-E-807548   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N735CA
  7267       GE-E-807483; GE-E-807551   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N739CA
  7273       GE-E-807520; GE-E-807535   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N592SW (f/k/a/N759CA)
  7279       GE-E-807553; GE-E-807651   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N594SW (f/k/a/N767CA)
  7285       GE-E-807537; GE-E-807540   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N595SW (f/k/a/N769CA)
  7292       GE-E-807554; GE-E-807558   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N597SW (f/k/aN776CA)
  7293       GE-E-807559; GE-E-807560   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N720SW (f/k/a/N778CA)
  7297       GE-E-807563; GE-E-807568   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N779CA
  7306       GE-E-807571; GE-E-807572   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N781CA
  7312       GE-E-807462; GE-E-807552   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N783CA
  7315       GE-E-807432; GE-E-807429   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N784CA
  7319       GE-E-807556; GE-E-807557   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N785CA
  7326       GE-E-807581; GE-E-807582   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N786CA
  7333       GE-E-807583; GE-E-807584   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest

 



--------------------------------------------------------------------------------



 



                                                  Mortgagee/                    
    Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor  
Trustee
N796CA
  7338       GE-E-807585; GE-E-807586   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N797CA
  7344       GE-E-807589; GE-E-807588   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N798CA
  7348       GE-E-807593; GE-E-807592   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N804CA
  7352       GE-E-807595; GE-E-807596   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N805CA
  7354       GE-E-807594; GE-E-807599   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N806CA
  7359       GE-E-807601; GE-E-807602   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N807CA
  7364       GE-E-807603; GE-E-807604   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N809CA
  7366       GE-E-807605; GE-E-807606   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N810CA
  7370       GE-E-807607; GE-E-807608   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N811CA
  7380       GE-E-807613; GE-E-807614   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N812CA
  7381       GE-E-807615; GE-E-807616   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N814CA
  7387       GE-E-807617; GE-E-807618   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N815CA
  7397       GE-E-807622; GE-E-807625   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N816CA
  7398       GE-E-807597; GE-E-807624   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N818CA
  7408       GE-E-807626; GE-E-807627   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N819CA
  7415       GE-E-807628; GE-E-807629   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N821CA
  7420       GE-E-807621; GE-E-807632   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N912CA
  7011       GE-E-807050; GE-E-807061   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N914CA
  7012       GE-E-807037; GE-E-807038   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N915CA
  7013       GE-E-807022; GE-E-807023   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N916CA
  7014       GE-E-807031; GE-E-807032   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N917CA
  7017       GE-E-807042; GE-E-807043   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N918CA
  7018       GE-E-807046; GE-E-807047   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N920CA
  7022       GE-E-807065; GE-E-807084   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N924CA
  7026       GE-E-807076; GE-E-807077   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N926CA
  7027       GE-E-807044; GE-E-807062   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N927CA
  7031       GE-E-807095; GE-E-807096   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N929CA
  7035       GE-E-807109; GE-E-807111   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company

 



--------------------------------------------------------------------------------



 



                                                  Mortgagee/                    
    Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor  
Trustee
N931CA
  7037       GE-E-807118; GE-E-807123   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N932CA
  7038       GE-E-807087; GE-E-807088   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N933CA
  7040       GE-E-807100; GE-E-807162   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N934CA
  7042       GE-E-807142; GE-E-807143   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N587SW (f/k/a/N943CA)
  7062       GE-E-807227; GE-E-807228   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N588SW (f/k/a/N945CA)
  7069       GE-E-807253; GE-E-807254   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N589SW (f/k/a/N946CA)
  7072       GE-E-807260; GE-E-807261   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N590SW (f/k/a/N947CA)
  7077       GE-E-807310; GE-E-807311   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N591SW (f/k/a/N948CA)
  7079       GE-E-807285; GE-E-807316   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N949CA
  7080       GE-E-807283; GE-E-807288   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N951CA
  7091       GE-E-807324; GE-E-807329   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N954CA
  7100       GE-E-807319; GE-E-807354   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N956CA
  7105       GE-E-807360; GE-E-807361   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N957CA
  7109       GE-E-807371; GE-E-807372   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N958CA
  7111       GE-E-807377; GE-E-807332   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N959CA
  7116       GE-E-807381; GE-E-807384   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N960CA
  7117       GE-E-807383; GE-E-807382   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N962CA
  7123       GE-E-807393; GE-E-807394   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N963CA
  7127       GE-E-807402; GE-E-807403   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N964CA
  7129       GE-E-807407; GE-E-807408   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N965CA
  7131       GE-E-807414; GE-E-807415   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N966CA
  7132       GE-E-807417; GE-E-807248   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company

 



--------------------------------------------------------------------------------



 



                                                  Mortgagee/                    
    Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor  
Trustee
N967CA
  7134       GE-E-807416; GE-E-807419   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N969CA
  7141       GE-E-807434; GE-E-807435   Debt   Comair, Inc.   Commerzbank AG
N971CA
  7145       GE-E-807437; GE-E-807448   Debt   Comair, Inc.   Commerzbank AG
N973CA
  7146       GE-E-807449; GE-E-807450   Debt   Comair, Inc.   Commerzbank AG
N983CA
  7169       GE-E-807480; GE-E-807481   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N984CA
  7171       GE-E-807482; GE-E-807497   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N987CA
  7199       GE-E-807500; GE-E-807502   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N988CA
  7204       GE-E-807504; GE-E-807505   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N989CA
  7215       GE-E-807507; GE-E-807524   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N991CA
  7216       GE-E-807495; GE-E-807496   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N995CA
  7229       GE-E-807521; GE-E-807522   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N999CA
  7230       GE-E-807523; GE-E-807526   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
 
                        Bombardier CL-600-2B19; GE CF 34-3B1            
 
                       
N443CA
  7539       GE-E-873077; GE-E-873078   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N446CA
  7546       GE-E-873024; GE-E-873092   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N447CA
  7552       GE-E-873109; GE-E-887110   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N451CA
  7562       GE-E-873135; GE-E-873136   Debt   Comair, Inc.   Export Development
Canada
N455CA
  7592       GE-E-873299; GE-E-873300   Debt   Comair, Inc.   Export Development
Canada
N468CA
  7649       GE-E-873395; GE-E-873392   Debt   Comair, Inc.   Export Development
Canada
N471CA
  7655       GE-E-873415; GE-E-873414   Debt   Comair, Inc.   Export Development
Canada
N472CA
  7667       GE-E-873443; GE-E-873456   Debt   Comair, Inc.   Export Development
Canada
N477CA
  7670       GE-E-873459; GE-E-873458   Debt   Comair, Inc.   Export Development
Canada
N479CA
  7675       GE-E-873470; GE-E-873464   Debt   Comair, Inc.   Export Development
Canada
N487CA
  7729       GE-E-873611; GE-E-873582   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N494CA
  7765       GE-E-873681; GE-E-873674   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N495CA
  7774       GE-E-873701; GE-E-873704   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N496CA
  7791       GE-E-873743; GE-E-873739   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N498CA
  7792       GE-E-873745; GE-E-873744   Debt   Comair, Inc.   Wells Fargo Bank
Northwest

 



--------------------------------------------------------------------------------



 



                                                  Mortgagee/                    
    Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor  
Trustee
N506CA
  7793       GE-E-873747; GE-E-873748   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N507CA
  7796       GE-E-873755; GE-E-873756   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N510CA
  7802       GE-E-873769; GE-E-873768   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N514CA
  7809       GE-E-873785; GE-E-873786   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N518CA
  7816       GE-E-873801; GE-E-873803   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N523CA
  7821       GE-E-873815; GE-E-873813   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N526CA
  7824       GE-E-873814; GE-E-873820   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N528CA
  7841       GE-E-873853; GE-E-873860   Debt   Comair, Inc.   Wells Fargo Bank
Northwest

 



--------------------------------------------------------------------------------



 



                                                  Mortgagee/                    
    Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor  
Trustee Bombardier CL-600-2B19; GE CF 34-3B1            
 
                       
N862AS
  7476       GE-E-872911, GE-E-872993   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N869AS
  7479       GE-E-873017, GE-E-872918   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N863AS
  7487       GE-E-872935, GE-E-872940   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N866AS
  7517       GE-E-872917, GE-E-872912   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N864AS
  7502       GE-E-872978, GE-E-872979   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N865AS
  7507       GE-E-872994, GE-E-873016   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N910EV
  7727       GE-E-873599, GE-E-873602   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N912EV
  7728       GE-E-873608, GE-E-873609   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N915EV
  7754       GE-E-873656, GE-E-873659   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N913EV
  7731       GE-E-873614, GE-E-873664   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
 
                        DIP Aircraft7            
 
                       
N868CA
  7427       GE-E-807634; GE-E-807633       Comair, Inc.    
N986CA
  7174       GE-E-807477; GE-E-807488       Comair, Inc.    
N936CA
  7043       GE-E-807149; GE-E-807146       Comair, Inc.    
N937CA
  7044       GE-E-807147; GE-E-807151       Comair, Inc.    
N938CA
  7046       GE-E-807161; GE-E-807654       Comair, Inc.    
N940CA
  7048       GE-E-807169; GE-E-807170       Comair, Inc.    
N941CA
  7050       GE-E-807177; GE-E-807178       Comair, Inc.    

 

7   To be removed substantially contemporaneously with closing.

 



--------------------------------------------------------------------------------



 



III. Delta AirElite Business Jets, Inc.

                              Aircraft                           Mortgagee /
Indenture Type   MS##   Reg.#   Engines   Transaction Type   Owner / Lessor  
Trustee
Learjet Inc. Model 60
  079       N95AG   PCE-305279, PCE-305280   Operating Lease   Delta AerElite
Business Jets, Inc.   N/A
Lear 35A
  405       N135DA   P89131, P74987   Operating Lease   Delta AerElite Business
Jets, Inc.   N/A
Lear 60
  028       N206HY   305173, 305175   Operating Lease   Merrill Lynch Capital  
N/A
Challenger CL604
  5398       N477DM   872443, 872444   Operating Lease   Delta AerElite Business
Jets, Inc.   N/A
Challenger CL604
  5359       N497DM   872257, 872256   Operating Lease   Delta AerElite Business
Jets, Inc.   N/A
Lear 31A
  163       N431DA   P99448, P99451   Operating Lease   Delta AerElite Business
Jets, Inc.   N/A

 



--------------------------------------------------------------------------------



 



IV. Delta Connection Academy, Inc.

                                                          Mortgagee / Indenture
Reg #   MS #   Engines   Propeller   Owner / Lessor   Trustee (“IT”) PA-28 Arrow
                   
N2927Q
  28R-7737043     L-18366-51A   778843       First America Corporation   N/A
N38294
  28R-7737087     L-19511-51A   780172       First America Corporation   N/A
N378RS
  28R-7837239     L-18975-51A   781931       First America Corporation   N/A
N78WA
  28R-7837077     L-12490-51A   773480       First America Corporation   N/A
N6347C
  28R-7837160     L-16638-51A   DY4571B   First America Corporation   N/A
N186CF
  2844038       L-27244-51A   023106       Turk Aviation, LLC   N/A
N47839
  28R-7837006     L-27100-51A   023110       BG Chipmunks, Inc.   N/A
N809MS
  2837018       L-1922-51A   202897       VMC Aircraft, Inc.   N/A
N811MS
  2837042       L-19287-51A   022434       D&J Smith Enterprises   N/A Cessna
152/172                    
N46555
                      Tom Larrivee d/b/a T. and D. Ventures    
N4924B
                      Tom Larrivee d/b/a T. and D. Ventures    
N6106Q
                      Tom Larrivee d/b/a T. and D. Ventures    
N53655
                      Tom Larrivee d/b/a T. and D. Ventures    
N54164
                      Tom Larrivee d/b/a T. and D. Ventures    
N49005
  15281095       L-19485-15   QL004   BG Chipmunks, Inc.   N/A
N212JA
  15283945       L-13254-15   R773351     Tom Larrivee d/b/a T. and D. Ventures
  N/A
N24941
  15280461       l-20265-15   R777365     Tom Larrivee d/b/a T. and D. Ventures
  N/A
N25846
  15280815       RL-12837-15   K6432     Tom Larrivee d/b/a T. and D. Ventures  
N/A
N5368L
  15284303       L-15646-15   WF43010   Tom Larrivee d/b/a T. and D. Ventures  
N/A
N541G
  12584193       L-21951-15   ROC016   Tom Larrivee d/b/a T. and D. Ventures  
N/A
N67852
  15285312       L-24097-15   RBC012   Tom Larrivee d/b/a T. and D. Ventures  
N/A
N93483
  15285499       L-17949-15   K7002     Tom Larrivee d/b/a T. and D. Ventures  
N/A
N52365
  17274504       L-10513-39A   83074       Tom Larrivee d/b/a T. and D. Ventures
  N/A
N52841
  17274618       RL-18833-39A   XG44018   ASI Productions, Inc.   N/A
N53588
  17274782       L-9869-39A   723523       Oxford Aviation Corp.   N/A
N62046
  17275202       RL-18311-39A   83567       Tom Larrivee d/b/a T. and D.
Ventures   N/A
N66090
  17275963       L-14457-39A   XJ44051   VMC Aircraft, Inc.   N/A
N89594
  17276009       L-10847-39A           Tom Larrivee d/b/a T. and D. Ventures  
N/A
N96172
  17276031       L-13138-39A   XG44042   Tom Larrivee d/b/a T. and D. Ventures  
N/A
N25379
  15280626       L-14005-15   R11032     T. and D. Ventures   N/A
N48251
  15283311       L-14689-15   K6126     T. and D. Ventures   N/A
N80427
  15285361       L-16152-15   KC111   T. and D. Ventures   N/A
N93772
  15285549       L-19546-15   VA43030   T. and D. Ventures   N/A
N52191
  17274431       L-14790-39A   83090       Brian W. Reid   N/A
N52295
  17274486       RL-18638-36A   83074       T. and D. Ventures   N/A
N52841
  17274618       RL-18833-39A   XG44018   D & J Enterprises   N/A
N62038
  17275201       L-11675-39A   UNK   T. and D. Ventures   N/A
N65517
  17275770       L-12040-39A   BE001   T. and D. Ventures   N/A

 



--------------------------------------------------------------------------------



 



                                                          Mortgagee / Indenture
Reg #   MS #   Engines   Propeller   Owner / Lessor   Trustee (“IT”)
C-90
                           
9426
                      Central Virginia Aviation    
761K
                      Central Virginia Aviation    

The aircraft listed below are owned by Delta Connection Academy, Inc. (the
“Academy”) and may be subject to liens and encumbrances securing indebtedness
and obligations of the Academy and its Affiliates.

                      Reg.#   MS#   Engine   Propeller Cessna 152            
 
                   
N4789B
  15283636       L-20261-15   WA43013
N49007
  15283401       L-22092-15   OB017
N5350P
  15284924       RL-12915-15   UG43036
N5394M
  15284578       L-12431-15   RDG030
N6224Q
  15285202       RL-23987-15   R775906  
N46862
  15283124       RL-6254-15   UG43029
N46946
  15283147       RL-23333-15   WA43019
N6286H
  15284149       RL-24492-15   R774488  
N6606L
  15284460       L-22947.15   TK016
N67913
  15282095       RL-17905-15   SA031
N89034
  15282604       L-14828-15   R11029  
N93136
  15285412       RL-19261-15   R776697  
N6285M
  15284653       RL-18403-15   UL43009
N65613
  15281652       RL-18179-15   WF43023
N82FP
  15282449       L-17203-15   UL43014
N68919
  15282402       L-23256-15   WF43015
N7339W
  15285060       RL-23761-15   K8433  
 
                   
Cessna 172
                   
 
                   
N51748
  17274342       L-7317-39A   YD44008
N52276
  17274476       L-19307-39A   GK006
N52747
  17274598       RL-19419-39A   728288    
N5299K
  17274052       L-15287-39A   83012    
N5302K
  17274054       L-16036-39A   724230    
N53479
  17274054       RL-18414-39A   YG44044
N54180
  17274908       L-14293-39A   WA44012
N54291
  17274949       L-7192-39A   83240    
N62283
  17275244       L-7514-39A   81968    
N62354
  17275256       L-221-39A   XG44017
N62405
  17275263       L-5433-39A   XJ44029
N63715
  17275473       L-9679-39A   FJ042
N63959
  17275502       L-17281-39A   XG44042
N64791
  17275624       L-14865-39A   VJ44032
N89989
  17276019       RL-18551-39A   GK006
N51250
  17274289       RL-14567-39A   XD44023
N52806
  17274610       RL-10524-39A   WA44029
N54116
  17274880       L-15914-39A   731176    
N65704
  17275824       L-13510-39A   732028.0    
N51654
  17274334       L-7301-39A   83088    
N51996
  17274392       L-11733-39A   83117.0    
N54120
  17274884       RL-18958-39A   X144011  
N54203
  17274915       L-17017-39A   733318    
N54228
  17274927       L-11419-39A   81039.0    
N5451K
  17274117       L-18236-39A   731177    
N99347
  17276436       RL-19117-39A   XJ44047
N4NP
  17274731       RL-10622-39A   WC44012
N62166
  17275224       L-13460-39A   WA44050
N65866
  17275908       L-15958-39A   WA44006
N54094
  17274874       L-18189-39A   XG44021
N9536B
  172RG0862   L-18465-36A   020414    
N40960
  172RG0540   L-6306-36A   811963    

 



--------------------------------------------------------------------------------



 



                      Reg.#   MS#   Engine   Propeller
N5267U
  172RG0313   L-8289-36A   803365    
N6255V
  172RG0598   L-27422-36A   804354.0    
N5311R
  172RG0052   L-6992-39A   020410    
N6344V
  172RG0635   L-30885-36A   821175    
N6383V
  172RG0646   L-31539-36A   022215    
N4634V
  172RG0344   L-34536-36A   813873    
N5177R
  172RG0045   L-21948-36A   798091    
N154SL
  28R-7737154     L-5256-51A   030384    
N2779Q
  28R-7737042     L-22274-51A   733656    
N378RS
  28R-7837239     L-18975-51A   781931    
N3986M
  28R-7837105     L-2779-51A   040559    
N6347C
  28R-7837160     L-16638-51A   781931    
N62FC
  28R-7737039     L-13862-51A   792532    
N163CA
  44-96117
GPS-OCT-28   L-14717-36A
L-213-71A   AU10600B
AU8050
N164CA
  44-96118
GPS-OCT-28   L-31664-36A
L-621-71A   AU9787B
AU9788B
N166CA
  44-96124
GPS-OCT-28   L-23063-36A
L-282-71A   AU8408A
AU10679B
N167CA
  44-96129
GPS-OCT-28   L-38605-36A
L-720-71A   DN2610
DN3777
N171CA
  44-96131
GPS-OCT-28   L-38617-36A
L-725-71A   AU10703B
AU10520B
N177CA
  44-96112
GPS-OCT-28   L-38444-36A
L-703-71A   AU9675B
AU10710B
N178CA
  44-96111
GPS-OCT-28   L-38440-36A
L-701-71A   AU10645B
AU10598B
N2105P
  44-7995231       RL-265-77T
L-346-72T   AU5669
AU10572B
N2110F
  44-7995152       RL-351-77T
RL-561-72T
RL-472-72T   AU9552B
AU9378B
AU11445B
N25PE
  44-7995184       L-193-77T
L-363-72T   AU11338B
AU9250B
N39670
  44-7995022       RL-576-77T
L-128-72T   AU10595B
AU9679B
N445BA
  44-7995263       RL-157-77T
RL-399-72T   AU8079
AU8386A
N2180B
  44-7995101       RL-294-77T
L-375-72T   AU9399B
AU5651
N2219F
  44-7995159       RL-354-77T
L-240-72T   AU9787B
AU10413B
N22390
  44-7995066       L-226-77T
RL-359-72T   AU9315B
AU9602B
N81EF
  44-7995127       L-445-72T
L-413-77T   AU10508B
AU5658
N2130V
  44-7995265       RL-344-77T   AU10702B
N55258
  34-7350192
GPS-12-25-03   L-8579-51A
RL-801-67A   AU6627
AU9346B
 
                   
O-360-C1C6
                   
 
                   
N2927Q
  8R-7737043     L-7637-51A   041445    
N38294
  8R-7737087     L-27244-51A   060069    
N78WA
  8R-7837077     RL-14488-51A   773480    
 
                   
Jet Simulator
                   
 
                   
 
  6244-001                

 



--------------------------------------------------------------------------------



 



Delta Connection Academy, Inc. Encumbered Spare Engines
Engines

                        Mortgagee / Indenture Part Number   Serial Number  
Owner / Lessor   Trustee (“IT”)
O-360-F1A6
  L-21156-36A        
O-320-D2J
  L-17146-39A        
O-320-D2J
  RL-10622-39A        
O-360-E1A6D
  L-193-77T        
O-360-E1A6D
  RL-344-77T        
O-320-D2J
  RL-10524-39A        
LO-360-E1A6D
  RL-399-72T        
LO-360-E1A6D
  L-445-72T        
O-320-D2J
  L-14567-39A        
IO-360-C1C6
  L-18366-51A        
LO-360-E1A6D
  RL-561-72T        
O-360-F1A6
  L-23321-36A        
IO-360-C1C6
  L-27100-51A        
O-320-D2J
  L-14457-39A        
O-360-E1A6D
  RL-359-72T        
LO-360-E1A6D
  RL-359-72T        
O-235-L2C
  RL-18179-15        
O-235-L2C
  RL-23987-15        
O-360-F1A6
  L-18465-36A        
IO-360-C1C6
  L-199511-51A        
O-235-L2C
  L-23256-15        
O-320-D2J
  L-18189-39A        
O-360-E1A6D
  RL-576-77T        
LO-360-E1A6D
  L-445-72T        
O-320-D2J
  L-13460-39A        
O-235-L2C
  L-25128-15        
O-235-L2C
  RL-18403-15        

 



--------------------------------------------------------------------------------



 



Delta Connection Academy, Inc. Encumbered Spare Propellers
Propellers

                                Mortgagee / Indenture Part Number   Serial
Number   Owner / Lessor   Trustee (“IT”)
1C160/DTM7557M1
  AAE44017        
1C160/DTM7557M1
  BE011        
HC-C2YR-2CEFU
  AU9315B        
B2D34C213
  773480            
HC-C2YR-2CLEUF
  AU9628B        
HC-C2YR-2CEUF
  AU8049        
HC-C2YR-2CLEUF
  AU9250B        
1C160/DTM7557M1
  XJ44029        
1C160/DTM7557M1
  82424            
1C160/DTM7557M1
  83567            
P2134392-41
  41445            
HC-C2YR-2CEFU
  AU9787B        
HC-C2YR-2CEFU
  AU10600B        
1C160/DTM7557M1
  ZD44046        
1A103TCM6958M1
  UL43014        
1A103TCM6958M1
  WF43023        
1C160/DTM7557M1
  732028            
1A103TCM6958M1
  UG43029        
HC-C2YR-2CEFU
  AU9774B        
1C160/DTM7557M1
  81968            

 



--------------------------------------------------------------------------------



 



2. Encumbered Spare Engines
Delta Air Lines, Inc.

                                          Transaction       Mortgagee /
Indenture Manufacturer   Model   MS #   Type   Owner / Lessor   Trustee
CFMI
  CFM56-3B1   858965       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-3B1   860155       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-3C1   860225       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   874385       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   875255       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   876281       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   888194       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   888533       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   890155       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580104       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580106       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580112       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580113       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580161       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580209       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580348       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580380       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580384       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580385       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580389       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580404       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B4   695689       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B4   695690       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B6   690372       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B6F   704696       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B6F   704889       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B6F   706187       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B8F   704857       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B8F   706145       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B8F   706261       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20011     Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20022     Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20042     Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20101     Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20105     Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20205     Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718039       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718044       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718052       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718057       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718134       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718168       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718232       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718233       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725423       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725436       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725445       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust

 



--------------------------------------------------------------------------------



 



                                          Transaction       Mortgagee /
Indenture Manufacturer   Model   MS #   Type   Owner / Lessor   Trustee
P&W
  JT8D-219   725452       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725480       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725550       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725661       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725911       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725935       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   726078       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   726824       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716331       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716332       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716334       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716340       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716342       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716343       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716351       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716352       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716353       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716377       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716446       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716486       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716503       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716516       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716567       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716583       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716594       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716597       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   726620       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   727053       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   728705       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724144       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724142       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724145       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724148       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724149       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724158       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724178       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724372       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   723834       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   723843       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   723844       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   733727       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   733733       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   733746       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
RR
  Trent 892   51156       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
RR
  Trent 892   51228       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
RR
  Trent 892   51399       Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-3B1   860155       Mortgage   Delta Air Lines, Inc   U.S. Bank Trust
CFMI
  CFM56-7B26   889507       Sublease   Delta Air Lines, Inc   N/A
CFMI
  CFM56-7B26   888152       Mortgage   Delta Air Lines, Inc   U.S. Bank Trust
CFMI
  CFM56-7B26   876487       Operating Lease   American Airlines   N/A
CFMI
  CFM56-7B26   874600       Operating Lease   American Airlines   N/A

 



--------------------------------------------------------------------------------



 



                                          Transaction       Mortgagee /
Indenture Manufacturer   Model   MS #   Type   Owner / Lessor   Trustee
CFMI
  CFM56-7B26   874701       Operating Lease   American Airlines   N/A
CFMI
  CFM56-7B26   888763       Operating Lease   Willis Lease Finance Corp.   N/A
CFMI
  CFM56-7B26   889507       Operating Lease   Engine Lease Finance   N/A
CFMI
  CFM56-7B26   892706       Operating Lease   Willis Lease Finance Corp.   N/A
P&W
  PW4460   733733       Mortgage   Delta Air Lines, Inc   U.S. Bank Trust
P&W
  PW4060   727654       Mortgage   Delta Air Lines, Inc   U.S. Bank Trust
P&W
  PW4060   724314       Operating Lease   Delta Air Lines, Inc   Wilmington
Trust Company
P&W
  PW4460   733818       Operating Lease   Delta Air Lines, Inc   N/A
P&W
  PW4460   733727       Mortgage   Delta Air Lines, Inc   U.S. Bank Trust
P&W
  PW4060   724844       Operating Lease   Hartford Aviation Group, Inc.   N/A
P&W
  PW2037   728784       Operating Lease   Pratt & Whitney - 2037   N/A
P&W
  PW2037   716430       Operating Lease   Willis Lease Finance Corp.   N/A
P&W
  PW2037   726634       Operating Lease   Willis Lease Finance Corp.   N/A
GE
  CF6-80A2   580156       Mortgage   Delta Air Lines, Inc   DIP
GE
  CF6-80A   580175       Operating Lease   ABX   N/A
GE
  CF6-80A   580117       Operating Lease   ABX   N/A
GE
  CF6-80C2(B8F)   704856       Operating Lease   GE Engine Services   N/A
GE
  CF6-80C2(B6F)   704199       Operating Lease   GE Engine Services   N/A
IAE
  V 2528-D5   V20126     Operating Lease   Chromalloy   N/A
RR
  RR Trent 890   51492       Operating Lease   Rolls Royce — Trent 892   N/A
IAE
  V 2528-D5   V20131     Storing   International Aero Engines   N/A

DIP Spare Engines8

          Engine Model and Type   Manufacturer’s Serial Number
Pratt & Whitney JT8D-2199
  726021    
General Electric CF34-3A1
  807070    
General Electric CF34-3A1
  807051    
General Electric CF34-3A1
  807305    
General Electric CF34-3A1
  807226    
General Electric CF34-3A1
  807318    
General Electric CF34-3A1
  807352    
General Electric CF34-3A1
  807255    
General Electric CF34-3A1
  807421    
General Electric CF34-3A1
  807465    
General Electric CF34-3A1
  807467    
General Electric CF34-3A1
  807468    
General Electric CF34-3A1
  807512    
General Electric CF34-3A1
  807444    
General Electric CF34-3A1
  807466    
General Electric CF34-3A1
  807587    
General Electric CF34-3A1
  807441    
General Electric CF34-3A1
  807590    
General Electric CF34-3A1
  807600    
General Electric CF34-3A1
  807630    
General Electric CF34-3A1
  807648    

 

8   To be removed substantially contemporaneously with closing.   9   Shown as
JT8D-217C on the FAA records.

 



--------------------------------------------------------------------------------



 



          Engine Model and Type   Manufacturer’s Serial Number
General Electric CF34-3A1
  807623    
General Electric CF34-3A1
  807591    
General Electric CF34-3B1
  873516    
General Electric CF34-3B1
  873173    
General Electric CF34-3B1
  873640    
General Electric CF34-3B1
  873174    
General Electric CF34-3B1
  873947    
General Electric CF34-3B1
  873763    
General Electric CF34-3B1
  873891    
General Electric CF34-8C1
  965337    
General Electric CF34-8C1
  965291    
General Electric CF34-8C1
  965443    
General Electric CF6-80A
  580172    

 



--------------------------------------------------------------------------------



 



3. Encumbered Spare Parts
The spare parts maintained by or on behalf of Delta Air Lines, Inc. at the
locations listed immediately below are subject to the liens and encumbrances of
record created by (i) the Spare Parts Security Agreement, dated as of April 15,
2003, between Delta Air Lines, Inc. and U.S. Bank Trust National Association, as
security trustee, as amended by Amendment No. 1 thereto, dated as of July 7,
2004, Amendment No. 2, dated as of November 30, 2004, and Amendment No. 3, dated
as of March 31, 2006, and (ii) the Subordinated Spare Parts Security Agreement
dated as of November 30, 2004, between Delta Air Lines, Inc. and U.S. Bank Trust
National Association as security trustee.

              Address     Plant Code   Location
DELTA AIR LINES INC.
ABQ — ALBUQUERQUE, NM
2200 KIRTLAND DRIVE SUITE D
ALBUQUERQUE NM 87119
USA
    1050     ABQ Albuquerque NM
 
           
ADW — Andrews AFB
DELTA AIR LINES C—405 Program
1752 Arnold Ave. Bldg. 1752
ANDREWS AIR FORCE BA MD 20782-1762
USA
    4110     ADW Andrews AFB
 
           
DELTA AIR LINES INC.
AGS — AUGUSTA, GA
1518 AVIATION WAY
AUGUSTA GA 30905
USA
    1080     Augusta GA
 
           
DELTA AIR LINES INC.
ALB — ALBANY, NY
ALBANY COUNTY AIRPORT
ALBANY NY 12211
USA
    1100     ALB Albany NY
 
           
DELTA AIR LINES INC
ANC — ANCHORAGE, AK
3830 INTERNATIONAL AIRPORT RD
ANCHORAGE AK 99502
USA
    1150     ANC Anchorage AK
 
           
DELTA AIR LINES INC
ATL — NORTH HANGAR
900 TOFFIE TERRACE
ATLANTA INTL AIRPORT GA 30320
USA
    1012     ATL Delta North
 
           
ATL — ATLANTA, GA — Tech Ops Center
1775 AVIATION BLV
ATLANTA GA 30320
USA
    1010     ATL Repair Shops @ TOC
 
           
ATL — ATLANTA, GA — Tech Ops Center
1775 AVIATION BLV
ATLANTA GA 30320
USA
    1014     ATL Stores — Warehouse
 
           
DELTA AIR LINES INC
ATL — ATLANTA, GA — INTL LINE
HARTSFIELD ATLANTA INTL AIRPORT
ATLANTA INTL AIRPORT GA 30320
USA
    1015     ATL Atlanta Line International
 
           
DELTA AIR LINES INC
ATL — ATLANTA, GA — LINE
HARTSFIELD ATLANTA INTL AIRPORT
ATLANTA INTL AIRPORT GA 30320
USA
    1005     ATL Airport/CTO/Cargo

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
DELTA AIR LINES INC
AUS — AUSTIN, TX
4005 AIRPORT BLVD., SUITE 2-300
AUSTIN TX 78723
USA
    1270     BDL Hartford
 
           
DELTA AIR LINES INC.
BDL — HARTFORD-BRADLEY, CT
BRADLEY INTL AIRPORT
WINDSOR LOCKS CT 05095
USA
    1270     BDL Hartford
 
           
DELTA AIR LINES INC
BGR — BANGOR, ME
299 GODFREY BLVD., SUITE 15
BANGOR ME 04401-3022
USA
    1300     Bangor ME
 
           
DELTA AIR LINES INC
BHM — BIRMINGHAM, AL
BOX 27
BIRMINGHAM AL 35212
USA
    1310     BHM Birmingham AL
 
           
DELTA AIR LINES INC
BIL — BILLINGS, MT
LOGAN FIELD
BILLINGS MT 59105
USA
    1330     BIL Billings MT
 
           
DELTA AIR LINES INC
BNA — NASHVILLE, TN
TERMINAL DRIVE, SUITE 318
NASHVILLE TN 37214
USA
    1370     BNA Nashville TN
 
           
DELTA AIR LINES INC
BOI — BOISE, ID
2775 APOLLO
BOISE ID 83705
USA
    1390     BOI Boise ID
 
           
DELTA AIR LINES INC
BOS — BOSTON, MA
300 TERMINAL C
EAST BOSTON MA 02128
USA
    1415     BOS Boston MA
 
           
DELTA AIR LINES INC
BOS — GSE BOSTON, MA
239 PRESCOTT STREET EAST
BOSTON MA 02128
USA
    1410     BOS Boston MA
 
           
DELTA AIR LINES INC
BTR — BATON ROUGE, LA
METROPOLITAN AIRPORT
BATON ROUGE LA 70507
USA
    1440     BTR Baton Rouge LA
 
           
DELTA AIR LINES INC
BUF — BUFFALO, NY
279 CAYUGA ROAD
BUFFALO NY 14225
USA
    1480     BUF Buffalo NY
 
           
DELTA AIR LINES INC
DWI — BALTIMORE, MD
BLDG B-28
BALTIMORE MD 21240
USA
    1510     BWI Baltimore MD

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
DELTA AIR LINES INC
BZN — BOZEMAN, MT
BOX 4 — GALLATIN FIELD
BELGRADE MT 59714
USA
    1520     BZN Bozeman MT
 
           
DELTA AIR LINES INC
CAE — COLUMBIA, SC
3523 AIR COMMERCE DRIVE
WEST COLUMBIA SC 29169
USA
    1530     CAE Columbia SC
 
           
AIRPORT SERVICES
CAK — CANTON, OH
5400 LAUBY ROAD
NORTH CANTON OH 44720
USA
    1550     CAK Canton OH
 
           
DELTA AIR LINES INC
CHS — CHARLESTON, SC
5500 INTERNATIONAL BLVD #107
CHARLESTON SC 29418-5911
USA
    1580     CHS Charleston SC
 
           
DELTA AIR LINES INC
CLE — CLEVELAND-HOPKINS, OH
5300 RIVERSIDE DR
CLEVELAND OH 44135
USA
    1600     CLE Cleveland
 
           
DELTA AIR LINES INC
CLT — CHARLOTTE, NC
4818A EXPRESS DR
CHARLOTTE NC 25219
USA
    1610     CLT Charlotte NC
 
           
DELTA AIR LINES INC
CMH — COLUMBUS, OH
4609 INTERNATIONAL GATEWAY BLVD
COLUMBUS OH 43219
USA
    1630     CMH Columbus OH
 
           
DELTA AIR LINES INC
COS — COLORADO SPRINGS, CO
7564 DRENNAN RD
COLORADO SPRINGS CO 80916
USA
    1650     COS Colorado Springs CO
 
           
DELTA AIR LINES INC
CVG — CINCINNATI, OH
3318 LINCOLN DRIVE
HEBRON KY 41048
USA
    1706     CVG Cincinnati OH
 
           
DELTA AIR LINES INC
DAB — DAYTONA BEACH, FL
401 CORAL SEA DR
DAYTONA BEACH FL 32114
USA
    1710     DAB Daytona Beach FL
 
           
DELTA AIR LINES INC
DAY — DAYTON, OH
3532 CARGO RD
VANDALIA OH 45377
USA
    1720     DAY Dayton OH
 
           
DELTA AIR LINES INC
DCA — WASHINGTON, D.C. — NAT’L AIRPORT
WASHINGTON DC 20001
USA
    1730     DCA Washington D.C.

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
DELTA AIR LINES INC
DEN — DENVER, CO
7644 UNDERGROVE CR
DENVER C0 80249
USA
    1750     DEN Denver, CO
 
           
DFW Base Stores
DALLAS FT WORTH AIRP TX
USA
    1030     Dallas Base Stores
 
           
DFW — LINE STORES
DALLAS FT WORTH AIRP TX
USA
    1035     DFW Dallas
 
           
DELTA AIR LINES INC
DFW — GSE DALLAS
2413 SE N. Support Rd DFW Airport
DALLAS FORT WORTH AI TX 75261
USA
    1031     DFW GSE
 
           
DELTA AIR LINES INC
DTW — DETROIT-WAYNE, MI
AIR CARGO BLDG
DETROIT MI 48242
USA
    1800     DTW Detroit
 
           
DELTA AIR LINES INC
EGE — VAIL, CO
871 COOLEY MESA RD
GYPSUM CO 81637
USA
    3790     EGE Vail CO
 
           
DELTA AIR LINES INC
ELP — EL PASO TX
6501 CONVAIR DR
EL PASO TX 79925
USA
    1840     ELP El Paso TX
 
           
DELTA AIR LINES INC
EWR — NEWARK, NJ
BLDG 339
NEWARK NJ 07114
USA
    1856     EWR Newark NJ
 
           
DELTA AIR LINES INC
EWR — NEWARK, NJ
DPT 587 E NEWARK INTL AIRPORT
NEWARK NJ 07114
USA
    1850     EWR Newark NJ GSE
 
           
DELTA AIR LINES INC
FAI — AIRBANKS, AK
6302 OLD AIRPORT RD
FAIRBANKS AK 99706
USA
    1860     Fairbanks AK
 
           
DELTA AIR LINES INC
FAT — FRESNO, CA
2444 N ASHELY — SUITE 104
RAYMOND CA 93653
USA
    1870     Fresno Ca
 
           
DELTA AIR LINES INC
FCA — KALISPELL, MT
GLACIER PARK INTL AIRPORT
KALISPELL MT 59901
USA
    1890     FCA Kalispell MT
 
           
DELTA AIR LINES INC
FLL — FORT LAUDERDALE, FL
100 TERMINAL DR
FORT LAUDERDALE FL 33315
USA
    1916     FLL Fort Lauderdale FL

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
FWH — NAS JRB Carswell
DELTA AIR LINES INC c/o BAC Ops
1050 Boyington Drive
FORT WORTH TX 76127-1050
USA
    4100     FWH Fort Worth
 
           
DELTA AIR LINES INC
GEG — SPOKANE, WA
POST OFFICE RD
SPOKANE WA 99219
USA
    1980     GEG Spokane WA
 
           
DELTA AIR LINES INC
GRR — GRAND RAPIDS, MI
5500 44TH ST
GRAND RAPIDS MI 49508
USA
    2020     GRR Grand Rapids MI
 
           
DELTA AIR LINES INC
GSO — GREENSBORO, NC
6415 AIRPORT PKWY
GREENSBORO NC 27409
USA
    2040     GSO Greensboro NC
 
           
DELTA AIR LINES INC
GSP — GREENVILLE, SC
1900 GSP DR — SUITE 20
GREER SC 29651
USA
    2050     GSP Greenville SC
 
           
DELTA AIR LINES INC
GTF — GREAT FALLS, MT
2800 TERMINAL DR
GREAT FALLS MT 59401
USA
    2060     GTF Great Falls MT
 
           
HIK — Hickam AFB
DELTA AIR LINES C-40B Program
290 Vickers Ave.
HICKAM AFB HI 96853
USA
    4120     HIK Hickam AFB
 
           
DELTA AIR LINES INC
HLN — HELENA, MT
2850 SKYWAY DR
HELENA MT 59601
USA
    2140     HLN Helena MT
 
           
DELTA AIR LINES INC
HNL — HONOLULU, HI
3121 AOLELE ST
HONOLULU HI 96819
USA
    2150     HNL Honolulu HI
 
           
DELTA AIR LINES INC
HOU — HOUSTON-HOBBY, TX
7800 AIRPORT BLVD
HOUSTON TX 77061
USA
    2180     HOU Houston
 
           
DELTA AIR LINES INC
HSV — HUNTSVILLE, AL
1000 GLEN HEARN BLVD
HUNTSVILLE AL 35824
USA
    2170     HSV Huntsville AL
 
           
DELTA AIR LINES INC
IAD — WASHINGTON, D.C. — DULLES AIRPORT
CARGO BLDG 2 DOOR
60 WEST SERVICE RD
DULLES INTERNATIONAL VA 20168
USA
    2180     IAD Dulles

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
DELTA AIR LINES INC
IAH — HOUSTON-INTERCONTINENTAL, TX
3150 IGLOO RD
HOUSTON TX 77205
USA
    2190     IAH Houston
 
           
DELTA AIR LINES INC
IND- INDIANAPOLIS, IN
2500 S HIGH SCHOOL RD
INDIANAPOLIS IN 46251
USA
    2230     IND Indianapolis IN
 
           
DELTA AIR LINES INC
ISP — ISLIP, NY
100 ARRIVAL AVE
RONKONKOMA NY 11779
USA
    2240     ISP Islip NY
 
           
DELTA AIR LINES INC
JAC — JACKSON, WY
JACKSON HOLE AIRPORT
JACKSON WY 83001
USA
    2270     JAC Jackson WY
 
           
DELTA AIR LINES INC
JAN — JACKSON, MS
FREIGHTWAY DRIVE, CARGO BAY 2
PEARL MS 39208
USA
    2290     JAN Jackson MS
 
           
DELTA AIR LINES INC
JAX — JACKSONVILLE, FL
13905 THOMAS IMERSON AVE
JACKSONVILLE FL 32218
USA
    2300     JAX Jacksonville FL
 
           
DELTA AIR LINES INC
JFK — KENNEDY-NEW YORK, NY
BLDG 67
JAMAICA NY 11430
USA
    2320     JFK Kennedy GSE
 
           
DELTA AIR LINES INC
JFK — KENNEDY-NEW YORK, NY
BLDG 67 JFK INT’L AIRPORT
JAMAICA NY 11430
USA
    2325     JFK Kennedy
 
           
DELTA AIR LINES INC
JNU — JUNEAU, AK
1873 SHELL SIMMONS
SITKA AK 99635
USA
    2350     Juneau AK
 
           
DELTA AIR LINES INC
LAS — LAS VEGAS, NV
5875 S SPENCER, UNIT 101
LAS VEGAS NV 89111
USA
    2420     LAS Las Vegas NV
 
           
DELTA AIR LINES INC
LAX — LOS ANGELES, CA
6060 AVION DRIVE
LOS ANGELES CA 90045
USA
    2436     LAX Los Angeles CA
 
           
DELTA AIR LINES INC
LEX — LEXINGTON, KY
4012 VERSAILLES RD
LEXINGTON KY 40512
USA
    2450     LEX Lexington KY

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
DELTA AIR LINES INC
LGA —LAGUARDIA-NEW YORK, NY
LA GUARDIA AIRPORT
FLUSHING NY 11371
USA
    2476     LGA Laguardia
 
           
DELTA AIR LINES INC
LGA — SHUTTLE LA GUARDIA
LA GUARDIA AIRPORT
FLUSHING NY 11371
USA
    2475     LGA SHUTTLE LA GUARDIA
 
           
DELTA AIR LINES INC
LGA — GSE LAGUARDIA, NY
DEPT 587 HGR #2 LGA AIRPORT
FLUSHING NY 11371
USA
    2470     LGA La Guardia GSE
 
           
AIRPORT SERVICES
LIT — LITTLE ROCK, AR
1 AIRPORT ROAD
LITTLE ROCK AR 72202
USA
    2540     LIT Little Rock AR
 
           
AIRPORT SERVICES
MCI — KANSAS CITY, MO
KANSAS CITY INTERNATIONAL AIRPORT
KANSAS CITY INTRNAT MO 54153
USA
    2600     MCI — Kansas City MO
 
           
DELTA AIR LINES INC
MCO — ORLANDO, FL
9474 AIRPORT BLVD
ORLANDO FL 32827
USA
    2526     MCO Orlando FL
 
           
DELTA AIR LINES INC
MCO — GSE ORLANDO, FL
6212 CARGO ROAD
ORLANDO FL 32827
USA
    2620     MCO Orlando FL GSE
 
           
DELTA AIR LINES INC
MDW — CHICAGO-MIDWAY, IL
5700 SOUTH CICERO AVE
CHICAGO IL 60538
USA
    2560     MDW Chicago
 
           
DELTA AIR LINES INC
MEM — MEMPHIS, TN
CARGO BLDG 2
MEMPHIS TN 38130
USA
    2660     MEM Memphis TN
 
           
DELTA AIR LINES INC
MGM — MONTGOMERY, AL
4485 SELMA HWY
MONTGOMERY AL 36108
USA
    2680     Montgomery AL
 
           
DELTA AIR LINES INC
MHT — MANCHESTER, NH
1 AIRPORT RD
MANCHESTER NH 03103
USA
    4020     MHT Manchester NH
 
           
DELTA AIR LINES INC
MIA — MIAMI, FL
3077 PERIMETER RD
MIAMI FL 33122
USA
    2696     MIA Miami FL

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
DELTA AIR LINES INC
MIA — MIAMI, FL
GSE BLDG 3078 SE PERIMETER RD
MIAMI FL 33122
USA
    2690     MIA Miami FL GSE
 
           
DELTA AIR LINES INC
MKE — MILWAUKEE, WI
5300 S HOWELL AVE
MILWAUKEE WI 53207
USA
    2710     MKE Milwaukee WI
 
           
DELTA AIR LINES INC
MLB — MELBOURNE, FL
1 AIR TERMINAL PKWY
MELBOURNE FL 32901
USA
    2720     MLB Melbourne FL
 
           
DELTA AIR LINES INC
MLU — MONROE, LA
5400 OPERATIONS RD, SUITE 107
MONROE LA 71203
USA
    2730     Monroe LA
 
           
DELTA AIR LINES INC
MOB — MOBILE, AL
BATES FIELD
MOBILE AL 36508
USA
    2750     MOB Mobile AL
 
           
DELTA AIR LINES INC
MSO — MISSOULA, MT
JOHNSON-BELL FIELD
MISSOULA MT 59601
USA
    2780     MSO Missoula MT
 
           
DELTA AIR LINES INC
MSP — MINNEAPOLIS/ST PAUL, MN
7700 23RD AVE S
TWIN CITIES MN 55111
USA
    2790     MSP — Minneapolis/St Paul MN
 
           
DELTA AIR LINES INC
MSY — NEW ORLEANS, LA
800 AIRLINES HWY
KENNER LA 70062
USA
    2800     MSY New Orleans LA
 
           
NIP — NAS Jacksonville
DELTA AIR LINES c/o BAC Ops
Hangar 115A, NAS Jacksonville
JACKSONVILLE FL 32212
USA
    4130     NIP Jacksonville FL
 
           
DELTA AIR LINES INC
OAK — OAKLAND, CA
1 AIRPORT WAY, BOX 38
OAKLAND CA 94621
USA
    2890     OAK Oakland, CA
 
           
DELTA AIR LINES INC
OGG — KAHULUI, HI
KAHULUI AIRPORT
KAHULUI HI 96732
USA
    2900     OGG Kahului HI
 
           
DELTA AIR LINES INC
OKC — OKLAHOMA CITY, OK
7100 TERMINAL DR, BOX 975
OKLAHOMA CITY OK 73159
USA
    2920     OKC Oklahoma City OK

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
DELTA AIR LINES INC
OMA- OMAHA NE
1871 FORT CT
OMAHA NE 68110
USA
    2930     OMA Omaha NE
 
           
DELTA AIR LINES INC
ONT — ONTARIO, CA
NO. 2 TERMINAL WAY
ONTARIO CA 91761
USA
    2940     ONT Ontario CA
 
           
DELTA AIR LINES INC
ORD — CHICAGO-O’HARE, IL
O’HARE INTL AIRPORT
CHICAGO IL 60666
USA
    2956     ORD Chicago-OHare
 
           
DELTA AIR LINES INC
ORD — CHICAGO-O’HARE, IL
BLDG 751 DEPT. 586
CHICAGO IL 60666
USA
    2950     ORD Chicago-Ohare GSE
 
           
DELTA AIR LINES INC
ORF — NORFOLK, VA
6000 ROBIN HOOD RD
NORFOLK VA 23518
USA
    2960     ORF Norfolk VA
 
           
DELTA AIR LINES INC
PBI — WEST PALM BEACH, FL
1312 N. PERIMETER RD
WEST PALM BEACH FL 33406
USA
    3010     PBI West Palm Beach FL
 
           
DELTA AIR LINES INC
PDX — PORTLAND, OR
7000 N.E. AIRPORT WAY
PORTLAND OR 97218
USA
    3026     PDX Portland OR
 
           
DELTA AIR LINES INC
PDX — PORTLAND, OR
7000 NE AIRPORT WAY
PORTLAND OR 97218
USA
    3020     PDX GSE
 
           
DELTA AIR LINES INC
PHL — PHILADELPHIA, PA
PHILADELPHIA INTL AIRPORT
PHILADELPHIA PA 19153
USA
    3040     PHL Philadelphia PA
 
           
DELTA AIR LINES INC
PHX — PHOENIX, AZ
1323 S. 27TH ST
PHOENIX AZ 85034
USA
    3050     PHX Phoenix AZ
 
           
DELTA AIR LINES INC
PIT — PITTSBURGH, PA
GREATER PITTSBURGH INTL AIRPORT
PITTSBURGH PA 15231
USA
    3050     PIT Pittsburgh PA
 
           
DELTA AIR LINES INC
PLS — PROVIDENCIALES
PROVIDENCIALES
TURKISH CAICOSIN
    3070     PLS Providenciales

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
DELTA AIR LINES INC
PNS — PENSACOLA, FL
2430 AIRPORT BLVD
PENSACOLA FL 32504
USA
    3080     PNS Pensacola FL
 
           
DELTA AIR LINES INC
PSC — PASCO/KENNEWICK, WA
TRI-CITIES AIRPORT
PASCO WA 99301
USA
    3110     PSC Pasco/Kennewick WA
 
           
DELTA AIR LINES INC
PSP — PALM SPRINGS, CA
3400 TANQUITZ CANYON
PALM SPRINGS CA 92262
USA
    3120     PSP Palm Springs CA
 
           
DELTA AIR LINES INC
PVD — PROVIDENCE, RI
2000 POST RD
WARWICK RI 02886
USA
    3140     PVD Providence RI
 
           
DELTA AIR LINES INC
PWM — PORTLAND, ME
10001 WESTBROOK ST
PORTLAND ME 04102
USA
    3150     PWM Portland ME
 
           
DELTA AIR LINES INC
RDU — RALEIGH/DURHAM, NC
1600 TERMINAL BLVD, TERMINAL A
RALEIGH DURHAM AIRPO NC 27623
USA
    3230     RDU Raleigh/Durham NC
 
           
DELTA AIR LINES INC
RIC — RICHMOND, VA
CARGO FACILITY
RICHMOND VA 23231-5999
USA
    3250     RIC Richmond VA
 
           
DELTA AIR LINES INC
RNO — RENO, NV
TERMINAL WAY, SUITE 1
RENO NV 89502
USA
    3270     RNO — RENO, NV
 
           
DELTA AIR LINES INC
ROC — ROCHESTER, NY
1200 BROOKS AVE
ROCHESTER NY 14624
USA
    3280     ROC Rochester NY
 
           
DELTA AIR LINES INC
RSW — FORT MYERS, FL
16000 CHAMBERLAIN PKWY
FORT MYERS FL 33913
USA
    3310     RSW Fort Myers FL
 
           
DELTA AIR LINES INC
SAN — SAN DIEGO, CA
3707 N HARBOR DR
SAN DIEGO CA 92101
USA
    3340     SAN San Diego CA
 
           
DELTA AIR LINES INC
SAT — SAN ANTONIO, TX
10000 JOHN SAUNDERS RD
SAN ANTONIO TX 78216
USA
    3360     SAT San Antonio TX

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
DELTA AIR LINES INC
SAV — SAVANNAH, GA
410 AIRWAYS AVE
SAVANNAH GA 31408
USA
    3370     SAV Savannah GA
 
           
DELTA AIR LINES INC
SBN — SOUTH BEND, IN
4529 TERMINAL DR
SOUTH BEND IN 46628
USA
    3380     SBN — SOUTH BEND, IN
 
           
DELTA AIR LINES INC
SDF — LOUISVILLE, KY
LOUISVILLE KY 40209
USA
    3400     SDF Louisville KY
 
           
DELTA AIR LINES INC
SEA — SEATTLE, WA
16745 AIR CARGO RD
SEATTLE WA 98158
USA
    3410     SEA Seattle WA GSE
 
           
DELTA AIR LINES INC
SEA — SEATTLE, WA
SEA TAC INT’L AIRPORT
SEATTLE WA 98158
USA
    3416     SEA Seattle WA
 
           
DELTA AIR LINES INC
SFO — SAN FRANCISCO, CA
730 MCDONNELL RD
SAN FRANCISCO INTL A CA 94128
USA
    3436     SFO San Francisco CA
 
           
DELTA AIR LINES INC
SFO — SAN FRANCISCO, CA
DAL AIR CARGO BLDG GSE DEPT 587
SAN FRANCISCO INTL A CA 94128
USA
    3430     SFO — SAN FRANCISCO, CA GSE
 
           
DELTA AIR LINES INC
SHV — SHREVEPORT, LA
6125 INTERSTATE DR
SHREVEPORT LA 71109
USA
    3440     SHV Shreveport LA
 
           
DELTA AIR LINES INC
SJC — SAN JOSE, CA
1521 AIRPORT BLVD, BAY 2
SAN JOSE CA 95110
USA
    3460     SJC San Jose CA
 
           
AIRPORT SERVICES
SJU — SAN JUAN
LUIS MUNOZ MARIN AIRPORT
SAN JUAN PR 00979
USA
    3486     SJU San Juan
 
           
DELTA AIR LINES INC
SJU — SAN JUAN
GSE CARGO TERMINAL DEPT. 587
CAROLINA PR 00979
USA
    3480     SJU — SAN JUAN GSE
 
           
DELTA AIR LINES INC
SLC — SALT LAKE CITY, UT
SALT LAKE CITY INTL AIRPORT
SALT LAKE CITY UT 84122
USA
    3495     SLC Salt Lake City UT

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
DELTA AIR LINES INC
SLC — SALT LAKE CITY, UT
3625 WEST 510 NORTH
SALT LAKE CITY UT 84122
USA
    3490     SLC GSE
 
           
DELTA AIR LINES INC
SMF — SACRAMENTO, CA
6737 LINDBERG DR. SUITE D
SACRAMENTO CA 95837
USA
    3500     SMF Sacramento CA
 
           
DELTA AIR LINES INC
SNA — ORANGE COUNTY, CA
18601 AIRPORT WAY, SUITE 211
SANTA ANA CA 92707
USA
    3510     SNA Orange County CA
 
           
DELTA AIR LINES INC
SRQ — SARASOTA, FL
6000 AIRPORT CIRCLE
SARASOTA FL 34243
USA
    3530     SRQ Sarasota FL
 
           
DELTA AIR LINES INC
STL — ST LOUIS, MO
9813 AIR CARGO RD
SAINT LOUIS MO 63145
USA
    3540     STL St Louis MO
 
           
DELTA AIR LINES INC
SYR — SYRACUSE, NY
HANCOCK INTL AIRPORT
SYRACUSE NY 13212
USA
    3540     SYR Syracuse NY
 
           
DELTA AIR LINES INC
TLH — TALLAHASSEE, FL
3308-A CAPITAL CIRCLE SW
TALLAHASSEE FL 32310
USA
    3560     TLH Tallahassee FL
 
           
DELTA AIR LINES INC
TPA — TAMPA, FL — HANGAR
4424 NORTH WEST SHORE BLVD
TAMPA FL 33614
USA
    1021     TPA Tampa Base Stores
 
           
DELTA AIR LINES INC
TPA — Line
4424 N. WESTSHORE BLVD.
TAMPA FL 33614
USA
    1025     TPA Tampa FL
 
           
DELTA AIR LINES INC
TUL — TULSA, OK
TULSA INTL AIRPORT
TULSA OK 74415
USA
    3740     TUL Tulsa OK
 
           
DELTA AIR LINES INC
TUS — TUCSON, AZ
TUCSON INTL AIRPORT
TUCSON AZ 85706
USA
    3750     TUS Tucson AZ
 
           
DELTA AIR LINES INC
TYS — KNOXVILLE, TN
2055 AIRPORT HWY
ALCOA TN 37701
USA
    3780     TYS Knoxville TN

 



--------------------------------------------------------------------------------



 



              Address     Plant Code   Location
AIRPORT SERVICES
VPS — FORT WALTON BEACH, FL
STATE ROAD 85
EGLIN AFB FL 32542
USA
    3820     VPS Fort Walton Beach FL

The spare parts maintained by or on behalf of Delta Air Lines, Inc. at the
location listed immediately below are subject to the liens and encumbrances of
record created by: (i) the Spare Parts Security Agreement* dated as of
September 16, 2005, among Delta Air Lines, Inc., Comair, Inc. and General
Electric Capital Corporation, as administrative agent and collateral agent for
the secured parties, as amended by the Amended and Restated Spare Parts Security
Agreement, dated as of October 3, 2005, among Delta Air Lines, Inc., Comair,
Inc. and General Electric Capital Corporation, as administrative agent and
collateral agent for the secured parties, and (ii) the Spare Parts Security
Agreement*, dated as of September 16, 2005, between Delta Air Lines, Inc.,
Comair, Inc. and American Express Travel Related Services Company, Inc. as
collateral agent for itself and American Express Bank, F.S.B.

              Address     Plant Code   Location
DELTA AIR LINES INC.
DELTA TECH OPS CENTER
1775 AVIATION BLVD.
ATLANTA< GA 30354-3743
USA
    1010     ATL Repair Shops @ TOC

The spare parts maintained by or on behalf of Comair, Inc. at the location
listed immediately below are subject to the liens and encumbrances of record
created by: (i) the Spare Parts Security Agreement* dated as of September 16,
2005, among Delta Air Lines, Inc., Comair, Inc. and General Electric Capital
Corporation, as administrative agent and collateral agent for the secured
parties, as amended by the Amended and Restated Spare Parts Security Agreement
dated as of October 3, 2005, among Delta Air Lines, Inc., Comair, Inc. and
General Electric Capital Corporation, as administrative agent and collateral
agent for the secured parties, and (ii) the Spare Parts Security Agreement*,
dated as of September 16, 2005, between Delta Air Lines, Inc., Comair, Inc. and
American Express Travel Related Services Company, Inc. as collateral agent for
itself and American Express Bank, F.S.B.

          Address   Plant Code   Location
COMAIR, INC.
82 COMAIR BLVD.
ERLANGER, KY 41048
USA
      82 COMAIR BLVD.
ERLANGER, KY 41048
USA

 

*   To be removed substantially contemporaneously with closing.

 



--------------------------------------------------------------------------------



 



Schedule 3.07
B. UCC Filings
Delta Air Lines, Inc.

                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
Secretary of State, DE — UCCs
  02/23/07   IBM Credit Corporation     10883194       08/07/01     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association, as Loan Trustee     11193361       09/19/01     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association, as Loan Trustee     11193395       09/19/01     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association, as Loan Trustee     11193411       09/19/01     Equipment
 
                           
 
  02/23/07   DARR Equipment Operation Co LP     11549281       10/30/01    
Equipment
 
                           
 
  02/23/07   DARR Equipment Operation Co LP     11549299       02/23/07    
Equipment
 
                           
 
  02/23/07   DARR Equipment Operation Co LP     11549307       02/23/07    
Equipment
 
                           
 
  02/23/07   DARR Equipment Operation Co LP     11549315       02/23/07    
Equipment
 
                           

  02/23/07   DARR Equipment Operation Co LP     11549323       02/23/07    
Equipment
 
                           
 
  02/23/07   DARR Equipment Operation Co LP     11549331       02/23/07    
Equipment
 
                           
 
  02/23/07   C.I.T. Leasing Corporation     11783435       12/27/01    
Equipment
 
                           
 
  02/23/07   C.I.T. Leasing Corporation     63276490       09/22/06    
Continuation of 11783435
 
                           

  02/23/07   C.I.T. Leasing Corporation     63293792       09/25/06    
Amendment to Secured Party Information
 
                           
 
  02/23/07   The Bank of New York as Indenture Trustee, BNY Business Center,
Inc.     11790562       12/27/01     Equipment
 
                           
 
  02/23/07   The Bank of New York as Indenture Trustee, BNY Business Center,
Inc.     63276474       09/22/06     Continuation of 11790562

1



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     20122832       12/12/01     Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     20527972       02/05/02     Assignment of Siemens Financial
Services, Inc.
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     20528772       02/05/02     Amendment to Secured Party Information
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     20142343       12/14/01
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62030021       06/14/06
    Continuation of 20142343
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20142350       12/14/01
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62030484       06/14/06
    Continuation of 20142350
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20143804       12/14/01
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62030179       06/14/06
    Continuation of 20143804
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20143846       12/14/01
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62030310       06/14/06
    Continuation of 20143846
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20143879       12/14/01
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62030419       06/14/06
    Continuation of 20143879
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20143895       12/14/01
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62029817       06/14/06
    Continuation of 20143895
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     20195358       12/26/01     Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     42561050       09/13/04     Assignment of BCC Equipment Leasing
Corporation (20195358)
 
                           
 
  02/23/07   BCC Equipment Leasing Corporation     43032911       10/27/04    
Assignment of CEF 2002 Aircraft, LLC (20195358)
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     43224575       11/16/04     Added
Equipment
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     63733300       10/26/06     Continuation
of 20193538
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     20222715       12/28/01
    Equipment

2



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     20222723       12/28/01
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     20222731       12/28/01
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62289882       07/03/06
    Continuation of 20222731
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20222749       12/28/01
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62226447       06/28/06
    Continuation of 20222749
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20265631       01/02/02
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62292720       07/03/06
    Continuation of 20265631
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62293025       01/02/02
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20265649       07/03/06
    Continuation of 20265649
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20265672       01/02/02
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62292829       07/03/06
    Continuation of 20265672
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20265698       01/02/02
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62292662       07/03/06
    Continuation of 20265698
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20265763       01/02/02
    Equipment
 
                           

  02/23/07   The CIT Group/Equipment Financing, Inc     62293058       07/03/06
    Continuation of 20265763
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20265771       01/02/02
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     62292993       07/03/06
    Continuation of 20265771
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc     20265797       01/02/02
    Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270128       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63659018       10/20/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270128)

3



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270144       01/03/02     Equipment
 
                           
 
      State Street Bank and Trust Company of Connecticut, National Association  
  63658663       10/20/2006     Assignment (referencing 20270144)
 
                           

  02/23/07   U.S. Bank National Association, as Loan Trustee     63658747      
10/20/06     Continuation of 20270144
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270169       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63658036       10/20/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270169)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63658119      
10/20/06     Continuation of 20270169
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270177       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63644325       10/19/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270177)
 
                           
 
  02/23/07   U.S. Bank National Association as Loan Trustee     63644424      
10/19/06     Continuation of 20270177
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270185       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63643665       10/19/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270185)
 
                           
 
  02/23/07   U.S. Bank National Association as Loan Trustee     63643996      
10/19/06     Continuation of 20270185
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270193       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63644754       10/19/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270193)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63644937      
10/19/06     Continuation of 20270193
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270201       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63643079       10/19/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270201)

4



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63643269      
10/19/06     Continuation of 20270201
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270219       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63641883       10/19/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270219)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63642006      
10/19/06     Continuation of 20270219
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270227       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63641404       10/19/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270227)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63641461      
10/19/06     Continuation of 20270227
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270235       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63670429       10/23/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270235)
 
                           
 
  02/23/07   U.S. Bank national Association, as Loan Trustee     63670593      
10/23/06     Continuation of 20270235
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270243       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63670999       10/23/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270243)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63671138      
10/23/06     Continuation of 20270243
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270250       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63670114       10/23/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270250)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63670171      
10/23/06     Continuation of 20270250
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270268       01/03/02     Equipment

5



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63663861       10/20/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270268)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63663945      
10/20/06     Continuation of 20270268
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270276       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63663267       10/20/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270276)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63663333      
10/20/06     Continuation of 20270276
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270284       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63662103       10/20/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270284)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63662392      
10/20/06     Continuation of 20270284
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270292       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63662616       10/20/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270292)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63662681      
10/20/06     Continuation of 20270292
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270318       01/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63661394       10/20/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270318)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63661535      
10/20/06     Continuation of 20270318
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270326       01/03/02     Equipment
 
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63660396       10/20/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270326)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63660552      
10/20/06     Continuation of 20270326
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     20270334       01/03/02     Equipment

6



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     63659638       10/20/06     Assignment of U.S. Bank National
Association, as Loan Trustee (20270334)
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     63659729      
10/20/06     Continuation of 20270334
 
                           
 
  02/23/07   Wachovia Leasing Corporation     20358246       01/08/02    
Equipment Lease
 
                           
 
  02/23/07   Wachovia Financial Services, Inc. successor by merger to Wachovia
Leasing Corporation     63533148       10/12/06     Continuation of 20358246
 
                           
 
  02/23/07   ACE USA     20438725       02/19/02     Securities Account
 
                           
 
  02/23/07   ACE USA     20438725       08/03/04     Securities Account
 
                           
 
  02/23/07   ACE USA     530336769       01/27/05     Amendment to Secured Party
Information
 
                           
 
  02/23/07   ACE USA     2007 0535780       02/04/07     Continuation of
20438725
 
                           
 
      IBM Credit Corporation (Lessor)     20488225       1/30/2002     Equipment
 
                           
 
  02/23/07   The CT Bank and Trust Company     20651392       03/13/02     In
Lieu Filing of Financing Statement No. 672775, Filed on 04/04/87 in SOS, DE.
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     20675136       02/25/02     Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     42509323       09/07/04     Assignment of BCC Equipment Leasing
Corporation (42509323)
 
                           
 
  02/23/07   BCC Equipment Leasing Company     43035005       10/27/04    
Assignment of CEF 2002 Aircraft, LLC (20675136)
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     64302477       12/08/06     Continuation
of 12/08/06
 
                           
 
  02/23/07   Wilmington Trust Company     20693816       03/18/02     In Lieu
Filing of Financing Statement No. 08245, Filed on 04/29/97 in SOS, GA
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30255490      
01/29/03     Amendment to Collateral Description
 
                           
 
  02/23/07   Wilmington Trust Company     20693881       03/18/02     In Lieu
Filing of Financing Statement No. 05400, Filed on 03/19/1992 in SOS, GA
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30254840      
01/29/03     Amendment to Collateral Description
 
                           
 
  02/23/07   Wilmington Trust Company     20693956       03/18/02     In Lieu
Filing of Financing Statement No. 05401, Filed on 03/19/97 in SOS, GA

7



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30263791      
01/30/03     Amendment to Collateral Description
 
                           
 
  02/23/07   Wilmington Trust Company     20693964       03/18/02     In Lieu
Filing of Financing Statement No. 05399, Filed on 03/19/97 in SOS, GA
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30250939      
01/29/03     Amendment to Collateral Description
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     20790927       03/08/02
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     63116555       09/08/06
    Continuation of 20790927
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     20790943       20790943
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     63116753       20790943
    Continuation of 20790943
 
                           
 
  02/23/07   IBM Credit Corporation (Lessor)     20896138       03/18/02    
Equipment Lease
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     21088032       04/09/02
    Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     63499837       10/10/06
    Continuation of 21088032
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21299753       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21299811       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21299837       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21299860       05/03/02     Equipment
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21300221      
05/03/02     In Lieu Filing of Financing 05/13/97 in SOS, GA
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     32295288      
09/05/03     Termination of 2130221
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21330296       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21300387       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21300411       05/03/02     Equipment

8



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21300437       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21300445       05/03/02     Equipment
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30570161      
03/10/03     Amendment to Secured Party Information
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21300478       05/03/02     Equipment
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30571151      
03/10/03     Amendment to Secured Party Information
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21305528       05/03/02     Equipment
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30570708      
03/10/03     Amendment to Secured Party Information
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21300528       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21300551       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21300593       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21300601       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21300619       05/03/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21311244       05/03/02     Equipment
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21385404      
05/13/02     In Lieu Statement of Financing Statement No. 09332, Filed on
05/13/97 in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30262074      
01/30/03     Amendment to Collateral Description
 
                           
 
  02/23/07   Bankers Trust Company     21385503       05/13/02     Equipment
Lease
 
                           
 
  02/23/07   U.S. Bank National Association     41242165       05/04/04    
Amendment to Secured Party Information ((21385503)

9



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   Bankers Trust Company     21385586       05/13/02     Equipment
Lease
 
                           
 
  02/23/07   Erste Bank der oesterreichischen Sparkassen AG, London Branch, as
agent     21440084       06/12/02     Equipment
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21456726      
05/20/02     In Lieu Filing of Financing Statement No. 09336, Filed on 05/13/97
in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as Debtor)     30236938      
01/28/03     Amendment to Collateral Description (21456726)
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as Debtor)     53885010      
12/15/05     Termination of 21456726
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     63136561      
09/11/06     Assignment of Wilmington Trust Company, as Owner Trustee (21456726)
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21456767      
05/20/02     In Lieu Filing of Financing Statement No. 09340, Filed on 05/13/97,
in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30557184      
03/07/03     Amendment to Collateral Description (21456767)
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     53886083      
12/15/05     Termination of 21456767
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     63154762      
09/12/06     Assignment of Wilmington Trust Company, as Owner Trustee (21456767)
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21456783      
05/20/02     In Lieu Filing of Financing Statement No. 16630, Filed on 08/11/97
in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30386113      
02/13/03     Amendment to Collateral Description (21456783)
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     20070500750       05/20/02     Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     42564393       09/13/04     Assignment of BCC Equipment Leasing
Company (21463482)
 
                           
 
  02/23/07   BCC Equipment Leasing Company     43032507       10/27/04    
Assignment of CEF 2002 Aircraft, LLC (24163482)
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     43224906       11/16/04     Amendment to
Collateral Description (21463482)
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     21463482       02/04/07     Continuation
of 21463482

10



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank, N.A.     2007020622       06/07/02/     In Lieu Filing
of Financing Statement No. 147453, Filed on 06/25/97 in OR, SOS
 
                           
 
  02/23/07   U.S. Bank National Association, as Trustee     2007020622      
01/17/07     Amendment to Secured Party Information
 
                           
 
      U.S. Bank National Association, as Loan Trustee     20070206226      
1/17/2007     Amendment (referencing 21669104)
 
                           
 
  02/23/07   The Port of Portland     21669120       06/07/02     In Lieu
Financing Statement No. 147454, Filed on 06/07/02 in OR, SOS
 
                           
 
  02/23/07   U.S. Bank National Association, as Trustee     21669120      
01/17/07     Continuation of 21669120
 
                           
 
  02/23/07   GMAC Business Credit, LLC     21674633       07/10/02     Equipment
Lease
 
                           
 
  02/23/07   GMAC Business Credit, LLC     61261221       04/14/06     Amendment
to Secured Party Information
 
                           
 
  02/23/07   GMAC Business Credit, LLC     21674641       07/10/02     Equipment
Lease
 
                           
 
  02/23/07   GMAC Business Credit, LLC     61261254       04/14/06     Amendment
to Secured Party Information
 
                           
 
  02/23/07   GMAC Business Credit, LLC     21674708       07/10/02     Equipment
Lease
 
                           
 
  02/23/07   GMAC Business Credit, LLC     61261270       04/14/06     Amendment
to Secured Party Information
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21730310      
06/17/02     In Lieu Filing of Financing Statement No. 09341, Filed on 05/13/97
in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30220577      
01/27/03     Termination of 21730310
 
                           

  02/23/07   The Bank of New York, as Indenture Trustee     21730328      
06/17/02     In Lieu Filing of Financing Statement No. 21730328, Filed on
06/17/02 in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines, Inc. (authorizing as debtor)     30256993      
01/29/03     Termination of 21730328
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21730351      
06/17/02     In Lieu Filing of Financing Statement No. 09328, Filed on 05/13/97
in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30257934       01/29/03
    Termination of 21730351
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21730393      
06/17/02     In Lieu Filing of Financing Statement No. 09330, Filed on 05/13/97,
in Fulton County, GA

11



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30258577       01/29/03
    Termination of 21730393
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21730468      
06/17/02     In Lieu Filing of Financing Statement No. 09321, Filed on 05/13/97,
in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     32295379       09/05/03
    Termination of 21730468
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21730880       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21730930       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21730955       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21730997       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21731011       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21731045       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21731078       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21731002       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21731110       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21731185       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21732613       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21733058       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21733124       06/17/02     Equipment

12



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21733199       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21733181       06/17/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     21742059       06/17/02     Equipment
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21742075      
06/17/02     In Lieu Filing for Financing Statement No. 09334, Filed on
05/13/97, in Fulton Count, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     21742067      
06/17/02     In Lieu Filing for Financing Statement No. 09316, Filed on
05/13/97, in Fulton Count, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30408446       02/18/03
    Amendment to Collateral Description (21742067)
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30374812       02/12/03
    Amendment to Collateral Description (21742075)
 
                           
 
  02/23/07   CitiCapital Commerical Corporation     21801996       06/25/02    
Equipment
 
                           
 
      UPS Capital Corporation     21855877       7/1/2002     Equipment
 
                           
 
  02/23/07   Air Liquide America Corporation     21900400       07/31/02    
Equipment
 
                           
 
  02/23/07   Air Liquide America L.P.     22645681       10/21/02     Amendment
to Secured Party Information (21900400)
 
                           
 
  02/23/07   IBM Credit Corporation     21913437       07/10/02     Equipment
 
                           
 
  02/23/07   First Fleet Corporation     21918824       07/11/02     Equipment
Lease
 
                           
 
  02/23/07   First Fleet Corporation     30270531       01/14/03     Assignment
of ups Capital Corporation (21918824)
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     22056905      
06/17/02     In Lieu Filing for Financing Statement No. 09338, dated 05/13/97,
in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30237431       01/28/03
    Amendment to Collateral Description (21742075)
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     53885267       12/15/05
    Termination of 22056905
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     63142643      
09/11/06     Assignment of Wilmington Trust Company, as Owner Trustee (22056905)
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     22056921      
08/08/02     In Lieu Filing for Financing Statement No. 09307, dated 05/13/97,
in Fulton County, GA

13



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30192511       01/23/03
    Termination of 22056921
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     22056947      
08/08/02     In Lieu Filing for Financing Statement No. 09323, dated 05/13/97,
in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30192388       01/23/03
    Termination of 22056947
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     22056970      
08/08/02     In Lieu Filing for Financing Statement No. 09315, dated 05/13/97,
in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30198781       01/23/03
    Termination of 22056970
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     22056996      
08/08/02     In Lieu Filing for Financing Statement No. 09318, dated 05/13/97,
in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30198195       01/23/03
    Termination of 22056996
 
                           
 
  02/23/07   IBM Credit Corporation     22071235       08/09/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     22102832       07/15/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     22103111       07/05/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     22106395       08/15/02     Equipment
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     31724064       07/08/03
    Termination of 22106395
 
                           
 
  02/23/07   Sulzer Metco (USA) Inc.     22114985       08/21/02     Equipment
 
                           
 
  02/23/07   DAI-ICHI KANGYO TR. NY     22227902       09/04/02     In Lieu
Filing for Financing Statement No. 060199716607, dated 08/11/97, in Fulton
County, GA
 
                           
 
  02/23/07   JPMorgan Chase Bank     22228587       09/04/02     Amendment to
Secured Party Information (22227902)
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30938178       04/10/03
    Amendment to Collateral Description (2227902)

14



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   DAI-ICHI KANGYO TR. NY     22228702       09/04/02     In Lieu
Filing for Financing Statement No. 060199716606, dated 08/11/97, in Fulton
County, GA
 
                           
 
  02/23/07   JPMorgan Chase Bank     22228777       09/04/02     Amendment to
Secured Party Information (22228702)
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30936909       04/10/03
    Amendment to Collateral Description (22228702)
 
                           
 
  02/23/07   DAI-ICHI KANGYO TR. NY     22228835       09/04/02     In Lieu
Filing for Financing Statement No. 060199716603, dated 08/11/97, in Fulton
County, GA
 
                           
 
  02/23/07   JPMorgan Chase Bank     22228884       09/04/02     Amendment to
Secured Party Information (22228835)
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30935091       04/10/03
    Amendment to Collateral Description (22228835)
 
                           
 
  02/23/07   Wilmington Trust Company     22315269       09/10/02     Equipment
Lease
 
                           
 
  02/23/07   Wilmington Trust Company     50982943       03/31/05    
Termination of 22315269
 
                           
 
  02/23/07   Sun Microsystems Finance, A Sun Microsystems, Inc., Business    
22322877       09/16/02     Equipment
 
                           
 
  02/23/07   Sun Microsystems Finance, A Sun Microsystems, Inc., Business    
22351637       09/18/02     Equipment
 
                           
 
  02/23/07   Transamerica Equipment Financial Services Corporation     22495707
      10/03/02     Equipment Lease
 
                           
 
  02/23/07   Transamerica Equipment Financial Services Corporation     22495723
      10/03/02     Equipment Lease
 
                           
 
  02/23/07   Transamerica Equipment Financial Services Corporation     22495764
      10/03/02     Equipment Lease
 
                           
 
  02/23/07   Transamerica Equipment Financial Services Corporation     22495780
      10/03/02     Equipment Lease
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     22520694       09/30/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     22520850       09/30/02     Equipment
 
                           
 
  02/23/07   IBM Corporation     22553646       10/04/02     Equipment

15



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   IBM Corporation     23107699       11/26/02     Termination of
22553646
 
                           
 
  02/23/07   CitiCapital Commerical Leasing Corporation     22989717      
11/15/02     Equipment
 
                           
 
  02/23/07   CitiCapital Commerical Leasing Corporation     22989758      
11/15/02     Equipment
 
                           
 
  02/23/07   TW Metals, Inc.     23019027       12/03/02     All Metal Products
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     23079138      
12/10/02     In Lieu Filing of Financing Statement No. 675780, Filed on
05/18/87, in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30198849       01/23/03
    Termination of 23079138
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     23079823      
12/10/02     In Lieu Filing of Financing Statement No. 677869, Filed on
06/25/87, in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     30198401       01/23/03
    Termination of 23079823
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     23164799      
12/11/02     In Lieu Filing of Financing Statement No. 775798, Filed on
05/18/87, in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     23097452       12/18/02
    Termination of 23097452
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     23098427      
12/11/02     In Lieu Filing of Financing Statement No. 677867, Filed on
06/25/87, in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     23165085       12/18/02
    Termination of 23098427
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     23136110      
12/16/02     In Lieu Filing of Financing Statement No. 742935, Filed on
08/16/90, in Fulton County, GA
 
                           
 
  02/23/07   Delta Air Lines (authorizing as debtor)     23151333       12/17/02
    Termination of 23151333
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     23165879       12/03/02     In Lieu Filing of Financing Statement
No. 9998027, Filed on 02/12/01, in Caddo Parish, LA Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     23165994       12/03/02     In Lieu Filing of Financing Statement
No. 09-996982, Filed on 04/10/01, in Caddo Parish, LA Equipment Lease

16



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   IBM Corporation     23166851       12/03/02     Equipment
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     23181025      
12/19/02     In Lieu Filing of Financing Statement No. 794907, Filed on
07/07/93, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     23181561      
12/19/02     In Lieu Filing of Financing Statement No. 697270, Filed on
05/18/88, in Fulton County, GA
 
                           
 
  02/23/07   Landesbank Schleswig-Holstein, New York Branch, as Agent    
23259458       13/31/02     Equipment
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30006620      
01/02/063     In Lieu Filing of Financing Statement No. 697271, Filed on
05/18/88, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30007529      
01/02/003     In Lieu Filing of Financing Statement No. 697272, Filed on
05/18/88, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30016694      
01/03/03     In Lieu Filing of Financing Statement No. 739508, Filed on
06/19/90, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30021231      
01/03/03     In Lieu Filing of Financing Statement No. 735909, Filed on
06/19/90, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30027881      
01/03/03     In Lieu Filing of Financing Statement No. 739510, Filed on
06/19/90, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30030448      
01/03/03     In Lieu Filing of Financing Statement No. 794301, Filed on
06/23/90, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30031404      
01/06/03     In Lieu Filing of Financing Statement No. 698104, Filed on
06/02/88, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30063704      
01/09/03     In Lieu Filing of Financing Statement No. 697202, Filed on
05/18/88, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30065311      
01/09/03     In Lieu Filing of Financing Statement No. 698103, Filed on
06/02/88, in Fulton County, GA

17



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   The Bank of New York, as Indenture Trustee     30068588      
01/09/03     In Lieu Filing of Financing Statement No. 796111, Filed on
06/27/93, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30096324      
01/13/03     In Lieu Filing of Financing Statement No. 794305, Filed on
06/23/93, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30096985      
01/13/03     In Lieu Filing of Financing Statement No. 794302, Filed on
06/23/93, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30098338      
01/13/03     In Lieu Filing of Financing Statement No. 753477, Filed on
02/14/91, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30098478      
01/13/03     In Lieu Filing of Financing Statement No. 753476, Filed on
02/14/91, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30098874      
01/13/03     In Lieu Filing of Financing Statement No. 754127, Filed on
02/26/91, in Fulton County, GA
 
                           
 
  02/23/07   First Fleet Corporation     30117849       12/26/02     Equipment
Lease
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30123748      
01/15/03     In Lieu Filing of Financing Statement No. 759215, Filed on
06/06/91, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30098874      
01/13/03     In Lieu Filing of Financing Statement No. 754127, Filed on
02/26/91, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30124142      
01/15/03     In Lieu Filing of Financing Statement No. 759782, Filed on
06/18/91, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30124811      
01/15/03     In Lieu Filing of Financing Statement No. 060200101378, Filed on
01/18/91, in Fulton County, GA
 
                           
 
  02/23/07   Wilmington Trust Company     40475188       02/04/04     Amendment
to Collateral Description (30124811)
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30125719      
01/15/03     In Lieu Filing of Financing Statement No. 752114, Filed on
01/25/91, in Fulton County, GA

18



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     30136757       12/31/02     Equipment
 
                           
 
  02/23/07   Wilmington Trust Company     40475055       02/04/04     Amendment
to Collateral Description (30136872)
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     30136948       12/31/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     30137284       12/31/02     Equipment
 
                           
 
  02/23/07   State Street Bank and Trust Company of Connecticut, National
Association     30137318       12/31/02     Equipment
 
                           
 
  02/23/07   Bank Hapoalim B.M., New York Branch, as Assignee     30137409      
12/31/02     Equipment Lease
 
                           
 
  02/23/07   Bank Hapoalim B.M., New York Branch, as Assignee     30137482      
12/31/02     Equipment Lease
 
                           
 
  02/23/07   Bank Hapoalim B.M., New York Branch, as Assignee     30137540      
12/31/02     Equipment Lease
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30170111      
01/21/03     In Lieu Filing of Financing Statement No. 060199803942, Filed on
03/02/98, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30171432      
01/21/03     In Lieu Filing of Financing Statement No. 696572, Filed on
05/05/88, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30182405      
01/22/03     In Lieu Filing of Financing Statement No. 794304, Filed on
06/23/93, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30182637      
01/22/03     In Lieu Filing of Financing Statement No. 794303, Filed on
06/23/93, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30186786      
01/22/03     In Lieu Filing of Financing Statement No. 060199803945, Filed on
03/02/98, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30198062      
01/23/03     Equipment Lease
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30198658      
01/23/03     Equipment Lease
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30219157      
01/27/03     Equipment Lease

19



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   The Bank of New York, as Indenture Trustee     30221427      
01/27/03     In Lieu Filing of Financing Statement No. 739511, Filed on
06/19/90, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30256886      
01/29/03     Equipment Lease
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30257595      
01/29/03     Equipment Lease
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30258510      
01/29/03     Equipment Lease
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     43139435      
11/08/04     Amendment to Collateral Description (30258510)
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30266125      
01/30/03     In Lieu Filing of Financing Statement No. 699283, Filed on
06/23/88, in Fulton County, GA
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as Loan Trustee     30267594
      01/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association     30271315       01/30/03  
  Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association     30271372       01/30/03  
  Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as Loan Trustee     30271422
      01/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as Loan Trustee     30271455
      01/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as Loan Trustee     30271505
      01/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as Loan Trustee     30271539
      01/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as Loan Trustee     30271562
      01/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as Loan Trustee     30271596
      01/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as Loan Trustee     30271661
      01/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as Loan Trustee     30271695
      01/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as Loan Trustee     30271729
      01/30/03     Equipment
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30336522      
02/06/03     In Lieu Filing of Financing Statement No. 698870, Filed on
06/16/88, in Fulton County, GA

20



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   The Bank of New York, as Indenture Trustee     30337322      
02/06/03     In Lieu Filing of Financing Statement No. 699285, Filed on
06/23/88, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30337629      
02/06/03     In Lieu Filing of Financing Statement No. 699284, Filed on
06/23/88, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30376122      
02/12/03     In Lieu Filing of Financing Statement No. 699828, Filed on
06/23/88, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30376551      
02/12/03     In Lieu Filing of Financing Statement No. 699286, Filed on
06/23/88, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30378607      
02/12/03     In Lieu Filing of Financing Statement No. 756856, Filed on
04/18/91, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30384696      
02/13/03     In Lieu Filing of Financing Statement No. 757150, Filed on
04/25/91, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30389141      
02/13/03     In Lieu Filing of Financing Statement No. 060199817798, Filed on
08/25/88, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York     30419104       02/19/03     In Lieu Filing
of Financing Statement No. 740002, Filed on 06/27/90, in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30448251      
02/24/03     In Lieu Filing of Financing Statement No. 657029, Filed on 06/30/86
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     62794386      
08/11/06     Assignment of Wilmington Trust Company, as Owner Trustee (30448251)
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30449259      
02/24/03     In Lieu Filing of Financing Statement No. 657028, Filed on 06/30/86
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     62793883      
08/11/06     Assignment of Wilmington Trust Company, as Owner Trustee (30449259)
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30450034      
02/24/03     In Lieu Filing of Financing Statement No. 745354, Filed on 09/27/90
in Fulton County, GA

21



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   The Bank of New York, as Indenture Trustee     30452634      
02/24/03     In Lieu Filing of Financing Statement No. 750426, Filed on 12/27/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30454275      
02/24/03     In Lieu Filing of Financing Statement No. 753475, Filed on 02/14/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30455074      
02/24/03     In Lieu Filing of Financing Statement No. 753474, Filed on 02/14/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30456130      
02/24/03     In Lieu Filing of Financing Statement No. 754296, Filed on 03/01/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     60456650      
02/24/03     In Lieu Filing of Financing Statement No. 755418, Filed on 03/22/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30533532      
03/05/03     In Lieu Filing of Financing Statement No. 05/18/88, Filed on
05/18/88 in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30538093      
03/05/03     In Lieu Filing of Financing Statement No. 760374, Filed on 06/27/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30538792      
03/05/03     In Lieu Filing of Financing Statement No. 760443, Filed on 06/28/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30539034      
03/05/03     Equipment Lease
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30539869      
03/05/03     In Lieu Filing of Financing Statement No. 000809124, Filed on
04/11/94 in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30559412      
03/07/03     In Lieu Filing of Financing Statement No. 701607, Filed on 08/03/88
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30562150      
03/07/03     In Lieu Filing of Financing Statement No. 701608, Filed on 08/03/88
in Fulton County, GA

22



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   The Bank of New York, as Indenture Trustee     30571839      
03/10/03     In Lieu Filing of Financing Statement No. 702021, Filed on 08/11/88
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30572902      
03/10/03     In Lieu Filing of Financing Statement No. 745355, Filed on 09/27/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30574221      
03/10/03     In Lieu Filing of Financing Statement No. 745356, Filed on 09/27/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30574593      
03/10/03     In Lieu Filing of Financing Statement No. 738794, Filed on 06/06/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30574981      
03/10/03     In Lieu Filing of Financing Statement No. 738793, Filed on 06/06/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30576242      
03/10/03     In Lieu Filing of Financing Statement No. 738792, Filed on 06/06/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30576861      
03/10/03     In Lieu Filing of Financing Statement No. 738791, Filed on 06/06/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30577596      
03/10/03     In Lieu Filing of Financing Statement No. 740003, Filed on 06/27/90
in Fulton County, GA
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a/ Connell Equipment Leasing
Company     30603921       02/10/03     In Lieu Filing of Financing Statement
No. 09-996982, Filed on 04/10/01 in Caddo Parish, LA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30614043      
03/13/03     In Lieu Filing of Financing Statement No. 745353, Filed on 09/27/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30617046      
03/13/03     In Lieu Filing of Financing Statement No. 745352, Filed on 09/27/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30619372      
03/13/03     In Lieu Filing of Financing Statement No. 745351, Filed on 09/27/90
in Fulton County, GA

23



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   The Bank of New York, as Indenture Trustee     30620008      
03/13/03     In Lieu Filing of Financing Statement No. 745350, Filed on 09/27/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30621055      
03/13/03     In Lieu Filing of Financing Statement No. 750427, Filed on 09/27/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30623192      
03/13/03     In Lieu Filing of Financing Statement No. 760376, Filed on 06/27/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30619437      
03/17/03     In Lieu Filing of Financing Statement No. 750428, Filed on 09/27/90
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30654379      
03/17/03     In Lieu Filing of Financing Statement No. 759211, Filed on 06/06/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30654668      
03/17/03     In Lieu Filing of Financing Statement No. 759210, Filed on 06/06/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30655129      
03/17/03     In Lieu Filing of Financing Statement No. 759212, Filed on 06/06/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30655574      
03/17/03     In Lieu Filing of Financing Statement No. 760377, Filed on 06/27/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York — BNY Business Center, Inc., as Indenture
Trustee     30672884       02/26/03     Equipment Lease
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30683592      
03/19/03     In Lieu Filing of Financing Statement No. 759214, Filed on 06/06/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30684855      
03/19/03     In Lieu Filing of Financing Statement No. 759213, Filed on 06/06/91
in Fulton County, GA
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30685829      
03/19/03     In Lieu Filing of Financing Statement No. 760375, Filed on 06/27/91
in Fulton County, GA

24



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   General Electric Capital Corporation     30687015       03/19/03  
  In Lieu Filing of Financing Statement No. 060199819195, Filed on 09/16/98 in
Fulton County, GA

Equipment Lease
 
                           
 
  02/23/07   General Electric Capital Corporation     30687791       03/19/03  
  In Lieu Filing of Financing Statement No. 060199819198, Filed on 09/16/98 in
Fulton County, GA

Equipment Lease
 
                           
 
  02/23/07   General Electric Capital Corporation     30688369       03/19/03  
  In Lieu Filing of Financing Statement No. 060199819196, Filed on 09/16/98 in
Fulton County, GA

Equipment Lease
 
                           
 
  02/23/07   General Electric Capital Corporation     30688872       03/19/03  
  In Lieu Filing of Financing Statement No. 060199819197, Filed on 09/16/98 in
Fulton County, GA

Equipment Lease
 
                           
 
  02/23/07   Finova Capital Corporation     30806193       03/28/03    
Equipment
 
                           
 
  02/23/07   Finova Capital Corporation     32166976       08/20/03    
Termination of 30806193
 
                           
 
  02/23/07   Finova Capital Corporation     30806367       03/28/03    
Equipment Lease
 
                           
 
  02/23/07   Finova Capital Corporation     32167180       08/20/03    
Termination of 30806367
 
                           
 
  02/23/07   Finova Capital Corporation     30806896       03/28/03    
Equipment Lease
 
                           
 
  02/23/07   Finova Capital Corporation     32167396       08/20/03    
Termination of 30806896
 
                           
 
  02/23/07   State Street Bank and Trust Company     30870710       04/03/03    
Equipment Lease
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30900707      
04/07/03     In Lieu Filing of Financing Statement No. 799052, Filed on 09/27/93
in Fulton County, GA
 
                           
 
  02/23/07   IBM Credit LLC     30908395       04/08/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
30977762       04/15/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
61283654       04/17/06     Amendment to Collateral Description (3097762)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
30977986       04/15/03     Equipment Lease

25



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
61283696       04/17/06     Amendment to Collateral Description (30977986)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
30978125       04/15/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
61283704       04/17/06     Amendment to Collateral Description (30978125)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
30978224       04/15/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
61283712       04/17/06     Amendment to Collateral Description (30978224)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
30978349       04/15/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
61283662       04/17/06     Amendment to Collateral Description (30978349)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
30979362       04/15/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
61283621       04/17/06     Amendment to Collateral Description (30979362)
 
                           
 
  02/23/07   The Bank of New York, as Indenture Trustee     30991169      
04/16/03     In Lieu Filing of Financing Statement No. 698101, Filed on 06/02/88
in Fulton County, GA
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
31113904       04/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
31114118       04/30/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
31116667       04/16/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
42906255       10/15/04     Amendment to Collateral Description (31116667)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
31116832       04/16/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
42906032       10/15/04     Amendment to Collateral Description (31116832)

26



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank Trust National Association, as the Loan Trustee    
61284249       04/17/06     Amendment to Collateral Description (3116832)
 
                           
 
  02/23/07   IBM Corporation     31122004       04/17/03     Equipment
 
                           
 
      IBM Corporation     31826661       6/12/2003     Termination (referencing
31122004)
 
                           
 
  02/23/07   IBM Credit LLC     31132938       05/01/03     Equipment
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31187379  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61283746  
    04/17/06     Amendment to Collateral Description (31187379)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31187577  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61283761  
    04/17/06     Amendment to Collateral Description (31187577)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31187882  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61284074  
    04/17/06     Amendment to Collateral Description (31187882)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31188146  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61284090  
    04/17/06     Amendment to Collateral Description (31188146)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31188757  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61284124  
    04/17/06     Amendment to Collateral Description (31188757)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31188849  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61284181  
    04/17/06     Amendment to Collateral Description (3118849)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31189094  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61284199  
    04/17/06     Amendment to Collateral Description (31189094)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31189391  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61284207  
    04/17/06     Amendment to Collateral Description (31189391)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31189524  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31189649  
    05/08/03     Equipment Lease

27



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61283381  
    04/17/06     Amendment to Collateral Description (31189524)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61283399  
    04/17/06     Amendment to Collateral Description (31189649)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31189722  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61283407  
    04/17/06     Amendment to Collateral Description (31189722)
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     31189854  
    05/08/03     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank Trust National Association, as the Trustee     61283415  
    04/17/06     Amendment to Collateral Description (31189854)
 
                           
 
  02/23/07   First Fleet Corporation     31457202       06/10/03     Equipment
Lease
 
                           
 
  02/23/07   First Fleet Corporation     31457624       06/10/03     Termination
of 31457202
 
                           
 
  02/23/07   HSH Nordbank AG, New York Branch, as Agent     31479602      
06/11/03     Equipment Lease
 
                           
 
  02/23/07   Octagon Process, Inc.     32023334       08/05/03     Specific
Fluid
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     32069006       07/21/03     In Lieu Filing of Financing Statement
No. 0004851, Filed on 03/30/00 in NV, SOS
 
                           
 
                          In Lieu Filing of Financing Statement No. 0104092,
Filed on 03/21/01 in NV, SOS
 
                           
 
                          In Lieu Filing of Financing Statement No. 0106692,
Filed on 03/07/01 in NV, SOS
 
                           
 
  02/23/07   IBM Credit LLC     32285487       08/12/03     Equipment
 
                           
 
  02/23/07   First Fleet Corporation     32341256       08/21/03     Equipment
Lease
 
                           
 
  02/23/07   IBM Corporation     32568403       10/02/03     Equipment
 
                           
 
  02/23/07   IBM Corporation     32905605       11/05/03     Termination of
32568403
 
                           
 
  02/23/07   Lombard Aviation Capital Limited     32672072       10/14/03    
Equipment
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     50231176
      01/20/05     Termination of 32672072
 
                           
 
  02/23/07   Lombard Aviation Capital Limited     32672288       10/14/03    
Equipment
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     50541442
      02/17/05     Termination of 32672288

28



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   Lombard Aviation Capital Limited     32672338       10/14/03    
Equipment
 
                           
 
  02/23/07   Lombard Aviation Capital Limited     32672403       10/14/03    
Equipment
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     50637273
      02/28/05     Termination of 32672338
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     50586421
      02/23/05     Termination of 32672403
 
                           
 
  02/23/07   Lombard Aviation Capital Limited     62372445       10/14/03    
Equipment
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     50801507
      03/14/05     Termination of 32672445
 
                           
 
  02/23/07   Lombard Aviation Capital Limited     32672494       10/14/03    
Equipment
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     51197160
      04/14/05     Termination of 32672494
 
                           
 
  02/23/07   Lombard Aviation Capital Limited     32672528       10/14/03    
Equipment
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     51248633
      04/22/05     Termination of 32672528
 
                           
 
  02/23/07   Lombard Aviation Capital Limited     32672585       10/14/03    
Equipment
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     51583153
      05/23/05     Termination of 32672585
 
                           
 
  02/23/07   Lombard Aviation Capital Limited     32672627       10/14/03    
Equipment
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     51383125
      05/05/05     Termination of 32672627
 
                           
 
  02/23/07   Lombard Aviation Capital Limited     32672668       10/14/03    
Equipment
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     51954982
      06/24/05     Termination of 32672668
 
                           
 
  02/23/07   Lombard Aviation Capital Limited     32672684       10/14/03    
Equipment
 
                           
 
  02/23/07   RBS Aerospace (f/k/a Lombard Aviation Capital Limited)     52255454
      07/21/05     Termination of 32672684

29



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   IBM Credit LLC     32683418       10/02/03     Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     32804584       10/21/03     In Lieu Filing of Financing Statement
No. 223853, Filed on 11/20/00 in NY, SOS
 
                           
 
                          In Lieu Filing of Financing Statement No. 095041,
Filed on 05/15/00 in NY, SOS
 
                           
 
                          In Lieu Filing of Financing Statement No. 00-433645,
Filed on 02/17/00 in TX, SOS
 
                           
 
                          In Lieu Filing of Financing Statement No. 010507 7396,
Filed on 05/07/01 in VA, SOS
 
                           
 
                          In Lieu Filing of Financing Statement No.
980000253360, Filed on 11/13/98 in FL, SOS
 
                           
 
  02/23/07   CIT Communications Finance Corporation     32904251       11/05/03
    Equipment Lease
 
                           
 
  02/23/07   Hewlett-Packard Financial Services Company     32980780      
11/12/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33107946       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33108373       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33108688       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33109413       11/25/03     Termination of 33108688
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33108886       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33108969       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33109488       11/25/03     Termination of 31108969

30



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33109074       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33109264       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33109496       11/25/03     Termination of 33109264
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33109322       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33109579       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33109686       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33109785       11/25/03     Equipment Lease
 
                           
 
  02/23/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee     33109918       11/25/03     Equipment Lease
 
                           
 
  02/23/07   First Fleet Corporation     33245217       12/10/03     Equipment
Lease
 
                           
 
  02/23/07   IBM Corporation     33372763       12/22/03     Equipment
 
                           
 
  02/23/07   IBM Corporation     33382044       12/23/03     Equipment
 
                           
 
  02/23/07   IBM Corporation     40563298       02/27/04     Termination of
33382044
 
                           
 
  02/23/07   IBM Credit LLC     40027716       12/19/03     Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     40397895       01/23/04     Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     40500241       02/09/04     Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     40685182       03/08/04     Equipment Lease
 
                           
 
      Avaya, Inc.     40729162       3/16/2004     Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     40809964       03/16/04     Equipment Lease
 
                           
 
  02/23/07   IBM Credit LLC     40997363       04/08/04     Equipment
 
                           
 
      First Fleet Corporation     41192675       4/29/2004     Equipment

31



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   First Fleet Corporation     41192675       04/29/04     Equipment
Lease
 
                           
 
  02/23/07   Banc of America Leasing & Capital, LLC     41202458       04/29/04
    Equipment Lease
 
                           
 
  02/23/07   Banc of America Leasing & Capital, LLC     43579242       12/20/04
    Amendment to Collateral Description (41202458)
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     41316126       04/23/04     Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     41257734       04/19/04     Equipment Lease
 
                           
 
  02/23/07   TLD America Corporation     41352154       05/14/04     Equipment
 
                           
 
  02/23/07   TLD America Corporation     41621913       05/27/04     Amendment
to Collateral Description (41352154)
 
                           
 
  02/23/07   TLD America Corporation     41621921       05/27/04     Amendment
to Collateral Description (41352154)
 
                           
 
  02/23/07   TLD America Corporation     42494401       05/27/04     Amendment
to Collateral Description (41352154)
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     41701004       06/07/04     Equipment Lease
 
                           
 
  02/23/07   AFS Investments XXVII LLC     42024828       07/19/04     Equipment
Lease
 
                           
 
  02/23/07   AFS Investments XXVII LLC     42024877       07/19/04     Equipment
Lease
 
                           
 
  02/23/07   AFS Investments XXVII LLC     42024919       07/19/04     Equipment
Lease
 
                           
 
      GE Engine Services, Inc.     42110304       7/27/2004     Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     42196998       07/29/04     Equipment Lease
 
                           
 
      GE Engine Services, Inc.     43303965       11/23/2004     Amendment
(referencing 42110304)
 
                           
 
  02/23/07   The Boelng Company     42594192       09/15/04     Equipment
 
                           
 
      Citibank, N.A.     42426312       8/27/2004     Pledge Shares
 
                           
 
  02/23/07   The Boelng Company     42732115       09/29/04     Termination of
42594192
 
                           
 
  02/23/07   General Electric Capital Business Asset Funding Corporation    
42683037       09/23/04     Equipment Lease
 
                           
 
      First Fleet Corporation, as Trustee fro Delta B Trust     42949867      
10/20/2004     Equipment
 
                           
 
      First Fleet Corporation     42949891       10/20/2004     Equipment
 
                           
 
      First Fleet Corporation     42950121       10/20/2004     Equipment
 
                           
 
  02/23/07   First Fleet as Trustee for Delta A Trust     42950105      
10/20/04     Equipment Lease

32



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   The B.F. Goodrich Company, Commercial Wheel and Brake Division    
42961193       10/20/04     Equipment
 
                           
 
  02/23/07   The B.F. Goodrich Company, Commercial Wheel and Brake Division    
42961219       10/20/04     Equipment
 
                           
 
  02/23/07   First Fleet Corporation     42965483       10/21/04     Equipment
Lease
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     43025113       10/27/04     Equipment
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     51517466       05/17/05     Amendment to
Collateral Description (43025113)
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     43030170       10/27/04     Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     43093863       10/27/04
    Equipment
 
                           
 
  02/23/07   General Electric Capital Corporation, as Collateral Agent for the
Secured Parties     43392018       12/02/04     Real Property
 
                           
 
  02/23/07   American Express Travel Related Service Company, Inc., as
Collateral Agent     43400605       12/02/04     Blanket Lien
 
                           
 
  02/23/07   American Express Travel Related Service Company, Inc.     50900457
      03/22/05     Amendment to Collateral Description (43400605)
 
                           
 
  02/23/07   American Express Travel Related Service Company, Inc.     51573311
      05/20/05     Amendment to Collateral Description (43400605)
 
                           
 
  02/23/07   American Express Travel Related Service Company, Inc.     52520204
      08/12/05     Amendment to Collateral Description (43400605)
 
                           
 
  02/23/07   American Express Travel Related Service Company, Inc., as
Collateral Agent     52911411       09/20/05     Termination of 43400605
 
                           
 
  02/23/07   IBM Corporation     43423466       12/06/04     Equipment
 
                           
 
  02/23/07   IBM Corporation     43425107       12/06/04     Equipment
 
                           
 
  02/23/07   The Bank of New York Trust Company, N.A., as Trustee     43445782  
    12/06/04     Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     43492727       12/08/04     Equipment Lease
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     43510437       12/13/04     Equipment
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     50176421       01/12/05
    In Lieu Filing of Financing Statement No. 060200001832, Filed on 01/28/00 in
Fulton County, GA
 
                           
 
                          Equipment

33



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
      The Goodyear Tire & Rubber Company     50176454       1/14/2005    
Equipment
 
                           
 
  02/23/07   Wilmington Trust Company     50322165       01/28/05     Equipment
Lease
 
                           
 
  02/23/07   The CIT Group/Equipment Financing, Inc.     50518077       02/08/05
    In Lieu Filing of Financing Statement No. 06020004484, Filed on 03/08/00 in
Fulton County, GA
 
                           
 
                          In Lieu Filing of Financing Statement No. 1 20003135,
Filed on 07/03/00 in Clayton County, GA

Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     50617564       02/14/05     Equipment Lease
 
                           
 
  02/23/07   The Boeing Company, for itself and as agent for its Affiliates    
50700758       03/04/05     Equipment
 
                           
 
  02/23/07   The Boeing Company, for itself and as agent for its Affiliates    
50700832       03/04/05     Certificates
 
                           
 
  02/23/07   The Goodyear Tire & Rubber Company     50798216       03/04/05    
Equipment
 
                           
 
  02/23/07   The Goodyear Tire & Rubber Company     51494872       05/16/05    
Termination of 50798216
 
                           
 
  02/23/07   U.S. Bank National Association, not in its individual capacity, but
solely as Owner Trustee     50799180       03/14/05     Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     50870767       03/15/05     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887332       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887357       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887365       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887373       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887381       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887399       03/21/05    
Equipment Lease

34



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association     50887407       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887423       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887431       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887449       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887456       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887464       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887472       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887548       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887555       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887563       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887571       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887589       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887597       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887605       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887613       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887621       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887639       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887647       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887654       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887662       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887670       03/21/05    
Equipment Lease

35



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association     50887688       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887696       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50895830       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     50887613       03/21/05    
Equipment Lease
 
                           
 
  02/23/07   First Union Commercial Corporation, successor by Merger to Wachovia
Leasing Corporation     50915828       03/24/05     Equipment
 
                           
 
  02/23/07   General Electric Capital Corporation     50900432       03/22/05  
  Amendment to Collateral Description ( 43375955)
 
                           
 
  02/23/07   General Electric Capital Corporation     43375955       12/01/04  
  Blanket Lien1
 
                           
 
  02/23/07   General Electric Capital Corporation     51573337       05/20/05  
  Amendment to Collateral Description ( 43375955)
 
                           
 
  02/23/07   General Electric Capital Corporation     52520170       08/12/05  
  Amendment to Collateral Description ( 43375955)
 
                           
 
  02/23/07   Air Liquide Industrial U S LP     51001388       04/01/05    
Equipment
 
                           
 
  02/23/07   Air Liquide Industrial U S LP     52833094       09/13/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank National Association     51173633       04/15/05    
Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     51319384       04/21/05     Equipment Lease
 
                           
 
  02/23/07   C.I.T. Leasing Corporation     51412551       05/19/05    
Equipment Lease
 
                           
 
  02/23/07   C.I.T. Leasing Corporation     51412627       05/19/05    
Equipment Lease
 
                           
 
  02/23/07   C.I.T. Leasing Corporation     51412650       05/19/05    
Equipment Lease
 
                           
 
  02/23/07   C.I.T. Leasing Corporation     51412734       05/19/05    
Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     51448811       04/28/05     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51453977       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454017       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454116       05/11/05    
Equipment

 

1   Lien to be released at closing.

36



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454132       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454173       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454215       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454249       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454256       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454264       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454280       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454322       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454355       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454389       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454405       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454413       05/11/05    
Equipment
 
                           
 
  02/23/07   U.S. Bank, N.A., as Loan Trustee     51454421       05/11/05    
Equipment
 
                           
 
      CEF 2002 Aircraft, LLC     51522920       5/17/2005     Equipment Lease
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     51537597       05/18/05     Equipment
Lease
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     51551564       05/19/05     Equipment
Lease
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     51553222       05/19/05     Equipment
Lease
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     51554543       05/19/05     Equipment
Lease
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     51551564       05/19/05     Equipment
Lease
 
                           
 
  02/23/07   CEF 2002 Aircraft, LLC     51555136       05/19/05     Equipment
Lease
 
                           
 
  02/23/07   C.I.T. Leasing Corporation     51601674       05/24/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     51616540       05/25/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     51616672       05/25/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     51680579       06/01/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     51680678       06/01/05    
Equipment Lease

37



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     51743393       05/26/05     Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     51758128       05/31/05     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     51827097       06/14/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     51826842       06/14/05    
Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     51902478       06/16/05     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     51990895       06/28/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     51990929       06/28/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52086743       07/07/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52087154       07/07/05    
Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     52184050       07/06/05     Equipment Lease
 
                           
 
      NCR Self-Service Travel LLC     52189000       7/15/2005     Equipment
 
                           
 
  02/23/07   U.S. Bank National Association     52223502       07/19/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52223577       07/19/05    
Equipment Lease
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     52238641       07/12/05     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52367127       08/01/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52367283       08/01/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52414218       08/04/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52414424       08/04/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52494491       08/11/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52494640       08/11/05    
Equipment Lease

38



--------------------------------------------------------------------------------



 



                              Jurisdiction                     Searched   Index
Date   Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     52542612      
08/16/05     In Lieu Filing for Financing Statement No. 06020021418, Filed on
11/16/00 in Fulton County, GA
 
                           
 
                          Equipment
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     52542844      
08/16/05     In Lieu Filing for Financing Statement No. 06020021419, Filed on
11/16/00 in Fulton County, GA
 
                           
 
                          Equipment
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     52543552      
08/16/05     In Lieu Filing for Financing Statement No. 060200021420, Filed on
11/16/00 in Fulton County, GA
 
                           
 
                          Equipment
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     52544048      
08/16/05     In Lieu Filing for Financing Statement No. 06020021421, Filed on
11/16/00 in Fulton County, GA
 
                           
 
                          Equipment
 
                           
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company     52566264       08/12/05     Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52573633       08/18/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52573682       08/18/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52612142       08/22/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association     52612290       08/22/05    
Equipment Lease
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     52622703      
08/23/05     In Lieu Filing for Financing Statement No. 060200021422, Filed on
11/16/00 in Fulton County, GA
 
                           
 
                          Equipment
 
                           
 
  02/23/07   U.S. Bank National Association, as Loan Trustee     52623131      
08/23/05     In Lieu Filing for Financing Statement No. 06020021423, Filed on
11/16/00 in Fulton County, GA
 
                           
 
                          Equipment

39



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52623255  
08/23/05   In Lieu Filing for Financing Statement No. 06020021424, Filed on
11/16/00 in Fulton County, GA

Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52624378  
08/23/05   In Lieu Filing for Financing Statement No. 060200021425, Filed on
11/16/00 in Fulton County, GA

Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52624691  
08/23/05   In Lieu Filing for Financing Statement No. 52624691, Filed on
11/16/00 in Fulton County, GA

Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52625011  
08/23/05   In Lieu Filing for Financing Statement No. 060200021427, Filed on
11/16/00 in Fulton County, GA

Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52625227  
08/23/05   In Lieu Filing for Financing Statement No. 06020021428, Filed on
11/16/00 in Fulton County, GA

Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52625466  
08/23/05   In Lieu Filing for Financing Statement No. 060200021429, Filed on
11/16/00 in Fulton County, GA

Equipment
 
                       
 
  02/23/07   NCR Corporation   52708767   08/31/05   All Products
 
                       
 
  02/23/07   First Union Commercial
Corporation,   43295047   11/17/04   In Lieu Filing for Financing Statement No.
060200000957, Filed on 01/13/00 in Fulton County, GA

Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52738525  
09/02/05   In Lieu Filing for Financing Statement No. 060200021430, Filed on
11/16/00 in Fulton County, GA

Equipment

40



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   Volvo Aero Services LP   52784743   09/08/05   Equipment
 
                       
 
  02/23/07   Wilmington Trust Company

Wilmington Trust Company   52794221

52794577     09/09/05

9/9/2005   Equipment

Equipment
 
                       
 
  02/23/07   Wilmington Trust Company   52794890   09/09/05   Equipment
 
                       
 
  02/23/07   Wilmington Trust Company   52795004   09/09/05   Equipment
 
                       
 
  02/23/07   Wilmington Trust Company   52795087   09/09/05   Equipment
 
                       
 
  02/23/07   Wilmington Trust Company   52795236   09/09/05   Equipment
 
                       
 
  02/23/07   Wilmington Trust Company   52797596   09/09/05   Equipment
 
                       
 
  02/23/07   Wilmington Trust Company   52797810   09/09/05   Equipment
 
                       
 
  02/23/07   Wilmington Trust Company   52798388   09/09/05   Equipment
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   52817006   09/06/05   Equipment Lease
 
                       
 
  02/23/07   U.S. Bank National Association   52820299   09/13/05   Equipment
Lease
 
                       
 
      U.S. Bank National Association;   52820414   9/13/2005   Equipment Lease
 
                       
 
      Assignor Secured Party:                
 
      Wachovia Bank, National
Association, not in its
individual capacity, but
solely as owner trustee                
 
                       
 
  02/23/07   The CIT Group/Equipment Financing, Inc.   52833300   09/0805   In
Lieu Filing for Financing Statement No. 31 2005538, Filed on 11/17/00 in GA, SOS

Equipment
 
                       
 
  02/23/07   The Boeing Company   52837665   09/13/05   Equipment
 
                       
 
  02/23/07   First Union Commercial Corporation, successor by merger to
Corestates Leasing, Inc.   52841592   09/14/05   Equipment
 
                       
 
  02/23/07   First Union Commercial Corporation, successor by merger to
Corestates Leasing, Inc.   52841865   09/14/05   Amendment to Secured Party
Information (52841592)
 
                       
 
  02/23/07   First Union Commercial Corporation, successor by merger to Wachovia
Leasing Corporation   52841717   09/14/05   Equipment

41



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52875814  
09/16/05   In Lieu Filing for Financing Statement No. 060200021431, Filed on
11/16/00 in Fulton County, GA

Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52876515  
09/16/05   In Lieu Filing for Financing Statement No. 060200021433, Filed on
11/16/00 in Fulton County, GA

Equipment
 
                       
 
      U.S. Bank National Association, as Loan Trustee   52876416   9/16/2005  
In Lieu Filing for Financing Statement No. 060200021432, Filed on 11/16/00 in
Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52876606  
09/16/05   In Lieu Filing for Financing Statement No. 060200021434, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52876663  
09/16/05   In Lieu Filing for Financing Statement No. 060200021435, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   General Electric Capital
Corporation   52877695   09/16/05   Blanket Lien2
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52939016  
09/22/05   In Lieu Filing for Financing Statement No. 060200021436, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52948488  
09/23/05   Amendment to Collateral Description (52939016)
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52939230  
09/22/05   In Lieu Filing for Financing Statement No. 06020021437, Filed on
11/16/00 in Fulton County, GA
 
 
                      Equipment

 
2 Lien to be released at closing.

42



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52947944  
09/23/05   Amendment to Collateral Description (52939230)
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52948157  
09/23/05   Amendment to Collateral Description (52939230)
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52939750  
09/22/05   In Lieu Filing for Financing Statement No. 060200021438, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
      Delta Air Lines, Inc.   52948223   9/23/2005   Amendment (referencing
52939750)
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52940469  
09/22/05   In Lieu Filing for Financing Statement No. 060200021439, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52941327  
09/22/05   In Lieu Filing for Financing Statement No. 060200021440, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52943125   09/22/05   Blanket Lien3
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52950393  
09/23/05   In Lieu Filing for Financing Statement No. 060200021441, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52950575  
09/23/05   In Lieu Filing for Financing Statement No. 060200021455, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52950815  
09/23/05   In Lieu Filing for Financing Statement No. 060200021456, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment

 
3 Lien to be released at closing.

43



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52950906  
09/23/05   In Lieu Filing for Financing Statement No. 060200021414, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52951383  
09/23/05   In Lieu Filing for Financing Statement No. 060200021415, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52951987  
09/23/05   In Lieu Filing for Financing Statement No. 060200021416, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52952159  
09/23/05   In Lieu Filing for Financing Statement No. 06020021417, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52952597  
09/23/05   In Lieu Filing for Financing Statement No. 060200021442, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52953579  
09/23/05   In Lieu Filing for Financing Statement No. 060200021443, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52953967  
09/23/05   In Lieu Filing for Financing Statement No. 06020021444, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   52957786   09/19/05   Equipment Lease

44



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52973205  
09/26/05   In Lieu Filing for Financing Statement No. 060200021445, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52973809  
09/26/05   Amendment to Debtor Information (52973205)
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52973338  
09/26/05   In Lieu Filing for Financing Statement No. 060200021446, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52975820  
09/26/05   In Lieu Filing for Financing Statement No. 060200021447, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52976067  
09/26/05   In Lieu Filing for Financing Statement No. 060200021448, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52981695  
09/27/05   In Lieu Filing for Financing Statement No. 06020021449, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52985464  
09/27/05   In Lieu Filing for Financing Statement No. 060200021450, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52985605  
09/27/05   [No Description]
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52986330  
09/27/05   In Lieu Filing for Financing Statement No. 060200021452, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment

45



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52986439  
09/27/05   In Lieu Filing for Financing Statement No. 060200021453, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   52986660  
09/27/05   In Lieu Filing for Financing Statement No. 06020021454, Filed on
11/16/00 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   53320471   10/20/05   Equipment Lease
 
                       
 
  02/23/07   General Electric Capital
Corporation, as Collateral
Agent for the Secured
Parties   53321693   10/25/05   Real Property
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   53387199   10/27/05   Equipment Lease
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   53660546   11/18/05   Equipment Lease
 
                       
 
  02/23/07   Wachovia Financial Services, Inc. successor by merger to Wachovia
Leasing Corporation   53942605   12/20/05   In Lieu Filing for Financing
Statement No. 0602000106697, Filed on 04/10/01 in Fulton County, GA
 
                       
 
                      Equipment
 
                       
 
  02/23/07   CEF 2002 Aircraft, LLC   53955532   12/14/05   Equipment Lease
 
                       
 
  02/23/07   Wachovia Financial Services, Inc. successor by merger to Wachovia
Leasing Corporation   54035763   12/20/05   In Lieu Filing for Financing
Statement No. 0602000100582, Filed on 01/19/01 in Fulton County, GA
 
                       
 
                      Equipment
 
 
  02/23/07   The Bank of New York Trust Company, N.A.   60135905   01/05/06   In
Lieu Filing for Financing Statement No. 85-274962, Filed on 11/13/85 in CA, SOS
 
                       
 
                      In Lieu Filing for Financing Statement No. 0103160178,
Filed on 01/29/01 in CA,SOS
 
                       
 
                      Certain Space and Facilities at LAX

46



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   60343079   01/23/06   Equipment Lease
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   60473934   01/30/06   Equipment Lease
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   61136308   03/27/06   Equipment Lease
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   61374792   04/17/06   Equipment Lease
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   61497601   04/28/06   Equipment Lease
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   61589159   05/05/06   Equipment Lease
 
                       
 
  02/23/07   The Bank of New York, as Indenture Trustee   61722990   05/22/06  
Equipment Lease
 
                       
 
  02/23/07   U.S. Bank National Association   62020725   06/13/06   Equipment
Lease
 
                       
 
  02/23/07   U.S. Bank National Association   62020782   06/13/06   Equipment
Lease
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   62117158   06/16/06   Equipment Lease
 
                       
 
  02/23/07   Connell Finance Company, Inc. d/b/a Connell Equipment Leasing
Company   62136380   06/21/06   Equipment Lease
 
                       
 
  02/23/07   U.S. Bank National Association   62291672   07/03/06   Equipment
Lease
 
                       
 
  02/23/07   U.S. Bank National Association   62291730   07/03/06   Equipment
Lease
 
                       
 
  02/23/07   U.S. Bank National Association   62457455   07/17/06   Equipment
Lease
 
                       
 
  02/23/07   U.S. Bank National Association   62457505   07/17/06   Equipment
Lease
 
                       
 
  02/23/07   Wachovia Bank, National
Association, not in its
individual capacity, but
solely as owner trustee   62765725   08/09/06   Equipment Lease
 
                       
 
  02/23/07   Wachovia Bank, National
Association, not in its
individual capacity, but
solely as owner trustee   62765899   08/09/06   [No Collateral
Information Provided]

47



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   Wachovia Bank, National
Association, not in its
individual capacity, but
solely as owner trustee   63007002   08/29/06   Equipment Lease
 
                       
 
  02/23/07   Wachovia Bank, National
Association, not in its
individual capacity, but
solely as owner trustee   63272358   09/21/06   Equipment Lease
 
                       
 
  02/23/07   Wachovia Bank, National
Association, not in its
individual capacity, but
solely as owner trustee   63007093   08/29/06   Equipment Lease
 
                       
 
  02/23/07   Wachovia Bank, National
Association, not in its
individual capacity, but
solely as owner trustee   63272416   09/21*06   Equipment Lease
 
                       
 
  02/23/07   Wachovia Bank, National
Association, not in its
individual capacity, but
solely as owner trustee   63007093   08/29/06   Equipment Lease
 
                       
 
  02/23/07   Wachovia Bank, National
Association, not in its
individual capacity, but
solely as owner trustee   63506995   10/11/06   Equipment Lease
 
                       
 
  02/23/07   Wachovia Bank, National
Association, not in its
individual capacity, but
solely as owner trustee   63507027   10/11/06   Equipment Lease
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63530599  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63531217  
10/12/06   Equipment
 
                       
 
  02/23/07   Wells Fargo Bank Northwest, N.A., as Trustee   63531605   10/11/06
  Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63532249  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63532777  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63581477  
10/16/06   Termination of 63532777
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63539491  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63581568  
10/16/06   Termination of 63539491
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63540515  
10/12/06   Equipment

48



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63539657  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63541026  
10/12/06   Equipment
 
                       
 
      U.S. Bank National Association, as Loan Trustee   63542669   10/12/2006  
Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63541752  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63546108  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63546108  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63546413  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63546686  
10/12/06   Equipment
 
                       
 
      U.S. Bank National Association, as Loan Trustee   63546710   10/12/2006  
Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63546777  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63546827  
10/12/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63546876  
10/12/06   Equipment
 
                       
 
      U.S. Bank National Association, as Loan Trustee   63546900   10/12/2006  
Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63553922  
10/13/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63554136  
10/13/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63555158  
10/13/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, as Loan Trustee   63555554  
10/13/06   Equipment
 
                       
 
  02/23/07   The Bank of New York Trust Company, N.A., as Indenture Trustee  
63604766   10/17/06   Equipment Lease
 
                       
 
  02/23/07   The Bank of New York Trust Company, N.A., as Indenture Trustee  
63604774   10/17/06   Equipment Lease
 
                       
 
  02/23/07   The Bank of New York Trust Company, N.A., as Indenture Trustee  
63604782   10/17/06   Equipment Lease

49



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   The Bank of New York Trust Company, N.A., as Indenture Trustee  
63604790   10/17/06   Equipment Lease
 
                       
 
  02/23/07   Manufactures and Traders Trust Company, as Loan Trustee   63802394
  10/31/06   Equipment Lease
 
                       
 
  02/23/07   Manufactures and Traders Trust Company, as Loan Trustee   63802444
  10/31/06   Equipment Lease
 
                       
 
  02/23/07   Advantage Sign Supply, Inc.   63932043   11/10/06   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association   63989605   11/15/06   Equipment
Lease
 
                       
 
  02/23/07   U.S. Bank National Association   63989878   11/15/06   Equipment
Lease
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0100544   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0100684   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0100718   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0100684   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0102219   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0102276   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0102342   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0102425   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0102508   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0102797   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0102904   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0103019   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0103076   01/09/07   Equipment
 
                       
 
  02/23/07   Aviation Capital Group Corp.   2007 0103100   01/09/07   Equipment

50



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   Aviation Capital Group Corp.   2007 0103167   01/09/07   Equipment
 
                       
 
  02/23/07   U.S. Bank National Association, not in its individual capacity, but
solely as owner trustee   2007 0402163   01/31/07   Equipment Lease
 
                       
 
  02/23/07   U.S. Bank National Association, not in its individual capacity, but
solely as owner trustee   2007 0402353   01/31/07   Equipment Lease
 
                       
Secretary of State, DE — Federal Tax Liens
  02/23/07   Clear   Clear   Clear   Clear

Delta Air Lines, Inc. Subsidiaries

                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
ASA Holdings, Inc.
                       
 
                       
Cooperative
Authority, GA -
UCCs
  02/22/07   General Electrical
Capital Corporation, as
Collateral Agent   060-2005-11335   09/09/05   Blanket Lien
 
                       
 
  02/22/07   American Express
Travel Related   060-2005-11856   09/22/05   Termination of 060-2005-11335
 
      Services Company, Inc., as Collateral Agent                
 
                       
 
  02/22/07   General Electrical
Capital Corporation, as
Collateral Agent   060-2005-14859   12/02/05   Correction of 060-2005-011335.
File No. 060-2005-011856 is void. File No. 060-2005-011335 to remain active
 
                       
 
  02/22/07   General Electrical
Capital Corporation   060-2005-11736   09/19/05   Blanket Lien4
 
                       
 
  02/22/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   060-2005-11943   09/23/05   Blanket Lien5

 

4   Lien to be released at closing.   5   Lien to be released at closing.

51



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   General Electrical
Capital
Corporation, as
Collateral Agent   060-2005-14022   11/09/05   Blanket Lien6
 
                       
Comair Holdings, LLC
                       
 
                       
Secretary of State, DE — UCCs
  02/23/07   United Rentals   50951963   03/29/05   Specific Equipment
 
                       
 
  02/23/07   General Electrical
Capital Corporation   52877653   09/16/05   Blanket Lien7
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52942762   09/22/05   Blanket Lien8
 
                       
Secretary of State, DE — Federal Tax Liens
  02/23/07   Clear   Clear   Clear   Clear
 
                       
Comair Services, Inc.
                       
 
                       
Secretary of State, KY — UCCs
  02/28/07   General Electrical
Capital Corporation   2005-2117658-57   09/19/05   Blanket Lien9
 
                       
 
  02/28/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   2005-2118802-39   09/23/05   Blanket Lien10
 
                       
Comair, Inc.
                       
 
                       
Secretary of State, OH — UCCs
  02/22/07   Wilmington Trust
Company   AE97065

Roll/Frame:   09/30/91   Equipment Lease
 
          /1276_1085        
 
                       
 
  02/22/07   Wilmington Trust
Company   71119603801

Roll/Frame:   07/11/96   Continuation of AE97065
 
          /1621_2719        

 

6   Lien to be released at closing.   7   Lien to be released at closing.   8  
Lien to be released at closing.   9   Lien to be released at closing.   10  
Lien to be released at closing.

52



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wilmington Trust
Company   4119705902

Roll/Frame:
/1663_0777   04/11/97   Amendment of AE97065 (change in collateral description)
 
                       
 
  02/22/07   Wilmington Trust
Company   20011160108

Roll/Frame:
/200111009858   04/18/01   Amendment of AE97065 (change in Debtor’s address)
 
                       
 
  02/22/07   Wilmington Trust
Company   20011780818

Roll/Frame:   06/22/01   Continuation of AE97065
 
          /200117701844        
 
                       
 
  02/22/07   Wilmington Trust
Company   20061430418

Roll/Frame:   05/22/06   Continuation of AE97065
 
          /200614301008        
 
                       
 
  02/22/07   Wilmington Trust
Company   AE97066

Roll/Frame:   09/30/91   Equipment Lease
 
          /1276_1089        
 
                       
 
  02/22/07   Wilmington Trust
Company   7119603802

Roll/Frame:   07/11/96   Continuation of AE97066
 
          /1621_2718        
 
                       
 
  02/22/07   Wilmington Trust
Company   20011160110

Roll/Frame:
/200111009860   04/18/01   Amendment of AE97066 (change in Debtor’s address)
 
                       
 
  02/22/07   Wilmington Trust
Company   20011990602

Roll/Frame:   07/10/01   Continuation of AE97066
 
          /200119900964        
 
                       
 
  02/22/07       20022900080

Roll/Frame:
/200229001286   10/15/02   COR (internal office correction of explanation code
for AE97066)
 
                       
 
  02/22/07   Wilmington Trust
Company   20060960628

Roll/Frame:   04/06/06   Continuation of AE97066
 
          /200609602092        
 
                       
 
  02/22/07   Wilmington Trust
Company   20063480060

Roll/Frame:   12/13/06   Termination of AE97066
 
          /200634801144        
 
                       
 
  02/22/07   Wilmington Trust
Company   AH09282

Roll/Frame:   12/03/91   Equipment Lease
 
          /1288_2907        
 
                       
 
  02/22/07   Wilmington Trust
Company   6189613803

Roll/Frame:   06/18/96   Continuation of AH09282
 
          /1613_4583        

53



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wilmington Trust
Company   2003470472

Roll/Frame:
/200034700538   11/02/00   Amendment of AH09282 (change in collateral
description)
 
                       
 
  02/22/07   Wilmington Trust
Company   20012780362

Roll/Frame:
/200127802116   04/18/01   Amendment of AH09282(change in Debtor’s address)
 
                       
 
  02/22/07       20012410446

Roll/Frame:
/200124003358   08/28/01   COR (internal office correction of AH09282)
 
                       
 
  02/22/07   Wilmington Trust
Company   20012480220

Roll/Frame:   09/04/01   Continuation of AH09282
 
          /200124801770        
 
                       
 
  02/22/07   Wilmington Trust
Company   20012480220

Roll/Frame:
/200124801770   09/04/01   Amendment of AH09282 (change in Debtor’s address)
 
                       
 
  02/22/07       20012780360

Roll/Frame:
/200127802114   10/05/01   COR (internal office correction of AH09282)
 
                       
 
  02/22/07   Wilmington Trust
Company   20022030194

Roll/Frame:
/200220300516   07/18/02   Amendment of AH09282(change in collateral
description)
 
                       
 
  02/22/07   Wilmington Trust
Company   20061861126

Roll/Frame:   07/03/06   Continuation of AH09282
 
          /200618601486        
 
                       
 
  02/22/07   Wilmington Trust
Company   20063480064

Roll/Frame:   12/13/06   Termination of AH09282
 
          /200634801148        
 
                       
 
  02/22/07   Wilmington Trust
Company   AH31586

Roll/Frame:   03/25/92   Equipment Lease
 
          /1313_0586        
 
                       
 
  02/22/07   Wilmington Trust
Company   10189613301

Roll/Frame:   10/18/96   Continuation of AH31586
 
          /1637_1708        
 
                       
 
  02/22/07   Wilmington Trust
Company   02249735101

Roll/Frame:   02/24/97   Continuation of AH31586
 
          /1653_0321        
 
                       
 
  02/22/07   Wilmington Trust
Company   04119705901

Roll/Frame:
/1663_07761   04/11/97   Amendment of AH31586 (change in collateral description)

54



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wilmington Trust Company   AH31587

Roll/Frame:   03/25/92   Equipment Lease
 
          /1313_15901        
 
                       
 
  02/22/07   Wilmington Trust Company   10189613302

Roll/Frame:   10/18/96   Continuation of AH31587
 
          /1637_1709        
 
                       
 
  02/22/07   Wilmington Trust Company   02249735102

Roll/Frame:   02/24/97   Continuation of AH31587
 
          /1653_0322        
 
                       
 
  02/22/07   Mellon Financial Services Corporation #3   AH52830

Roll/Frame:   06/30/92   Equipment Lease
 
        /1357_1893        
 
                       
 
  02/22/07   Mellon Financial Services Corporation #3   6249700601

Roll/Frame:   06/24/97   Continuation of AH52830
 
        /1673_3856        
 
                       
 
  02/22/07   Mellon Financial Services Corporation #3   20020730404

Roll/Frame:   03/12/02   Continuation of AH52830
 
        /200207301604        
 
                       
 
  02/22/07   Mellon Financial Services Corporation #3   AH64860

Roll/Frame:   08/31/92   Equipment Lease
 
        /1360_2860        
 
                       
 
  02/22/07   Mellon Financial Services Corporation #3   06249700602

Roll/Frame:   06/24/97   Continuation of AH64860
 
        /1673_3857        
 
                       
 
  02/22/07   Mellon Financial Services Corporation #3   20020730408

Roll/Frame:   03/12/02   Continuation of AH64860
 
        /200207301606        
 
                       
 
  02/22/07   Mellon Financial Services Corporation #3   200121960286

Roll/Frame:
/200219600174   07/11/02   Amendment to AH64860 (change in collateral
description)
 
                       
 
  02/22/07   Star Bank National Association   AL31144

Roll/Frame:   09/27/94   Specific Equipment
 
          /1513_3521        
 
                       
 
  02/22/07   Firstar Bank, N.A.   19991060105

Roll/Frame:
/199910600801   03/22/99   Amendment of AL31144 (name of secured party has
changed to Firstar Bank, N.A.)
 
                       
 
  02/22/07   Firstar Bank, N.A.   19991470107

Roll/Frame:   04/29/99   Continuation of AL31144
 
          /199914700787        

55



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   U.S. Bank NA The Successor In Interest To Firstar Bank, N.A.  
20040900236

Roll/Frame:
/200409002184   03/30/04   Continuation and Amendment of AL31144
 
                       
 
  02/22/07   U.S. Bank N.A., the successor in interest to Firstar Bank, N.A.  
20050950816

Roll/Frame:   04/04/05   Termination of AL31144
 
        /200509501956        
 
                       
 
  02/22/07   Mellon Financial Services Corporation #3   AN77502

Roll/Frame:   06/30/97   Equipment Lease
 
        /1674_1132        
 
                       
 
  02/22/07   Mellon Financial Services Corporation #3   20020730412

Roll/Frame:   03/12/02   Continuation of AN77502
 
        /200207301608        
 
                       
 
  02/22/07   Mellon Financial Services Corporation #3   20021960288

Roll/Frame:
/200219600176   07/11/02   Amendment of AN77502 (change in collateral
description)
 
                       
 
  02/22/07   First Security Bank, National Association   AP0262300

Roll/Frame:   08/14/00   Specific Equipment
 
        /200023100061        
 
                       
 
  02/22/07   First Security Bank, National Association   20002950318

Roll/Frame:
/200029500120   10/11/00   Amendment to AP0262300 (new collateral description)
 
                       
 
  02/22/07   First Security Bank, National Association   20020810110

Roll/Frame:
/200108101478   03/20/01   Amendment to AP0262300 (new collateral description
and change in Debtor’s address)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   20013550090

Roll/Frame:
/200135501326   12/20/01   Amendment to AP0262300. Secured Party of record is
now Wells Fargo Bank Northwest, N.A. New collateral description.
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   20013600214

Roll/Frame:
/200136000520   12/21/01   Amendment to AP0262300. Secured Party of record is
now Wells Fargo Bank Northwest, N.A. New collateral description.
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association.   20050480422

Roll/Frame:
/200504800860   02/16/05   Amendment to AP0262300. Secured Party of record is
now Wells Fargo Bank Northwest, National Association
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association.   20050480426

Roll/Frame:   02/16/05   Continuation of AP0262300
 
        /200504800862        

56



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   First Union National Bank, as Lessor   AP280186

Roll/Frame:   09/14/00   Equipment Lease
 
        /200027000064        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060466

Roll/Frame:
/200310501552   04/14/03   Amendment of AP280186 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association   20051020110

Roll/Frame:   04/08/05   Continuation of AP280186
 
        /200510103136        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   AP282471

Roll/Frame:   09/25/00   Equipment Lease
 
        /200028600018        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060462

Roll/Frame:
/200310501548   04/14/03   Amendment of AP282471 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association   20051020112

Roll/Frame:   04/08/05   Continuation of AP282471
 
        /200510103138        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   AP282473

Roll/Frame:   09/25/00   Equipment Lease
 
        /200028600020        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060482

Roll/Frame:
/200310501560   04/14/03   Amendment of AP282471 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association   20051020114

Roll/Frame:   04/08/05   Continuation of AP282473
 
        /200510103140        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   AP282475

Roll/Frame:   09/25/00   Equipment Lease
 
        /200028600022        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060460

Roll/Frame:
/200310501546   04/14/03   Amendment of AP282475 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association   20051020116

Roll/Frame:   04/08/05   Continuation of AP282475
 
        /200510103142        

57



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   First Union National Bank, as Lessor   AP282478

Roll/Frame:   09/25/00   Equipment Lease
 
        /200028600024        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060480

Roll/Frame:
/200310501558   04/14/03   Amendment of AP282478 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association   20051020118

Roll/Frame:   04/08/05   Continuation of AP282478
 
        /200510103144        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   AP288871

Roll/Frame:   10/27/00   Equipment Lease
 
        /200030700212        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060468

Roll/Frame:
/200310501554   04/14/03   Amendment of AP288871 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association   20051650074

Roll/Frame:   06/13/05   Continuation of AP288871
 
        /200516403110        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   AP288873

Roll/Frame:   10/27/00   Equipment Lease
 
        /200030700214        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060476

Roll/Frame:
/200310501556   04/14/03   Amendment of AP28887371 (Secured party of record is
now Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060488

Roll/Frame:
/200310501566   04/14/03   Amendment of AP2888873 (Secured party of record is
now Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association   20051650076

Roll/Frame:   06/13/05   Continuation of AP288873
 
        /200516403112        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   AP297326

Roll/Frame:   11/28/00   Equipment Lease
 
        /200034200568        

58



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060484

Roll/Frame:
/200310501562   04/14/03   Amendment of AP297326 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20052280334

Roll/Frame:   08/12/05   Continuation of AP297326
 
        /200522800604        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   AP297327

Roll/Frame:   11/28/00   Equipment Lease
 
        /200034200570        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060490

Roll/Frame:
/200310501568   04/14/03   Amendment of AP297327 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20052280332

Roll/Frame:   08/12/05   Continuation of AP297327
 
        /200522800602        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   AP301657

Roll/Frame:   12/21/00   Equipment Lease
 
        /200100200474        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   20010670252

Roll/Frame:
/200100200474   03/02/01   Amendment of AP301657 (change in collateral
description)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060496

Roll/Frame:
/200310501570   04/14/03   Amendment of AP301657 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20052280330

Roll/Frame:   08/12/05   Continuation of AP301657
 
        /200522800600        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   AP301658

Roll/Frame:   12/21/00   Equipment Lease
 
        /200100200476        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   20010670258

Roll/Frame:
/200106600786   03/02/01   Amendment of AP301658 (change in collateral
description)

59



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060486

Roll/Frame:
/200310501564   04/14/03   Amendment of AP301658 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20051860140

Roll/Frame:   06/30/05   Continuation of AP301658
 
        /200518201744        
 
                       
 
  02/22/07   First Union National Bank, as Lessor   AP309414

Roll/Frame:   01/30/01   Equipment Lease
 
        /200104100394        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20031060498

Roll/Frame:
/200310501572   04/14/03   Amendment of AP309414 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Indenture
Trustee   20052490508

Roll/Frame:   09/01/05   Continuation of AP309414
 
        /200524901370        
 
                       
 
  02/22/07   First Security Bank of Utah, National Association   OH00038470796

Roll/Frame:
/200125600336   09/12/01   In-Lieu Filing of Financing Statement No. 187281,
Filed on 12/03/91 in Boone County, OH, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association   20021570082

Roll/Frame:
/200215603052   06/04/02   Amendment of OH00038470796 (Secured party of record
is now Wells Fargo Bank Northwest, National Association)
 
                       
 
  02/22/07   Wilmington Trust Company   20030930394

Roll/Frame:
/200309301578   04/02/03   Amendment of OH00038470796 (change in collateral
description)
 
                       
 
  02/22/07   Wilmington Trust Company   20060960676

Roll/Frame:
/200609602124   04/06/06   Continuation of OH00038470796
 
                       
 
  02/22/07   Wilmington Trust Company   20063480062

Roll/Frame:
/200609602124   12/13/06   Termination of OH00038470796
 
                       
 
  02/22/07   First Union National Bank, as Indenture Trustee, as Assignee of
Secured Party   OH00041653325

Roll/Frame:
/200133000294   11/23/01   In-Lieu Filing of Financing Statement No. 248165,
Filed on 01/28/97 in Boone County, KY, Equipment Lease

60



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wachovia Bank, N.A., as Indenture Trustee   20031060456

Roll/Frame:
/200310501542   04/14/03   Amendment of OH00041653325 (Secured party of record
is now Wachovia Bank, N.A., as Indenture Trustee)
 
                       
 
  02/22/07   Wachovia Bank, N.A., as Indenture Trustee   20061450636

Roll/Frame:
/200614501092   05/24/06   Continuation of OH00041653325
 
                       
 
  02/22/07   First Union National Bank, as Indenture Trustee, as Assignee of
Secured Party   OH00041654004

Roll/Frame:
/200133000296   11/23/01   In-Lieu Filing of Financing Statement No. 248164,
Filed on 01/28/97 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wachovia Bank, N.A., as Indenture Trustee   20031060458

Roll/Frame:
/200310501544   04/14/03   Amendment of OH00041654004 (Secured party of record
is now Wachovia Bank, N.A., as Indenture Trustee)  
 
  02/22/07   Wachovia Bank, N.A., as Indenture Trustee   20061450638

Roll/Frame:
/200614501094   05/24/06   Continuation of OH00041654004
 
                       
 
  02/22/07   First Union National Bank, as Indenture Trustee, as Assignee of
Secured Party   OH00041654559

Roll/Frame:
/200133000298   11/23/01   In-Lieu Filing of Financing Statement No. 248163,
Filed on 01/28/97 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wachovia Bank, N.A., as Indenture Trustee   20031060454

Roll/Frame:
/200310501540   04/14/03   Amendment of OH00041654559 (Secured party of record
is now Wachovia Bank, N.A., as Indenture Trustee)
 
                       
 
  02/22/07   Wachovia Bank, N.A., as Indenture Trustee   20061450642

Roll/Frame:
/200614501096   05/24/06   Continuation of OH00041654559
 
                       
 
  02/22/07   First Union National Bank, as Indenture Trustee, as Assignee of
Secured Party   OH00041655561

Roll/Frame:
/200133000300   11/23/01   In-Lieu Filing of Financing Statement No. 250165,
Filed on 04//18/97 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wachovia Bank, N.A., as Indenture Trustee   20031060452

Roll/Frame:
/200310501538   04/14/03   Amendment of OH00041655561 (Secured party of record
is now Wachovia Bank, N.A., as Indenture Trustee)
 
                       
 
  02/22/07   Wachovia Bank, N.A., as Indenture Trustee   20061450646

Roll/Frame:
/200614501098   05/24/06   Continuation of OH00041655561

61



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   First Union National Bank, as Indenture Trustee, as Assignee of
Secured Party   OH00041655894

Roll/Frame:
/200133000302   11/23/01   In-Lieu Filing of Financing Statement No. 251102,
Filed on04/22/97 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wachovia Bank, N.A., as Indenture Trustee   20031060464

Roll/Frame:
/200310501550   04/14/03   Amendment of OH00041655894 (Secured party of record
is now Wachovia Bank, N.A., as Indenture Trustee)
 
                       
 
  02/22/07   Wachovia Bank, N.A., as Indenture Trustee   20061450650

Roll/Frame:
/200614501100   05/24/06   Continuation of OH00041655894
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00044362432

Roll/Frame:   01/23/02   Specific Equipment
 
          /200202501748        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   20062060940

Roll/Frame:
/200620601386   07/24/06   Continuation of OH00044362432
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00045727497

Roll/Frame:   02/27/02   Specific Equipment
 
          /200205902952        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100162

Roll/Frame:
/200230902018   11/04/02   Termination of OH00045727497
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00047105966

Roll/Frame:   03/29/02   Specific Equipment
 
          /200209102992        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100158

Roll/Frame:
/200230902016   11/04/02   Termination of OH00047105966
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00048813605

Roll/Frame:   05/03/02   Specific Equipment
 
          /200212603524        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100156

Roll/Frame:
/200230902014   11/04/02   Termination of OH00048813605
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00048905842

Roll/Frame:   05/06/02   Specific Equipment
 
          /200212702472        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   OH00050222121

Roll/Frame:
/200215801052   06/06/02   In-Lieu Filing of Financing Statement No. 256841,
Filed on 09/24/97 in Boone County, KY, Equipment Lease

62



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   20070120648

Roll/Frame:
/200701200954   01/11/07   Termination of OH00050222121
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   OH00050222676

Roll/Frame:
/200215801054   06/06/02   In-Lieu Filing of Financing Statement No. 256842,
Filed on 09/24/97 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   20070120650

Roll/Frame:
/200701200956   01/11/07   Continuation of OH00050222676
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   OH00050222898

Roll/Frame:
/200215801056   06/06/02   In-Lieu Filing of Financing Statement No. 258563,
Filed on 11/25/97 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   20070120656

Roll/Frame:
/200701200962   01/11/07   Continuation of OH00050222898
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   OH00050223133

Roll/Frame:
/200215801058   06/06/02   In-Lieu Filing of Financing Statement No. 258564,
Filed on 11/25/97 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   20070120652

Roll/Frame:
/200701200958   01/11/07   Continuation of OH00050223133
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   OH00050223244

Roll/Frame:
/200215801060   06/06/02   In-Lieu Filing of Financing Statement No. 260248,
Filed on 11/27/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   20070120654

Roll/Frame:
/200701200960   01/11/07   Continuation of OH00050223244
 
                       
 
  02/22/07   Wilmington Trust Company, Lessor   OH00050777732

Roll/Frame:   06/18/02   Equipment Lease
 
          /200217002436        
 
                       
 
  02/22/07   Wilmington Trust Company, Lessor   20070370244

Roll/Frame:
/200703700716   02/06/07   Continuation of OH00050777732
 
                       
 
  02/22/07   Wilmington Trust Company, Lessor   OH00050777843

Roll/Frame:   06/18/02   Equipment Lease
 
          /200217002438        
 
                       
 
  02/22/07   Wilmington Trust Company, Lessor   20022030190

Roll/Frame:
/200220300512   07/18/02   Amendment of OH00050777843 (new collateral
description)

63



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, N.A. as Trustee   20052420362

Roll/Frame:
/200524201296   08/26/05   Assignment of OH00050777843 to Wells Fargo Bank
Northwest, N.A. as Trustee
 
                       
 
  02/22/07   Wilmington Trust
Company, Lessor   OH00050777954

Roll/Frame:   06/18/02   Equipment Lease
 
          /200217002440        
 
                       
 
  02/22/07   Wilmington Trust
Company, Lessor   20023020420

Roll/Frame:
/200230200852   10/25/02   Amendment of OH00050777954 (new collateral
description)
 
                       
 
  02/22/07   Wilmington Trust
Company, as Lessor   20063480068

Roll/Frame:
/200634801152   12/13/06   Termination of OH00050777954
 
                       
 
  02/22/07   Wilmington Trust
Company, as Lessor   OH00050778188

Roll/Frame:
/200217002442   06/18/02   Debtor’s right, title and interest in and to the
Agency Agreement (N264CA), dated as of 02/03/92
 
                       
 
  02/22/07   Wilmington Trust
Company   20022030192

Roll/Frame:
/200220300514   07/18/02   Amendment of OH00050778188 (new collateral
description)
 
                       
 
  02/22/07   Wilmington Trust
Company, Indenture
Trustee, Lessor   20052420320

Roll/Frame:
/200524201294   08/26/05   Assignment of OH00050778188 to Wells Fargo Bank
Northwest, N.A. as Owner Trustee, Lessee
 
                       
 
  02/22/07   Wilmington Trust
Company, as Lessor   OH00050778300

Roll/Frame:
/200217002444   06/18/02   Debtor’s right, title and interest in and to the
Agency Agreement (N267CA), dated as of 03/23/92
 
                       
 
  02/22/07   Wilmington Trust
Company, as Lessor   20063480070

Roll/Frame:
/200634801154   12/13/06   Termination of OH00050778300
 
                       
 
  02/22/07   Wilmington Trust
Company, as Lessor   OH00050778411

Roll/Frame:
/200217002446   06/18/02   Debtor’s right, title and interest in and to the
Agency Agreement (N268CA), dated as of 03/23/92
 
                       
 
  02/22/07   Wilmington Trust
Company, as Lessor   20023020416

Roll/Frame:
/200230200850   10/25/02   Amendment to OH00050778411 (new collateral
description)
 
                       
 
  02/22/07   Wilmington Trust
Company, as Lessor   20063480066

Roll/Frame:
/200634801150   12/13/06   Termination of OH00050778411
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00050873473

Roll/Frame:   06/20/02   Specific Equipment
 
          /200217202302        

64



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Bombardier Capital Inc.   20023100150

Roll/Frame:
/200230902010   11/04/02   Termination of OH00050873473
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00050873584

Roll/Frame:   06/20/02   Specific Equipment
 
          /200217202304        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100152

Roll/Frame:
/200230902012   11/04/02   Termination of OH00050873584
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00051624750

Roll/Frame:   07/09/02   Specific Equipment
 
          /200219200160        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100146

Roll/Frame:
/200230902008   11/04/02   Termination of OH00051624750
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00051997789

Roll/Frame:
/200219902106   07/17/02   In-Lieu Filing of Financing Statement No. 263171,
Filed on 03/30/981 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320640

Roll/Frame:
/200703200840   01/31/07   Continuation of OH00051997789
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00051998135

Roll/Frame:
/200219902108   07/17/02   In-Lieu Filing of Financing Statement No. 263170,
Filed on 03/30/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320642

Roll/Frame:
/200703200842   01/31/07   Continuation of OH00051998135
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH0051998468

Roll/Frame:
/200219902110   07/17/02   In-Lieu Filing of Financing Statement No. 263169,
Filed on 03/30/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320644

Roll/Frame:
/200703200844   01/31/07   Continuation of
OH0051998468
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH0051998791

Roll/Frame:
/200219902112   07/17/02   In-Lieu Filing of Financing Statement No. 266870,
Filed on 06/01/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320546

Roll/Frame:
/200703200766   01/31/07   Continuation of
OH0051998791

65



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00051999036

Roll/Frame:
/200219902114   07/17/02   In-Lieu Filing of Financing Statement No. 266871,
Filed on 06/01/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320550

Roll/Frame:
/200703200768   01/31/07   Continuation of OH00051999036
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00051999369

Roll/Frame:
/200219902116   07/17/02   In-Lieu Filing of Financing Statement No. 268285,
Filed on 06/24/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320552

Roll/Frame:
/200703200770   01/31/07   Continuation of OH00051999369
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00051999692

Roll/Frame:
/200219902118   07/17/02   In-Lieu Filing of Financing Statement No. 269593,
Filed on 07/28/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320558

Roll/Frame:
/200703200774   01/31/07   Continuation of OH00051999692
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00051999814

Roll/Frame:
/200219902120   07/17/02   In-Lieu Filing of Financing Statement No. 269592,
Filed on 07/28/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320562

Roll/Frame:
/200703200776   01/31/07   Continuation of OH00051999814
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052000183

Roll/Frame:
/200219902122   07/17/02   In-Lieu Filing of Financing Statement No. 270795,
Filed on 08/27/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320564

Roll/Frame:
/200703200778   01/31/07   Continuation of OH00052000183
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052000294

Roll/Frame:
/200219902124   07/17/02   In-Lieu Filing of Financing Statement No. 271984,
Filed on 09/28/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320566

Roll/Frame:
/200703200780   01/31/07   Continuation of OH00052000294

66



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052000638

Roll/Frame:
/200219902126   07/17/02   In-Lieu Filing of Financing Statement No. 273710,
Filed on 11/23/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320574

Roll/Frame:
/200703200786   01/31/07   Continuation of OH00052000638
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052000850

Roll/Frame:
/200219902128   07/17/02   In-Lieu Filing of Financing Statement No. 277797,
Filed on 03/09/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320580

Roll/Frame:
/200703200790   01/31/07   Continuation of OH00052000850
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052001084

Roll/Frame:
/200219902130   07/17/02   In-Lieu Filing of Financing Statement No. 277796,
Filed on 03/09/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320582

Roll/Frame:
/200703200792   01/31/07   Continuation of OH00052001084
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052001206

Roll/Frame:
/200219902132   07/17/02   In-Lieu Filing of Financing Statement No. 277795,
Filed on 03/09/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320584

Roll/Frame:
/200703200794   01/31/07   Continuation of OH00052001206
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052001428

Roll/Frame:
/200219902134   07/17/02   In-Lieu Filing of Financing Statement No. 283357,
Filed on 06/20/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320590

Roll/Frame:
/200703200798   01/31/07   Continuation of OH00052001428
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052002096

Roll/Frame:
/200219902136   07/17/02   In-Lieu Filing of Financing Statement No. 283358,
Filed on 06/28/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320592

Roll/Frame:
/200703200800   01/31/07   Continuation of OH00052002096

67



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052002218

Roll/Frame:
/200219902138   07/17/02   In-Lieu Filing of Financing Statement No. 283359,
Filed on 06/28/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320594

Roll/Frame:
/200703200802   01/31/07   Continuation of OH00052002218
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052002430

Roll/Frame:
/200219902140   07/17/02   In-Lieu Filing of Financing Statement No. 283360,
Filed on 06/28/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320598

Roll/Frame:
/200703200804   01/31/07   Continuation of OH00052002430
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052002541

Roll/Frame:
/200219902142   07/17/02   In-Lieu Filing of Financing Statement No. 286874,
Filed on 09/27/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320600

Roll/Frame:
/200703200806   01/31/07   Continuation of OH00052002541
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052002874

Roll/Frame:
/200219902144   07/17/02   In-Lieu Filing of Financing Statement No. 286456,
Filed on 09/15/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320602

Roll/Frame:
/200703200808   01/31/07   Continuation of OH00052002874
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052003119

Roll/Frame:
/200219902146   07/17/02   In-Lieu Filing of Financing Statement No. 286873,
Filed on 09/27/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320604

Roll/Frame:
/200703200810   01/31/07   Continuation of OH00052003119
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052003331

Roll/Frame:
/200219902148   07/17/02   In-Lieu Filing of Financing Statement No. 286978,
Filed on 10/26/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   20042390060

Roll/Frame:
/200423802054   08/23/04   Termination of OH00052003331

68



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052003664

Roll/Frame:
/200219902150   07/17/02   In-Lieu Filing of Financing Statement No. 268286,
Filed on 06/24/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320554

Roll/Frame:
/200703200772   01/31/07   Continuation of OH00052003664
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052003775

Roll/Frame:
/200219902152   07/17/02   In-Lieu Filing of Financing Statement No. 273349,
Filed on 11/10/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   20040150208

Roll/Frame:
/200401500006   01/12/04   Amendment of OH00052003775 (change in collateral
description)
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320568

Roll/Frame:
/200703200782   01/31/07   Continuation of OH00052003775
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052004010

Roll/Frame:
/200219902154   07/17/02   In-Lieu Filing of Financing Statement No. 273350,
Filed on 11/10/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320572

Roll/Frame:
/200703200784   01/31/07   Continuation of OH00052004010
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052004232

Roll/Frame:
/200219902156   07/17/02   In-Lieu Filing of Financing Statement No. 274915,
Filed on 12/24/98 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320576

Roll/Frame:
/200703200788   01/31/07   Continuation of OH00052004232
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052004454

Roll/Frame:
/200219902158   07/17/02   In-Lieu Filing of Financing Statement No. 278508,
Filed on 03/24/99 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320588

Roll/Frame:
/200703200796   01/31/07   Continuation of OH00052004454
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052325414

Roll/Frame:
/200220602564   07/25/02   In-Lieu Filing of Financing Statement No. 2008944,
Filed on 06/29/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320434

Roll/Frame:
/200703200740   01/31/07   Continuation of OH00052325414

69



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   National City Leasing Corporation   OH00052326193

Roll/Frame:   07/25/02   Equipment Lease
 
          /200220602778        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052446016

Roll/Frame:
/200221101218   07/29/02   In-Lieu Filing of Financing Statement No. 2013237,
Filed on 09/27/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320526

Roll/Frame:
/200703200750   01/31/07   Continuation of OH00052446016
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052449264

Roll/Frame:
/200221101220   07/29/02   In-Lieu Filing of Financing Statement No. 2014327,
Filed on 10/27/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320528

Roll/Frame:
/200703200752   01/31/07   Continuation of OH00052449264
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052449597

Roll/Frame:
/200221101222   07/29/02   In-Lieu Filing of Financing Statement No. 2014328,
Filed on 10/27/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320530

Roll/Frame:
/200703200754   01/31/07   Continuation of OH00052449597
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052450065

Roll/Frame:
/200221101224   07/29/02   In-Lieu Filing of Financing Statement No. 2014990,
Filed on 11/28/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320534

Roll/Frame:
/200703200756   01/31/07   Continuation of OH00052450065
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052452867

Roll/Frame:
/200221101226   07/29/02   In-Lieu Filing of Financing Statement No. 2014991,
Filed on 11/28/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320536

Roll/Frame:
/200703200758   01/31/07   Continuation of OH00052452867
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052453091

Roll/Frame:
/200221101228   07/29/02   In-Lieu Filing of Financing Statement No. 2015496,
Filed on 12/21/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320538

Roll/Frame:
/200703200760   01/31/07   Continuation of OH00052453091

70



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052453102

Roll/Frame:
/200221101230   07/29/02   In-Lieu Filing of Financing Statement No. 2015497,
Filed on 12/21/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320542

Roll/Frame:
/200703200762   01/31/07   Continuation of OH00052453102
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052453435

Roll/Frame:
/200221101232   07/29/02   In-Lieu Filing of Financing Statement No. 2016325,
Filed on 01/30/01 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320544

Roll/Frame:
/200703200764   01/31/07   Continuation of OH00052453435
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052453657

Roll/Frame:
/200221101234   07/29/02   In-Lieu Filing of Financing Statement No. 2013238,
Filed on 09/27/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320438

Roll/Frame:
/200703200744   01/31/07   Continuation of OH00052453657
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052453879

Roll/Frame:
/200221101236   07/29/02   In-Lieu Filing of Financing Statement No. 2013239,
Filed on 09/27/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320440

Roll/Frame:
/200703200746   01/31/07   Continuation of OH00052453879
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052453980

Roll/Frame:
/200221101238   07/29/02   In-Lieu Filing of Financing Statement No. 2013240,
Filed on 09/27/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320524

Roll/Frame:
/200703200748   01/31/07   Continuation of OH00052453980
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052454003

Roll/Frame:
/200221101240   07/29/02   In-Lieu Filing of Financing Statement No. 2012700,
Filed on 09/14/00 in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320436

Roll/Frame:
/200703200742   01/31/07   Continuation of OH00052454003

71



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Commerzbank AG
Chicago Branch   OH00052454114

Roll/Frame:
/200221101242   07/29/02   In-Lieu Filing of Financing Statement No. 246147,
Filed on 11/12/96, Most Recent Continuation Date 06/26/01 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320618

Roll/Frame:
/200703200820   01/31/07   Continuation of OH00052454114
 
                       
 
  02/22/07   Commerzbank AG
Chicago Branch   OH00052454225

Roll/Frame:
/200221101244   07/29/02   In-Lieu Filing of Financing Statement No. 246145,
Filed on 11/12/96, Most Recent Continuation Date 06/26/01 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320620

Roll/Frame:
/200703200822   01/31/07   Continuation of OH00052454225
 
                       
 
  02/22/07   Commerzbank AG
Chicago Branch   OH00052454336

Roll/Frame:
/200221101246   07/29/02   In-Lieu Filing of Financing Statement No. 246146,
Filed on 11/12/96, Most Recent Continuation Date 06/26/01 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320622

Roll/Frame:
/200703200824   01/31/07   Continuation of OH00052454336
 
                       
 
  02/22/07   Societe Generale,
Chicago Branch   OH00052454447

Roll/Frame:
/200221101248   07/29/02   In-Lieu Filing of Financing Statement No. 247132,
Filed on 12/17/96, Most Recent Continuation Date 06/26/01 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320626

Roll/Frame:
/200703200828   01/31/07   Continuation of OH00052454447
 
                       
 
  02/22/07   Societe Generale,
Chicago Branch   OH00052454558

Roll/Frame:
/200221101250   07/29/02   In-Lieu Filing of Financing Statement No. 247146,
Filed on 12/18/96, Most Recent Continuation Date 06/26/01 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320624

Roll/Frame:
/200703200826   01/31/07   Continuation of OH00052454558

72



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Bombardier Capital Inc.   OH00052636574

Roll/Frame:   08/02/02   Specific Equipment
 
          /200221701678        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100144

Roll/Frame:
/200230902006   11/04/02   Termination of OH00052636574
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00052636685

Roll/Frame:   08/02/02   Specific Equipment
 
          /200221701680        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100142

Roll/Frame:
/200230902004   11/04/02   Termination of OH00052636685
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052717687

Roll/Frame:
/200221801728   07/29/02   In-Lieu Filing of Financing Statement No. 207671,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052718033

Roll/Frame:
/200221801730   08/05/02   In-Lieu Filing of Financing Statement No. 207673,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052718477

Roll/Frame:
/200221801732   08/05/02   In-Lieu Filing of Financing Statement No. 207675,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052718811

Roll/Frame:
/200221801734   08/05/02   In-Lieu Filing of Financing Statement No. 207677,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052719045

Roll/Frame:
/200221801736   08/05/02   In-Lieu Filing of Financing Statement No. 207679,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052719378

Roll/Frame:
/200221801738   08/05/02   In-Lieu Filing of Financing Statement No. 207681,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment

73



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052719489

Roll/Frame:
/200221801740   08/05/02   In-Lieu Filing of Financing Statement No. 207683,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052719934

Roll/Frame:
/200221801742   08/05/02   In-Lieu Filing of Financing Statement No. 210115,
Filed on 12/20/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052720179

Roll/Frame:
/200221801744   08/05/02   In-Lieu Filing of Financing Statement No. 210114,
Filed on 12/20/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052720513

Roll/Frame:
/20021801746   08/05/02   In-Lieu Filing of Financing Statement No. 210612,
Filed on 01/13/94, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052720846

Roll/Frame:
/200221801748   08/05/02   In-Lieu Filing of Financing Statement No. 216564,
Filed on 06/21/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052721181

Roll/Frame:
/20021801750   08/05/02   In-Lieu Filing of Financing Statement No. 216566,
Filed on 06/21/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052721414

Roll/Frame:
/200221801752   08/05/02   In-Lieu Filing of Financing Statement No. 216568,
Filed on 06/21/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052721636

Roll/Frame:
/20021801754   08/05/02   In-Lieu Filing of Financing Statement No. 216570,
Filed on 06/21/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment

74



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, N.A., Owner Trustee   OH00052722082

Roll/Frame:
/20021801756   08/05/02   In-Lieu Filing of Financing Statement No. 217045,
Filed on 07/05/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association   OH00052722193

Roll/Frame:
/200221801758   08/05/02   In-Lieu Filing of Financing Statement No. 229127,
Filed on 06/26/95, Most Recent Continuation Date 04/05/00 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association   OH00052722426

Roll/Frame:
/200221801760   08/05/02   In-Lieu Filing of Financing Statement No. 229129,
Filed on 06/26/95, Most Recent Continuation Date
 
                       
 
                      04/19/00 in Boone County,
KY, Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association   OH00052722648

Roll/Frame:
/20221801762   08/05/02   In-Lieu Filing of Financing Statement No. 229160,
Filed on 06/27/95, Most Recent Continuation Date 05/19/00 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association   OH00052722860

Roll/Frame:
/200221801764   08/05/02   In-Lieu Filing of Financing Statement No. 231083,
Filed on 08/24/95, Most Recent Continuation Date 04/25/00 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association   OH00052723094

Roll/Frame:
/200221801766   08/05/02   In-Lieu Filing of Financing Statement No. 231559,
Filed on 09/08/95, Most Recent Continuation Date 04/25/00 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052735807

Roll/Frame:
/200221801786   08/05/02   In-Lieu Filing of Financing Statement No. 234123,
Filed on 12/01/95, Most Recent Continuation Date 04/19/00 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052736253

Roll/Frame:
/200221801788   08/05/02   In-Lieu Filing of Financing Statement No. 232198,
Filed on 09/27/95, Most Recent Continuation Date 04/19/00 in Boone County, KY,
Equipment Lease

75



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052736697

Roll/Frame:
/20021801790   08/05/02   In-Lieu Filing of Financing Statement No. 243653,
Filed on 12/20/95, Most Recent Continuation Date 06/21/00 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052736920

Roll/Frame:
/200221801792   08/05/02   In-Lieu Filing of Financing Statement No. 235467,
Filed on 01/24/96, Most Recent Continuation Date 11/01/00 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052737265

Roll/Frame:
/20021801794   08/05/02   In-Lieu Filing of Financing Statement No. 236426,
Filed on 01/28/96, Most Recent Continuation Date 11/01/00 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052737609

Roll/Frame:
/200221801796   08/05/02   In-Lieu Filing of Financing Statement No. 242728,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052738055

Roll/Frame:
/200221801798   08/05/02   In-Lieu Filing of Financing Statement No. 242727,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052738388

Roll/Frame:
/200221801800   08/05/02   In-Lieu Filing of Financing Statement No. 242725,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052738611

Roll/Frame:
/20021801802   08/05/02   In-Lieu Filing of Financing Statement No. 242724,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052738944

Roll/Frame:
/200221801804   08/05/02   In-Lieu Filing of Financing Statement No. 242726,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease

76



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052868101

Roll/Frame:
/200222100770   08/05/02   In-Lieu Filing of Financing Statement No. 2001593,
Filed on 02/14/00, in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320608

Roll/Frame:
/200703200812   01/31/07   Continuation of OH00052868101
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052868434

Roll/Frame:
/200222100772   08/07/02   In-Lieu Filing of Financing Statement No. 2003326,
Filed on 03/23/00, in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320614

Roll/Frame:
/200703200816   01/31/07   Continuation of OH00052868434
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052868878

Roll/Frame:
/200222100774   08/07/02   In-Lieu Filing of Financing Statement No. 2001592,
Filed on 02/14/00, in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320610

Roll/Frame:
/200703200814   01/31/07   Continuation of OH00052868878
 
                       
 
  02/22/07                    
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052869113

Roll/Frame:
/200222100776   08/07/02   In-Lieu Filing of Financing Statement No. 2003328,
Filed on 03/23/00, in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320616

Roll/Frame:
/200703200818   01/31/07   Continuation of OH00052869113
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A.   OH00052869446

Roll/Frame:
/200222100778   08/07/02   In-Lieu Filing of Financing Statement No. 2008945,
Filed on 06/29/00, in Boone County, KY, Equipment Lease
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   20070320432

Roll/Frame:
/200703200738   01/31/07   Continuation of OH00052869446
 
                       
 
  02/22/07   Firstar Bank, N.A.   OH00052896887

Roll/Frame:   08/08/02   Specific Equipment
 
          /200222101372        
 
                       
 
  02/22/07   U.S. Bank, N.A., the successor in interest to Firstar Bank N.A.  
20050950814

Roll/Frame:
/200509501954   04/04/05   Termination of OH00052896887

77



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association, as
Owner Trustee   OH00052897122

Roll/Frame:
/200222101374   08/08/02   In-Lieu Filing of Financing Statement No. 219128,
Filed on 09/02/94, Most Recent Continuation Date 04/28/99 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association, as
Owner Trustee   OH00052897677

Roll/Frame:
/200222101376   08/08/02   In-Lieu Filing of Financing Statement No. 219656,
Filed on 09/23/94, Most Recent Continuation Date 04/28/99 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association, as
Owner Trustee   20050950808

Roll/Frame:
/200509501950   04/04/05   Termination of OH00052897677
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association, as
Owner Trustee   OH00052897788

Roll/Frame:
/200222101378   08/08/02   In-Lieu Filing of Financing Statement No. 220417,
Filed on 10/17/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association, as
Owner Trustee   20050950806

Roll/Frame:
/200509501948   04/04/05   Termination of OH00052897788
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association, as
Owner Trustee   OH00052898023

Roll/Frame:
/200222101380   08/08/02   In-Lieu Filing of Financing Statement No. 220954,
Filed on 11/04/94, Most Recent Continuation Date 04/28/99 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association, as
Owner Trustee   20050950804

Roll/Frame:
/200509501946   04/04/05   Termination of OH00052898023
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052898245

Roll/Frame:
/200222101382   08/08/02   In-Lieu Filing of Financing Statement No. 242729,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052898467

Roll/Frame:
/200222101384   08/08/02   In-Lieu Filing of Financing Statement No. 242877,
Filed on 07/31/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease

78



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052898790

Roll/Frame:
/200222101386   08/08/02   In-Lieu Filing of Financing Statement No. 243669,
Filed on 08/21/96, Most Recent Continuation Date 03/28/01 in Boone County, KY,
Specific Equipment
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052899035

Roll/Frame:
/200222101388   08/08/02   In-Lieu Filing of Financing Statement No. 244064,
Filed on 09/04/96, Most Recent Continuation Date 03/28/01 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   U.S. Bank, N.A. f/k/a State Street Bank and Trust Company, as
Trustee   20050620524

Roll/Frame:
/200506201648   03/02/05   Amendment of OH00052899035 (change in collateral
description)
 
                       
 
  02/22/07   State Street Bank and Trust Company, as Trustee   OH00052899257

Roll/Frame:
/200222101390   08/08/02   In-Lieu Filing of Financing Statement No. 244477,
Filed on 09/17/96, Most Recent Continuation Date 03/28/01 in Boone County, KY,
Equipment Lease
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00053146435

Roll/Frame:   08/14/02   Specific Equipment
 
          /200222800024        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100140

Roll/Frame:
/200230902002   11/04/02   Termination of OH00053146435
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00053626241

Roll/Frame:   08/27/02   Specific Equipment
 
          /200224001302        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100138

Roll/Frame:
/200230902000   11/04/02   Termination of OH00053626241
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00053894985

Roll/Frame:   09/05/02   Specific Equipment
 
          /200224801372        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100136

Roll/Frame:
/200230901998   11/04/02   Termination of OH00053894985
 
                       
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association, as
Owner Trustee   OH00054133954

Roll/Frame:
/200225500880   09/11/02   In-Lieu Filing of Financing Statement No. 219128,
Filed on 09/02/94, Most Recent Continuation Date 04/28/99 in Boone County, KY,
Specific Equipment

79



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank
Northwest, National
Association, as
Owner Trustee   20050950812

Roll/Frame:
/200509501952   04/04/02   Termination of OH00054133954
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00054838312

Roll/Frame:   10/01/02   Specific Equipment
 
          /200227600432        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023100134

Roll/Frame:
/200230901996   11/04/02   Termination of OH00054838312
 
                       
 
  02/22/07   Key Equipment
Finance, a division of Key Corporate Capital Inc.   OH00055157925

Roll/Frame:   10/09/02   Specific Equipment
 
        /200228302820        
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00055474836

Roll/Frame:   10/17/02   Specific Equipment
 
          /200229401268        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023650770

Roll/Frame:
/200236501722   12/30/02   Termination of OH00055474836
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00056071873

Roll/Frame:   10/31/02   Specific Equipment
 
          /200230800090        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023650772

Roll/Frame:
/200236501724   12/30/02   Termination of OH00056071873
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00056289773

Roll/Frame:   11/16/02   Specific Equipment
 
          /200231200012        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023650764

Roll/Frame:
/200236501720   12/30/02   Termination of OH00056289773
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00056289995

Roll/Frame:   11/06/02   Specific Equipment
 
          /200231200022        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20023650774

Roll/Frame:
/200236501726   12/30/02   Termination of OH00056289995
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00057047146

Roll/Frame:   11/25/02   Specific Equipment
 
          /200233001258        

80



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Bombardier Capital Inc.   OH00057209695

Roll/Frame:   12/02/02   Specific Equipment
 
          /200233700918        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20030270368

Roll/Frame:
/200302701232   01/24/03   Termination of OH00057209695
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00057975032

Roll/Frame:   12/02/02   Specific Equipment
 
          /200235201366        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20030270370

Roll/Frame:
/200302701234   01/24/03   Termination of OH00057975032
 
                       
 
  02/22/07   Export Development
Canada   OH00058170673

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801042        
 
                       
 
  02/22/07   Export Development
Canada   OH00058171685

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801044        
 
                       
 
  02/22/07   Export Development
Canada   OH00058172364

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801046        
 
                       
 
  02/22/07   Export Development
Canada   OH00058172708

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801048        
 
                       
 
  02/22/07   Export Development
Canada   OH00058173043

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801050        
 
                       
 
  02/22/07   Export Development
Canada   OH00058173598

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801052        
 
                       
 
  02/22/07   Export Development
Canada   OH00058173821

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801054        
 
                       
 
  02/22/07   Export Development
Canada   OH00058174722

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801056        
 
                       
 
  02/22/07   Export Development
Canada   OH00058175289

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801058        

81



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Export Development
Canada   OH00058175845

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801060        
 
                       
 
  02/22/07   Export Development
Canada   OH00058176180

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801062        
 
                       
 
  02/22/07   Export Development
Canada   OH00058176413

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801064        
 
                       
 
  02/22/07   Export Development
Canada   OH00058177970

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235807066        
 
                       
 
  02/22/07   Export Development
Canada   OH00058178093

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801068        
 
                       
 
  02/22/07   Export Development
Canada   OH00058178104

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801070        
 
                       
 
  02/22/07   Export Development
Canada   OH00058178215

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801072        
 
                       
 
  02/22/07   Export Development
Canada   OH00058178326

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801074        
 
                       
 
  02/22/07   Export Development
Canada   Oh00058178548

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801076        
 
                       
 
  02/22/07   Export Development
Canada   OH00058178871

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801078        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Owner Trustee
  OH00058178982

Roll/Frame:   12/23/02   Specific Equipment
 
        /200235801028        
 
                       
 
  02/22/07   Export Development
Canada   OH00058179116

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801080        
 
                       
 
  02/22/07   Export Development
Canada   OH00058179449

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801082        

82



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Export Development
Canada   OH00058179661

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801084        
 
                       
 
  02/22/07   Export Development
Canada   OH00058179772

Roll/Frame:   12/23/02   Specific Equipment
 
          /200235801086        
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00059009693

Roll/Frame:   01/14/03   Specific Equipment
 
          /200301501408        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20042220700

Roll/Frame:
/200422200892   08/05/04   Termination of OH00059009693
 
                       
 
  02/22/07   Export Development
Canada   Oh00059209273

Roll/Frame:   01/21/03   Specific Equipment
 
          /200302200614        
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00059356204

Roll/Frame:   01/24/03   Specific Equipment
 
          /200302701266        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20031840514

Roll/Frame:
/200318401436   07/02/03   Termination of OH00059356204
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00059754551

Roll/Frame:   02/05/03   Specific Equipment
 
          /200302701264        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20032090180

Roll/Frame:
/200320900584   07/25/03   Termination of OH00059754551
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00059776486

Roll/Frame:   02/05/03   Specific Equipment
 
          /200303702266        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20032090182

Roll/Frame:
/200320900586   07/25/03   Termination of OH00059776486
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00060355326

Roll/Frame:   02/24/03   Specific Equipment
 
          /200305600174        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20031840512

Roll/Frame:
/200318401434   07/02/03   Termination of OH00060355326

83



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Bombardier Capital Inc.   OH00060471201

Roll/Frame:   02/26/03   Specific Equipment
 
          /200305801290        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20031840510

Roll/Frame:
/200318401432   07/02/03   Termination of OH00060471201
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00060786309

Roll/Frame:   03/06/03   Specific Equipment
 
          /200306900992        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20031840508

Roll/Frame:
/200318401430   07/02/03   Termination of OH00060786309
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00060970249

Roll/Frame:   03/12/03   Specific Equipment
 
          /200307201038        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20042220698

Roll/Frame:
/200422200890   08/05/04   Termination of OH00060970249
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00061797666

Roll/Frame:   04/02/03   Specific Equipment
 
          /200309301392        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20042220696

Roll/Frame:
/200422200888   08/05/04   Termination of OH00061797666
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00062300232

Roll/Frame:   04/14/03   Specific Equipment
 
          /200310500794        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20031840518

Roll/Frame:
/200318401440   07/02/03   Termination of OH00062300232
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00062724896

Roll/Frame:   04/23/03   Specific Equipment
 
          /200311401882        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20031840516

Roll/Frame:
/200318401438   07/02/03   Termination of OH00062724896
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00063496428

Roll/Frame:   05/08/03   Specific Equipment
 
          /200312901850        

84



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Bombardier Capital Inc.   200422200912

Roll/Frame:
/200318401438   08/05/04   Termination of OH00063496428
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00063662693

Roll/Frame:   05/13/03   Specific Equipment
 
          /200313400876        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20042220718

Roll/Frame:
/200422200910   08/05/04   Termination of OH00063662693
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00063720758

Roll/Frame:   05/14/03   Specific Equipment
 
          /200313500876        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20042220716

Roll/Frame:
/200422200908   08/05/04   Termination of OH00063720758
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00063720970

Roll/Frame:   05/14/03   Specific Equipment
 
          /200313500878        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20042220712

Roll/Frame:
/200422200904   08/05/04   Termination of OH00063720970
 
                       
 
  02/22/07   Wilmington Trust Company, as Loan Trustee   OH00065846211

Roll/Frame:   7/03/03   Specific Equipment
 
        /200318800478        
 
                       
 
  02/22/07   Wilmington Trust Company, as Loan Trustee   OH00065846544

Roll/Frame:   7/03/03   Specific Equipment
 
        /200318800480        
 
                       
 
  02/22/07   Wilmington Trust Company, as Loan Trustee   OH00065846655

Roll/Frame:   7/03/03   Specific Equipment
 
        /200318800482        
 
                       
 
  02/22/07   Wilmington Trust Company, as Loan Trustee   OH00065847001

Roll/Frame:   7/03/03   Specific Equipment
 
        /200318800484        
 
                       
 
  02/22/07   Wilmington Trust Company, as Loan Trustee   OH00065847334

Roll/Frame:   7/03/03   Specific Equipment
 
        /200318800486        
 
                       
 
  02/22/07   Wilmington Trust Company, as Loan Trustee   OH00065847667

Roll/Frame:   7/03/03   Specific Equipment
 
        /200318800488        

85



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Bombardier Capital Inc.   OH00066352023

Roll/Frame:   07/07/03   Specific Equipment
 
          /200319900888        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20042220714

Roll/Frame:
/200422200906   08/05/04   Termination of OH00066352023
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00066352134

Roll/Frame:   07/17/03   Specific Equipment
 
          /200319900890        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20041820288

Roll/Frame:
/200418100168   06/24/04   Termination of OH00066352134
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00066352356

Roll/Frame:   07/17/03   Specific Equipment
 
          /200319900892        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20041820290

Roll/Frame:
/200418100170   06/25/04   Termination of OH00066352356
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00066352578

Roll/Frame:   07/17/03   Specific Equipment
 
          /200319900894        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20042220710

Roll/Frame:
/200422200902   08/05/04   Termination of OH00066352578
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00066352689

Roll/Frame:   07/17/03   Specific Equipment
 
          /200319900896        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20042220708

Roll/Frame:
/200422200900   08/05/04   Termination of OH00066352689
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee   OH00066466428

Roll/Frame:   07/22/03   Specific Equipment
 
        /200320301040        
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee   OH00066469010

Roll/Frame:   07/22/03   Specific Equipment
 
        /200320301042        
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00066656097

Roll/Frame:   07/25/03   Specific Equipment
 
          /200320900626        

86



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Bombardier Capital Inc.   20041820292

Roll/Frame:
/200418100172   06/25/04   Termination of OH00066656097
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00066806177

Roll/Frame:   07/30/03   Specific Equipment
 
          /200321201126        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20041820298

Roll/Frame:
/200418100178   06/25/04   Termination of OH00066806177
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00066806399

Roll/Frame:   07/30/03   Specific Equipment
 
          /200321201128        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20041820296

Roll/Frame:
/200418100176   06/25/04   Termination of OH00066806399
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00066806733

Roll/Frame:   07/30/03   Specific Equipment
 
          /200321201130        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20041820294

Roll/Frame:
/200418100174   06/25/04   Termination of OH00066806733
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00067851305

Roll/Frame:   08/27/03   Specific Equipment
 
          /200324001740        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20041820300

Roll/Frame:
/200418100180   06/25/04   Termination of OH00067851305
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00068110629

Roll/Frame:   09/04/03   Specific Equipment
 
          /200324801666        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20041820284

Roll/Frame:
/200418100166   06/25/04   Termination of OH00068110629
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00069621269

Roll/Frame:   01/16/03   Specific Equipment
 
          /200329001202        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20040200474

Roll/Frame:
/200402000626   01/15/04   Termination of OH00069621269

87



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Bombardier Capital Inc.   OH00070636809

Roll/Frame:   11/05/03   Specific Equipment
 
          /200331800336        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20040200472

Roll/Frame:
/200402000624   01/15/04   Termination of OH00070636809
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH00071808936

Roll/Frame:   12/12/03   Specific Equipment
 
          /200334901784        
 
                       
 
  02/22/07   Bombardier Capital Inc.   20040200476

Roll/Frame:
/200402000628   01/15/04   Termination of OH00071808936
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00072879360

Roll/Frame:   01/14/04   Specific Equipment
 
        /200401504212        
 
                       
 
  02/22/07                    
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00072880949   01/14/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00072881406   01/14/04   Equipment
 
                       
 
  02/22/07   Bombardier Capital, Inc.   OH00073073111   01/20/04   Equipment
 
                       
 
  02/22/07   Bombardier Capital, Inc.   20040360686   02/03/04   Termination of
OH00073073111
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00073618056   02/05/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00073618490   02/05/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00074056358   02/19/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00074056914   02/19/04   Equipment

88



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00074057471   02/19/04   Equipment
 
                       
 
  02/22/07   Banc of America Leasing & Capital, LLC   OH00074537732   03/04/04  
Equipment Lease
 
                       
 
  02/22/07   Banc of America Leasing & Capital, LLC   20041050610   04/12/04  
Amendment to Collateral Description
 
                       
 
  02/22/07   Banc of America Leasing & Capital, LLC   20062230528   08/10/06  
Termination of 20041050610
 
                       
 
  02/22/07   U.S. Bank National Association   OH00075876690   04/08/04   In Lieu
Filing for Financing Statement No. 94163843, Filed on 09/26/94 in Hamilton
County, OH

In Lieu Filing for Financing Statement No. 219657, Filed on 09/230/94 in Boone
County, KY Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00077195103   05/12/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00078106460   06/07/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00078859182   06/25/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00078859415   06/25/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00078859748   06/25/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00078859960   06/25/04   Equipment

89



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00078860216   06/25/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00078860549   06/25/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00078860872   06/25/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00078860872   06/25/04   Equipment
 
                       
 
  02/22/07   Bombardier Capital Inc.   OH0079258129   07/08/04   Equipment
 
                       
 
  02/22/07   Bombardier Capital Inc.   20051240482   05/03/05   Termination of
OH0079258129
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00080406086   08/09/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00080406642   08/09/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00080406864   08/09/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00080407098   08/09/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00080407210   08/09/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00080407543   08/09/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00080407765   08/09/04   Equipment

90



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00080407987   08/09/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Loan Trustee,
Mortgagee   OH00080408111   08/09/04   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, N.A., as Trustee   OH00080836491  
08/23/04   In Lieu Filing for Financing Statement No. 287978, Filed on 10/26/99
in Boone County, KY

Equipment Lease
 
                       
 
  02/22/07   Bombardier Capital Inc.   20051240484   05/03/05   Termination of
OH00081321946
 
                       
 
  02/22/07   Bombardier Capital Inc.   20051240486   05/03/05   Termination of
OH00083063778
 
                       
 
  02/22/07   Bombardier Capital Inc.   20051240488   05/03/05   Termination of
OH00084267630
 
                       
 
  02/22/07   Canon Financial Services, Inc.   OH00084899750   12/27/04  
Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee   OH00089033478   05/03/05   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee   OH00089033812   05/03/05   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee   OH00089034157   05/03/05   Equipment
 
                       
 
  02/22/07   Wells Fargo Bank Northwest, National Association, as Security
Trustee   OH00089034268   05/03/05   Equipment
 
                       
 
  02/22/07   The Goodyear Tire & Rubber Company   OH00089468833   05/17/05  
Equipment, Tires
 
                       
 
  02/22/07   The Goodyear Tire & Rubber Company   OH00089468944   05/17/05  
Equipment, Tires
 
                       
 
  02/22/07   The Goodyear Tire & Rubber Company   OH00089505075   05/17/05  
Equipment, Tires
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093028796   09/07/05  
Equipment Lease

91



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093029142   09/07/05  
Equipment Lease
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093029364   09/07/05  
Equipment Lease
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093029586   09/07/05  
Equipment Lease
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093029697   09/07/05  
Equipment Lease
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093029819   09/07/05  
Equipment Lease
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093029920   09/07/05  
Equipment Lease
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093030054   09/07/05  
Equipment Lease
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093030165   09/07/05  
Equipment Lease
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093235462   09/13/05  
Equipment Lease
 
                       
 
  02/22/07   General Electric Capital Corporation   OH00093409724   09/19/05  
Blanket Lien11
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   OH00093537967   09/22/05  
Equipment Lease
 
                       
 
  02/22/07   Atlantic Southeast Airlines, Inc.   20052840178   10/07/05  
Termination of OH00093537967
 
                       
 
  02/22/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   OH00093597256   09/23/05   Blanket Lien12
 
                       
 
  02/22/07   First Union Commercial Corp   OH00097297931   01/03/06   In Lieu
Filing for Financing Statement No. 990000056489, Filed on 03/31/91 in FL, SOS
Equipment Lease
 
                       
 
  02/22/07   First Union Commercial Corp   20061030476   04/13/06   Termination
of OH00097297931
 
                       
 
  02/22/07   First Union Commercial Corp   OH00097474452   01/06/06   In Lieu
Filing for Financing Statement No. 910000056488, Filed on 03/31/91 in FL, SOS
 
                       
 
                      Equipment Lease

 

11   Lien to be released at closing.   12   Lien to be released at closing.

92



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   First Union Commercial Corp   20062900482   10/17/06   Termination
of OH00097474452
 
                       
 
  02/22/07   Wilmington Trust Company   OH00100815270   04/12/06   Equipment
 
                       
 
  02/22/07   Wilmington Trust Company   20063480058   12/13/06   Termination of
OH00100815270
 
                       
 
  02/22/07   Wilmington Trust Company   OH00102464853   05/22/06   Equipment
 
                       
 
  02/22/07   Wachovia Bank, National Association, not in its individual
capacity, but solely as owner trustee   OH00107524654   10/10/06   Equipment
Lease
 
                       
 
  02/22/07   Manufactures and Traders Trust Company, as Loan Trustee  
OH00108337133   11/01/06   Equipment Lease
 
                       
 
  02/22/07   U.S. Bank National Association   OH00108927528   11/15/06  
Equipment Lease
 
                       
 
  02/22/07   U.S. Bank National Association, not in its individual capacity, but
solely as owner trustee   OH00111529327   01/31/07   Equipment Lease
 
                       
 
      U.S. Bank National Association   20071140120   04/24/07   Termination of
OH00075876690
 
                       
 
      Wells Fargo Bank Northwest, National Association, as Owner Trustee  
20071140166   04/24/07   Termination of OH00052897122
 
                       
 
      Wells Fargo Bank Northwest, National Association, as Owner Trustee  
20071140150   04/24/07   Termination of OH00058178982
 
                       
Crown Rooms, Inc.
                       
 
                       
Secretary of State, NY — UCCs
  02/26/07   General Electrical Capital Corporation, as Collateral Agent  
200412011220321   12/01/04   Blanket Lien13
 
                       
 
  02/26/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   200412031229652   12/03/04   Blanket Lien

 

13   Lien to be released at closing.

93



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/26/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   200509201020637   09/20/05   Termination of 200412031229652
 
                       
 
  02/26/07   General Electrical Capital Corporation   200509191009438   09/19/05
  Blanket Lien14
 
                       
 
  02/26/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   200509231032804   09/23/05   Blanket Lien15
 
                       
Secretary of State, NY — Federal Tax Liens
  02/26/07   Clear   Clear   Clear   Clear
 
                       
DAL Global
Services, LLC
                       
 
                       
Secretary of State, DE — UCCs
  02/23/07   Lease Corporation of America   30756174   03/17/03   Equipment
Lease
 
                       
 
  02/23/07   Lektro, Inc.   41286782   05/07/04   Specific Equipment
 
                       
 
  02/23/07   Lektro, Inc.   42608406   09/16/04   Termination of 41286782
 
                       
 
  02/23/07   Lektro, Inc.   41482050   05/27/04   Specific Equipment
 
                       
 
  02/23/07   Lektro, Inc.   42608307   09/16/04   Termination of 41482050
 
                       
 
  02/23/07   Lektro, Inc.   41754060   06/24/04   Specific Equipment
 
                       
 
  02/23/07   DAL Global Service   42608018   09/16/04   Termination of 41754060
 
                       
 
  02/23/07   Lektro, Inc.   42608687   09/16/04   Termination of 41754060
 
                       
 
  02/23/07   Davin, Inc.   42768101   10/01/04   Specific Equipment
 
                       
 
  02/23/07   First Fleet Corporation   42949826   10/20/04   Equipment Lease
 
                       
 
  02/23/07   First Fleet Corporation   42950071   10/20/04   Equipment Lease
(Delta Air Lines, Inc. is Assignor S/P)
 
                       
 
  02/23/07   First Fleet Corporation   42950212   10/20/04   Equipment Lease
(Delta Air Lines, Inc. is Assignor S/P)
 
                       
 
  02/23/07   First Fleet Corporation as Trustee for Delta A Trust   42950246  
10/20/04   Equipment Lease (Delta Air Lines, Inc. is Assignor S/P)

 

14   Lien to be released at closing.   15   Lien to be released at closing.

94



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   First Fleet Corporation as Trustee for Delta B Trust   42950253  
10/20/04   Equipment Lease (Delta Air Lines, Inc. is Assignor S/P)
 
                       
 
  02/23/07   First Fleet Corporation   42950329   10/20/04   Equipment Lease
(Delta Air Lines, Inc. is Assignor S/P)
 
                       
 
  02/23/07   HSH Nordbank AG, New York Branch, it’s successors and/or assigns  
42998005   10/25/04   Equipment Lease (First Fleet Corporation is Assignor S/P)
 
                       
 
  02/23/07   Fortbrand Services, Inc.   43241702   11/12/04   Specific Equipment
 
                       
 
  02/23/07   Fortbrand Services, Inc.   43241801   11/12/04   Specific Equipment
 
                       
 
  02/23/07   General Electric Capital Corporation, as Collateral Agent  
43376060   12/01/04   Blanket Lien16
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   43393735   12/02/04   Blanket Lien
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52911445   09/20/05   Termination of 43393735
 
                       
 
  02/23/07   Hillcrest Bank   51034595   04/05/05   Specific Equipment
 
                       
 
  02/23/07   Security Bank of Kansas City, Kansas   61301134   04/05/06  
Assignment of 51034595 to Security Bank of Kansas City, Kansas
 
                       
 
  02/23/07   Fortbrand Services, Inc.   51464255   04/29/05   Specific Equipment
 
 
  02/23/07   Fortbrand Services, Inc.   51489419   05/03/05   Specific Equipment
 
                       
 
  02/23/07   Fortbrand Services, Inc.   51584458   05/23/05   Specific Equipment
 
                       
 
  02/23/07   Fortbrand Services, Inc.   51721050   06/06/05   Specific Equipment
 
                       
 
  02/23/07   Fortbrand Services, Inc.   52132398   07/12/05   Specific Equipment
 
                       
 
  02/23/07   Fortbrand Services, Inc.   52678820   08/29/05   Specific Equipment

 

16   Lien to be released at closing.

95



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   Adaptive Engineering Ltd.   52851351   09/14/05   Equipment Lease
 
                       
 
  02/23/07   Adaptive Engineering Ltd.   52851419   09/14/05   Specific
Equipment
 
                       
 
  02/23/07   Adaptive Engineering Ltd.   60244889   01/20/06   Termination of
52851419
 
                       
 
  02/23/07   General Electric Capital Corporation   52877679   09/16/05  
Blanket Lien17
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52943067   09/22/05   Blanket Lien18
 
                       
 
  02/23/07   Fortbrand Services, Inc.   53247427   10/20/05   Specific Equipment
 
                       
 
  02/23/07   Fortbrand Services, Inc.   53676435   11/29/05   Specific Equipment
 
                       
 
  02/23/07   Fortbrand Services, Inc.   61705037   05/19/06   Specific Equipment
 
                       
 
  02/23/07   Fortbrand Services, Inc.   62793545   08/11/06   Specific Equipment
 
                       
 
  02/23/07   Fortbrand Services, Inc.   63424223   10/03/06   Specific Equipment
 
                       
DAL Moscow, Inc.
                       
 
                       
Secretary of State, DE — UCCs
  02/23/07   General Electric Capital Corporation, as Collateral Agent  
43376029   12/01/04   Blanket Lien19
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   43393933   12/02/04   Blanket Lien
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   529911536   09/20/05   Termination of 43393933
 
                       
 
  02/23/07   General Electric Capital Corporation   52877687   09/16/05  
Blanket Lien20

 

17   Lien to be released at closing.   18   Lien to be released at closing.   19
  Lien to be released at closing.   20   Lien to be released at closing.

96



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52942945   09/22/05   Blanket Lien21
 
                       
Secretary of State, DE — Federal Tax Liens
  02/23/07   Clear   Clear   Clear   Clear
 
                       
Delta AirElite Business Jets, Inc.
                       
 
                       
Secretary of State, KY-UCCs
  02/28/07   General Electric Capital Corporation   2005-2117655-24   09/19/05  
Blanket Lien22
 
                       
 
  02/28/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   2005-2118805-62   09/23/05   Blanket Lien23
 
                       
Delta Benefits Management, Inc.
                       
 
                       
Secretary of State, DE — UCCs
  02/23/07   General Electric Capital Corporation, as Collateral Agent  
51644195   05/27/05   Blanket Lien24
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   51658526   05/27/05   Blanket Lien
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52911478   09/20/05   Termination of 51658526
 
                       
 
  02/23/07   General Electric Capital Corporation   52877703   09/16/05  
Blanket Lien25

 

21   Lien to be released at closing.   22   Lien to be released at closing.   23
  Lien to be released at closing.   24   Lien to be released at closing.   25  
Lien to be released at closing.

97



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   American Express Travel Related Services Company, Inc   52942721  
09/22/05   Blanket Lien26
 
                       
Secretary of State, DE — Federal Tax Liens
  02/23/07   Clear   Clear   Clear   Clear
 
                       
Delta Connection Academy, Inc.
                       
 
                       
Secured Transaction Registry, FL — UCCs
  02/21/07   Frasca International, Inc.   200304667674   08/11/03   Equipment
Lease
 
                       
 
  02/21/07   American Express Business Finance   200407065588   06/01/04  
Blanket Lien
 
                       
 
  02/21/07   American Express Business Finance   200509033650   02/23/05  
Specific Equipment
 
                       
 
  02/21/07   GreatAmerica Leasing Corporation   200509901377   06/10/05  
Specific Equipment
 
                       
 
  02/21/07   General Electric Capital Corporation   200500721570   09/19/05  
Blanket Lien27
 
                       
 
  02/21/07   Frasca International, Inc.   200602645075   05/15/06   Equipment
Lease
 
                       
 
  02/21/07   Frasca International, Inc.   200602645083   05/15/06   Equipment
Lease
 
                       
Delta Loyalty Management Services, LLC
                       
 
                       
Secretary of State, DE — UCCs
  02/23/07   General Electric Capital Corporation, as Collateral Agent  
43376037   12/01/04   Blanket Lien28
 
                       
 
      American Express Travel Related Services Company, Inc., as Collateral
Agent   43400712   12/02/04   Blanket Lien

 

26   Lien to be released at closing.   27   Lien to be released at closing.   28
  Lien to be released at closing.

98



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
      American Express Travel Related Services Company, Inc., as Collateral
Agent   50558495   02/18/05   Amendment to 43400712 (Debtor name changed to
Delta Loyalty Management Services, LLC)
 
                       
 
      American Express Travel Related Services Company, Inc., as Collateral
Agent   52911544   09/20/05   Termination of 43400712
 
                       
 
      General Electric Capital Corporation, as Collateral Agent   51634717  
05/26/05   Blanket Lien29
 
                       
 
      General Electric Capital Corporation   52877729   09/16/05   Blanket
Lien30
 
                       
 
      American Express Travel Related Services Company, Inc., as Collateral
Agent   52943091   09/22/05   Blanket Lien31
 
                       
Secretary of State, DE — Federal Tax Liens
  02/23/07   Clear   Clear   Clear   Clear
 
                       
Delta Technology, LLC
                       
 
                       
Cooperative
Authority, GA -
UCCs
  02/22/07   CISCO Systems Capital Corporation   060-2002-02870   03/01/02  
Specific Equipment
 
                       
 
  02/22/07   CISCO Systems Capital Corporation   060-2006-05869   05/09/06  
Amendment to 060-2002-02870 (Debtor name changed to Delta Technology, LLC)
 
                       
 
  02/22/07   CISCO Systems Capital Corporation   060-2007-02354   02/22/07  
Continuation of 060-2002-02870
 
                       
 
  02/22/07   Sun Microsystems Finance, A Sun Microsystems, Inc., Business  
067-2002-009637   09/17/02   Equipment Lease

 

29   Lien to be released at closing.   30   Lien to be released at closing.   31
  Lien to be released at closing.

99



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/22/07   Sun Microsystems Finance, A Sun Microsystems, Inc., Business  
067-2002-009638   09/17/02   Specific Equipment
 
                       
 
  02/22/07   Citicapital Commercial Corp   007-2003-001742   02/18/03   Specific
Equipment
 
                       
 
  02/22/07   Citicapital Commercial Corp   007-2003-009108   08/15/03  
Termination of 007-2003-001742
 
                       
 
  02/22/07   Thompson Tractor Co., Inc.   067-2004-008585   08/23/04   Specific
Equipment and proceeds of the collateral
 
                       
 
  02/22/07   General Electric Capital Corporation, as Collateral Agent  
060-2004-15220   12/02/04   Blanket Lien32
 
                       
 
  02/22/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   060-2004-15422   12/07/04   Blanket Lien
 
                       
 
  02/22/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   060-2005-11855   09/22/05   Termination of 060-2004-15422
 
                       
 
  02/22/07   Precision Data Systems Inc.   069-2005-1000   04/07/05   Specific
Equipment
 
                       
 
  02/22/07   General Electric Capital Corporation   060-2005-11737   09/19/05  
Blanket Lien33
 
                       
 
  02/22/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   060-2005-11941   09/23/05   Blanket Lien34
 
                       
Epsilon Trading, LLC
                       
 
                       
Secretary of State, DE — UCCs
  02/23/07   General Electric Capital Corporation, as Collateral Agent  
43376045   12/01/04   Blanket Lien35

 

32   Lien to be released at closing.   33   Lien to be released at closing.   34
  Lien to be released at closing.   35   Lien to be released at closing.

100



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   43394071   12/02/04   Blanket Lien
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52911569   09/20/05   Termination of 43394071
 
                       
 
  02/23/07   General Electric Capital Corporation   52877851   09/16/05  
Blanket Lien36
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52942812   09/22/05   Blanket Lien37
 
                       
Secretary of State, DE — Federal Tax Liens
  02/23/07   Clear   Clear   Clear   Clear
 
                       
Kappa Capital Management, LLC.
                       
 
                       
Secretary of State, DE — UCCs
  02/23/07   General Electric Capital Corporation, as Collateral Agent  
43376052   12/01/04   Blanket Lien38
 
                       
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   43394469   12/02/04   Blanket Lien39
 
                       
 
  03/06/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   4339976   09/20/05   Termination of 43399765 Possible Error.
Debtor is Kappa Capital Management, Inc. but Filing No. is for Delta Corporate
Identity
 
                       
 
  02/23/07   General Electric Capital Corporation   52877919   09/16/05  
Blanket Lien40

 

36   Lien to be released at closing.   37   Lien to be released at closing.   38
  Lien to be released at closing.   39   Lien to be released at closing.   40  
Lien to be released at closing.

101



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  02/23/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52942986   09/22/05   Blanket Lien41
 
                       
Secretary of State, DE — Federal Tax Liens
  02/23/07   Clear   Clear   Clear   Clear
 
                       
DAL Aircraft Trading
                       
 
                       
Secretary of State, DE — UCCs
  03/06/07   General Electric Capital Corporation, as Collateral Agent  
43376003   12/01/04   Blanket Lien42
 
                       
 
  03/06/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   43400456   12/02/04   Blanket Lien
 
                       
 
  03/06/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52911429   09/20/05   Termination of 43400456
 
                       
 
  03/06/07   General Electric Capital Corporation   52877661   09/16/05  
Blanket Lien43
 
                       
 
  03/06/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52943109   09/22/05   Blanket Lien44
 
                       
Secretary of State, DE — Federal Tax Liens
  03/06/07   Clear   Clear   Clear   Clear
 
                       
Delta Corporate Identity
                       
 
                       
Secretary of State, DE — UCCs
  03/06/07   General Electric Capital Corporation, as Collateral Agent  
43375997   12/01/04   Blanket Lien45

 

41   Lien to be released at closing.   42   Lien to be released at closing.   43
  Lien to be released at closing.   44   Lien to be released at closing.   45  
Lien to be released at closing.

102



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  03/06/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   43399765   12/02/04   Blanket Lien
 
                       
 
  03/06/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52911486   09/20/05   Termination of 43399765
 
                       
 
  03/06/07   General Electric Capital Corporation   52877711   09/16/05  
Blanket Lien46
 
                       
 
  03/06/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52943034   09/22/05   Blanket Lien47
 
                       
Secretary of State, DE — Federal Tax Liens
  03/06/07   Clear   Clear   Clear   Clear
 
                       
Delta Ventures III,
LLC
                       
 
                       
Secretary of State, DE — UCCs
  03/06/07   General Electric Capital Corporation, as Collateral Agent  
43376078   12/01/04   Blanket Lien48
 
                       
 
  03/06/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   43394410   12/02/04   Blanket Lien
 
                       
 
  03/06/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52911551   09/20/05   Termination of 43394410
 
                       
 
  03/06/07   General Electric Capital Corporation   52877737   09/16/05  
Blanket Lien49

 

46   Lien to be released at closing.   47   Lien to be released at closing.   48
  Lien to be released at closing.   49   Lien to be released at closing.

103



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description
 
  03/06/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   52942929   09/22/05   Blanket Lien50
 
                       
Secretary of State, DE — Federal Tax Liens
  03/06/07   Clear   Clear   Clear   Clear
 
                       
SONG, LLC
                       
 
                       
Secretary of State, NY — UCCs
  03/09/07   General Electric Capital Corporation, as Collateral Agent  
200412011220345   12/01/04   Blanket Lien51
 
                       
 
  03/09/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   200412031229741   12/03/04   Blanket Lien
 
                       
 
  03/09/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   200509201020598   09/19/05   Termination of 200412031229741
 
                       
 
  03/09/07   General Electric Capital Corporation   200509191009464   09/19/05  
Blanket Lien52
 
                       
 
  03/09/07   American Express Travel Related Services Company, Inc., as
Collateral Agent   200509231032765   09/23/05   Blanket Lien53
 
                       
Secretary of State, NY — Federal Tax Liens
  03/09/07   Clear   Clear   Clear   Clear

 

50   Lien to be released at closing.   51   Lien to be released at closing.   52
  Lien to be released at closing.   53   Lien to be released at closing.

104



--------------------------------------------------------------------------------



 



Schedule 3.07
(continued)
C. Surety Bonds
Each of the Surety Bonds referred to on Schedule 6.03 (Indebtedness).

 



--------------------------------------------------------------------------------



 



Schedule 3.07
(continued)
D. Cash Collateral, Restricted Cash and Escrow Accounts

                              LINE OF   Bond L/C   COLLATERALIZED     AMOUNT OF
L/C’s OR   BANK FACILITY   CREDIT   Trust   AMOUNT     BONDS OUTSTANDING1  
BARCLAYS SAFI
      RC     8,595,798.85       N/A  
 
                       
BARCLAYS2
  $52.6MM   L     45,793.187.55       43,612.559.00  
 
                       
BBVA
  EUR 150K   L     185,000.00       185,000.00  
 
          Approx USD Equivalent
EUR 139,000.00     Approx USD Equivalent  
 
                       
BONY
  $200 MM   T     139,449,591.00       N/A  
 
      T     7,136,449.00       N/A  
 
      T     1,654,807.00       N/A  
 
      T     15,000,000.00       N/A  
 
                       
CITIBANK, N. A.
  $250,000   RC     250,000.00       N/A  
 
  $3MM   L     1,561,667.43       1,280,796.003  
 
      RC     3,000,000.00       N/A  
(GE collateral to be released post- emergence)
      L     4,785,985.05       4,558,081.00  
 
                       
IATA
      RC     40,000,000.00       N/A  
 
                       
JPMORGAN CHASE
  $35MM   L     14,612,969.02       14,325,079.00  

 

1   The lists of outstanding Letters of Credit and Surety Bonds are provided in
Schedule 6.03 (Indebtedness).   2   The referenced letter of credit is provided
for the benefit of New Sky, Ltd., a wholly-owned subsidiary of Delta Air Lines,
Inc., on behalf of Delta Air Lines, Inc. and DAL Global Services, LLC. Amounts
are shown as of March 31, 2007.

 



--------------------------------------------------------------------------------



 



                              LINE OF   Bond L/C   COLLATERALIZED     AMOUNT OF
L/C’s OR   BANK FACILITY   CREDIT   Trust   AMOUNT     BONDS OUTSTANDING1  
KBC
  EUR 295K   L     183,897.39       183,987.39  
(Covers DL, DGS)
          *Approx USD Equivalent
EUR 138,145.56     *Approx USD Equivalent  
 
                       
LIBERTY MUTUAL
  $  45MM   B     43,938,785.13       38,056,371.39  
 
                       
NATWEST
  $  22MM   RC     37,391,131.01       N/A  
 
          *Approx USD Equivalent          
 
      G   BP11,547,165          
 
                       
SMITH BARNEY3
  $   6MM   B     3,035,000.00       17,005,779.89  
 
  $ 13MM   L     15,873,025.98       15,500,000.00  
 
                       
US BANK
      RC     688,800,143.25       N/A  

 

*   CIBC Amount is an approximate USD equivalent   L=   Letter of Credit   T=  
Trust Agreement   B=   Surety Bond   RC=   Restricted Cash

 

3   This account is held at Smith Barney, but the Security Agreement is with
Travelers.

3



--------------------------------------------------------------------------------



 



Schedule 3.07
(continued)
E. Liens Created Under the Following:
Special Facility Bond Agreements
Those certain agreements, styled lease agreements, use agreements, facility
agreements, and loan agreements and any and all similar agreements executed in
connection with the issuance of the following special facility bonds (and any
bonds that were refinanced or refunded with the proceeds of such special
facility bonds):

•   Development Authority of Clayton County Special Facilities Revenue Bonds,
Series 2000A ($64,985,000)   •   Development Authority of Clayton County Special
Facilities Revenue Bonds, Series 2000B ($115,555,000)   •   Development
Authority of Clayton County Special Facilities Revenue Bonds, Series 2000C
($120,355,000)   •   Kenton County Airport Board Special Facilities Revenue
Bonds (Delta Air Lines, Inc. Project), Series 2000A ($28,315,000)   •   Kenton
County Airport Board Special Facilities Revenue Bonds (Delta Air Lines, Inc.
Project), Series 2000B ($33,800,000)   •   Salt Lake City, Salt Lake County,
Utah Special Facilities Revenue Refunding Bonds (Delta Air Lines, Inc. Project),
Series 2000 ($23,510,000)   •   Chicago-O’Hare International Airport Special
Facility Revenue Refunding Bonds, Series 1992 (Delta Air Lines, Inc. Terminal
Project)($33,880,000)   •   The Port Authority of New York and New Jersey
Special Project Bonds, Series 1R, Delta Air Lines, Inc. Project (LaGuardia
Airport Passenger Terminal) ($96,500,000)   •   Regional Airports Improvement
Corporation Facilities Sublease Refunding Revenue Bonds, Issue of 1996, Delta
Air Lines Inc. (Los Angeles International Airport) ($88,000,000)   •  
Massachusetts Port Authority Special Facilities Revenue Bonds (Delta Air Lines,
Inc. Project), Series 2001A, 2001B and 2001C ($497,585,000)

Leasehold Mortgage at LGA

•   Mortgagor: Delta Air Lines, Inc.

•   Mortgagee: The Bank of New York

•   Date: December 1, 1992

•   Expiration Date: Full repayment of the Bonds

•   Security Interest Granted: All of Delta’s right, title and interest in and
to its leasehold interest in a passenger terminal at LaGuardia Airport,
Flushing, New York, which was leased by Delta pursuant to a lease dated
December 10, 1980 (known as Lease No. AG-865)

•   Payments Secured: Debt Service payable by Delta under The Port Authority of
New York and New Jersey Special Project Bonds, Series 1R (authorized
November 23, 1992)

 



--------------------------------------------------------------------------------



 



Personal Property Security Interest at LGA

•   Grantor: Delta Air Lines, Inc.

•   Secured Party: The Port Authority of New York and New Jersey (which pursuant
to the Trust Indenture assigned all of its rights in such security interest to
the Bank of New York, as indenture trustee)

•   Date: December 1, 1992

•   Security Interest Granted: All of Delta’s right, title and interest in and
to certain personal property (including, among other property, conveyors,
loading bridges and a telephone system)

•   Payments Secured: Facility Rental payments as required under the Agreement
of Lease between Delta and the Port Authority of New York and New Jersey, dated
December 10, 1980 (known as Lease No. AG-865)

5



--------------------------------------------------------------------------------



 



Schedule 3.07
(continued)
F. Other:
Liens in favor of SunTrust Bank pursuant to the Banking Services Risk Agreement
dated October 6, 2004 between SunTrust Bank, Borrower and each of its
Subsidiaries party thereto.
Liens in favor of JPMorgan Chase Bank, N.A. pursuant to the Global Custody
Agreement dated March 7, 2001 between Kappa Capital Management, Inc. and
JPMorgan Chase Bank, N.A. (as successor to The Chase Manhattan Bank).
Liens in favor of The Boeing Company, pursuant to the Security Agreement dated
March 4, 2005, between Delta Air Lines, Inc. and The Boeing Company.

6



--------------------------------------------------------------------------------



 



Schedule 3.09
LITIGATION AND ENVIRONMENTAL MATTERS
Litigation matters:

  •   State and federal litigation arising from the crash of Comair Flight 5191
shortly after takeoff from the Blue Grass Airport in Lexington, Kentucky, on
August 27, 2006, as such litigation is more fully described on the Borrower’s
most recent Form 10-Q.

Environmental matters:
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.14
ERISA
A Termination Event has or is reasonably expected to occur as of the Closing
Date with respect to the following Plans:

  •   Delta Pilots Retirement Plan – As of December 31, 2006, the Pension
Benefit Guaranty Corporation assumed trusteeship of this Plan in connection with
the distress termination thereof.     •   Western Air Lines, Inc. Pilots Defined
Benefit Plan – During the week of April 23, 2007, the Borrower provided a notice
of intent to terminate this Plan in a standard termination.

 



--------------------------------------------------------------------------------



 



Schedule 3.15(a)
OWNED REAL ESTATE

                                  Owner   Building/Use   Approximate Acreage  
Street   City   State   Zip
Delta Air Lines, Inc.
  Reservations Center     17.97     700 S. Central Ave   Hapeville   GA    
30354  
 
                               
 
                             
Delta Air Lines, Inc.
  Camp Creek Employee
Parking Lot   57.558
(plus 0.5345 access easement)   Camp Creek Parkway   College Park   GA     30320
 
 
                               
Delta Air Lines, Inc.
  A-4 Building     2.5990     720 Doug Davis   Hapeville   GA     30354  
 
                               
Delta Air Lines, Inc.
  Reliability Center     9.5038     760 Doug Davis   Hapeville   GA     30354  
 
                               
Delta Air Lines, Inc.
  A-3 Building and Related Parking on North Side of International/Custer    
13.159     1001 International Blvd.   Hapeville   GA     30354  
 
                               
Delta Air Lines, Inc.
  Non-contiguous
parking for A-3   2.696 (2.101 + 0.595 acres – parking east of Lang and south of
Custer)   Corner of Custer, Lang and Elkins    Hapeville   GA      30354   
 
                               
Delta Air Lines, Inc.
  unimproved land
used for overflow
parking for A-3   0.37 acre (16,226 square feet)   3425 & 3429 Elkins Street  
Hapeville   GA     30354  

 



--------------------------------------------------------------------------------



 



Schedule 3.17
TAXES
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.18
PRE-OCTOBER 22, 1994 SECTION 1110 COLLATERAL

                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N926DL   1988     49713     Pratt & Whitney JT8D-219   P718170D, P718171D
 
                           
McDonnell Douglas MD-88
  N927DA   1988     49714     Pratt & Whitney JT8D-219   P718172D
 
                           
McDonnell Douglas MD-88
  N928DL   1988     49715     Pratt & Whitney JT8D-219   P718175D, P718176D
 
                           
McDonnell Douglas MD-88
  N929DL   1988     49716     Pratt & Whitney JT8D-219   P718177D, P718178D
 
                           
McDonnell Douglas MD-88
  N930DL   1988     49717          
 
                           
McDonnell Douglas MD-88
  N931DL   1988     49718     Pratt & Whitney JT8D-219   P718202D, P718203D
 
                           
McDonnell Douglas MD-88
  N932DL   1989     49719     Pratt & Whitney JT8D-219   P718224D, P718225D
 
                           
McDonnell Douglas MD-88
  N933DL   1989     49720     Pratt & Whitney JT8D-219   P718212D, P718208D
 
                           
McDonnell Douglas MD-88
  N934DL   1989     49721     Pratt & Whitney JT8D-219   P718216D, P718217D  
McDonnell Douglas MD-88
  N935DL   1989     49722     Pratt & Whitney JT8D-219   P718218D, P718223D

 



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N936DL   1989     49723     Pratt & Whitney JT8D-219   P718226D, P718228D
 
                           
McDonnell Douglas MD-88
  N937DL   1989     49810     Pratt & Whitney JT8D-219   P718247D, P718248D
 
                           
McDonnell Douglas MD-88
  N938DL   1989     49811     Pratt & Whitney JT8D-219   P725356D, P718282D
 
                           
McDonnell Douglas MD-88
  N939DL   1989     49812     Pratt & Whitney JT8D-219   P725358D, P725368D
 
                           
McDonnell Douglas MD-88
  N940DL   1989     49813     Pratt & Whitney JT8D-219   P725393D,
 
                           
 
                      Pratt & Whitney JT8D-219 (shown as Pratt & Whitney
JT8D-217 on FAA record)   P726021D
 
                           
McDonnell Douglas MD-88
  N941DL   1989     49814     Pratt & Whitney JT8D-219   P725395D, P725416D
 
                           
McDonnell Douglas MD-88
  N942DL   1989     49815     Pratt & Whitney JT8D-219   P725354D, P725396D
 
                           
McDonnell Douglas MD-88
  N943DL   1989     49816     Pratt & Whitney JT8D-219   P725403D, P725419D  
McDonnell Douglas MD-88
  N944DL   1989     49817          

2



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N945DL   1989     49818     Pratt & Whitney JT8D-219   P725373DCN, P725390DCN
 
                           
McDonnell Douglas MD-88
  N948DL   1989     49879     Pratt & Whitney JT8D-219   P725488D, P725489D
 
                           
McDonnell Douglas MD-88
  N950DL   1990     49881     Pratt & Whitney JT8D-219   P718179D, P718214D
 
                           
McDonnell Douglas MD-88
  N951DL   1990     49882     Pratt & Whitney JT8D-219   P725513D, P725514D
 
                           
McDonnell Douglas MD-88
  N985DL   1991     53312     Pratt & Whitney JT8D-219   P725977D, P725978D
 
                           
McDonnell Douglas MD-88
  N986DL   1991     53313     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726011D, P725989D
 
                           
McDonnell Douglas MD-88
  N988DL   1991     53339     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726015D, P726007D  
McDonnell Douglas MD-88
  N989DL   1991     53341     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726047D, P726088D

3



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N991DL   1991     53343     Pratt & Whitney JT8D-219   P725939D, P725959D
 
                           
McDonnell Douglas MD-88
  N992DL   1991     53344     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726038D, P726031D
 
                           
McDonnell Douglas MD-88
  N994DL   1992     53346     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726051D, P726053D
 
                           
McDonnell Douglas MD-88
  N995DL   1992     53362     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726086D, P726081D
 
                           
McDonnell Douglas MD-88
  N997DL   1992     53364     Pratt & Whitney JT8D-219   P726067D, P726069D  
McDonnell Douglas MD-88
  N998DL   1992     53370     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726074D, P726077D

4



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N900DE   1992     53372     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726082D, P726087D
 
                           
McDonnell Douglas MD-88
  N901DE   1992     53378     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726052D, P726822D
 
                           
McDonnell Douglas MD-88
  N903DE   1992     53380     Pratt & Whitney JT8D-219   P726826D, P726827D
 
                           
McDonnell Douglas MD-88
  N904DE   1992     53409     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P725998D, P726872D
 
                           
McDonnell Douglas MD-88
  N906DE   1992     53415     Pratt & Whitney JT8D-219   P726009D, P726905D
 
                           
McDonnell Douglas MD-88
  N907DE   1992     53416     Pratt & Whitney JT8D-219   P726907D, P726908D
 
                           
McDonnell Douglas MD-88
  N909DE   1992     53418     Pratt & Whitney JT8D-219   P726923D, P726924D  
McDonnell Douglas MD-88
  N910DE   1992     53419     Pratt & Whitney JT8D-219   P725380D, P726918D

5



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N912DE   1993     49997     Pratt & Whitney JT8D-219   P726931D, P726933D
 
                           
McDonnell Douglas MD-88
  N913DE   1993     49956     Pratt & Whitney JT8D-219   P726865D, P726932D
 
                           
McDonnell Douglas MD-88
  N915DE   1993     53420     Pratt & Whitney JT8D-219   P726929D, P726952D
 
                           
McDonnell Douglas MD-88
  N916DE   1993     53421     Pratt & Whitney JT8D-219   P726950D, P726951D
 
                           
McDonnell Douglas MD-88
  N918DE   1993     49959     Pratt & Whitney JT8D-219   P726967D, P726968D
 
                           
McDonnell Douglas MD-88
  N919DE   1993     53422     Pratt & Whitney JT8D-219   P726976D, P726979D
 
                           
Boeing 757-232
  N601DL   1985     22808     Pratt & Whitney PW2037   P716336B
 
                           
Boeing 757-232
  N606DL   1985     22813     Pratt & Whitney PW2037   P716325B
 
                           
Boeing 757-232
  N608DA   1985     22815     Pratt & Whitney PW2037   P716348B
 
                           
Boeing 757-232
  N613DL   1986     22820     Pratt & Whitney PW2037   P716308B, P716385B
 
                           
Boeing 757-232
  N614DL   1986     22821          
 
                           
Boeing 757-232
  N615DL   1986     22822     Pratt & Whitney PW2037   P716366B, P716392B
 
                           
Boeing 757-232
  N639DL   1988     23993     Pratt & Whitney PW2037   P716305B, P716505B
 
                           

6



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
Boeing 757-232
  N640DL   1988     23994     Pratt & Whitney PW2037   P716506B, P716507B
 
                           
Boeing 757-232
  N642DL   1988     23996     Pratt & Whitney PW2037   P716512B, P716513B
 
                           
Boeing 757-232
  N643DL   1989     23997     Pratt & Whitney PW2037   P716510B, P716310B
 
                           
Boeing 757-232
  N644DL   1989     23998     Pratt & Whitney PW2037   P716514B, P716326B
 
                           
Boeing 757-232
  N646DL   1989     24217     Pratt & Whitney PW2037   P716518B, P716522B
 
                           
Boeing 757-232
  N647DL   1989     24218     Pratt & Whitney PW2037   P716523B, P716528B
 
                           
Boeing 757-232
  N648DL   1989     24372     Pratt & Whitney PW2037   P716359B, P716524B
 
                           
Boeing 757-232
  N649DL   1989     24389     Pratt & Whitney PW2037   P716526B, P716534B
 
                           
Boeing 757-232
  N651DL   1989     24391     Pratt & Whitney PW2037   P716521B, P716536B
 
                           
Boeing 757-232
  N652DL   1989     24392     Pratt & Whitney PW2037   P716537B, P716527B
 
                           
Boeing 757-232
  N655DL   1990     24395     Pratt & Whitney PW2037   P716543B, P716544B
 
                           
Boeing 757-232
  N656DL   1990     24396     Pratt & Whitney PW2037   P716545B, P716546B
 
                           
Boeing 757-232
  N671DN   1992     25332     Pratt & Whitney PW2037   P716577B, P716578B
 
                           
Boeing 757-232
  N672DL   1992     25977     Pratt & Whitney PW2037   P716581B, P716582B
 
                           
Boeing 757-232
  N674DL   1992     25979     Pratt & Whitney PW2037   P716586B, P716587B  
Boeing 757-232
  N676DL   1992     25981     Pratt & Whitney PW2037   P716590B, P716591B

7



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
Boeing 757-232
  N678DL   1992     25983     Pratt & Whitney PW2037   P716595B, P716596B
 
                           
Boeing 757-232
  N679DA   1992     26955     Pratt & Whitney PW2037   P716598B, P726701B
 
                           
Boeing 757-212
  N751AT   1984     23125     Pratt & Whitney PW2037   P716315, P716324
 
                           
Boeing 757-212
  N750AT   1984     23126     Pratt & Whitney PW2037   P716341, P716327
 
                           
Boeing 757-212
  N757AT   1984     23127     Pratt & Whitney PW2037   P716329, P716316
 
                           
Boeing 757-212
  N752AT   1984     23128     Pratt & Whitney PW2037   P716339, P716320
 
                           
Boeing 767-332
  N139DL   1992     25984     General Electric CF6-80A2   P580144
 
                           
Boeing 767-332
  N171DN   1990     24759          
 
                           
Boeing 767-332
  N173DN   1990     24800          
 
                           
Boeing 767-332
  N175DN   1990     24803     Pratt & Whitney PW4060   P724146B, P724147B
 
                           
Boeing 767-332
  N183DN   1993     27110     Pratt & Whitney PW4060   P724681B, P724682B
 
                           
Boeing 767-3P6
  N152DL   1990     24984     General Electric CF6-80C2B4   695307, 695376
 
                           
Boeing 767-3P6
  N153DL   1990     24985     General Electric CF6-80C2B4   695476, 695438
 
                           
Boeing 767-3P6
  N155DL   1991     25269     General Electric CF6-80C2B4   695442, 695334

8



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
Boeing 767-3P6
  N156DL   1991     25354     General Electric CF6-80C2B4   695374, 695521
 
                           
Canadair CL-600-2B19
  N936CA   1994     7043     General Electric CF34-3A1   807149, 807146
 
                           
Canadair CL-600-2B19
  N937CA   1994     7044     General Electric CF34-3A1   807147, 807151
 
                           
Canadair CL-600-2B19
  N938CA   1994     7046     General Electric CF34-3A1   807161, 807654
 
                           
Canadair CL-600-2B19
  N940CA   1994     7048     General Electric CF34-3A1   807169, 807170

DESCRIPTION OF ENGINES

                  Engine Model and Type   Year of Manufacture   Manufacturer’s
Serial Number
General Electric CF34-3A1
    1993       807070  
General Electric CF34-3A1
    1993       807051  

9



--------------------------------------------------------------------------------



 



Schedule 5.16
737-800 AIRCRAFT AGREEMENTS
1. Aircraft Sale and Purchase Agreement dated as of November 14, 2005, by and
between Delta Air Lines, Inc., as Seller, and C.I.T. Leasing Corporation, as
Buyer, for ten Boeing B737-800 Aircraft.
2. Aircraft Sale and Purchase Agreement dated as of December 6, 2006, by and
between Delta Air Lines, Inc., as Seller, and Babcock & Brown Aviation Finance
Limited, as Buyer, for 23 Boeing B737-800 Aircraft.
3. Aircraft Sale and Purchase Agreement dated as of December 6, 2006, by and
between Delta Air Lines, Inc., as Seller, and Aviation Capital Group Corp., as
Buyer for 15 Boeing B737-800 Aircraft.





--------------------------------------------------------------------------------



 



Schedule 6.03
INDEBTEDNESS
Intercompany Loans

                              Balance   Maximum         Outstanding as of  
Internal Credit Loan to:   Loan from:   4/30/07   Limit
Kappa Capital Management, Inc.
  Delta Benefits Management, Inc.   $ 182,518,228     $ 706,018,228  
Delta Air Lines, Inc.
  Kappa Capital Management, Inc.   $ 557,000,000     $ 900,000,000  
Delta Benefits Management, Inc.
  Kappa Capital Management, Inc.   $ 14,500,000     $ 200,000,000  
Epsilon Trading, LLC
  Kappa Capital Management, Inc.   $ 48,700,000     $ 300,000,000  
Delta Air Lines, Inc.
  Delta Technology, LLC   $ 260,000,000     $ 300,000,000  
Delta Air Lines, Inc.
  Delta Benefits Management, Inc.   $ 322,500,000     $ 322,500,000  
Delta Air Lines, Inc.
  DAL Global Services, LLC   $ 5,000,000     $ 25,000,000  
Delta Air Lines, Inc.
  ASA Holdings, Inc.   $ 522,165,287     $ 539,564,357  
Delta Loyalty Management, Inc.
  Kappa Capital Management, Inc.   $ 0     $ 50,000,000  

1



--------------------------------------------------------------------------------



 



Delta Air Lines, Inc. (As of 4/30/07)*

                              Fixed/       Amount     Floating  
Unsecured Debt
               
CVG Call Center Loan
    1,401,634     Fixed
Atlanta City Loan
    4,945,218     Fixed
Boston Terminal A Obligation
    134,211,526     Fixed
 
               
Tax-Exempt Debt
               
 
               
2000 Clayton County
               
Series A due 2029
    64,985,000     Floating
Series B due 2035
    110,155,000     Floating
Series C due 2035
    120,355,000     Floating
Off Balance Sheet
               
Hillsborough County LOC Draw
    14,020,750     Floating
2000 Salt Lake City
    23,510,000     Floating
2000 A Kenton County
    28,315,000     Floating
2000 B Kenton County
    33,800,000     Floating
1996 Los Angeles 6.35%
    46,855,000     Fixed
Series 1R Port Authority of NY & NJ 6.8%
    96,500,000     Fixed
1992 City of Chicago 6.45%
    33,880,000     Fixed
 
               
Secured Debt
               
 
               
2000-1 EETC
               
7.38% A-1 Tranche
    136,374,973     Fixed
7.57% A-2 Tranche
    738,136,000     Fixed
7.92% B Tranche
    182,497,000     Fixed
2001-1 EETC
               
6.62% A-1 Tranche
    129,977,115     Fixed
7.11% A-2 Tranche
    571,148,000     Fixed
7.71% B Tranche
    207,070,000     Fixed
2001-2 EEETC
               
A Tranche
    305,411,000     Floating
B Tranche
    137,853,000     Floating
C Tranche
    60,938,446     Floating
2002-1 EETC
               
6.72% G-1 Tranche
    420,917,320     Fixed
6.42% G-2 Tranche
    370,286,000     Fixed
7.78% C Tranche
    94,374,475     Fixed
8.27%D Tranche
    90,043,000     Fixed
2003-1 EETC
               
G Tranche
    278,455,379     Floating
C Tranche
    135,423,000     Floating
D Tranche
    6,804,638     Floating
Senior Secured Notes Due 2012
    182,132,283     Floating

2



--------------------------------------------------------------------------------



 



                              Fixed/       Amount     Floating  
Misc. Aircraft and Equipment Mortgages
               
GECC Spare Parts (Aircraft) Due 2011
    108,744,158     Floating
GECC Spare Parts (Engines) Due 2011
    152,735,789     Floating
GECC Spare Parts (Parts) Due 2011
    246,329,410     Floating
RBS 210,000,000 Due 2014
    182,331,831     Floating
NORD/LB N3746H Due 2018
    24,641,930     Floating
NORD/LB N3748Y Due 2018
    24,641,930     Floating
Halifax N845MH/N867DA Due 2018
    115,926,488     Floating
RBS N3762Y Due 2019
    25,403,669     Floating
RBS N3763D Due 2019
    25,403,669     Floating
 
               
Comair, Inc. aircraft financings
    506,146,921     Floating
 
               
Consolidated Total*
    6,173,081,552          

 

*   Excludes Operating Leases

3



--------------------------------------------------------------------------------



 



Delta Air Lines, Inc.
Schedule of Capital Leases
Balances as of 4/30/2007

          Asset Description   Fair Value
B767-332, N122DL, Ship # 122
    11,924,711  
B757-232, N602DL, Ship # 602
    7,101,654  
B757-232, N603DL, Ship # 603
    7,101,654  
B757-232, N604DL, Ship # 604
    7,101,654  
B757-232, N605DL, Ship # 605
    7,101,654  
B757-232, N607DL, Ship # 607
    7,101,654  
B757-232, N609DL, Ship # 609
    7,101,654  
B757-232, N609DL, Ship # 610
    7,101,654  
B757-232, N609DL, Ship # 611
    7,101,654  
B757-232, N609DL, Ship # 612
    7,101,654  
B757-232, N623DL, Ship # 623
    7,299,597  
B757-232, N624DL, Ship # 624
    7,299,597  
B757-232, N625DL, Ship # 625
    7,299,597  
B757-232, N627DL, Ship # 627
    7,299,597  
B757-232, N629DL, Ship # 629
    7,299,597  
B757-232, N630DL, Ship # 630
    7,299,597  
B757-232, N631DL, Ship # 631
    7,299,597  
B757-232, N632DL, Ship # 632
    7,299,597  
B757-232, N633DL, Ship # 633
    7,299,597  
B757-232, N635DL, Ship # 635
    7,950,271  
B757-232, N636DL, Ship # 636
    7,950,271  
B757-232, N637DL, Ship # 637
    7,950,271  
B757-232, N638DL, Ship # 638
    7,950,271  
B757-232, N641DL, Ship # 641
    7,950,271  
B757-232, N645DL, Ship # 645
    8,633,824  
B757-232, N653DL, Ship # 653
    9,351,934  
B757-232, N661DN, Ship # 661
    9,351,934  
B757-232, N662DN, Ship # 662
    10,106,364  
B757-232, N663DN, Ship # 663
    10,106,364  
B757-232, N664DN, Ship # 664
    10,106,364  
B757-232, N664DN, Ship # 666
    10,106,364  
B757-232, N667DN, Ship # 667
    10,106,364  
B757-232, N669DN, Ship # 669
    10,106,364  
MD-88, N901DL, Ship # 901
    3,557,997  
MD-88, N902DL, Ship # 902
    3,557,997  
MD-88, N903DL, Ship # 903
    3,557,997  
MD-88, N904DL, Ship # 904
    3,557,997  
MD-88, N905DL, Ship # 905
    3,557,997  
MD-88, N906DL, Ship # 906
    3,557,997  
MD-88, N907DL, Ship # 907
    3,557,997  
MD-88, N908DL, Ship # 908
    3,557,997  
MD-88, N909DL, Ship # 909
    3,557,997  
MD-88, N910DL, Ship # 910
    3,557,997  
MD-88, N911DL, Ship # 911
    3,557,997  

4



--------------------------------------------------------------------------------



 



          Asset Description   Fair Value
MD-88, N912DL, Ship # 912
    3,557,997  
MD-88, N914DL, Ship # 914
    3,697,380  
MD-88, N915DL, Ship # 915
    3,697,380  
MD-88, N916DL, Ship # 916
    3,697,380  
MD-88, N917DL, Ship # 917
    3,697,380  
MD-88, N918DL, Ship # 918
    3,697,380  
MD-88, N919DL, Ship # 919
    3,697,380  
MD-88, N920DL, Ship # 920
    3,697,380  
MD-88, N921DL, Ship # 921
    3,697,380  
MD-88, N922DL, Ship # 922
    3,697,380  
MD-88, N923DL, Ship # 923
    3,697,380  
MD-88, N924DL, Ship # 924
    3,697,380  
MD-88, N925DL, Ship # 925
    3,697,380  
MD-88, N966DL, Ship # 966
    4,014,339  
MD-88, N967DL, Ship # 967
    4,014,339  
MD-88, N971DL, Ship # 971
    4,187,848  
MD-88, N972DL, Ship # 972
    4,187,848  
MD-88, N976DL, Ship # 976
    4,187,848  
MD-88, N978DL, Ship # 978
    4,187,848  
MD-88, N980DL, Ship # 980
    4,187,848  
MD-88, N981DL, Ship # 981
    4,845,575  
Avaya Communications Equipment
    9,059,121  
Record Cisco Capital Lease
    1,035,887  
Cisco lease equipment
    1,870,344  
 
       
Record Cisco Lease
    61,186  
Record HPFS Superdone Lease
    244,898  
Data Warehouse Renewal Capital Lease
    994,464  
Teredata Capital Lease
    129,850  
IFS Galley Carts — Capital Lease — Schedule 5
    61,495  
IFS Galley Carts — Capital Lease — Schedule 6
    63,679  
IFS Galley Carts — Capital Lease — Schedule 7
    168,455  
IFS Galley Carts — Capital Lease — Schedule 8
    139,283  
IFS Galley Carts — Capital Lease — Schedule 9
    166,108.00  
 
    404,135,988  

5



--------------------------------------------------------------------------------



 



Delta/GE Capital Reimbursement Agreement
General Electric Capital Corporation (“GE Capital”) and Delta Air lines, Inc.,
(“Delta”) are parties to a Reimbursement Agreement, dated as of May 1, 2003 (the
“Reimbursement Agreement”), pursuant to which GE Capital issued certain Letters
of Credit to provide credit and liquidity support for certain tax exempt special
facility bond issues that had been issued to refinance project costs for various
facilities improvement projects at Cincinnati/Northern Kentucky International
Airport, Hartsfield-Jackson Atlanta International Airport, Salt Lake City
International Airport and Tampa International Airport. Among other things, the
Reimbursement Agreement provides for Delta to reimburse GE Capital in accordance
with the terms of the Reimbursement Agreement for draws made on the Letters of
Credit by trustees for the applicable bond issues. GE Capital issued seven
(7) Letters of Credit pursuant to the Reimbursement Agreement, with a total
amount of $404 million.

6



--------------------------------------------------------------------------------



 



Letters of Credit

                                              TOTAL         EXPIRATION      
AGGREGATE         OR       COVERAGE         RENEWAL   IDENTIFICATION OR POLICY  
(US$ DELTA ENTITY   PROVIDER   DATE   NUMBER   Equivalent)
Delta Air Lines, Inc.
  Banco Safra S.A.   30-Apr-09   22-763-190   $ 52,080.32  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211961(3999-271005-357014)   $ 80,005.87  
Delta Air Lines, Inc.
  BBVA       ?   In process of being issued   $ 1,487.86  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211925   $ 1,137.14  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211960(3999-271004-357013)   $ 4,010.92  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211924   $ 551.99  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211968(3999-271007-357016)   $ 11,280.84  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211921(3999-270997-357006)   $ 1,134.77  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211927(3999-271001-357010)   $ 80,005.87  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211958(3999-271203-357012)   $ 1,200.09  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211928(3999-271002-357011)   $ 92.85  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211922(3999-270998-357007)   $ 555.78  
Delta Air Lines, Inc.
  BBVA   06-Nov-07   0182000453061(3999-988-377600011)   $ 1,773.66  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   01820003371885(3999-988-337600010)   $ 1,375.46  
Delta Air Lines, Inc.
  CITIBANK   30-Jul-07   61617503 / GC-09089902   $ 3,854.40  
Delta Air Lines, Inc.
  CITIBANK   30-Jul-07   61617505 / GC-09089901   $ 963.60  
Delta Air Lines, Inc.
  CITIBANK   18-Aug-07   61620166 / 6820   $ 14,339.17  
Delta Air Lines, Inc.
  CITIBANK   01-Sep-07   30030730 / 11900 PERFORMANCE BOND   $ 171,428.57  
Delta Air Lines, Inc.
  CITIBANK   20-Nov-07   30035490 / 5433220506   $ 135,878.11  
Delta Air Lines, Inc.
  CITIBANK   02-Nov-07   30030957 / 5311334001   $ 258,550.87  
Delta Air Lines, Inc.
  CITIBANK   31-Jul-07   61602500 / 116   $ 261,074.22  
Delta Air Lines, Inc.
  CITIBANK   01-May-07   61640598 / 5525117518   $ 114,358.00  
Delta Air Lines, Inc.
  CITIBANK / CB LIM   19-Dec-07   30034007 / 8602332005   $ 50,000.00  
Delta Air Lines, Inc.
  CITIBANK / CB LIM   13-Jul-07   30032895 / 8602178004   $ 4,268.14  
Delta Air Lines, Inc.
  CITIBANK BOM/ CB NYC   06-Sep-07   30035152 / 35617   $ 21,442.13  
Delta Air Lines, Inc.
  CITIBANK DEL / CB NYC   31-Mar-08   61645008 / 5525321516   $ 1,143.58  
Delta Air Lines, Inc.
  CITIBANK DEL / CB NYC   01-May-08   30021147 / 4821   $ 6,335.43  
Delta Air Lines, Inc.
  CITIBANK FRA / CB NYC   30-Nov-07   30031452 / 5020185001   $ 44,580.90  
Delta Air Lines, Inc.
  CITIBANK LON / CB NYC   01-May-08   30021148 / 4764   $ 10,635.29  
Delta Air Lines, Inc.
  CITIBANK LON / CB NYC   17-Jan-08   30034108 / 5132339547   $ 19,588.25  
Delta Air Lines, Inc.
  CITIBANK LON / CB NYC   01-Aug-07   6165117 / 5366303502   $ 8,107.00  
Delta Air Lines, Inc.
  CITIBANK SAL / CB NYC   31-Dec-07   30030659 / 1301   $ 11,748.00  
Delta Air Lines, Inc.
  CITIBANK SAL / CB NYC   30-Sep-07   61645007 / GC-14110502   $ 5,828.35  
Delta Air Lines, Inc.
  CITIBANK, N. A.   01-Jul-07   61617523 / CCL/CBG 2305   $ 3,697.40  
Delta Air Lines, Inc.
  CITIBANK, N. A.   14-Feb-08   61647965 / 3518   $ 51,000.00  
Delta Air Lines, Inc.
  CITIBANK, N. A.   07-Feb-08   61647797 / 3517   $ 51,000.00  

7



--------------------------------------------------------------------------------



 



                                              TOTAL         EXPIRATION      
AGGREGATE         OR       COVERAGE         RENEWAL   IDENTIFICATION OR POLICY  
(US$ DELTA ENTITY   PROVIDER   DATE   NUMBER   Equivalent)
Delta Air Lines, Inc.
  CITIBANK   30-Sep-07   61653489 / 0000244   $ 19,988.00  
Delta Air Lines, Inc.
  CITIBANK   31-Mar-08   61647122 / 0000211   $ 26,232.00  
Delta Air Lines, Inc.
  CITIBANK   09-Apr-08   61659943 / 53670965509   $ 30,000.00  
Delta Air Lines, Inc.
  CITIBANK   28-Feb-08   61659900 / 0000268   $ 6,510.00  
Delta Air Lines, Inc.
  CITIBANK   31-Mar-08   61661583 / 273   $ 26,022.00  
Delta Air Lines, Inc.
  CITIBANK   02-Mar-08   61661586 / 272   $ 0.00  
Delta Air Lines, Inc.
  DEUTSCHE BANK AG   20-Mar-08   220BGG0300080   $ 13,598.19  
Delta Air Lines, Inc.
  DEUTSCHE BANK AG   23-May-08   220BGG0300182   $ 59,903.36  
DAL Global Services, Inc
  JPMORGAN CHASE   10-Sep-07   P241012   $ 21,000.00  
DAL Global Services, Inc.
  JPMORGAN CHASE   29-Oct-07   P-242383   $ 62,000.00  
Delta Air Lines, Inc. and Atlantic Southeast Airlines, Inc.
  JPMORGAN CHASE   30-Oct-07   P-218820   $ 1,796,000.00  
Delta Air Lines, Inc.
  JPMORGAN CHASE   28-Nov-07   P-219679   $ 1,306,079.00  
Delta Air Lines, Inc.
  JPMORGAN CHASE   10-Mar-08   P246404   $ 8,940,000.00  
Delta Air Lines, Inc.
  JPMORGAN CHASE   29-Apr-08   P-236882   $ 1,000,000.00  
Delta Air Lines, Inc.
  JPMORGAN CHASE   16-Jun-07   TPTS-638409   $ 650,000.00  
Delta Air Lines, Inc.
  JPMORGAN CHASE   16-Jun-07   TPTS-638413   $ 550,000.00  
Delta Air Lines, Inc.
  KBC BANK N.V.   31-Dec-07   437-7504851-96   $ 31,440.94  
Delta Air Lines, Inc.
  KBC BANK N.V.   31-Dec-07   3669-7507-88   $ 152,456.46  
Delta Air Lines, Inc.
  STANDARD CHARTERED BANK   15-Jun-06   777-52-0038674-L   $ 15,500,000.00  
Delta Air Lines, Inc.
  TURKISH FOREIGN TRADE   15-Jun-07   90   $ 4,637.73  
Delta Air Lines, Inc.
  TURKISH FOREIGN TRADE   31-Jul-07   83   $ 8,264.46  
Delta Air Lines, Inc.
  TURKISH FOREIGN TRADE   11-Mar-08   20325   $ 100,000.00  
Delta Air Lines, Inc.
  TURKISH FOREIGN TRADE   03-May-07   10   $ 100,458.14  
Delta Air Lines, Inc.
  TURKISH FOREIGN TRADE   15-Sep-07   383   $ 33,497.96  
Delta Air Lines, Inc.
  Wachovia   18-Jan-08   SE446043W   $ 1,442,400.00  
Delta Air Lines, Inc.
  Wachovia   18-Jan-08   SE446044W   $ 1,757,000.00  
Delta Air Lines, Inc.
  Wachovia   01-Feb-08   SE446041W   $ 379,781.00  
Delta Air Lines, Inc.
  Wachovia   30-Apr-07   SE447047W   $ 244,000.00  
Delta Air Lines, Inc.
  Wachovia   05-Jan-08   SE447046W   $ 50,000.00  
Delta Air Lines, Inc.
  Wachovia   18-Jan-08   SE446042W   $ 684,900.00  
Comair, Inc.
  The Fifth Third Bank   01-May-07   S400204   $ 1,800.00  
Comair, Inc.
  The Fifth Third Bank   02-May-07   S400861   $ 1,000.00  
Comair, Inc.
  The Fifth Third Bank   08-May-07   S400865   $ 7,931.00  
Comair, Inc.
  National City   31-Dec-07   S012344   $ 3,300,000.00  
Comair, Inc.
  National City   13-Apr-08   S012346   $ 60,171.75  
Comair, Inc.
  National City   13-Apr-08   S012352   $ 261,000.00  

8



--------------------------------------------------------------------------------



 



                                              TOTAL         EXPIRATION      
AGGREGATE         OR       COVERAGE         RENEWAL   IDENTIFICATION OR POLICY  
(US$ DELTA ENTITY   PROVIDER   DATE   NUMBER   Equivalent)
Comair, Inc.
  National City   04-May-08   S012472   $ 5,400.00  
Comair, Inc.
  National City   04-May-08   S012473   $ 100,000.00  
Comair, Inc.
  National City   04-May-08   S012474   $ 15,500.00  
Comair, Inc.
  National City   04-May-08   S012475   $ 10,000.00  
Comair, Inc.
  National City   04-May-08   S012476   $ 26,000.00  
Comair, Inc.
  National City   04-May-08   S012477   $ 100,000.00  
Comair, Inc.
  National City   04-May-08   S012478   $ 1,800.00  
Comair, Inc.
  National City   12-May-08   S012484   $ 227,565.00  
Comair, Inc.
  National City   12-May-08   S012455   $ 7,865.00  
Comair, Inc.
  National City   12-May-08   S012486   $ 33,311.00  
Comair, Inc.
  National City   12-May-08   S012487   $ 5,000.00  
Comair, Inc.
  National City   12-May-08   S012488   $ 45,000.00  
Comair, Inc.
  National City   12-May-08   S012489   $ 41,618.00  
Comair, Inc.
  National City   12-May-08   S012490   $ 4,873.00  
Comair, Inc.
  National City   12-May-08   S012491   $ 2,750.00  
Comair, Inc.
  National City   12-May-08   S012492   $ 7,585.00  
Comair, Inc.
  National City   12-May-08   S012493   $ 20,000.00  
Comair, Inc.
  National City   12-May-08   S012494   $ 5,000.00  
Comair, Inc.
  National City   18-Dec-08   S012532   $ 1,500,000.00  
Comair, Inc.
  National City   23-May-08   S012533   $ 52,491.00  
Comair, Inc.
  National City   23-May-08   S012534   $ 2,100.00  
Comair, Inc.
  National City   23-May-08   S012535   $ 173,406.88  
Comair, Inc.
  National City   03-Jul-07   S012712   $ 7,800.00  
Comair, Inc.
  National City   03-Jul-08   S012714   $ 26,249.00  
Comair, Inc.
  National City   03-Jul-08   S012715   $ 3,927.00  
Comair, Inc.
  National City   12-Jul-07   S012741   $ 40,000.00  
Comair, Inc.
  National City   31-Aug-07   S012922   $ 62,578.16  
Comair, Inc.
  National City   27-Nov-07   S013225   $ 50,000.00  
Comair, Inc.
  National City   27-Nov-07   S013226   $ 50,000.00  
Comair, Inc.
  National City   27-Nov-07   S013227   $ 175,000.00  
Comair, Inc.
  National City   15-Mar-08   S013509   $ 25,750.00  
New Sky, Ltd. (on behalf of DL and DGS)
  Barclays   01-Feb-08   MRG14788961   $ 43,612,559.00  

9



--------------------------------------------------------------------------------



 



SURETY BONDS

                                          Total                     Aggregate  
  Expiration or   Bond   Coverage (US     Renewal Date   Number   Equiv)  
                         Provider   1/1/2008       16001384     $ 197,000    
Liberty Mutual Insurance Company
  8/31/2007       16002524     $ 39,333    
Liberty Mutual Insurance Company
  5/5/2007       16002554     $ 100,000    
Liberty Mutual Insurance Company
  9/30/2007       16002567     $ 1,289,000    
Liberty Mutual Insurance Company
  5/31/2007       16002586     $ 5,000    
Liberty Mutual Insurance Company
  2/28/2008       16002620     $ 72,765    
Liberty Mutual Insurance Company
  7/1/2007       16002626     $ 10,500    
Liberty Mutual Insurance Company
  1/28/2009       16002640     $ 1,000    
Liberty Mutual Insurance Company
  10/31/2007       16006872     $ 2,000    
Liberty Mutual Insurance Company
  12/31/2007       16006895     $ 2,500    
Liberty Mutual Insurance Company
  5/31/2007       16006903     $ 21,200    
Liberty Mutual Insurance Company
  6/1/2007       16006911     $ 100,000    
Liberty Mutual Insurance Company
  7/1/2007       16006930     $ 100,000    
Liberty Mutual Insurance Company
  7/13/2007       16006933     $ 25,000    
Liberty Mutual Insurance Company
  9/30/2007       16006947     $ 5,000    
Liberty Mutual Insurance Company
  1/22/2008       16007610     $ 2,784,875    
Liberty Mutual Insurance Company
  10/5/2007       16007620     $ 1,000    
Liberty Mutual Insurance Company
  12/31/2008       16008641     $ 5,000    
Liberty Mutual Insurance Company
  12/31/2008       16008642     $ 5,000    
Liberty Mutual Insurance Company
  9/30/2008       16008645     $ 1,000    
Liberty Mutual Insurance Company
  9/30/2008       16008646     $ 1,000    
Liberty Mutual Insurance Company
  9/30/2008       16008647     $ 1,000    
Liberty Mutual Insurance Company
  9/30/2008       16008661     $ 1,000    
Liberty Mutual Insurance Company
  12/31/2008       16008678     $ 145,000    
Liberty Mutual Insurance Company
  9/30/2007       16018351     $ 895,849    
Liberty Mutual Insurance Company
  7/31/2007       16018390     $ 20,000    
Liberty Mutual Insurance Company
  10/15/2007       16018396     $ 1,000    
Liberty Mutual Insurance Company
  5/1/2007       16018398     $ 2,601    
Liberty Mutual Insurance Company
  5/31/2007       16018409     $ 6,000    
Liberty Mutual Insurance Company
  10/11/2007       16018463     $ 685,000    
Liberty Mutual Insurance Company
  10/14/2007       16018465     $ 2,000    
Liberty Mutual Insurance Company
  11/5/2007       16018467     $ 34,466    
Liberty Mutual Insurance Company
  5/3/2007       16018471     $ 10,029    
Liberty Mutual Insurance Company
  11/20/2007       16018474     $ 2,000,000    
Liberty Mutual Insurance Company
  11/20/2007       16018476     $ 1,000    
Liberty Mutual Insurance Company
  12/31/2007       16018477     $ 5,000    
Liberty Mutual Insurance Company
  11/20/2007       16018478     $ 37,000    
Liberty Mutual Insurance Company
  11/20/2007       16018480     $ 1,000    
Liberty Mutual Insurance Company
  11/20/2007       16018481     $ 100,000    
Liberty Mutual Insurance Company
  6/30/2007       16018483     $ 1,000    
Liberty Mutual Insurance Company
  11/20/2007       16018484     $ 1,000    
Liberty Mutual Insurance Company
  11/20/2007       16018485     $ 1,000    
Liberty Mutual Insurance Company
  11/20/2007       16018486     $ 207,000    
Liberty Mutual Insurance Company
  11/20/2007       16018488     $ 1,500    
Liberty Mutual Insurance Company
  3/15/2007       16028347     $ 574,631    
Liberty Mutual Insurance Company

10



--------------------------------------------------------------------------------



 



                                          Total                     Aggregate  
  Expiration or   Bond   Coverage (US     Renewal Date   Number   Equiv)  
                         Provider   1/31/2006       16028378     $ 1,067,426    
Fianzas Mexico Bital (Fiamex)
  11/20/2007       16028621     $ 418,188    
Liberty Mutual Insurance Company
  11/20/2007       16028623     $ 11,751    
Liberty Mutual Insurance Company
  11/20/2007       16028624     $ 10,000    
Liberty Mutual Insurance Company
  11/20/2007       16028625     $ 10,000    
Liberty Mutual Insurance Company
  12/30/2007       16028627     $ 500,000    
Liberty Mutual Insurance Company
  12/26/2007       16028628     $ 200,000    
Liberty Mutual Insurance Company
  12/28/2007       16028629     $ 400,000    
Liberty Mutual Insurance Company
  12/28/2007       16028630     $ 50,000    
Liberty Mutual Insurance Company
  12/28/2007       16028635     $ 150,000    
Liberty Mutual Insurance Company
  11/20/2007       16028636     $ 1,594    
Liberty Mutual Insurance Company
  11/20/2007       16028637     $ 14,700    
Liberty Mutual Insurance Company
  11/20/2007       16028638     $ 2,312,208    
Liberty Mutual Insurance Company
  11/20/2007       16028639     $ 47,475    
Liberty Mutual Insurance Company
  11/20/2007       16028642     $ 341,421    
Liberty Mutual Insurance Company
  11/20/2007       16028643     $ 3,000,000    
Liberty Mutual Insurance Company
  11/20/2007       16028644     $ 806,889    
Liberty Mutual Insurance Company
  11/20/2007       16028646     $ 333,841    
Liberty Mutual Insurance Company
  12/1/2007       16028647     $ 10,000    
Liberty Mutual Insurance Company
  1/1/2008       16028651     $ 2,896,781    
Liberty Mutual Insurance Company
  11/30/2007       16028664     $ 6,000    
Travelers Casualty and Surety Company of America
  12/31/2007       16028698     $ 2,500    
Liberty Mutual Insurance Company
  11/20/2007       16028701     $ 50,000    
Liberty Mutual Insurance Company
  11/20/2007       16028702     $ 3,000    
Liberty Mutual Insurance Company
  11/20/2007       16028703     $ 20,000    
Liberty Mutual Insurance Company
  6/30/2007       16028704     $ 5,000    
Liberty Mutual Insurance Company
  11/20/2007       16028706     $ 36,000    
Liberty Mutual Insurance Company
  10/30/2007       16028707     $ 50,000    
Liberty Mutual Insurance Company
  11/20/2007       16028708     $ 1,600    
Liberty Mutual Insurance Company
  12/26/2007       16028769     $ 75,000    
Liberty Mutual Insurance Company
  10/13/2007       16028930     $ 500,000    
Liberty Mutual Insurance Company
  10/19/2007       16028931     $ 1,050    
Liberty Mutual Insurance Company
  11/9/2007       16028933     $ 40,576    
Liberty Mutual Insurance Company
  2/28/2008       16031475     $ 63,108    
Liberty Mutual Insurance Company
  7/1/2007       16031486     $ 150,000    
Liberty Mutual Insurance Company
  1/18/2008       16031501     $ 302,400    
Liberty Mutual Insurance Company
  5/20/2007       16031508     $ 5,000    
Liberty Mutual Insurance Company
  5/2/2007       16031509     $ 5,000    
Liberty Mutual Insurance Company
  12/31/2006       16031521     $ 12,500    
Liberty Mutual Insurance Company
  12/15/2006       16031542     $ 136,000    
Liberty Mutual Insurance Company
  11/17/2007       16031548     $ 7,400    
Liberty Mutual Insurance Company
  10/19/2007       16031550     $ 57,702    
Liberty Mutual Insurance Company
  11/8/2007       16031551     $ 364,925    
Liberty Mutual Insurance Company
  1/1/2008       16031552     $ 91,224    
Liberty Mutual Insurance Company
  7/1/2007       16031553     $ 2,000,000    
Liberty Mutual Insurance Company
  2/28/2008       16031554     $ 181,000    
Liberty Mutual Insurance Company
  9/29/2007       16032995     $ 100,000    
Liberty Mutual Insurance Company
  9/29/2007       16032996     $ 50,000    
Liberty Mutual Insurance Company
  7/31/2007       16033001     $ 35,244    
Liberty Mutual Insurance Company
  12/31/2006       16033008     $ 4,995    
Liberty Mutual Insurance Company

11



--------------------------------------------------------------------------------



 



                                          Total                     Aggregate  
  Expiration or   Bond   Coverage (US     Renewal Date   Number   Equiv)  
                         Provider   12/31/2006       16033009     $ 4,516    
Liberty Mutual Insurance Company
  1/1/2007       16033010     $ 2,325    
Liberty Mutual Insurance Company
  3/16/2007       16033011     $ 24,917    
Liberty Mutual Insurance Company
  1/31/2007       16033013     $ 2,330    
Liberty Mutual Insurance Company
  3/1/2007       16033014     $ 3,348    
Liberty Mutual Insurance Company
  3/1/2007       16033015     $ 448    
Liberty Mutual Insurance Company
  2/1/2007       16033016     $ 2,557    
Liberty Mutual Insurance Company
  2/6/2007       16033017     $ 3,086    
Liberty Mutual Insurance Company
  2/5/2007       16033018     $ 3,117    
Liberty Mutual Insurance Company
  1/19/2007       16033019     $ 2,717    
Liberty Mutual Insurance Company
  1/19/2007       16033020     $ 2,709    
Liberty Mutual Insurance Company
  3/1/2007       16033022     $ 3,078    
Liberty Mutual Insurance Company
  10/7/2007       16033035     $ 360,262    
Liberty Mutual Insurance Company
  3/22/2008       40227014     $ 100,000    
Travelers Casualty and Surety Company of America
  10/31/2007       60922006     $ 9,800,000    
Liberty Mutual Insurance Company
  7/1/2007       103291757     $ 238,000    
Travelers Guarantee Company of Canada
  5/24/2007       104083173     $ 1,400    
Travelers Casualty and Surety Company of America
  5/2/2007       104083175     $ 1,000    
Travelers Casualty and Surety Company of America
  5/2/2007       104083179     $ 1,000    
Travelers Casualty and Surety Company of America
  5/7/2007       104083196     $ 120,000    
Travelers Casualty and Surety Company of America
  6/1/2007       104083202     $ 1,000    
Travelers Casualty and Surety Company of America
  3/10/2008       104282728     $ 15,000    
Travelers Casualty and Surety Company of America
  4/1/2007       104338675     $ 14,808    
Travelers Casualty and Surety Company of America
  12/1/2006       104387728     $ 318,130    
Travelers Casualty and Surety Company of America
  12/31/2006       104387804     $ 2,200    
Travelers Casualty and Surety Company of America
  12/31/2006       104387805     $ 2,300    
Travelers Casualty and Surety Company of America
  12/31/2006       104387821     $ 1,300    
Travelers Casualty and Surety Company of America
  12/7/2007       104397574     $ 3,000    
Travelers Casualty and Surety Company of America
  12/7/2007       104397575     $ 10,000    
Travelers Casualty and Surety Company of America
  10/22/2007       104397577     $ 21,589    
Travelers Casualty and Surety Company of America
  10/31/2007       104397580     $ 25,000    
Travelers Casualty and Surety Company of America
  11/30/2005       104448693     $ 4,400    
Travelers Casualty and Surety Company
  10/31/2007       104448694     $ 4,893    
Travelers Casualty and Surety Company of America
  11/30/2005       104448695     $ 24,029    
Travelers Casualty and Surety Company of America
  12/31/2005       104448771     $ 7,987    
Travelers Casualty and Surety Company of America
  12/31/2005       104448772     $ 5,572    
Travelers Casualty and Surety Company of America
  12/31/2005       104448773     $ 15,483    
Travelers Casualty and Surety Company of America
  2/28/2006       104448776     $ 55,212    
Travelers Casualty and Surety Company of America
  2/28/2006       104448777     $ 6,307    
Travelers Casualty and Surety Company of America
  6/29/2007       104483663     $ 2,405    
Travelers Casualty and Surety Company of America
  6/29/2006       104483664     $ 788    
Travelers Casualty and Surety Company of America
  12/31/2006       104483665     $ 1,157    
Travelers Casualty and Surety Company of America
  12/31/2006       104483666     $ 10,008    
Travelers Casualty and Surety Company of America
  6/29/2006       104483667     $ 3,788    
Travelers Casualty and Surety Company of America
  6/29/2006       104483668     $ 2,990    
Travelers Casualty and Surety Company of America
  6/29/2007       104483674     $ 546    
Travelers Casualty and Surety Company of America
  6/29/2007       104483675     $ 7,366    
Travelers Casualty and Surety Company of America
  6/29/2007       104483676     $ 1,046    
Travelers Casualty and Surety Company of America
  6/29/2007       104483677     $ 287    
Travelers Casualty and Surety Company of America
  6/29/2007       104483678     $ 1,842    
Travelers Casualty and Surety Company of America

12



--------------------------------------------------------------------------------



 



                                          Total                     Aggregate  
  Expiration or   Bond   Coverage (US     Renewal Date   Number   Equiv)  
                                      Provider   6/29/2007       104483679     $
2,492    
Travelers Casualty and Surety Company of America
  6/29/2007       104483680     $ 1,719    
Travelers Casualty and Surety Company of America
  4/30/2007       104483681     $ 8,932    
Travelers Casualty and Surety Company of America
  5/7/2007       104510911     $ 5,000    
Travelers Casualty and Surety Company of America
  5/7/2007       104510913     $ 1,000    
Travelers Casualty and Surety Company of America
  6/7/2007       104510926     $ 1,000    
Travelers Casualty and Surety Company of America
  6/7/2007       104510927     $ 1,000    
Travelers Casualty and Surety Company of America
  6/27/2007       104510928     $ 3,200    
Travelers Casualty and Surety Company of America
  6/15/2007       104511008     $ 15,500,000    
Travelers Casualty and Surety Company of America
  7/26/2007       104545352     $ 152,000    
Travelers Guarantee Company of Canada
  7/2/2006       104557287     $ 94,215    
Travelers Casualty and Surety Company of America
  7/31/2007       104557300     $ 20,023    
Travelers Casualty and Surety Company of America

13



--------------------------------------------------------------------------------



 



Schedule 6.08
TRANSACTIONS WITH AFFILIATES
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.09
EXISTING INVESTMENTS
     The Borrower holds, directly or indirectly, equity investments in the
Subsidiaries set forth on Schedule 3.06.
     Each of the intercompany loans listed on Schedule 6.03.
     The Borrower made a capital contribution to New Sky, Ltd. for the purpose
of cash collateralizing letters of credit listed on Schedule 6.03 issued for the
account of such Subsidiary.
     Delta Air Lines, Inc. owns:

  •   14.3% of ARINC, Inc.     •   49,563 shares in Verticalnet, Inc.     •  
1,945,138 restricted common shares of G2 Switchworks Corp.     •   142 shares of
U.S. Airways Group, Inc.     •   356 shares of Continental Airlines, Inc.
Class B     •   38 shares of common stock of Ace Aviation Holdings, Inc.     •  
340 shares of common stock Atlas Air Worldwide Holdings, Inc.     •   260 shares
of common stock of Federated Department Stores, Inc.     •   39,690 shares of
FRAC Wave Community Newspaper     •   1 share of common stock of Franklin
Electronic Publishers, Inc.     •   2129 shares of common stock of Hawaiian
Holdings, Inc.     •   10 shares of common stock of SeraCare Life Sciences, Inc.
    •   3210 shares of common stock of Atlantic G Communities Z     •   335
shares of common stock of Continental Info Systems     •   368 shares of common
stock of Weiners Stores Inc.     •   100 shares of common stock of Atlanta
Airlines Terminal Corporation     •   7 membership interest units (Class A) of
Kaiser Ventures LLC     •   1 share of Airline Clearing House     •   119 shares
of Air Cargo Facilities, Inc.     •   1 share of Airline Reporting Corp.     •  
4.125% of Atlanta Housing Equity Fund, L.P.     •   10 shares of Central Air
Terminal     •   1000 share of Hudson General     •   10 shares of Manhattan Air
Terminal     •   2 shares of Midway Airport Corp.     •   200 shares of VT
Development CR Corp.     •   2 shares of Wave Community Newspapers Co.     •   2
shares of Wickes Companies, Inc.     •   21,053 warrants to purchase stock of
LastMinuteTravel.com     •   250,000 warrants to purchase stock of CentrPort    
•   2,053,887 warrants to purchase stock of Sparkfly     •   600,000 warrants to
purchase stock of WheelTug     •   1,500 warrants to purchase stock of GFX     •
  Warrant to purchase up to five percent (5%) of the fully diluted equity of ATH
Group.



 



--------------------------------------------------------------------------------



 



     DAL Moscow, Inc. owns 50% of DATE, a Russian closed joint stock company.
     DATE owns 19.45% of TASM.1
Joint Ventures and Partnerships of Borrower

  •   Borrower is a 33.33% member of U.S. Cargo Sales Joint Venture, LLC.     •
  Borrower is party to numerous international alliance, marketing and codeshare
arrangements (collectively, “Codeshare Ventures”) whereby Borrower places its
flight designator code on certain flights operated by other carriers, and vice
versa. These Codeshare Ventures also generally include the provision of
reciprocal frequent flier and customer lounge use benefits for the carriers’
respective passengers.     •   Borrower owns 1,000 shares of common stock of
Guardant, Inc. (“Guardant”), which constitutes 1/3 of the outstanding shares of
common stock. The other shareholders of Guardant are Societe Air France and
Korean Air Lines Co., Ltd, each of which also owns 1,000 shares of the common
stock of Guardant. Guardant was organized for the purpose as registrant/owner,
of applying for and registering trademarks in various countries on behalf of
Skyteam.

Borrower, either directly or through one or more of its Subsidiaries, is a
participant or member in the following fuel farm consortia:
ABQ Fuel Company LLC
Anchorage Fueling and Service Company
Arizona Fueling Facilities Corporation
ATLECON Fuel Corp.
Austin Fuel Committee
BOSFUEL Corp.
Charlotte Fuel Committee
Chicago Midway Fuel Committee
DCA Fuel Committee
Denver International Airport Fuel Committee
 

1   Dormant.

 



--------------------------------------------------------------------------------



 



DFW Fuel Committee
Fort Lauderdale Fuel Committee
Fort Myers Fuel Committee
Honolulu Fueling Facilities Corporation
Hooker’s Point Fuel Committee
Houston Hobby Fuel Committee [under agreement with Allied Aviation Fueling
Company of Houston, LP]
IAD Fuels LLC
Indianapolis Fuel Facilities LLC
JFK Fuel Committee [under agreement with Allied New York Services, Inc.]
LaGuardia Fuel Facilities Corporation
LASFUEL Corp.
LAXFUEL Corp.
MCI Fuel Company LLC
Memphis Fuel Committee
Miami Fuel Committee
Milwaukee Fuel Committee
Minneapolis Fueling Committee
Newark Fuel Committee
Oakland Fuel Facilities Corp.
ONTFUEL Corporation
ORD Fuel Committee
Orlando Fuel Committee
Philadelphia Fuel Facilities Corporation
Pittsburg Fuel Committee
Portland Fuel Facilities Corporation

 



--------------------------------------------------------------------------------



 



Reno Fueling Facilities Corporation
Rochester Fuel Committee
Salt Lake City Fuel Committee
San Diego International Airport Fuel Committee
SEATAC Fuel Facilities LLC
SFO Fuel Company, LLC
SJC Fuel Company LLC
SNAFUEL Corp.
STL Fuel Committee [under agreement with Allied Aviation Fueling Co. of STL
Inc.]
Tampa Fuel Committee
Tulsa Fuel Committee

 